Exhibit 10.53

 

EXECUTION VERSION

 

FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

dated as of August 18, 2014

 

among

 

ALION SCIENCE AND TECHNOLOGY CORPORATION,

 

CERTAIN SUBSIDIARIES OF ALION SCIENCE AND TECHNOLOGY CORPORATION,

as Guarantors,

 

VARIOUS LENDERS,

 

and

 

GOLDMAN SACHS LENDING PARTNERS LLC,

as Administrative Agent,

 

--------------------------------------------------------------------------------

 

GOLDMAN SACHS LENDING PARTNERS LLC,

as Sole Lead Arranger, Joint Bookrunner and Syndication Agent

 

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunner

 

--------------------------------------------------------------------------------

 

$110,000,000 Senior Secured Tranche A Term Loans

$175,000,000 Senior Secured Tranche B Term Loans

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1. DEFINITIONS AND INTERPRETATION

 

1

1.1. Definitions

 

1

1.2. Accounting Terms

 

40

1.3. Interpretation, Etc.

 

40

 

 

 

SECTION 2. LOANS

 

41

2.1. Term Loans

 

41

2.2. [Reserved]

 

42

2.3. [Reserved]

 

42

2.4. [Reserved]

 

42

2.5. Pro Rata Shares; Availability of Funds

 

42

2.6. Use of Proceeds

 

43

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes

 

43

2.8. Interest on Loans

 

44

2.9. Conversion/Continuation

 

45

2.10. Default Interest

 

46

2.11. Fees

 

46

2.12. Scheduled Payments

 

46

2.13. Voluntary Prepayments

 

48

2.14. Mandatory Prepayments

 

51

2.15. Application of Prepayments

 

52

2.16. General Provisions Regarding Payments

 

53

2.17. Ratable Sharing

 

54

2.18. Making or Maintaining Eurodollar Rate Loans

 

55

2.19. Increased Costs; Capital Adequacy

 

57

2.20. Taxes; Withholding, Etc.

 

58

2.21. Obligation to Mitigate

 

61

2.22. Removal or Replacement of a Lender

 

61

2.23. Extensions of Loans

 

62

2.24. Revolver Purchase Right

 

65

 

 

 

SECTION 3. CONDITIONS PRECEDENT

 

66

3.1. Closing Date

 

66

3.2. Conditions to Each Credit Extension

 

70

 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

71

4.1. Organization; Requisite Power and Authority; Qualification

 

71

4.2. Equity Interests and Ownership

 

71

4.3. Due Authorization

 

71

4.4. No Conflict

 

72

4.5. Governmental Consents

 

72

4.6. Binding Obligation

 

72

4.7. Historical Financial Statements

 

72

4.8. Projections

 

73

 

i

--------------------------------------------------------------------------------


 

4.9. No Material Adverse Effect

 

73

4.10. No Restricted Junior Payments

 

73

4.11. Adverse Proceedings, Etc.

 

73

4.12. Payment of Taxes

 

73

4.13. Properties

 

74

4.14. Environmental Matters

 

74

4.15. No Defaults

 

75

4.16. Material Contracts

 

75

4.17. Governmental Regulation

 

75

4.18. Federal Reserve Regulations; Exchange Act

 

75

4.19. Employee Matters

 

75

4.20. Employee Benefit Plans

 

76

4.21. Certain Fees

 

76

4.22. Solvency

 

76

4.23. Related Agreements

 

77

4.24. Compliance with Statutes, Etc.

 

77

4.25. Disclosure

 

77

4.26. Senior Indebtedness

 

77

4.27. PATRIOT Act; Foreign Corrupt Practices Act; OFAC

 

77

4.28. Perfection of Security Interests in the Collateral

 

78

4.29. ESOP

 

78

 

 

 

SECTION 5. AFFIRMATIVE COVENANTS

 

80

5.1. Financial Statements and Other Reports

 

80

5.2. Existence

 

85

5.3. Payment of Taxes and Claims

 

85

5.4. Maintenance of Properties

 

85

5.5. Insurance

 

85

5.6. Books and Records; Inspections

 

86

5.7. Lenders Calls

 

86

5.8. Compliance with Laws

 

86

5.9. Environmental

 

87

5.10. Subsidiaries

 

88

5.11. Additional Material Real Estate Assets

 

88

5.12. Interest Rate Protection

 

89

5.13. Further Assurances

 

89

5.14. Maintenance of Ratings

 

89

5.15. ESOP Compliance

 

89

5.16. Intellectual Property

 

89

5.17. Material Contracts

 

89

5.18. Assignment of Payments Under Government Contracts

 

90

5.19. Control Agreements

 

90

5.20. Post-Closing Matters

 

90

 

 

 

SECTION 6. NEGATIVE COVENANTS

 

90

6.1. Indebtedness

 

90

6.2. Liens

 

93

 

ii

--------------------------------------------------------------------------------


 

6.3. No Further Negative Pledges

 

96

6.4. Restricted Junior Payments

 

96

6.5. Restrictions on Subsidiary Distributions

 

98

6.6. Investments

 

98

6.7. Financial Covenants

 

100

6.8. Fundamental Changes; Disposition of Assets; Acquisitions

 

100

6.9. Disposal of Subsidiary Interests

 

102

6.10. Sales and Lease-Backs

 

102

6.11. Transactions with Shareholders and Affiliates

 

102

6.12. Conduct of Business

 

103

6.13. Fiscal Year

 

103

6.14. Amendments or Waivers of Organizational Documents and Certain Related
Agreements

 

103

6.15. Amendments or Waivers of with respect to Certain Indebtedness

 

103

6.16. Assets as Plan Assets

 

103

6.17. Prohibited Transaction

 

103

 

 

 

SECTION 7. GUARANTY

 

104

7.1. Guaranty of the Obligations

 

104

7.2. Contribution by Guarantors

 

104

7.3. Payment by Guarantors

 

105

7.4. Liability of Guarantors Absolute

 

105

7.5. Waivers by Guarantors

 

107

7.6. Guarantors’ Rights of Subrogation, Contribution, Etc.

 

108

7.7. Subordination of Other Obligations

 

108

7.8. Continuing Guaranty

 

109

7.9. Authority of Guarantors or Borrower

 

109

7.10. Financial Condition of Borrower

 

109

7.11. Bankruptcy, Etc.

 

109

7.12. Discharge of Guaranty Upon Sale of Guarantor

 

110

7.13. Keepwell

 

110

 

 

 

SECTION 8. EVENTS OF DEFAULT

 

110

8.1. Events of Default

 

110

8.2. Application of Proceeds

 

115

8.3. Borrower’s Right to Cure

 

115

 

 

 

SECTION 9. AGENTS

 

116

9.1. Appointment of Agents

 

116

9.2. Powers and Duties

 

117

9.3. General Immunity

 

117

9.4. Agents Entitled to Act as Lender

 

119

9.5. Lenders’ Representations, Warranties and Acknowledgment

 

119

9.6. Right to Indemnity

 

120

9.7. Successor Administrative Agent

 

120

9.8. Collateral Documents and Guaranty

 

121

9.9. Withholding Taxes

 

123

 

iii

--------------------------------------------------------------------------------


 

9.10. Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim

 

123

 

 

 

SECTION 10. MISCELLANEOUS

 

124

10.1. Notices

 

124

10.2. Expenses

 

126

10.3. Indemnity

 

127

10.4. Set-Off

 

127

10.5. Amendments and Waivers

 

128

10.6. Successors and Assigns; Participations

 

131

10.7. Independence of Covenants

 

136

10.8. Survival of Representations, Warranties and Agreements

 

136

10.9. No Waiver; Remedies Cumulative

 

136

10.10. Marshalling; Payments Set Aside

 

136

10.11. Severability

 

137

10.12. Obligations Several; Independent Nature of Lenders’ Rights

 

137

10.13. Headings

 

137

10.14. APPLICABLE LAW

 

137

10.15. CONSENT TO JURISDICTION

 

137

10.16. WAIVER OF JURY TRIAL

 

138

10.17. Confidentiality

 

139

10.18. Usury Savings Clause

 

140

10.19. Effectiveness; Counterparts

 

140

10.20. Entire Agreement

 

141

10.21. PATRIOT Act

 

141

10.22. Electronic Execution of Assignments

 

141

10.23. No Fiduciary Duty

 

141

 

iv

--------------------------------------------------------------------------------


 

APPENDICES:

 

A-1

 

Tranche A Term Loan Commitments

 

 

A-2

 

Tranche B Term Loan Commitments

 

 

B

 

Notice Addresses

 

 

 

 

 

SCHEDULES:

 

1.1

 

ESOP Plan Documents

 

 

4.1

 

Jurisdictions of Organization and Qualification

 

 

4.2

 

Equity Interests and Ownership

 

 

4.4

 

No Conflicts

 

 

4.13

 

Real Estate Assets

 

 

4.16

 

Material Contracts

 

 

4.20

 

Certain Employee Benefit Plans

 

 

4.29(a)

 

Certain ESOP Plan Documents Exceptions

 

 

4.29(j)

 

PTE 80-26 Loans

 

 

5.20

 

Post-Closing Matters

 

 

6.1

 

Certain Indebtedness

 

 

6.2

 

Certain Liens

 

 

6.3

 

Certain Negative Pledges

 

 

6.5

 

Certain Restrictions on Subsidiary Distributions

 

 

6.6

 

Certain Investments

 

 

6.11

 

Certain Affiliate Transactions

 

 

 

 

 

EXHIBITS:

 

A-1

 

Funding Notice

 

 

A-2

 

Conversion/Continuation Notice

 

 

B-1

 

Tranche A Term Loan Note

 

 

B-2

 

Tranche B Term Loan Note

 

 

C

 

Compliance Certificate

 

 

D

 

Assignment Agreement

 

 

E-1

 

U.S. Tax Compliance Certificate (For Non-US Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

 

 

E-2

 

U.S. Tax Compliance Certificate (For Non-US Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

 

 

E-3

 

U.S. Tax Compliance Certificate (For Non-US Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

 

 

E-4

 

U.S. Tax Compliance Certificate (For Non-US Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)

 

 

F-1

 

Closing Date Certificate

 

 

F-2

 

Solvency Certificate

 

 

G

 

Counterpart Agreement

 

 

H

 

Pledge and Security Agreement

 

 

I

 

[Reserved]

 

 

J

 

Landlord Personal Property Collateral Access Agreement

 

 

K

 

Intercompany Note

 

 

L

 

Intercreditor Agreement

 

 

M

 

Modified Dutch Auction Procedures

 

v

--------------------------------------------------------------------------------

 


 

FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

This FIRST LIEN CREDIT AND GUARANTY AGREEMENT, dated as of August 18, 2014 is
entered into by and among ALION SCIENCE AND TECHNOLOGY CORPORATION, a Delaware
corporation (“Borrower”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the
Lenders party hereto from time to time and GOLDMAN SACHS LENDING PARTNERS LLC
(“Goldman Sachs”), as Administrative Agent (together with its permitted
successors and assigns in such capacity, “Administrative Agent”).

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

 

WHEREAS, Lenders have agreed to extend $285,000,000 aggregate principal amount
of Term Loans, consisting of (i) $110,000,000 aggregate principal amount of
Tranche A Term Loans and (ii) $175,000,000 aggregate principal amount of Tranche
B Term Loans, to Borrower, the proceeds of which will be used to repay a portion
of the Existing Secured Notes and to pay Transaction Costs;

 

WHEREAS, Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, including a pledge of all of the Equity
Interests of each of its Domestic Subsidiaries and 65% of the voting Equity
Interests of each of its Foreign Subsidiaries (and 100% of the non-voting Equity
Interests of each of its Foreign Subsidiaries); and

 

WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Equity Interests of each of their respective Domestic Subsidiaries and 65% of
the voting Equity Interests of each of their respective Foreign Subsidiaries
(and 100% of the non-voting Equity Interests of each of their respective Foreign
Subsidiaries).

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.   DEFINITIONS AND INTERPRETATION

 

1.1.   Definitions.  The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

 

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by Borrower or any of its Subsidiaries in
exchange for, or as part of, or in connection with, any Permitted Acquisition,
whether paid in cash or by exchange of Equity Interests or of properties or
otherwise and whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any

 

--------------------------------------------------------------------------------


 

and all payments representing the purchase price and any assumptions of
Indebtedness, “earn-outs” and other agreements to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
person or business.  Notwithstanding the foregoing, solely for purposes of
Section 6.8(e), Acquisition Consideration shall not include amounts payable in
respect of customary tax or indemnification provisions.

 

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (i) (a) the rate per annum equal to the rate determined by
Administrative Agent to be the London interbank offered rate as administered by
ICE Benchmark Administration which appears on the page of the Reuters Screen
which displays an average London interbank offered rate as administered by ICE
Benchmark Administration (such page currently being LIBOR01 page) for deposits
(for delivery on the first day of such period) with a term equivalent to such
period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) on such Interest Rate Determination Date, or (b) in the event the rate
referenced in the preceding clause (a) does not appear on such page or service
or if such page or service shall cease to be available, the rate per annum equal
to the rate determined by Administrative Agent to be the offered rate on such
other page or other service which displays an average London interbank offered
rate as administered by ICE Benchmark Administration for deposits (for delivery
on the first day of such period) with a term equivalent to such period in
Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (c) in the event the rates referenced
in the preceding clauses (a) and (b) are not available, the rate per annum equal
to the offered quotation rate to first class banks in the London interbank
market for deposits (for delivery on the first day of the relevant period) in
Dollars of amounts in same day funds comparable to the principal amount of the
applicable Loan for which the Adjusted Eurodollar Rate is then being determined
with maturities comparable to such period as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, by (ii) an
amount equal to (a) one minus (b) the Applicable Reserve Requirement; provided,
however, that notwithstanding the foregoing, the Adjusted Eurodollar Rate shall
at no time be less than 1.00% per annum.

 

“Administrative Agent” as defined in the preamble hereto.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by Administrative Agent.

 

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the actual knowledge of an Authorized Officer of Borrower, threatened against or
affecting Borrower or any of its Subsidiaries or any property of Borrower or any
of its Subsidiaries.

 

“Affected Lender” as defined in Section 2.18(b).

 

2

--------------------------------------------------------------------------------


 

“Affected Loans” as defined in Section 2.18(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 

“Agent” means each of (i) Administrative Agent, (ii) Syndication Agent,
(iii) Arranger and Bookrunners, (iv) Collateral Agent and (v) any other Person
appointed under the Credit Documents to serve in an agent or similar capacity,
including, without limitation, any Auction Manager.

 

“Agent Affiliates” as defined in Section 10.1(b)(iii).

 

“Aggregate Amounts Due” as defined in Section 2.17.

 

“Aggregate Payments” as defined in Section 7.2.

 

“Agreement” means this First Lien Credit and Guaranty Agreement, dated as of
August 18, 2014 as it may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Applicable Call Protection” means Tranche A Call Protection and Tranche B Call
Protection, as applicable.

 

“Applicable Margin” means with (i) with respect to Tranche A Term Loans that are
Eurodollar Rate Loans, 7.00% per annum, (ii) with respect to Tranche A Term
Loans that are Base Rate Loans, 6.00% per annum, (iii) with respect to Tranche B
Term Loans that are Eurodollar Rate Loans, 10.00% per annum and (iv) with
respect to Tranche B Term Loans that are Base Rate Loans, 9.00% per annum.

 

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator.  Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans.  A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender.  The rate of interest on

 

3

--------------------------------------------------------------------------------


 

Eurodollar Rate Loans shall be adjusted automatically on and as of the effective
date of any change in the Applicable Reserve Requirement.

 

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents or Lenders by means of
electronic communications pursuant to Section 10.1(b).

 

“Arranger” means Goldman Sachs in such capacity as sole lead arranger.

 

“ASOF” means ASOF II Investments, LLC, a Delaware limited liability company.

 

“ASOF/Phoenix Group” means ASOF, Phoenix, any Control Investment Affiliates of
ASOF or Phoenix and any party that is a member of any “group” (within the
meaning of Rules 13d 3 and 13d 5 under the Exchange Act) that includes ASOF,
Phoenix or any Control Investment Affiliates of ASOF or Phoenix; provided that
ASOF, Phoenix or any Control Investment Affiliates of ASOF or Phoenix shall
collectively and beneficially own and control or have the power to direct at
least a majority of the voting power of the Equity Interests of Borrower held by
such “group”.

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than Borrower or any Guarantor), in one transaction or a
series of transactions, of all or any part of Borrower’s or any of its
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, leased or licensed, including the Equity Interests of any of
Borrower’s Subsidiaries, other than (i) inventory (or other assets) sold, leased
or licensed out in the ordinary course of business (excluding any such sales,
leases or licenses out by operations or divisions discontinued or to be
discontinued), and (ii) sales, leases or licenses out of other assets for
aggregate consideration of less than $200,000 with respect to any transaction or
series of related transactions and less than $500,000 in the aggregate during
any Fiscal Year.

 

“Assignment Agreement” means, as applicable, (a) an Assignment and Assumption
Agreement substantially in the form of Exhibit D, with such amendments or
modifications as may be approved by Administrative Agent consistent with the
requirements of Section 10.5 or (b) a Borrower Assignment Agreement.

 

“Assignment Effective Date” as defined in Section 10.6(b).

 

“Assignment of Claims Act” means, collectively, the Assignment of Claims Act of
1940, as amended, any applicable rules, regulations and interpretations issued
pursuant thereto and any amendments to any of the foregoing.

 

“Auction” as defined in Section 10.6(i)(i).

 

4

--------------------------------------------------------------------------------


 

“Auction Manager” means (a) either Administrative Agent or Arranger, as
determined by Borrower, or any of their respective Affiliates or (b) any other
financial institution or advisor agreed by Borrower and Arranger (whether or not
an affiliate of Arranger) to act as an arranger in connection with any
repurchases pursuant to Section 10.6(i).

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, one or more vice presidents (or the equivalent thereof), chief
financial officer or treasurer of such Person.

 

“Bank Product Agreement” means an agreement of a Credit Party entered into with
a Lender Counterparty with respect to any treasury, investment, depository,
clearing house, wire transfer, cash management or automated clearing house
transfers of funds services, credit cards (including commercial cards (including
so-called “purchase cards”, “procurement cards” or “p-cards”)), credit card
processing services, debit cards, stored value cards, or any related services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus ½ of 1%, (iii) the sum of (a) the Adjusted Eurodollar
Rate (after giving effect to any Adjusted Eurodollar Rate “floor”) that would be
payable on such day for a Eurodollar Rate Loan with a one-month interest period
plus (b) the difference between the Applicable Margin for Eurodollar Rate Loans
and the Applicable Margin for Base Rate Loans and (iv) 2.00% per annum.  Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate shall be effective on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or the Adjusted Eurodollar Rate, respectively.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Beneficiary” means each Agent, Lender and Lender Counterparty.

 

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

 

“Bookrunners” means Goldman Sachs and Wells Fargo Securities, LLC, in their
capacities as joint bookrunners.

 

“Borrower” as defined in the preamble hereto.

 

“Borrower Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Annex C to Exhibit M, with such amendments or
modifications as may be approved by Administrative Agent.

 

5

--------------------------------------------------------------------------------


 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person; provided that for all purposes hereunder the amount of
obligations under any Capital Lease shall be the amount thereof accounted for as
a liability in accordance with GAAP.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no
more than three months from the date of creation thereof and having, at the time
of the acquisition thereof, a rating of at least A-1 from S&P or at least P-1
from Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing
within three months after such date and issued or accepted by any Lender or by
any commercial bank organized under the laws of the United States of America or
any state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000; (v) shares of any money market mutual fund that
(a) has at least 95% of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s for money market mutual funds and (vi) instruments equivalent to
those referred to in any of clauses (i) through (v) above denominated in any
other foreign currency, comparable in credit quality and tenor to those referred
to above and customarily used by corporations or other business entities for
cash management purposes in any jurisdiction outside of the United States to the
extent required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.

 

“Change of Control” means, (i) at any time prior to consummation of a Qualified
IPO, ASOF, Phoenix or the ASOF/Phoenix Group shall directly or indirectly cease
to collectively and beneficially own and control at least a majority on a fully
diluted basis of the voting power of the Equity Interests of Borrower (taking
into account preferences set forth in the Preferred Shares Certificate of
Designation); (ii) at any time on or after consummation of a

 

6

--------------------------------------------------------------------------------


 

Qualified IPO (a) any Person or “group” (within the meaning of Rules 13d-3 and
13d-5 under the Exchange Act) other than ASOF, Phoenix or the ASOF/Phoenix Group
shall have acquired beneficial ownership or control of 37.5% or more on a fully
diluted basis of the voting power of the Equity Interests of Borrower (taking
into account preferences set forth in the Preferred Shares Certificate of
Designation), (b) ASOF, Phoenix and the ASOF/Phoenix Group shall have directly
or indirectly ceased to collectively and beneficially own and control 37.5% or
more on a fully diluted basis of the voting power of the Equity Interests of
Borrower (taking into account preferences set forth in the Preferred Shares
Certificate of Designation) or (c) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) other than ASOF, Phoenix or the
ASOF/Phoenix Group shall have acquired beneficial ownership or control of a
greater percentage of the voting power of the Equity Interests of Borrower (on a
fully diluted basis) than ASOF, Phoenix and the ASOF/Phoenix Group, taken as a
whole (taking into account preferences set forth in the Preferred Shares
Certificate of Designation); or (iii) any “change of control” or similar event
shall occur under the Revolving Loan Documents, the Second Lien Loan Documents,
the Third Lien Note Documents or any agreement in respect of Indebtedness in an
aggregate principal amount in excess of $10,000,000 to which Borrower or any of
its Subsidiaries shall be a party.

 

“Claims Assignment” means an assignment in a form reasonably approved by
Administrative Agent and the Requisite Lenders, properly completed and signed by
an Authorized Officer of a Credit Party.

 

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Tranche A Term Loan Exposure, (b) Lenders having
Tranche B Term Loan Exposure and (c) Lenders holding Extended Term Loans of each
applicable class, and (ii) with respect to Loans, each of the following classes
of Loans: (a) Tranche A Term Loans, (b) Tranche B Term Loans and (c) each class
of Extended Term Loans.

 

“Closing Date” means the date on which the Term Loans are made, which occurred
on August 18, 2014.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F-1.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

 

“Collateral Agent” means Wilmington Trust, National Association, in its capacity
as collateral agent under the Intercreditor Agreement, together with its
permitted successors and assigns.

 

“Collateral Documents” means the Intercreditor Agreement, Pledge and Security
Agreement, the Mortgages, the Intellectual Property Security Agreements, the
Landlord Personal Property Collateral Access Agreements, if any, and all other
instruments, documents and agreements delivered by or on behalf of any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to, or perfect in favor of, Collateral Agent, for

 

7

--------------------------------------------------------------------------------


 

the benefit of Secured Parties, a Lien on any real, personal or mixed property
of that Credit Party as security for the Obligations.

 

“Collateral Questionnaire” means a certificate in form satisfactory to
Administrative Agent and the Requisite Lenders that provides information with
respect to the personal or mixed property of each Credit Party.

 

“Commitment” means the Tranche A Term Loan Commitment or the Tranche B Term Loan
Commitment of a Lender, and “Commitments” means such commitments of all Lenders
in the aggregate.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Comparative Year Consolidated EBITDA” as defined in Section 6.4(h).

 

“Competitor” means any Person (other than the Agents and their respective
Affiliates and any person that is a bona fide debt fund or investment vehicle
that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, debt securities or similar extensions of credit in the
ordinary course of business) that is specifically identified in writing and
deemed by Borrower, in good faith, to be a direct or indirect competitor of
Borrower or any of its Subsidiaries and designated by Borrower as such from time
to time in a certificate (which shall set forth in reasonable detail the basis
of each applicable designation) duly executed by an Authorized Officer of
Borrower.  Any supplement to such list of Competitors shall become effective two
Business Days after posting by Administrative Agent on the Platform.  In no
event shall a supplement apply (x) to Affiliates of Competitors not specifically
designated or (y) retroactively to disqualify any Lender as of the date of such
supplement.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consent” has the meaning assigned to such term in the Refinancing Support
Agreement.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Borrower and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment” or similar items, or which should otherwise
be capitalized, reflected in the consolidated statement of cash flows of
Borrower and its Subsidiaries; provided that Consolidated Capital Expenditures
shall not include any expenditures (i) for replacements and substitutions for
fixed assets, capital assets or equipment to the extent made with Net
Insurance/Condemnation Proceeds invested pursuant to Section 2.14(b) or with Net
Asset Sale Proceeds invested pursuant to Section 2.14(a) or (ii) which
constitute a Permitted Acquisition permitted under Section 6.8.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents and current deferred tax assets.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt, outstanding loans under the
Revolving Credit Agreement and current deferred tax liabilities.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization, including amortization of
goodwill and other intangible assets, for such period, (iv) cash contributions
to the ESOP during such period in respect of the repurchase liability of
Borrower under the ESOP Plan Documents, (v) any non-cash charges or expenses
(other than the write-down of current assets) for such period, including
(A) non-cash expenses associated with the recognition of the difference between
the fair market value of the Warrants and the exercise price of such Warrants,
(B) non-cash expenses with respect to stock appreciation rights, phantom stock
plans, the Warrants and accretion of the Warrants and (C) non-cash contributions
to the ESOP, (vi) any extraordinary losses for such period, (vii) any
non-recurring charges and adjustments for such period treated as such by the
independent third-party valuation firm that prepares valuation reports in
connection with the ESOP and (viii) that portion of employee compensation that
was both recorded by Borrower as compensation expense for such period and that
was directed by an employee of Borrower to be used by the ESOT to purchase
Equity Interests of Borrower; provided that the aggregate amount added back
under this clause (a)(viii) in any period of four consecutive fiscal quarters
shall not exceed an amount equal to 10% of the Consolidated EBITDA (without
giving effect to this clause (a)(viii)) for the period of four consecutive
fiscal quarters immediately preceding such period and minus (b) without
duplication (i) all cash payments made during such period on account of
reserves, restructuring charges (not including expenses in connection with the
Tender/Exchange Offer and the related transactions) and other non-cash charges
added to Consolidated Net Income pursuant to clause (a)(v) above in a previous
period, (ii) to the extent included in determining such Consolidated Net Income,
any extraordinary or non-recurring gains and all non-cash items of income for
such period, and (iii) all cash payments made during such period to repurchase
Equity Interests in respect of which cash compensation expense was added back to
Consolidated Net Income pursuant to clause (a)(viii) above in a previous period,
all determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:

 

(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, plus, (b) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-Cash charges reducing
Consolidated Net Income,

 

9

--------------------------------------------------------------------------------


 

including for depreciation and amortization (excluding any such non-Cash charge
to the extent that it represents an accrual or reserve for potential Cash charge
in any future period or amortization of a prepaid Cash gain that was paid in a
prior period), plus (c) the Consolidated Working Capital Adjustment,

 

minus

 

(ii) the sum, without duplication, of (a) the amounts for such period paid from
Internally Generated Cash of (1) the aggregate amount of all principal payments
in respect of Indebtedness (excluding (X) voluntary prepayments and mandatory
prepayments of Loans under this Agreement and loans under the Second Lien Credit
Agreement and repurchases of Loans pursuant to Section 10.6(i) and loans under
the Second Lien Credit Agreement pursuant to Section 10.6(i) of the Second Lien
Credit Agreement and (Y) repayments of loans under the Revolving Credit
Agreement except to the extent the commitments under the Revolving Credit
Agreement are permanently reduced in connection with such repayments) and
voluntary prepayments and scheduled repayments of obligations under Capital
Leases (excluding any interest expense portion thereof), (2) the aggregate
amount of all premium, make-whole or penalty payments paid in Cash in connection
with any prepayment or satisfaction and discharge of any Indebtedness,
(3) Consolidated Capital Expenditures and (4) payments of long-term liabilities
of Borrower and its Subsidiaries other than Indebtedness, plus (b) other
non-Cash gains or other non-Cash items increasing Consolidated Net Income for
such period (excluding any such non-Cash gain to the extent it represents the
reversal of an accrual or reserve for potential Cash gain in any prior period),
plus (c) consolidated interest expense paid in cash to the extent it exceeds the
amount of consolidated interest expense deducted in determining Consolidated Net
Income for such period, plus (d) the amount of cash taxes paid or tax reserves
set aside or payable (without duplication) in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period, plus (e) cash payments during such period (or committed to be
made during the current Fiscal Year under a binding agreement entered into
during such period, provided that, to the extent the aggregate amount of
internally generated cash flow actually utilized to finance such Investments
during the current Fiscal Year is less than the amount committed to be made, the
amount of such shortfall shall be added to the calculation of Consolidated
Excess Cash Flow at the end of such Fiscal Year) in connection with Investments
permitted to be made hereunder to the extent funded (or to be funded) with
internally generated cash flow, plus (f) earn-outs, holdbacks, working capital
adjustments, indemnification payments or similar items paid in cash during such
period (or committed to be made during the current Fiscal Year under a binding
agreement entered into during such period, provided that, to the extent the
aggregate amount of internally generated cash flow actually utilized to finance
such earn-outs, holdbacks, working capital adjustments, indemnification payments
or similar items during the current Fiscal Year is less than the amount
committed to be made, the amount of such shortfall shall be added to the
calculation of Consolidated Excess Cash Flow at the end of such Fiscal Year) in
connection with any permitted Investment to the extent funded (or to be funded)
with internally generated cash flow, plus (g) Cash contributions or payments
made to the ESOP as required by the ESOP Plan Documents during such period, plus
(h) any other items that were added to or not deducted from net income
(determined on a consolidated basis on the basis of GAAP) in calculating
Consolidated Net Income to the extent either (1) such items represented a cash
payment or (2) such items did not represent cash received.

 

10

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any period, the net income or loss of
Borrower and the Subsidiaries for such period taken as a single accounting
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded (a) the income or loss of any Person (other than a
Subsidiary of Borrower) in which any other Person (other than Borrower or any of
its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Borrower or any of its
Subsidiaries by such Person during such period, (b) the income of any Subsidiary
to the extent that the declaration or payment of dividends or similar
distributions by the Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, statute, rule or governmental regulation applicable to such Subsidiary,
(c) the income or loss of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with Borrower or any Subsidiary or
the date that such Person’s assets are acquired by Borrower or any Subsidiary,
(d) any gains or losses attributable to sales of assets out of the ordinary
course of business and the transaction costs in connection with such sales and
(e) any income or loss attributable to the early extinguishment of Indebtedness.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of Borrower and its Subsidiaries over
Consolidated Current Liabilities of Borrower and its Subsidiaries.

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.  In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period (and the effect of the application of
any purchase accounting); provided that there shall be included with respect to
any Permitted Acquisition during such period an amount (which may be a negative
number) by which the Consolidated Working Capital acquired in such Permitted
Acquisition as at the time of such acquisition exceeds (or is less than)
Consolidated Working Capital at the end of such period.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Contributing Guarantors” as defined in Section 7.2.

 

“Control Investment Affiliate” means, as applied to any Person, any other Person
(a) directly or indirectly controlling, controlled by, or under common control
with, that Person and (b) that is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies.  For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities or by contract or
otherwise.

 

11

--------------------------------------------------------------------------------


 

“Controlled Group” shall mean the group consisting of (a) any corporation which
is a member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Internal Revenue Code) as Borrower, (b) a partnership or
other trade or business (whether or not incorporated) which is under common
control (within the meaning of Section 414(c) of the Internal Revenue Code) with
Borrower, and (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Internal Revenue Code) as Borrower, any
corporation described in clause (a) above or any partnership or trade or
business described in clause (b) above.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.10.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, and all other documents, certificates, instruments or agreements
executed and delivered by a Credit Party for the benefit of any Agent or any
Lender in connection herewith on or after the date hereof.

 

“Credit Extension” means the making of a Loan.

 

“Credit Party” means Borrower and each Guarantor.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with Borrower’s and its Subsidiaries’
operations and not for speculative purposes.

 

“Current Extension Loans” as defined in Section 2.23(c).

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Declining Lender” as defined in Section 2.24.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

12

--------------------------------------------------------------------------------


 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Designated Lenders” means each of Apollo Global Management, Guggenheim Life and
Annuity Company, Delaware Life Insurance Company, Security Benefit Life
Insurance Company and each of their respective Affiliates and funds and accounts
managed by each of them and their respective Affiliates.

 

“Determination Date” means February 16 and August 16 of each year, commencing on
February 16, 2015.

 

“Disregarded Domestic Subsidiary” as defined in the definition of “Excluded
Subsidiary.”

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled payments or dividends in cash, or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Latest Maturity Date, except, in the
case of clauses (i) and (ii), if as a result of a change of control or asset
sale, so long as any rights of the holders thereof upon the occurrence of such a
change of control or asset sale event are subject to the prior payment in full
of all Obligations and the termination of the Commitments); provided that if any
such Equity Interest is issued to any employee or to any plan for the benefit of
employees of Borrower or any of its Subsidiaries or by any such plan to such
employees, such Equity Interest shall not constitute a Disqualified Equity
Interest solely because it may be required to be repurchased by Borrower or any
of its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations, obligations set forth in the ESOP Plan Documents or as a result of
such employee’s termination, death or disability.

 

“Disqualified FOCI Lender” as defined in Section 2.22.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“Earn Out Indebtedness” as defined in Section 6.1(d).

 

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank,

 

13

--------------------------------------------------------------------------------


 

insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans in the ordinary course of business; provided,
no Competitor, Credit Party, Affiliate of a Credit Party (including ASOF and
Phoenix and their respective Control Investment Affiliates, in each case, to the
extent an Affiliate of a Credit Party) or the ESOP shall be an Eligible Assignee
(except assignments to Borrower pursuant to Section 10.6(i)).

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates.

 

“Engagement Letter” means that certain engagement letter dated as of January 21,
2013 between Goldman Sachs & Co. and Borrower, as it may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Environmental Claim” means any investigation, notice of violation, claim,
action, suit, proceeding, written demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to human
health and safety, natural resources or the environment.

 

“Environmental Laws” means all foreign or domestic, federal or state (or any
subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other legally
binding requirements of Governmental Authorities relating to (i) environmental
matters, including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials;
(iii) occupational safety and health or industrial hygiene; or (iv) the
protection of the environment and human health and safety, in any manner
applicable to Borrower or any of its Subsidiaries or any Facility.

 

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section

 

14

--------------------------------------------------------------------------------


 

414(m) or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause
(ii) above is a member.  Any former ERISA Affiliate of Borrower or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of Borrower or
any such Subsidiary within the meaning of this definition with respect to the
period such entity was an ERISA Affiliate of Borrower or such Subsidiary and
with respect to liabilities arising after such period for which Borrower or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan;
(ii) the failure to meet the minimum funding standard of Section 412 of the
Internal Revenue Code or Section 302 of ERISA with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code or Section 302(c) of ERISA) or the failure to make by its due date a
required installment under Section 430(j) of the Internal Revenue Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (iii) the provision by the administrator of any Pension
Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate
such plan in a distress termination described in Section 4041(c) of ERISA;
(iv) the withdrawal by Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
Borrower, any of its Subsidiaries or any of their respective Affiliates pursuant
to Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings
to terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) a determination that any Pension Plan is, or is
expected to be, in “at risk” status (as defined in Section 430 of the Internal
Revenue Code or Section 303 of ERISA); (viii) the withdrawal of Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (ix) a
determination that any Multiemployer Plan is, or is expected to be, in
“critical” or “endangered” status under Section 432 of the Internal Revenue Code
or Section 305 of ERISA; (x) the occurrence of an act or omission which could
reasonably be expected to give rise to the imposition on Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of any material fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (xi) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (xii) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan (or any

 

15

--------------------------------------------------------------------------------


 

other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; (xiii) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to ERISA or
a violation of Section 436 of the Internal Revenue Code; (xiv) the occurrence of
a non-exempt prohibited transaction (within the meaning of Section 4975 of the
Internal Revenue Code or Section 406 of ERISA) which could reasonably be
expected to result in material liability to Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates or (xv) any other event or condition
with respect to an Employee Benefit Plan or a Multiemployer Plan that could
reasonably be expected to result in material liability to Borrower or any of its
Subsidiaries.

 

“ESOP” means the employee benefit plan entitled “The Alion Science and
Technology Corporation Employee Ownership, Savings and Investment Plan” adopted
and maintained by Borrower, as in effect on the date hereof or as amended,
restated or otherwise modified in accordance with the terms of this Agreement.

 

“ESOP Fiduciary” means the named fiduciary of the ESOP under ERISA. As of the
Closing Date, the ESOP Fiduciary is the ESOP Committee of Borrower.

 

“ESOP Plan Documents” means collectively, the documents listed on Schedule 1.1,
each as may be amended, supplemented or modified from time to time as permitted
by Section 6.14.

 

“ESOT” means the trust entitled “The Alion Science and Technology Corporation
Employee Ownership, Savings and Investment Trust” established under the ESOP and
adopted and maintained by Borrower pursuant to the applicable ESOP Plan
Documents.

 

“ESOT Trustee” means the trustee of the ESOT.  As of the Closing Date, the ESOT
Trustee is State Street Bank and Trust Company.

 

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

 

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Subsidiaries” means (a) any direct or indirect Domestic Subsidiary so
long as such Domestic Subsidiary is a disregarded entity for federal income tax
purposes and has no material assets other than Equity Interests of one or more
Foreign Subsidiaries (each such Person, a “Disregarded Domestic Subsidiary”) and
(b) any Domestic Subsidiary so long as such Subsidiary is a direct or indirect
Subsidiary of a Foreign Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the

 

16

--------------------------------------------------------------------------------


 

Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor becomes
effective with respect to such Swap Obligation or (y) as it relates to all or a
portion of the grant by such Guarantor of a security interest, any Swap
Obligation if, and to the extent that, such Swap Obligation (or such security
interest in respect thereof)  is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation.  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guaranty or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 2.22) after the Closing Date or (ii) such Lender changes
its lending office, except in each case to the extent that amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) taxes attributable to such Recipient’s failure
to comply with Section 2.20(c), and (d) any U.S. federal withholding taxes
imposed under FATCA.

 

“Existing Class” as defined in Section 2.23(a).

 

“Existing Indebtedness” means (i) the Indebtedness under the Existing Revolving
Loan Agreement and the related loan documents and (ii) the Existing Secured
Notes.

 

“Existing Revolving Loan Agreement” means the Second Amended and Restated Credit
Agreement dated as of May 2, 2014 among Borrower, the lenders from time to time
party thereto and Wells Fargo Bank, National Association, as administrative
agent.

 

“Existing Secured Notes” means the 12% Senior Secured Notes due 2014 of Borrower
issued pursuant to that certain Indenture, dated as of March 22, 2010, among
Borrower, Wilmington Trust Company, as trustee, and the subsidiary guarantors
named therein.

 

“Existing Term Loans” as defined in Section 2.23(c).

 

17

--------------------------------------------------------------------------------


 

“Existing Unsecured Notes” means the 10 ¼% Senior Notes due 2015 of Borrower
issued pursuant to that certain Indenture, dated as of February 8, 2007, among
Borrower, Wilmington Trust Company, as trustee, and the subsidiary guarantors
named therein.

 

“Existing Warrant Agreement” means that certain warrant agreement dated as of
March 22, 2010 between Borrower and Wilmington Trust Company, as warrant agent,
with respect to warrants to purchase in the aggregate 602,614 shares of
Borrower’s common stock issued in connection with the issuance of the Existing
Secured Notes.

 

“Existing Warrants” means the warrants issued pursuant to the Existing Warrant
Agreement.

 

“Extended Maturity Date” as defined in Section 2.23(a).

 

“Extended Term Loans” as defined in Section 2.23(c).

 

“Extension” as defined in Section 2.23(a).

 

“Extension Amendment” as defined in Section 2.23(f).

 

“Extension Offer” as defined in Section 2.23(a).

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

“Fair Share” as defined in Section 7.2.

 

“Fair Share Contribution Amount” as defined in Section 7.2.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Effective Rate” means for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, (i) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to Administrative Agent on such day on such
transactions as determined by Administrative Agent.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower

 

18

--------------------------------------------------------------------------------


 

that such financial statements fairly present, in all material respects, the
financial condition of Borrower and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments.

 

“Financial Plan” as defined in Section 5.1(i).

 

“First Lien Purchase Triggering Event” has the meaning assigned to such term in
the Intercreditor Agreement.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien ranks first in
priority to all other Liens, other than Liens permitted under clauses (b), (c),
(d), (i), (l), (m), (n), (p), (q) (provided that such Lien ranks pari passu in
priority with the Liens permitted under such clause (q)) and (t) of Section 6.2.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
September 30 of each calendar year.

 

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of Secured Parties, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.

 

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

 

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

 

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

 

“Foreign Ownership Control or Influence (FOCI)” has the meaning given such
phrase under Section 2-300.a of the NISPOM.

 

“Foreign Subsidiary” means any Subsidiary that is (i) treated as a “controlled
foreign corporation” within the meaning of Section 957 of the Internal Revenue
Code or (ii) a Subsidiary of any entity described in clause (i).

 

“Funding Guarantors” as defined in Section 7.2.

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

19

--------------------------------------------------------------------------------


 

“Funds Flow” as defined in Section 3.1(q).

 

“GAAP” means, subject to the provisions of Section 1.2, United States generally
accepted accounting principles in effect as of the date of determination
thereof.

 

“Goldman Sachs” as defined in the preamble hereto.

 

“Government” means the United States government or any agency, department or
instrumentality thereof.

 

“Government Contracts” means a Government Prime Contract or a Government
Subcontract.

 

“Government Prime Contract” means any written agreement, commitment, contract,
instrument or other binding arrangement between Borrower or any of its
Subsidiaries and the Government where Borrower or such Subsidiary is the prime
contractor.

 

“Government Subcontract” means any written agreement, commitment, contract,
instrument or other binding arrangement between Borrower or any of its
Subsidiaries and any Person that is the prime contractor under a related
contract with the Government where Borrower or such Subsidiary is a
subcontractor of such prime contractor.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity, officer or
examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Grantor” as defined in the Pledge and Security Agreement.

 

“Guaranteed Obligations” as defined in Section 7.1.

 

“Guarantor” means each Domestic Subsidiary of Borrower other than Excluded
Subsidiaries; provided that the Specified Subsidiaries shall not be required to
become Guarantors on the Closing Date but instead shall become Guarantors by the
date specified on Schedule 5.20.

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could

 

20

--------------------------------------------------------------------------------


 

pose a hazard to the health and safety of the owners, occupants or any Persons
in the vicinity of any Facility or to the indoor or outdoor environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Borrower and its Subsidiaries, for the immediately
preceding three Fiscal Years, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Years, and (ii) the unaudited financial statements of Borrower and its
Subsidiaries as of the most recent Fiscal Quarter ended after the date of the
most recent audited financial statements and at least 45 days prior to the
Closing Date, consisting of a balance sheet and the related consolidated
statements of income, stockholders’ equity and cash flows for the three, six or
nine month period, as applicable, ending on such date, and, in the case of
clauses (i) and (ii), certified by the chief financial officer of Borrower that
they fairly present, in all material respects, the financial condition of
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, and, in the case of
clause (ii), subject to the absence of footnotes and changes resulting from
audit and normal year-end adjustments.

 

“Increased-Cost Lenders” as defined in Section 2.22.

 

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services, including any earn-out obligations (excluding any such
obligations incurred under ERISA and excluding trade payables or other accounts
payable incurred in the ordinary course of business and repayable in accordance
with customary trade practices), which purchase price is (a) due more than six
months from the date of incurrence of the obligation in respect thereof or
(b) evidenced by a note or similar written instrument; (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person

 

21

--------------------------------------------------------------------------------


 

or is nonrecourse to the credit of that Person; (vi) the face amount of any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings; (vii) Disqualified
Equity Interests; (viii) the direct or indirect guaranty, endorsement (otherwise
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (ix) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation of the obligor
thereof will be paid or discharged, or any agreement relating thereto will be
complied with, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (x) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (x), the primary purpose or
intent thereof is as described in clause (ix) above; (xi) all obligations of
such Person under conditional sale or title retention agreements relating to
property acquired by such Person and (xii) all obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
including under any Interest Rate Agreement or Currency Agreement, in each case,
whether entered into for hedging or speculative purposes or otherwise.

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials), expenses and
disbursements of any kind or nature whatsoever (including the reasonable and
documented fees and disbursements of counsel for Indemnitees in connection with
any investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether direct, indirect, special or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes,
rules or regulations and Environmental Laws), on common law or equitable cause
or on contract or otherwise, that may be imposed on, incurred by, or asserted
against any such Indemnitee, in any manner relating to or arising out of
(i) this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby (including the Lenders’ agreement to make Credit
Extensions, the syndication of the credit facilities provided for herein or the
use or intended use of the proceeds thereof, any amendments, waivers or consents
with respect to any provision of this Agreement or any of the other Credit
Documents, or any enforcement of any of the Credit Documents (including any sale
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); or (ii) any Environmental Claim or any Hazardous
Materials Activity relating to or arising from any past or present activity,
operation or land ownership of Borrower or any of its Subsidiaries.

 

22

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitee” as defined in Section 10.3(a).

 

“Installment” as defined in Section 2.12.

 

“Intellectual Property” as defined in the Pledge and Security Agreement.

 

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any Credit Party in any Intellectual
Property.

 

“Intellectual Property Security Agreements” has the meaning assigned to that
term in the Pledge and Security Agreement.

 

“Intercompany Note” means a promissory note substantially in the form of
Exhibit K (or any other form approved by Administrative Agent) evidencing
Indebtedness owed among Credit Parties and their Subsidiaries.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Closing Date among the parties thereto, substantially in the form of Exhibit L.

 

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, the last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date and the final
maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

 

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six-months, as selected by Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c), of this definition, end on the last
Business Day of a calendar month; and (c) no Interest Period with respect to any
Term Loans shall extend beyond such Term Loans’ Maturity Date.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar

 

23

--------------------------------------------------------------------------------


 

agreement or arrangement, each of which is for the purpose of hedging the
interest rate exposure associated with Borrower’s and its Subsidiaries’
operations and not for speculative purposes.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Internally Generated Cash” means, with respect to any period, any cash of
Borrower or any Subsidiary generated during such period, excluding Net Asset
Sale Proceeds, Net Insurance/Condemnation Proceeds and any cash that is
generated from an incurrence of Indebtedness, an issuance of Equity Interests or
a capital contribution.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Borrower or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person (other than a Guarantor); (ii) any direct or
indirect redemption, retirement, purchase or other acquisition for value, by any
Subsidiary of Borrower from any Person (other than Borrower or any Guarantor),
of any Equity Interests of such Person; (iii) any direct or indirect loan,
advance (other than advances to employees for moving, entertainment and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business) or capital contributions by Borrower or any of its Subsidiaries to any
other Person (other than Borrower or any Guarantor) and (iv) all investments
consisting of any exchange traded or over the counter derivative transaction,
including any Interest Rate Agreement and Currency Agreement, whether entered
into for hedging or speculative purposes or otherwise.  The amount of any
Investment of the type described in clauses (i), (ii) and (iii) shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect to such Investment.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“Landlord Personal Property Collateral Access Agreement” means a Landlord
Personal Property Collateral Access Agreement substantially in the form of
Exhibit J or as otherwise approved by Administrative Agent.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
in each case as extended in accordance with this Agreement from time to time.

 

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

 

“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement or a Bank Product Agreement
(including any Person who is an Agent or a Lender (and any Affiliate of the
foregoing) as of the

 

24

--------------------------------------------------------------------------------


 

Closing Date but subsequently, whether before or after entering into a Hedge
Agreement or a Bank Product Agreement, ceases to be an Agent or a Lender, as the
case may be).

 

“Lender Participation Notice” as defined in Section 2.24.

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.

 

“Loan” means a Term Loan.

 

“LTIP Amount” as defined in Section 6.4(h).

 

“Margin Stock” as defined in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, properties, assets, liabilities or financial condition of Borrower
and its Subsidiaries taken as a whole; (ii) the ability of any Credit Party to
fully and timely perform its Obligations; (iii) the legality, validity, binding
effect or enforceability against a Credit Party of a Credit Document to which it
is a party; or (iv) the rights, remedies and benefits available to, or conferred
upon, any Agent and any Lender or any Secured Party under any Credit Document.

 

“Material Contract” means each Government Contract that has produced revenue for
Borrower and its Subsidiaries in excess of $10,000,000 in the applicable Fiscal
Year.

 

“Material Event of Default” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Material Real Estate Asset” means any fee-owned Real Estate Asset having a fair
market value in excess of $5,000,000.

 

“Maturity Date” means, except to the extent extended pursuant to Section 2.23
with respect to an Extended Term Loan or extended in connection with and with
respect to a Replacement Term Loan, (i) with respect to the Tranche A Term
Loans, the earlier of (a) the fourth anniversary of the Closing Date and (b) the
date on which all Tranche A Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise, and (ii) with respect to the
Tranche B Term Loans, the earlier of (a) the fifth anniversary of the Closing
Date and (b) the date on which all Tranche B Term Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise.

 

“Minimum Extension Condition” as defined in Section 2.23(d).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a Mortgage in a form approved by Administrative Agent.

 

25

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Borrower and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable Fiscal Quarter or Fiscal Year and for the
period from the beginning of the then current Fiscal Year to the end of such
period to which such financial statements relate.  Any management discussion and
analysis from Borrower’s periodic report filed with the SEC with respect to such
period shall constitute a Narrative Report.

 

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to:  (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise (including by
way of milestone payment), but only as and when so received) received by
Borrower or any of its Subsidiaries from such Asset Sale, minus (ii) any bona
fide direct costs incurred in connection with such Asset Sale, including
(a) income or gains taxes payable by the seller as a result of any gain
recognized in connection with such Asset Sale, (b) payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the stock or
assets in question and that is required to be repaid under the terms thereof as
a result of such Asset Sale, (c) a reasonable reserve (not to exceed, with
respect to any Asset Sale, 10% of the amount of Cash payments described in the
preceding clause (i) with respect to such Asset Sale) for any indemnification
payments (fixed or contingent) attributable to seller’s indemnities and
representations and warranties to purchaser in respect of such Asset Sale
undertaken by Borrower or any of its Subsidiaries in connection with such Asset
Sale; provided that upon release of any such reserve, the amount released shall
be considered Net Asset Sale Proceeds, and (d) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, brokerage fees, consultant fees and other customary fees and expenses
actually incurred in connection therewith.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to:  (i) any Cash
payments or proceeds received by Borrower or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Borrower or any of its Subsidiaries by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Borrower or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Borrower or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including taxes paid
or payable as a result thereof.

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xi) of the definition thereof.  As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness

 

26

--------------------------------------------------------------------------------


 

as of the date of determination (assuming the Hedge Agreement or such other
Indebtedness were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedge
Agreement or such other Indebtedness as of the date of determination (assuming
such Hedge Agreement or such other Indebtedness were to be terminated as of that
date).

 

“New Warrant Agreement” means the Warrant Agreement dated as of the date hereof
between Borrower and Wilmington Trust Company, as warrant agent.

 

“New Warrants” means, collectively, the warrants issued pursuant to the New
Warrant Agreement.

 

“NISPOM” means the National Industrial Security Program Operating Manual.

 

“Non-Consenting Lender” as defined in Section 2.22.

 

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to Borrower or its Subsidiaries or their Securities.

 

“Non-Public Lenders” means Lenders that wish to receive Non-Public Information
with respect to Borrower, its Subsidiaries or their Securities.

 

“Non-US Lender” as defined in Section 2.20(c).

 

“Note” means a Tranche A Term Loan Note or a Tranche B Term Loan Note.

 

“Notice” means a Funding Notice or a Conversion/ Continuation Notice.

 

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), Lenders or any of them and Lender Counterparties, under any Credit
Document, Secured Hedge Agreement or Bank Product Agreement, whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in the related bankruptcy proceeding), amounts owing under Secured
Hedge Agreements, amounts owing under Bank Product Agreements, fees, expenses,
indemnification or otherwise, excluding, with respect to any Guarantor, Excluded
Swap Obligations with respect to such Guarantor.

 

“Obligee Guarantor” as defined in Section 7.7.

 

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by-laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended.  In the event any term or
condition of this Agreement or any

 

27

--------------------------------------------------------------------------------


 

other Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
Organizational Document shall only be to a document of a type customarily
certified by such governmental official.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.22).

 

“Participant Register” as defined in Section 10.6(g)(i).

 

“PATRIOT Act” as defined in Section 3.1(r).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Title IV of ERISA, Section 412 of the Internal Revenue Code
or Section 302 of ERISA.

 

“Permitted Acquisition” means any acquisition, directly or indirectly, by
Borrower or any of its wholly-owned Subsidiaries that are Guarantors, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, all
of the Equity Interests of (except as provided below in respect of directors’
qualifying shares), or a business line or unit or a division of, any Person;
provided,

 

(i)            immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;

 

(ii)           all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;

 

(iii)          in the case of the acquisition of Equity Interests, (x) all of
the Equity Interests (except for any such Securities in the nature of directors’
qualifying shares required pursuant to applicable law) acquired or otherwise
issued, directly or indirectly, by such Person or any newly formed Subsidiary of
Borrower in connection with such acquisition shall be owned, directly or
indirectly, 100% by Borrower or a Guarantor, (y) such Person or such Subsidiary
shall become a Guarantor and (z)

 

28

--------------------------------------------------------------------------------


 

Borrower shall have taken, or caused to be taken, as of the date such Person
becomes a Subsidiary of Borrower, each of the actions set forth in Sections 5.10
and/or 5.11, as applicable;

 

(iv)          Borrower and its Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.7 on a pro forma basis (as determined
in accordance with Section 6.7(f)) after giving effect to such acquisition as of
the last day of the Fiscal Quarter most recently ended for which financial
statements pursuant to Section 5.1(b) or (c) have been delivered;

 

(v)           Borrower shall have delivered to Administrative Agent (A) at least
five Business Days prior to such proposed acquisition (or such shorter period as
may be agreed by Administrative Agent), (i) a Compliance Certificate evidencing
compliance with Section 6.7 as required under clause (iv) above and (ii) all
other relevant financial information with respect to such acquired assets,
including the aggregate consideration for such acquisition and any other
information required to demonstrate compliance with Section 6.7 and (B) promptly
upon request by Administrative Agent, (i) a copy of the purchase agreement
related to the proposed Permitted Acquisition (and any related documents
reasonably requested by Administrative Agent) and (ii) quarterly and annual
financial statements of the Person whose Equity Interests or assets are being
acquired for the 12 month period immediately prior to such proposed Permitted
Acquisition, including any audited financial statements that are available; and

 

(vi)          any Person or assets or division as acquired in accordance
herewith (x) in the case of assets or a division, shall be located in the United
States of America, and in the case of a Person, shall be organized under the
laws of the United States of America, any State thereof or the District of
Columbia and substantially all of the operations of such Person shall be
conducted in the United States of America, (y) shall be in same business or
lines of business in which Borrower and/or its Subsidiaries are engaged as of
the Closing Date or similar or related businesses and (z) shall have generated
positive cash flow for the four quarter period most recently ended prior to the
date of such acquisition.

 

“Permitted Liens” means all of the Liens permitted pursuant to Section 6.2.

 

“Permitted Refinancing” means, as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are satisfied:
(a) the weighted average life to maturity of such refinancing Indebtedness shall
be greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced; (b) the principal amount of such refinancing
Indebtedness shall be less than or equal to the principal amount (including any
accreted or capitalized interest) then outstanding of the Indebtedness being
refinanced, plus any required premiums and other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and plus an amount equal to any
existing commitments unutilized thereunder; (c) the respective obligor or
obligors shall be the same on the refinancing Indebtedness as on the
Indebtedness being refinanced; (d) the security, if

 

29

--------------------------------------------------------------------------------


 

any, for the refinancing Indebtedness shall be the same as that for the
Indebtedness being refinanced (except to the extent that less security is
granted to holders of refinancing Indebtedness); (e) the refinancing
Indebtedness and any guarantee in support thereof is subordinated to the
Obligations to the same degree, if any, or to a greater degree as the
Indebtedness and the guarantees in support thereof being refinanced or, solely
in the case of refinancing Indebtedness in respect of Indebtedness under the
Second Lien Loan Documents or Indebtedness under the Third Lien Note Documents,
the Lien priority of such refinancing Indebtedness and any guarantees in support
thereof need only be subordinated to the same degree or to a greater degree than
the Liens securing the Indebtedness under the Second Lien Loan Documents
pursuant to the Intercreditor Agreement; (f) no material terms (other than
interest rate, fees, premiums, funding discounts, optional prepayment provisions
or, in the case of subordination provisions, as permitted by clause (e) above)
applicable to such refinancing Indebtedness or, if applicable, the related
security or guarantees of such refinancing Indebtedness (including covenants,
events of default, remedies and acceleration rights) shall be, taken as a whole,
materially more favorable to the refinancing lenders than the terms that are
applicable under the instruments and documents governing the Indebtedness being
refinanced; provided that the Indebtedness under the Revolving Loan Documents
may be refinanced as a term loan; and (g) in the case of a refinancing of the
Indebtedness under the Credit Documents, such refinancing Indebtedness shall
refinance all (and not only a portion of) of the principal amount (including any
accreted or capitalized interest) then outstanding of the Indebtedness under the
Credit Documents and all interest, fees and premiums payable thereunder;
provided that in the case of any Permitted Refinancing of (i) the Revolving
Credit Agreement, the parties to such refinanced credit agreement shall include
the same transfer restrictions as set forth in the Revolving Credit Agreement as
in effect on the date hereof and (ii) the Revolving Credit Agreement, the Second
Lien Credit Agreement or the Third Lien Note Indenture, the parties to such
refinanced debt instrument shall agree to be bound by the terms of the
Intercreditor Agreement.

 

“Permitted Repricing Amendment” as defined in Section 10.5(c).

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Phoenix” means Phoenix Investment Adviser LLC, a Delaware limited liability
company, on behalf of certain private funds and accounts managed by it.

 

“PIK” means payment-in-kind interest payable by the issuance of payment-in-kind
notes or by increasing the principal amount of an obligation.

 

“Platform” as defined in Section 5.1(r).

 

“Pledge and Security Agreement” means the First Lien Pledge and Security
Agreement to be executed by Borrower and each Guarantor substantially in the
form of Exhibit H, as it may be amended, restated, supplemented or otherwise
modified from time to time.

 

30

--------------------------------------------------------------------------------


 

“Preferred Shares” means the shares of Series A Preferred Stock of Borrower
issued to ASOF and JLP Credit Opportunity Fund LP pursuant to the Preferred
Shares Certificate of Designation.

 

“Preferred Shares Certificate of Designation” means the Certificate of
Designation, Powers, Preferences and Rights of Series A Preferred Stock of
Borrower dated as of the date hereof.

 

“Prior Year” as defined in Section 6.4(h).

 

“Prior Year Consolidated EBITDA” as defined in Section 6.4(h).

 

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s 30 largest
banks), as in effect from time to time.  The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer.  Administrative Agent or any other Lender may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.

 

“Principal Office” means, for Administrative Agent, such Person’s “Principal
Office” as set forth on Appendix B, or such other office or office of a third
party or sub-agent, as appropriate, as such Person may from time to time
designate in writing to Borrower and each Lender.

 

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Tranche A Term Loan of any Lender, the percentage
obtained by dividing (a) the Tranche A Term Loan Exposure of such Lender by
(b) the aggregate Tranche A Term Loan Exposure of all Lenders and (ii) with
respect to all payments, computations and other matters relating to the Tranche
B Term Loan of any Lender, the percentage obtained by dividing (a) the Tranche B
Term Loan Exposure of such Lender by (b) the aggregate Tranche B Term Loan
Exposure of all Lenders.  For all other purposes with respect to each Lender,
“Pro Rata Share” means the percentage obtained by dividing (A) an amount equal
to the sum of the Tranche A Term Loan Exposure and the Tranche B Term Loan
Exposure of such Lender by (B) an amount equal to the sum of the aggregate
Tranche A Term Loan Exposure and the aggregate Tranche B Term Loan Exposure of
all Lenders.

 

“Projections” as defined in Section 4.8.

 

“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to Borrower, its Subsidiaries or their Securities.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

31

--------------------------------------------------------------------------------


 

“Qualified IPO” means an underwritten public offering of common stock of 
Borrower pursuant to an effective registration statement filed with the
Securities and Exchange Commission in accordance with the Securities Act of
1933, as amended, that results in at least $50,000,000 of net cash proceeds to
Borrower and results in the listing of the common stock of Borrower on a
national securities exchange or the NASDAQ National Market quotation system.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

 

“Recipient” means, as applicable, (a) Administrative Agent and (b) any Lender.

 

“Refinanced Term Loan” as defined in Section 10.5(c).

 

“Refinancing Support Agreement” means the Amended and Restated Refinancing
Support Agreement dated as of May 2, 2014 among Borrower, ASOF II Investments,
LLC and Phoenix Investment Adviser LLC, as amended by the amendment thereto
dated as of July 22, 2014 among the parties thereto.

 

“Register” as defined in Section 2.7(b).

 

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

 

“Regulation T” means Regulation T of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time and all official rulings and interpretations thereunder or thereof.

 

“Regulatory Exception” means any action that would, in the good faith
determination of Borrower, be inconsistent with (i) any applicable law, rule or
regulation (or any policy interpretation of any governmental or other regulatory
authority relating thereto) that is applicable to Borrower, any of its
Subsidiaries or any of their respective businesses or assets, including, without
limitation, any law, rule or regulation relating to export controls and (ii) any
agreement with any Governmental Authority to which Borrower or any of its
Subsidiaries is a party (including any such agreement that limits sharing of any
information) other than any such agreements entered into for purposes of
avoiding compliance with any representation and warranty, covenant or other
provision in this Agreement.

 

“Related Agreements” means, collectively, the Refinancing Support Agreement, the
Revolving Loan Documents, the Second Lien Loan Documents, the Third Lien Note

 

32

--------------------------------------------------------------------------------


 

Documents, the Warrant Agreements, the Shareholders’ Agreement, the
Tender/Exchange Offer Documents and the Preferred Shares Certificate of
Designation.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the migration
of any Hazardous Material through the environment.

 

“Relevant Four Fiscal Quarter Period” as defined in Section 8.3.

 

“Remaining Unsecured Notes” means Borrower’s Existing Unsecured Notes, and the
Indebtedness represented thereby, that remain outstanding after the consummation
of the Tender/Exchange Offer.

 

“Remaining Unsecured Notes Documents” means the Remaining Unsecured Notes, the
Remaining Unsecured Notes Indenture and all other documents executed and
delivered with respect to the Remaining Unsecured Notes or the Remaining
Unsecured Notes Indenture.

 

“Remaining Unsecured Notes Indenture” means the Indenture dated as of
February 8, 2007 among Borrower, certain subsidiary guarantors and Wilmington
Trust Company, as trustee.

 

“Replacement Lender” as defined in Section 2.22.

 

“Replacement Term Loan” as defined in Section 10.5(c).

 

“Requisite Lenders” means one or more Lenders having or holding Tranche A Term
Loan Exposure and/or Tranche B Term Loan Exposure and representing more than 50%
of the aggregate Tranche A Term Loan Exposure and Tranche B Term Loan Exposure
of all Lenders.

 

“Response Deadline” as defined in Section 2.24.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Borrower or any
of its Subsidiaries (or any direct or indirect parent of Borrower other than the
ESOP) now or hereafter outstanding, except a dividend payable solely in shares
of that class of stock to the holders of that class; (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of Borrower or
any of its Subsidiaries (or any direct or indirect parent thereof other than the
ESOP) now or hereafter outstanding; (iii) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of stock of Borrower or any of its

 

33

--------------------------------------------------------------------------------


 

Subsidiaries (or any direct or indirect parent of Borrower other than the ESOP)
now or hereafter outstanding; and (iv) any payment or prepayment of principal
of, premium, if any, or interest on, or redemption, purchase, retirement,
defeasance (including in-substance or legal defeasance), sinking fund or similar
payment with respect to, any Subordinated Indebtedness, any Indebtedness
incurred under Section 6.1(o), any Indebtedness incurred under Section 6.1(p),
any Indebtedness incurred under Section 6.1(q) or any Earn-Out Indebtedness.

 

“Revolver Purchase” has the meaning assigned to such term in the Intercreditor
Agreement.

 

“Revolver Purchase Notice” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Revolver Purchase Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Revolver Purchase Price” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Revolver Purchase Triggering Event” has the meaning assigned to such term in
the Intercreditor Agreement.

 

“Revolver Purchasing Party” has the meaning assigned to such term in
Section 2.24.

 

“Revolver Purchasing Share” means, with respect to any Revolver Purchasing
Party, the percentage obtained when dividing the aggregate amount of Revolver
Purchase Obligations purchased by such Revolver Purchasing Party by the total
aggregate amount of all Revolver Purchase Obligations purchased by all Revolver
Purchasing Parties.

 

“Revolving Agent” means the “Agent” under and as defined in the Revolving Credit
Agreement.

 

“Revolving Credit Agreement” means the Credit Agreement dated as of the date
hereof among Borrower, Guarantors, the lenders from time to time party thereto
and Wells Fargo, as Revolving Agent.

 

“Revolving Loan Documents” means the “Loan Documents” under and as defined in
the Revolving Credit Agreement.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Corporation.

 

“SEC” means the United States Securities and Exchange Commission and any
successor agency.

 

34

--------------------------------------------------------------------------------


 

“Second Lien Credit Agreement” means the Second Lien Credit and Guaranty
Agreement dated as of the date hereof among Borrower, Guarantors, the lenders
from time to time party thereto and Wilmington Trust, National Association, as
administrative agent.

 

“Second Lien Loan Documents” means the “Credit Documents” under and as defined
in the Second Lien Credit Agreement.

 

“Secured Hedge Agreement” means an Interest Rate Agreement or a Currency
Agreement of a Credit Party entered into with a Lender Counterparty.

 

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Shareholders’ Agreement” means the Stockholders’ Agreement of Borrower dated as
of the date hereof.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Borrower substantially in the form of Exhibit F-2.

 

“Solvent” means, with respect to Borrower and its Subsidiaries taken as a whole,
that as of the date of determination, both (i) (a) the sum of Borrower’s and its
Subsidiaries’ consolidated debt (including contingent liabilities) does not
exceed the present fair saleable value of their consolidated assets;
(b) Borrower’s and its Subsidiaries’ capital is not unreasonably small in
relation to their business as contemplated on the Closing Date or as proposed
thereafter; and (c) Borrower and its Subsidiaries taken as a whole have not
incurred and do not intend to incur, or reasonably believe that they, taken
together, will incur, debts beyond their ability to pay such debts as they
become due (whether at maturity, through refinancing or otherwise); and
(ii) Borrower and its Subsidiaries, taken as a whole, are “solvent” or not
“insolvent”, as applicable, within the meaning given those terms and similar
terms under the Bankruptcy Code and other applicable laws relating to fraudulent
transfers and conveyances.  For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standards No. 5).

 

35

--------------------------------------------------------------------------------


 

“Special Diversification Payments” means payments (other than payments required
by applicable law) pursuant to the ESOP Plan Documents in respect of employee
elections to transfer up to 10% of the value of their ESOP accounts to
investments other than Borrower’s common stock.

 

“Specified Cash Payment Event” means, as of any Determination Date, either
(a) an Event of Default (as defined in the relevant agreement) then exists under
this Agreement or the Second Lien Credit Agreement or (b) Borrower has failed to
show Consolidated EBITDA for the most recent four Fiscal Quarter period ended
prior to such Determination Date of $54,000,000 or greater, as set forth in a
Compliance Certificate to be delivered to the Administrative Agent prior to such
Determination Date.

 

“Specified Contribution” as defined in Section 8.3.

 

“Specified Real Estate Matters” means (i) fully executed and notarized
Mortgages, in proper form for recording in all appropriate places in all
applicable jurisdictions, encumbering each applicable Material Real Estate
Asset, (ii) an opinion of counsel (which counsel shall be reasonably
satisfactory to the Requisite Lenders) in each state in which an applicable
Material Real Estate Asset is located with respect to the enforceability of the
form(s) of Mortgages to be recorded in such state and such other matters as the
Requisite Lenders may reasonably request, in each case in form and substance
reasonably satisfactory to the Requisite Lenders, (iii) (a) ALTA mortgagee title
insurance policies or unconditional commitments therefor issued by one or more
title companies reasonably satisfactory to the Requisite Lenders with respect to
each applicable Material Real Estate Asset (each, a “Title Policy”), in amounts
not less than the fair market value of each applicable Material Real Estate
Asset, together with a title report issued by a title company with respect
thereto, dated not more than 30 days prior to the occurrence specified in
Section 5.11 and copies of all recorded documents listed as exceptions to title
or otherwise referred to therein, each in form and substance reasonably
satisfactory to the Requisite Lenders and (b) evidence satisfactory to the
Requisite Lenders that such Credit Party has paid to the title company or to the
appropriate Governmental Authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
Title Policy and all recording and stamp Taxes (including mortgage recording and
intangible Taxes) payable in connection with recording the Mortgages for each
applicable Material Real Estate Asset in the appropriate real estate records,
(iv) (a) a completed Flood Certificate with respect to each applicable Material
Real Estate Asset, which Flood Certificate shall (I) be addressed to Collateral
Agent and (II) otherwise comply with the Flood Program; and (b) if the Flood
Certificate states that such applicable Material Real Estate Asset is located in
a Flood Zone, Borrower has provided to the Requisite Lenders and Administrative
Agent evidence satisfactory to the Requisite Lenders in their reasonable
discretion that Borrower has obtained a policy of flood insurance that is in
compliance with all applicable requirements of the Flood Program; and (v) ALTA
surveys of each applicable Material Real Estate Asset, in a form sufficient for
the title company to issue a survey endorsement to the Title Policy or otherwise
provide such affirmative title insurance coverage as reasonably acceptable to
the Requisite Lenders and Administrative Agent.

 

“Specified Subsidiaries” means Innovative Technology Solutions Corporation,
Alion-MA&D Corporation, Alion Offshore Services, Inc. and Alion Asia
Corporation.

 

36

--------------------------------------------------------------------------------


 

“Subject Transaction” as defined in Section 6.7(f).

 

“Subordinated Indebtedness” means any debt permitted by Section 6.1 that is
subordinated in right of payment to the Obligations.  For the avoidance of
doubt, debt under the Second Lien Loan Documents, the Third Lien Note Documents
and the Remaining Unsecured Notes shall not constitute Subordinated
Indebtedness.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding. 
Unless the context requires otherwise, each reference to a “Subsidiary” shall be
deemed to be a reference to a Subsidiary of Borrower.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Syndication Agent” means Goldman Sachs in such capacity as syndication agent.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (together with interest, penalties and other
additions thereto) of any nature and whatever called, imposed by any
Governmental Authority.

 

“Tender/Exchange Offer” has the meaning assigned to such term in the Refinancing
Support Agreement.

 

“Tender/Exchange Offer Documents” has the meaning assigned to such term in the
Refinancing Support Agreement.

 

“Term Loan” means a Tranche A Term Loan and a Tranche B Term Loan.  To the
extent applicable, the term “Term Loan” shall also include any Extended Term
Loan and any Replacement Term Loan.

 

“Terminated Lender” as defined in Section 2.22.

 

“Test Date” as defined in Section 6.4(h).

 

“Third Lien Note Documents” means the Third Lien Note Indenture and any other
document executed and delivered in connection with the Third Lien Notes.

 

37

--------------------------------------------------------------------------------


 

“Third Lien Note Indenture” means the Indenture dated as of the date hereof
among Borrower, certain subsidiaries of Borrower and Wilmington Trust, National
Association, as the trustee and collateral trustee thereunder.

 

“Third Lien Notes” means Borrower’s third-lien senior secured notes due 2020
issued pursuant to the Third Lien Note Indenture.

 

“Title Policy” as defined in the definition of “Specified Real Estate Matters.”

 

“Tranche A Call Protection” as defined in Section 2.13(c)(A).

 

“Tranche A Call Protection Transaction” as defined in Section 2.13(c)(A).

 

“Tranche A Term Loan” means a loan made by a Lender to Borrower pursuant to
Section 2.1(a)(i).

 

“Tranche A Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche A Term Loan and “Tranche A Term Loan Commitments” means
such commitments of all Lenders in the aggregate.  The amount of each Lender’s
Tranche A Term Loan Commitment, if any, is set forth on Appendix A—1 or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof.  The aggregate amount of the Tranche A Term
Loan Commitments as of the Closing Date is $110,000,000.

 

“Tranche A Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche A Term Loans
of such Lender; provided, at any time prior to the making of the Tranche A Term
Loans, the Tranche A Term Loan Exposure of any Lender shall be equal to such
Lender’s Tranche A Term Loan Commitment.

 

“Tranche A Term Loan Note” means a promissory note substantially in the form of
Exhibit B—1, as it may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Tranche B Call Protection” as defined in Section 2.13(c)(B).

 

“Tranche B Call Protection Transaction” as defined in Section 2.13(c)(B).

 

“Tranche B Term Loan” means a loan made by a Lender to Borrower pursuant to
Section 2.1(a)(ii).

 

“Tranche B Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Tranche B Term Loan and “Tranche B Term Loan Commitments” means
such commitments of all Lenders in the aggregate.  The amount of each Lender’s
Tranche B Term Loan Commitment, if any, is set forth on Appendix A—2 or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof.  The aggregate amount of the Tranche B Term
Loan Commitments as of the Closing Date is $175,000,000.

 

38

--------------------------------------------------------------------------------


 

“Tranche B Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Tranche B Term Loans
of such Lender; provided, at any time prior to the making of the Tranche B Term
Loans, the Tranche B Term Loan Exposure of any Lender shall be equal to such
Lender’s Tranche B Term Loan Commitment.

 

“Tranche B Term Loan Note” means a promissory note substantially in the form of
Exhibit B—2, as it may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Transaction Costs” means the fees, costs and expenses payable by Borrower or
any of Borrower’s Subsidiaries on or before the Closing Date in connection with
the transactions contemplated by the Credit Documents and the Related
Agreements.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Credit Parties of the Credit Documents to which they are a party and, in
the case of Borrower, the making of the borrowing hereunder, (b) the execution,
delivery and performance by the Credit Parties of the Revolving Loan Documents
to which they are a party and, in the case of Borrower, the making of the
initial borrowings thereunder, (c) the execution, delivery and performance by
the Credit Parties of the Second Lien Loan  Documents to which they are a party
and, in the case of Borrower, the making of the borrowings thereunder, (d) the
execution, delivery and performance by the Credit Parties of the Third Lien Note
Documents to which they are a party and, in the case of Borrower, the issuance
of the Third Lien Notes thereunder, (e) the execution, delivery and performance
by the Credit Parties of the other Related Agreements to which they are a party
and the issuance of the Preferred Shares and the New Warrants, (f) the
consummation of the Tender/Exchange Offer, (g) the obtaining of the Consents,
(h) the repayment of all amounts due or outstanding under, and the termination
of the Existing Revolving Loan Agreement and the Existing Secured Notes and
(i) the payment of the Transaction Costs.

 

“Type of Loan” means a Base Rate Loan or a Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

 

“U.S. Lender” as defined in Section 2.20(c).

 

“U.S. Tax Compliance Certificate” means a certificate substantially in the form
of Exhibit E-1, E-2, E-3 or E-4, as applicable.

 

“Warrant Agent” means Wilmington Trust, National Association.

 

“Warrant Agreements” means the Existing Warrant Agreement and the New Warrant
Agreement.

 

“Warrants” means the Existing Warrants and the New Warrants.

 

39

--------------------------------------------------------------------------------


 

“Weighted Average Yield” means with respect to any Loan, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees or original issue discount payable with respect to such
Loan.

 

“wholly owned” means, with respect to a subsidiary of any person, that the
securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests of such subsidiary are, at
the time any determination is being made, owned, controlled or held by such
person or one or more wholly owned subsidiaries of such person or by such person
and one or more wholly owned subsidiaries of such person.

 

1.2.   Accounting Terms.  Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP.  Financial statements and other information
required to be delivered by Borrower to Lenders pursuant to Section 5.1(b) and
5.1(c) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(e), if applicable).  In the event that any
Accounting Change (as defined below) results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
Borrower and Administrative Agent agree to enter into good faith negotiations in
order to amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating
Borrower’s financial condition shall be the same after such Accounting Change as
if such Accounting Change had not been made.  Until such time as such an
amendment shall have been executed and delivered by Borrower and Requisite
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Change had not
occurred.  “Accounting Change” refers to any change in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
certified Public Accountants or, if applicable, the U.S. Securities and Exchange
Commission (or successors thereto or agencies with similar functions).  After
the Closing Date, for the purposes of the definition of “Capital Lease”,
operating leases that are required to be reclassified as capital leases as a
result of any change in GAAP shall remain classified as operating leases and
shall not be included within the definition of “Capital Lease”.

 

1.3.   Interpretation, Etc.  Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference.  References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, of this Agreement unless otherwise specifically provided.  The use
herein of the word “include” or “including”, when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter.  The terms lease and license shall include sub-lease
and sub-license, as applicable.  Unless the context requires otherwise (a) any
definition of or reference to any Credit Document, agreement, instrument or
other document herein shall be construed as referring to

 

40

--------------------------------------------------------------------------------


 

such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other
document), (b) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) any reference to any law or regulation herein shall refer to such law or
regulation as amended, modified or supplemented from time to time and (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.  Unless
otherwise specified, all references herein to times of day shall be references
to Eastern time (daylight or standard, as applicable).  This Agreement and the
other Credit Documents will be construed without regard to the identity of the
party who drafted it and as though the parties participated equally in drafting
it.  Consequently, each of the parties acknowledges and agrees that any rule of
construction that a document is to be construed against the drafting party will
not be applicable either to this Agreement or the other Credit Documents.

 

SECTION 2.   LOANS

 

2.1.   Term Loans.

 

(a)   Commitments.  Subject to the terms and conditions hereof, (i) each Lender
severally agrees to make, on the Closing Date, a Tranche A Term Loan to Borrower
in an amount equal to such Lender’s Tranche A Term Loan Commitment; and
(ii) each Lender severally agrees to make, on the Closing Date, a Tranche B Term
Loan to Borrower in an amount equal to such Lender’s Tranche B Term Loan
Commitment.  Borrower may make only one borrowing under each of the Tranche A
Term Loan Commitment and Tranche B Term Loan Commitment, which shall be on the
Closing Date.  Any amount borrowed under this Section 2.1(a) and subsequently
repaid or prepaid may not be reborrowed.  Subject to Sections 2.13(a) and 2.14,
all amounts owed hereunder with respect to the Tranche A Term Loans and the
Tranche B Term Loans shall be paid in full no later than the Maturity Date
applicable to such Term Loans.  Each Lender’s Tranche A Term Loan Commitment and
Tranche B Term Loan Commitment shall terminate immediately and without further
action on the Closing Date after giving effect to the funding of such Lender’s
Tranche A Term Loan Commitment and Tranche B Term Loan Commitment on such date.

 

(b)   Borrowing Mechanics for Term Loans.

 

(i)   Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than (x) the Closing Date with respect to Base Rate Loans and
(y) three days prior to the Closing Date with respect to Eurodollar Rate Loans
(or such shorter period as may be acceptable to Administrative Agent).  Promptly
upon receipt by Administrative Agent of such Funding Notice, Administrative
Agent shall notify each Lender of the proposed borrowing.

 

41

--------------------------------------------------------------------------------


 

(ii)   Each Lender shall make its Tranche A Term Loan and/or Tranche B Term
Loan, as the case may be, available to Administrative Agent not later than
12:00 p.m. on the Closing Date, by wire transfer of same day funds in Dollars,
at the principal office designated by Administrative Agent.  Upon satisfaction
or waiver of the conditions precedent specified herein, Administrative Agent
shall make the proceeds of the Term Loans available to Borrower on the Closing
Date by causing an amount of same day funds in Dollars equal to the proceeds of
all such Term Loans received by Administrative Agent from Lenders to be credited
to the account of Borrower at the Principal Office designated by Administrative
Agent or to such other account as may be designated in writing to Administrative
Agent by Borrower.

 

2.2.   [Reserved].

 

2.3.   [Reserved].

 

2.4.   [Reserved].

 

2.5.   Pro Rata Shares; Availability of Funds.

 

(a)   Pro Rata Shares.  All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby.

 

(b)   Availability of Funds.  Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date.  If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate.  In the event that (i) Administrative Agent
declines to make a requested amount available to Borrower until such time as all
applicable Lenders have made payment to Administrative Agent, (ii) a Lender
fails to fund to Administrative Agent all or any portion of the Loans required
to be funded by such Lender hereunder prior to the time specified in this
Agreement and (iii) such Lender’s failure results in Administrative Agent
failing to make a corresponding amount available to Borrower on the Credit Date,
at Administrative Agent’s option, such Lender shall not receive interest
hereunder with respect to the requested amount of such Lender’s Loans for the
period commencing with the time specified in this Agreement for receipt of
payment by Borrower through and including

 

42

--------------------------------------------------------------------------------


 

the time of Borrower’s receipt of the requested amount.  If such Lender does not
pay such corresponding amount forthwith upon Administrative Agent’s demand
therefor, Administrative Agent shall promptly notify Borrower and Borrower shall
immediately pay such corresponding amount to Administrative Agent together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the rate payable hereunder for Base Rate
Loans for such Class of Loans.  Nothing in this Section 2.5(b) shall be deemed
to relieve any Lender from its obligation to fulfill its Commitments hereunder
or to prejudice any rights that Borrower may have against any Lender as a result
of any default by such Lender hereunder.

 

2.6.   Use of Proceeds.  The proceeds of the Term Loans made on the Closing Date
shall be applied by Borrower to repay a portion of the Existing Secured Notes
and to pay Transaction Costs.

 

2.7.   Evidence of Debt; Register; Lenders’ Books and Records; Notes.

 

(a)   Lenders’ Evidence of Debt.  Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof.  Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Borrower’s Obligations in respect of any applicable
Loans; provided, further, in the event of any inconsistency between the Register
and any Lender’s records, the recordations in the Register shall govern.

 

(b)   Register.  Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the Commitments and Loans of each Lender from
time to time (the “Register”).  The Register shall be available for inspection
by Borrower or any Lender (with respect to (i) any entry relating to such
Lender’s Loans and (ii) the identity of the other Lender’s (but not any
information with respect to such other Lenders’ Loans)) at any reasonable time
and from time to time upon reasonable prior notice.  Administrative Agent shall
record, or shall cause to be recorded, in the Register the Commitments and Loans
in accordance with the provisions of Section 10.6, and each repayment or
prepayment in respect of the principal amount of the Loans, and any such
recordation shall be conclusive and binding on Borrower and each Lender, absent
manifest error; provided, failure to make any such recordation, or any error in
such recordation, shall not affect any Lender’s Commitments or Borrower’s
Obligations in respect of any Loan.  Borrower hereby designates Administrative
Agent to serve as Borrower’s agent solely for purposes of maintaining the
Register as provided in this Section 2.7, and Borrower hereby agrees that, to
the extent Administrative Agent serves in such capacity, Administrative Agent
and its officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”

 

(c)   Notes.  If so requested by any Lender by written notice to Borrower (with
a copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to

 

43

--------------------------------------------------------------------------------


 

Section 10.6) on the Closing Date (or, if such notice is delivered after the
Closing Date, promptly after Borrower’s receipt of such notice) a Note or Notes
to evidence such Lender’s Tranche A Term Loan or Tranche B Term Loan, as the
case may be.

 

2.8.   Interest on Loans.

 

(a)   Except as otherwise set forth herein, each Class of Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

 

(i)   if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

 

(ii)   if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin.

 

(b)   The basis for determining the rate of interest with respect to any Loan,
and the Interest Period with respect to any Eurodollar Rate Loan, shall be
selected by Borrower and notified to Administrative Agent and Lenders pursuant
to the applicable Funding Notice or Conversion/Continuation Notice, as the case
may be; provided, until the date on which Arranger notifies Borrower that the
primary syndication of the Term Loans has been completed, as determined by
Arranger, the Term Loans shall be maintained as either (1) Eurodollar Rate Loans
having an Interest Period of no longer than one month or (2) Base Rate Loans.

 

(c)   In connection with Eurodollar Rate Loans there shall be no more than five
Interest Periods outstanding at any time; provided that after the establishment
of any new Class of Loans pursuant to a Permitted Repricing Amendment or
amendment giving effect to Extended Term Loans or Replacement Term Loans, the
number of Interest Periods otherwise permitted by this Section 2.8(c) shall
increase by three Interest Periods for each applicable Class so established.  In
the event Borrower fails to specify between a Base Rate Loan or a Eurodollar
Rate Loan in the applicable Funding Notice or Conversion/Continuation Notice,
such Loan (if outstanding as a Eurodollar Rate Loan) will be automatically
converted into a Base Rate Loan on the last day of the then-current Interest
Period for such Loan (or if outstanding as a Base Rate Loan will remain as, or
(if not then outstanding) will be made as, a Base Rate Loan).  In the event
Borrower fails to specify an Interest Period for any Eurodollar Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, Borrower shall be
deemed to have selected an Interest Period of one month.  As soon as practicable
after 10:00 a.m. on each Interest Rate Determination Date, Administrative Agent
shall determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.

 

(d)   Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues.  In computing interest on any

 

44

--------------------------------------------------------------------------------


 

Loan, the date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, the last Interest Payment Date with respect to such
Loan or, with respect to a Base Rate Loan being converted from a Eurodollar Rate
Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

 

(e)   Except as otherwise set forth herein, interest on each Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Interest Payment
Date with respect to interest accrued on and to each such payment date;
(ii) shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of the Loans, including final maturity of the
Loans; provided, however, with respect to any voluntary prepayment of a Base
Rate Loan, accrued interest shall instead be payable on the applicable Interest
Payment Date.

 

2.9.   Conversion/Continuation.

 

(a)   Subject to Section 2.18 and so long as no Default or Event of Default
shall have occurred and then be continuing, Borrower shall have the option:

 

(i)   to convert at any time all or any part of any Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount from one Type of Loan
to another Type of Loan; provided, a Eurodollar Rate Loan may only be converted
on the expiration of the Interest Period applicable to such Eurodollar Rate Loan
unless Borrower shall pay all amounts due under Section 2.18 in connection with
any such conversion; or

 

(ii)   upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $5,000,000 and
integral multiples of $1,000,000 in excess of that amount as a Eurodollar Rate
Loan.

 

(b)   Subject to Section 3.2(b), Borrower shall deliver a
Conversion/Continuation Notice to Administrative Agent no later than 10:00 a.m.
at least one Business Day in advance of the proposed conversion date (in the
case of a conversion to a Base Rate Loan) and at least three Business Days in
advance of the proposed conversion/continuation date (in the case of a
conversion to, or a continuation of, a Eurodollar Rate Loan).  Except as
otherwise provided herein, a Conversion/Continuation Notice for conversion to,
or continuation of, any Eurodollar Rate Loans shall be irrevocable on and after
the related Interest Rate Determination Date, and Borrower shall be bound to
effect a conversion or continuation in accordance therewith.  If Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Eurodollar Rate Loans shall automatically continue as Eurodollar Rate
Loans having an Interest Period of one month (or such other Interest Period as
Borrower and Administrative Agent may agree).

 

45

--------------------------------------------------------------------------------


 

2.10.   Default Interest.  Upon the occurrence and during the continuance of an
Event of Default under Section 8.1(a), (c) (with respect to a breach of
Section 6 only), (f) or (g), the principal amount of all Loans outstanding and,
to the extent permitted by applicable law, any interest payments on the Loans or
any fees or other amounts owed hereunder, shall thereafter bear interest
(including post-petition interest in any proceeding under Debtor Relief Laws)
payable on demand at a rate that is 2% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2% per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans that
are Tranche A Term Loans); provided, in the case of Eurodollar Rate Loans, upon
the expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such Eurodollar Rate Loans shall thereupon become
Base Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 2% per annum in excess of the interest rate otherwise payable hereunder
for Base Rate Loans.  Payment or acceptance of the increased rates of interest
provided for in this Section 2.10 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Administrative Agent or any Lender.

 

2.11.   Fees.

 

(a)   Borrower agrees to pay on the Closing Date to each Lender party to this
Agreement as a Lender on the Closing Date, (i) as fee compensation for the
funding of such Lender’s Tranche A Term Loan, a closing fee in an amount equal
to 2.00% of the stated principal amount of such Lender’s Tranche A Term Loan,
payable to such Lender from the proceeds of its Tranche A Term Loan as and when
funded on the Closing Date, and (ii) as fee compensation for the funding of such
Lender’s Tranche B Term Loan, a closing fee in an amount equal to 3.314% of the
stated principal amount of such Lender’s Tranche B Term Loan, payable to such
Lender from the proceeds of its Tranche B Term Loan as and when funded on the
Closing Date.  Such closing fees will be in all respects fully earned, due and
payable on the Closing Date and non-refundable and non-creditable thereafter.

 

(b)   In addition to any of the foregoing fees, Borrower agrees to pay to Agents
and Arranger such other fees in the amounts and at the times separately agreed
upon.

 

2.12.   Scheduled Payments.  The principal amounts of the Term Loans shall be
repaid in consecutive quarterly installments and at final maturity (each such
payment, an “Installment”) in the aggregate amounts set forth below on the four
quarterly scheduled Interest Payment Dates applicable to Term Loans, commencing
September 30, 2014:

 

Amortization Date

 

Tranche A Term Loan
Installment Amount

 

September 30, 2014

 

$

3,750,000

 

December 31, 2014

 

$

3,750,000

 

March 31, 2015

 

$

3,750,000

 

June 30, 2015

 

$

3,750,000

 

September 30, 2015

 

$

6,250,000

 

 

46

--------------------------------------------------------------------------------


 

Amortization Date

 

Tranche A Term Loan
Installment Amount

 

December 31, 2015

 

$

6,250,000

 

March 31, 2016

 

$

6,250,000

 

June 30, 2016

 

$

6,250,000

 

September 30, 2016

 

$

6,250,000

 

December 31, 2016

 

$

6,250,000

 

March 31, 2017

 

$

6,250,000

 

June 30, 2017

 

$

6,250,000

 

September 30, 2017

 

$

6,250,000

 

December 31, 2017

 

$

6,250,000

 

March 31, 2018

 

$

6,250,000

 

June 30, 2018

 

$

6,250,000

 

Maturity Date with respect to Tranche A Term Loans

 

Remaining principal balance of Tranche A Term Loans

 

 

Amortization Date

 

Tranche B Term Loan
Installment Amount

 

September 30, 2014

 

$

437,500

 

December 31, 2014

 

$

437,500

 

March 31, 2015

 

$

437,500

 

June 30, 2015

 

$

437,500

 

September 30, 2015

 

$

437,500

 

December 31, 2015

 

$

437,500

 

March 31, 2016

 

$

437,500

 

June 30, 2016

 

$

437,500

 

September 30, 2016

 

$

437,500

 

December 31, 2016

 

$

437,500

 

March 31, 2017

 

$

437,500

 

June 30, 2017

 

$

437,500

 

September 30, 2017

 

$

437,500

 

December 31, 2017

 

$

437,500

 

March 31, 2018

 

$

437,500

 

June 30, 2018

 

$

437,500

 

September 30, 2018

 

$

437,500

 

December 31, 2018

 

$

437,500

 

 

47

--------------------------------------------------------------------------------


 

Amortization Date

 

Tranche B Term Loan
Installment Amount

 

March 31, 2019

 

$

437,500

 

June 30, 2019

 

$

437,500

 

Maturity Date with respect to Tranche B Term Loans

 

Remaining principal balance of Tranche B Term Loans

 

 

Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Tranche A Term
Loans or the Tranche B Term Loans, as the case may be, in accordance with
Sections 2.13, 2.14 and 2.15, as applicable; and (y) the Tranche A Term Loans
and the Tranche B Term Loans, together with all other amounts owed hereunder
with respect thereto, shall, in any event, be paid in full no later than the
Maturity Date applicable to such Term Loans.

 

2.13.   Voluntary Prepayments.

 

(a)   Voluntary Prepayments.

 

(i)   Any time and from time to time:

 

(1)                                             with respect to Base Rate Loans,
Borrower may prepay any such Loans on any Business Day in whole or in part, in
an aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000
in excess of that amount; and

 

(2)                                             with respect to Eurodollar Rate
Loans, Borrower may prepay any such Loans on any Business Day in whole or in
part in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount.

 

(ii)   All such prepayments shall be made:

 

(1)                                             upon not less than one Business
Day’s prior written or telephonic notice in the case of Base Rate Loans; and

 

(2)                                             upon not less than three
Business Days’ prior written or telephonic notice in the case of Eurodollar Rate
Loans;

 

in each case given to Administrative Agent by 12:00 p.m. on the date required
and, if given by telephone, promptly confirmed by delivery of written notice
thereof to Administrative Agent

 

48

--------------------------------------------------------------------------------


 

(and Administrative Agent will promptly transmit such original notice for Term
Loans by telefacsimile or telephone to each Lender).  Upon the giving of any
such notice, the principal amount of the Loans specified in such notice shall
become due and payable on the prepayment date specified therein; provided that
such notice may state that the effectiveness of such prepayment is conditioned
upon the consummation of a refinancing, sale or change of control transaction,
in which case such prepayment shall only become due and payable upon the
consummation of such transaction.  Any such voluntary prepayment shall be
applied as specified in Section 2.15(a).

 

(b)   [Reserved].

 

(c)   Term Loan Call Protection.  (A) In the event that all or any portion of
the Tranche A Term Loans is (i) repaid or prepaid through voluntary prepayments
pursuant to this Section 2.13 or otherwise (including after any acceleration of
the Obligations pursuant to Section 8.1) or mandatory prepayments pursuant to
Section 2.14(a) (in the case of any single or related series of Asset Sales
resulting in the receipt of Net Asset Sale Proceeds by Borrower or any of its
Subsidiaries equal to or in excess of $25,000,000) or Section 2.14(d),
(ii) repriced or (iii) effectively refinanced through any waiver, consent,
amendment, repayment, replacement or substitution (in each case with respect to
this clause (iii), in connection with any waiver, consent or amendment of the
Tranche A Term Loans directed at, or the result of which would be, the lowering
of the effective interest cost or the weighted average yield (assuming a
four-year life to maturity) of the Tranche A Term Loans or in connection with
the incurrence of any debt financing having an effective interest cost or
weighted average yield (assuming a four-year life to maturity) that is less than
the effective interest cost or weighted average yield (assuming a four-year life
to maturity) of the Tranche A Term Loans (or portion thereof) so repaid,
replaced or substituted) (each of the foregoing transactions described in
clauses (i), (ii) or (iii), a “Tranche A Call Protection Transaction”)), in each
case on or prior to the third anniversary of the Closing Date, such Tranche A
Call Protection Transaction will be made at (x) 103.0% of the principal amount
so repaid, prepaid, repriced or effectively refinanced if such Tranche A Call
Protection Transaction occurs on or prior to the first anniversary of the
Closing Date, (y) 102.0% of the principal amount so repaid, prepaid, repriced or
effectively refinanced if such Tranche A Call Protection Transaction occurs
after the first anniversary of the Closing Date but on or prior to the second
anniversary of the Closing Date or (z) 101.0% of the principal amount so repaid,
prepaid, repriced or effectively refinanced if such Tranche A Call Protection
Transaction occurs after the second anniversary of the Closing Date but on or
prior to the third anniversary of the Closing Date.  If all or any portion of
the Tranche A Term Loans held by any Lender (other than a Disqualified FOCI
Lender) is repaid, prepaid, repriced or effectively refinanced pursuant to a
“yank-a-bank” or similar provision in the Credit Documents as a result of, or in
connection with, such Lender not agreeing or otherwise consenting to any waiver,
consent or amendment (or otherwise in connection with a Tranche A Call
Protection Transaction), such repayment, prepayment, repricing or effective
refinancing will be made at (x) 103.0% of the principal amount so repaid,
prepaid, repriced or effectively refinanced if such Tranche A Call Protection
Transaction occurs on or prior to the first anniversary of the Closing Date,
(y) 102.0% of the principal amount so repaid, prepaid, repriced or effectively
refinanced if such Tranche A Call Protection Transaction occurs after the first
anniversary of the Closing Date but on or prior to the second anniversary of the
Closing Date or (z) 101.0% of the principal amount so repaid, prepaid, repriced
or effectively

 

49

--------------------------------------------------------------------------------


 

refinanced if such Tranche A Call Protection Transaction occurs after the second
anniversary of the Closing Date but on or prior to the third anniversary of the
Closing Date.  Any prepayment premium payable pursuant to this clause (A) will
be referred to herein as “Tranche A Call Protection.”

 

(B)  In the event that all or any portion of the Tranche B Term Loans is
(i) repaid or prepaid through voluntary prepayments pursuant to this
Section 2.13 or otherwise (including after any acceleration of the Obligations
pursuant to Section 8.1) or mandatory prepayments pursuant to
Section 2.14(a) (in the case of any single or related series of Asset Sales
resulting in the receipt of Net Asset Sale Proceeds by Borrower or any of its
Subsidiaries equal to or in excess of $25,000,000) or Section 2.14(d),
(ii) repriced or (iii) effectively refinanced through any waiver, consent,
amendment, repayment, replacement or substitution (in each case with respect to
this clause (iii), in connection with any waiver, consent or amendment of the
Tranche B Term Loans directed at, or the result of which would be, the lowering
of the effective interest cost or the weighted average yield (assuming a
four-year life to maturity) of the Tranche B Term Loans or in connection with
the incurrence of any debt financing having an effective interest cost or
weighted average yield (assuming a four-year life to maturity) that is less than
the effective interest cost or weighted average yield (assuming a four-year life
to maturity) of the Tranche B Term Loans (or portion thereof) so repaid,
replaced or substituted) (each of the foregoing transactions described in
clauses (i), (ii) or (iii), a “Tranche B Call Protection Transaction”)), in each
case on or prior to the third anniversary of the Closing Date, such Tranche B
Call Protection Transaction will be made at (w) 105.0% of the principal amount
so repaid, prepaid, repriced or effectively refinanced if such Tranche B Call
Protection Transaction occurs on or prior to the first anniversary of the
Closing Date, (x) 103.0% of the principal amount so repaid, prepaid, repriced or
effectively refinanced if such Tranche B Call Protection Transaction occurs
after the first anniversary of the Closing Date but on or prior to the second
anniversary of the Closing Date, (y) 102.0% of the principal amount so repaid,
prepaid, repriced or effectively refinanced if such Tranche B Call Protection
Transaction occurs after the second anniversary of the Closing Date but on or
prior to the third anniversary of the Closing Date or (z) 101.0% of the
principal amount so repaid, prepaid, repriced or effectively refinanced if such
Tranche B Call Protection Transaction occurs after the third anniversary of the
Closing Date but on or prior to the fourth anniversary of the Closing Date.  If
all or any portion of the Tranche B Term Loans held by any Lender (other than a
Disqualified FOCI Lender) is repaid, prepaid, repriced or effectively refinanced
pursuant to a “yank-a-bank” or similar provision in the Credit Documents as a
result of, or in connection with, such Lender not agreeing or otherwise
consenting to any waiver, consent or amendment (or otherwise in connection with
a Tranche B Call Protection Transaction), such repayment, prepayment, repricing
or effective refinancing will be made at (w) 105.0% of the principal amount so
repaid, prepaid, repriced or effectively refinanced if such Tranche B Call
Protection Transaction occurs on or prior to the first anniversary of the
Closing Date, (x) 103.0% of the principal amount so repaid, prepaid, repriced or
effectively refinanced if such Tranche B Call Protection Transaction occurs
after the first anniversary of the Closing Date but on or prior to the second
anniversary of the Closing Date, (y) 102.0% of the principal amount so repaid,
prepaid, repriced or effectively refinanced if such Tranche B Call Protection
Transaction occurs after the second anniversary of the Closing Date but on or
prior to the third anniversary of the Closing Date or (z) 101.0% of the
principal amount so repaid, prepaid, repriced or effectively refinanced if such
Tranche B Call Protection Transaction occurs after the third anniversary of the
Closing Date but on or prior to the fourth anniversary of the Closing

 

50

--------------------------------------------------------------------------------


 

Date.  Any prepayment premium payable pursuant to this clause (B) will be
referred to herein as “Tranche B Call Protection.”

 

2.14.   Mandatory Prepayments.

 

(a)   Asset Sales.  No later than the third Business Day following the date of
receipt by Borrower or any of its Subsidiaries of any Net Asset Sale Proceeds,
Borrower shall prepay the Term Loans as set forth in Section 2.15(b) in an
aggregate amount equal to such Net Asset Sale Proceeds (excluding Net Asset Sale
Proceeds received (i) from sales or other dispositions of worn-out, damaged or
obsolete property or assets and (ii) during any Fiscal Year to the extent, when
taken together with the Net Insurance/Condemnation Proceeds received in such
Fiscal Year, not exceeding $1,000,000 in the aggregate in such Fiscal Year);
provided, so long as no Default or Event of Default shall have occurred and be
continuing, Borrower shall have the option, directly or through one or more of
its Subsidiaries, to invest Net Asset Sale Proceeds within 180 days of receipt
thereof (or 365 days if Borrower or any of its Subsidiaries enters into a
legally binding commitment to invest such Net Asset Sale Proceeds within 180
days of receipt thereof) in long-term productive assets of the general type used
in the business of Borrower and its Subsidiaries.  In the event that such Net
Asset Sale Proceeds are not reinvested by Borrower prior to the earlier of
(i) the last day of such 180 day or 365 day period, as the case may be, and
(ii) the date of the occurrence of an Event of Default, Borrower shall prepay
the Term Loans in an amount equal to such Net Asset Sale Proceeds as set forth
in Section 2.15(b).

 

(b)   Insurance/Condemnation Proceeds.  No later than the third Business Day
following the date of receipt by Borrower or any of its Subsidiaries, or
Administrative Agent as loss payee, of any Net Insurance/Condemnation Proceeds
in excess of $1,000,000 in the aggregate for any Fiscal Year, Borrower shall
prepay the Term Loans as set forth in Section 2.15(b) in an aggregate amount
equal to such excess Net Insurance/Condemnation Proceeds; provided, so long as
no Default or Event of Default shall have occurred and be continuing, Borrower
shall have the option, directly or through one or more of its Subsidiaries to
invest such Net Insurance/Condemnation Proceeds within 180 of receipt thereof
(or 365 days if Borrower or any of its Subsidiaries enters into a legally
binding commitment to invest such Net Insurance/Condemnation Proceeds within 180
days of receipt thereof) in long term productive assets of the general type used
in the business of Borrower and its Subsidiaries, which investment may include
the repair, restoration or replacement of the applicable assets thereof.  In the
event that such Net Insurance/Condemnation Proceeds are not reinvested by
Borrower prior to the earlier of (i) the last day of such 180 day or 365 day
period, as the case may be, and (ii) the date of the occurrence of an Event of
Default, Borrower shall prepay the Term Loans in an amount equal to such Net
Insurance/Condemnation Proceeds as set forth in Section 2.15(b).

 

(c)   Specified Contributions.  On the date of receipt by Borrower or any of its
Subsidiaries of any Specified Contribution, Borrower shall prepay the Term Loans
as set forth in Section 2.15(b) in an aggregate amount equal to 100% of such
Specified Contribution.

 

(d)   Issuance of Debt.  On the date of receipt by Borrower or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Borrower or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred

 

51

--------------------------------------------------------------------------------


 

pursuant to Section 6.1), Borrower shall prepay the Term Loans as set forth in
Section 2.15(b) in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses.

 

(e)   Consolidated Excess Cash Flow.  In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with the Fiscal
Year ending September 30, 2015), Borrower shall, no later than five days after
the due date for delivery of the annual audited financial statements for such
Fiscal Year in accordance with Section 5.1(c), prepay the Term Loans as set
forth in Section 2.15(b) in an aggregate amount equal to (i) 100 % of such
Consolidated Excess Cash Flow minus (ii) voluntary repayments of the Loans and
of the loans under the Second Lien Credit Agreement, in each case made with
Internally Generated Cash (excluding, for the avoidance of doubt, repurchases of
Loans pursuant to Section 10.6(i) and repurchases of loans under the Second Lien
Credit Agreement pursuant to Section 10.6(i) of the Second Lien Credit
Agreement); provided that, if no Default or Event of Default has occurred and is
continuing at the time of the making of such prepayment, at Borrower’s option it
may instead use such amount to prepay outstanding amounts under the Revolving
Credit Agreement rather than prepay the Term Loans.

 

(f)   [Reserved].

 

(g)   Prepayment Certificate.  Concurrently with any prepayment of the Term
Loans pursuant to Sections 2.14(a) through 2.14(e), Borrower shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow, as the case may be.  In the event that Borrower shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, Borrower shall promptly make an additional prepayment of the Term
Loans in an amount equal to such excess, and Borrower shall concurrently
therewith deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.

 

2.15.   Application of Prepayments.

 

(a)   Application of Voluntary Prepayments by Type of Loans.  Any prepayment of
any Loan pursuant to Section 2.13(a) shall be applied to the remaining
Installments of principal of the Loans as specified by Borrower in the
applicable notice of prepayment; provided, in the event Borrower fails to
specify the Installments of principal of the Loans to which any such prepayment
shall be applied, such prepayment shall be applied to prepay the Loans on a pro
rata basis (in accordance with the respective outstanding principal amounts
thereof) and further applied on a pro rata basis to reduce the scheduled
remaining Installments of principal of the Tranche A Term Loans and Tranche B
Term Loans.

 

(b)   Application of Mandatory Prepayments by Type of Loans.  Any amount
required to be paid pursuant to Sections 2.14(a) through 2.14(e) shall be
applied as follows:

 

first, to prepay Tranche B Term Loans on a pro rata basis (in accordance with
the respective outstanding principal amounts thereof) and further applied on a

 

52

--------------------------------------------------------------------------------


 

pro rata basis to reduce the scheduled remaining Installments of principal of
the Tranche B Term Loans; and

 

second, after all outstanding Tranche B Term Loans have been prepaid or repaid,
to prepay Tranche A Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and further applied on a pro
rata basis to reduce the scheduled remaining Installments of principal of the
Tranche A Term Loans.

 

(c)   Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans.  Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by Borrower pursuant to
Section 2.18(c).

 

2.16.   General Provisions Regarding Payments.

 

(a)   All payments by Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent not later than 2:00 p.m. on the date due at
the Principal Office (or at such other location as may be designated by
Administrative Agent from time to time) of Administrative Agent for the account
of Lenders or via wire transfer of immediately available funds to a bank account
designated by Administrative Agent from time to time; for purposes of computing
interest and fees, funds received by Administrative Agent after that time on
such due date shall be deemed to have been paid by Borrower on the next
succeeding Business Day.

 

(b)   All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

 

(c)   Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

 

(d)   Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

 

(e)   Whenever any payment to be made hereunder with respect to any Loan shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day.

 

53

--------------------------------------------------------------------------------


 

(f)   Borrower hereby authorizes Administrative Agent to charge Borrower’s
accounts with Administrative Agent in order to cause timely payment to be made
to Administrative Agent of all principal, interest, fees and expenses due
hereunder (subject to sufficient funds being available in its accounts for that
purpose).

 

(g)   Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 2:00 p.m. to be a
non-conforming payment.  Any such payment shall not be deemed to have been
received by Administrative Agent until the later of (i) the time such funds
become available funds, and (ii) the applicable next Business Day. 
Administrative Agent shall give prompt written notice (which may be electronic
mail) to Borrower and each applicable Lender if any payment is non-conforming. 
Any non-conforming payment may constitute or become a Default or Event of
Default in accordance with the terms of Section 8.1(a).  Interest shall continue
to accrue on any principal as to which a non-conforming payment is made until
such funds become available funds (but in no event less than the period from the
date of such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.10 from the date such amount was due and
payable until the date such amount is paid in full.

 

(h)   If an Event of Default shall have occurred and be continuing, and the
maturity of the Obligations shall have been accelerated pursuant to Section 8.1
or pursuant to any sale of, any collection from, or other realization upon all
or any part of the Collateral, all payments or proceeds received by
Administrative Agent (including from Collateral Agent pursuant to the
Intercreditor Agreement) in respect of any of the Obligations, shall be applied
in accordance with the application arrangements described in Section 8.2.

 

2.17.   Ratable Sharing.  Lenders hereby agree among themselves that if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest.  Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, consolidation,
set-off or counterclaim

 

54

--------------------------------------------------------------------------------


 

with respect to any and all monies owing by Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder.  The provisions of this Section 2.17 shall not be construed
to apply to (a) any payment made by Borrower pursuant to and in accordance with
the express terms of this Agreement (including Section 10.6(i)) or (b) any
payment obtained by any Lender as consideration for the assignment or sale of a
participation in any of its Loans or other Obligations owed to it.

 

2.18.   Making or Maintaining Eurodollar Rate Loans.

 

(a)   Inability to Determine Applicable Interest Rate.  In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of “Adjusted Eurodollar Rate”,
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Funding Notice or Conversion/Continuation Notice given by Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded by Borrower.

 

(b)   Illegality or Impracticability of Eurodollar Rate Loans.  In the event
that on any date (i) any Lender shall have determined (which determination shall
be final and conclusive and binding upon all parties hereto) that the making,
maintaining, converting to or continuation of its Eurodollar Rate Loans has
become unlawful as a result of compliance by such Lender in good faith with any
law, treaty, governmental rule, regulation, guideline or order (or would
conflict with any such treaty, governmental rule, regulation, guideline or order
not having the force of law even though the failure to comply therewith would
not be unlawful), or (ii) Administrative Agent is advised by the Requisite
Lenders (which determination shall be final and conclusive and binding upon all
parties hereto) that the making, maintaining, converting to or continuation of
its Eurodollar Rate Loans has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of the Lenders in that market, then, and in any
such event, such Lenders (or in the case of the preceding clause (i), such
Lender) shall be an “Affected Lender” and such Affected Lender shall on that day
give notice (by e-mail or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender).  If Administrative Agent receives
a notice from (x) any Lender pursuant to clause (i) of the preceding sentence or
(y) a notice from Lenders constituting Requisite Lenders pursuant to clause
(ii) of the preceding sentence, then (1) the obligation of the Lenders (or, in
the case of any notice pursuant to clause (i) of the preceding sentence, such
Lender) to make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by each Affected Lender, (2) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice

 

55

--------------------------------------------------------------------------------


 

pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(4) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination.  Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, Borrower shall have the option, subject to the
provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic
notice (promptly confirmed by delivery of written notice thereof) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender).

 

(c)   Compensation for Breakage or Non-Commencement of Interest Periods. 
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid or
calculated to be due and payable by such Lender to Lenders of funds borrowed by
it to make or carry its Eurodollar Rate Loans and any loss, expense or liability
sustained by such Lender in connection with the liquidation or re-employment of
such funds but excluding loss of anticipated profits) which such Lender may
sustain: (i) if for any reason (other than a default by such Lender) a borrowing
of any Eurodollar Rate Loan does not occur on a date specified therefor in a
Funding Notice or a telephonic request for borrowing, or a conversion to or
continuation of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Conversion/Continuation Notice or a telephonic request for
conversion or continuation; (ii) if any prepayment or other principal payment
of, or any conversion of, any of its Eurodollar Rate Loans occurs on a date
prior to the last day of an Interest Period applicable to that Loan; or (iii) if
any prepayment of any of its Eurodollar Rate Loans is not made on any date
specified in a notice of prepayment given by Borrower.

 

(d)   Booking of Eurodollar Rate Loans.  Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

 

(e)   Assumptions Concerning Funding of Eurodollar Rate Loans.  Calculation of
all amounts payable to a Lender under this Section 2.18 and under Section 2.19
shall be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
“Adjusted Eurodollar Rate” in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing

 

56

--------------------------------------------------------------------------------


 

assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.18 and under Section 2.19.

 

2.19.   Increased Costs; Capital Adequacy.

 

(a)   Compensation For Increased Costs and Taxes.  Subject to the provisions of
Section 2.20 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that (A) any law, treaty or governmental rule, regulation or
order, or any change therein or in the interpretation, administration or
application thereof (regardless of whether the underlying law, treaty or
governmental rule, regulation or order was issued or enacted prior to the date
hereof), including the introduction of any new law, treaty or governmental rule,
regulation or order but excluding solely proposals thereof, or any determination
of a court or Governmental Authority, in each case that becomes effective after
the date hereof, or (B) any guideline, request or directive by any central bank
or other governmental or quasi-governmental authority (whether or not having the
force of law) or any implementation rules or interpretations of previously
issued guidelines, requests or directives, in each case that is issued or made
after the date hereof: (i) subjects any Recipient (or its applicable lending
office) to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes, and (C) Connection
Income Taxes) on its Loans, loan principal, letters of credit, Commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, liquidity, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to Eurodollar Rate Loans that are
reflected in the definition of “Adjusted Eurodollar Rate”) or any company
controlling such Lender; or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or any company controlling such Lender or such Lender’s obligations
hereunder or the London interbank market; and the result of any of the foregoing
is to increase the cost to such Lender of agreeing to make, making or
maintaining Loans hereunder or to reduce any amount received or receivable by
such Lender (or its applicable lending office) with respect thereto; then, in
any such case, Borrower shall promptly pay to such Lender, upon receipt of the
statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or in a lump sum or otherwise as such Lender in its sole discretion
shall determine) as may be necessary to compensate such Lender for any such
increased cost or reduction in amounts received or receivable hereunder.  Such
Lender shall deliver to Borrower (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 2.19(a), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

 

(b)   Capital Adequacy Adjustment.  In the event that any Lender shall have
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (A) the adoption,
effectiveness, phase-in or applicability of

 

57

--------------------------------------------------------------------------------


 

any law, rule or regulation (or any provision thereof) regarding capital
adequacy, or any change therein or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or (B) compliance by any
Lender (or its applicable lending office) or any company controlling such Lender
with any guideline, request or directive regarding capital adequacy or liquidity
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, in each case after the date hereof, has or
would have the effect of reducing the rate of return on the capital of such
Lender or any company controlling such Lender as a consequence of, or with
reference to, such Lender’s Loans, or participations therein or other
obligations hereunder with respect to the Loans to a level below that which such
Lender or such controlling company could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling company with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by Borrower from such Lender of the statement referred to in the
next sentence, Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling company on an
after-tax basis for such reduction. Such Lender shall deliver to Borrower (with
a copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.19(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.  For the avoidance of doubt, subsections
(a) and (b) of this Section 2.19 shall apply to all requests, rules, guidelines
or directives concerning liquidity and capital adequacy issued by any United
States regulatory authority (i) under or in connection with the implementation
of the Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) in
connection with the implementation of the recommendations of the Bank for
International Settlements or the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority), regardless of the
date adopted, issued, promulgated or implemented.

 

2.20.   Taxes; Withholding, Etc.

 

(a)   Payments to Be Free and Clear.  All sums payable by or on behalf of any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax imposed, levied, collected, withheld or
assessed by any Governmental Authority.

 

(b)   Withholding of Taxes.  If any Credit Party or any other Person (acting as
a withholding agent) is (in such withholding agent’s reasonable good faith
discretion) required by law to make any deduction or withholding on account of
any Tax from any sum paid or payable to Administrative Agent or any Lender under
any of the Credit Documents: (i) Borrower shall notify Administrative Agent of
any such requirement or any change in any such requirement as soon as Borrower
becomes aware of it; (ii) Borrower shall pay, or cause to be paid, any such Tax
before the date on which penalties attach thereto, such payment to be made (if
the liability to pay is imposed on any Credit Party) for its own account or (if
that liability is imposed on Administrative Agent or such Lender, as the case
may be) on behalf of and in the name of Administrative Agent or such Lender;
(iii) if such Tax is an Indemnified Tax, the sum payable by such Credit Party in
respect of which the relevant deduction, withholding or

 

58

--------------------------------------------------------------------------------


 

payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment, Administrative Agent
or such Lender, as the case may be, receives on the due date a net sum equal to
what it would have received had no such deduction, withholding or payment been
required or made; and (iv) within 30 days after the due date of payment of any
Tax which it is required by clause (ii) above to pay, Borrower shall deliver to
Administrative Agent evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority.

 

(c)   Evidence of Exemption From U.S. Withholding Tax.  Each Lender that is not
a United States person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”)
shall, to the extent such Lender is legally able to do so, deliver to
Administrative Agent for transmission to Borrower, on or prior to the Closing
Date (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), and at such other
times as may be necessary in the determination of Borrower or Administrative
Agent (each in the reasonable exercise of its discretion), (i) two original
copies of Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI, W-8EXP and/or
W-8IMY (or, in each case, any successor forms), properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code and reasonably requested by Borrower to establish that
such Lender is not subject to (or is subject to a reduced rate of) deduction or
withholding of United States federal income tax with respect to any payments to
such Lender of principal, interest, fees or other amounts payable under any of
the Credit Documents, or (ii) in the case of a Non-US Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of the U.S.
Tax Compliance Certificate to the effect that such Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code together with two original
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor
form), properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower to establish that such Lender is not subject to (or is subject to a
reduced rate of) deduction or withholding of United States federal income tax
with respect to any payments to such Lender of interest payable under any of the
Credit Documents.  Each Lender that is a United States person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) for United States
federal income tax purposes (a “U.S. Lender”) and is not an exempt recipient
within the meaning of Treasury Regulation Section 1.6049-4(c) shall deliver to
Administrative Agent and Borrower on or prior to the Closing Date (or, if later,
on or prior to the date on which such Lender becomes a party to this Agreement)
two original copies of Internal Revenue Service Form W-9 (or any successor
form), properly completed and duly executed by such Lender, certifying that such
U.S. Lender is entitled to an exemption from United States backup withholding
tax, or otherwise prove that it is entitled to such an exemption. Each Lender
required to deliver any forms, certificates or other evidence with respect to
United States federal income tax withholding matters pursuant to this
Section 2.20(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms,

 

59

--------------------------------------------------------------------------------


 

certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly deliver to
Administrative Agent for transmission to Borrower two new original copies of
Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI, W-8EXP, W-8IMY and/or
W-9 (or, in each case, any successor form), or a U.S. Tax Compliance Certificate
and two original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or
any successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by Borrower to confirm or establish that such
Lender is not subject to deduction or withholding of United States federal
income tax with respect to payments to such Lender under the Credit Documents,
or notify Administrative Agent and Borrower of its inability to deliver any such
forms, certificates or other evidence.

 

(d)   If a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
Borrower or Administrative Agent as may be necessary for Borrower and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this Section 2.20(d), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(e)   Without limiting the provisions of Section 2.20(b), Borrower shall timely
pay all Other Taxes to the relevant Governmental Authorities in accordance with
applicable law.  Borrower shall deliver to Administrative Agent official
receipts or other evidence of such payment reasonably satisfactory to
Administrative Agent in respect of any Other Taxes payable hereunder promptly
after payment of such Other Taxes.

 

(f)   Borrower shall indemnify Administrative Agent and any Lender for the full
amount of Indemnified Taxes (including any such Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.20) paid by
Administrative Agent or Lender or any of their respective Affiliates and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to such Credit Party shall be conclusive absent manifest
error. Such payment shall be due within 30 days of such Credit Party’s receipt
of such certificate.

 

(g)   If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including additional amounts pursuant to this
Section 2.20), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity

 

60

--------------------------------------------------------------------------------


 

payments made under this Section 2.20 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.20(g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Section 2.20(g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.20(g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

2.21.   Obligation to Mitigate.  Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.18, 2.19 or 2.20,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such Lender, or (b) take such
other measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.18, 2.19 or 2.20 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Loans through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Loans or the interests of such Lender; provided, such
Lender will not be obligated to utilize such other office pursuant to this
Section 2.21 unless Borrower agrees to pay all incremental expenses incurred by
such Lender as a result of utilizing such other office as described above.  A
certificate as to the amount of any such expenses payable by Borrower pursuant
to this Section 2.21 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to Borrower (with a copy to
Administrative Agent) shall be conclusive absent manifest error.

 

2.22.   Removal or Replacement of a Lender.  Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Borrower’s request for such withdrawal; (b) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of Requisite Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a

 

61

--------------------------------------------------------------------------------


 

“Non-Consenting Lender”) whose consent is required shall not have been obtained;
or (c) any Governmental Authority shall make a final determination that the
continued involvement of any Lender in the Credit Documents, the Collateral or
the Obligations of the Credit Parties in connection therewith shall constitute
grounds for disqualification of any Credit Party from continued involvement in
any project, provision of goods or provision of services pursuant to a Material
Contract to which a Credit Party is then a party on account of the Foreign
Ownership, Control or Influence (FOCI) under NISPOM which results in suspension
or revocation of the facility and personnel clearances required for such
Material Contract (a “Disqualified FOCI Lender”); then, with respect to each
such Increased-Cost Lender, Non-Consenting Lender or Disqualified FOCI Lender
(the “Terminated Lender”), Borrower may, by giving written notice to
Administrative Agent and any Terminated Lender of its election to do so, elect
to cause such Terminated Lender (and such Terminated Lender hereby irrevocably
agrees) to assign its outstanding Loans in full to one or more Eligible
Assignees (each a “Replacement Lender”) in accordance with the provisions of
Section 10.6 and Borrower shall pay the fees, if any, payable thereunder in
connection with any such assignment from a Terminated Lender; provided, (1) on
the date of such assignment, the Replacement Lender shall pay to such Terminated
Lender an amount equal to the sum of (A) an amount equal to the principal of,
and all accrued interest on, all outstanding Loans of such Terminated Lender,
(B) an amount equal to all unreimbursed drawings that have been funded by such
Terminated Lender, together with all then unpaid interest with respect thereto
at such time and (C) an amount equal to all accrued, but theretofore unpaid fees
owing to such Terminated Lender pursuant to Section 2.11; (2) on the date of
such assignment, Borrower shall pay any amounts payable to such Terminated
Lender pursuant to Section 2.18(c), 2.19 or 2.20 and, to the extent applicable,
Section 2.13(c) (provided, for the avoidance of doubt, that no amounts pursuant
to Section 2.13(c) shall be payable to any Disqualified FOCI Lender), or
otherwise, as if it were a repayment, prepayment, repricing or effective
refinancing and (3) in the event such Terminated Lender is a Non-Consenting
Lender, each Replacement Lender shall consent, at the time of such assignment,
to each matter in respect of which such Terminated Lender was a Non-Consenting
Lender.  Upon the prepayment of all amounts owing to any Terminated Lender, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Terminated Lender to indemnification hereunder
shall survive as to such Terminated Lender.  Each Lender agrees that if Borrower
exercises its option hereunder to cause an assignment by such Lender as a
Terminated Lender, such Lender shall, promptly after receipt of written notice
of such election, execute and deliver all documentation necessary to effectuate
such assignment in accordance with Section 10.6.  In the event that a Lender
does not comply with the requirements of the immediately preceding sentence
within one Business Day after receipt of such notice, each Lender hereby
authorizes and directs Administrative Agent to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 10.6 on behalf of a Terminated Lender and any such documentation so
executed by Administrative Agent shall be effective for purposes of documenting
an assignment pursuant to Section 10.6.

 

2.23.   Extensions of Loans.

 

(a)   Borrower may from time to time, pursuant to the provisions of this
Section 2.23, agree with one or more Lenders holding Loans of any
Class (“Existing Class”) to extend the maturity date and to provide for other
terms consistent with this Section 2.23 (each such

 

62

--------------------------------------------------------------------------------


 

modification, an “Extension”) pursuant to one or more written offers (each an
“Extension Offer”) made from time to time by Borrower to all Lenders under any
Class that is proposed to be extended under this Section 2.23, in each case on a
pro rata basis (based on the relative principal amounts of the outstanding Loans
of each Lender in such Class) and on the same terms to each such Lender.  In
connection with each Extension, Borrower will provide notification to Arranger
and Administrative Agent (for distribution to the Lenders of the applicable
Class), no later than 30 days prior to the maturity of the applicable Class or
Classes to be extended of the requested new maturity date for the extended Loans
of each such Class (each an “Extended Maturity Date”) and the due date for
Lender responses.  In connection with any Extension, each Lender of the
applicable Class wishing to participate in such Extension shall, prior to such
due date, provide Administrative Agent with a written notice thereof in a form
reasonably satisfactory to Administrative Agent.  Any Lender that does not
respond to an Extension Offer by the applicable due date shall be deemed to have
rejected such Extension.  In connection with any Extension, Borrower shall agree
to such procedures, if any, as may be reasonably established by, or acceptable
to, Administrative Agent to accomplish the purposes of this Section 2.23.

 

(b)   After giving effect to any Extension, the Term Loans so extended shall
cease to be a part of the Class that they were a part of immediately prior to
the Extension and shall be a new Class hereunder; provided that at no time shall
there be more than four different Classes of Loans.

 

(c)   The consummation and effectiveness of each Extension shall be subject to
the following:

 

(i)   no Default or Event of Default shall have occurred and be continuing at
the time any Extension Offer is delivered to the Lenders or at the time of such
Extension;

 

(ii)   the Term Loans of any Lender extended pursuant to any Extension
(“Extended Term Loans”) shall have the same terms as the Class of Term Loans
subject to the related Extension Amendment (“Existing Term Loans”); except
(A) the final maturity date of any Extended Term Loans of a Class to be extended
pursuant to an Extension shall be later than the Maturity Date of the Class of
Existing Term Loans subject to the related Extension Amendment, and the weighted
average life to maturity of any Extended Term Loans of a Class to be extended
pursuant to an Extension shall be no shorter than the weighted average life to
maturity of the Class of Existing Term Loans subject to the related Extension
Amendment; (B) the all-in pricing (including, without limitation, margins, fees
and premiums) with respect to the Extended Term Loans may be higher or lower
than the all-in pricing (including, without limitation, margins, fees and
premiums) for the Existing Term Loans; (C) no repayment of any Extended Term
Loans shall be permitted unless such repayment is accompanied by an at least pro
rata repayment of all earlier maturing Loans (including previously extended
Loans) (or all earlier maturing Loans (including previously extended Loans)
shall otherwise be or have been terminated and repaid in full); (D) the Extended
Term Loans may contain a “most favored nation” provision for the benefit of
Lenders holding Extended Term Loans; and (E) the other terms and conditions
applicable to Extended Term Loans may be terms

 

63

--------------------------------------------------------------------------------


 

different than those with respect to the Existing Term Loans so long as such
terms and conditions only apply after the Latest Maturity Date; provided,
further, each Extension Amendment may, without the consent of any Lender other
than the applicable extending Lenders, effect such amendments to this Agreement
and the other Credit Documents as may be necessary or appropriate, in the
opinion of Administrative Agent, to give effect to the provisions of this
Section 2.23, including any amendments necessary to treat the applicable Loans
and/or Commitments of the extending Lenders as a new “Class” of loans and/or
commitments hereunder; provided, however, no Extension Amendment may provide for
any Class of Extended Term Loans to be secured by any Collateral or other assets
of any Credit Party that does not also secure the Existing Term Loans;

 

(iii)   all documentation in respect of such Extension shall be consistent with
the foregoing, and all written communications by Borrower generally directed to
the applicable Lenders under the applicable Class in connection therewith shall
be in form and substance consistent with the foregoing and otherwise reasonably
satisfactory to Administrative Agent;

 

(iv)   a minimum amount in respect of such Extension (to be determined in
Borrower’s discretion and specified in the relevant Extension Offer, but in no
event less than $25,000,000, unless another amount is agreed to by
Administrative Agent) shall be satisfied; and

 

(v)   no Extension shall become effective unless, on the proposed effective date
of such Extension, the conditions set forth in Section 3.2 shall be satisfied
(with all references in such Section to a Credit Date being deemed to be
references to the Extension on the applicable date of such Extension), and
Administrative Agent shall have received a certificate to that effect dated the
applicable date of such Extension and executed by an Authorized Officer of
Borrower.

 

(d)   For the avoidance of doubt, it is understood and agreed that the
provisions of Section 2.17 and Section 10.5 will not apply to Extensions of Term
Loans pursuant to Extension Offers made pursuant to and in accordance with the
provisions of this Section 2.23, including to any payment of interest or fees in
respect of any Extended Term Loans that have been extended pursuant to an
Extension at a rate or rates different from those paid or payable in respect of
Loans of any other Class, in each case as is set forth in the relevant Extension
Offer.

 

(e)   No Lender who rejects any request for an Extension shall be deemed a
Non-Consenting Lender for purposes of Section 2.22; provided, however, that if
so requested by Borrower in an Extension Offer, Requisite Lenders may approve an
amendment to have such Lenders be deemed Non-Consenting Lenders and subject to
the terms and conditions of Section 2.22.

 

(f)   The Lenders hereby irrevocably authorize Administrative Agent to enter
into amendments (collectively, “Extension Amendments”) to this Agreement and the
other Credit Documents as may be necessary or appropriate in order to establish
new Classes of Loans created pursuant to an Extension, in each case on terms
consistent with this Section 2.23.  Notwithstanding the foregoing,
Administrative Agent shall have the right (but not the

 

64

--------------------------------------------------------------------------------


 

obligation) to seek the advice or concurrence of the Requisite Lenders with
respect to any matter contemplated by this Section 2.23 and, if Administrative
Agent seeks such advice or concurrence, Administrative Agent shall be permitted
to enter into such amendments with Borrower in accordance with any instructions
received from such Requisite Lenders and shall also be entitled to refrain from
entering into such amendments with Borrower unless and until it shall have
received such advice or concurrence; provided, however, that whether or not
there has been a request by Administrative Agent for any such advice or
concurrence, all such Extension Amendments entered into with Borrower by
Administrative Agent hereunder shall be binding on the Lenders.  Without
limiting the foregoing, in connection with any Extension, (i) the appropriate
Credit Parties shall (at their expense) amend (and Administrative Agent is
hereby directed to amend) any Mortgage (or any other Credit Document that
Administrative Agent or Collateral Agent reasonably requests to be amended to
reflect an Extension) that has a maturity date prior to the Latest Maturity Date
so that such maturity date is extended to the then Latest Maturity Date (or such
later date as may be advised by local counsel to Administrative Agent) and
(ii) Borrower shall deliver board resolutions, secretary’s certificates,
officer’s certificates and other documents as shall reasonably be requested by
Administrative Agent in connection therewith and a legal opinion of counsel
reasonably acceptable to Administrative Agent (i) as to the enforceability of
such Extension Amendment, this Agreement as amended thereby, and such of the
other Credit Documents (if any) as may be amended thereby and (ii) as to such
other matters relating to such Extension Amendment as Administrative Agent may
reasonably request.

 

(g)   Promptly following the consummation and effectiveness of any Extension,
Borrower will furnish to Administrative Agent (who shall promptly furnish to
each Lender) written notice setting forth the Extended Maturity Date and
material economic terms of the Extension and the aggregate principal amount of
each class of Loans and Commitments after giving effect to the Extension and
attaching a copy of the fully executed Extension Amendment.

 

2.24.   Revolver Purchase Right.

 

(a)   Within one Business Day after its receipt of a notice from Borrower
pursuant to Section 5.1(s) that a Revolver Purchase Triggering Event has
occurred, Administrative Agent shall provide a lender participation notice (the
“Lender Participation Notice”) to each of the Lenders (i) requesting each Lender
to confirm its election to participate in the Revolver Purchase by purchasing
its Pro Rata Share of the Revolver Purchase Obligations (each such participating
Lender, a “Revolver Purchasing Party” and each such non-participating Lender, a
“Declining Lender”) in accordance with Section 2.20 of the Intercreditor
Agreement and (ii) setting forth the targeted date for consummation of the
Revolver Purchase (which date shall be three Business Days after the date of
delivery of the Lender Participation Notice).  Each Lender shall submit its
response to the Lender Participation Notice by 5:00 p.m. (the “Response
Deadline”) on the second Business Day following receipt of the Lender
Participation Notice; provided, that any Lender who has failed to deliver a
response by the Response Deadline shall be deemed to be a Declining Lender.

 

(b)   To the extent that there are one or more Declining Lenders, on the first
Business Day after the Response Deadline, Administrative Agent shall deliver a
notice to all

 

65

--------------------------------------------------------------------------------


 

Revolver Purchasing Parties allocating the Pro Rata Share of the Revolver
Purchase Obligations of Declining Lenders to each Revolver Purchasing Party
ratably based on its respective Revolver Purchasing Share.

 

(c)   Administrative Agent shall provide a settlement notice to the Revolver
Purchasing Parties setting forth (i) the Revolver Purchase Price and each
Revolver Purchasing Party’s Revolver Purchasing Share thereof, (ii) the closing
date of the Revolver Purchase in accordance with the Intercreditor Agreement and
(iii) funding instructions.  Upon receipt of the Revolver Purchase Price,
Administrative Agent shall promptly remit such proceeds to the Revolving
Administrative Agent and the Revolver Purchase shall be consummated without any
further action or consent in accordance with the terms of the Intercreditor
Agreement.

 

(d)   Notwithstanding the foregoing, (i) the Revolver Purchasing Parties may
instruct Administrative Agent to delay any Revolver Purchase or withdraw the
Revolver Purchase Notice delivered under the Intercreditor Agreement and
(ii) the Lenders and Administrative Agent agree that the Revolver Purchase may
be consummated pursuant to additional or alternative procedures established by
the Revolver Purchasing Parties in a manner consistent with the Intercreditor
Agreement.

 

SECTION 3.   CONDITIONS PRECEDENT

 

3.1.   Closing Date.  The obligation of each Lender to make a Credit Extension
on the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:

 

(a)   Credit Documents.  Administrative Agent, the Lenders and Arranger shall
have received each Credit Document, originally executed and delivered by each
applicable Credit Party.

 

(b)   Organizational Documents; Incumbency.  The Lenders, Administrative Agent
and Arranger shall have received, in respect of each Credit Party, (i) the
Organizational Documents of such Credit Party and, to the extent applicable,
certified as of the Closing Date or a recent date prior thereto by the
appropriate Governmental Authority; (ii) signature and incumbency certificates
of the officers of such Credit Party; (iii) resolutions of the Board of
Directors or similar governing body of such Credit Party approving and
authorizing the execution, delivery and performance of this Agreement and the
other Credit Documents to which it is a party or by which it or its assets may
be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment; (iv) a good standing certificate from the applicable
Governmental Authority of such Credit Party’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated the Closing Date
or a recent date prior thereto; (v) signature and incumbency certificates of one
or more officers of Borrower who are authorized to execute Funding Notices
delivered under this Agreement and (vi) such other documents as the Lenders,
Administrative Agent or Arranger may reasonably request.

 

66

--------------------------------------------------------------------------------


 

(c)   Organizational and Capital Structure.  The organizational structure and
capital structure of Borrower and its Subsidiaries, after giving effect to the
consummation of the Transactions, shall be as set forth on Schedule 4.1.

 

(d)   Capitalization of Borrower.  On or before the Closing Date:

 

(i)   Borrower shall have obtained at least $65,000,000 in commitments under the
Revolving Credit Agreement;

 

(ii)   Borrower shall have received gross cash proceeds of at least $70,000,000
from borrowings under the Second Lien Credit Agreement; and

 

(iii)   Borrower shall have issued at least $210,986,000 of the Third Lien Notes
in connection with the consummation of the Tender/Exchange Offer.

 

(e)   Consummation of Transactions Contemplated by Related Agreements.

 

(i)   (1) All conditions (including the Minimum Condition described in the
Refinancing Support Agreement) to the Transactions set forth in the Related
Agreements shall have been satisfied or the fulfillment of any such conditions
shall have been waived with the consent of Arranger and the Lenders and (2) the
Transactions shall have been consummated substantially simultaneously with the
making of the Loans hereunder in accordance with the terms of the Related
Agreements and applicable law.

 

(ii)   The Lenders, Arranger and Administrative Agent shall each have received a
fully executed copy of each material Related Agreement.  Each Related Agreement
shall be in full force and effect, shall include terms and provisions reasonably
satisfactory to the Lenders and Arranger and no provision thereof shall have
been modified or waived in any respect determined by Arranger and the Lenders to
be material, in each case without the consent of the Lenders and Arranger. 
Borrower shall use its best efforts to deliver to the Lenders, Arranger and
Administrative Agent a fully executed copy of each Related Agreement and any
documents executed in connection therewith as soon as practicable after the
Closing Date.

 

(f)   Existing Indebtedness.  On the Closing Date, Borrower and its Subsidiaries
shall have (i) repaid in full all Existing Indebtedness and all Existing
Unsecured Notes (other than the Remaining Unsecured Notes), (ii) terminated any
commitments to lend or make other extensions of credit thereunder,
(iii) delivered to the Lenders, Arranger and Administrative Agent all documents
or instruments necessary to release all Liens securing Existing Indebtedness or
other obligations of Borrower and its Subsidiaries thereunder, and (iv) made
arrangements satisfactory to the Lenders, Arranger and Administrative Agent with
respect to the cancellation of any letters of credit outstanding thereunder or
the issuance of backstop letters of credit to support the obligations of
Borrower and its Subsidiaries with respect thereto.

 

(g)   Governmental Authorizations and Consents.  Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary in connection with the transactions contemplated by
the Credit Documents and the Related Agreements and each of the foregoing shall
be in full force and effect and in form

 

67

--------------------------------------------------------------------------------


 

and substance reasonably satisfactory to the Lenders and Arranger.  All
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose materially adverse conditions on the transactions contemplated by the
Credit Documents or the Related Agreements or the financing thereof and no
action, request for stay, petition for review or rehearing, reconsideration, or
appeal with respect to any of the foregoing shall be pending.

 

(h)   [Reserved.]

 

(i)   Personal Property Collateral.  In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, each Credit Party shall
have delivered to the Lenders, Arranger, Administrative Agent and Collateral
Agent:

 

(i)   evidence satisfactory to the Lenders and Arranger of the compliance by
each Credit Party of their obligations under the Pledge and Security Agreement
and the other Collateral Documents (including their obligations to execute or
authorize, as applicable, and deliver UCC financing statements, originals of
securities, instruments and chattel paper and any agreements governing deposit
and/or securities accounts as provided therein);

 

(ii)   a completed Collateral Questionnaire dated the Closing Date and executed
by an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby;

 

(iii)   fully executed Intellectual Property Security Agreements, in proper form
for filing or recording in all appropriate places in all applicable
jurisdictions, memorializing and recording the encumbrance of the Intellectual
Property Assets listed in Schedule 5.2 to the Pledge and Security Agreement;

 

(iv)   opinions of counsel with respect to the creation and perfection of the
security interests in favor of Collateral Agent in such Collateral and such
other matters governed by the laws of each jurisdiction in which any Credit
Party or any personal property Collateral is located as the Lenders or Arranger
may reasonably request, in each case in form and substance reasonably
satisfactory to the Lenders and Arranger; and

 

(v)   evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including (i) using commercially
reasonable efforts to have a Landlord Personal Property Collateral Access
Agreement executed by the landlord of Borrower’s headquarters property located
at 1750 Tysons Boulevard, Tysons Corner, Virginia 22102 and by the applicable
Credit Party and (ii) any intercompany notes evidencing Indebtedness permitted
to be incurred pursuant to Section 6.1(b)) and made or caused to be made any
other filing and recording (other than as set forth herein) reasonably required
by Arranger.

 

(j)   Financial Statements; Projections.  The Lenders, Administrative Agent and
Arranger shall have received from Borrower (i) the Historical Financial
Statements, (ii) pro

 

68

--------------------------------------------------------------------------------


 

forma consolidated balance sheets and income statements of Borrower and its
Subsidiaries, and reflecting the consummation of the Transactions, which pro
forma financial statements shall be in form and substance satisfactory to the
Lenders and Arranger, and (iii) the Projections.

 

(k)   Evidence of Insurance.  Collateral Agent shall have received a certificate
from the applicable Credit Party’s insurance broker or other evidence
satisfactory to the Lenders and Arranger that all insurance required to be
maintained pursuant to Section 5.5 is in full force and effect, together with
endorsements naming Collateral Agent, for the benefit of Secured Parties, as
additional insured and loss payee thereunder to the extent required under
Section 5.5.

 

(l)   Opinions of Counsel to Credit Parties.  Agents and Lenders shall have
received originally executed copies of the favorable written opinions of
Holland & Knight LLP, counsel for Credit Parties, as to such matters as Arranger
may reasonably request, dated as of the Closing Date and in form and substance
reasonably satisfactory to the Lenders and Arranger (and each Credit Party
hereby instructs such counsel to deliver such opinions to Agents and Lenders).

 

(m)   Fees.  Borrower shall have paid to each Agent the fees payable on or
before the Closing Date referred to in Section 2.11(a) and (b) and all expenses
payable pursuant to Section 10.2 which have accrued to the Closing Date
(including, without limitation, the reasonable and documented costs and expenses
of the Designated Lenders).

 

(n)   Solvency Certificate.  On the Closing Date, Administrative Agent and
Arranger shall have received (i) a Solvency Certificate from the chief financial
officer of Borrower in form, scope and substance satisfactory to the Lenders and
Arranger, and demonstrating that after giving effect to the consummation of the
Transactions and any rights of contribution, Borrower and its Subsidiaries are
and will be, on a consolidated basis, Solvent.

 

(o)   Closing Date Certificate.  Borrower shall have delivered to the Lenders,
Administrative Agent and Arranger an originally executed Closing Date
Certificate, together with all attachments thereto.

 

(p)   No Litigation.  There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or threatened in any court or before any arbitrator or Governmental
Authority that, in the reasonable opinion of Arranger and the Lenders,
individually or in the aggregate, materially impairs the Transactions or that
could have a Material Adverse Effect.

 

(q)   Funds Flow Memorandum and Letter of Direction.  The Lenders, Arranger and
Administrative Agent shall have received (i) a sources and uses statement
(complete with wire instructions) or funds flow memorandum, in form and
substance reasonably satisfactory to the Lenders, Arranger and Administrative
Agent (the “Funds Flow”) and (ii) a duly executed letter of direction from
Borrower addressed to the Arranger and Administrative Agent, on behalf of
themselves and Lenders, directing the disbursement on the Closing Date of the
proceeds of the Loans made on such date in accordance with the Funds Flow.

 

69

--------------------------------------------------------------------------------


 

(r)   PATRIOT Act.  At least five days prior to the Closing Date, the Lenders
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)
the “PATRIOT Act”), to the extent requested at least 10 days prior to the
Closing Date.

 

(s)   Flash Report.  The Lenders, Arranger and Administrative Agent shall have
received a flash report with respect to the Fiscal Quarter ending June 30, 2014
in form and substance reasonably satisfactory to the Lenders and Arranger.

 

3.2.   Conditions to Each Credit Extension.

 

(a)   Conditions Precedent.  The obligation of each Lender to make any Loan on
any Credit Date, including the Closing Date, are subject to the satisfaction, or
waiver in accordance with Section 10.5, of the following conditions precedent:

 

(i)   Administrative Agent shall have received a fully executed and delivered
Funding Notice;

 

(ii)   [Reserved];

 

(iii)   as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and

 

(iv)   as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default.

 

Any Agent or Requisite Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the reasonable
satisfaction of any of the foregoing if, in the good faith judgment of such
Agent or Requisite Lender such request is warranted under the circumstances.

 

(b)   Notices.  Any Notice shall be executed by an Authorized Officer in a
writing delivered to Administrative Agent.  In lieu of delivering a Notice,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing or conversion/continuation, as the case may be; provided
each such notice shall be promptly confirmed in writing by delivery of the
applicable Notice to Administrative Agent on or before the close of business on
the date that the telephonic notice is given.  In the event of a

 

70

--------------------------------------------------------------------------------


 

discrepancy between the telephone notice and the written Notice, the written
Notice shall govern.  In the case of any Notice that is irrevocable once given,
if Borrower provides telephonic notice in lieu thereof, such telephone notice
shall also be irrevocable once given.  Neither Administrative Agent nor any
Lender shall incur any liability to Borrower in acting upon any telephonic
notice referred to above that Administrative Agent believes in good faith to
have been given by a duly authorized officer or other person authorized on
behalf of Borrower or for otherwise acting in good faith.

 

SECTION 4.   REPRESENTATIONS AND WARRANTIES

 

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Credit Party represents and
warrants to each Agent,  and Lender, on the Closing Date and on each Credit
Date, that the following statements are true and correct (it being understood
and agreed that the representations and warranties made on the Closing Date are
deemed to be made concurrently with the consummation of the Transactions
contemplated hereby):

 

4.1.   Organization; Requisite Power and Authority; Qualification.  Each of
Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, and to enter into and perform its obligations under each of the
Credit Documents to which it is a party, and (c) is qualified to do business and
in good standing in every jurisdiction where qualification is required, except
in jurisdictions where the failure to be so qualified or in good standing has
not had, and could not be reasonably expected to have, a Material Adverse
Effect.

 

4.2.   Equity Interests and Ownership.  The Equity Interests of each of Borrower
and its Subsidiaries has been duly authorized and validly issued and is fully
paid and non-assessable.  Except as set forth on Schedule 4.2, as of the date
hereof, there is no existing option, warrant, call, right, commitment or other
agreement to which Borrower or any of its Subsidiaries is a party requiring, and
there is no membership interest or other Equity Interests of Borrower or any of
its Subsidiaries outstanding which upon conversion or exchange would require,
the issuance by Borrower or any of its Subsidiaries of any additional membership
interests or other Equity Interests of Borrower or any of its Subsidiaries or
other Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Equity Interests of
Borrower or any of its Subsidiaries.  Schedule 4.2 correctly sets forth the
ownership interest of each Subsidiary of Borrower as of the Closing Date after
giving effect to the Transactions.  Other than the Warrants and the Preferred
Shares, all of the Equity Interests of Borrower are owned directly by the ESOT.

 

4.3.   Due Authorization.  The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary corporate or other company
action on the part of each Credit Party that is a party thereto.

 

71

--------------------------------------------------------------------------------


 

4.4.   No Conflict.  The execution, delivery and performance by Credit Parties
of the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not
(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to Borrower or any of its Subsidiaries, (ii) any of the
Organizational Documents of Borrower or any of its Subsidiaries, or (iii) any
order, judgment or decree of any court or other agency of government binding on
Borrower or any of its Subsidiaries; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Borrower or any of its Subsidiaries except to the
extent such conflict, breach or default could not reasonably be expected to have
a Material Adverse Effect; (c) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Borrower or any of its
Subsidiaries (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent, for the benefit of the Secured Parties and any Liens
created under any of the Revolving Loan Documents, Second Lien Loan Documents or
the Third Lien Note Documents in favor of Collateral Agent, for the benefit of
the secured parties thereunder); or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of Borrower or any of its Subsidiaries, except as set
forth on Schedule 4.4, except for such approvals or consents which will be
obtained on or before the Closing Date and disclosed in writing to Lenders and
except for any such approvals or consents the failure of which to obtain will
not have a Material Adverse Effect.

 

4.5.   Governmental Consents.  The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority, except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date as may be
required in connection with any sale of Equity Interests by laws affecting the
offering and sale of securities generally and any other registration, consent,
approval, notice or other action to the extent the failure of which to obtain or
make, as applicable, could not reasonably be expected to result in a Material
Adverse Effect.

 

4.6.   Binding Obligation.  Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

4.7.   Historical Financial Statements.  The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of Borrower and its
consolidated Subsidiaries as at the respective dates thereof and their results
of operations and cash flows and changes in stockholders equity, on a
consolidated basis, for each of the periods then ended, subject, in the case of
any such unaudited financial statements, to the absence of footnotes and changes
resulting from audit and normal year-end adjustments.  As of the Closing Date,
neither Borrower nor any of its Subsidiaries has any contingent liability or
liability for Taxes, long-term lease or

 

72

--------------------------------------------------------------------------------


 

unusual forward or long-term commitment that is not reflected in the Historical
Financial Statements or the notes thereto and which in any such case is material
in relation to the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Borrower and any of its Subsidiaries
taken as a whole.

 

4.8.   Projections.  On and as of the Closing Date, the projections of Borrower
and its Subsidiaries for the period of Fiscal Year 2014 through and including
Fiscal Year 2019 (the “Projections”) represent Borrower’s good faith estimate,
on the Closing Date, of the future performance of Borrower and its Subsidiaries
for the periods covered thereby based upon assumptions believed by Borrower to
be reasonable on the Closing Date (it being understood that (i) such Projections
are subject to significant uncertainties and contingencies, many of which are
beyond the control of Borrower and its Subsidiaries, (ii) no assurances can be
given that such Projections will be realized and (iii) although reflecting
Borrower’s good faith estimates and assumptions which Borrower believed to be
reasonable on the Closing Date, projections or forecasts are not to be viewed as
facts, and that actual results during the period or periods covered by the
Projections may differ materially from projected or estimated results).

 

4.9.   No Material Adverse Effect.  Since September 30, 2013, no event,
circumstance or change has occurred that has caused or evidences, or could
reasonably be expected to result in, either in any case or in the aggregate, a
Material Adverse Effect.

 

4.10.   No Restricted Junior Payments.  Since the Closing Date, neither Borrower
nor any of its Subsidiaries has directly or indirectly declared, ordered, paid
or made, or set apart any sum or property for, any Restricted Junior Payment or
agreed to do so except as permitted pursuant to Section 6.4.

 

4.11.   Adverse Proceedings, Etc.  There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect.  Neither Borrower nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

4.12.   Payment of Taxes.  Except as otherwise permitted under Section 5.3, all
material Tax returns and reports of Borrower and its Subsidiaries required to be
filed by any of them have been timely filed, and all material Taxes due and
payable by Borrower and its Subsidiaries have been paid when due and payable. 
There is no proposed material Tax assessment against Borrower or any of its
Subsidiaries which is not being actively contested by Borrower or such
Subsidiary in good faith and by appropriate proceedings; provided, such reserves
or other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefor.

 

73

--------------------------------------------------------------------------------


 

4.13.   Properties.

 

(a)   Title.  Each of Borrower and its Subsidiaries has (i) good, sufficient and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), (iii) valid licensed rights in (in the case of licensed interests in
intellectual property) and (iv) good title to (in the case of all other personal
property), all of their respective properties and assets necessary in the
operation of their respective businesses, in each case except for (x) assets
disposed of in the ordinary course of business or as otherwise permitted under
Section 6.8 and (y) where the failure to have such title or interests could not
reasonably be expected to result in a Material Adverse Effect.  All such
properties and assets are free and clear of Liens, other than Permitted Liens.

 

(b)   Real Estate.  As of the Closing Date, Schedule 4.13 contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment.  Each agreement listed in clause
(ii) of the immediately preceding sentence is in full force and effect and
Borrower does not have knowledge of any material default that has occurred and
is continuing thereunder, and each such agreement constitutes the legally valid
and binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.

 

4.14.   Environmental Matters.  Neither Borrower nor any of its Subsidiaries nor
any of their respective Facilities are subject to any outstanding written order,
consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  Neither Borrower nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law.  There are and, to each of Borrower’s and
its Subsidiaries’ knowledge, have been, no conditions, occurrences, or Hazardous
Materials Activities which could reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  Neither Borrower nor any of its Subsidiaries nor, to
any Credit Party’s knowledge, any predecessor of Borrower or any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of Borrower’s
or any of its Subsidiaries’ operations involves the generation, transportation,
treatment, storage or disposal of hazardous waste, as defined under 40 C.F.R.
Parts 260-270 or any state equivalent, that could reasonably be expected to have
a Material Adverse Effect.  Compliance with all current or, to Borrower’s
knowledge, reasonably foreseeable future requirements pursuant to or under
Environmental Laws could not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect.  No event or condition has occurred or
is occurring with respect to Borrower or any of its Subsidiaries relating to any
Environmental Law, any Release of Hazardous Materials, or any

 

74

--------------------------------------------------------------------------------


 

Hazardous Materials Activity which individually or in the aggregate has had, or
could reasonably be expected to have, a Material Adverse Effect.

 

4.15.   No Defaults.  Neither Borrower nor any of its Subsidiaries is in
continuing default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect.

 

4.16.   Material Contracts.  No notice of suspension, debarment or termination
for default has been received by Borrower or any Subsidiary and no cure notice
has been received by Borrower or any Subsidiary, in each case in connection with
any Material Contract or other contract pursuant to which Borrower or any
Subsidiary is directly or indirectly acting as a subcontractor under or in
connection with a Material Contract.  Each Material Contract existing on the
Closing Date is listed on Schedule 4.16 (other than any Material Contract
subject to a Regulatory Exception).

 

4.17.   Governmental Regulation.  Neither Borrower nor any of its Subsidiaries
is subject to regulation under the Federal Power Act or the Investment Company
Act of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.  Neither Borrower nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

 

4.18.   Federal Reserve Regulations; Exchange Act.  (a) None of Borrower or any
of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

 

(b)                                 No portion of the proceeds of any Credit
Extension shall be used in any manner, whether directly or indirectly, that
causes or could reasonably be expected to cause, such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act.

 

4.19.   Employee Matters.  Neither Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Borrower or any of its Subsidiaries, or to the best knowledge of
Borrower, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Borrower or any of
its Subsidiaries or to the best knowledge of Borrower, threatened in writing
against any of them, (b) no strike or work stoppage in existence or threatened
involving Borrower or any of its Subsidiaries, and (c) to the actual knowledge
of Borrower, no union representation question existing with respect to the
employees of Borrower or any of its Subsidiaries and, to the actual knowledge of
Borrower, no union organization activity that is taking place, except (with
respect

 

75

--------------------------------------------------------------------------------


 

to any matter specified in clause (a), (b) or (c) above, either individually or
in the aggregate) such as is not reasonably likely to have a Material Adverse
Effect.

 

4.20.   Employee Benefit Plans.  Borrower, each of its Subsidiaries and each of
their respective ERISA Affiliates are in compliance in all material respects
with applicable provisions and requirements of ERISA and the Internal Revenue
Code and the regulations and published interpretations thereunder with respect
to each Employee Benefit Plan, and have performed in all material respects their
obligations under each Employee Benefit Plan.  Each Employee Benefit Plan
complies in form and operation in all material respects with its terms and
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations thereunder.  Each Employee
Benefit Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the Internal
Revenue Service indicating that such Employee Benefit Plan is so qualified and,
to the knowledge of Borrower, nothing has occurred subsequent to the issuance of
such determination letter that would cause such Employee Benefit Plan to lose
its qualified status.  No liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan or any trust
established under Title IV of ERISA has been or is expected to be incurred by
Borrower, any of its Subsidiaries or any of their ERISA Affiliates.  No ERISA
Event has occurred or is, to Borrower’s knowledge, reasonably expected to
occur.  Except to the extent required under Section 4980B of the Internal
Revenue Code or similar state laws or to the extent set forth on Schedule 4.20,
no Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates. 
The present value of the aggregate benefit liabilities under each Pension Plan
sponsored, maintained or contributed to by Borrower, any of its Subsidiaries or
any of their ERISA Affiliates (determined as of the end of the most recent plan
year on the basis of the actuarial assumptions specified for funding purposes in
the most recent actuarial valuation for such Pension Plan), did not exceed the
aggregate current value of the assets of such Pension Plan.  Borrower, each of
its Subsidiaries and each of their respective ERISA Affiliates have made all
required contributions to each Pension Plan and no application for a funding
waiver or the extension of any amortization period pursuant to Section 412 of
the Internal Revenue Code or Section 302 of ERISA has been made with respect to
any Pension Plan.  Neither Borrower, nor any of its Subsidiaries nor any of
their respective ERISA Affiliates has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA.  No Credit Party nor any
ERISA Affiliate of any Credit Party participates in or has, or had within the
past six years, any obligation or liability, whether absolute or contingent,
with respect to any Multiemployer Plan.

 

4.21.   Certain Fees.  Except as reflected in the Funds Flow, no broker’s or
finder’s fee or commission will be payable with respect to the transactions
contemplated by the Related Agreements, except as payable to Agents and Lenders.

 

4.22.   Solvency.  Borrower and its Subsidiaries are and, upon the incurrence of
any Obligation by Borrower or any of its Subsidiaries on any date on which this
representation and warranty is made, will be, on a consolidated basis, Solvent.

 

76

--------------------------------------------------------------------------------


 

4.23.   Related Agreements.

 

(a)   Delivery.  Borrower has delivered to the Lenders, Administrative Agent and
Arranger complete and correct copies of (i) each material Related Agreement and
of all exhibits and schedules thereto as of the date hereof and (ii) copies of
any material amendment, restatement, supplement or other modification to or
waiver of each Related Agreement entered into after the date hereof.

 

(b)   Conditions Precedent.  On the Closing Date, (i) all of the conditions to
effecting or consummating the Transactions set forth in the Related Agreements
have been duly satisfied or, with the consent of the Lenders and Arranger,
waived, and (ii) the Transactions shall have been consummated substantially
simultaneously with the making of the Loans hereunder in accordance with the
Related Agreements and all applicable laws.

 

4.24.   Compliance with Statutes, Etc.  Each of Borrower and its Subsidiaries is
in compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of Borrower or any of its Subsidiaries), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

4.25.   Disclosure.  No representation or warranty of any Credit Party contained
in any Credit Document or in any other documents, certificates or written
statements furnished to any Agent or Lender by or on behalf of Borrower or any
of its Subsidiaries for use in connection with the transactions contemplated
hereby, when taken as a whole, contains any untrue statement of a material fact
or omits to state a material fact (known to Borrower, in the case of any
document not furnished by either of them) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made.  Notwithstanding the foregoing, the
only representations and warranties made with respect to the Projections are set
forth in Section 4.8.  There are no facts actually known (or which should upon
the reasonable exercise of diligence be known) to Borrower (other than matters
of a general economic or general industry nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.  To Borrower’s knowledge, neither the ESOP Fiduciary nor
the ESOT Trustee has made any assertion with respect to the ESOP or the ESOT
contrary to or inconsistent with the accuracy of any representation or warranty
set forth herein that could reasonably be expected to result in a Material
Adverse Effect.

 

4.26.   Senior Indebtedness.  The Obligations constitute “Senior Indebtedness”
(or other equivalent term) of the Credit Parties under any definitive
documentation governing Subordinated Indebtedness of a Credit Party.

 

4.27.   PATRIOT Act; Foreign Corrupt Practices Act; OFAC.  To the extent
applicable, Borrower and each of its Subsidiaries are in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as

 

77

--------------------------------------------------------------------------------


 

amended) and any other enabling legislation or executive order relating thereto,
and (ii) the PATRIOT Act.  No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.  Neither
Borrower nor any Subsidiary (i) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

4.28.   Perfection of Security Interests in the Collateral.  The Collateral
Documents create valid security interests in, and Liens on, the Collateral
purported to be covered thereby, which security interests and Liens are
currently perfected First Priority security interests and Liens (subject to the
limitations set forth in the Collateral Documents).

 

4.29.   ESOP.

 

(a)   As of the Closing Date and at all times thereafter, the ESOP has been in
compliance in all material respects with applicable provisions of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder, and the ESOT has been duly organized and is a validly existing
trust.  Except as set forth on Schedule 4.29(a), each of the ESOP Plan Documents
is in full force and effect and no term or condition thereof has been amended,
modified or waived from the terms and conditions contained in the ESOP Plan
Documents delivered to Administrative Agent without the consent of the Requisite
Lenders (which consent shall not be unreasonably withheld), except to the extent
such amendment, modification or waiver could not reasonably be anticipated to
have a Material Adverse Effect.  As of the Closing Date and at all times
thereafter, the ESOT has performed and complied with all the material terms,
provisions, agreements and conditions set forth therein and required to be
performed or complied with by the ESOT, and no unmatured default, default or
breach of any covenant by any such party exists thereunder.

 

(b)   As of the Closing Date and at all times thereafter, the execution,
delivery and performance of each of the ESOP Plan Documents to which the ESOT is
a party do not (i) conflict with the ESOP Plan Documents, (ii) conflict with any
requirement of law, or (iii) other than with respect to ordinary course ESOP
operations, require a registration with, consent or approval of, or notices to,
or other action to, with or by any Governmental Authority.

 

(c)   As of the Closing Date and at all times thereafter, none of the assets of
Borrower constitute, for any purpose of ERISA or Section 4975 of the Internal
Revenue Code, assets of the ESOP or any other “plan” as defined in
Section 3(3) of ERISA or Section 4975 of the Internal Revenue Code.

 

78

--------------------------------------------------------------------------------


 

(d)   As of the Closing Date and at all times thereafter, no non-exempt
prohibited transaction described in Section 406 of ERISA or Section 4975 of the
Internal Revenue Code has occurred with respect to the ESOP, and no Loan
hereunder constitutes or shall constitute or give rise to any such non-exempt
prohibited transaction.

 

(e)   The ESOP is qualified under Section 401(a) of the Internal Revenue Code,
and the ESOP includes two components, one of which is a stock bonus plan that
constitutes an employee stock ownership plan as defined in Section 4975(e)(7) of
the Internal Revenue Code, and the other is a profit sharing plan that includes
a cash or deferred arrangement under Section 401(k) of the Internal Revenue
Code.

 

(f)   Borrower has provided Administrative Agent with a complete and true copy
of each of the ESOP Plan Documents pursuant to which the ESOP and the ESOT are
maintained by Borrower, or which concern Borrower’s obligations with respect to
the ESOP and ESOT, as of the Closing Date and has not subsequently amended or in
any other way modified or replaced such ESOP Plan Documents in any manner
without the prior written consent of the Requisite Lenders, except for any
amendment, modification or waiver that could not reasonably be anticipated to
have a Material Adverse Effect (and Borrower shall use its best efforts to
deliver a copy of any such amendment, modification or replacement to
Administrative Agent prior to the execution thereof).

 

(g)   To Borrower’s knowledge, no Loan hereunder is (for any purpose of
Section 406 of ERISA or Section 4975 of the Internal Revenue Code) a direct or
indirect loan or other transaction between Administrative Agent or any of the
Lenders and the ESOT which, if it is assumed that Administrative Agent and the
Lenders are “parties in interest” and “disqualified persons” (as defined in
Section 3(14) of ERISA and Section 4975 of the Internal Revenue Code,
respectively), is a non-exempt prohibited transaction described in Section 406
of ERISA or Section 4975 of the Internal Revenue Code.

 

(h)   Neither Borrower nor any of its Subsidiaries is or shall be subject to the
tax imposed by Section 4978 of the Internal Revenue Code with respect to any
“disposition” by the ESOT of any shares of Equity Interests of Borrower.

 

(i)   To Borrower’s knowledge, there is no investigation or review by any
Governmental Agency, or action, suit, proceeding or arbitration, pending or
concluded, concerning any matter with respect to the ESOP or the ESOT relevant
as to whether any representation set forth herein was, or has or will at any
time become, inaccurate or breached or, if it were to be made at any time prior
to the satisfaction of all Obligations, would be inaccurate when made (other
than in respect of (i) periodic requests to the Internal Revenue Service to
issue a favorable determination letter to the effect that the ESOP is and
continues to be a qualified plan and an employee stock ownership plan,
(ii) Annual Reports (IRS Form 5500 Series) for the ESOP and (iii) routine claims
for ESOP benefits), and neither the ESOP Fiduciary nor the ESOT Trustee has made
any assertion with respect to the ESOP or the ESOT contrary to or inconsistent
with the accuracy of any such representation which assertion could reasonably be
expected to have a Material Adverse Effect.

 

79

--------------------------------------------------------------------------------


 

(j)   As of the Closing Date, the ESOP has not incurred any Indebtedness
(including any guarantee of Indebtedness of any other Person), other than its
obligations under the ESOP Plan Documents to the extent constituting
Indebtedness, including the outstanding PTE 80-26 loans set forth on Schedule
4.29(j).

 

SECTION 5.   AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been asserted), each Credit
Party shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 5.

 

5.1.   Financial Statements and Other Reports.  Borrower will deliver to
Administrative Agent (and Administrative Agent will promptly deliver the same to
the Lenders) and Arranger:

 

(a)   [Reserved].

 

(b)   Quarterly Financial Statements.  As soon as available, and in any event
within 45 days after the end of the first three Fiscal Quarters of each Fiscal
Year, commencing with the Fiscal Quarter in which the Closing Date occurs, the
consolidated balance sheets of Borrower and its Subsidiaries as at the end of
such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of Borrower and its Subsidiaries for such
Fiscal Quarter (subject to normal year-end audit adjustments and the absence of
footnotes) and for the period from the beginning of the then current Fiscal Year
to the end of such Fiscal Quarter, setting forth in each case in comparative
form the corresponding figures for corresponding periods of the previous Fiscal
Year, commencing with the first Fiscal Quarter for which such corresponding
figures are available, all in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto;

 

(c)   Annual Financial Statements.  As soon as available, and in any event
within 90 days after the end of each Fiscal Year, commencing with the Fiscal
Year in which the Closing Date occurs, (i) the consolidated balance sheets of
Borrower and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year,
commencing with the first Fiscal Year for which such corresponding figures are
available, all in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto; and (ii) with respect
to such consolidated financial statements a report thereon of an independent
certified public accounting firm of recognized national standing selected by
Borrower, and reasonably satisfactory to the Requisite Lenders and
Administrative Agent (which report and/or the accompanying financial statements
shall be unqualified as to going concern and scope of audit (except for
qualifications solely with respect to the pending maturities of Borrower’s
indebtedness, its recurring net losses and its excess of liabilities over its
assets, in each case relating solely to the financial statements for the Fiscal
Year ending immediately prior to the stated final maturity of the Term Loans),
and shall state that such

 

80

--------------------------------------------------------------------------------


 

consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with the standards of the
Public Company Accounting Oversight Board (United States));

 

(d)   Compliance Certificate.  Together with each delivery of financial
statements of Borrower and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;

 

(e)   Statements of Reconciliation after Change in Accounting Principles.  If,
as a result of any change in accounting principles and policies from those used
in the preparation of the Historical Financial Statements, the consolidated
financial statements of Borrower and its Subsidiaries delivered pursuant to
Section 5.1(b) or 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to the Requisite Lenders
and Administrative Agent;

 

(f)   Notice of Default.  Promptly upon any Authorized Officer of Borrower
obtaining actual knowledge (i) of any condition or event that constitutes a
Default or an Event of Default or that notice has been given to Borrower with
respect thereto; (ii) that any Person has given any notice to Borrower or any of
its Subsidiaries or taken any other action with respect to any event or
condition set forth in Section 8.1(b); or (iii) of the occurrence of any event
or change that has caused or evidences, either in any case or in the aggregate,
a Material Adverse Effect, a certificate of an Authorized Officer specifying the
nature and period of existence of such condition, event or change, or specifying
the notice given and action taken by any such Person and the nature of such
claimed Event of Default, Default, default, event or condition, and what action,
if any, Borrower has taken, is taking and proposes to take with respect thereto;

 

(g)   Notice of Litigation.  Promptly upon any Authorized Officer of Borrower
obtaining actual knowledge of (i) any Adverse Proceeding not previously
disclosed in writing by Borrower to Lenders, or (ii) any development in any
Adverse Proceeding that, in the case of either clause (i) or (ii), if adversely
determined could be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
written notice thereof together with such other information as may be reasonably
available to Borrower to enable Lenders and their counsel to evaluate such
matters;

 

(h)   ERISA.  (i) Promptly upon becoming aware of the occurrence of any ERISA
Event, a written notice specifying the nature thereof, what action Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates has taken, is
taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue

 

81

--------------------------------------------------------------------------------


 

Service, the Department of Labor or the PBGC with respect thereto; and (ii) with
reasonable promptness, copies of (1) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed by Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates with the Internal Revenue Service
with respect to each Pension Plan; (2) all notices received by Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of such
other documents or governmental reports or filings relating to any Pension Plan
as Administrative Agent shall reasonably request;

 

(i)   Financial Plan.  As soon as practicable and in any event no later than 30
days prior to the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year (a “Financial Plan”), including (i) a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of Borrower and its Subsidiaries for each such Fiscal
Year, and an explanation of the assumptions on which such forecasts are based
and (ii) forecasted consolidated statements of income and cash flows of Borrower
and its Subsidiaries for each month of such Fiscal Year;

 

(j)   Insurance Report.  As soon as practicable and in any event by the last day
of each Fiscal Year, a certificate from Borrower’s insurance broker(s) in form
and substance satisfactory to the Requisite Lenders and Administrative Agent
outlining all material insurance coverage required to be maintained pursuant to
Section 5.5 as of the date of such certificate by Borrower and its Subsidiaries;

 

(k)   Material Contracts.  Concurrently with the delivery of the financial
statements referred to in Sections 5.1(b) and (c) (and, upon the occurrence and
during the continuation of a Default or Event of Default, on a more frequent
basis if reasonably requested by Administrative Agent), a list of (A) all
Material Contracts which have been entered into in such Fiscal Year or (B) all
Governmental Contracts, and where applicable delivery and task orders under any
Governmental Contract, which have become Material Contracts, in each case, since
the most recent list provided by Borrower and signed by an Authorized Officer of
Borrower;

 

(l)   Information Regarding Collateral.  (a)  Borrower will furnish to
Administrative Agent prompt written notice of any change (i) in any Credit
Party’s corporate name, (ii) in any Credit Party’s entity type, (iii) in any
Credit Party’s jurisdiction of organization or (iv) in any Credit Party’s
Federal Taxpayer Identification Number or state organizational identification
number.  Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the UCC or otherwise
that are required in order for Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral as contemplated in the Collateral Documents.  Borrower also
agrees promptly to notify Administrative Agent if any material portion of the
Collateral is damaged or destroyed;

 

(m)   Annual Collateral Verification.  Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.1(c), Borrower shall deliver to Administrative Agent a certificate
of its Authorized Officer (i) either confirming that there has been no change in
such information since the date of the

 

82

--------------------------------------------------------------------------------


 

Collateral Questionnaire delivered on the Closing Date or the date of the most
recent certificate delivered pursuant to this Section 5.1 and/or identifying
such changes and (ii) certifying that all UCC financing statements (including
fixtures filings, as applicable) and all supplemental intellectual property
security agreements or other appropriate filings, recordings or registrations,
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction identified pursuant to clause (i) above (or in such
Collateral Questionnaire) to the extent necessary to effect, protect and perfect
the security interests under the Collateral Documents for a period of not less
than 18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period);

 

(n)   Other Information.  (A) In each case, other than to the extent made
available generally by Borrower or any of its Subsidiaries to the public by
filing or furnishing with the SEC, promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by Borrower to its security holders acting in
such capacity as security holders or by any Subsidiary of Borrower to its equity
holders, bondholders or holders of any other of its securities acting in such
capacity or by any Subsidiary of Borrower to its security holders other than
Borrower or another Subsidiary of Borrower, (ii) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by
Borrower or any of its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission or any other Governmental Authority and
(iii) all press releases and other statements concerning material developments
in the business of Borrower or any of its Subsidiaries, and (B) reasonably
promptly upon request, such other information and data with respect to the
Collateral or the business, legal or corporate affairs of Borrower or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent, in each case, except to the extent prohibited by applicable law,
regulation or contract, or subject to binding confidentiality obligations or
attorney-client privilege or similar legally recognized privilege (other than
any such contracts or confidentiality obligations entered into for purposes of
avoiding compliance with this covenant);

 

(o)   ESOP Reports.  (i) As soon as practicable and in any event within 10
Business Days after the receipt by Borrower of the annual valuation report
prepared for the ESOP for each Fiscal Year, commencing with the Fiscal Year
ending September 30, 2014, a copy of such report, and (ii) as soon as
practicable and in any event within 90 days after the end of each Fiscal Year,
commencing with the Fiscal Year ending September 30, 2014, a report of the
latest repurchase liability study of Borrower prepared for the ESOP;

 

(p)   ESOP Notices.  Upon an Authorized Officer obtaining actual knowledge of
the following, Borrower shall provide Administrative Agent prompt written notice
of the following (i) the occurrence of a material non-exempt prohibited
transaction (defined in Section 406 of ERISA and Section 4975 of the Internal
Revenue Code) with respect to the ESOP or to any other Employee Benefit Plan, or
knowledge that the Internal Revenue Service or any other Governmental Authority
is investigating whether any such material non-exempt prohibited transaction
might have occurred, and a statement of an Authorized Officer of Borrower
describing such transaction and the corrective action, if any, taken or proposed
to be taken with respect thereto, (ii) the receipt of written notice (whether
preliminary, final or

 

83

--------------------------------------------------------------------------------


 

otherwise but excluding any notice of any proposed amendments) of any
unfavorable determination letter from the Internal Revenue Service regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Internal
Revenue Code or the status of the ESOP as an employee stock ownership plan (as
defined in Section 4975(e)(7) of the Internal Revenue Code), together with
copies of each such letter, (iii) the receipt by Borrower or any of its
Subsidiaries of notice of any audit, investigation, litigation or inquiry by the
Internal Revenue Service or any other Governmental Authority relating to the
ESOP or the ESOT, which could reasonably be expected to subject Borrower or any
of its Subsidiaries to liability, individually or in the aggregate, in excess of
$1,000,000, together with copies of each such notice and copies of all
subsequent correspondence relating thereto, (iv) the occurrence of any material
amendment, waiver, supplement or other modification to any of the ESOP Plan
Documents, together with a copy of such amendment, waiver, supplement or other
modification, and (v) any other material notices, reports and documents to be
delivered by Borrower to the ESOP or the ESOT Trustee pursuant to the terms of
the ESOP or applicable law or to be delivered by the ESOP or the ESOT Trustee to
Borrower pursuant to the terms of the ESOP or applicable law;

 

(q)   Other Notices.  To the extent not otherwise delivered hereunder, promptly
after being furnished or received, copies of all material notices, reports,
certificates, documents and other information furnished to or received from the
administrative agent under the Revolving Credit Agreement, the administrative
agent under the Second Lien Credit Agreement, the trustee under the Third Lien
Note Documents, any lenders under the Revolving Credit Agreement, any lenders
under the Second Lien Credit Agreement, any holders of the Third Lien Notes, or
any other agent or representative of such lenders or holders (including any
amendments, waivers, supplements, modifications, notices or other documents
relating to any default or potential default thereunder, but in any event
excluding routine notices, requests, reports and certificates of an
administrative nature); and

 

(r)   Certification of Public Information.  Borrower and each Lender acknowledge
that certain of the Lenders may be Public Lenders and, if documents or notices
required to be delivered pursuant to this Section 5.1 or otherwise are being
distributed by Administrative Agent through IntraLinks/IntraAgency, SyndTrak or
another relevant website or other information platform (the “Platform”), any
document or notice that Borrower has indicated contains Non-Public Information
shall not be posted by Administrative Agent on that portion of the Platform
designated for such Public Lenders.  Borrower agrees to use commercially
reasonable efforts to clearly designate all information provided to
Administrative Agent by or on behalf of Borrower which is suitable to make
available to Public Lenders.  If Borrower has not indicated whether a document
or notice delivered pursuant to this Section 5.1 contains Non-Public
Information, Administrative Agent reserves the right to post such document or
notice solely on that portion of the Platform designated for Lenders who wish to
receive material Non-Public Information with respect to Borrower, its
Subsidiaries and their Securities.

 

(s)   Purchase Right Trigger Notice.  As soon as practicable and in any event
within one Business Day after the occurrence thereof, notice of the occurrence
of any Material Event of Default, Revolver Purchase Triggering Event or any
First Lien Purchase Triggering Event.

 

84

--------------------------------------------------------------------------------


 

5.2.   Existence.  Except as otherwise permitted under Section 6.8, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits related to its business; provided, no Credit Party (other
than Borrower with respect to existence) or any of its Subsidiaries shall be
required to preserve any such existence, right or franchise, licenses and
permits (a) if such Person’s board of directors (or similar governing body)
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of such Person, and that the loss thereof is not
disadvantageous in any material respect to such Person or to Lenders or (b) if
the failure to preserve them could not reasonably be expected to result in a
Material Adverse Effect.

 

5.3.   Payment of Taxes and Claims.  Each Credit Party will, and will cause each
of its Subsidiaries to, pay all material Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises as the same shall become due and payable before any penalty or fine
accrues thereon, and all valid and material claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or could reasonably be expected to become a Lien upon any of
its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such material Tax or material claim
need be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP shall
have been made therefor, and (b) in the case of a material Tax or material claim
which has or may become a Lien against any of the Collateral, such contest
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim.  No Credit Party will, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than Borrower or any of
its Subsidiaries).

 

5.4.   Maintenance of Properties.  Each Credit Party will, and will cause each
of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties necessary in the business of Borrower and its Subsidiaries and from
time to time will make or cause to be made all necessary repairs, renewals and
replacements thereof in accordance with prudent industry practice, except in
each case where the failure to do so could not reasonably be expected to result
in a Material Adverse Effect.

 

5.5.   Insurance.  Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such liability insurance, third party
property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Borrower and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by similar
businesses operating in similar locations, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for such similar
businesses operating in similar locations.  Without limiting the generality of
the foregoing, Borrower will maintain or cause to be maintained (a) flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Program, in each case in
compliance with any applicable regulations of the Board of Governors, and
(b) replacement value casualty insurance on the Collateral under such policies
of insurance, with such insurance companies, in such amounts, with such
deductibles, and

 

85

--------------------------------------------------------------------------------


 

covering such risks as are at all times carried or maintained under similar
circumstances by similar businesses operating in similar locations.  Each such
policy of insurance (other than workers’ compensation insurance and directors’
and officers’ insurance) shall (i) name Collateral Agent, for the benefit of the
Secured Parties, as an additional insured thereunder as its interests may
appear, (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement, reasonably satisfactory in form and substance to
Administrative Agent, that names Collateral Agent, for the benefit of the
Secured Parties, as the loss payee thereunder and provide for at least (x) 10
days’ prior written notice to Collateral Agent of any cancellation of such
policy for failure to pay any premiums thereunder and (y) 30 days’ prior written
notice to Collateral Agent of any material modification or cancellation of such
policy for any other reason.

 

5.6.   Books and Records; Inspections.  Each Credit Party will, and will cause
each of its Subsidiaries to, keep proper books of record and accounts in which
full, true and correct entries in conformity in all material respects with GAAP
shall be made of all dealings and transactions in relation to its business and
activities.  Each Credit Party will, and will cause each of its Subsidiaries to,
permit any authorized representatives designated by any Agent or Lender to visit
and inspect any of the properties of any Credit Party and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business
hours.  Any such visit and inspection shall be at the applicable Agent’s or
Lender’s expense and no more frequently than once per Fiscal Year unless made or
requested after the occurrence and during the continuation of an Event of
Default, in which case any such visit and inspection shall be at Borrower’s
expense and as often as may reasonably be requested.  Notwithstanding anything
to the contrary herein, nothing herein shall require any Credit Party to grant
to any Agent or Lender or any authorized representatives designated by any Agent
or Lender access to any of such Credit Party’s properties or facilities or
financial and accounting records, or provide to any Agent or Lender or any
authorized representatives designated by any Agent or Lender any information to
the extent that granting such access or providing such information is prohibited
by any export control regulation or such Credit Party’s compliance with the
requirements of NISPOM or other security and classification guidelines.  The
provisions of this Section 5.6 shall be subject to the Regulatory Exception in
all respects.

 

5.7.   Lenders Calls.  Borrower will, upon the request of Administrative Agent
or Requisite Lenders, participate in a conference call with Administrative Agent
and Lenders once during each Fiscal Quarter at such time as may be agreed to by
Borrower, the Requisite Lenders and Administrative Agent, at which senior level
management of the Credit Parties will discuss (subject to the confidentiality
provisions of Section 10.17) the financial performance, business plan and other
matters requested by the Lenders.

 

5.8.   Compliance with Laws.  Each Credit Party will comply, and shall cause
each of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

86

--------------------------------------------------------------------------------


 

5.9.   Environmental.

 

(a)   Environmental Disclosure.  Borrower will deliver to Administrative Agent
and Lenders:

 

(i)   as soon as practicable following receipt thereof, copies of all material
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Borrower or any of its Subsidiaries
or by independent consultants, Governmental Authorities or any other Persons,
with respect to environmental matters at any Facility or with respect to any
Environmental Claims, if such matters or claims could reasonably be expected to
result in a Material Adverse Effect;

 

(ii)   promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any Governmental
Authority under any applicable Environmental Laws (unless such Release could not
reasonably be expected to result in a Material Adverse Effect), (2) any remedial
action taken by Borrower or any other Person in response to (A) any Hazardous
Materials Activities the existence of which could reasonably be expected to
result in one or more Environmental Claims having, individually or in the
aggregate, a Material Adverse Effect, or (B) any Environmental Claims that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, and (3) Borrower’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Facility that
could reasonably be expected to cause such Facility or any part thereof to be
subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws;

 

(iii)   as soon as practicable following the sending or receipt thereof by
Borrower or any of its Subsidiaries, a copy of any and all material written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect, (2) any Release required to be reported to any Governmental
Authority unless such Release could not reasonably be expected to result in a
Material Adverse Effect, and (3) any request for information from any
Governmental Authority that states such Governmental Authority is investigating
whether Borrower or any of its Subsidiaries may be potentially responsible for
any Hazardous Materials Activity if such potential responsibility could
reasonably be expected to result in a Material Adverse Effect; and

 

(iv)   with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

 

(b)   Hazardous Materials Activities, Etc.  Each Credit Party shall promptly
take, and shall cause each of its Subsidiaries promptly to (i) take, any and all
actions required by Environmental Laws to cure any violation of applicable
Environmental Laws by such Credit Party or its Subsidiaries that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and (ii) make an appropriate response to any Environmental Claim
against such Credit Party or any of its Subsidiaries and discharge any

 

87

--------------------------------------------------------------------------------


 

obligations it may have to any Person thereunder where failure to do so could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

5.10.   Subsidiaries.  In the event that any Person becomes a Domestic
Subsidiary of Borrower (other than an Excluded Subsidiary) or a Domestic
Subsidiary ceases to be an Excluded Subsidiary, Borrower shall within 10 days
(or such longer period as the Requisite Lenders may agree in their sole
discretion) of such Person becoming a Domestic Subsidiary or ceasing to be an
Excluded Subsidiary, (a) cause such Domestic Subsidiary to become a Guarantor
hereunder and a Grantor under the Pledge and Security Agreement by executing and
delivering to Administrative Agent and Collateral Agent a Counterpart Agreement,
and (b) take all such actions and execute and deliver, or cause to be executed
and delivered, all such documents, instruments, agreements, and certificates
reasonably requested by Administrative Agent and Collateral Agent, including
those which are similar to those described in the applicable clauses of
Section 3.1.  In the event that any Person becomes a Foreign Subsidiary of
Borrower or a Disregarded Domestic Subsidiary, and the ownership interests of
such Foreign Subsidiary or Disregarded Domestic Subsidiary are owned by Borrower
or by any Domestic Subsidiary thereof (other than any Excluded Subsidiary),
Borrower shall, or shall cause such Domestic Subsidiary to, deliver, all such
documents, instruments, agreements, and certificates as are similar to those
described in the applicable clauses of Section 3.1, and Borrower shall take, or
shall cause such Domestic Subsidiary to take, all of the actions referred to in
the applicable clauses of Section 3.1 necessary to grant and to perfect a First
Priority Lien in favor of Collateral Agent, for the benefit of Secured Parties,
under the Pledge and Security Agreement in 65% of the voting Equity Interests of
such Foreign Subsidiary or Disregarded Domestic Subsidiary and 100% of the
non-voting Equity Interests of such Foreign Subsidiary or Disregarded Domestic
Subsidiary.  With respect to each such Subsidiary, Borrower shall promptly send
to Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of Borrower and (ii) all
of the data required to be set forth in Schedules 4.1 and 4.2 with respect to
all Subsidiaries of Borrower; and such written notice shall be deemed to
supplement Schedule 4.1 and 4.2 for all purposes hereof.

 

5.11.   Additional Material Real Estate Assets.  In the event that any Credit
Party acquires a Material Real Estate Asset or a Real Estate Asset owned on the
Closing Date becomes a Material Real Estate Asset and such interest in such
Material Real Estate Asset has not otherwise been made subject to the Lien of
the Collateral Documents in favor of Collateral Agent, for the benefit of
Secured Parties, then such Credit Party shall promptly take all such actions and
execute and deliver, or cause to be executed and delivered, all such mortgages,
documents, instruments, agreements, opinions and certificates, including those
which are similar to those described in the applicable clauses of Section 3.1
and in the definition of the term “Specified Real Estate Matters” set forth
herein, with respect to each such Material Real Estate Asset that Administrative
Agent or Collateral Agent shall reasonably request to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid and, subject to
any filing and/or recording referred to herein, perfected First Priority
security interest in such Material Real Estate Assets.  In addition to the
foregoing, Borrower shall, at the request of the Requisite Lenders,
Administrative Agent or Collateral Agent, deliver, from time to time, to
Administrative Agent and Collateral Agent such appraisals as are required by law
or regulation of Real Estate Assets with respect to which Collateral Agent has
been granted a Lien.

 

88

--------------------------------------------------------------------------------


 

5.12.   Interest Rate Protection.  No later than 180 days following the Closing
Date (or such later date as the Requisite Lenders may agree in their sole
discretion) and at all times thereafter until the third anniversary of the
Closing Date, Borrower shall obtain and cause to be maintained protection
against fluctuations in interest rates pursuant to one or more Interest Rate
Agreements in form and substance reasonably satisfactory to Arranger, in order
to ensure that no less than 50% of the aggregate principal amount of the total
Indebtedness for borrowed money of Borrower and its Subsidiaries then
outstanding is either (i) subject to such Interest Rate Agreements or
(ii) Indebtedness that bears interest at a fixed rate.

 

5.13.   Further Assurances.  At any time or from time to time upon the request
of the Requisite Lenders, Administrative Agent or Collateral Agent, each Credit
Party will, at its expense, promptly execute, acknowledge and deliver such
further documents and do such other acts and things as the Requisite Lenders,
Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of the Credit Documents.  In furtherance and not in
limitation of the foregoing, each Credit Party shall take such actions as the
Requisite Lenders, Administrative Agent or Collateral Agent may reasonably
request from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of the Credit
Parties and all of the outstanding Equity Interests of Borrower’s Subsidiaries
(subject to limitations contained in the Credit Documents with respect to
Foreign Subsidiaries and Disregarded Domestic Subsidiaries).

 

5.14.   Maintenance of Ratings.  Borrower shall use commercially reasonable
efforts to maintain (i) a public corporate family rating (but not any specific
rating) issued by Moody’s and a public corporate credit rating (but not any
specific rating) issued by S&P and (ii) a public credit rating (but not any
specific rating) from each of Moody’s and S&P with respect to the Term Loans.

 

5.15.   ESOP Compliance.  Borrower shall, to the extent within its actual
control, at all times maintain the ESOP as a qualified employee stock ownership
plan under the Internal Revenue Code.

 

5.16.   Intellectual Property.  With respect to Intellectual Property that, in
the applicable Credit Party’s reasonable business judgment, is material to the
business of any Credit Party, each Credit Party shall (i) preserve and maintain
such Intellectual Property owned by such Credit Party; (ii) use commercially
reasonable efforts to prevent any known material infringement of such
Intellectual Property, (iii) in such Credit Party’s reasonable business
judgment, consistent with past business practices, and to the extent the
following are within the applicable Credit Party’s actual control, make
registrations and pay all registration fees and taxes necessary to maintain such
Intellectual Property in full force and effect; and (iv) not knowingly use such
Intellectual Property or knowingly permit such Intellectual Property to be used
in a way (or knowingly take any steps or knowingly omit to take any step in
respect of such Intellectual Property) that will materially and adversely affect
the existence or value of such Intellectual Property or imperil the right of any
Credit Party to use such property.

 

5.17.   Material Contracts.  The Credit Parties shall comply in all respects
with the terms and provisions of the Material Contracts and cause the Material
Contracts to remain in full force and effect other than to the extent such
Material Contracts terminate or lapse in accordance

 

89

--------------------------------------------------------------------------------


 

with their respective terms in the ordinary course of business, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

5.18.   Assignment of Payments Under Government Contracts.  Upon the request of
the Requisite Lenders or Administrative Agent, each Credit Party shall take such
action as reasonably requested by the Requisite Lenders or Administrative Agent
to comply with the Assignment of Claims Act and other state and local statutes
and regulations, if applicable, including assigning to Collateral Agent (or its
agent) its right to payment under any Government Contracts pursuant to a Claims
Assignment.

 

5.19.   Control Agreements.  Within 30 days after the Closing Date (subject to
extension by the Requisite Lenders in their sole discretion) and at all times
thereafter, the Credit Parties shall cause all securities accounts, deposit
accounts and operating accounts of each Credit Party (other than accounts
specially and exclusively used for payroll, payroll tax and other employee wage
and benefit payments and other than accounts for which the aggregate average
monthly balance of all such accounts is less than $500,000) to be subject to
reasonably satisfactory control agreements or sweep agreements, as applicable,
with Collateral Agent (or its agent); provided that, with respect to any
securities accounts, deposit accounts or operating accounts that are opened or
acquired after the Closing Date, the Credit Parties shall have 30 days (subject
to extension by the Requisite Lenders in their sole discretion) after such
opening or acquisition to comply with the foregoing.

 

5.20.   Post-Closing Matters.  Borrower shall, and shall cause each of the
Credit Parties to, satisfy the requirements set forth on Schedule 5.20 on or
before the date specified for such requirement or such later date as may be
agreed by the Requisite Lenders in their sole discretion.

 

SECTION 6.   NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been asserted), such Credit
Party shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 6.

 

6.1.   Indebtedness.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

 

(a)   the Obligations and Permitted Refinancings in respect thereof;

 

(b)   Indebtedness of any Subsidiary to Borrower or to any other Subsidiary, or
of Borrower to any Subsidiary; provided, (i) all such Indebtedness shall be
evidenced by the Intercompany Note, and, if owed to a Credit Party, shall be
subject to a First Priority Lien pursuant to the Pledge and Security Agreement,
(ii) all such Indebtedness shall be unsecured and subordinated in right of
payment to the payment in full in cash of the Obligations pursuant to the terms
of the Intercompany Note, (iii) any payment by any such Guarantor under any
guaranty of the Obligations shall result in a pro tanto reduction of the amount
of any Indebtedness owed by such Subsidiary to Borrower or to any of its
Subsidiaries for whose

 

90

--------------------------------------------------------------------------------


 

benefit such payment is made and (iv) in the case of Indebtedness owed by a
Subsidiary which is not a Credit Party to a Credit Party, such Indebtedness is
permitted as an Investment under the proviso to Section 6.6(d);

 

(c)   Indebtedness of the Credit Parties under the Revolving Loan Documents in
an aggregate principal amount not to exceed at any time outstanding $65,000,000,
plus up to an additional $6,500,000 for over advances and protective advances
under the Revolving Loan Documents, and Permitted Refinancings in respect
thereof;

 

(d)   Indebtedness incurred by Borrower or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations (including, Indebtedness consisting of the deferred purchase
price of property acquired in a Permitted Acquisition “Earn Out Indebtedness”),
or from guaranties or letters of credit, surety bonds or performance bonds
securing the performance of Borrower or any such Subsidiary pursuant to such
agreements, in each case in connection with Permitted Acquisitions or permitted
dispositions of any business, assets or Subsidiary of Borrower or any of its
Subsidiaries, in an aggregate principal amount not to exceed $1,000,000 at any
time outstanding;

 

(e)   Indebtedness which may be deemed to exist pursuant to any performance,
surety, statutory, appeal or similar obligations incurred in the ordinary course
of business and consistent with past practice;

 

(f)   Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts and endorsements of instruments or
other payment items for deposit in the ordinary course of business and
consistent with past practice;

 

(g)   guaranties in the ordinary course of business and consistent with past
practice of the obligations of suppliers, customers, franchisees and licensees
of Borrower and its Subsidiaries;

 

(h)   guaranties by Borrower of Indebtedness of a Guarantor or guaranties by a
Guarantor of Indebtedness of Borrower or another Guarantor with respect, in each
case, to Indebtedness otherwise permitted to be incurred pursuant to this
Section 6.1; provided, that if the Indebtedness that is being guarantied is
unsecured and/or subordinated to the Obligations, the guaranty shall also be
unsecured and/or subordinated to the Obligations;

 

(i)   Indebtedness (other than Indebtedness in respect of the Remaining
Unsecured Notes) described in Schedule 6.1, and Permitted Refinancings in
respect thereof;

 

(j)   Indebtedness of Borrower or its Subsidiaries with respect to Capital
Leases in an aggregate principal amount, when taken together with the aggregate
principal amount of Indebtedness outstanding under clause (k) below, not to
exceed at any time outstanding $20,000,000;

 

(k)   Indebtedness of Borrower or its Subsidiaries incurred to finance the
acquisition, construction or improvement of any fixed or capital asset in an
aggregate principal amount, when taken together with the aggregate principal
amount of Indebtedness outstanding

 

91

--------------------------------------------------------------------------------


 

under clause (j) above, not to exceed at any time outstanding $20,000,000, and
Permitted Refinancings in respect thereof; provided, any such (i) Indebtedness
or Permitted Refinancing shall be secured only by the asset (and related
proceeds) acquired in connection with the incurrence of such original
Indebtedness, (ii) Indebtedness or Permitted Refinancing shall constitute not
less than 75% of the aggregate consideration paid with respect to such asset,
construction or improvement and (iii) original Indebtedness shall be incurred
concurrently or within 90 days of the acquisition of the relevant asset or the
completion of the relevant construction or improvement;

 

(l)   (i) Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Subsidiary or Indebtedness attaching to
assets that are acquired by Borrower or any of its Subsidiaries, in each case
after the Closing Date as the result of a Permitted Acquisition, in an aggregate
principal amount not to exceed $1,000,000 at any one time outstanding, provided
that (x) such Indebtedness existed at the time such Person became a Subsidiary
or at the time such assets were acquired and, in each case, was not created in
anticipation thereof and (y) such Indebtedness is not guaranteed in any respect
by Borrower or any Subsidiary (other than by any such Person that so becomes a
Subsidiary), and (ii) any Permitted Refinancing in respect of the Indebtedness
specified in subclause (i) above, provided that such Permitted Refinancing shall
not be secured by any assets other than the assets securing the applicable
original Indebtedness;

 

(m)   other unsecured Indebtedness of the Credit Parties in an aggregate
principal amount not to exceed at any time outstanding $20,000,000;

 

(n)   Indebtedness arising as a result of (i) the redemption or repurchase of
any Equity Interests of Borrower as a result of distributions and loans by the
ESOT to participants in the ESOP as required by the ESOP Plan Documents or
(ii) the requirements of Section 401(a)(28) of the Internal Revenue Code or any
substantially similar requirement of law;

 

(o)   Indebtedness of the Credit Parties under the Second Lien Loan Documents in
an aggregate principal amount not to exceed at any time outstanding $70,000,000
(plus (i) the amount of all interest including PIK accrued or capitalized
thereon in accordance with the terms of the Second Lien Loan Documents as in
effect on the date hereof and (ii) the amount of any additional Indebtedness of
the Credit Parties under the Second Lien Loan Documents incurred in the form of
a Specified Contribution) (less the amount of any permanent principal
prepayments or repayments thereof), and Permitted Refinancings in respect
thereof (less the amount of any permanent principal prepayments or repayments
thereof);

 

(p)   Indebtedness of the Credit Parties under the Third Lien Note Documents in
an aggregate principal amount not to exceed at any time outstanding $210,986,000
(plus the amount of all interest including PIK accrued or capitalized thereon in
accordance with the terms of the Third Lien Note Documents as in effect on the
date hereof) (less the amount of any permanent principal prepayments or
repayments thereof), and Permitted Refinancings in respect thereof (less the
amount of any permanent principal prepayments or repayments thereof);

 

92

--------------------------------------------------------------------------------


 

(q)   Indebtedness of the Credit Parties under the Remaining Unsecured Notes
Documents in an aggregate principal amount not to exceed at any time outstanding
$24,014,000 (less the amount of any permanent principal prepayments or
repayments thereof), and Permitted Refinancings in respect thereof (less the
amount of any permanent principal prepayments or repayments thereof);

 

(r)   Indebtedness of any Foreign Subsidiary to the extent incurred for working
capital purposes in an aggregate principal amount not to exceed $20,000,000 at
any time outstanding; and

 

(s)   obligations incurred by Borrower or any of its Subsidiaries in the
ordinary course of business and consistent with past practice in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims including letters of credit in respect of workers
compensation claims and obligations under deferred and incentive compensation
plans.

 

6.2.   Liens.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired or licensed, or any income, profits or royalties therefrom,
or file or permit the filing of, or permit to remain in effect, any financing
statement or other similar notice of any Lien with respect to any such property,
asset, income, profits or royalties under the UCC of any State or under any
similar recording or notice statute or under any applicable intellectual
property laws, rules or procedures, except:

 

(a)   Liens in favor of Collateral Agent to secure the Obligations (and
Permitted Refinancings in respect thereof);

 

(b)   Liens for Taxes either (i) not yet delinquent or (ii) if obligations with
respect to such Taxes are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted and adequate reserves
have been made in accordance with GAAP;

 

(c)   statutory and common law Liens of landlords, banks (and rights of
set-off), of carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law (other than any such Lien imposed
pursuant to Section 430(k) of the Internal Revenue Code or ERISA or a violation
of Section 436 of the Internal Revenue Code), in each case incurred in the
ordinary course of business (i) for amounts not yet overdue or (ii) for amounts
that are overdue and that (in the case of any such amounts overdue for a period
in excess of 30 days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;

 

(d)   Liens incurred in the ordinary course of business and consistent with past
practice in connection with workers’ compensation, unemployment insurance and
other types

 

93

--------------------------------------------------------------------------------


 

of social security, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
(exclusive of obligations for the payment of borrowed money or other
Indebtedness), so long as no foreclosure, sale or similar proceedings have been
commenced with respect to any portion of the Collateral on account thereof;

 

(e)   easements, rights-of-way, restrictions, encroachments, covenants,
conditions, licenses, reservations and other charges or encumbrances of title of
any kind with respect to real property and zoning, building, environmental and
other land-use regulations imposed by Governmental Authorities and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Borrower or any of its Subsidiaries;

 

(f)   any interest or title of a lessor or sublessor under any operating lease
or lease of real estate permitted hereunder;

 

(g)   Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

 

(h)   purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

 

(i)   Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods and preferential arrangements entered into in the ordinary course of
business and consistent with past practice in Government Contracts that grant
the Government customer a right to use Intellectual Property developed pursuant
to such Government Contract;

 

(j)   any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

 

(k)   non-exclusive licenses of patents, copyrights, trademarks and other
intellectual property rights granted by Borrower or any of its Subsidiaries in
the ordinary course of business and consistent with past practice and not
interfering in any respect with the ordinary conduct of or materially detracting
from the value of the business of Borrower or such Subsidiary;

 

(l)   Liens existing on the Closing Date that are described in Schedule 6.2;

 

(m)   Liens securing Indebtedness permitted pursuant to Section 6.1(j) and (k);
provided, any such Lien shall encumber only the asset (and related proceeds)
acquired with the proceeds of the applicable original Indebtedness under
Section 6.1(j) and (k);

 

94

--------------------------------------------------------------------------------


 

(n)   Liens securing Indebtedness permitted by Section 6.1(l), provided any such
Lien shall encumber only those assets which secured the applicable original
Indebtedness at the time such assets were acquired by Borrower or its
Subsidiaries

 

(o)   other Liens securing Indebtedness permitted under Section 6.1 in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding;

 

(p)   Liens on property of any Foreign Subsidiary securing Indebtedness
permitted to be incurred by such Foreign Subsidiary;

 

(q)   Liens on the Collateral securing Indebtedness under the Revolving Loan
Documents (and Permitted Refinancings in respect thereof) on a pari passu basis
with the Obligations and subject to the Intercreditor Agreement;

 

(r)   Liens on the Collateral securing Indebtedness under the Second Lien Loan
Documents (and Permitted Refinancings in respect thereof) on a second priority
basis to the Liens securing the Obligations and subject to the Intercreditor
Agreement;

 

(s)   Liens on the Collateral securing Indebtedness under the Third Lien Note
Documents (and Permitted Refinancings in respect thereof) on a third priority
basis to the Liens securing the Obligations and subject to the Intercreditor
Agreement;

 

(t)   (i) Liens created in the ordinary course of business in favor of banks and
other financial institutions over credit balances of any bank accounts of
Borrower and the other Credit Parties held at such banks or financial
institutions, as the case may be, to facilitate the operation of cash pooling
and/or interest set-off arrangements in respect of such bank accounts in the
ordinary course of business and (ii) statutory or common law Liens or rights of
setoff of depository banks and other financial institutions with respect to
funds of any Credit Party or any Subsidiary at such banks to secure fees and
charges in connection with returned items or standard fees and charges of such
banks in connection with deposit account and securities accounts maintained by
such Credit Party or Subsidiary at such banks or financial institutions;

 

(u)   Liens on cash collateral posted in favor of insurance carriers to secure
obligations under insurance policies of Borrower or any Subsidiary not to exceed
$1,000,000 in the aggregate at any time outstanding;

 

(v)   Liens arising from judgments, decrees or attachments (or securing of
appeal bonds with respect thereto) in circumstances not constituting an Event of
Default;

 

(w)   sale and put option rights in favor of ESOP plan participants as required
by the ESOP Plan Documents and applicable law; and

 

(x)   (i) Liens created in the ordinary course of business and consistent with
past practice on specific items of inventory or other goods and proceeds of
Borrower or any Subsidiary securing such Person’s obligations in respect of
bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods
and (ii) Liens arising out of conditional sale, title retention,

 

95

--------------------------------------------------------------------------------


 

consignment or similar arrangements for sale of goods entered into by Borrower
or any of its Subsidiaries in the ordinary course of business and consistent
with past practice.

 

6.3.   No Further Negative Pledges.  Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness permitted
hereunder or to be sold pursuant to an executed agreement with respect to a
permitted Asset Sale, (b) restrictions by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses and similar agreements entered into in the ordinary course of business
and consistent with past practice (provided that such restrictions are limited
to the property or assets secured by such Liens or the property or assets
subject to such leases, licenses or similar agreements, as the case may be),
(c) restrictions identified on Schedule 6.3 and (d) customary provisions
prohibiting the creation of Liens by any joint venture agreement otherwise
permitted hereunder, so long as any such prohibition contained therein relates
only to the Equity Interests in the joint venture to which such agreement
relates, no Credit Party nor any of its Subsidiaries shall enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the
Obligations.

 

6.4.   Restricted Junior Payments.  No Credit Party shall, nor shall it permit
any of its Subsidiaries through any manner or means or through any other Person
to, directly or indirectly, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Junior
Payment except that:

 

(a)   any Subsidiary of Borrower may declare and pay dividends or make other
distributions ratably to its equity holders;

 

(b)   Borrower may make regularly scheduled payments of interest in respect of
any (i) Subordinated Indebtedness in accordance with the terms of, and only to
the extent required by, and subject to any subordination provisions contained
in, the indenture or other agreement pursuant to which such Indebtedness was
issued (it being understood that all such subordination provisions shall be
customary for Indebtedness of such type or otherwise reasonably acceptable to
the Requisite Lenders), so long as no Default has occurred and is continuing,
(ii) Indebtedness under the Second Lien Loan Documents (but only in the form of
PIK and not in the form of Cash or Cash Equivalents), (iii) Indebtedness under
the Third Lien Note Documents (but only in the form of Cash or Cash Equivalents
as contemplated by the terms of the Third Lien Note Documents as in effect on
the date hereof and otherwise in the form of PIK) and (iv) Indebtedness in
respect of the Remaining Unsecured Notes;

 

(c)   payments of Earn Out Indebtedness will be permitted; provided that both
immediately prior to and after giving effect to the incurrence thereof, (i) no
Default or Event of Default shall exist or result therefrom and (ii) Borrower
will be in pro forma compliance with the covenants set forth in Section 6.7 (as
determined in accordance with Section 6.7(f)) as of the last day of the Fiscal
Quarter most recently ended for which financial statements pursuant to
Section 5.1(b) or (c) have been delivered;

 

(d)   Borrower may make Restricted Junior Payments as required by the ESOP Plan
Documents or by Section 401(a)(28) of the Internal Revenue Code or any
substantially similar requirement of law;

 

96

--------------------------------------------------------------------------------


 

(e)   provided that both immediately prior to and after giving effect thereto,
no Default or Event of Default shall exist or result therefrom, Borrower may
prepay or repurchase all or any portion of the Remaining Unsecured Notes;
provided that any such Remaining Unsecured Notes that are repurchased are
immediately cancelled;

 

(f)   Borrower may make Restricted Junior Payments to the extent consisting of a
Permitted Refinancing of Subordinated Indebtedness, any Indebtedness incurred
under Section 6.1(o), any Indebtedness incurred under Section 6.1(p), any
Indebtedness incurred under Section 6.1(q) or any Earn-Out Indebtedness;
provided that the outstanding amount of such Indebtedness may not be reduced
unless otherwise expressly permitted hereunder;

 

(g)   (i) repurchases (which, in the case of warrants, shall be on cashless
basis) of Equity Interests of Borrower deemed to occur upon exercise of stock
options or warrants if such capital stock represents a portion of the exercise
price of such options or warrants or (ii) cash payments in lieu of the issuance
of fractional shares in connection with the exercise of warrants or options
convertible into or exchangeable for Equity Interests of Borrower; provided,
however, that any such cash payment shall not be for the purpose of evading the
limitation of this Section 6.4 (as determined in good faith by the board of
directors of Borrower or the compensation committee thereof);

 

(h)   so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, any payment to any director, officer or
employee of Borrower or of any Restricted Subsidiary in connection with any
long-term incentive plan in an aggregate amount for all directors, officers and
employees not to exceed $3,200,000 (as such amount may be increased from time to
time pursuant to this clause (h), the “LTIP Amount”) in any Fiscal Year;
provided, however, that on the first day of each Fiscal Year commencing after
September 30, 2014 (each, a “Test Date”), (i) if the Consolidated EBITDA of
Borrower (the “Prior Year Consolidated EBITDA”) for the Fiscal Year most
recently ended before the Test Date (the “Prior Year”) is greater than the
Consolidated EBITDA (the “Comparative Year Consolidated EBITDA”) of Borrower for
the Fiscal Year ended September 30, 2013, the LTIP Amount shall be increased to
an amount equal to the Prior Year Consolidated EBITDA divided by the Comparative
Year Consolidated EBITDA multiplied by the LTIP Amount and (ii) unused amounts
in any 12-month period may be carried over to the succeeding 12-month period;
and

 

(i)   other Restricted Junior Payments in an aggregate amount which does not
exceed $5,000,000 during the term of this Agreement; provided, however, that at
the time of each such Restricted Junior Payment, no Default or Event of Default
shall have occurred and be continuing or would result therefrom.

 

Notwithstanding the foregoing, Borrower shall not make any Special
Diversification Payments.  Notwithstanding the foregoing, for any Interest
Payment Date other than the stated maturity of the Third Lien Notes, if as of
the Determination Date immediately preceding such Interest Payment Date there is
a Specified Cash Payment Event, the Cash Interest payable in respect of the
Third Lien Notes on such Interest Payment Date shall instead be payable entirely
in PIK Interest in respect of the Third Lien Notes and will be added to the PIK
Interest otherwise payable in respect of the Third Lien Notes on such Interest
Payment Date.  For purposes of the

 

97

--------------------------------------------------------------------------------


 

preceding sentence, the terms “Interest Payment Date”, “Cash Interest” and “PIK
Interest” shall have the meanings assigned thereto in the Third Lien Note
Indenture as in effect on the date hereof.

 

6.5.   Restrictions on Subsidiary Distributions.  Except as provided herein, in
the Revolving Loan Documents, in the Second Lien Loan Documents or in the Third
Lien Note Documents, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of Borrower to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Equity Interests owned by Borrower or
any other Subsidiary of Borrower, (b) repay or prepay any Indebtedness owed by
such Subsidiary to Borrower or any other Subsidiary of Borrower, (c) make loans
or advances to Borrower or any other Subsidiary of Borrower, or (d) transfer,
lease or license any of its property or assets to Borrower or any other
Subsidiary of Borrower other than restrictions (i) in agreements evidencing
Indebtedness permitted by Sections 6.1(k) and 6.1(l) that impose restrictions on
the property so acquired, (ii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business and consistent with past practice, (iii) that are or were created by
virtue of any transfer of, agreement to transfer or option or right with respect
to any property, assets or Equity Interests not otherwise prohibited under this
Agreement, (iv) described on Schedule 6.5, (v) in agreements for the sale or
other disposition of assets permitted hereunder prior to the closing of such
sale or other disposition, so long as such restriction only relates to the
assets that are to be sold or disposed of, (vi) required pursuant to applicable
law, rule, regulation or order, (vii) with respect to a Foreign Subsidiary
entered into the ordinary course of business and consistent with past practice
or pursuant to the terms of Indebtedness that was incurred by such Foreign
Subsidiary in compliance with the terms of this Agreement, (viii) contained in
any license, permit or other accreditation with a regulatory authority entered
into the ordinary course of business and consistent with past practice, (ix) in
agreements or instruments (including any joint venture or strategic alliance
agreements) which prohibit the payment or making of dividends or other
distributions other than on a pro rata basis and (x) in any agreement in effect
at the time a Person becomes a Subsidiary of Borrower, so long as such agreement
was not entered into in contemplation of such Person becoming a Subsidiary of
Borrower and so long as such restriction only applies to such Person that
becomes a Subsidiary of Borrower.

 

6.6.   Investments.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:

 

(a)   Investments in Cash and Cash Equivalents;

 

(b)   (i) equity Investments owned as of the Closing Date in any Subsidiary and
equity Investments made after the Closing Date in any wholly-owned Guarantor and
(ii) equity Investments made after the Closing Date in Subsidiaries that are not
wholly owned Guarantors in an aggregate amount not to exceed at any time
outstanding, when taken together with Investments in Subsidiaries that are not
wholly owned Guarantors made pursuant to Section 6.6(d), $5,000,000;

 

98

--------------------------------------------------------------------------------


 

(c)   Investments (i) in any Securities received in satisfaction or partial
satisfaction of customer accounts from financially troubled account debtors in
the ordinary course of business and consistent with past practices of Borrower
and its Subsidiaries and (ii) deposits, prepayments and other credits to
suppliers made in the ordinary course of business consistent with the past
practices of Borrower and its Subsidiaries;

 

(d)   intercompany loans to the extent permitted under Section 6.1(b) and other
Investments in Subsidiaries which are not wholly-owned Guarantors, provided that
such Investments (including through intercompany loans and any Permitted
Acquisition) in Subsidiaries other than wholly-owned Guarantors shall not exceed
at any time outstanding an aggregate amount, when taken together with
Investments made pursuant to Section 6.6(b)(ii), $5,000,000.

 

(e)   Consolidated Capital Expenditures permitted by Section 6.7(e);

 

(f)   travel advances, loans and other advances to employees of Borrower and its
Subsidiaries made in the ordinary course of business in an aggregate principal
amount not to exceed $100,000 at any time outstanding;

 

(g)   Permitted Acquisitions permitted pursuant to Section 6.8 and Investments
held by any Person that becomes a Subsidiary as a result of any such Permitted
Acquisition to the extent such Investments were not made in contemplation of
such Permitted Acquisition and were in existence on the date of the consummation
of such Permitted Acquisition;

 

(h)   Investments described in Schedule 6.6;

 

(i)   Hedge Agreements which constitute Investments;

 

(j)   other Investments (other than Investments in the ESOP or the ESOT) in an
aggregate amount not to exceed $1,000,000 at any time outstanding;

 

(k)   Investments constituting advances in the form of a prepayment of expenses,
so long as such expenses were incurred in the ordinary course of business and
are being paid in accordance with customary trade terms of Borrower or the
applicable Subsidiary;

 

(l)   Investments constituting non-Cash consideration permitted to be received
under Section 6.8(c);

 

(m)   Investments in the ESOP made in the ordinary course of business to
repurchase participant interests to the extent required by the ESOP Plan
Documents; and

 

(n)   Investments consisting of (i) teaming agreements and arrangements; and
(ii) joint ventures in an aggregate amount not to exceed $1,000,000 at any time
outstanding.

 

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.4.  Notwithstanding
the foregoing, in no event shall any Credit Party make any Investment in a
Specified Subsidiary unless such Specified

 

99

--------------------------------------------------------------------------------


 

Subsidiary has become a Guarantor, taken the other actions specified on Schedule
5.20 and delivered an opinion of counsel reasonably satisfactory to
Administrative Agent and Requisite Lenders.

 

6.7.   Financial Covenants.

 

(a)   [Reserved].

 

(b)   [Reserved].

 

(c)   [Reserved].

 

(d)   Consolidated EBITDA.  Borrower shall not permit Consolidated EBITDA as at
the end of any Fiscal Quarter, beginning with the Fiscal Quarter ending
September 30, 2014, for the four Fiscal Quarter period then ended to be less
than $50,000,000.

 

(e)   Maximum Consolidated Capital Expenditures.  Borrower shall not, and shall
not permit its Subsidiaries to, make or incur Consolidated Capital Expenditures,
in an aggregate amount for Borrower and its Subsidiaries in excess of $2,500,000
in any Fiscal Year.

 

(f)   Certain Calculations.  With respect to any period during which a Permitted
Acquisition or an Asset Sale has occurred (each, a “Subject Transaction”), for
purposes of determining compliance with the financial covenants set forth in
this Section 6.7, Consolidated EBITDA shall be calculated with respect to such
period on a pro forma basis (including pro forma adjustments arising out of
events which are directly attributable to a specific transaction, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the U.S. Securities
and Exchange Commission, which may include, among other things, (to the extent
permitted by Regulation S-X) cost savings resulting from head count reduction,
closure of facilities and similar restructuring charges, which pro forma
adjustments shall be certified by the chief financial officer of Borrower) using
the historical financial statements of any business so acquired or to be
acquired or sold or to be sold and the consolidated financial statements of
Borrower and its Subsidiaries which shall be reformulated as if such Subject
Transaction, and any Indebtedness incurred or repaid in connection therewith,
had been consummated or incurred or repaid at the beginning of such period (and
assuming that such Indebtedness bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the weighted
average of the interest rates applicable to outstanding Loans incurred during
such period).

 

6.8.   Fundamental Changes; Disposition of Assets; Acquisitions.  No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or license,
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, leased or licensed, or acquire by
purchase or otherwise (other than purchases or other acquisitions of inventory,
materials and equipment and capital expenditures in the ordinary course of
business and consistent with past practice) the business, property or fixed

 

100

--------------------------------------------------------------------------------


 

assets of, or stock or other evidence of beneficial ownership of, any Person or
any division or line of business or other business unit of any Person, except:

 

(a)   any Subsidiary of Borrower may be merged with or into Borrower or any
Guarantor, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Borrower or any Guarantor; provided, in the case of such a merger, Borrower or
such Guarantor, as applicable, shall be the continuing or surviving Person;

 

(b)   sales or other dispositions of assets that do not constitute Asset Sales;

 

(c)   Asset Sales, the proceeds of which (valued at the principal amount thereof
in the case of non-Cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-Cash proceeds) (i) are
less than $1,000,000 with respect to any single Asset Sale or series of related
Asset Sales and (ii) when aggregated with the proceeds of all other Asset Sales
made within the same Fiscal Year, are less than $3,000,000; provided (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the board of
directors of Borrower (or similar governing body)), (2) no less than 75% thereof
shall be paid in Cash or Cash Equivalents (it being agreed that the assumption
or discharge of Indebtedness of a Credit Party and release of such Credit Party
from all liability thereunder and the receipt of Securities that are promptly
converted to Cash or Cash Equivalents shall constitute part of the “Cash” paid),
and (3) the Net Asset Sale Proceeds thereof shall be applied as required by
Section 2.14(a);

 

(d)   disposals of obsolete, worn out or surplus property or property which
Borrower determines in good faith is no longer used or useful in the business of
Borrower and its Subsidiaries;

 

(e)   Permitted Acquisitions, the Acquisition Consideration for which
constitutes (i) less than $5,000,000 individually, and (ii) less than
$25,000,000 in the aggregate from the Closing Date to the date of determination;

 

(f)   Investments made in accordance with Section 6.6;

 

(g)   dispositions of property to the extent that such property is exchanged for
credit against the purchase price of similar replacement property that is
promptly purchased;

 

(h)   leases, subleases, non-exclusive licenses or sublicenses of personal or
real property of Borrower or any of its Subsidiaries, in each case in the
ordinary course of business and consistent with past practice and which do not
materially interfere with the business of Borrower and its Subsidiaries, taken
as a whole;

 

(i)   the unwinding of any hedging arrangement pursuant to its terms;

 

(j)   dispositions in the ordinary course of business of Cash and Cash
Equivalents;

 

101

--------------------------------------------------------------------------------


 

(k)   transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event; and

 

(l)   dispositions of property between or among Credit Parties.

 

Notwithstanding the foregoing, in no event shall any Credit Party convey, sell,
lease or license, exchange, transfer or otherwise dispose of any assets or
property to a Specified Subsidiary unless such Specified Subsidiary has become a
Guarantor, taken the other actions specified on Schedule 5.20 and delivered an
opinion of counsel reasonably satisfactory to Administrative Agent and Requisite
Lenders.

 

6.9.   Disposal of Subsidiary Interests.  Except for any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 6.8, no Credit Party shall, nor shall it permit any of
its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to qualify directors if required by applicable law; or
(b) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law, or for Liens permitted pursuant to Sections 6.2(a),
(q), (r) and (s) and any non-consensual Liens arising by operation of law.

 

6.10.   Sales and Lease-Backs.  No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Credit Party (a) has sold or transferred or is to sell or
to transfer to any other Person (other than Borrower or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party to any Person (other than Borrower or any of its Subsidiaries) in
connection with such lease.

 

6.11.   Transactions with Shareholders and Affiliates.  No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
Borrower on terms that are less favorable to Borrower or that Subsidiary, as the
case may be, than those that might be obtained at the time from a Person who is
not such a holder or Affiliate; provided, the foregoing restriction shall not
apply to (a) (i) any transaction between Borrower and any Guarantor and (ii) any
transaction between Subsidiaries of Borrower that are not Guarantors;
(b) reasonable and customary fees paid to members of the board of directors (or
similar governing body) of Borrower and its Subsidiaries; (c) compensation
arrangements for officers and other employees of Borrower and its Subsidiaries
entered into in the ordinary course of business and consistent with past
practice; (d) required payments of interest, fees, principal and other amounts
under the Second Lien Loan Documents and the Third Lien Note Documents to the
extent otherwise permitted hereunder; (e) transactions between a Credit Party
and the ESOP in the ordinary course of business to the extent required by the
ESOP Plan Documents; (f) transactions described in Schedule 6.11; (g) in the
ordinary course of business and consistent with past practice, any issuance of
Securities or other

 

102

--------------------------------------------------------------------------------


 

payments, awards or grants in cash, securities of Borrower, or otherwise
pursuant to, or the funding of, employment arrangements, stock options and stock
ownership plans approved by the board of directors (or equivalent governing
body) of Borrower; (h) compensation, including incentive compensation, fees and
indemnities to directors, officers, consultants and employees of Borrower and
its Subsidiaries in the ordinary course of business and consistent with past
practice; and (i) any transaction among Borrower and any holder of Borrower’s
securities with respect to the exercise or waiver of any such holder’s rights
under the terms and conditions of such securities.

 

6.12.   Conduct of Business.  From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than the businesses engaged in by such Credit Party on the Closing Date
and similar or related businesses.

 

6.13.   Fiscal Year.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its Fiscal Year-end from September 30.

 

6.14.   Amendments or Waivers of Organizational Documents and Certain Related
Agreements.  No Credit Party shall, nor shall it permit any of its Subsidiaries
to, agree to any material amendment, restatement, supplement or other
modification to, or waiver of, (i) any of its Organizational Documents, (ii) the
Shareholders’ Agreement, (iii) the Warrant Agreements, (iv) the Preferred Shares
Certificate of Designation, (v) the Remaining Unsecured Notes Documents or
(vi) any of its material rights under any Related Agreement (other than the
Revolving Loan Documents, the Second Lien Loan Documents and the Third Lien Note
Documents) after the Closing Date without, in each case, obtaining the prior
written consent of Requisite Lenders to such amendment, restatement, supplement
or other modification or waiver.  No Credit Party shall, nor shall it permit any
of its Subsidiaries to, permit any waiver, supplement, modification or amendment
of any ESOP Plan Document, except to the extent such amendment, modification or
waiver could not reasonably be anticipated to have a Material Adverse Effect.

 

6.15.   Amendments or Waivers of with respect to Certain Indebtedness.  No
Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of any Indebtedness under the Revolving Loan
Documents, any Indebtedness under the Second Lien Loan Documents or any
Indebtedness under the Third Lien Note Documents or any Permitted Refinancing in
respect of any of the foregoing, or make any payment consistent with an
amendment thereof or change thereto, if such amendment or other change is
prohibited by the Intercreditor Agreement.

 

6.16.   Assets as Plan Assets.  No Credit Party shall, nor shall it permit any
of its Subsidiaries to, permit any of the assets of Borrower or any Subsidiary
to constitute, for any purpose of ERISA or Section 4975 of the Internal Revenue
Code, assets of the ESOP or any other “plan” as defined in Section 3(3) of ERISA
or Section 4975 of the Internal Revenue Code.

 

6.17.   Prohibited Transaction.  No Credit Party shall, nor shall it permit any
of its Subsidiaries to, permit any material non-exempt prohibited transaction
described in Section 406 of ERISA or Section 4975 of the Internal Revenue Code
to occur with respect to the ESOP or engages in any such prohibited transaction
with any “plan”.

 

103

--------------------------------------------------------------------------------


 

SECTION 7.   GUARANTY

 

7.1.   Guaranty of the Obligations.  Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent, for the ratable benefit of the Beneficiaries, (a) the
due and punctual payment in full of all Obligations now or hereafter existing,
when the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration (including upon automatic acceleration due
to commencement of an Insolvency or Liquidation Proceeding (as defined in the
Intercreditor Agreement), demand or otherwise whether for principal, interest,
fees or expenses (including amounts that would become due but for the operation
of the automatic stay under Section 362(a) of the Bankruptcy Code) and any and
all expenses (including reasonable counsel fees) incurred by Administrative
Agent or any of the Beneficiaries that are Designated Lenders in enforcing the
rights under this Guaranty and (b) the punctual and faithful performance and
observance by the Guarantors of all of the agreements, conditions, covenants and
obligations of the Guarantors contained under this Agreement and under each of
the other Credit Document (collectively, the “Guaranteed Obligations”);
provided, however, that in no circumstances shall Excluded Swap Obligations
constitute Guaranteed Obligations.

 

7.2.   Contribution by Guarantors.  All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty.  Accordingly,
in the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date.  “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations.  “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor.  “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2.  The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding
Guarantor.  The

 

104

--------------------------------------------------------------------------------


 

allocation among Contributing Guarantors of their obligations as set forth in
this Section 7.2 shall not be construed in any way to limit the liability of any
Contributing Guarantor hereunder.  Each Guarantor is a third party beneficiary
to the contribution agreement set forth in this Section 7.2.

 

7.3.   Payment by Guarantors.  Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that Guarantors will upon demand pay, or cause to be
paid, in Cash, to Administrative Agent for the ratable benefit of Beneficiaries,
an amount equal to the sum of the unpaid principal amount of all Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for Borrower’s becoming the subject of a case under the Bankruptcy Code,
would have accrued on such Guaranteed Obligations, whether or not a claim is
allowed against Borrower for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

 

7.4.   Liability of Guarantors Absolute.  Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full in cash
of the Guaranteed Obligations.  In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:

 

(a)   this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;

 

(b)   Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;

 

(c)   the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

 

(d)   payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been
paid.  Without limiting the generality of the foregoing, if Administrative Agent
is awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,

 

105

--------------------------------------------------------------------------------


 

except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

 

(e)   any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Secured Hedge Agreement or Bank Product Agreement and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against any other Credit Party or any security for the
Guaranteed Obligations; and (vi) exercise any other rights available to it under
the Credit Documents, any Secured Hedge Agreements or any Bank Product
Agreements; and

 

(f)   this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
in cash of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents, any Secured Hedge Agreements or any Bank Product Agreements, at law,
in equity or otherwise) with respect to the Guaranteed Obligations or any
agreement relating thereto, or with respect to any other guaranty of or security
for the payment of the Guaranteed Obligations; (ii) any rescission, waiver,
amendment or modification of, or any consent to departure from, any of the terms
or provisions (including provisions relating to events of default) hereof, any
of the other Credit Documents, any of the Secured Hedge Agreements, any of the
Bank Product Agreements or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Credit
Document, such Secured Hedge Agreement, such Bank Product Agreement or any
agreement relating to such other guaranty or security; (iii) the Guaranteed
Obligations, or any

 

106

--------------------------------------------------------------------------------


 

agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents, any
of the Secured Hedge Agreements or any of the Bank Product Agreements or from
the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which Borrower may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; (viii) any borrowing or grant of a Lien by Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code or any applicable provisions of comparable state or foreign
law;  (ix) the disallowance, under Section 502 of the Bankruptcy Code, of all or
any portion of any Beneficiary’s claim (or claims) for repayment of the
Obligations; (x) any use of cash collateral under Section 363 of the Bankruptcy
Code; (xi) any agreement or stipulation as to the provision of adequate
protection in any bankruptcy proceeding; and (xii) any other act or thing or
omission, or delay to do any other act or thing, which may or might in any
manner or to any extent vary the risk of any Guarantor as an obligor in respect
of the Guaranteed Obligations.

 

7.5.   Waivers by Guarantors.  Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of any Credit Party or any other Person, or (iv) pursue any
other remedy in the power of any Beneficiary whatsoever; (b) any defense arising
by reason of the incapacity, lack of authority or any disability or other
defense of Borrower or any other Guarantor including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Borrower or any other Guarantor from any cause
other than payment in full in cash of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set-offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of

 

107

--------------------------------------------------------------------------------


 

dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder, the Secured Hedge Agreements, the Bank Product
Agreements or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Borrower and
notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

 

7.6.   Guarantors’ Rights of Subrogation, Contribution, Etc.  Until the
Guaranteed Obligations shall have been indefeasibly paid in full (other than
contingent indemnification obligations for which no claim has been asserted) and
the Commitments shall have terminated, each Guarantor hereby waives any claim,
right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against Borrower or any other Guarantor or any of its assets in
connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against Borrower with respect to
the Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any Beneficiary now has or may hereafter have
against Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by any Beneficiary.  In addition,
until the Guaranteed Obligations shall have been indefeasibly paid in full in
cash (other than contingent indemnification obligations for which no claim has
been asserted) and the Commitments shall have terminated, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by
Section 7.2.  Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor.  If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full (other than contingent indemnification obligations for which no
claim has been asserted), such amount shall be held in trust for Administrative
Agent on behalf of Beneficiaries and shall forthwith be paid over to
Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.

 

7.7.   Subordination of Other Obligations.  Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall

 

108

--------------------------------------------------------------------------------


 

forthwith be paid over to Administrative Agent for the benefit of Beneficiaries
to be credited and applied against the Guaranteed Obligations but without
affecting, impairing or limiting in any manner the liability of the Obligee
Guarantor under any other provision hereof.

 

7.8.   Continuing Guaranty.  This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full in cash (other than contingent indemnification obligations for which no
claim has been asserted) and the Commitments shall have terminated.  Each
Guarantor hereby irrevocably waives any right to revoke this Guaranty as to
future transactions giving rise to any Guaranteed Obligations.

 

7.9.   Authority of Guarantors or Borrower.  It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

 

7.10.   Financial Condition of Borrower.  Any Credit Extension may be made to
Borrower or continued from time to time, and any Secured Hedge Agreements and
Bank Product Agreements may be entered into from time to time, in each case
without notice to or authorization from any Guarantor regardless of the
financial or other condition of Borrower at the time of any such grant or
continuation or at the time such Secured Hedge Agreement or Bank Product
Agreement is entered into, as the case may be.  No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of Borrower.  Each Guarantor
has adequate means to obtain information from Borrower on a continuing basis
concerning the financial condition of Borrower and its ability to perform its
obligations under the Credit Documents, the Secured Hedge Agreements and the
Bank Product Agreements, and each Guarantor assumes the responsibility for being
and keeping informed of the financial condition of Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations.  Each Guarantor hereby waives and relinquishes any duty on the part
of any Beneficiary to disclose any matter, fact or thing relating to the
business, operations or conditions of Borrower now known or hereafter known by
any Beneficiary.

 

7.11.   Bankruptcy, Etc.   (a)  So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor.  The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

 

(b)   Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) and any fees, costs or

 

109

--------------------------------------------------------------------------------


 

charges provided for under this Agreement shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Borrower of any portion of such Guaranteed Obligations.  Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar Person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after,
or any fees, costs or charges that become due and payable upon commencement of
or after, the date on which such case or proceeding is commenced.

 

(c)   In the event that all or any portion of the Guaranteed Obligations are
paid by Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder and the
Intercreditor Agreement.

 

7.12.   Discharge of Guaranty Upon Sale of Guarantor.  If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, then the Guaranty of such
Guarantor or such successor in interest, as the case may be, hereunder shall
automatically be discharged and released without any further action by any
Beneficiary or any other Person effective as of the time of such sale or other
disposition.

 

7.13.   Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.13, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the occurrence of the events described in the first
sentence of Section 9.8(d).  Each Qualified ECP Guarantor intends that this
Section 7.13 constitute, and this Section 7.13 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

SECTION 8.   EVENTS OF DEFAULT

 

8.1.   Events of Default.  If any one or more of the following conditions or
events shall occur:

 

(a)   Failure to Make Payments When Due.  Failure by Borrower to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by

 

110

--------------------------------------------------------------------------------


 

notice of voluntary prepayment, by mandatory prepayment or otherwise; or
(ii) any interest on any Loan or any fee, premium or any other amount due
hereunder within three Business Days after the date due; or

 

(b)   Default in Other Agreements.  (i) Failure of any Credit Party or any of
its Subsidiaries to pay when due any principal of or interest on or any other
amount, including any payment in settlement, payable in respect of the
Indebtedness governed by the Revolving Loan Documents, the Second Lien Loan
Documents or the Third Lien Note Documents or one or more items of Indebtedness
(other than Indebtedness referred to in Section 8.1(a)) in an aggregate
principal amount (or Net Mark-to-Market Exposure) of $10,000,000 or more, in
each case beyond the grace period, if any, provided therefor; or (ii) an
unwaived or uncured breach or default by any Credit Party with respect to any
other term of (1) the Indebtedness governed by the Revolving Loan Documents, the
Second Lien Loan Documents or the Third Lien Note Documents or one or more items
of Indebtedness in the individual or aggregate principal amounts (or Net
Mark-to-Market Exposure) referred to in clause (i) above or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or subject
to a compulsory repurchase or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; or

 

(c)   Breach of Certain Covenants.  Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6, Sections 5.1(b),
5.1(c), 5.1(d), 5.1(f) or 5.1(s), Section 5.2 or Section 6 hereof or Section 6
of the Pledge and Security Agreement; or

 

(d)   Breach of Representations, Etc.  Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or

 

(e)   Other Defaults Under Credit Documents.  Any Credit Party shall default in
the performance of or compliance with any term contained herein or any of the
other Credit Documents, other than any such term referred to in any other
paragraph of this Section 8.1, and such default shall not have been remedied or
waived within 30 days after the earlier of (i) an Authorized Officer of such
Credit Party becoming aware of such default or (ii) receipt by Borrower of
notice from Administrative Agent or any Lender of such default; or

 

(f)   Involuntary Bankruptcy; Appointment of Receiver, Etc.  (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Borrower or any of its Subsidiaries in an involuntary case under any Debtor
Relief Laws now or hereafter in effect, which decree or order is not stayed; or
any other similar relief shall be granted under any applicable federal or state
law; or (ii) an involuntary case shall be commenced against Borrower or any of
its Subsidiaries under any Debtor Relief Laws now or hereafter in effect; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a

 

111

--------------------------------------------------------------------------------


 

receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Borrower or any of its Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of Borrower or any of its Subsidiaries for all or a substantial part
of its property; or a warrant of attachment, execution or similar process shall
have been issued against any substantial part of the property of Borrower or any
of its Subsidiaries, and any such event described in this clause (ii) shall
continue for 60 days without having been dismissed, bonded or discharged; or

 

(g)   Voluntary Bankruptcy; Appointment of Receiver, Etc.  (i) Borrower or any
of its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under any Debtor Relief Laws now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Borrower or any of its Subsidiaries shall make any assignment for
the benefit of creditors; or (ii) Borrower or any of its Subsidiaries shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or shall take any action for the purpose of
effecting any of the actions referred to in this Section 8.1(g) or in
Section 8.1(f); or

 

(h)   Judgments and Attachments.  Any money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $5,000,000 (to the extent not adequately covered by insurance as to
which a solvent and unaffiliated insurance company has not denied coverage)
shall be entered or filed against Borrower or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of 60 consecutive days (or in any event later than five
days prior to the date of any proposed sale thereunder); or

 

(i)   Dissolution.  Any order, judgment or decree shall be entered by a court of
competent jurisdiction against any Credit Party decreeing the dissolution or
split up of such Credit Party and such order shall remain undischarged or
unstayed for a period in excess of 30 days; or

 

(j)   Employee Benefit Plans.  (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or could reasonably be
expected to result in liability of Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $5,000,000 during the term
hereof; (ii) there exists any fact or circumstance that could reasonably be
expected to result in the imposition of a Lien or security interest pursuant to
Section 430(k) of the Internal Revenue Code or ERISA or a violation of
Section 436 of the Internal Revenue Code; (iii) the ESOP permits any Lien on any
of its property in favor of any Person other than Borrower; (iv) the ESOP shall
incur any Indebtedness (including any guarantee of Indebtedness of any other
Person), other than its obligations under the ESOP Plan Documents to the extent
constituting Indebtedness and other than exempt loans from Borrower, in an
amount not to exceed $1,000,000 in the aggregate at any time outstanding, to
enable the ESOP to meet its obligations under the ESOP Plan Documents; or
(v) there shall occur any change in the law concerning the method or timing of
ESOP distributions or relating to

 

112

--------------------------------------------------------------------------------


 

diversifications under the ESOP if such change could reasonably be expected to
result in a Material Adverse Effect; or

 

(k)   Change of Control.  A Change of Control shall occur; or

 

(l)   Guaranties, Collateral Documents and other Credit Documents.  At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement, the Intercreditor Agreement or any Collateral Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations in accordance with the terms hereof) or shall be
declared null and void, or Collateral Agent shall not have or shall cease to
have a valid and perfected Lien in any Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of Collateral Agent
to take any action within its control, or (iii) any Credit Party shall contest
the validity or enforceability of any Credit Document in writing or repudiate or
rescind (or purport to repudiate or rescind) or deny in writing that it has any
further liability, including with respect to future advances by Lenders, under
any provision of any Credit Document to which it is a party or shall contest the
validity or perfection of any Lien in any Collateral purported to be covered by
the Collateral Documents; or

 

(m)   Material Contracts.  (i) A notice of debarment, notice of suspension or
notice of termination for default shall have been issued (which suspension has
occurred and remains in place for a period in excess of 10 Business Days) under
any Material Contract; (ii) Borrower or any Subsidiary is barred or suspended
from contracting with any part of the Government (which suspension has occurred
and remains in place for a period in excess of 10 Business Days); (iii) an
investigation by the United States government or any department or agency
thereof shall have resulted in a criminal or civil liability of Borrower or any
Subsidiary in excess of $5,000,000; (iv) the actual termination of any Material
Contract due to alleged fraud, willful misconduct, neglect, default or any other
wrongdoing; or (v) a cure notice issued under any Material Contract shall remain
uncured (subject to expiration of extensions that may have been received) beyond
(A) the expiration of the time period available to Borrower or the applicable
Subsidiary pursuant to such Material Contract and/or such cure notice to cure
the noticed default or (B) the date on which the other contracting party
exercises its rights and remedies under the Material Contract as a consequence
of such default; or

 

(n)   ESOP and ESOT Matters.  (i) Any Loan hereunder shall, for any purpose of
Section 406 of ERISA or Section 4975 of the Internal Revenue Code, be found to
be a direct or indirect loan or other transaction between Administrative Agent
or any of the Lenders and the ESOT which, if it is assumed that Administrative
Agent and the Lenders are “parties in interest” and “disqualified persons” (as
defined in Section 3(14) of ERISA and Section 4975 of the Internal Revenue
Code), is a non-exempt prohibited transaction described in Section 406 of ERISA
or Section 4975 of the Internal Revenue Code; (ii) there shall be a finding,
holding, ruling or other determination not subject to cure made by any court or
Governmental Authority, or an assertion by the ESOP Fiduciary or the ESOT
Trustee, concerning any matter

 

113

--------------------------------------------------------------------------------


 

with respect to the ESOP or the ESOT contrary to or inconsistent with any
representation, warranty or covenant set forth herein, which holding, ruling,
determination or assertion could reasonably be expected to have a Material
Adverse Effect; or (iii) the Internal Revenue Service shall notify Borrower in
writing that it has made a final determination not subject to cure that the ESOP
is not a qualified plan and an employee stock ownership plan within the meanings
of Section 401(a) and 4975(e)(7), respectively, of the Internal Revenue Code;

 

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during
the continuance of any other Event of Default, at the request of (or with the
consent of) Requisite Lenders, upon notice to Borrower by Administrative Agent,
(A) each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Credit Party: (I) the unpaid principal
amount of and accrued interest and premium on the Loans (including all
Applicable Call Protection) and (II) all other Obligations; (B) Administrative
Agent may cause Collateral Agent to enforce any and all Liens and security
interests created pursuant to Collateral Documents and/or (C) Administrative
Agent and Collateral Agent may exercise all or any of their respective rights,
remedies, powers or discretions under any of the Credit Documents or at law or
in equity.  If the Obligations are accelerated for any reason, including because
of default, sale, or encumbrance (including that by operation of law or
otherwise), the Applicable Call Protection and any unamortized discount on Term
Loans will also be due and payable as though said Indebtedness was voluntarily
prepaid and shall constitute part of the Obligations, in view of the
impracticability and extreme difficulty of ascertaining actual damages and by
mutual agreement of the parties as to a reasonable calculation of each Lender’s
lost profits as a result thereof.  All Applicable Call Protection and
unamortized discount on the Term Loans payable above shall be presumed to be the
liquidated damages sustained by each Lender as the result of the early
termination and Borrower agrees that it is reasonable under the circumstances
currently existing.  The Applicable Call Protection and any unamortized discount
on the Term Loans shall also be payable in the event the Obligations (and/or
this Agreement) are satisfied or released by foreclosure (whether by power of
judicial proceeding), deed in lieu of foreclosure or by any other means.  TO THE
EXTENT PERMITTED BY APPLICABLE LAW, BORROWER EXPRESSLY WAIVES THE PROVISIONS OF
ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE
COLLECTION OF THE FOREGOING APPLICABLE CALL PROTECTION AND ANY UNAMORTIZED
DISCOUNT ON THE TERM LOANS IN CONNECTION WITH ANY SUCH ACCELERATION.  Borrower
expressly agrees that:  (A) the Applicable Call Protection and any discount on
the Term Loans provided for herein is reasonable and is the product of an arm’s
length transaction between sophisticated business people, ably represented by
counsel; (B) the Applicable Call Protection and any unamortized discount on the
Term Loans shall be payable notwithstanding the then prevailing market rates at
the time payment is made; (C) there has been a course of conduct between Lenders
and Borrower giving specific consideration in this transaction for such
agreement to pay the Applicable Call Protection and any unamortized discount on
the Term Loans; and (D) Borrower shall be estopped hereafter from claiming
differently than as agreed to in this paragraph.  Borrower expressly
acknowledges that its agreement to pay the Applicable Call Protection and any
unamortized discount on the Term Loans to Lenders as herein described is a
material inducement to Lenders to make the Term Loans.

 

114

--------------------------------------------------------------------------------


 

8.2.   Application of Proceeds.  Except as expressly provided elsewhere in this
Agreement or the other Credit Documents, all proceeds received by Administrative
Agent (including from Collateral Agent pursuant to the Intercreditor Agreement)
in the event that an Event of Default shall have occurred and not otherwise been
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.1 and in respect of any sale of, any collection from, or other
realization upon all or any part of the Collateral shall be applied in full or
in part by Administrative Agent against, the Obligations in the following order
of priority:  first, to the payment of all costs and expenses of such sale,
collection or other realization, including reasonable compensation to
Administrative Agent and its agents and counsel, and all other expenses,
liabilities and advances made or incurred by Administrative Agent in connection
therewith, and all amounts for which Administrative Agent is entitled to
indemnification hereunder (in its capacity as Administrative Agent and not as a
Lender), and to the payment of all costs and expenses paid or incurred by
Administrative Agent in connection with the exercise of any right or remedy
under this Agreement or any other Credit Document, all in accordance with the
terms hereof or thereof; second, to the extent of any excess of such proceeds,
to the payment of all other Obligations constituting fees, indemnities and other
amounts (other than principal and interest) payable to the Lenders, ratably
among them in proportion to the respective amounts described in this clause
second payable to them; third, to the extent of any excess of such proceeds, to
the payment of all other Obligations constituting accrued and unpaid interest on
the Loans and accrued and unpaid interest on any other Obligations hereunder
payable to the Lenders, ratably among them in proportion to the respective
amounts described in this clause third payable to them; fourth, to the extent of
any excess of such proceeds, to the payment of all other Obligations
constituting unpaid principal of the Loans and all other Obligations (other than
Obligations in respect of Secured Hedge Agreements and Bank Product Agreements)
then owing, ratably among the Lenders and Agents in proportion to the respective
amounts described in this clause fourth payable to them; fifth, to the extent of
any excess of such proceeds, to the payment of all Obligations in respect of
Secured Hedge Agreements and Bank Product Agreements then owing, ratably among
the Lenders, Agents and the Lender Counterparties and in proportion to the
respective amounts described in this clause fifth payable to them; and sixth, to
the extent of any excess of such proceeds, to Collateral Agent for further
distribution in accordance with the Intercreditor Agreement.

 

8.3.   Borrower’s Right to Cure.  Notwithstanding anything to the contrary
contained in Section 8.1, for purposes of determining whether an Event of
Default has occurred under the financial covenant set forth in Section 6.7(d),
any equity contribution (which shall be in the form of common equity or other
equity (other than Disqualified Equity Interests) having terms reasonably
satisfactory to the Requisite Lenders and Administrative Agent) made to Borrower
or any incurrence by Borrower of additional Indebtedness under the Second Lien
Loan Documents, in each case after the last day of any Fiscal Quarter and on or
prior to the day that is 10 days after the day on which financial statements are
required to be delivered for that Fiscal Quarter will, at the request of
Borrower, be included in the calculation of Consolidated EBITDA solely for the
purposes of determining compliance with the financial covenant set forth in
Section 6.7(d) at the end of such Fiscal Quarter and any subsequent period that
includes such Fiscal Quarter (any such contribution or incurrence, a “Specified
Contribution”); provided that (a) Borrower shall not be permitted to so request
that a Specified Contribution be included in the calculation of Consolidated
EBITDA with respect to any Fiscal Quarter unless, after giving effect to such
requested Specified Contribution, there shall be no more than two Fiscal
Quarters in the Relevant

 

115

--------------------------------------------------------------------------------


 

Four Fiscal Quarter Period in respect of which a Specified Contribution is made
and no more than four Specified Contributions over the life of this Agreement,
(b) the amount of any Specified Contribution and the use of proceeds therefrom
will be no greater than the amount required to cause Borrower to be in
compliance with the financial covenant set forth in Section 6.7(d), (c) all
Specified Contributions and the use of proceeds therefrom will be disregarded
for all other purposes under the Credit Documents (including calculating
Consolidated EBITDA for purposes of determining basket levels and other items
governed by reference to Consolidated EBITDA (including whether Borrower has
satisfied the test set forth in clause (b) of the definition of “Specified Cash
Payment Event”), and for purposes of the Restricted Junior Payments covenant in
Section 6.4), (d) the proceeds of any Restricted Junior Payment made pursuant to
Section 6.4 during the period commencing on the first day of the Fiscal Quarter
for which any Specified Contribution is made and ending on the date that is 10
days after the day on which financial statements are required to be delivered
for such Fiscal Quarter shall not be used to make such Specified Contribution
and (e) the proceeds of all Specified Contributions shall be used by Borrower to
repay the Loans in accordance with Section 2.14(c).  For purposes of this
paragraph, the term “Relevant Four Fiscal Quarter Period” shall mean, with
respect to any requested Specified Contribution, the four Fiscal Quarter period
ending on (and including) the Fiscal Quarter in which Consolidated EBITDA will
be increased as a result of such Specified Contribution.  Upon the making of a
Specified Contribution, the financial covenant in Section 6.7(d) shall be
recalculated giving effect to the increase in Consolidated EBITDA permitted by
this Section 8.3; provided that nothing in this Section 8.3 shall waive any
Default or Event of Default that exists pursuant to Section 6.7(d) until such
recalculation.  If, after giving effect to such recalculation, Borrower is in
compliance with the financial covenant in Section 6.7(d), Borrower shall be
deemed to have satisfied the requirements of the financial covenant in
Section 6.7(d) as of the relevant date of determination with the same effect as
though there had been no failure to comply therewith at such date and the
applicable Default or Event of Default that had occurred shall be deemed waived
and not to have occurred for all purposes of this Agreement and the other Credit
Documents.

 

SECTION 9.   AGENTS

 

9.1.   Appointment of Agents.  Goldman Sachs is hereby appointed Syndication
Agent, Arranger and a Bookrunner hereunder, and each Lender hereby authorizes
Goldman Sachs to act as Syndication Agent, Arranger and a Bookrunner in
accordance with the terms hereof and the other Credit Documents.  Goldman Sachs
is hereby appointed Administrative Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes Goldman Sachs to act as
Administrative Agent in accordance with the terms hereof and the other Credit
Documents.  Wells Fargo Securities, LLC is hereby appointed a Bookrunner
hereunder and each Lender hereby authorizes Wells Fargo Securities, LLC to act
as a Bookrunner in accordance with the terms hereof and the other Credit
Documents.  Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Credit Documents, as
applicable.  The provisions of this Section 9 are solely for the benefit of
Agents and Lenders and no Credit Party shall have any rights as a third party
beneficiary of any of the provisions thereof.  In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Borrower or any of its
Subsidiaries.  Syndication

 

116

--------------------------------------------------------------------------------


 

Agent, without consent of or notice to any party hereto, may assign any and all
of its rights or obligations hereunder to any of its Affiliates.  As of the
Closing Date, Goldman Sachs, in its capacity as Syndication Agent, Arranger or a
Bookrunner, shall have no obligations but shall be entitled to all benefits of
this Section 9.  As of the Closing Date, Wells Fargo Securities, LLC, in its
capacity as a Bookrunner, shall have no obligations but shall be entitled to all
benefits of this Section 9.  Each of Syndication Agent, Arranger, Bookrunners
and any Agent described in clause (v) of the definition thereof may resign from
such role at any time, with immediate effect, by giving prior written notice
thereof to Administrative Agent and Borrower.

 

9.2.   Powers and Duties.  Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. 
Each Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents.  Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees.  No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or any of the other Credit Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or any of the other Credit Documents except as
expressly set forth herein or therein.  Administrative Agent hereby agrees that
it shall (i) furnish to Goldman Sachs, in its capacity as Arranger, upon Goldman
Sachs’ request, a copy of the Register, (ii) cooperate with Goldman Sachs in
granting access to any Lenders (or potential lenders) who Goldman Sachs
identifies to the Platform and (iii) maintain Goldman Sachs’ access to the
Platform.

 

Each Secured Party holding Obligations irrevocably authorizes Collateral Agent
to execute and deliver the Intercreditor Agreement and each other Collateral
Document and to take such action, and to exercise the powers, rights and
remedies granted to Collateral Agent thereunder and with respect thereto.

 

Each Secured Party holding Obligations irrevocably authorizes Administrative
Agent to execute and deliver the Intercreditor Agreement and to take such
action, and to exercise the powers, rights and remedies granted to
Administrative Agent thereunder and with respect thereto and each such Secured
Party hereby appoints Administrative Agent as the First Lien Representative (as
defined in the Intercreditor Agreement) with respect to this Agreement for
purposes related to the administration of the Collateral Documents.

 

Each Secured Party holding Obligations agrees (a) to be bound by, and consents
to, the terms and provisions of the Intercreditor Agreement and (b) that it will
take no actions contrary to the terms and provisions of the Intercreditor
Agreement.

 

9.3.   General Immunity.

 

(a)   No Responsibility for Certain Matters.  No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any

 

117

--------------------------------------------------------------------------------


 

financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party to any Agent or any Lender in connection with the Credit Documents
and the transactions contemplated thereby or for the financial condition or
business affairs of any Credit Party or any other Person liable for the payment
of any Obligations, nor shall any Agent be required to ascertain or inquire as
to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Credit Documents or as to the
use of the proceeds of the Loans or as to the existence or possible existence of
any Event of Default or Default or to make any disclosures with respect to the
foregoing.  Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the component amounts thereof.

 

(b)   Exculpatory Provisions.  No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction.  Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions,
including for the avoidance of doubt refraining from any action that, in its
opinion or the opinion of its counsel, may be in violation of the automatic stay
under any Debtor Relief Law.  Without prejudice to the generality of the
foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication, instrument or document believed by
it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and shall be entitled to rely and shall be protected in
relying on opinions and judgments of attorneys (who may be attorneys for
Borrower and its Subsidiaries), accountants, experts and other professional
advisors selected by it; and (ii) no Lender shall have any right of action
whatsoever against any Agent as a result of such Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Credit
Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under Section 10.5).

 

(c)   Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 and Section 10.2 shall apply to any the
Affiliates of Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  All of the rights,
benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 9.3 and of Section 9.6 and Section 

 

118

--------------------------------------------------------------------------------


 

10.2 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein.  Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by
Administrative Agent, (i) such sub-agent shall be a third party beneficiary
under this Agreement with respect to all such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) and shall have all
of the rights and benefits of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of Credit Parties
and the Lenders, (ii) such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub-agent, and (iii) such sub-agent shall
only have obligations to Administrative Agent and not to any Credit Party,
Lender or any other Person and no Credit Party, Lender or any other Person shall
have any rights, directly or indirectly, as a third party beneficiary or
otherwise, against such sub-agent.

 

9.4.   Agents Entitled to Act as Lender.  The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder. 
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity.  Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Borrower or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Borrower for services in
connection herewith and otherwise without having to account for the same to
Lenders.

 

9.5.   Lenders’ Representations, Warranties and Acknowledgment.

 

(a)   Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Borrower
and its Subsidiaries.  No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

 

(b)   Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Tranche A Term Loan and/or Tranche B Term
Loan on the Closing Date shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date.

 

119

--------------------------------------------------------------------------------


 

(c)   Each Lender acknowledges that Borrower is an Eligible Assignee hereunder
(solely for purposes of Section 10.6(i)) and may purchase Loans hereunder from
Lenders from time to time, subject to the restrictions set forth in the
definition of “Eligible Assignee” and Section 10.6(i).

 

9.6.   Right to Indemnity.  Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

 

9.7.   Successor Administrative Agent.

 

(a)   Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to Lenders and Borrower, and Administrative Agent
may be removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Borrower and Administrative Agent and signed
by Requisite Lenders.  Administrative Agent shall have the right to appoint a
financial institution to act as Administrative Agent hereunder, subject to the
reasonable satisfaction of Borrower (it being understood that any Lender shall
be reasonably satisfactory to Borrower) and the Requisite Lenders, and
Administrative Agent’s resignation shall become effective on the earliest of
(i) 30 days after delivery of the notice of resignation (regardless of whether a
successor has been appointed or not), (ii) the acceptance of such successor
Administrative Agent by Borrower and the Requisite Lenders or (iii) such other
date, if any, agreed to by the Requisite Lenders.  Upon any such notice of
resignation or any such removal, if a successor Administrative Agent has not
already been appointed by the retiring Administrative Agent, Requisite Lenders
shall have the right, upon one Business Day’s notice to Borrower, to appoint a
successor Administrative Agent.  If neither Requisite Lenders nor Administrative
Agent have appointed a successor Administrative Agent, Requisite Lenders shall
be deemed to have succeeded to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent.  Upon the acceptance
of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent and the retiring or removed
Administrative Agent shall promptly transfer to such successor Administrative
Agent all records and other documents necessary or appropriate in connection
with the performance of the duties of the successor Administrative Agent under
the Credit Documents, whereupon such retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder (if not previously
discharged as provided above).  After any retiring or removed Administrative
Agent’s resignation or removal

 

120

--------------------------------------------------------------------------------


 

hereunder as Administrative Agent, the provisions of this Section 9 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder.

 

9.8.   Collateral Documents and Guaranty.

 

(a)   Collateral Agent and Agents under Collateral Documents and Guaranty.  Each
Secured Party holding Obligations hereby further authorizes Administrative Agent
to appoint Collateral Agent under the Intercreditor Agreement to act on behalf
of such Secured Party.  Each Secured Party holding Obligations hereby further
authorizes Administrative Agent or Collateral Agent, as applicable, on behalf of
and for the benefit of such Secured Party, to be the agent for and
representative of such Secured Party with respect to the Guaranty, the
Collateral and the Collateral Documents; provided that Administrative Agent
shall not owe any fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or any other obligation whatsoever to any holder of Obligations with
respect to any Secured Hedge Agreement or any Bank Product Agreement other than
as set forth in Section 8.2.  Subject to Section 10.5, without further written
consent or authorization from any Secured Party holding Obligations,
Administrative Agent or Collateral Agent, as applicable, may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or that is owned by the Guarantor so designated or to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented, (ii) release any Guarantor from the
Guaranty pursuant to Section 7.12 or with respect to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented or (iii) subordinate any Lien encumbering Collateral to
any Permitted Lien thereon that may be prior to such Lien in accordance with the
terms of this Agreement (subject to the discretion of the Requisite Lenders as
to whether such Permitted Lien is intended to be prior to the Liens securing the
Secured Obligations), it being agreed that the Lien of Collateral Agent
encumbering any item of Collateral may be subordinated to any Lien permitted
under Section 6.2(m) or Section 6.2(n). Subject to Section 10.5 to the extent
applicable, without further written consent or authorization from any Secured
Party holding Obligations, Administrative Agent or Collateral Agent, as
applicable, may execute any documents or instruments necessary to enter into any
intercreditor or subordination arrangement in connection with any Indebtedness
permitted to be incurred under this Agreement.

 

(b)   Right to Realize on Collateral and Enforce Guaranty.  Anything contained
in any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party holding
Obligations hereby agree that (i) no such Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce the Guaranty,
it being understood and agreed that all powers, rights and remedies hereunder
and under any of the other Credit Documents (other than the Collateral
Documents) may be exercised solely by Administrative Agent, for the benefit of
the Lenders, Agent and Lender Counterparties in accordance with the terms hereof
or thereof, and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent for the benefit of the Secured
Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including,
without limitation, pursuant to

 

121

--------------------------------------------------------------------------------


 

Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code),
Collateral Agent (or any Lender, except with respect to a “credit bid” pursuant
to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy
Code,) may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and Collateral Agent, as agent for and
representative of Secured Parties holding Obligations (but not any Lender or
Lenders in its or their respective individual capacities) shall be entitled,
upon instructions from Requisite Lenders, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by Collateral Agent at such sale or other disposition.

 

(c)   Rights under Secured Hedge Agreements and Bank Product Agreements.  No
Secured Hedge Agreement or Bank Product Agreement will create (or be deemed to
create) in favor of any Lender Counterparty that is a party thereto any rights
in connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 8.2 or 10.5(c)(v) of this Agreement or the Intercreditor
Agreement.  By accepting the benefits of the Collateral, such Lender
Counterparty shall be deemed to have appointed Collateral Agent as its agent and
agreed to be bound by the Credit Documents as a Secured Party, subject to the
limitations set forth in this clause (c).

 

(d)   Release of Guarantees, Termination of this Agreement.  Notwithstanding
anything to the contrary contained herein or any other Credit Document, when all
Obligations have been paid in full in cash (or, in the case of Obligations in
respect of Secured Hedge Agreements, the cash collateralization of all such
Obligations (or other arrangements with respect to all such Obligations) on
terms satisfactory to each applicable Lender Counterparty, and the expiration or
termination of all outstanding transactions under Secured Hedge Agreements
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at such time)) and all Commitments have terminated or expired, the
guarantees made herein shall automatically terminate and, upon request of
Borrower, Administrative Agent shall (without notice to, or vote or consent of,
any Lender, or any Affiliate of any Lender that is a party to any Secured Hedge
Agreement or any Bank Product Agreement) take such actions as shall be required
to terminate this Agreement and to release all guarantee obligations provided
for in any Credit Document, whether or not on the date of such release there may
be outstanding Obligations in respect of Secured Hedge Agreements or Bank
Product Agreements.  Any such release of guarantee obligations shall be deemed
subject to the provision that such guarantee obligations shall be reinstated if
after such release any portion of any payment in respect of the Obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

 

(e)   Collateral Agent shall not be responsible for or have a duty to ascertain
or inquire into any representation or warranty regarding the existence, value or
collectability of

 

122

--------------------------------------------------------------------------------


 

the Collateral, the existence, priority or perfection of Collateral Agent’s Lien
thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall Collateral Agent be responsible or liable to the Lenders
for any failure to monitor or maintain any portion of the Collateral.

 

9.9.   Withholding Taxes.  To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  If the Internal Revenue Service
or any other Governmental Authority asserts a claim that Administrative Agent
did not properly withhold Tax from amounts paid to or for the account of any
Lender because the appropriate form was not delivered or was not properly
executed or because such Lender failed to notify Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, or if Administrative Agent
reasonably determines that a payment was made to a Lender pursuant to this
Agreement without deduction of applicable withholding tax from such payment,
such Lender shall indemnify Administrative Agent fully for all amounts paid,
directly or indirectly, by Administrative Agent as Tax or otherwise, including
any penalties or interest and together with all expenses (including legal
expenses, allocated internal costs and out-of-pocket expenses) incurred.  Each
Lender hereby authorizes Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due Administrative Agent under this
Section 9.9. The agreements in this Section 9.9 shall survive the resignation
and/or replacement of Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

9.10.   Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Credit Party, Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(a)   to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

 

(b)   to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its respective agents and counsel and
all other amounts due Administrative Agent under Sections 2.11, 10.2 and 10.3
allowed in such judicial proceeding; and

 

(c)   to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

123

--------------------------------------------------------------------------------


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.11, 10.2 and 10.3.  To the extent that the payment of any such
compensation, expenses, disbursements and advances of Administrative Agent, its
agents and counsel, and any other amounts due Administrative Agent under
Sections 2.11, 10.2 and 10.3 out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Lenders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

SECTION 10.   MISCELLANEOUS

 

10.1.   Notices.

 

(a)   Notices Generally.  Any notice or other communication herein required or
permitted to be given to a Credit Party, Syndication Agent, Arranger, Bookrunner
or Administrative Agent, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing.  Except as otherwise set forth in
Section 3.2(b) or paragraph (b) below, each notice hereunder shall be in writing
and may be personally served or sent by telefacsimile (except for any notices
sent to Administrative Agent) or United States mail or courier service and shall
be deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of telefacsimile, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided, no notice to any Agent shall be effective
until received by such Agent; provided further, any such notice or other
communication shall at the request of Administrative Agent be provided to any
sub-agent appointed pursuant to Section 9.3(c) as designated by Administrative
Agent from time to time.

 

(b)   Electronic Communications.

 

(i)   Notices and other communications to any Agent or Lender hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Agent or any Lender pursuant to Section 2 if such Person has
notified Administrative Agent that it is incapable of receiving notices under
such Section by electronic communication. 

 

124

--------------------------------------------------------------------------------


 

Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgment
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgment), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(ii)   Each Credit Party understands that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, as determined by a final, non-appealable judgment of a court of competent
jurisdiction.

 

(iii)   The Platform and any Approved Electronic Communications are provided “as
is” and “as available”.  None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

 

(iv)   Each Credit Party, each Lender and each Agent agrees that Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with Administrative Agent’s
customary document retention procedures and policies.

 

(v)   Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

 

(c)   Private Side Information Contacts.  Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public

 

125

--------------------------------------------------------------------------------


 

Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Borrower, its Subsidiaries or their securities for
purposes of United States federal or state securities laws.  In the event that
any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and
(ii) neither Borrower nor Administrative Agent has any responsibility for such
Public Lender’s decision to limit the scope of the information it has obtained
in connection with this Agreement and the other Credit Documents.

 

10.2.   Expenses.  Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (and, in any event, within ten
Business Days following written request (along with an invoice and reasonable
supporting documentation therefor)) (a) the Lenders’ and each Agent’s actual,
reasonable and documented costs and expenses incurred in connection with the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto (including, without
limitation, any such actual, reasonable and documented costs and expenses
incurred in connection with any resignation or removal of Administrative Agent
pursuant to Section 9.7); (b) the reasonable and documented fees, expenses and
disbursements of counsel to each Agent and a single counsel to the Designated
Lenders as a whole in connection with the negotiation, preparation, execution
and administration of the Credit Documents and any consents, amendments, waivers
or other modifications thereto and any other documents or matters requested by
Borrower (including, without limitation, any such reasonable and documented
fees, expenses and disbursement of counsel incurred in connection with any
resignation or removal of Administrative Agent pursuant to Section 9.7); (c) all
the actual costs and reasonable and documented expenses of creating, perfecting,
recording, maintaining and preserving Liens in favor of Collateral Agent, for
the benefit of Secured Parties, including filing and recording fees, expenses
and taxes, stamp or documentary taxes, search fees, title insurance premiums and
reasonable and documented fees, expenses and disbursements of counsel to each
Agent and the Designated Lenders; (d) all the actual costs and reasonable and
documented fees, expenses and disbursements of any auditors, accountants,
consultants or appraisers of the Agents and the Designated Lenders in connection
with the transactions contemplated by the Credit Documents; (e) all the actual
costs and reasonable and documented expenses (including the reasonable and
documented fees, expenses and disbursements of any appraisers, consultants,
advisors and agents employed or retained by the Designated Lenders,
Administrative Agent or Collateral Agent and its counsel) in connection with the
custody or preservation of any of the Collateral; (f) all other actual and
reasonable costs and expenses incurred by each Agent and the Designated Lenders
in connection with the original syndication of the Loans and Commitments and the
transactions contemplated by the Credit Documents and any consents, amendments,
waivers or other modifications thereto and (g) after the occurrence of a Default
or an Event of Default, all costs and expenses, including reasonable attorneys’
fees and costs of settlement, incurred by any Agent, Collateral Agent or Lenders
in enforcing any Obligations of or in collecting any payments due from any
Credit Party hereunder or under the other Credit Documents by reason of such
Default or Event of Default (including in connection with the sale, lease or
license of, collection from, or other realization upon any of the Collateral or
the enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.

 

126

--------------------------------------------------------------------------------


 

10.3.   Indemnity.

 

(a)   In addition to the payment of expenses pursuant to Section 10.2, whether
or not the transactions contemplated hereby shall be consummated, each Credit
Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent, Arranger and each Lender and each
of their respective officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and Affiliates and controlling persons (each, an
“Indemnitee”), from and against any and all Indemnified Liabilities; provided,
no Credit Party shall have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from the gross negligence or willful misconduct of such
Indemnitee, in each case, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.  To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

 

(b)   To the extent permitted by applicable law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against each Lender, each Agent
and their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Borrower hereby waives, releases and agrees not to sue upon any such claim or
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

 

(c)   This Section 10.3 shall not apply with respect to Taxes other than any
Taxes that represent liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, suits, costs or expenses of any kind arising from
any non-Tax claim.

 

10.4.   Set-Off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender is
hereby authorized by each Credit Party at any time or from time to time subject
to the consent of the Requisite Lenders (such consent not to be unreasonably
withheld or delayed), without notice to any Credit Party or to any other Person
(other than Administrative Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts) and any other
Indebtedness at any time held or owing by such Lender to or for the credit or
the account of any Credit Party against and on account of the obligations and
liabilities of any Credit Party to such Lender hereunder and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto or with any other Credit

 

127

--------------------------------------------------------------------------------


 

Document, irrespective of whether or not (a) such Lender shall have made any
demand hereunder or (b) the principal of or the interest on the Loans or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured.  The rights of Lenders and their respective Affiliates
under this Section 10.4 are in addition to other rights and remedies (including
other rights of setoff) that such Lenders or their respective Affiliates may
have.

 

10.5.   Amendments and Waivers.

 

(a)   Requisite Lenders’ Consent.  Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall in any event be effective without the written
concurrence of Requisite Lenders and Borrower; provided that Administrative
Agent may, with the consent of Borrower only, amend, modify or supplement this
Agreement or any other Credit Document to cure any ambiguity, omission, defect
or inconsistency (as reasonably determined by Administrative Agent), so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender or the Lenders shall have received at least five Business Days’
prior written notice thereof and Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Requisite Lenders stating that the Requisite Lenders object to
such amendment.

 

(b)   Affected Lenders’ Consent.  Without the written consent of each Lender
that would be directly adversely affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:

 

(i)   extend the scheduled final maturity of any Loan or Note;

 

(ii)   waive, reduce or postpone any scheduled repayment date (but not
prepayment);

 

(iii)   [Reserved];

 

(iv)   reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder;

 

(v)   extend the time for payment of any such interest, fees or premium;

 

(vi)   reduce the principal amount of any Loan;

 

(vii)   amend, modify, terminate or waive any provision of this Section 10.5(b),
Section 10.5(c) or any other provision of this Agreement that expressly provides
that the consent of all Lenders is required;

 

(viii)   amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share”

 

128

--------------------------------------------------------------------------------


 

on substantially the same basis as the Commitments and the Term Loans are
included on the Closing Date;

 

(ix)   release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents or the Intercreditor Agreement and except in
connection with a “credit bid” undertaken by Administrative Agent or Collateral
Agent at the direction of the Requisite Lenders pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or other sale or
disposition of assets in connection with an enforcement action with respect to
the Collateral permitted pursuant to the Credit Documents (in which case only
the consent of the Requisite Lenders will be needed for such release); or

 

(x)   consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document (other than in connection with
a transaction permitted by this Agreement);

 

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vii),
(viii), (ix) and (x).

 

(c)   Other Consents.  No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

 

(i)   increase any Commitment of any Lender over the amount thereof then in
effect without the consent of such Lender; provided, no amendment, modification
or waiver of any condition precedent, covenant, Default or Event of Default
shall constitute an increase in any Commitment of any Lender;

 

(ii)   [Reserved];

 

(iii)   alter the required application of any repayments or prepayments as
between Classes pursuant to Section 2.15 without the consent of Lenders holding
more than 50% of the aggregate Tranche A Term Loan Exposure of all Lenders or
Tranche B Term Loan Exposure of all Lenders, as applicable, of each Class which
is being allocated a lesser repayment or prepayment as a result thereof;
provided, Requisite Lenders may waive, in whole or in part, any prepayment so
long as the application, as between Classes, of any portion of such prepayment
which is still required to be made is not altered;

 

(iv)   [Reserved];

 

(v)   amend, modify or waive this Agreement or any other Credit Document so as
to alter the ratable treatment of Obligations arising under the Credit Documents
and Obligations arising under Secured Hedge Agreements or Bank Product
Agreements or the definition of “Bank Product Agreement,” “Lender Counterparty,”
“Obligations,” “Secured Hedge Agreement,” or “Secured Obligations” (as defined
in any applicable Collateral Document) in each case in a manner adverse to any
Lender

 

129

--------------------------------------------------------------------------------


 

Counterparty with Obligations then outstanding without the written consent of
any such Lender Counterparty; or

 

(vi)   amend, modify, terminate or waive any provision of the Credit Documents
as the same applies to any Agent or Arranger, or any other provision hereof as
the same applies to the rights or obligations of any Agent or Arranger, in each
case without the consent of such Agent or Arranger, as applicable.

 

In addition, notwithstanding the foregoing, this Agreement may be amended or
amended and restated with the written consent of Administrative Agent, Borrower
and the Lenders providing the relevant Replacement Term Loans (as defined below)
to permit the refinancing of all or a portion of the outstanding Term Loans
(“Refinanced Term Loans”), with a replacement term loan tranche denominated in
Dollars (“Replacement Term Loans”); provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, (b) the Weighted Average Yield for such
Replacement Term Loans shall not be higher than the Weighted Average Yield for
such Refinanced Term Loans, (c) the Weighted Average Life to Maturity of such
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans), (d) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing.

 

In addition, notwithstanding the foregoing, in connection with an amendment that
addresses solely a re-pricing transaction and any related amendments in which
all or any portion of Class of Term Loans is refinanced with a replacement
Class of term loans bearing (or is modified in such a manner such that the
resulting term loans bear) a lower Weighted Average Yield (a “Permitted
Repricing Amendment”), only the consent of the Lenders holding Term Loans
subject to such permitted repricing transaction that will continue as a Lender
in respect of the repriced tranche of Term Loans or modified Term Loans shall be
required for such Permitted Repricing Amendment.

 

(d)   Execution of Amendments, Etc.  Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

 

(e)   Certain Authorizations.  Notwithstanding anything herein to the contrary,
Administrative Agent may authorize Collateral Agent, without the consent of any
other

 

130

--------------------------------------------------------------------------------


 

Secured Party holding Obligations, to waive, amend or modify any provision in
any Collateral Document, or consent to a departure by any Credit Party
therefrom, to the extent Administrative Agent determines that such waiver,
amendment, modification or consent is necessary in order to eliminate any
conflict between such provision and the terms of this Agreement.  Administrative
Agent may also authorize Collateral Agent to amend, supplement or modify the
Intercreditor Agreement as provided in Section 9.8(a).

 

10.6.   Successors and Assigns; Participations.

 

(a)   Generally.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders.  No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders
(other than in connection with a transaction permitted under this Agreement). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders and other Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)   Register.  Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 10.6(d).  Each assignment shall be recorded in the Register
promptly following receipt by Administrative Agent of the fully executed
Assignment Agreement and all other necessary documents and approvals, prompt
notice thereof shall be provided to Borrower and a copy of such Assignment
Agreement shall be maintained, as applicable.  The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.”  Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.

 

(c)   Right to Assign.  Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of any of its Commitments or Loans owing
to it or other Obligations (provided, however, that pro rata assignments shall
not be required and each assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any applicable
Loan and any related Commitments):

 

(i)   to any Person meeting the criteria of clause (i) of the definition of the
term “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent; and

 

131

--------------------------------------------------------------------------------


 

(ii)   to any Person meeting the criteria of clause (ii) of the definition of
the term “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent and (except in the case of assignments made by or to
Goldman Sachs) consented to by each of Borrower and Administrative Agent (such
consent not to be (x) unreasonably withheld or delayed or, (y) in the case of
Borrower, required at any time an Event of Default shall have occurred and then
be continuing); provided, further, that (A) Borrower shall be deemed to have
consented to any such assignment of unless it shall object thereto by written
notice to Administrative Agent within 5 Business Days after having received
notice thereof and (B) each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than
(w) $1,000,000, (x) such lesser amount as agreed to by Borrower and
Administrative Agent, (y) the aggregate amount of the Loans of the assigning
Lender with respect to the Class being assigned or (z) the amount assigned by an
assigning Lender to an Affiliate or Related Fund of such Lender.

 

(d)   Mechanics.  Assignments and assumptions of Loans and Commitments by
Lenders shall be effected by manual execution and delivery to Administrative
Agent of an Assignment Agreement.  Assignments made pursuant to the foregoing
provision shall be effective as of the Assignment Effective Date.  In connection
with all assignments there shall be delivered to Administrative Agent such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver pursuant to Section 2.20(c), together with
payment to Administrative Agent of a registration and processing fee of $3,500
(except that no such registration and processing fee shall be payable (y) in
connection with an assignment by or to Goldman Sachs or any Affiliate thereof or
(z) in the case of an assignee which is already a Lender or is an affiliate or
Related Fund of a Lender or a Person under common management with a Lender);
provided that Administrative Agent may, in its sole discretion, elect to waive
such registration and processing fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to Administrative Agent an
Administrative Questionnaire.

 

(e)   Representations and Warranties of Assignee.  Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the applicable Commitments or Loans, as the case may be; and
(iii) it will make or invest in, as the case may be, its Commitments or Loans
for its own account in the ordinary course and without a view to distribution of
such Commitments or Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this Section 10.6, the disposition of such Commitments or
Loans or any interests therein shall at all times remain within its exclusive
control).  Administrative Agent and each Lender may conclusively rely (without
any duty of inquiry or further diligence) on a representation made by another
Person that such Person is an Eligible Assignee for the purposes of establishing
that such Person is an Eligible Assignee for all purposes of this Agreement.

 

(f)   Effect of Assignment.  Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments

 

132

--------------------------------------------------------------------------------


 

as reflected in the Register and shall thereafter be a party hereto and a
“Lender” for all purposes hereof; (ii) the assigning Lender thereunder shall, to
the extent that rights and obligations hereunder have been assigned to the
assignee, relinquish its rights (other than any rights which survive the
termination hereof under Section 10.8) and be released from its obligations
hereunder (and, in the case of an Assignment Agreement covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto on the Assignment Effective Date;
provided, anything contained in any of the Credit Documents to the contrary
notwithstanding, such assigning Lender shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder); (iii) the Commitments shall be modified to reflect any Commitment of
such assignee, if any; and (iv) if any such assignment occurs after the issuance
of any Note hereunder, the assigning Lender shall, upon the effectiveness of
such assignment or as promptly thereafter as practicable, surrender its
applicable Notes to Administrative Agent for cancellation, and thereupon
Borrower shall issue and deliver new Notes, if so requested by the assignee
and/or assigning Lender, to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the new Commitments and/or outstanding Loans
of the assignee and/or the assigning Lender.

 

(g)   Participations.

 

(i)   Each Lender shall have the right at any time to sell one or more
participations to any Person (other than the ESOP, Borrower, any of Borrower’s
Subsidiaries or any of Borrower’s Affiliates) in all or any part of its
Commitments, Loans or in any other Obligation. Each Lender that sells a
participation pursuant to this Section 10.6(g) shall, acting solely for U.S.
federal income tax purposes as an agent of Borrower, maintain a register on
which it records the name and address of each participant and the principal
amounts of each participant’s participation interest with respect to the Term
Loan (each, a “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any Commitments, Loans or its other obligations
under this Agreement) except to the extent that the relevant parties, acting
reasonably and in good faith, determine that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. Unless
otherwise required by the Internal Revenue Service, any disclosure required by
the foregoing sentence shall be made by the relevant Lender directly and solely
to the Internal Revenue Service.  The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of a
participation with respect to the Term Loan for all purposes under this
Agreement, notwithstanding any notice to the contrary.

 

(ii)    The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of

 

133

--------------------------------------------------------------------------------


 

interest or fees thereon (except in connection with a waiver of applicability of
any post-default increase in interest rates) or reduce the principal amount
thereof, or increase the amount of the participant’s participation over the
amount thereof then in effect (it being understood that a waiver of any Default
or Event of Default or of a mandatory reduction in the Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any participant
if the participant’s participation is not increased as a result thereof),
(B) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement or (C) release all or substantially
all of the Collateral under the Collateral Documents or all or substantially all
of the Guarantors from the Guaranty (in each case, except as expressly provided
in the Credit Documents) supporting the Loans hereunder in which such
participant is participating.

 

(iii)     Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided, (x) a participant shall not be entitled to receive any
greater payment under Section 2.19 or 2.20 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
participant, unless any such greater amount relates to any Tax resulting from a
change in law after such participant acquired such participation or the sale of
the participation to such participant is made with Borrower’s prior written
consent (not to be unreasonably withheld or delayed) and (y) a participant that
would be a Non-US Lender if it were a Lender shall not be entitled to the
benefits of Section 2.20 unless Borrower is notified and unless such participant
agrees, for the benefit of Borrower, to comply with Section 2.20 as though it
were a Lender; provided further that, except as specifically set forth in
clauses (x) and (y) of this sentence, nothing herein shall require any notice to
Borrower or any other Person in connection with the sale of any participation. 
To the extent permitted by law, each participant also shall be entitled to the
benefits of Section 10.4 as though it were a Lender, provided such participant
agrees to be subject to Section 2.17 as though it were a Lender.

 

(h)   Certain Other Assignments and Participations.  In addition to any other
assignment or participation permitted pursuant to this Section 10.6 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided, that no
Lender, as between Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge; provided,
further, that in no event shall the applicable Federal Reserve Bank, pledgee or
trustee, be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action hereunder.

 

(i)   Assignments to Borrower.

 

Notwithstanding anything to the contrary contained in this Section 10.6 or any
other provision of this Agreement, so long as no Default or Event of Default has
occurred and is

 

134

--------------------------------------------------------------------------------


 

continuing or would result therefrom, each Lender shall have the right at any
time to sell, assign or transfer all or a portion of Loans owing to it to
Borrower on a non-pro rata basis (provided, however, that each assignment shall
be of a uniform, and not varying, percentage of all rights and obligations under
and in respect of any applicable Loan), subject to the following limitations:

 

(i)   Borrower may (x) conduct one or more modified Dutch auctions (each, an
“Auction”) to repurchase all or any portion of the Loans, provided that,
(A) notice of the Auction shall be made to all Lenders of the applicable
Class and (B) the Auction shall be conducted pursuant to such procedures as the
Auction Manager may establish which are consistent with this Section 10.6(i) and
the Auction Procedures set forth on Exhibit M and are otherwise reasonably
acceptable to Borrower, the Auction Manager and Administrative Agent or
(y) after such time as a Designated Lender sells, assigns or transfers all or a
portion of Loans owing to it to any Person that is not a Designated Lender, make
open market purchases of all or any portion of the Loans;

 

(ii)   With respect to all repurchases made by Borrower pursuant to
Section 10.6(i)(i)(x), (A) Borrower shall deliver to the Auction Manager a
certificate of an Authorized Officer stating that (1) no Default or Event of
Default has occurred and is continuing or would result from such repurchase and
(2) as of the launch date of the related Auction and the effective date of any
Borrower Assignment Agreement, it is not in possession of any information
regarding Borrower, its Subsidiaries or its Affiliates, or their assets,
Borrower’s ability to perform its Obligations or any other matter that may be
material to a decision by any Lender to participate in any Auction or enter into
any Borrower Assignment Agreement or any of the transactions contemplated
thereby that has not previously been disclosed to the Auction Manager,
Administrative Agent and the Non-Public Lenders, (B) Borrower shall not use the
proceeds of any extensions of credit under the Revolving Credit Agreement to
acquire such Loans and (C) the assigning Lender and Borrower shall execute and
deliver to the Auction Manager and Administrative Agent a Borrower Assignment
Agreement;

 

(iii)   With respect to all open market purchases made by Borrower pursuant to
Section 10.6(i)(i)(y), (A) Borrower shall deliver to the assigning Lender a
certificate of an Authorized Officer stating that (1) no Default or Event of
Default has occurred and is continuing or would result from such open market
purchase and (2) as of the effective date of such open market purchase and the
effective date of the related assignment agreement, it is not in possession of
any information regarding Borrower, its Subsidiaries or its Affiliates, or their
assets, Borrower’s ability to perform its Obligations or any other matter that
may be material to a decision by any Lender to participate in any open market
purchase or enter into any assignment agreement with Borrower or any of the
transactions contemplated thereby that has not previously been disclosed to the
Administrative Agent and the Non-Public Lenders, (B) Borrower shall not use the
proceeds of any extensions of credit under the Revolving Credit Agreement to
acquire such Loans and (C) the assigning Lender and Borrower shall execute and
deliver to Administrative Agent an assignment agreement in a form reasonably
acceptable to the assigning Lender, Borrower and Administrative Agent and
consistent with this Section 10.6(i)(iii); and

 

135

--------------------------------------------------------------------------------


 

(iv)   Following repurchase by Borrower pursuant to this Section 10.6(i), the
Loans so repurchased shall, without further action by any Person, be deemed
cancelled for all purposes and no longer outstanding (and may not be resold by
Borrower), for all purposes of this Agreement and all other Credit Documents,
including, but not limited to (A) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Credit Document,
(B) the making of any request, demand, authorization, direction, notice, consent
or waiver under this Agreement or any other Credit Document or (C) the
determination of Requisite Lenders, or for any similar or related purpose, under
this Agreement or any other Credit Document.  In connection with any Loans
repurchased and cancelled pursuant to this Section 10.6(i), Administrative Agent
is authorized to make appropriate entries in the Register to reflect any such
cancellation.

 

(j)   Certain Other Provisions.  None of the Lenders or the Agents shall have
any responsibility or liability for monitoring the list or identities of, or
enforcing provisions relating to, Competitors.  Administrative Agent is hereby
authorized by Borrower to make available the list of Competitors on the “public
side” of the Platform.

 

10.7.   Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

10.8.   Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension. 
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17,
9.3(b) and 9.6 shall survive the payment of the Loans and the termination
hereof.

 

10.9.   No Waiver; Remedies Cumulative.  No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. 
The rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents, any of the Secured Hedge Agreements or any of the Bank Product
Agreements.  Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

 

10.10.   Marshalling; Payments Set Aside.  Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations. 
To the extent that any Credit Party makes

 

136

--------------------------------------------------------------------------------


 

a payment or payments to Administrative Agent or Lenders (or to Administrative
Agent, on behalf of Lenders), or any Agent or Lender enforces any security
interests or exercises any right of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

10.11.   Severability.  In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

10.12.   Obligations Several; Independent Nature of Lenders’ Rights.  The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder.  Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

 

10.13.   Headings.  Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.

 

10.14.   APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

10.15.   CONSENT TO JURISDICTION.  SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL
BE BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS

 

137

--------------------------------------------------------------------------------


 

AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION
AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN
RESPECT OF RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED BY A LAWS OTHER THAN THE
LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT
THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY SECURITY DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

 

10.16.   WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR

 

138

--------------------------------------------------------------------------------


 

TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 

10.17.   Confidentiality.  Each Agent (other than Collateral Agent) and each
Lender shall hold all non-public information regarding Borrower and its
Subsidiaries, Affiliates and their businesses identified as such by Borrower and
obtained by such Agent or such Lender pursuant to the requirements hereof in
accordance with such Agent’s and such Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by
Borrower that, in any event, Administrative Agent may disclose such information
to the Lenders and each Agent and each Lender and each Agent may make
(i) disclosures of such information to Affiliates of such Lender or Agent and to
their respective officers, directors, partners, members, employees, legal
counsel, independent auditors and other advisors, experts or agents who need to
know such information and on a confidential basis (and to other Persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17), (ii) disclosures of such information reasonably required by
any potential or prospective assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to Borrower and its obligations (provided, such assignees, transferees,
participants, counterparties and advisors are advised of and agree to be bound
by either the provisions of this Section 10.17 or other provisions at least as
restrictive as this Section 10.17), (iii) disclosure to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to Credit Parties received by it from any Agent or any
Lender, (iv) disclosure on a confidential basis to the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loans, (v) disclosures in connection with the
exercise of any remedies hereunder or under any other Credit Document,
(vi) disclosures made pursuant to the order of any court or administrative
agency or a judicial, administrative or legislative body or committee or in any
pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case such Person agrees, to
the extent practicable and not prohibited by law, to inform Borrower thereof
sufficiently in advance to allow Borrower an opportunity to seek a protective
order), (vii) disclosures made upon the request or demand of any regulatory or
quasi-regulatory authority purporting to have jurisdiction over such Person or
any of its Affiliates, (viii) disclosures of information received by such Person
on a non-confidential basis from a source (other than Borrower or any of
Borrower’s Affiliates, advisors, employees, directors, accountants, attorneys,
agents or other representatives) not known by such Person to be prohibited from
disclosing such information to such Person by a legal, contractual or fiduciary
obligation, (ix) disclosures of such information to the extent that such
information is publicly available or becomes publicly available other than by
reason of improper disclosure in violation of this Section 10.17,
(x) disclosures to the extent that such information was already in such Person’s
possession (and disclosure by such Person is not otherwise prohibited by a
contractual obligation) or is independently developed by such Person (from
information not otherwise prohibited from being disclosed pursuant to a separate
contractual obligation) and (xi) disclosures for purposes of establishing a “due
diligence” defense.  In addition, with the consent of Borrower (not to be
unreasonably withheld, delayed or

 

139

--------------------------------------------------------------------------------


 

conditioned), each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Credit Documents.  Notwithstanding anything to the
contrary set forth herein, each party (and each of their respective employees,
representatives or other agents) may disclose to any and all persons without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
and other tax analyses) that are provided to any such party relating to such tax
treatment and tax structure.  However, any information relating to the tax
treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the foregoing sentence shall not apply) to the extent
reasonably necessary to enable the parties hereto, their respective Affiliates,
and their and their respective Affiliates’ directors and employees to comply
with applicable securities laws.  For this purpose, “tax structure” means any
facts relevant to the federal income tax treatment of the transactions
contemplated by this Agreement but does not include information relating to the
identity of any of the parties hereto or any of their respective Affiliates.

 

10.18.   Usury Savings Clause.  Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate.  If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect.  In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect.  Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws. 
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

 

10.19.   Effectiveness; Counterparts.  This Agreement shall become effective
upon the execution of a counterpart hereof by each of the parties hereto and
receipt by Borrower and Administrative Agent of written notification of such
execution and authorization of delivery thereof.  This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic format (i.e.,
“pdf” or “tif” shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

140

--------------------------------------------------------------------------------


 

10.20.   Entire Agreement.  This Agreement, together with the other Credit
Documents and the Engagement Letter, reflects the entire understanding of the
parties with respect to the transactions contemplated hereby and shall not be
contradicted or qualified by any other agreement, oral or written, before the
date hereof.

 

10.21.   PATRIOT Act.  Each Lender and Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act.

 

10.22.   Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

10.23.   No Fiduciary Duty.  Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates.  Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other.  The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person.  Each Credit Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto.  Each Credit Party agrees
that it will not claim that any Lender has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with such transaction or the process leading thereto.

 

[Remainder of page intentionally left blank]

 

141

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION,

 

as Borrower

 

 

 

 

 

By:

/s/ Barry Broadus

 

 

Name:

Barry Broadus

 

 

Title:

Chief Financial Officer

 

 

 

 

 

ALION — BMH CORPORATION,

 

as Guarantor

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

 

 

 

ALION — CATI CORPORATION,

 

as Guarantor

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

 

 

 

ALION — IPS CORPORATION,

 

as Guarantor

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

 

 

 

ALION — JJMA CORPORATION,

 

as Guarantor

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

[Signature Page to First Lien Credit and Guaranty Agreement]

 

--------------------------------------------------------------------------------


 

 

ALION — METI CORPORATION,

 

as Guarantor

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

 

 

 

ALION INTERNATIONAL CORPORATION,

 

as Guarantor

 

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

 

 

 

WASHINGTON CONSULTING, INC.,

 

as Guarantor

 

 

 

 

 

By:

/s/ Kevin Boyle

 

 

Name:

Kevin Boyle

 

 

Title:

Secretary

 

 

 

 

 

WASHINGTON CONSULTING GOVERNMENT SERVICES, INC.,

 

as Guarantor

 

 

 

 

 

By:

/s/ Christiane Lourenco

 

 

Name:

Christiane Lourenco

 

 

Title:

Secretary

 

[Signature Page to First Lien Credit and Guaranty Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

as Administrative Agent, Arranger and a Lender

 

 

 

 

 

By:

/s/ Robert Ehudin

 

 

Robert Ehudin

 

 

Authorized Signatory

 

[Signature Page to First Lien Credit and Guaranty Agreement]

 

--------------------------------------------------------------------------------


 

APPENDIX A-1

TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

Tranche A Term Loan Commitments

 

Lender

 

Tranche A Term Loan
Commitment

 

Pro Rata
Share

 

Goldman Sachs Lending Partners LLC

 

$

110,000,000.00

 

100

%

Total

 

$

110,000,000.00

 

100

%

 

APPENDIX A-1-1

--------------------------------------------------------------------------------


 

APPENDIX A-2

TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

Tranche B Term Loan Commitments

 

Lender

 

Tranche B Term Loan
Commitment

 

Pro Rata
Share

 

Goldman Sachs Lending Partners LLC

 

$

175,000,000.00

 

100

%

Total

 

$

175,000,000.00

 

100

%

 

APPENDIX A-2-1

--------------------------------------------------------------------------------


 

APPENDIX B

TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

Notice Addresses

 

ALION SCIENCE AND TECHNOLOGY CORPORATION AND EACH GUARANTOR (C/O ALION SCIENCE
AND TECHNOLOGY CORPORATION)

 

1750 Tysons Boulevard, Suite 1300

McLean, Virginia 22102

Attn: Barry M. Broadus, Chief Financial Officer

Fax No.: (703) 714-6511

 

in each case, with a copy to

 

HOLLAND & KNIGHT LLP

1600 Tysons Boulevard, Suite 700

McLean, Virginia  22102

Attn: David S. Cole, Esq.

Fax No.:  (703) 720-8610

 

APPENDIX B-1

--------------------------------------------------------------------------------


 

Goldman Sachs Lending Partners LLC, as Administrative Agent (including its
Principal Office), Arranger, Bookrunner, Syndication Agent and a Lender:

 

Goldman Sachs Lending Partners LLC

200 West Street

New York, NY 10282-2198

Attention:  Jerry Smay

Telephone: (972) 368-2579

Facsimile:  (212) 428-9270

E-mail:  jerry.smay@gs.com

 

APPENDIX B-2

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

ESOP PLAN DOCUMENTS

 

Amended and Restated Alion Science and Technology Corporation Employee
Ownership, Savings and Investment Plan, dated as of October 1, 2011.

 

First Amendment to Amended and Restated Alion Science and Technology Corporation
Employee Ownership, Savings and Investment Plan, dated as of October 1, 2013.

 

Second Amendment to Amended and Restated Alion Science and Technology
Corporation Employee Ownership, Savings and Investment Plan, dated as of
September 27, 2013.

 

Third Amendment to Amended and Restated Alion Science and Technology Corporation
Employee Ownership, Savings and Investment Plan, dated as of March 28, 2014.

 

Fourth Amendment to Amended and Restated Alion Science and Technology
Corporation Employee Ownership, Savings and Investment Plan, dated as of
March 28, 2014.

 

The Alion Science and Technology Corporation Employee Ownership, Savings and
Investment Trust, dated as of June 4, 2002.

 

First Amendment to the Alion Science and Technology Corporation Employee
Ownership, Savings and Investment Trust, dated August 26, 2008.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1

 

JURISDICTIONS OF ORGANIZATION AND QUALIFICATION

 

*The chart below does not include immaterial subsidiaries to be joined
post-closing pursuant to Schedule 5.20.

 

Legal Name

 

Jurisdiction
of
Formation

Alion Science and Technology Corporation (“Alion”)

 

Delaware

Alion-BMH Corporation

 

Virginia

Alion-CATI Corporation

 

California

Alion-IPS Corporation

 

Virginia

Alion-JJMA Corporation

 

New York

Alion-METI Corporation

 

Virginia

Washington Consulting, Inc.

 

Virginia

Washington Consulting Government Services, Inc.

 

Virginia

Alion International Corporation

 

Delaware

 

Capital Structure after giving effect to the consummation of the Transactions:

 

Credit Agreement dated as of August 18, 2014 among Borrower, the lenders from
time to time party thereto and Wells Fargo Bank, National Association, as
administrative agent, providing for $65,000,000 revolving credit facility.

 

First Lien Credit and Guaranty Agreement dated as of August 18, 2014 among
Borrower, certain Subsidiaries of Borrower, as Guarantors, the Lenders party
thereto from time to time and Goldman Sachs

 

--------------------------------------------------------------------------------


 

Lending Partners LLC, as Administrative Agent, providing for a $110,000,000
tranche A term loan facility and a $175,000,000 tranche B term loan facility.

 

Second Lien Credit and Guaranty Agreement dated as of August 18, 2014 among
Borrower, Guarantors, the lenders from time to time party thereto and Wilmington
Trust, National Association, as administrative agent, providing for a
$70,000,000 second lien term loan facility.

 

Indenture dated as of August 18, 2014 among Borrower, certain subsidiaries of
Borrower and Wilmington Trust, National Association, as the trustee and
collateral trustee thereunder.

 

Third Lien Secured Notes due 2019 of Borrower, in an outstanding principal
amount of $210,986,000 as of the Closing Date.

 

Indenture, dated as of February 8, 2007, among Borrower, Wilmington Trust
Company, as trustee, and the subsidiary guarantors named therein.

 

10¼% Senior Unsecured Notes due 2015 of Borrower, in an outstanding principal
amount of $24,014,000 as of the Closing Date.

 

Warrant Agreement, dated as of August 18, 2014 by and between Borrower and
Wilmington Trust, National Association, as warrant agent and the penny warrants
issued thereunder to purchase 40% shares of outstanding common stock of
Borrower.

 

Warrant Agreement, dated as of March 22, 2010 by and between Borrower and
Wilmington Trust Company, as warrant agent and the warrants issued thereunder to
purchase 602,614 shares of common stock of Borrower.

 

Series A Preferred Stock of Borrower (as of August 18, 2014).

 

Common Stock of Borrower.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.2

 

EQUITY INTERESTS AND OWNERSHIP

 

Grantor

 

Stock Issuer

 

Class of
Stock

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

No. of Shares
Owned/%
membership
interests owned

Alion Science and Technology Corporation

 

Innovative Technology Solutions Corporation

 

Common

 

Y

 

575

 

97,104  Common

Alion Science and Technology Corporation

 

Alion - BMH Corporation

 

Common

 

Y

 

8

 

1,000  Common

Alion Science and Technology Corporation

 

Alion - IPS Corporation

 

Common

 

Y

 

1

 

100 Common

Alion Science and Technology Corporation

 

Alion - CATI Corporation

 

Common

 

Y

 

6

 

176,471 Common

Alion Science and Technology Corporation

 

Alion - METI Corporation

 

Common

 

Y

 

6

 

100 Common

Alion Science and Technology Corporation

 

Alion - JJMA Corporation

 

Common

 

Y

 

21

 

1,224,545.6793 Common

Alion Science and Technology Corporation

 

Alion - MA&D Corporation

 

Common

 

Y

 

23

 

1,050 Common

Alion Science and Technology Corporation

 

Washington Consulting, Inc.

 

Common

 

Y

 

9 and 10

 

10,100 Common

Alion Science and Technology Corporation

 

Washington Consulting Government Services, Inc.

 

Common

 

Y

 

2

 

100  Common

Alion Science and Technology Corporation

 

Alion International Corporation

 

Common

 

Y

 

2

 

1,000 Common

Alion International Corporation

 

Alion Asia Corporation

 

Common

 

Y

 

1

 

100 Common

Alion International Corporation

 

Alion Offshore Services, Inc.

 

Common

 

Y

 

2

 

100 Common

Alion International Corporation

 

Alion Maritime India Private Limited

 

Common

 

Y

 

2

 

50 Common

Alion Asia Corporation

 

Alion Maritime India Private Limited

 

Common

 

Y

 

1

 

49,950 Common

 

--------------------------------------------------------------------------------


 

Grantor

 

Stock Issuer

 

Class of
Stock

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

No. of Shares
Owned/%
membership
interests owned

Alion International Corporation

 

Alion Science and Technology (Canada) Corporation

 

Common

 

Y

 

2

 

100 Common

Alion Science and Technology Corporation

 

iMove, Inc.

 

A-1 Preferred

 

Y

 

A1-83

 

7,038 A-1 Preferred

Alion Science and Technology Corporation

 

iMove, Inc.

 

Common

 

Y

 

CS-85

 

9,821 Common

Alion Science and Technology Corporation

 

Vectorcommand Limited

 

A Ordinary

 

Y

 

53

 

520,495 A Ordinary

Alion - JJMA Corporation

 

Dynamic Power Technologies, LLC

 

N/A

 

N

 

N/A

 

33.33%

 

SUBSCRIPTIONS, OPTIONS, WARRANTS, CALLS, RIGHTS

 

Warrant Agreement, dated as of March 22, 2010, by and between Borrower and
Wilmington Trust Company, as warrant agent and the warrants issued thereunder to
purchase 602,614 shares of common stock of Borrower.

 

Warrant Agreement, dated as of August 18, 2014, by and between Borrower and
Wilmington Trust, National Association, as warrant agent and the penny warrants
issued thereunder to purchase 40% shares of outstanding common stock of
Borrower.

 

ESOP Plan Documents (See Schedule 1.1).

 

Amended and Restated Refinancing Support Agreement, dated as of May 2, 2014, by
and among Alion Science and Technology Corporation, ASOF II Investments, LLC and
Phoenix Investment Adviser L.L.C., as amended.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.4

 

NO CONFLICTS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.13

 

REAL ESTATE ASSETS

 

Owned Real Property — None.

 

Leased Real Property — See Attached.

 

Sub-Leased Real Property

 

Sublessee

 

Address

 

City

 

State

Advanced Automation Corporation

 

14359 Schonberger Drive

 

Odon

 

IN

Camber Corporation

 

1100 New Jersey Ave., S.E.

 

Washington

 

DC

Collabra

 

306 Sentinel Drive

 

Annapolis Junction

 

MD

Deerwalk

 

430 Bedford Street

 

Lexington

 

MA

Greenscape Ventures, LLC

 

4355 Weaver Parkway

 

Warrenville

 

IL

Greystone Consulting Group, LLC

 

1100 New Jersey Ave., S.E.

 

Washington

 

DC

Holmes Tucker International, Inc.

 

355 Crawford Street

 

Portsmouth

 

VA

 

--------------------------------------------------------------------------------


 

Alion Science and Technology

 

SITE LIST REPORT

August 13, 2014

 

Site ID #

 

Site Name

 

City

 

State

 

Active

 

Type

 

Total RSF

 

Start

 

Expire

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : AL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

122-B

 

4835 University Square

 

Huntsville

 

AL

 

Y

 

LSE

 

4,280

 

02/01/10

 

03/31/15

 

Subtotal for 1 Site(s) :

 

 

 

 

 

 

 

 

 

4,280

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : CA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

103-B

 

533 Airport Blvd.

 

Burlingame

 

CA

 

Y

 

LSE

 

250

 

04/24/13

 

MTM

 

532

 

5671 Perkins Road

 

Oxnard

 

CA

 

Y

 

LSE

 

3,568

 

09/01/96

 

01/31/15

 

524

 

266 E Scott Street

 

Port Hueneme

 

CA

 

Y

 

LSE

 

3,610

 

06/01/91

 

01/31/15

 

665

 

1550 Hotel Circle North

 

San Diego

 

CA

 

Y

 

LSE

 

2,202

 

03/01/07

 

04/30/16

 

Subtotal for 4 Site(s) :

 

 

 

 

 

 

 

 

 

9,630

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : CO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

572

 

4949 Pearl East Circle

 

Boulder

 

CO

 

Y

 

LSE

 

14,250

 

12/01/01

 

11/30/19

 

117

 

246 S. Taylor Avenue

 

Louisville

 

CO

 

Y

 

LSE

 

8,516

 

04/01/08

 

03/31/18

 

Subtotal for 2 Site(s) :

 

 

 

 

 

 

 

 

 

22,766

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : CT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

593

 

One Chelsea Street

 

New London

 

CT

 

Y

 

LSE

 

24,489

 

10/01/11

 

09/30/19

 

Subtotal for 1 Site(s) :

 

 

 

 

 

 

 

 

 

24,489

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : DC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

596

 

1100 New Jersey Avenue, S.E.

 

Washington

 

DC

 

Y

 

LSE

 

154,549

 

08/20/03

 

08/31/18

 

Subtotal for 1 Site(s) :

 

 

 

 

 

 

 

 

 

154,549

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : FL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

560

 

12633 Challenger Parkway

 

Orlando

 

Fl

 

Y

 

LSE

 

8,539

 

06/01/14

 

10/31/19

 

L015

 

1514 W 23rd Street

 

Panama City

 

FL

 

Y

 

LSE

 

205

 

12/01/13

 

11/30/14

 

Subtotal for 2 Site(s) :

 

 

 

 

 

 

 

 

 

8,744

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : GA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L013

 

403/404 Park Drive

 

Warner Robbins

 

GA

 

Y

 

LSE

 

3,600

 

10/01/13

 

09/30/14

 

007

 

16 Green Street

 

Warner Robins

 

GA

 

Y

 

LSE

 

4,820

 

10/01/12

 

09/30/14

 

Subtotal for 2 Site(s) :

 

 

 

 

 

 

 

 

 

8,420

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : IL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100

 

1000 Burr Ridge Parkway

 

Burr Ridge

 

IL

 

Y

 

LSE

 

11,854

 

10/01/10

 

02/28/18

 

659

 

1900 N. Austin

 

Chicago

 

IL

 

Y

 

LSE

 

8,000

 

04/01/06

 

05/31/16

 

120

 

1512 S. Batavia Avenue

 

Geneva

 

IL

 

Y

 

LSE

 

15,305

 

04/01/99

 

03/31/16

 

702

 

3 Eagle Center

 

O’Fallon

 

IL

 

Y

 

LSE

 

1,000

 

07/01/08

 

06/30/15

 

Subtotal for 4 Site(s) :

 

 

 

 

 

 

 

 

 

36,159

 

 

 

 

 

 

Facility Wizard Software

 

1

--------------------------------------------------------------------------------


 

Site ID #

 

Site Name

 

City

 

State

 

Active

 

Type

 

Total RSF

 

Start

 

Expire

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : IN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

710

 

101 West Kirkwood Avenue

 

Bloomington

 

IN

 

Y

 

LSE

 

6,718

 

11/15/08

 

07/17/17

 

L-009

 

West Airport Road

 

Bloomington

 

IN

 

Y

 

LSE

 

24,800

 

05/01/13

 

09/30/14

 

004

 

14359 Schonberger Drive

 

Odon

 

IN

 

Y

 

LSE

 

6,206

 

03/01/12

 

02/28/17

 

Subtotal for 3 Site(s) :

 

 

 

 

 

 

 

 

 

37,724

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : IN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L016

 

7835 S. Westgate Road

 

Scotland

 

IN

 

Y

 

LSE

 

2,000

 

07/31/14

 

07/30/16

 

Subtotal for 1 Site(s) :

 

 

 

 

 

 

 

 

 

2,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : MA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

001

 

70 Fargo Street

 

Boston

 

MA

 

Y

 

LSE

 

8,394

 

10/24/11

 

05/31/17

 

604-B

 

430 Bedford Street

 

Lexington

 

MA

 

Y

 

LSE

 

3,609

 

02/01/10

 

03/31/15

 

Subtotal for 2 Site(s) :

 

 

 

 

 

 

 

 

 

12,003

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : MD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

606

 

201 Defense Hwy.

 

Annapolis

 

MD

 

Y

 

LSE

 

17,577

 

07/22/04

 

10/31/14

 

105

 

306 Sentinel Drive

 

Annapolis

 

MD

 

Y

 

LSE

 

32,286

 

12/07/06

 

05/31/17

 

565

 

9086 Junction Drive

 

Annapolis

 

MD

 

Y

 

LSE

 

9,962

 

03/01/06

 

04/30/16

 

197

 

4301 Forbes Blvd.

 

Lanham

 

MD

 

Y

 

LSE

 

15,000

 

02/01/95

 

01/31/18

 

743

 

12510 Prosperity Drive

 

Silver Spring

 

MD

 

Y

 

LSE

 

5,646

 

10/16/09

 

12/31/14

 

Subtotal for 5 Site(s) :

 

 

 

 

 

 

 

 

 

80,471

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : ME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

519

 

662 Washington Street

 

Bath

 

ME

 

Y

 

LSE

 

10,666

 

09/01/03

 

08/31/17

 

Subtotal for 1 Site(s) :

 

 

 

 

 

 

 

 

 

10,666

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : MI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1993

 

Tobsal Court

 

Warren

 

MI

 

Y

 

LSE

 

10,604

 

06/01/14

 

05/31/17

 

727

 

31201 Chicago Road South

 

Warren

 

MI

 

Y

 

LSE

 

1,100

 

03/01/09

 

08/30/14

 

Subtotal for 2 Site(s) :

 

 

 

 

 

 

 

 

 

11,704

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : MS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

523

 

3400 Jerry ST. Pe-Hwy

 

Pascagoula

 

MS

 

Y

 

LSE

 

20,000

 

08/01/03

 

01/31/15

 

Subtotal for 1 Site(s) :

 

 

 

 

 

 

 

 

 

20,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : NC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

501

 

1000 Park Forty Plaza

 

Durham

 

NC

 

Y

 

LSE

 

6,907

 

05/01/03

 

12/31/15

 

108

 

5 Research Triangle Drive

 

Durham

 

NC

 

Y

 

LSE

 

32,120

 

03/11/05

 

12/31/17

 

Subtotal for 2 Site(s) :

 

 

 

 

 

 

 

 

 

39,027

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Site ID #

 

Site Name

 

City

 

State

 

Active

 

Type

 

Total RSF

 

Start

 

Expire

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : NJ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

111B

 

200 Valley Road

 

Mt. Arlington

 

NJ

 

Y

 

LSE

 

4,049

 

03/27/14

 

04/30/19

 

Subtotal for 1 Site(s) :

 

 

 

 

 

 

 

 

 

4,049

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : NM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

441-B

 

6200 Uptown Blvd. NE

 

Albuquerque

 

NM

 

Y

 

LSE

 

3,343

 

06/01/10

 

07/31/15

 

Subtotal for 1 Site(s) :

 

 

 

 

 

 

 

 

 

3,343

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : NY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

723

 

160 Brooks Road

 

Rome

 

NY

 

Y

 

LSE

 

13,580

 

03/10/09

 

12/31/18

 

Subtotal for 1 Site(s) :

 

 

 

 

 

 

 

 

 

13,580

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : OH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

182

 

3000 Presidential Drive

 

Fairborn

 

OH

 

Y

 

LSE

 

4,950

 

01/01/08

 

12/31/15

 

Subtotal for 1 Site(s) :

 

 

 

 

 

 

 

 

 

4,950

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : PA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

525

 

1789 South Braddock Ave.

 

Pittsburgh

 

PA

 

Y

 

LSE

 

7,511

 

03/01/01

 

10/31/18

 

193

 

20 Clipper Road

 

W

 

PA

 

Y

 

LSE

 

11,000

 

07/01/97

 

06/30/15

 

Subtotal for 2 Site(s) :

 

 

 

 

 

 

 

 

 

18,511

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : RI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

618

 

One Corporate Place

 

Middletown

 

RI

 

Y

 

LSE

 

3,815

 

09/01/06

 

08/31/14

 

Subtotal for 1 Site(s) :

 

 

 

 

 

 

 

 

 

3,815

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : SC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LO14

 

2442 Remount Road

 

N.Charleston

 

SC

 

Y

 

LSE

 

3,837

 

11/01/13

 

09/30/14

 

Subtotal for 1 Site(s) :

 

 

 

 

 

 

 

 

 

3,837

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : TX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

840

 

700 W. FM 78

 

Cibolo

 

TX

 

Y

 

LSE

 

1,514

 

07/01/11

 

12/31/14

 

Subtotal for 1 Site(s) :

 

 

 

 

 

 

 

 

 

1,514

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : VA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

187

 

1701 N. Beauregard

 

Alexandria

 

VA

 

Y

 

LSE

 

20,494

 

08/01/99

 

05/31/19

 

198

 

1901 N. Beauregard St,

 

Alexandria

 

VA

 

Y

 

LSE

 

11,579

 

03/03/98

 

12/31/16

 

518

 

4300 King Street

 

Alexandria

 

VA

 

Y

 

LSE

 

57,327

 

10/19/98

 

03/31/24

 

736

 

1550 Crystal Drive

 

Arlington

 

VA

 

Y

 

LSE

 

84,861

 

08/16/09

 

01/31/16

 

643

 

200 12th Street

 

Arlington

 

VA

 

Y

 

LSE

 

12,106

 

06/20/02

 

12/31/15

 

003

 

2611 Jefferson Davis Highway

 

Arlington

 

VA

 

Y

 

LSE

 

5,470

 

02/17/12

 

07/13/16

 

537-B

 

3700 Fettler Park Drive

 

Dumfries

 

VA

 

Y

 

LSE

 

6,129

 

07/12/10

 

07/31/15

 

 

3

--------------------------------------------------------------------------------


 

Site ID #

 

Site Name

 

City

 

State

 

Active

 

Type

 

Total RSF

 

Start

 

Expire

 

114

 

Communications Tower - Eastville

 

Eastville

 

VA

 

Y

 

LSE

 

0

 

10/01/03

 

03/31/16

 

446

 

12601 Fair Lakes Circle

 

Fairfax

 

VA

 

Y

 

LSE

 

35,085

 

07/17/11

 

12/31/21

 

174

 

1750 Tysons Boulevard

 

McLean

 

VA

 

Y

 

LSE

 

23,823

 

10/01/99

 

12/31/19

 

248

 

11815 Fountain Way

 

Newport News

 

VA

 

Y

 

LSE

 

12,545

 

03/13/06

 

02/29/16

 

558A

 

5365 Robin Hood Road

 

Norfolk

 

VA

 

Y

 

LSE

 

23,153

 

07/01/00

 

08/31/16

 

815

 

7724 Hampton Blvd.

 

Norfolk

 

VA

 

Y

 

LSE

 

3,480

 

02/21/11

 

04/30/16

 

123

 

355 Crawford Street

 

Portsmouth

 

VA

 

Y

 

LSE

 

9,500

 

01/21/08

 

01/31/18

 

115

 

Communications Tower -

 

Reedville

 

VA

 

Y

 

LSE

 

0

 

10/01/03

 

08/15/15

 

L008

 

800 Corporate Drive

 

Stafford

 

VA

 

Y

 

LSE

 

160

 

11/26/12

 

MTM

 

566

 

8609 Westwood Center Drive

 

Vienna

 

VA

 

Y

 

LSE

 

9,963

 

09/26/11

 

09/30/19

 

Subtotal for 17 Site(s) :

 

 

 

 

 

 

 

 

 

315,675

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : WI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

796

 

355 Industrial Ave

 

Grantsburg

 

WI

 

Y

 

LSE

 

6,000

 

09/01/10

 

08/31/15

 

L012

 

380 Industrial Avenue

 

Grantsburg

 

WI

 

Y

 

LSE

 

4,000

 

05/20/13

 

MTM

 

Subtotal for 2 Site(s) :

 

 

 

 

 

 

 

 

 

10,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE : ON

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

728-B

 

303 Moodie Drive

 

Kanata

 

ON

 

Y

 

LSE

 

800

 

09/01/11

 

08/31/14

 

Subtotal for 1 Site(s) :

 

 

 

 

 

 

 

 

 

800

 

 

 

 

 

Report Total for 63 Site(s) :

 

 

 

 

 

 

 

 

 

862,706

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 4.16

 

MATERIAL CONTRACTS

 

 

 

 

 

2014 YTD

 

Contract #

 

Contract Name

 

Revenue

 

C003800_000

 

SAFTAS

 

46,070,483

 

C008490_000

 

NAVSEA Ships F Program Management

 

35,839,006

 

C007334_000

 

Seaport-e DO EH04 - Ship Design (SEA05D)

 

27,337,723

 

C002487_030

 

DO EH09 - PMS377 Program Support Services

 

25,565,828

 

C007920_006

 

Navy Warfare Development Command (NWDC)

 

24,313,534

 

C007823_000

 

PEO IWS 1.0, 4.0, 7.0 and SIPMs Professional Support Services

 

21,358,353

 

C002487_032

 

Team SUB Enterprise Wide Contractor Support Services

 

16,395,256

 

C007807_000

 

AFCENT Contingency Support (Pr

 

9,651,645

 

C008285_000

 

PEO IWS 3.0 Professional Support Services

 

11,326,488

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.20

 

CERTAIN EMPLOYEE BENEFIT PLANS

 

Borrower sponsors medical and prescription drug coverage to qualifying retirees
and their dependents. The benefits are self-funded with stop-loss coverage. The
program is closed to employees retiring after December 31, 2007. Retirees not
grandfathered are required to pay the full expected cost for coverage that is
available to age 65. Grandfathered retirees may elect coverage for life by
paying a portion of the expected cost.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.29(a)

 

CERTAIN ESOP PLAN DOCUMENTS EXCEPTIONS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.29(j)

 

PTE 80-26 LOANS

 

Term Note and Loan Agreement dated March 17, 2014 in the amount of $855,173.70
by and among the Borrower and State Street Bank and Trust Company, not in its
individual capacity, but as trustee of the Alion Science and Technology
Corporation Employee Ownership, Savings and Investment Trust, which is the trust
for the ESOP Component of the Alion Science and Technology Corporation Employee
Ownership, Savings and Investment Plan.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.20

 

POST-CLOSING MATTERS

 

1.             Related Agreements.  On or prior to the date that is ten (10)
Business Days after the Closing Date (or such later date as may be agreed by the
Requisite Lenders in their sole discretion), the Borrower shall deliver to the
Administrative Agent and the Lenders all immaterial Related Agreements not
delivered on or prior to the Closing Date.

 

2.             Additional Guarantors.  On or prior to the date that is five (5)
Business Days after the Closing Date (or such later date as may be agreed to by
the Requisite Lenders in their sole discretion), the Borrower shall cause each
of (i) Alion — MA&D Corporation, (ii) Alion Asia Corporation, (iii) Alion
Offshore Services, Inc. and (iv) Innovative Technology Solutions Corporation to
(a) become a Guarantor under the First Lien Credit and Guaranty Agreement and a
Grantor under the Pledge and Security Agreement and Intercreditor Agreement by
executing and delivering to the Administrative Agent and the Collateral Agent a
Counterpart Agreement, Pledge Supplement and Intercreditor Joinder and (b) take
all such actions and execute and deliver, or cause to be executed and delivered,
all such documents, instruments, agreements and certificates reasonably
requested by the Requisite Lenders, Administrative Agent or the Collateral
Agent, including those which are similar to those described in the applicable
clauses of Section 3.1 of the Credit and Agreement, including, without
limitation, (i) causing Alion — MA&D Corporation to execute and deliver a
Trademark Security Agreement to the Administrative Agent and (ii) causing Alion
Asia Corporation to deliver Stock Certificate No. 1 of Alion Maritime India
Private Limited, together with an undated stock power executed in blank by a
duly authorized officer of Alion Asia Corporation, to the Collateral Agent;
provided that no Colorado or New Mexico  local counsel opinions shall be
required to be delivered with respect to Alion — MA&D Corporation or Innovative
Technology Solutions Corporation.

 

3.             Stock Certificates.  On or prior to the date that is ten (10)
Business Days after the Closing Date (or such later date as may be agreed by the
Requisite Lenders in their sole discretion), the Borrower shall cause (i) the
stock certificate of Alion Science and Technology (Canada) Corporation to be
re-issued to update the name of the registered owner to be Alion International
Corporation, and deliver such stock certificate to the Collateral Agent,
together with an undated stock power executed in blank by a duly authorized
officer of Alion International Corporation and (ii) the stock certificate of
Alion India Corporation to be re-issued to update the name of the issuer to be
Alion Asia Corporation, and deliver such stock certificate to the Collateral
Agent, together with an undated stock power executed in blank by a duly
authorized officer of Alion International Corporation.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1

 

EXISTING LETTERS OF CREDIT

 

Beneficiary

 

Letter of Credit Amount

 

US Bank NA

 

$

75,000.00

 

US Bank NA

 

$

275,000.00

 

Cognac Fairlakes, LLC c/o Prudential Real Estate Investors

 

$

345,002.52

 

P6/Griffith 8609 Westwood LLC c/o AEW Capital Management LP

 

$

41,512.50

 

TYE Development Co LLC, c/o Lerner Corp

 

$

59,325.75

 

Square 742, LLC, c/o William C. Smith Co.

 

$

2,836,733.75

 

Northwestern Mutual Life Insurance Co.

 

$

139,207.67

 

Lafayette Buildings LLC, c/o Duke Realty Corp

 

$

88,086.46

 

NBP 306 LLC, c/o Corporate Office Partners L.P.

 

$

75,334.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.2

 

CERTAIN LIENS

 

Debtor

 

Jurisdiction

 

Lien Information

 

 

 

 

 

Alion Science and Technology Corporation

 

Delaware

 

File Number: 41416827

File Date: 05/21/2004

Current Secured Party of Record: U.S. BANCORP OLIVER-ALLEN TECHNOLOGY LEASING

Continuation Filed: 03/09/2009

 

 

 

 

 

Alion Science and Technology Corporation

 

Delaware

 

File Number: 62635076

File Date: 07/31/2006

Current Secured Party of Record: DELL FINANCIAL SERVICES L.L.C.

Continuation Filed: 07/01/2011

Amendment Date: 05/10/2012

 

 

 

 

 

Alion Science and Technology Corporation

 

Delaware

 

File Number: 20093379077

File Date: 10/21/2009

Current Secured Party of Record: EPLUS GROUP, INC.

 

 

 

 

 

Alion Science and Technology Corporation

 

Delaware

 

File Number: 20093479117

File Date: 10/29/2009

Current Secured Party of Record: EPLUS GROUP, INC.

 

 

 

 

 

Alion Science and Technology Corporation

 

Delaware

 

File Number: 20094084189

File Date: 12/21/2009

Current Secured Party of Record: SUNTRUST BANK

Assignment Date:02/12/2010

 

 

 

 

 

Alion Science and Technology Corporation

 

Delaware

 

File Number: 20100374722

File Date: 02/03/2010

Current Secured Party of Record: DPOE IMAGE-FLEX INC.

 

 

 

 

 

Alion Science and Technology Corporation

 

Delaware

 

File Number: 20102450470

File Date: 07/14/2010

Current Secured Party of Record: GREATAMERICA LEASING CORPORATION

 

 

 

 

 

Alion Science and Technology Corporation

 

Delaware

 

File Number: 20103828617

File Date: 11/02/2010

Current Secured Party of Record: CIT FINANCE LLC

Assignment Date: 12/14/2012

 

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Lien Information

 

 

 

 

 

Alion Science and Technology Corporation

 

Delaware

 

File Number: 20114896240

File Date: 12/20/2011

Current Secured Party of Record: CIT FINANCE LLC

 

 

 

 

 

Alion Science and Technology Corporation

 

Delaware

 

File Number: 20122506634

File Date: 06/28/2012

Current Secured Party of Record:  CIT FINANCE LLC

Assignment Date:12/13/2012

 

 

 

 

 

Alion Science and Technology Corporation

 

Delaware

 

File Number: 20123396290

File Date: 08/31/2012

Current Secured Party of Record:  CIT FINANCE LLC

 

 

 

 

 

Alion Science and Technology Corporation

 

Delaware

 

File Number: 20124872455

File Date: 12/14/2012

Current Secured Party of Record:  LEAF CAPITAL FUNDING, LLC AND/OR ITS ASSIGNS

 

 

 

 

 

Alion Science and Technology Corporation

 

Delaware

 

File Number: 20134242765

File Date: 10/29/2013

Current Secured Party of Record: Electro Rent Corporation

 

 

 

 

 

Alion Science and Technology Corporation

 

Delaware

 

File Number: 20103828617

File Date: 11/02/2010

Current Secured Party of Record: CIT FINANCE LLC

Assignment Date: 12/14/2012

 

 

 

 

 

Alion Science and Technology Corporation

 

Delaware

 

File Number: 20114896240

File Date: 12/20/2011

Current Secured Party of Record: CIT FINANCE LLC

 

 

 

 

 

Alion Science and Technology Corporation

 

Delaware

 

File Number: 20122506634

File Date: 06/28/2012

Current Secured Party of Record:  CIT FINANCE LLC

Assignment Date:12/13/2012

 

 

 

 

 

Alion Science and Technology Corporation

 

Delaware

 

File Number: 20123396290

File Date: 08/31/2012

Current Secured Party of Record:  CIT FINANCE LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.3

 

CERTAIN NEGATIVE PLEDGES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.5

 

CERTAIN RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.6

 

CERTAIN INVESTMENTS

 

Entity Name

 

Jurisdiction of
Incorporation/Formation

 

Shares Owned

 

Registered
Owner

Vectorcommand Limited

 

England and Wales

 

520,495 A Ordinary Shares

 

Alion Science and Technology Corporation

iMove, Inc.

 

Oregon

 

9,821 Shares of ($100 par value) Common Stock

 

Alion Science and Technology Corporation

iMove, Inc.

 

Oregon

 

7,038 Shares of ($.001 par value) Series A-1 Preferred Stock

 

Alion Science and Technology Corporation

Dynamic Power Tech Joint Venture

 

Pennsylvania

 

33.33% (Not certificated)

 

Alion - JJMA Corporation

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.11

 

CERTAIN AFFILIATE TRANSACTIONS

 

Amended and Restated Refinancing Support Agreement, dated as of May 2, 2014, by
and among Alion Science and Technology Corporation, ASOF II Investments, LLC and
Phoenix Investment Adviser L.L.C., as amended

 

Warrant Agreement, dated as of August 18, 2014, by and between the Borrower and
Wilmington Trust, National Association, as warrant agent and the penny warrants
issued thereunder to purchase 40% shares of outstanding common stock of the
Borrower.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1 TO

FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

FUNDING NOTICE

 

August [ · ], 2014

 

Reference is made to the First Lien Credit and Guaranty Agreement, dated as of
August 18, 2014 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Alion Science and Technology
Corporation (“Borrower”), certain Subsidiaries of Borrower, as Guarantors, the
Lenders party thereto from time to time, Goldman Sachs Lending Partners LLC, as
Sole Lead Arranger, Joint Bookrunner and Syndication Agent, Wells Fargo
Securities, LLC as Joint Bookrunner, and Goldman Sachs Lending Partners LLC, as
Administrative Agent.

 

Pursuant to Section 2.1 of the Credit Agreement, Borrower desires that Lenders
make the following Term Loans to Borrower in accordance with the applicable
terms and conditions of the Credit Agreement on August 18, 2014 (the “Credit
Date”):

 

Tranche A Term Loans

 

o

Base Rate Loans:

$[      ,      ,      ]

 

 

 

 

 

o

Eurodollar Rate Loans, with an initial Interest Period of
                 month(s):

$[      ,      ,      ]

 

 

Tranche B Term Loans

 

o

Base Rate Loans:

$[      ,      ,      ]

 

 

 

 

 

o

Eurodollar Rate Loans, with an initial Interest Period of
                 month(s):

$[      ,      ,      ]

 

 

Borrower hereby certifies that:

 

(i)                                     as of the Credit Date, the
representations and warranties contained in each of the Credit Documents are
true and correct in all material respects on and as of the Credit Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and

 

EXHIBIT A-1-1

--------------------------------------------------------------------------------


 

(ii)                                  as of the Credit Date, no event has
occurred and is continuing or would result from the consummation of the
borrowing contemplated hereby that would constitute an Event of Default or a
Default.

 

EXHIBIT A-1-2

--------------------------------------------------------------------------------


 

The account of Borrower to which the proceeds of the Term Loans requested on the
Credit Date are to be made available by Administrative Agent to Borrower are as
follows:

 

 

Bank Name:

 

 

 

 

Bank Address:

 

 

 

 

ABA Number:

 

 

 

 

Account Number:

 

 

 

 

Attention:

 

 

 

 

Reference:

 

 

 

 

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT A-1-3

--------------------------------------------------------------------------------


 

EXHIBIT A-2 TO

FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

CONVERSION/CONTINUATION NOTICE

 

[mm/dd/yy]

 

Reference is made to the First Lien Credit and Guaranty Agreement, dated as of
August 18, 2014 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Alion Science and Technology
Corporation (“Borrower”), certain Subsidiaries of Borrower, as Guarantors, the
Lenders party thereto from time to time, Goldman Sachs Lending Partners LLC, as
Sole Lead Arranger, Joint Bookrunner and Syndication Agent, Wells Fargo
Securities, LLC as Joint Bookrunner, and Goldman Sachs Lending Partners LLC, as
Administrative Agent.

 

Pursuant to Section 2.9 of the Credit Agreement, Borrower desires to convert or
to continue the following Term Loans, each such conversion and/or continuation
to be effective as of [mm/dd/yy]:

 

1.                                      Tranche A Term Loans:

 

$[      ,      ,      ]

 

Eurodollar Rate Loans to be continued with Interest Period of
[        ] month(s)

 

 

 

 

 

$[      ,      ,      ]

 

Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
[        ] month(s)

 

 

 

 

 

$[      ,      ,      ]

 

Eurodollar Rate Loans to be converted to Base Rate Loans

 

 

2.                                      Tranche B Term Loans:

 

$[      ,      ,      ]

 

Eurodollar Rate Loans to be continued with Interest Period of
[        ] month(s)

 

 

 

 

 

$[      ,      ,      ]

 

Base Rate Loans to be converted to Eurodollar Rate Loans with Interest Period of
[        ] month(s)

 

 

 

 

 

$[      ,      ,      ]

 

Eurodollar Rate Loans to be converted to Base Rate Loans

 

 

Borrower hereby certifies that as of the date hereof, no event has occurred and
is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default or a
Default.

 

EXHIBIT A-2-1

--------------------------------------------------------------------------------


 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT A-2-2

--------------------------------------------------------------------------------


 

EXHIBIT B-1

FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

TRANCHE A TERM LOAN NOTE

 

$[1][      ,      ,      ]

 

[         ], 2014

New York, New York

 

FOR VALUE RECEIVED, ALION SCIENCE AND TECHNOLOGY CORPORATION, a Delaware
corporation (“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its
registered assigns the principal amount of [1][DOLLARS]
($[1][      ,      ,      ]) (or, if less, the unpaid principal amount of all
Tranche A Term Loans made by Payee to Borrower pursuant to the Credit Agreement
referred to below) in the installments referred to below.

 

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain First Lien
Credit and Guaranty Agreement, dated as of August 18, 2014 (as it may be
amended, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among Alion Science and Technology Corporation (“Borrower”),
certain Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from
time to time, Goldman Sachs Lending Partners LLC, as Sole Lead Arranger, Joint
Bookrunner and Syndication Agent, Wells Fargo Securities, LLC as Joint
Bookrunner, and Goldman Sachs Lending Partners LLC, as Administrative Agent.

 

Borrower shall make principal payments on this Note (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Note”) as set forth in Section 2.12 of the Credit Agreement.

 

This Note is one of the “Tranche A Term Loan Notes” referred to in the Credit
Agreement in the aggregate principal amount of $[      ,      ,      ] and is
issued pursuant to and entitled to the benefits of the Credit Agreement, to
which reference is hereby made for a more complete statement of the terms and
conditions under which the Tranche A Term Loan evidenced hereby was made and is
to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement. 
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, Borrower, each Agent and Lenders shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
obligations evidenced hereby.  Payee hereby agrees, by its acceptance hereof,
that before disposing of this Note or any part hereof it will make a notation
hereon of all principal payments previously made

 

--------------------------------------------------------------------------------

[1]                                 Lender’s Tranche A Term Loan Commitment

 

EXHIBIT B-1-1

--------------------------------------------------------------------------------


 

hereunder and of the date to which interest hereon has been paid; provided, the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Borrower hereunder with respect to payments
of principal of or interest on this Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provisions of this Note or
the Credit Agreement shall alter or impair the obligations of Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.

 

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note.  Borrower and any endorsers of this Note hereby
consent to renewals and extensions of time at or after the maturity hereof,
without notice, and hereby waive diligence, presentment, protest, demand notice
of every kind and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder.

 

[Remainder of page intentionally left blank]

 

EXHIBIT B-1-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT B-1-3

--------------------------------------------------------------------------------


 

EXHIBIT B-2

FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

TRANCHE B TERM LOAN NOTE

 

$[1][      ,      ,      ]

 

[       ], 2014

New York, New York

 

FOR VALUE RECEIVED, ALION SCIENCE AND TECHNOLOGY CORPORATION, a Delaware
corporation (“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its
registered assigns the principal amount of [1][DOLLARS]
($[1][      ,      ,      ]) (or, if less, the unpaid principal amount of all
Tranche B Term Loans made by Payee to Borrower pursuant to the Credit Agreement
referred to below) in the installments referred to below.

 

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain First Lien
Credit and Guaranty Agreement, dated as of August 18, 2014 (as it may be
amended, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among Alion Science and Technology Corporation (“Borrower”),
certain Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from
time to time, Goldman Sachs Lending Partners LLC, as Sole Lead Arranger, Joint
Bookrunner and Syndication Agent, Wells Fargo Securities, LLC as Joint
Bookrunner, and Goldman Sachs Lending Partners LLC, as Administrative Agent.

 

Borrower shall make principal payments on this Note (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, this
“Note”) as set forth in Section 2.12 of the Credit Agreement.

 

This Note is one of the “Tranche B Term Loan Notes” referred to in the Credit
Agreement in the aggregate principal amount of $[      ,      ,      ] and is
issued pursuant to and entitled to the benefits of the Credit Agreement, to
which reference is hereby made for a more complete statement of the terms and
conditions under which the Tranche B Term Loan evidenced hereby was made and is
to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement. 
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, Borrower, each Agent and Lenders shall be
entitled to deem and treat Payee as the owner and holder of this Note and the
obligations evidenced hereby.  Payee hereby agrees, by its acceptance hereof,
that before disposing of this Note or any part hereof it will make a notation
hereon of all principal payments previously made

 

--------------------------------------------------------------------------------

[1]                                 Lender’s Tranche B Term Loan Commitment

 

EXHIBIT B-2-1

--------------------------------------------------------------------------------


 

hereunder and of the date to which interest hereon has been paid; provided, the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Borrower hereunder with respect to payments
of principal of or interest on this Note.

 

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEW YORK.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provisions of this Note or
the Credit Agreement shall alter or impair the obligations of Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.

 

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note.  Borrower and any endorsers of this Note hereby
consent to renewals and extensions of time at or after the maturity hereof,
without notice, and hereby waive diligence, presentment, protest, demand notice
of every kind and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder.

 

[Remainder of page intentionally left blank]

 

EXHIBIT B-2-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT B-2-3

--------------------------------------------------------------------------------


 

EXHIBIT C TO

FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

COMPLIANCE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES IN HIS OR HER CAPACITY AS AN OFFICER OF
BORROWER (AND NOT INDIVIDUALLY) AS FOLLOWS:

 

1.                                      I am the Chief Financial Officer of
Alion Science and Technology Corporation (“Borrower”).

 

2.                                      I have reviewed the terms of that
certain First Lien Credit and Guaranty Agreement, dated as of August 18, 2014
(as it may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
and not otherwise defined herein being used herein as therein defined), by and
among Borrower, certain Subsidiaries of Borrower, as Guarantors, the Lenders
party thereto from time to time, Goldman Sachs Lending Partners LLC, as Sole
Lead Arranger, Joint Bookrunner and Syndication Agent, Wells Fargo Securities,
LLC as Joint Bookrunner, and Goldman Sachs Lending Partners LLC, as
Administrative Agent, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
Borrower and its Subsidiaries during the accounting period covered by the
financial statements attached hereto as Annex A.

 

3.                                      My review described in paragraph 2 above
did not disclose, and I have no knowledge of, the existence of any condition or
event which constitutes an Event of Default or Default at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth in a separate attachment, if any, to
this Certificate, describing in detail, the nature of the condition or event,
the period during which it has existed and the action which Borrower has taken,
is taking, or proposes to take with respect to each such condition or event.

 

4                                         Set forth on Annex B hereto is a list
of (A) all Material Contracts which have been entered into during the Fiscal
Year covered by the financial statements attached hereto as Annex A or (B) all
Government Contracts, and where applicable delivery and task orders under any
Government Contract, which have become Material Contracts, in each case, since
the most recent list provided by Borrower and signed by an Authorized Officer of
Borrower.

 

[5.                             The undersigned hereby certifies (i) that either
there has been no change in such information since the date of the Collateral
Questionnaire delivered on the Closing Date or the date of the most recent
annual Compliance Certificate delivered pursuant to Section 5.1 of the Credit
Agreement or that such changes are set forth on Annex C hereto and (ii) that all
UCC financing statements (including fixtures filings, as applicable) and all
supplemental intellectual property security agreements or other appropriate
filings, recordings or registrations, have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above (or in such Collateral Questionnaire) to
the extent necessary to effect, protect and perfect the security interests under
the Collateral Documents for

 

EXHIBIT C-1

--------------------------------------------------------------------------------


 

a period of not less than 18 months after the date of such certificate (except
as noted therein with respect to any continuation statements to be filed within
such period).](1)

 

[6.                             The undersigned hereby certifies that none of
the events set forth in the definition of “Specified Cash Payment Event” set
forth in the Credit Agreement has occurred and is continuing, and that the
Borrower is permitted to pay Cash Interest (as defined in the Third Lien Note
Indenture as in effect on the Closing Date) on the Third Lien Notes for the
Interest Period (as defined in the Third Lien Note Indenture as in effect on the
Closing Date) [insert applicable Interest Period].](2)

 

The foregoing certifications, together with the financial covenant calculations
required by the Credit Agreement set forth on Annex A hereto and the financial
statements delivered with this Certificate in support hereof, are made and
delivered [mm/dd/yy] pursuant to Section 5.1(d) of the Credit Agreement.

 

--------------------------------------------------------------------------------

(1)  To be included in annual compliance certificates only.

 

(2)  To be included only in compliance certificates for the Fiscal Quarters
ending June 30 and December 31 of each year.

 

EXHIBIT C-2

--------------------------------------------------------------------------------


 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Chief Financial Officer

 

EXHIBIT C-3

--------------------------------------------------------------------------------


 

ANNEX A TO
COMPLIANCE CERTIFICATE

 

FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy]

 

1.

 

Consolidated EBITDA:  (i) + (ii) – (iii) =

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

(i)

 

Consolidated Net Income:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(ii)

 

without duplication and to the extent deducted in determining such Consolidated
Net Income, the sum of the amounts for such period of:

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)                                 consolidated interest expense:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(b)                                 consolidated income tax expense:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(c)                                  all amounts attributable to depreciation
and amortization, including amortization of goodwill and other intangible
assets:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(d)                                 cash contributions to the ESOP in respect of
the repurchase liability of Borrower under the ESOP Plan Documents:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(e)                                  non-cash charges or expenses (other than
the write-down of current assets), including (A) non-cash expenses associated
with the recognition of the difference between the fair market value of the
Warrants and the exercise price of such warrants, (B) non-cash expenses with
respect to stock appreciation rights, phantom stock plans, the Warrants and
accretion of the Warrants and (c) non-cash contributions to the ESOP:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(f)                                   extraordinary losses:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(g)                                  non-recurring charges and adjustments
treated as such by the independent third-party valuation firm that prepares
valuation reports in connection with the ESOP:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(h)                                 that portion of employee compensation that
was both recorded by Borrower as compensation expense and that was directed by
an employee of Borrower to be used by the ESOT to purchase Equity Interests of
Borrower; provided that the aggregate amount added back in any period of four
consecutive quarters shall not exceed an

 

 

 

EXHIBIT C-4

--------------------------------------------------------------------------------


 

 

 

 

 

amount equal to 10% of the Consolidated EBITDA (without giving effect to this
clause (ii)(h)) for the immediately preceding four fiscal quarters:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(iii)

 

the sum, without duplication, of the amounts for such period of:

 

(a)                                 cash payments made on account of reserves,
restructuring charges (not including expenses in connection with the
Tender/Exchange Offer and the related transactions) and other non-cash charges
added to Consolidated Net Income pursuant to clause (ii)(e) above in a previous
period:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(b)                                 to the extent included in determining such
Consolidated Net Income, any extraordinary or non-recurring gains and all
non-cash items of income:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(c)                                  cash payments made to repurchase Equity
Interests in respect of which cash compensation expense was added back to
Consolidated Net Income pursuant to clause(ii)(h) above in a previous period:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

[2.](1)

 

Consolidated Current Assets:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

[3.](2)

 

Consolidated Current Liabilities:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

[4.](3)

 

Consolidated Excess Cash Flow:  (i) - (ii) =

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(i)

 

the sum, without duplication, of the amounts for such period of:

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)                                 Consolidated Net Income

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(b)                                to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-Cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non-Cash charge to the extent that it represents an accrual or reserve
for potential Cash charge in any future period or amortization of a prepaid Cash
charge that was paid in a prior

 

$

[      ,      ,      ]

 

--------------------------------------------------------------------------------

(1)                                 To be included only in annual compliance
certificate.

 

(2)                                 To be included only in annual compliance
certificate.

 

(3)                                 To be included only in annual compliance
certificate.

 

EXHIBIT C-5

--------------------------------------------------------------------------------


 

 

 

 

 

period):

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)                                  the Consolidated Working Capital
Adjustment:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(ii)

 

the sum, without duplication, of the amounts for such period of:

 

(a)                  the amounts for such period paid from Internally Generated
Cash of:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(1)                                 the aggregate amount of all principal
payments in respect of Indebtedness (excluding (X) voluntary prepayments and
mandatory prepayments of Loans under the Credit Agreement and repurchases of
Loans pursuant to section 10.6(i) of the Credit Agreement and (Y) repayments of
loans under the Revolving Credit Agreement except to the extent the commitments
under the Revolving Credit Agreement are permanently reduced in connection with
such repayments) and voluntary prepayments and scheduled repayments of
obligations under Capital Leases (excluding any interest expense portion
thereof):

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(2)                                 the aggregate amount of all premium,
make-whole or penalty payments paid in Cash in connection with any prepayment or
satisfaction and discharge of any Indebtedness:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(3)                                 Consolidated Capital Expenditures:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(4)                                 payments of long-term liabilities of
Borrower and its Subsidiaries other than Indebtedness:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(b)                                other non-Cash gains of other non-Cash items
increasing Consolidated Net Income for such period (excluding any such non-Cash
gain to the extent it represents the reversal of an accrual or reserve for
potential Cash gain in any prior period):

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(c)                                 consolidated interest expense paid in cash
to the extent it exceeds the amount of consolidated interest expense deducted in
determining Consolidated Net Income:

 

$

[      ,      ,      ]

 

EXHIBIT C-6

--------------------------------------------------------------------------------


 

 

 

 

 

(d)                                cash taxes paid or tax reserves set aside or
payable (without duplication) to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(e)                                 cash payments (or committed to be made
during the current Fiscal Year under a binding agreement entered into, provided
that, to the extent the aggregate amount of internally generated cash flow
actually utilized to finance such Investments during the current Fiscal Year is
less than the amount committed to be made, the amount of such shortfall shall be
added to the calculation of Consolidated Excess Cash Flow at the end of such
Fiscal Year) in connection with Investments permitted to be made under the
Credit Agreement to the extent funded (or to be funded) with internally
generated cash flow:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(f)                                  earn-outs, holdbacks, working capital
adjustments, indemnification payments or similar items paid in cash during such
period (or committed to be made during the current Fiscal Year under a binding
agreement entered into during such period; provided that, to the extent the
aggregate amount of internally generated cash flow actually utilized to finance
such earn-outs, holdbacks, working capital adjustments, indemnification payments
or similar items during the current Fiscal Year is less than the amount
committed to be made, the amount of such shortfall shall be added to the
calculation of Consolidated Excess Cash Flow at the end of such Fiscal year) in
connection with any permitted Investment to the extent funded (or to be funded)
with internally generated cash flow:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(g)                                 Cash contributions or payments made to the
ESOP as required by the ESOP Plan Documents:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(h)                                any other items that were added to or not
deducted from net income (determined on a consolidated basis on the basis of
GAAP) in calculating Consolidated Net income to the extent either (1) such items
represented cash payments or (2) such items did not represent cash received:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

5.

 

Consolidated Net Income:  (i) - (ii) =

 

$

[      ,      ,      ]

 

EXHIBIT C-7

--------------------------------------------------------------------------------


 

 

 

(i)

 

the net income or loss of Borrower and the Subsidiaries for such period taken as
a single accounting period determined on a consolidated basis in accordance with
GAAP:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(ii)

 

(a)                                the income or loss of any Person (other than
a Subsidiary of Borrower) in which any other Person (other than Borrower or any
of its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Borrower or any of its
Subsidiaries by such Person during such period:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(b)                                the income of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by the
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, statute, rule or
governmental regulation applicable to such Subsidiary:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(c)                                 the income or loss of any Person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
Borrower or any Subsidiary or the date that such Person’s assets are acquired by
Borrower or any Subsidiary:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(d)                                any gains or losses attributable sales of
assets out of the ordinary course of business and the transaction costs in
connection with such sales:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

 

 

(e)                                 any income or loss attributable to the early
extinguishment of Indebtedness:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

[6.](4)

 

Consolidated Working Capital:  (i) - (ii) =

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(i)

 

Consolidated Current Assets:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(ii)

 

Consolidated Current Liabilities:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

[7.](5)

 

Consolidated Working Capital Adjustment:(6) (i) - (ii) =

 

$

[      ,      ,      ]

 

--------------------------------------------------------------------------------

(4)                                 To be included only in annual compliance
certificate.

 

(5)                                 To be included only in annual compliance
certificate.

 

(6)                                 In calculating the Consolidated Working
Capital Adjustment there shall be excluded the effect of reclassification during
such period of current assets to long term assets and current liabilities to
long term liabilities and the effect of any Permitted Acquisition during such
period (and to the effect of the application of any purchase accounting);
provided that there shall be included with respect to any Permitted Acquisition
during such period an amount (which may be a negative number) by which the
Consolidated Working Capital acquired in such Permitted Acquisition as at the
time of such acquisition exceeds (or is less than) Consolidated Working Capital
at the end of such period.

 

EXHIBIT C-8

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

(i)

 

Consolidated Working Capital as of the beginning of such period:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

(ii)

 

Consolidated Working Capital as of the end of such period:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

8.

 

Consolidated EBITDA:

 

 

 

 

 

Actual:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

Required pursuant to Section 6.7 of the Credit Agreement:

 

$

50,000,000

 

 

 

 

 

 

 

 

 

Required in order to avoid the occurrence of the event described in clause
(b) of the definition of Specified Cash Payment Event:

 

$

54,000,000

 

 

 

 

 

 

[9.](7)

 

Maximum Consolidated Capital Expenditures:

 

 

 

 

 

 

 

 

 

 

 

 

Actual:

 

$

[      ,      ,      ]

 

 

 

 

 

 

 

 

 

Maximum:

 

$

2,500,000

 

--------------------------------------------------------------------------------

(7)                                 To be included only in annual compliance
certificate.

 

EXHIBIT C-9

--------------------------------------------------------------------------------


 

ANNEX B TO
COMPLIANCE CERTIFICATE

 

FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy]

 

Set forth below is a list of (A) all Material Contracts which have been entered
into during the Fiscal Year covered by the financial statements attached hereto
as Annex A to this Compliance Certificate or (B) all Government Contracts, and
where applicable delivery and task orders under any Government Contract, which
have become Material Contracts, in each case, since the most recent list
provided by Borrower and signed by an Authorized Officer of Borrower:

 

EXHIBIT C-10

--------------------------------------------------------------------------------


 

ANNEX C TO
COMPLIANCE CERTIFICATE

 

FOR THE FISCAL YEAR ENDING [mm/dd/yy]

 

Changes to Collateral Questionnaire:

 

EXHIBIT C-11

--------------------------------------------------------------------------------


 

EXHIBIT D TO
FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment as if
set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below, and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”). 
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

[and is an Affiliate/Related Fund(1) of

 

 

 

 

[identify Lender]]

 

 

 

 

 

 

 

 

 

Markit Entity Identifier (if any):

 

 

 

 

 

 

 

 

 

3.

 

Borrower:

 

Alion Science and Technology Corporation

 

 

 

 

 

4.

 

Administrative

 

Goldman Sachs Lending Partners LLC, as the administrative

 

--------------------------------------------------------------------------------

(1)                                 Select as applicable

 

EXHIBIT D-1

--------------------------------------------------------------------------------


 

 

 

Agent:

 

agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

First Lien Credit and Guaranty Agreement, dated as of August 18, 2014 by and
among Alion Science and Technology Corporation (“Borrower”), certain
Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, Goldman Sachs Lending Partners LLC, as Sole Lead Arranger, Joint
Bookrunner and Syndication Agent, Wells Fargo Securities, LLC as Joint
Bookrunner, and Goldman Sachs Lending Partners LLC, as Administrative Agent.

 

 

 

 

 

6.

 

Assigned Interest[s]:

 

 

 

 

 

 

 

 

 

 

 

Aggregate Amount of

 

Amount of

 

Percentage Assigned

 

 

 

 

 

Commitment / Term

 

Commitment / Term

 

of Commitment / Term

 

 

 

Facility Assigned

 

Loans for all Lenders

 

Loans Assigned

 

Loans(2)

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

$

 

$

 

 

%

 

 

 

 

$

 

$

 

 

%

 

Effective Date:                              , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

7.                                      Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE]

 

 

 

Notices:

 

Notices:

 

 

 

 

 

 

 

 

 

Attention:

 

Attention:

Telecopier:

 

Telecopier:

 

 

 

with a copy to:

 

with a copy to:

 

 

 

 

 

 

 

 

 

Attention:

 

Attention:

 

--------------------------------------------------------------------------------

(2)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Term Loans of all Lenders thereunder.

 

EXHIBIT D-2

--------------------------------------------------------------------------------


 

Telecopier:

 

 

Telecopier:

 

 

 

 

 

 

Wire Instructions:

 

 

Wire Instructions:

 

 

EXHIBIT D-3

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

Title:

 

 

[Consented to and](1) Accepted:

 

Goldman Sachs Lending Partners LLC, as
Administrative Agent

 

By:

 

 

Name:

 

Title:

 

 

 

[Consented to:](2)

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(1)                                 To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

 

(2)                                 To be added only if the consent of Borrower
is required by the terms of the Credit Agreement.

 

EXHIBIT D-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document delivered pursuant thereto, other than this
Assignment (herein collectively the “Credit Documents”), or any collateral
thereunder, (iii) the financial condition of Borrower, any of its Subsidiaries
or Affiliates or any other Person obligated in respect of any Credit Document or
(iv) the performance or observance by Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Credit Document.

 

1.2                               Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon Administrative Agent or any other Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Assignment and to
purchase the Assigned Interest, and (vii) if it is a Non-US Lender, attached to
this Assignment is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it

 

EXHIBIT D-5

--------------------------------------------------------------------------------


 

shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

2.                                      Payments.  All payments with respect to
the Assigned Interests shall be made on the Effective Date as follows:

 

2.1                               From and after the Effective Date,
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.  Notwithstanding the foregoing, Administrative Agent shall make all
payments of interest, fees or other amounts paid or payable in kind from and
after the Effective Date to the Assignee.

 

3.                                      General Provisions.  This Assignment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment.  This Assignment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to conflict of laws principles thereof.

 

[Remainder of page intentionally left blank]

 

EXHIBIT D-6

--------------------------------------------------------------------------------


 

EXHIBIT E-1 TO
FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-US Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the First Lien Credit and Guaranty Agreement, dated as of
August 18, 2014 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”), by and among Alion Science and Technology Corporation
(“Borrower”), certain Subsidiaries of Borrower, as Guarantors, the Lenders party
thereto from time to time, Goldman Sachs Lending Partners LLC, as an Arranger,
the other Arrangers and Agents party thereto from time to time and Goldman Sachs
Lending Partners LLC, as Administrative Agent.  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.20(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

EXHIBIT E-1-1

--------------------------------------------------------------------------------


 

EXHIBIT E-2 TO
FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-US Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the First Lien Credit and Guaranty Agreement, dated as of
August 18, 2014 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”), by and among Alion Science and Technology Corporation
(“Borrower”), certain Subsidiaries of Borrower, as Guarantors, the Lenders party
thereto from time to time, Goldman Sachs Lending Partners LLC, as an Arranger,
the other Arrangers and Agents party thereto from time to time and Goldman Sachs
Lending Partners LLC, as Administrative Agent.  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.20(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

EXHIBIT E-2-1

--------------------------------------------------------------------------------


 

EXHIBIT E-3 TO
FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-US Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the First Lien Credit and Guaranty Agreement, dated as of
August 18, 2014 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”), by and among Alion Science and Technology Corporation
(“Borrower”), certain Subsidiaries of Borrower, as Guarantors, the Lenders party
thereto from time to time, Goldman Sachs Lending Partners LLC, as an Arranger,
the other Arrangers and Agents party thereto from time to time and Goldman Sachs
Lending Partners LLC, as Administrative Agent.  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.20(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

EXHIBIT E-3-1

--------------------------------------------------------------------------------


 

EXHIBIT E-4 TO
FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Non-US Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the First Lien Credit and Guaranty Agreement, dated as of
August 18, 2014 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”), by and among Alion Science and Technology Corporation
(“Borrower”), certain Subsidiaries of Borrower, as Guarantors, the Lenders party
thereto from time to time, Goldman Sachs Lending Partners LLC, as an Arranger,
the other Arrangers and Agents party thereto from time to time and Goldman Sachs
Lending Partners LLC, as Administrative Agent.  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.20(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

EXHIBIT E-4-1

--------------------------------------------------------------------------------


 

EXHIBIT F-1 TO
FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

CLOSING DATE CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFY IN OUR RESPECTIVE CAPACITIES AS OFFICERS OF
BORROWER (AND NOT IN OUR INDIVIDUAL CAPACITIES) AS FOLLOWS:

 

1.                                      We are, respectively, the chief
executive officer and the chief financial officer of Alion Science and
Technology Corporation (“Borrower”).

 

2.                                      We have reviewed the terms of Section 3
of the First Lien Credit and Guaranty Agreement, dated as of August 18, 2014 (as
it may be amended, supplemented or otherwise modified, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among Borrower, certain Subsidiaries of Borrower, as
Guarantors, the Lenders party thereto from time to time, Goldman Sachs Lending
Partners LLC, as Sole Lead Arranger, Joint Bookrunner and Syndication Agent,
Wells Fargo Securities, LLC as Joint Bookrunner, and Goldman Sachs Lending
Partners LLC, as Administrative Agent, and the definitions and provisions
contained in such Credit Agreement relating thereto, and in our opinion we have
made, or have caused to be made under our supervision, such examination or
investigation as is necessary to enable us to express an informed opinion as to
the matters referred to herein.

 

3.                                      Based upon our review described in
paragraph 2 above, we certify, on behalf of Borrower, that as of the date
hereof:

 

(i)                                     the representations and warranties of
the Credit Parties contained in each of the Credit Documents are true and
correct in all material respects on and as of the Closing Date to the same
extent as though made on and as of such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof;

 

(ii)                                  no event has occurred and is continuing or
would result from the consummation of the borrowing contemplated by the Credit
Agreement that would constitute an Event of Default or a Default;

 

(iii)                               the organizational structure and capital
structure of Borrower and its Subsidiaries, after giving effect to the
consummation of the Transactions, is as set forth on Schedule 4.1 to the Credit
Agreement;

 

(iv)                              (1) all conditions (including the Minimum
Condition described in the Refinancing Support Agreement) to the Transactions
set forth in the Related Agreements have been satisfied or the fulfillment of
any such conditions has been waived with the

 

EXHIBIT F-1-1

--------------------------------------------------------------------------------


 

consent of Arranger and the Lenders and (2) the Transactions have been
consummated in accordance with the terms of the Related Agreements and
applicable law;

 

(v)                                 each Related Agreement is, as of the Closing
Date, in full force and effect and no provision thereof has been modified or
waived in any respect determined by Arranger and the Lenders to be material, in
each case without the consent of Arranger and the Lenders;

 

(vi)                              each Credit Party has obtained all
Governmental Authorizations and all consents of other Persons, in each case that
are necessary in connection with the transactions contemplated by the Credit
Documents and the Related Agreements and each of the foregoing are in full force
and effect.  All applicable waiting periods have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose materially adverse conditions on the transactions
contemplated by the Credit Documents or the Related Agreements or the financing
thereof and no action, request for stay, petition for review or rehearing,
reconsideration, or appeal with respect to any of the foregoing is pending; and

 

(vii)                           There does not exist any action, suit,
investigation, litigation, proceeding, hearing or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, individually or in the aggregate, materially
impairs the Transactions or that could have a Material Adverse Effect.

 

The foregoing certifications are made and delivered as of August [ · ], 2014.

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

Name:

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

Name:

 

Title: Chief Financial Officer

 

EXHIBIT F-1-2

--------------------------------------------------------------------------------


 

EXHIBIT F-2 TO
FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

SOLVENCY CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1.                                      I am the chief financial officer of
Alion Science and Technology Corporation, a Delaware corporation (“Borrower”).

 

2.                                      Reference is made to the First Lien
Credit and Guaranty Agreement, dated as of August 18, 2014 (as it may be
amended, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among Borrower, certain Subsidiaries of Borrower, as
Guarantors, the Lenders party thereto from time to time, Goldman Sachs Lending
Partners LLC, as Sole Lead Arranger, Joint Bookrunner and Syndication Agent,
Wells Fargo Securities, LLC as Joint Bookrunner, and Goldman Sachs Lending
Partners LLC, as Administrative Agent.

 

3.                                      I have reviewed the terms of Sections 3
and 4 of the Credit Agreement and the definitions and provisions contained in
the Credit Agreement relating thereto, together with each of the Related
Agreements, and, in my opinion, have made, or have caused to be made under my
supervision, such review as is necessary to enable me to express an informed
opinion as to the matters referred to herein.

 

4.                                      Based upon my review and examination
described in paragraph 3 above, I certify that as of the date hereof, after
giving effect to the consummation of the Transactions and any rights of
contribution, the Borrower and its Subsidiaries are and will be, on a
consolidated basis, Solvent.

 

The foregoing certifications are made and delivered as of August [ · ], 2014.

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

Name:

 

Title: Chief Financial Officer

 

EXHIBIT F-2-1

--------------------------------------------------------------------------------


 

EXHIBIT G TO
FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

COUNTERPART AGREEMENT

 

This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”) is
delivered pursuant to that certain First Lien Credit and Guaranty Agreement,
dated as of August 18, 2014 (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among Alion Science
and Technology Corporation (“Borrower”), certain Subsidiaries of Borrower, as
Guarantors, the Lenders party thereto from time to time, Goldman Sachs Lending
Partners LLC, as Sole Lead Arranger, Joint Bookrunner and Syndication Agent,
Wells Fargo Securities, LLC as Joint Bookrunner, and Goldman Sachs Lending
Partners LLC, as Administrative Agent.

 

Section 1.                                          Pursuant to Section 5.10 of
the Credit Agreement, the undersigned hereby:

 

(a)                                 agrees that this Counterpart Agreement may
be attached to the Credit Agreement and that by the execution and delivery
hereof, the undersigned becomes a Guarantor under the Credit Agreement and
agrees to be bound by all of the terms thereof;

 

(b)                                 represents and warrants that each of the
representations and warranties set forth in the Credit Agreement and each other
Credit Document and applicable to the undersigned is true and correct in all
material respects both before and after giving effect to this Counterpart
Agreement, except to the extent that any such representation and warranty
relates solely to any earlier date, in which case such representation and
warranty is true and correct in all material respects as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof;

 

(c)                                  agrees to irrevocably and unconditionally
guaranty the due and punctual payment in full of all Obligations when the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) and in accordance with Section 7 of the
Credit Agreement; and

 

(d)                                 the undersigned hereby (i) agrees that this
counterpart may be attached to the Pledge and Security Agreement, (ii) agrees
that the undersigned will comply with all the terms and conditions of the Pledge
and Security Agreement as if it were an original signatory thereto, (iii) grants
to Collateral Agent a security interest in all of the undersigned’s right, title
and interest in and to all “Collateral” (as such term is defined in the Pledge
and Security Agreement) of the undersigned, in each case whether now or
hereafter existing or in which the undersigned now has or hereafter acquires an
interest and wherever the same may be located and (iv) delivers to Collateral
Agent supplements to all schedules attached to the Pledge and Security
Agreement.  All such Collateral shall be deemed to be part of the “Collateral”
under the Pledge and Security Agreement and

 

EXHIBIT G-1

--------------------------------------------------------------------------------


 

hereafter subject to each of the terms and conditions of the Pledge and Security
Agreement.

 

Section 2.                                          The undersigned agrees from
time to time, upon request of Administrative Agent, to take such additional
actions and to execute and deliver such additional documents and instruments as
Administrative Agent may request to effect the transactions contemplated by, and
to carry out the intent of, this Counterpart Agreement.  Neither this
Counterpart Agreement nor any term hereof may be changed, waived, discharged or
terminated, except by an instrument in writing signed by the party (including,
if applicable, any party required to evidence its consent to or acceptance of
this Counterpart Agreement) against whom enforcement of such change, waiver,
discharge or termination is sought.  Any notice or other communication herein
required or permitted to be given shall be given pursuant to Section 10.1 of the
Credit Agreement, and all for purposes thereof, the notice address of the
undersigned shall be the address as set forth on the signature page hereof.  In
case any provision in or obligation under this Counterpart Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

THIS COUNTERPART AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

[Remainder of page intentionally left blank]

 

EXHIBIT G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

 

[NAME OF SUBSIDIARY]

 

 

 

By:

 

 

Name:

 

Title:

 

Address for Notices:

 

 

Attention:
Telecopier

 

with a copy to:

 

 

Attention:
Telecopier

 

ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:

 

Goldman Sachs Lending Partners LLC,
as Administrative Agent

 

By:

 

 

Name:

 

Title:

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

EXHIBIT G-3

--------------------------------------------------------------------------------


 

EXHIBIT H TO
FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

PLEDGE & SECURITY AGREEMENT

 

[Provided under separate cover]

 

EXHIBIT H-1

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

FIRST LIEN PLEDGE AND SECURITY AGREEMENT

 

dated as of August 18, 2014

 

between

 

EACH OF THE GRANTORS PARTY HERETO

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

 

 

SECTION 1.

DEFINITIONS; GRANT OF SECURITY

2

1.1

General Definitions

2

1.2

Definitions; Interpretation

8

 

 

SECTION 2.

GRANT OF SECURITY

9

2.1

Grant of Security

9

2.2

Certain Limited Exclusions

10

 

 

SECTION 3.

SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

11

3.1

Security for First Lien Obligations

11

3.2

Continuing Liability Under Collateral

11

 

 

SECTION 4.

CERTAIN PERFECTION REQUIREMENTS

11

4.1

Delivery Requirements

11

4.2

Control Requirements

12

4.3

Intellectual Property Recording Requirements

13

4.4

Other Actions

13

4.5

Timing and Notice

14

 

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES

14

5.1

Grantor Information and Status

14

5.2

Collateral Identification, Special Collateral

15

5.3

Ownership of Collateral and Absence of Other Liens

16

5.4

Status of Security Interest

16

5.5

Goods and Receivables

17

5.6

Pledged Equity Interests, Investment Related Property

18

5.7

Intellectual Property

18

 

 

SECTION 6.

COVENANTS AND AGREEMENTS

20

6.1

Grantor Information and Status

20

6.2

Collateral Identification; Special Collateral

20

6.3

Ownership of Collateral and Absence of Other Liens

21

6.4

Status of Security Interest

21

6.5

Goods and Receivables

21

6.6

Pledged Equity Interests, Investment Related Property

23

6.7

Intellectual Property

24

 

 

SECTION 7.

FURTHER ASSURANCES; ADDITIONAL GRANTORS

26

7.1

Further Assurances

26

7.2

Additional Grantors

27

 

 

SECTION 8.

COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

27

8.1

Power of Attorney

27

8.2

No Duty on the Part of Collateral Agent or Secured Parties

28

 

 

SECTION 9.

REMEDIES

28

9.1

Generally

28

 

i

--------------------------------------------------------------------------------


 

9.2

Application of Proceeds

30

9.3

Sales on Credit

30

9.4

Investment Related Property

30

9.5

Grant of Intellectual Property License

30

9.6

Intellectual Property

31

9.7

Cash Proceeds; Deposit Accounts

32

 

 

SECTION 10.

COLLATERAL AGENT; INTERCREDITOR AGREEMENT

33

 

 

SECTION 11.

CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

33

 

 

SECTION 12.

STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

33

 

 

SECTION 13.

MISCELLANEOUS

34

 

 

SCHEDULES:

 

 

 

SCHEDULE 5.1 — GENERAL INFORMATION

 

 

 

SCHEDULE 5.2 — COLLATERAL IDENTIFICATION

 

 

 

SCHEDULE 5.4 — FINANCING STATEMENTS

 

 

 

SCHEDULE 5.6 — CONSENTS

 

 

 

EXHIBITS:

 

 

 

EXHIBIT A — PLEDGE SUPPLEMENT

 

 

 

EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT

 

 

 

EXHIBIT C — FIRST LIEN TRADEMARK SECURITY AGREEMENT

 

 

 

EXHIBIT D — FIRST LIEN PATENT SECURITY AGREEMENT

 

 

 

EXHIBIT E — FIRST LIEN COPYRIGHT SECURITY AGREEMENT

 

 

ii

--------------------------------------------------------------------------------


 

This FIRST LIEN PLEDGE AND SECURITY AGREEMENT, dated as of August 18, 2014 (as
it may be amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), between Alion Science and Technology Corporation, a
Delaware corporation (the “Borrower”), and each of the subsidiaries of the
Borrower party hereto from time to time, whether as an original signatory hereto
or as an Additional Grantor (as herein defined) (together with Borrower, each a
“Grantor”), and Wilmington Trust, National Association, as collateral agent for
the Secured Parties (as herein defined) (in such capacity as collateral agent,
together with its successors and permitted assigns, the “Collateral Agent”).

 

RECITALS:

 

WHEREAS, reference is made to that certain First Lien Credit and Guaranty
Agreement, dated as of the date hereof (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “First Lien Credit
Agreement”), by and among the Borrower, the other Grantors, the lenders and
agents party thereto from time to time and Goldman Sachs Lending Partners LLC,
as administrative agent (in such capacity as administrative agent, together with
its successors and permitted assigns, the “First Lien Administrative Agent”);

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of the
date hereof (as it may be amended, restated, supplemented or otherwise modified
from time to time, the “Revolving Credit Agreement”), by and among the Borrower,
the other Grantors, the lenders and agents party thereto from time to time and
Wells Fargo Bank, N.A., as administrative agent (in such capacity as
administrative agent, together with its successors and permitted assigns, the
“Revolving Agent”);

 

WHEREAS, subject to the terms and conditions of the First Lien Credit Agreement,
certain Grantors may enter into one or more Secured Hedge Agreements or
agreements in respect of Bank Product Obligations with one or more Lender
Counterparties;

 

WHEREAS, in consideration of the extensions of credit and other accommodations
of the First Lien Secured Parties (as defined in the Intercreditor Agreement
referred to herein) as set forth in the respective First Lien Documents (as
defined in the Intercreditor Agreement referred to herein) and the respective
Secured Hedge Agreements and agreements in respect of Bank Product Obligations
with one or more Lender Counterparties, each Grantor has agreed to secure such
Grantor’s obligations under the First Lien Documents (as defined in the
Intercreditor Agreement) and such Grantor’s other First Lien Obligations as set
forth herein;

 

WHEREAS, contemporaneously with the execution of this Agreement, each Grantor
has agreed to secure the Second Lien Obligations (as defined in the
Intercreditor Agreement) by granting a security interest in substantially all of
its assets to the Collateral Agent for the benefit of the Second Lien Secured
Parties (as defined in the Intercreditor Agreement) pursuant to the Second Lien
Security Documents (as defined in the Intercreditor Agreement); and

 

WHEREAS, contemporaneously with the execution of this Agreement, each Grantor
has agreed to secure the Third Lien Obligations (as defined in the Intercreditor
Agreement) by granting a security interest in substantially all of its assets to
the Collateral Agent for the benefit of the Third Lien Secured Parties (as
defined in the Intercreditor Agreement) pursuant to the Third Lien Security
Documents (as defined in the Intercreditor Agreement).

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and

 

--------------------------------------------------------------------------------


 

sufficiency of which is hereby acknowledged, each Grantor and the Collateral
Agent agree as follows:

 

SECTION 1.                         DEFINITIONS; GRANT OF SECURITY.

 

1.1                               General Definitions. In this Agreement, the
following terms shall have the following meanings:

 

“Additional Grantor” shall have the meaning assigned in Section 7.2.

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Assigned Agreements” shall mean all agreements and contracts to which such
Grantor is a party as of the date hereof, or to which such Grantor becomes a
party after the date hereof, including, without limitation, each Material
Contract, as each such agreement may be amended, supplemented or otherwise
modified from time to time in accordance with the terms of the First Lien
Documents.

 

“Assignment of Claims Act” shall mean, collectively, the Assignment of Claims
Act of 1940, as amended, any applicable rules, regulations and interpretations
issued pursuant thereto, any amendments to any of the foregoing, and any similar
state and local statutes and regulations, if applicable.

 

“Borrower” shall have the meaning set forth in the recitals.

 

“Cash Proceeds” shall have the meaning assigned in Section 9.7.

 

“Collateral” shall have the meaning assigned in Section 2.1, subject to the
limitations set forth in Section 2.2.

 

“Collateral Account” shall mean any account established by the Collateral Agent
for the purpose of holding proceeds of Collateral.

 

“Collateral Agent” shall have the meaning set forth in the preamble.

 

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

 

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (4) with respect to any Certificated Security, control

 

2

--------------------------------------------------------------------------------


 

within the meaning of Section 8-106(a) or (b) of the UCC, (5) with respect to
any Electronic Chattel Paper, control within the meaning of Section 9-105 of the
UCC, (6) with respect to Letter of Credit Rights, control within the meaning of
Section 9-107 of the UCC and (7) with respect to any “transferable record” (as
that term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction), control within the
meaning of Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in the jurisdiction relevant to such transferable record.

 

“Copyright Licenses” shall mean any and all agreements, licenses and covenants
providing for the granting of any right in or to any Copyright or otherwise
providing for a covenant not to sue for infringement or other violation of any
Copyright (whether such Grantor is licensee or licensor thereunder) including,
without limitation, each agreement referred to in Schedule 5.2(II) under the
heading “Copyright Licenses” (as such Schedule may be amended or supplemented
from time to time).

 

“Copyrights” shall mean all United States, and foreign copyrights, including but
not limited to copyrights in software, databases, designs (including but not
limited to industrial designs, Protected Designs within the meaning of 17 U.S.C.
1301 et. seq. and Community designs), and Mask Works (as defined under 17 U.S.C.
901 of the U.S. Copyright Act), whether registered or unregistered, as well as
all moral rights, reversionary interests, and termination rights, and, with
respect to any and all of the foregoing: (i) all registrations and applications
therefor including, without limitation, the registrations and applications
referred to in Schedule 5.2(II) under the heading “Copyrights” (as such Schedule
may be amended or supplemented from time to time), (ii) all extensions and
renewals thereof, (iii) the right to sue or otherwise recover for any past,
present and future infringement or other violation thereof and (iv) all Proceeds
of the foregoing, including, without limitation, license fees, royalties,
income, payments, claims, damages and proceeds of suit now or hereafter due
and/or payable with respect thereto.

 

“Disregarded Domestic Subsidiary” shall mean any direct or indirect Domestic
Subsidiary so long as such Domestic Subsidiary is a disregarded entity for
federal income tax purposes and has no material assets other than Equity
Interests of one or more Foreign Subsidiaries.

 

“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“DPT LLC Interests” shall mean the Borrower’s interests in Dynamic Power
Technologies, LLC, a Pennsylvania limited liability company.

 

“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 2.2 hereof but only to the extent, and
for so long as, so excluded thereunder.

 

“Federal Assignment of Claims Act” shall mean, collectively, the Assignment of
Claims Act of 1940, as amended, any applicable rules, regulations and
interpretations issued pursuant thereto, and any amendments to any of the
foregoing.

 

“First Lien Administrative Agent” shall have the meaning set forth in the
recitals.

 

3

--------------------------------------------------------------------------------


 

“First Lien Credit Agreement” shall have the meaning set forth in the recitals.

 

“First Lien Documents” shall mean the “First Lien Documents” as defined in the
Intercreditor Agreement.

 

“First Lien Event of Default” shall mean any event or condition that, under the
terms of any credit agreement, indenture or other agreement governing any
Series of First Lien Debt (as defined in the Intercreditor Agreement) causes, or
permits holders of First Lien Debt outstanding thereunder (with the giving of
notice or the lapse of time, or both, to the extent applicable) to cause, the
First Lien Debt outstanding thereunder to become immediately due and payable.

 

“First Lien Obligations” shall mean the “First Lien Obligations” as defined in
the Intercreditor Agreement.

 

“First Lien Security Documents” shall mean the “First Lien Security Documents”
as defined in the Intercreditor Agreement.

 

“Foreign Subsidiary” shall mean any Subsidiary that is (i) treated as a
“controlled foreign corporation” within the meaning of Section 957 of the
Internal Revenue Code or (ii) a Subsidiary of any entity described in clause
(i).

 

“Government Contract” shall mean any prime contract between the United States of
America or any department, agency or instrumentality of the United States of
America and a Grantor.

 

“Grantors” shall have the meaning set forth in the preamble.

 

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

 

“Intellectual Property” shall mean the Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks, Trademark Licenses, Trade Secrets, and Trade Secret
Licenses, and the right to sue or otherwise recover for any past, present and
future infringement, dilution, misappropriation, or other violation or
impairment thereof, including the right to receive all Proceeds therefrom,
including without limitation license fees, royalties, income, payments, claims,
damages and proceeds of suit, now or hereafter due and/or payable with respect
thereto.

 

“Intellectual Property Security Agreement” shall mean each intellectual property
security agreement executed and delivered by the applicable Grantors,
substantially in the form set forth in Exhibit C, Exhibit D and Exhibit E, as
applicable.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement dated as of
August 18, 2014 among the Grantors, the Collateral Agent and the Secured Debt
Representatives (as defined therein) from time to time party thereto.

 

“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodity Accounts and Deposit Accounts.

 

4

--------------------------------------------------------------------------------


 

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.

 

“Material Intellectual Property” shall mean any Intellectual Property included
in the Collateral that is material to the business of any Grantor or is
otherwise of material value.

 

“Patent Licenses” shall mean all agreements, licenses and covenants providing
for the granting of any license right in or to any Patent or otherwise providing
for a covenant not to sue for infringement or other violation of any Patent
(whether such Grantor is licensee or licensor thereunder) including, without
limitation, each agreement referred to in Schedule 5.2(II) under the heading
“Patent Licenses” (as such Schedule may be amended or supplemented from time to
time).

 

“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, without limitation: (i) each patent and patent
application referred to in Schedule 5.2(II) under the heading “Patents” (as such
Schedule may be amended or supplemented from time to time), (ii) all reissues,
divisions, continuations, continuations-in-part, extensions, renewals, and
reexaminations thereof, (iii) all patentable inventions and improvements
thereto, (iv) the right to sue or otherwise recover for any past, present and
future infringement or other violation thereof, (v) all Proceeds of the
foregoing, including, without limitation, license fees, royalties, income,
payments, claims, damages, and proceeds of suit now or hereafter due and/or
payable with respect thereto, and (vi) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world.

 

“Pledge Supplement” shall mean any supplement to this Agreement in substantially
the form of Exhibit A.

 

“Pledged Debt” shall mean, subject to Section 2.2, all indebtedness for borrowed
money owed to such Grantor, whether or not evidenced by any Instrument,
including, without limitation, all indebtedness described on Schedule
5.2(I) under the heading “Pledged Debt” (as such Schedule may be amended or
supplemented from time to time), issued by the obligors named therein, the
instruments, if any, evidencing such any of the foregoing, and all interest,
cash, instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing.

 

“Pledged Equity Interests” shall mean, subject to Section 2.2, all Pledged
Stock, Pledged LLC Interests, Pledged Partnership Interests and any other
participation or interests in any equity or profits of any business entity
including, without limitation, any trust and all management rights relating to
any entity whose Equity Interests are included as Pledged Equity Interests.

 

“Pledged LLC Interests” shall mean, subject to Section 2.2, all interests in any
limited liability company and each series thereof including, without limitation,
all limited liability company interests listed on Schedule 5.2(I) under the
heading “Pledged LLC Interests” (as such Schedule may be amended or supplemented
from time to time) and the certificates, if any, representing such limited
liability company interests and any interest of such Grantor on the books and
records of such limited liability company or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights,

 

5

--------------------------------------------------------------------------------


 

options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such limited liability company interests and all rights as a
member of the related limited liability company.

 

“Pledged Partnership Interests” shall mean, subject to Section 2.2, all
interests in any general partnership, limited partnership, limited liability
partnership or other partnership including, without limitation, all partnership
interests listed on Schedule 5.2(I) under the heading “Pledged Partnership
Interests” (as such Schedule may be amended or supplemented from time to time)
and the certificates, if any, representing such partnership interests and any
interest of such Grantor on the books and records of such partnership or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests and all rights as a partner of the related partnership.

 

“Pledged Stock” shall mean, subject to Section 2.2, all shares of capital stock
owned by such Grantor, including, without limitation, all shares of capital
stock described on Schedule 5.2(I) under the heading “Pledged Stock” (as such
Schedule may be amended or supplemented from time to time), and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares.

 

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.

 

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written or non-written forms of information related in any way
to the foregoing or any Receivable.

 

“Regulatory Exception” shall mean any action that could reasonably be expected
to result in a violation of any provision of federal, state, or local law or
regulation applicable to any Grantor or Subsidiary of a Grantor, any order,
writ, judgment, injunction or decree of any court or other Governmental
Authority binding on any Grantor or Subsidiary of a

 

6

--------------------------------------------------------------------------------


 

Grantor, or any contract between a Grantor or Subsidiary of a Grantor with any
Governmental Authority (including any such agreement that limits sharing of any
information) other than any such contracts entered into for purposes of avoiding
compliance with any representation and warranty, covenant or other provision in
this Agreement. In the event that a Government Contract contains restrictions on
disclosure of classified information (as that term is defined in the National
Industrial Security Program Operating Manual (DoD 5220.22-M)), information
identified on a DD Form 254, or a clause such as DFARS 252.204-7004, and such
information is required in order to complete the notices and assignment of such
Government Contract pursuant to the Federal Assignment of Claims Act and such
Government Contract requires government approval for release of the information
by the Grantor or a Subsidiary of Grantor outside of the Grantor or a Subsidiary
of Grantor, the Grantor or Subsidiary of Grantor will promptly undertake the
procedures set forth in the Government Contract, applicable government
regulation or guidance, or clause, to request the required government approval
for such disclosure. In the event Collateral Agent or Grantor seeks to file a
Notice of Assignment and the Instrument of Assignment with the federal
government pursuant to the Assignment of Claims Act with respect to a Government
Contract, the Grantor agrees to cooperate with the Collateral Agent to submit
such Notice of Assignment and Instrument of Assignment to the federal
government. If pursuant to Federal Acquisition Regulation (“FAR”) 52.232-23(c),
submission of such Notice of Assignment and Instrument of Assignment requires
the disclosure of classified information, the Grantor agrees to immediately seek
the authorization of the contracting officer with authority for the contract as
set forth in FAR 52.232-23(c) in order to effect the filing of such Notice of
Assignment.

 

“Revolving Agent” shall have the meaning set forth in the recitals.

 

“Revolving Credit Agreement” shall have the meaning set forth in the recitals.

 

“Secured Obligations” shall have the meaning assigned in Section 3.1.

 

“Secured Parties” shall mean the “First Lien Secured Parties” as defined in the
Intercreditor Agreement.

 

“Trademark Licenses” shall mean any and all agreements, licenses and covenants
providing for the granting of any right in or to any Trademark or otherwise
providing for a covenant not to sue for infringement, dilution or other
violation of any Trademark or permitting co-existence with respect to a
Trademark (whether such Grantor is licensee or licensor thereunder) including,
without limitation, each agreement referred to in Schedule 5.2(II) under the
heading “Trademark Licenses” (as such Schedule may be amended or supplemented
from time to time).

 

“Trademarks” shall mean all United States, and foreign trademarks, trade names,
trade dress, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, whether or not registered, and with respect to any
and all of the foregoing: (i) all registrations and applications therefor
including, without limitation, the registrations and applications referred to in
Schedule 5.2(II) under the heading “Trademarks”(as such Schedule may be amended
or supplemented from time to time), (ii) all extensions or renewals of any of
the foregoing, (iii) all of the goodwill of the business connected with the use
of and symbolized by any of the foregoing, (iv) the right to sue or otherwise
recover for any past, present and future infringement, dilution or other
violation of any of the foregoing or for any injury to the related goodwill,
(v) all Proceeds of the foregoing,

 

7

--------------------------------------------------------------------------------


 

including, without limitation, license fees, royalties, income, payments,
claims, damages, and proceeds of suit now or hereafter due and/or payable with
respect thereto, and (vi) all other rights of any kind accruing thereunder or
pertaining thereto throughout the world.

 

“Trade Secrets” shall mean all trade secrets whether or not the foregoing has
been reduced to a writing or other tangible form, including all documents and
things embodying, incorporating, or referring in any way to the foregoing, and
with respect to any and all of the foregoing: (i) the right to sue or otherwise
recover for any past, present and future misappropriation or other violation
thereof and (ii) all Proceeds of the foregoing, including, without limitation,
license fees, royalties, income, payments, claims, damages, and proceeds of suit
now or hereafter due and/or payable with respect thereto.

 

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 5.2(II) under the heading “Trade Secret Licenses” (as such
Schedule may be amended or supplemented from time to time).

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

 

“United States” shall mean the United States of America.

 

1.2                               Definitions; Interpretation.

 

(a)                                 In this Agreement, the following capitalized
terms shall have the meaning given to them in the UCC (and, if defined in more
than one Article of the UCC, shall have the meaning given in Article 9 thereof):
Account, Account Debtor, As-Extracted Collateral, Bank, Certificated Security,
Chattel Paper, Commercial Tort Claims, Commodity Account, Commodity Contract,
Commodity Intermediary, Consignee, Consignment, Consignor, Deposit Account,
Document, Entitlement Order, Electronic Chattel Paper, Equipment, Farm Products,
Fixtures, General Intangibles, Goods, Health-Care-Insurance
Receivable, Instrument, Inventory, Letter of Credit Right, Manufactured Home,
Money, Payment Intangible, Proceeds, Record, Securities Account, Securities
Intermediary, Security Certificate, Security Entitlement, Supporting
Obligations, Tangible Chattel Paper and Uncertificated Security.

 

(b)                                 All other capitalized terms used herein
(including the preamble and recitals hereto) and not otherwise defined herein
shall have the meanings ascribed thereto in the First Lien Credit Agreement or
the Intercreditor Agreement, as applicable. The incorporation by reference of
terms defined in the First Lien Credit Agreement or the Intercreditor Agreement,
as applicable, shall survive any termination of the First Lien Credit Agreement
or the Intercreditor Agreement, as applicable, until this Agreement is
terminated as provided in Section 11 hereof. Any of the terms defined herein
may, unless the context otherwise requires, be used in the singular or the
plural, depending on the reference. References herein to any Section, Appendix,
Schedule or Exhibit shall be to a Section, an Appendix, a Schedule or an
Exhibit, as the case may be, hereof unless otherwise specifically provided.
Unless the context requires otherwise, any

 

8

--------------------------------------------------------------------------------


 

definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other document). The use herein of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter. The terms lease and
license shall include sub-lease and sub-license, as applicable. If any conflict
or inconsistency exists between this Agreement and any of the First Lien
Documents or the Intercreditor Agreement, the applicable First Lien Document or
the Intercreditor Agreement, as applicable, shall govern. All references herein
to provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC. This Agreement will
be construe without regard to the identity of the party who drafted it and as
though the parties participated equally in drafting it. Consequently, each of
the parties acknowledges and agrees that any rule of construction that a
document is to be construed against the drafting party will not be applicable to
this Agreement. The recitals to this Agreement are incorporated by reference
herein as if set forth fully herein.

 

SECTION 2.                       GRANT OF SECURITY.

 

2.1                               Grant of Security. Each Grantor hereby grants
to the Collateral Agent, for the benefit of the Secured Parties, a security
interest in and continuing lien on all of such Grantor’s right, title and
interest in, to and under all personal property of such Grantor including, but
not limited to the following, in each case whether now or hereafter existing or
in which any Grantor now has or hereafter acquires an interest and wherever the
same may be located (all of which being hereinafter collectively referred to as
the “Collateral”):

 

(a)                           Accounts;

 

(b)                           Chattel Paper;

 

(c)                            Documents;

 

(d)                           General Intangibles;

 

(e)                            Goods (including, without limitation, Inventory
and Equipment);

 

(f)                             Instruments;

 

(g)                            Insurance;

 

(h)                           Intellectual Property;

 

(i)                               Investment Related Property (including,
without limitation, Deposit Accounts);

 

(j)                              Letter of Credit Rights;

 

9

--------------------------------------------------------------------------------


 

(k)                           Money;

 

(l)                               Receivables and Receivable Records;

 

(m)                       Commercial Tort Claims now or hereafter described on
Schedule 5.2

 

(n)                           to the extent not otherwise included above, all
other personal property of any kind and all Collateral Records, Collateral
Support and Supporting Obligations relating to any of the foregoing; and

 

(o)                           to the extent not otherwise included above, all
Proceeds, products, accessions, rents and profits of or in respect of any of the
foregoing.

 

2.2                               Certain Limited Exclusions. Notwithstanding
anything herein or in any other Secured Debt Document to the contrary, in no
event shall the Collateral include or the security interest granted under
Section 2.1 hereof attach to (a) any lease, license, contract or agreement to
which any Grantor is a party, and any of its rights or interest thereunder, if
and to the extent that a security interest is prohibited by or in violation of
(i) any law, rule or regulation applicable to such Grantor, or (ii) a term,
provision or condition of any such lease, license, contract or agreement (unless
such law, rule, regulation, term, provision or condition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity); provided, however,
that the Collateral shall include (and such security interest shall attach)
immediately at such time as the contractual or legal prohibition shall no longer
be applicable and to the extent severable, shall attach immediately to any
portion of such lease, license, contract or agreement not subject to the
prohibitions specified in (i) or (ii) above; provided, further, that the
exclusions referred to in clause (a) of this Section 2.2 shall not include any
Proceeds of any such lease, license, contract or agreement; (b) in any of the
outstanding voting Equity Interests of a Foreign Subsidiary or a Disregarded
Domestic Subsidiary in excess of 65% of the voting power of all classes of
Equity Interests of such Foreign Subsidiary or Disregarded Domestic Subsidiary
entitled to vote; provided that immediately upon the amendment of the Internal
Revenue Code to allow the pledge of a greater percentage of the voting power of
Equity Interests in a Foreign Subsidiary or a Disregarded Domestic Subsidiary
without adverse tax consequences, the Collateral shall include, and the security
interest granted by each Grantor shall attach to, such greater percentage of
Equity Interests of each Foreign Subsidiary or Disregarded Domestic Subsidiary,
as applicable; (c) any “intent-to-use” application for registration of a
Trademark filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
prior to the filing of a “Statement of Use” pursuant to Section 1(d) of the
Lanham Act or an “Amendment to Allege Use” pursuant to Section 1(c) of the
Lanham Act with respect thereto, solely to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of any registration that issues from
such intent-to-use application under applicable federal law; and (d) Equity
Interests in any joint venture or any entity that is not a Subsidiary, other
than proceeds thereof, but only to the extent that (x) the creation of a
security interest in such Equity Interests is prohibited or restricted by the
Organizational Documents of such entity or by any contractual restriction
contained in any agreement with third party holders of the other Equity
Interests in such entity which holders are not Affiliates of a Grantor (except
to the extent any such prohibition or restriction is deemed ineffective under
the UCC or other applicable law), in each case, in existence prior to the date
hereof and (y) the Grantors used their commercially reasonable efforts, and did
not succeed, to remove such prohibition or restriction. Notwithstanding anything
set forth in this Agreement to the contrary, the Grantor shall not be

 

10

--------------------------------------------------------------------------------


 

required to register, or disclose any information which would result in a
Regulatory Exception, provided that Grantor provide notice to Collateral Agent
of any such determination along with such additional information as the
Collateral Agent may reasonably request to verify to their satisfaction that
such information is subject to a Regulatory Exception.

 

SECTION 3.                         SECURITY FOR OBLIGATIONS; GRANTORS REMAIN
LIABLE.

 

3.1                               Security for First Lien Obligations. This
Agreement secures, and the Collateral is collateral security for, the prompt and
complete payment or performance in full when due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
the payment of amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C.
§362(a) (and any successor provision thereof)), of all First Lien Obligations
(the “Secured Obligations”).

 

3.2                               Continuing Liability Under Collateral.
Notwithstanding anything herein to the contrary, (i) each Grantor shall remain
liable for all obligations under the Collateral and nothing contained herein is
intended or shall be a delegation of duties to the Collateral Agent or any other
Secured Party, (ii) each Grantor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
agreements relating to Pledged Partnership Interests or Pledged LLC Interests,
to perform all of the obligations undertaken by it thereunder all in accordance
with and pursuant to the terms and provisions thereof and neither the Collateral
Agent nor any Secured Party shall have any obligation or liability under any of
such agreements by reason of or arising out of this Agreement or any other
document related thereto nor shall the Collateral Agent nor any Secured Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests, and (iii) the exercise by the Collateral Agent of any of
its rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

 

SECTION 4.                         CERTAIN PERFECTION REQUIREMENTS

 

4.1                               Delivery Requirements.

 

(a)                                 With respect to any Certificated Securities
included in the Collateral, each Grantor shall deliver to the Collateral Agent
the Security Certificates evidencing such Certificated Securities duly indorsed
by an effective indorsement (within the meaning of Section 8-107 of the UCC), or
accompanied by share transfer powers or other instruments of transfer duly
endorsed by such an effective endorsement, in each case, to the Collateral Agent
or in blank. In addition, each Grantor shall cause any certificates evidencing
any Pledged Equity Interests, including, without limitation, any Pledged
Partnership Interests or Pledged LLC Interests, to be similarly delivered to the
Collateral Agent regardless of whether such Pledged Equity Interests constitute
Certificated Securities.

 

(b)                                 With respect to any Instruments or Tangible
Chattel Paper included in the Collateral, each Grantor shall deliver to the
Collateral Agent all such Instruments or Tangible Chattel Paper to the
Collateral Agent (or its agent) duly indorsed in blank; provided, however, that
such delivery requirement shall not apply to (i) any Instruments or Tangible
Chattel Paper having a face amount of less than $25,000 individually or $50,000
in the aggregate, (ii) Instruments processed as required by the Revolving Credit
Agreement and (iii) Instruments or

 

11

--------------------------------------------------------------------------------


 

Tangible Chattel Paper located outside of the United States, the delivery of
which to Collateral Agent in the United States would result in adverse tax
consequences to any Grantor.

 

4.2                               Control Requirements.

 

(a)                                 With respect to any Deposit Accounts,
Securities Accounts, Security Entitlements, Commodity Accounts and Commodity
Contracts included in the Collateral, each Grantor shall ensure that the
Collateral Agent (or its agent) has Control thereof; provided, however, that
such Control requirement shall not apply to any (i) Deposit Accounts, Securities
Accounts, Security Entitlements, Commodity Accounts and Commodity Contracts for
which the aggregate average monthly balance of all such accounts is less than
$500,000 or (ii) accounts specially and exclusively used for payroll, payroll
tax and other employee wage and benefit payments. With respect to any Securities
Accounts or Securities Entitlements, such Control shall be accomplished by the
Grantor causing the Securities Intermediary maintaining such Securities Account
or Security Entitlement to enter into an agreement in form and substance
reasonably satisfactory to the Collateral Agent pursuant to which the Securities
Intermediary shall agree to comply with the Collateral Agent’s (or its agent’s)
Entitlement Orders without further consent by such Grantor. With respect to any
Deposit Account, each Grantor shall cause the depositary institution maintaining
such account to enter into an agreement in form and substance reasonably
satisfactory to the Collateral Agent pursuant to which the Bank shall agree to
comply with the Collateral Agent’s (or its agent’s) instructions with respect to
disposition of funds in the Deposit Account without further consent by such
Grantor. With respect to any Commodity Accounts or Commodity Contracts each
Grantor shall cause Control in favor of the Collateral Agent (or its agent’s) in
a manner reasonably acceptable to the Collateral Agent. Notwithstanding anything
to the contrary in this Agreement or any other Secured Debt Document, the
Collateral Agent shall only issue Entitlement Orders or instructions with
respect to Deposit Accounts, Securities Accounts, Security Entitlements,
Commodity Accounts and Commodity Contracts upon the occurrence and during the
continuance of a First Lien Event of Default.

 

(b)                                 With respect to any Uncertificated Security
included in the Collateral and issued by an issuer formed under the laws of the
United States or any political subdivision thereof (other than any
Uncertificated Securities credited to a Securities Account and the DPT LLC
Interests), each Grantor shall cause the issuer of such Uncertificated Security
to either (i) register the Collateral Agent as the registered owner thereof on
the books and records of the issuer or (ii) execute an agreement substantially
in the form of Exhibit B hereto (or such other agreement in form and substance
reasonably satisfactory to the Collateral Agent), pursuant to which such issuer
agrees to comply with the Collateral Agent’s instructions with respect to such
Uncertificated Security without further consent by such Grantor; provided,
however, that the Collateral Agent shall only issue instructions with respect to
such Uncertificated Security without the consent of such Grantor upon the
occurrence and during the continuance of a First Lien Event of Default.

 

(c)                                  With respect to any Letter of Credit Rights
with respect to a letter of credit drawable for an amount of $50,000 or more and
included in the Collateral (other than any Letter of Credit Rights constituting
a Supporting Obligation for a Receivable in which the Collateral Agent has a
valid and perfected security interest), Grantor shall ensure that Collateral
Agent has Control thereof by obtaining the written consent of each issuer of
each related letter of credit to the assignment of the proceeds of such letter
of credit to the Collateral Agent; provided, however, that the Collateral Agent
shall only issue instructions with respect to such Letter of Credit Rights
without the consent of such Grantor upon the occurrence and during the
continuance of a First Lien Event of Default.

 

12

--------------------------------------------------------------------------------


 

(d)                                 With respect to any Electronic Chattel Paper
or “transferable record” (as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction) included in the Collateral, Grantor shall ensure that the
Collateral Agent has Control thereof; provided, however, that such Control
requirement shall not apply to any Electronic Chattel Paper or transferable
record having a face amount of less than $25,000 individually or $50,000 in the
aggregate.

 

4.3                               Intellectual Property Recording Requirements.

 

(a)                                 In the case of any Collateral (whether now
owned or hereafter acquired) consisting of issued U.S. Patents and applications
therefor, each Grantor that is an owner or assignee of such U.S. Patent or
application shall within 30 days of acquisition thereof execute and deliver to
the Collateral Agent a First Lien Patent Security Agreement in substantially the
form of Exhibit D hereto (or a supplement thereto) covering all such Patents in
appropriate form for recordation with the U.S. Patent and Trademark Office with
respect to the security interest of the Collateral Agent.

 

(b)                                 In the case of any Collateral (whether now
owned or hereafter acquired) consisting of registered U.S. Trademarks and
applications therefor, each Grantor that is an owner, assignee or applicant of
such U.S. Trademark shall within 30 days of acquisition thereof execute and
deliver to the Collateral Agent a First Lien Trademark Security Agreement in
substantially the form of Exhibit C hereto (or a supplement thereto) covering
all such Trademarks in appropriate form for recordation with the U.S. Patent and
Trademark Office with respect to the security interest of the Collateral Agent.

 

(c)                                  In the case of any Collateral (whether now
owned or hereafter acquired) consisting of registered U.S. Copyrights and
exclusive Copyright Licenses in respect of registered U.S. Copyrights for which
any Grantor is the licensee, each Grantor that is an owner of such U.S.
Copyright or licensee of such exclusive Copyright License shall within 30 days
of acquisition thereof execute and deliver to the Collateral Agent a First Lien
Copyright Security Agreement in substantially the form of Exhibit E hereto (or a
supplement thereto) covering all such Copyrights and exclusive Copyright
Licenses in appropriate form for recordation with the U.S. Copyright Office with
respect to the security interest of the Collateral Agent.

 

4.4                               Other Actions.

 

(a)                                 If any issuer of any Pledged Equity Interest
is organized under a jurisdiction outside of the United States, upon the request
of Collateral Agent each Grantor shall take such additional actions, including,
without limitation, causing the issuer to register the pledge on its books and
records or making such filings or recordings, in each case as may be necessary
or advisable under the laws of such issuer’s jurisdiction to ensure the
validity, perfection and priority of the security interest of the Collateral
Agent.

 

(b)                                 With respect to any Pledged Partnership
Interests and Pledged LLC Interests included in the Collateral (other than the
DPT LLC Interests), if the Grantors own less than 100% of the Equity Interests
in any issuer of such Pledged Partnership Interests or Pledged LLC Interests,
Grantors shall use their commercially reasonable efforts to obtain the consent
of each other holder of partnership interest or limited liability company
interests in such issuer to the security interest of the Collateral Agent
hereunder and following and during the continuance of a First Lien Event of
Default, the transfer of such Pledged Partnership Interests and Pledged LLC

 

13

--------------------------------------------------------------------------------


 

Interests to the Collateral Agent or its designee, and to the substitution of
the Collateral Agent or its designee as a partner or member with all the rights
and powers related thereto. Each Grantor consents to the grant by each other
Grantor of a Lien in all Investment Related Property to the Collateral Agent and
without limiting the generality of the foregoing consents to the transfer of any
Pledged Partnership Interest and any Pledged LLC Interest to the Collateral
Agent or its designee following and during the continuance of a First Lien Event
of Default and to the substitution of the Collateral Agent or its designee as a
partner in any partnership or as a member in any limited liability company with
all the rights and powers related thereto.

 

(c)                                  With respect to any Goods in excess of
$25,000 individually or $50,000 in the aggregate, which is covered by a
certificate of title under a statute of any jurisdiction under the law of which
indication of a security interest on such certificate is required as a condition
of perfection thereof, upon the reasonable request of the Collateral Agent, such
Grantor shall (A) provide information with respect to any such Goods,
(B) execute and file with the registrar of motor vehicles or other appropriate
authority in such jurisdiction an application or other document requesting the
notation or other indication of the security interest created hereunder on such
certificate of title, and (C) deliver to the Collateral Agent copies of all such
applications or other documents filed during such calendar quarter and copies of
all such certificates of title issued during such calendar quarter indicating
the security interest created hereunder in the items of Goods covered thereby.

 

4.5                               Timing and Notice. With respect to any
Collateral in existence on the Closing Date, each Grantor shall comply with the
requirements of Section 4 on the date hereof and, with respect to any Collateral
hereafter owned or acquired, such Grantor shall comply with such requirements
within 30 days of Grantor acquiring rights therein. Each Grantor shall within 30
days of acquisition inform the Collateral Agent of its acquisition of any
Collateral for which any action is required by Section 4 hereof (including, for
the avoidance of doubt, within 30 days from the filing of any applications for,
or the issuance or registration of, any Patents, Copyrights or Trademarks).
Notwithstanding the foregoing, (i) each Grantor shall have 30 days from the
Closing Date to provide the Collateral Agent (or its agent, in the case of any
Deposit Accounts) with Control over any Investment Accounts in existence as of
the Closing Date, which period may be extended by the Collateral Agent in its
sole discretion and (ii) each Grantor shall have 30 days from the opening of any
Investment Account after the Closing Date or from the acquisition of any
Investment Account after the Closing Date, as applicable, to provide the
Collateral Agent (or its agent, in the case of any Deposit Accounts) with
Control over any such Investment Accounts, in each case which period may be
extended by the Collateral Agent in its sole discretion.

 

SECTION 5.                         REPRESENTATIONS AND WARRANTIES.

 

Each Grantor hereby represents and warrants, on the Closing Date and on the date
of each extension of credit under a First Lien Document, that:

 

5.1                               Grantor Information and Status.

 

(a)                                 Schedule 5.1(A) (as such Schedule may be
amended or supplemented from time to time) sets forth under the appropriate
headings: (1) the full legal name of such Grantor, (2) the type of organization
of such Grantor, (3) the jurisdiction of organization of such Grantor, (4) its
organizational identification number, if any, and (5) the jurisdiction where the
chief executive office or its sole place of business is located, and Schedule
5.1(B) (as such

 

14

--------------------------------------------------------------------------------


 

Schedule may be amended or supplemented from time to time) sets forth under the
appropriate heading, all trade names or other names under which such Grantor
currently conducts business;

 

(b)                                 except as provided on Schedule 5.1(C), it
has not changed its name, jurisdiction of organization, chief executive office
or sole place of business or its corporate structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) and has not done
business under any other name, in each case, within the past five years;

 

(c)                                  it has not within the last five years
become bound (whether as a result of merger or otherwise) as debtor under a
security agreement entered into by another Person as the debtor (and such
Grantor was not a party thereto), which has not heretofore been terminated other
than the agreements identified on Schedule 5.1(D) hereof (as such Schedule may
be amended or supplemented from time to time);

 

(d)                                 such Grantor has been duly organized and is
validly existing as an entity of the type as set forth opposite such Grantor’s
name on Schedule 5.1(A) solely under the laws of the jurisdiction as set forth
opposite such Grantor’s name on Schedule 5.1(A) and remains duly existing as
such. Such Grantor has not filed any certificates of dissolution or liquidation,
any certificates of domestication, transfer or continuance in any other
jurisdiction; and

 

(e)                                  no Grantor is a “transmitting utility” (as
defined in Section 9-102(a)(80) of the UCC).

 

5.2                               Collateral Identification, Special Collateral.

 

(a)                                 Schedule 5.2 (as such Schedule may be
amended or supplemented from time to time) sets forth as of the date of such
Schedule under the appropriate headings all of such Grantor’s: (1) equity
interests in another limited liability company, general partnership, limited
partnership, limited liability partnership or other partnership, and all shares
of capital stock owned by such Grantor, (2) all promissory notes, instruments
(other than checks to be deposited in the ordinary course of business), tangible
chattel paper, electronic chattel paper and other evidence of indebtedness for
borrowed money having an aggregate value or face amount in excess of $25,000,
including all intercompany notes with another Grantors or any of its
subsidiaries, (3) Securities Accounts other than any Securities Accounts holding
assets with a market value of less than $10,000 individually or $25,000 in the
aggregate, (4) Deposit Accounts other than any Deposit Accounts holding less
than $10,000 individually or $25,000 in the aggregate, (5) Commodity Contracts
and Commodity Accounts, (6) United States registrations and issuances of and
applications for Patents, Trademarks, and Copyrights owned by each Grantor,
(7) Patent Licenses, Trademark Licenses, Trade Secret Licenses and Copyright
Licenses, in each case other than licenses or grants of Intellectual Property
entered into in the ordinary course of business and “shrink wrap,” “click
through” or similar license agreements accompanying commercially available
computer software, (8) Commercial Tort Claims other than any Commercial Tort
Claims having a value of less than $10,000 individually and $25,000 in the
aggregate, (9) Letter of Credit Rights for letters of credit other than any
Letters of Credit Rights worth less than $10,000 individually or $25,000 in the
aggregate, and (10) the name and address of any warehouseman, bailee or other
third party in possession of any Inventory, Equipment and other tangible
personal property other than any Inventory, Equipment or other tangible personal
property having a value less than $25,000 individually or $50,000 in the
aggregate. Within 45 days of the end of each calendar year, each Grantor shall
provide Collateral Agent with a supplement of such Schedule (if necessary) so
such schedule is accurate in all material respects as of the last day of such
calendar year;

 

15

--------------------------------------------------------------------------------


 

(b)                                 none of the Collateral constitutes, or is
the Proceeds of, (1) Farm Products, (2) As-Extracted Collateral,
(3) Manufactured Homes, (4) Health-Care-Insurance Receivables; (5) timber to be
cut, or (6) aircraft, aircraft engines, satellites, ships or railroad rolling
stock. No material portion of the collateral consists of motor vehicles or other
goods subject to a certificate of title statute of any jurisdiction of the
United States;

 

(c)                                  all information supplied in writing by any
Grantor to a Secured Party with respect to any of the Collateral (in each case
taken as a whole with respect to any particular Collateral) is accurate and
complete in all material respects; provided, however, that information
concerning the counter party to any Patent Licenses, Trademark Licenses, Trade
Secret Licenses and Copyright Licenses is, to the knowledge of such Grantor,
accurate and complete in all material respects;

 

(d)                                 not more than 10% of the value of all
personal property included in the Collateral is located in any country other
than the United States; and

 

(e)                                  no Excluded Asset is material to the
business of such Grantor.

 

5.3                               Ownership of Collateral and Absence of Other
Liens.

 

(a)                                 it owns the Collateral purported to be owned
by it or otherwise has the rights it purports to have in each item of Collateral
(assuming that any licensor that is the counter party to any Patent Licenses,
Trademark Licenses, Trade Secret Licenses and Copyright Licenses has all rights
necessary to grant such license) and, as to all Collateral whether now existing
or hereafter acquired, developed or created (including by way of lease or
license), will continue to own or have such rights in each item of the
Collateral (except as otherwise permitted by the First Lien Documents) (assuming
that any licensor that is the counter party to any Patent Licenses, Trademark
Licenses, Trade Secret Licenses and Copyright Licenses has all rights necessary
to grant such license, and limited to the term of such license), in each case
free and clear of any and all Liens, rights or claims of all other Persons
(other than the rights of any licensor that is the counter party to any Patent
Licenses, Trademark Licenses, Trade Secret Licenses and Copyright Licenses),
including, without limitation, liens arising as a result of such Grantor
becoming bound (as a result of merger or otherwise) as debtor under a security
agreement entered into by another Person other than any Permitted Liens; and

 

(b)                                 other than any financing statements filed in
favor of the Collateral Agent, no effective financing statement, fixture filing
or other instrument similar in effect under any applicable law covering all or
any part of the Collateral is on file in any filing or recording office except
for (x) financing statements for which duly authorized proper termination
statements have been delivered to the Collateral Agent for filing and
(y) financing statements filed in connection with Permitted Liens. Other than
the Collateral Agent (or its permitted agent) and any automatic control in favor
of a Bank, Securities Intermediary or Commodity Intermediary maintaining a
Deposit Account, Securities Account or Commodity Contract, no Person that is a
“secured party” (as defined in the UCC) is in Control of any Collateral.

 

5.4                               Status of Security Interest.

 

(a)                                 upon the filing of financing statements
naming each Grantor as “debtor” and the Collateral Agent as “secured party” and
describing the Collateral in the filing offices set forth opposite such
Grantor’s name on Schedule 5.4 hereof (as such Schedule may be amended or
supplemented from time to time), the security interest of the Collateral Agent
in all Collateral that

 

16

--------------------------------------------------------------------------------


 

can be perfected by the filing of a financing statement under the Uniform
Commercial Code as in effect in the jurisdiction of such Grantor’s formation
will constitute a valid, perfected, First Priority Lien with respect to such
Collateral. Each agreement purporting to give the Collateral Agent (or its
agent) Control over any Collateral that complies with the requirements of the
UCC with respect to Control is effective to establish the Collateral Agent’s (or
its agent’s) Control of the Collateral subject thereto;

 

(b)                                 to the extent perfection or priority of the
security interest therein is not subject to Article 9 of the UCC, upon proper
recordation of the security interests granted hereunder in Patents, Trademarks,
and Copyrights constituting Collateral registered in the United States in the
applicable intellectual property registries of the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, and
payment of applicable fees, the security interests granted to the Collateral
Agent hereunder in such Patents, Trademarks, and Copyrights constituting
Collateral registered in the United States shall constitute valid, perfected,
First Priority Liens;

 

(c)                                  no authorization, consent, approval or
other action by, and no notice to or filing with, any Governmental Authority or
regulatory body or any other Person is required for either (i) the pledge or
grant by any Grantor of the Liens purported to be created in favor of the
Collateral Agent hereunder or (ii) the exercise by the Collateral Agent of any
rights or remedies in respect of any Collateral in the United States (whether
specifically granted or created hereunder or created or provided for by
applicable law), except (A) for the filings contemplated by Section 4.4(c),
Section 5.4(a) or Section 5.4(b), (B) with respect to the ability of the
Collateral Agent to obtain direct payment from a Governmental Authority,
compliance with the Assignment of Claims Act, (C) as may be required, in
connection with the disposition of any Investment Related Property, by laws
generally affecting the offering and sale of Securities and (D) with respect to
the Collateral Agent’s ability to transfer Pledged Equity Interests in any
Person that has a United States facility security clearance after the occurrence
of an event of default, such reports, filings, authorizations or consents to,
from or of the United States government as may be required for the United States
government to examine whether any foreign ownership control or influence (FOCI)
exists, within the meaning of such term as used in the NISPOM;

 

(d)                                 to the extent permitted by the Federal
Assignment of Claims Act, the payments due to a Grantor under each Government
Contract can be assigned to the Collateral Agent by complying with the
provisions of the Federal Assignment of Claims Act; and

 

(e)                                  each Grantor is in compliance with its
obligations under Section 4 hereof.

 

5.5                               Goods and Receivables.

 

(a)                                 each Receivable (i) is and will be the
legal, valid and binding obligation of the Account Debtor in respect thereof,
representing an unsatisfied obligation of such Account Debtor, (ii) is
enforceable in accordance with its terms except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws,
(iii) is not subject to any credits, rights of recoupment, setoffs, defenses,
taxes, counterclaims (except with respect to refunds, returns and allowances in
the ordinary course of business and except as permitted by the Revolving Credit
Agreement) and (iv) is in compliance in all material respects with all
applicable laws, whether federal, state, local or foreign; and

 

17

--------------------------------------------------------------------------------


 

(b)                                 no Goods now or hereafter produced by any
Grantor and included in the Collateral have been or will be produced in
violation of the requirements of the Fair Labor Standards Act, as amended, or
the rules and regulations promulgated thereunder.

 

5.6                               Pledged Equity Interests, Investment Related
Property.

 

(a)                                 it is the record and beneficial owner of the
Pledged Equity Interests free of all Liens, rights or claims of other Persons
other than Permitted Liens (including Liens securing First Lien Obligations,
Second Lien Obligations and Third Lien Obligations) and there are no outstanding
warrants, options or other rights to purchase, or shareholder, voting trust or
similar agreements outstanding with respect to, or property that is convertible
into, or that requires the issuance or sale of, any Pledged Equity Interests;

 

(b)                                 except as set forth on Schedule 5.6, no
consent of any Person including any other general or limited partner, any other
member of a limited liability company, any other shareholder or any other trust
beneficiary is necessary or advisable in connection with the creation,
perfection or First Priority status of the security interest of the Collateral
Agent in any Pledged Equity Interests or the exercise by the Collateral Agent of
the voting or other rights provided for in this Agreement or the exercise of
remedies in respect thereof except such as have been obtained;

 

(c)                                  all of the Pledged LLC Interests (other
than the DPT LLC Interests) and Pledged Partnership Interests are or represent
interests that by their terms provide that they are securities governed by the
uniform commercial code of an applicable jurisdiction; and

 

(d)                                 Grantor has caused each partnership or
limited liability company that is a Subsidiary of such Grantor and has issued
Pledged Equity Interests to amend its partnership agreement or limited liability
company agreement to include the following provision: “Notwithstanding any other
provision of this agreement, in the event that a First Lien Event of Default (as
defined in the First Lien Pledge and Security Agreement dated as of August 18,
2014 among Alion Science and Technology Corporation, the subsidiaries of Alion
Science and Technology Corporation from time to time party thereto and
Wilmington Trust, National Association, as collateral agent thereunder (together
with its successors and assigns, the “Collateral Agent”)) shall have occurred
and be continuing and the Collateral Agent shall exercise any of its rights and
remedies with respect to equity interests in the company, then each
[member][partner] hereby irrevocably consents to the transfer of any equity
interest and all related management and other rights in the company to the
Collateral Agent or any designee of the Collateral Agent. The Collateral Agent
is a third party beneficiary of this provision and this provision cannot be
amended or repealed without the consent of the Collateral Agent until the
Discharge of First Lien Obligations (as defined in the Intercreditor Agreement
referred to in such First Lien Pledge and Security Agreement).”

 

5.7                               Intellectual Property.

 

(a)                                 it is the sole and exclusive owner of the
entire right, title, and interest in and to all Intellectual Property of such
Grantor that is listed on Schedule 5.2(II) (as such Schedule may be amended or
supplemented from time to time), and owns or (assuming that any licensor that is
the counterparty to any Patent Licenses, Trademark Licenses, Trade Secret
Licenses and Copyright Licenses has all rights necessary to grant such license,
and limited to the term of such license) has the valid right to use, all
Material Intellectual Property, free and clear of all Liens, claims and
licenses, except for Permitted Liens, licenses in the ordinary course of
business, the

 

18

--------------------------------------------------------------------------------


 

licenses set forth on Schedule 5.2(II) (as such Schedule may be amended or
supplemented from time to time) and restrictions where such use would otherwise
be a Regulatory Exception;

 

(b)                                 all Material Intellectual Property owned by
such Grantor is subsisting and has not been adjudged invalid or unenforceable,
in whole or in part, nor, in the case of Patents, is any of the Intellectual
Property the subject of a reexamination proceeding, and with respect to Patents,
Copyrights and Trademarks owned by such Grantor for which registration has been
obtained by it or an application is pending and, which in Grantor’s reasonable
business judgment, has decided to maintain in subsistence, has performed all
acts and has paid all renewal, maintenance, and other fees and taxes required to
maintain each and every such registration and application of Copyrights, Patents
and Trademarks of such Grantor constituting Material Intellectual Property in
full force and effect;

 

(c)                                  no holding, decision, ruling, or judgment
adversely affecting the validity, enforceability or scope of any Material
Intellectual Property of a Grantor or a Grantor’s right to own or use such
Material Intellectual Property has been rendered in any action or proceeding
before any court or administrative authority challenging the validity,
enforceability, or scope of, or such Grantor’s right to register, own or use,
any Material Intellectual Property of such Grantor, and to such Grantor’s
knowledge no such action or proceeding is pending or threatened;

 

(d)                                 all registrations, issuances and
applications for Copyrights, Patents and Trademarks of such Grantor are standing
in the name of such Grantor, and none of the Trademarks, Patents, Copyrights or
Trade Secrets owned by such Grantor that constitute Material Intellectual
Property has been exclusively licensed by such Grantor to any third party,
except as disclosed in Schedule 5.2(II) (as such Schedule may be amended or
supplemented from time to time), and all exclusive Copyright Licenses
constituting Material Intellectual Property in respect of registered Copyrights
have been properly recorded in the U.S. Copyright Office or, where appropriate,
any foreign counterpart, except that (A) computer software and other Trade
Secrets may be withheld from said registration where: (i) in Grantor’s
reasonable business judgment, such item should be protected as a Trade Secret;
and (ii) Grantor promptly discloses said decision in writing to Collateral
Agent, and (B) no registration is required if it would be a Regulatory
Exception;

 

(e)                                  all Copyrights owned by such Grantor that
constitute Material Intellectual Property have been registered with the United
States Copyright Office or, where appropriate, any foreign counterpart except
that Copyrights in computer software and other Trade Secrets have not been
registered where: (i) in Grantor’s reasonable business judgment, such item
should be protected as a Trade Secret; or (ii) such registration would create a
Regulatory Exception;

 

(f)                                   such Grantor has not made a previous
assignment, sale, transfer of ownership rights, exclusive license, or similar
arrangement constituting a present or future assignment, sale, transfer of
ownership rights, exclusive license or similar arrangement of any Material
Intellectual Property that has not been terminated or released, other than in
connection with Material Intellectual Property developed under a Government
Contract;

 

(g)                                  such Grantor has been using appropriate
statutory notice of registration in connection with its use of registered
Trademarks and proper marking practices in connection with its use of Patents,
and appropriate notice of copyright in connection with the publication of
Copyrights that in each case constitute Material Intellectual Property;

 

19

--------------------------------------------------------------------------------


 

(h)                                 such Grantor has taken commercially
reasonable steps to protect the confidentiality of its Trade Secrets
constituting Material Intellectual Property;

 

(i)                                     such Grantor has in place contractual
obligations regarding the nature and quality of all products sold and all
services rendered under or in connection with all Trademarks Licenses in which
such Grantor is the licensor;

 

(j)                                    no claim has been made in writing that
remains unresolved that the use of any Material Intellectual Property owned by
such Grantor infringes, misappropriates, dilutes or otherwise violates the
asserted rights of any other Person, and no written demand that such Grantor
enter into a license or co-existence agreement has been made but not resolved;

 

(k)                                 to such Grantor’s knowledge, no Person is
infringing, misappropriating, diluting or otherwise violating any rights in any
Material Intellectual Property owned by such Grantor; and

 

(l)                                     no settlement or consents, covenants not
to sue, co-existence agreements, non-assertion assurances, or releases have been
entered into by such Grantor or bind such Grantor in a manner that is reasonably
likely to materially and adversely affect such Grantor’s rights to own, license
or use any Material Intellectual Property as currently used in its business.

 

SECTION 6.                         COVENANTS AND AGREEMENTS.

 

Each Grantor hereby covenants and agrees that:

 

6.1                               Grantor Information and Status.

 

(a)                                 Without limiting any prohibitions or
restrictions on mergers or other transactions set forth in the First Lien
Documents, it shall not change such Grantor’s name, corporate structure by
merger, consolidation or change in jurisdiction of organization, sole place of
business if it is not a registered organization (as defined in the UCC) (or
principal residence if such Grantor is a natural person), chief executive office
or organizational identification number, or establish any trade names, unless it
shall have (a) notified the Collateral Agent in writing at least 10 days prior
to any such change or establishment, identifying such new proposed name,
corporate structure, sole place of business (or principal residence if such
Grantor is a natural person), chief executive office, jurisdiction of
organization or trade name and providing such other information in connection
therewith as the Collateral Agent may reasonably request and (b) taken all
actions necessary or advisable to maintain the continuous validity, perfection
and the same priority of the Collateral Agent’s security interest in the
Collateral granted or intended to be granted and agreed to hereby, which in the
case of any merger or other change in corporate structure shall include, without
limitation, executing and delivering to the Collateral Agent a completed Pledge
Supplement together with all Supplements to Schedules thereto, upon completion
of such merger or other change in corporate structure confirming the grant of
the security interest hereunder.

 

6.2                               Collateral Identification; Special Collateral.

 

(a)                                 in the event that it hereafter acquires any
Collateral of a type described in Section 5.2(b) hereof, it shall promptly
notify the Collateral Agent thereof in writing and take such actions and execute
such documents and make such filings all at Grantor’s expense as the Collateral
Agent may reasonably request in order to ensure that the Collateral Agent has a
valid,

 

20

--------------------------------------------------------------------------------


 

perfected, First Priority Lien in such Collateral. Notwithstanding the
foregoing, no Grantor shall be required to notify the Collateral Agent or take
any such action unless such Collateral is of a material value or is material to
such Grantor’s business.

 

(b)                                 in the event that it hereafter acquires or
has any Commercial Tort Claim in excess of $100,000 individually or $250,000 in
the aggregate it shall deliver to the Collateral Agent a completed Pledge
Supplement together with all Supplements to Schedules thereto, identifying such
new Commercial Tort Claims.

 

6.3                               Ownership of Collateral and Absence of Other
Liens.

 

(a)                                 except for the security interest created by
this Agreement, it shall not create or suffer to exist any Lien upon or with
respect to any of the Collateral, other than Permitted Liens, and such Grantor
shall defend the Collateral against all Persons (other than the holder of a
Permitted Lien) at any time claiming any interest therein;

 

(b)                                 upon such Grantor or any officer of such
Grantor obtaining knowledge thereof, it shall promptly notify the Collateral
Agent in writing of any event that is reasonably likely to have a Material
Adverse Effect on the value of the Collateral or any material portion thereof,
the ability of any Grantor or the Collateral Agent to dispose of the Collateral
or any material portion thereof, or the rights and remedies of the Collateral
Agent in relation thereto, including, without limitation, the levy of any legal
process against the Collateral or any material portion thereof; and

 

(c)                                  it shall not sell, transfer or assign (by
operation of law or otherwise) or exclusively license to another Person any
Collateral except as otherwise permitted by the First Lien Documents.

 

6.4                               Status of Security Interest.

 

(a)                                 Subject to the limitations set forth in
subsection (b) of this Section 6.4, each Grantor shall maintain the security
interest of the Collateral Agent hereunder in all Collateral as valid,
perfected, First Priority Liens.

 

(b)                                 Notwithstanding the foregoing, no Grantor
shall be required to take any action to perfect any Collateral that can only be
perfected by (i) Control, (ii) foreign filings (including foreign filings with
respect to Intellectual Property) or (iii) filings with registrars of motor
vehicles or similar governmental authorities with respect to goods covered by a
certificate of title, in each case for clauses (i) and (iii) except as and to
the extent specified in Section 4 hereof.

 

6.5                               Goods and Receivables.

 

(a)                                 it shall not deliver any Document evidencing
any Equipment and Inventory to any Person other than the issuer of such Document
to claim the Goods evidenced therefor or the Collateral Agent;

 

(b)                                 if any Equipment or Inventory in excess of
$100,000 individually or $250,000 in the aggregate is in possession or control
of any warehouseman, bailee or other third party (other than a Consignee under a
Consignment for which such Grantor is the Consignor), each Grantor shall join
with the Collateral Agent in notifying the third party of the Collateral

 

21

--------------------------------------------------------------------------------


 

Agent’s security interest and obtaining an acknowledgment from the third party
that it is holding the Equipment and Inventory for the benefit of the Collateral
Agent and will permit the Collateral Agent to have access to Equipment or
Inventory for purposes of inspecting such Collateral or, following the
occurrence and during the continuance of a First Lien Event of Default, to
remove same from such premises if the Collateral Agent so elects; and with
respect to any Goods in excess of $100,000 individually or $250,000 in the
aggregate subject to a Consignment for which such Grantor is the Consignor,
Grantor shall file appropriate financing statements against the Consignee and
take such other action as may be necessary to ensure that the Grantor has a
valid, perfected, First Priority Lien in such Goods;

 

(c)                                  it shall keep and maintain at its own cost
and expense satisfactory and complete records of its Receivables, including, but
not limited to, the originals of all documentation with respect to all such
Receivables and records of all payments received and all credits granted on the
Receivables, all merchandise returned and all other dealings therewith;

 

(d)                                 other than in the ordinary course of
business (i) it shall not amend, modify, terminate or waive any provision of any
Receivable it owns in any manner which could reasonably be expected to have a
material adverse effect on the value of such Receivable; (ii) following and
during the continuation of a First Lien Event of Default, such Grantor shall not
(w) grant any extension or renewal of the time of payment of any of its
Receivables, (x) compromise or settle any dispute, claim or legal proceeding
with respect to any of its Receivables for less than the total unpaid balance
thereof, (y) release, wholly or partially, any Person liable for the payment
thereof, or (z) allow any credit or discount thereon; and

 

(e)                                  the Collateral Agent shall have the right
at any time to notify, or require any Grantor to notify, any Account Debtor of
the Collateral Agent’s security interest in the Receivables and any Supporting
Obligation and, in addition, at any time following the occurrence and during the
continuation of a First Lien Event of Default, the Collateral Agent may:
(i) direct the Account Debtors under any Receivables to make payment of all
amounts due or to become due to such Grantor thereunder directly to the
Collateral Agent (or its agent); (ii) notify, or require any Grantor to notify,
each Person maintaining a lockbox or similar arrangement to which Account
Debtors under any Receivables have been directed to make payment to remit all
amounts representing collections on checks and other payment items from time to
time sent to or deposited in such lockbox or other arrangement directly to the
Collateral Agent (or its agent); and (iii) enforce, at the expense of such
Grantor, collection of any such Receivables and to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done. If the Collateral Agent notifies any Grantor that it
has elected to collect the Receivables in accordance with the preceding
sentence, any payments of Receivables received by such Grantor shall be
forthwith (and in any event within two Business Days) deposited by such Grantor
in the exact form received, duly indorsed by such Grantor to the Collateral
Agent (or its agent) if required, in the Collateral Account maintained under the
sole dominion and control of the Collateral Agent (or its agent), and until so
turned over, all amounts and proceeds (including checks and other instruments)
received by such Grantor in respect of the Receivables, any Supporting
Obligation or Collateral Support shall be received in trust for the benefit of
the Collateral Agent hereunder and shall be segregated from other funds of such
Grantor and such Grantor shall not adjust, settle or compromise the amount or
payment of any Receivable, or release wholly or partly any Account Debtor or
obligor thereof, or allow any credit or discount thereon.

 

22

--------------------------------------------------------------------------------


 

6.6                               Pledged Equity Interests, Investment Related
Property.

 

(a)                                 except as provided in the next sentence, in
the event such Grantor receives any dividends, interest or distributions on any
Pledged Equity Interest or other Investment Related Property, upon the merger,
consolidation, liquidation or dissolution of any issuer of any Pledged Equity
Interest or Investment Related Property, then (i) such dividends, interest or
distributions and securities or other property shall be included in the
definition of Collateral without further action and (ii) such Grantor shall
promptly take all steps, if any, necessary or advisable to ensure the validity,
perfection, priority and, if applicable, control of the Collateral Agent over
such Investment Related Property (including, without limitation, delivery
thereof to the Collateral Agent) and pending any such action such Grantor shall
be deemed to hold such dividends, interest, distributions, securities or other
property in trust for the benefit of the Collateral Agent and shall segregate
such dividends, distributions, Securities or other property from all other
property of such Grantor. Notwithstanding the foregoing, so long as no First
Lien Event of Default shall have occurred and be continuing, the Collateral
Agent authorizes each Grantor to retain all dividends and distributions
permitted by the First Lien Documents;

 

(b)                                 Voting .

 

(i)                                     So long as no First Lien Event of
Default shall have occurred and be continuing, except as otherwise provided
under the covenants and agreements relating to Investment Related Property in
this Agreement or elsewhere herein or in the First Lien Documents, each Grantor
shall be entitled to exercise or refrain from exercising any and all voting and
other consensual rights pertaining to the Investment Related Property or any
part thereof for any purpose not inconsistent with the terms of this Agreement
or the First Lien Documents; provided, no Grantor shall exercise or refrain from
exercising any such right in a manner inconsistent with this Agreement and the
other First Lien Documents; and

 

(ii)                                  Upon the occurrence and during the
continuation of a First Lien Event of Default:

 

(1)                                 all rights of such Grantor to exercise or
refrain from exercising the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant hereto shall cease and all such
rights shall thereupon become vested in the Collateral Agent who shall thereupon
have the sole right to exercise such voting and other consensual rights; and

 

(2)                                 in order to permit the Collateral Agent to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
which it may be entitled to receive hereunder: (1) each Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to the Collateral
Agent all proxies, dividend payment orders and other instruments as the
Collateral Agent may from time to time reasonably request and (2) each Grantor
acknowledges that the Collateral Agent may utilize the power of attorney set
forth in Section 8.1.

 

(c)                                  except as expressly permitted by the First
Lien Documents, without the prior written consent of the Collateral Agent, it
shall not vote to enable or take any other action to: (i) amend or terminate any
partnership agreement, limited liability company agreement, certificate of
incorporation, by-laws or other organizational documents in any way that
materially and adversely affects the rights of such Grantor with respect to any
Investment Related Property (other than the DPT LLC Interests) or materially and
adversely affects the validity, perfection or

 

23

--------------------------------------------------------------------------------


 

priority of the Collateral Agent’s security interest, (ii) permit any issuer of
any Pledged Equity Interest to issue any additional stock, partnership
interests, limited liability company interests or other Equity Interests of any
nature or to issue securities convertible into or granting the right of purchase
or exchange for any stock or other Equity Interest of any nature of such issuer,
(iii) other than as permitted under the First Lien Documents, permit any issuer
of any Pledged Equity Interest to dispose of all or a material portion of their
assets, (iv) waive any default under or breach of any terms of organizational
document relating to the issuer of any Pledged Equity Interest or the terms of
any Pledged Debt, or (v) cause any issuer of any Pledged Partnership Interests
or Pledged LLC Interests which are not securities (for purposes of the UCC) on
the date hereof to elect or otherwise take any action to cause such Pledged
Partnership Interests or Pledged LLC Interests to be treated as securities for
purposes of the UCC; provided, however, notwithstanding the foregoing, if any
issuer of any Pledged Partnership Interests or Pledged LLC Interests takes any
such action in violation of the foregoing in this clause (c), such Grantor shall
promptly notify the Collateral Agent in writing of any such election or action
and, in such event, shall take all steps reasonably necessary or advisable to
establish the Collateral Agent’s “control” thereof; and

 

(d)                                 except as expressly permitted by the First
Lien Documents, without the prior written consent of the Collateral Agent, it
shall not permit any issuer of any Pledged Equity Interest to merge or
consolidate unless (i) such issuer creates a security interest that is perfected
by a filed financing statement (that is not effective solely under section 9-508
of the UCC) in collateral in which such new debtor has or acquires rights,
(ii) all the outstanding capital stock or other Equity Interests of the
surviving or resulting corporation, limited liability company, partnership or
other entity is, upon such merger or consolidation, pledged hereunder and no
cash, securities or other property is distributed in respect of the outstanding
Equity Interests of any other constituent Grantor; provided that if the
surviving or resulting Grantors upon any such merger or consolidation involving
an issuer which is a Foreign Subsidiary or Disregarded Domestic Subsidiary, then
such Grantor shall only be required to pledge Equity Interests in accordance
with Section 2.2 and (iii) Grantor promptly complies with the delivery and
control requirements of Section 4.

 

6.7                               Intellectual Property.

 

(a)                                 it shall not do any act or omit to do any
act whereby any Material Intellectual Property will lapse, or become abandoned,
canceled, dedicated to the public or unenforceable, or which would adversely
affect the validity or enforceability of the security interest granted therein,
except where, in Grantor’s reasonable business judgment, such change in status
will not materially and adversely affect Grantor’s business or the costs of
enforcement are greater than the economic value to the Grantor’s business;

 

(b)                                 it shall not, with respect to any Trademarks
constituting Material Intellectual Property, fail to maintain the level of the
quality of products sold and services rendered under any of such Trademark by it
at a level at least substantially consistent with the quality of such products
and services as of the date hereof;

 

(c)                                  it shall, within 30 days of the creation or
acquisition or exclusive license of any copyrightable work of authorship that is
included in the Material Intellectual Property owned by such Grantor, apply to
register the Copyright in the United States Copyright Office or, where
appropriate, any foreign counterpart and, in the case of an exclusive Copyright
License in respect of a registered Copyright, record such license, in the United
States Copyright Office or, where appropriate, any foreign counterpart, except
that (A) computer software and other Trade

 

24

--------------------------------------------------------------------------------


 

Secrets may be withheld from said registration where: (i) in Grantor’s
reasonable business judgment, such item should be protected as a Trade Secret
and (ii) Grantor promptly discloses said decision in writing to Collateral
Agent, and (B) no registration is required if it would be a Regulatory
Exception;

 

(d)                                 it shall notify the Collateral Agent within
a reasonable period of knowing that any item of Material Intellectual Property
owned by such Grantor is reasonably likely to become (i) abandoned or dedicated
to the public or placed in the public domain, (ii) invalid or unenforceable,
(iii) subject to any adverse determination or development regarding such
Grantor’s ownership, registration or use or the validity or enforceability of
such item of Intellectual Property (including the institution of, or any adverse
development with respect to, any action or proceeding in the United States
Patent and Trademark Office, the United States Copyright Office, any state
registry, any foreign counterpart of the foregoing, or any court) or (iv) the
subject of any reversion or termination rights;

 

(e)                                  it shall take commercially reasonable
steps, to pursue any application and maintain any registration or issuance of
each Trademark, Patent, and Copyright owned by such Grantor and constituting
Material Intellectual Property which in Grantor’s reasonable business judgment,
it has decided to maintain in subsistence;

 

(f)                                   it shall use commercially reasonable
efforts so as not to permit the inclusion in any contract to which it hereafter
becomes a party of any provision that materially impairs or prevents the
creation of a security interest in, or the assignment of, such Grantor’s rights
and interests in any property included within the definitions of any Material
Intellectual Property that constitutes Collateral acquired under such contracts;

 

(g)                                  in the event that any Material Intellectual
Property owned by such Grantor is infringed, misappropriated, diluted or
otherwise violated by a third party, upon learning of such, such Grantor shall
take commercially reasonable actions to stop such infringement,
misappropriation, dilution or other violation and protect its rights in such
Material Intellectual Property;

 

(h)                                 it shall take commercially reasonably steps
to protect the secrecy of material Trade Secrets owned by it;

 

(i)                                     it shall use required statutory notices
in connection with its use of any of the Material Intellectual Property; and

 

(j)                                    it shall continue to collect, at its own
expense, all amounts due or to become due to such Grantor in respect of the
license by such Grantor of the Material Intellectual Property or any portion
thereof owned by it. In connection with such collections, such Grantor may take
(and, at the Collateral Agent’s reasonable direction, shall take) such action as
such Grantor or the Collateral Agent may deem reasonably necessary or advisable
to enforce collection of such amounts. Notwithstanding the foregoing, the
Collateral Agent shall have the right upon a First Lien Event of Default, to
notify, or require any Grantor to notify, any obligors with respect to any such
amounts of the existence of the security interest created hereby. In connection
with such collections, such Grantor may take (and, at the Collateral Agent’s
reasonable direction, shall take) such action as such Grantor or the Collateral
Agent may deem reasonably necessary or advisable to enforce collection of such
amounts. Notwithstanding the foregoing, the Collateral Agent shall have the
right at any time, to notify, or require any Grantor to notify, any obligors
with respect to any such amounts of the existence of the security interest
created hereby.

 

25

--------------------------------------------------------------------------------


 

SECTION 7.        FURTHER ASSURANCES; ADDITIONAL GRANTORS.

 

7.1                               Further Assurances.

 

(a)                                 Each Grantor agrees that from time to time,
at the expense of such Grantor, that it shall promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the Collateral Agent may reasonably request, in
order to create and/or maintain the validity, perfection or priority of and
protect any security interest granted or purported to be granted hereby or to
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Collateral. Without limiting the generality of the
foregoing, each Grantor shall:

 

(i)                                     file such financing or continuation
statements, or amendments thereto, record security interests in Intellectual
Property constituting Collateral and execute and deliver such other agreements,
instruments, endorsements, powers of attorney or notices, as may be necessary or
desirable, or as the Collateral Agent may reasonably request, in order to
effect, reflect, perfect and preserve the security interests granted or
purported to be granted hereby, subject to the limitations contained herein and
in the First Lien Documents, Second Lien Documents and Third Lien Documents;

 

(ii)                                  take all actions necessary to ensure the
recordation of appropriate evidence of the liens and security interest granted
hereunder in any registered Intellectual Property with the United States Patent
and Trademark Office, the United States Copyright Office and the various
Secretaries of State;

 

(iii)                               at any reasonable time, upon two Business
Days’ prior notice from the Collateral Agent, allow inspection of the Collateral
by the Collateral Agent, or persons designated by the Collateral Agent;

 

(iv)                              at the Collateral Agent’s request, appear in
and defend any action or proceeding that may materially and adversely affect
such Grantor’s title to or the Collateral Agent’s security interest in all or
any part of the Collateral; and

 

(v)                                 furnish the Collateral Agent with such
information regarding the Collateral, including, without limitation, the
location thereof, as the Collateral Agent may reasonably request from time to
time, subject to the Regulatory Exception.

 

(b)                                 Each Grantor hereby authorizes the
Collateral Agent to file a Record or Records, including, without limitation,
financing or continuation statements, Intellectual Property Security Agreements
and amendments and supplements to any of the foregoing, in any jurisdictions and
with any filing offices as the Collateral Agent may determine, in its sole
discretion, are necessary or advisable to perfect or otherwise protect the
security interest granted to the Collateral Agent herein. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Collateral Agent may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted to the Collateral Agent herein,
including, without limitation, describing such property as “all assets, whether
now owned or hereafter acquired, developed or created” or words of similar
effect. Each Grantor shall furnish to the Collateral Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail.

 

26

--------------------------------------------------------------------------------


 

(c)                                  Each Grantor hereby authorizes the
Collateral Agent to modify this Agreement after obtaining such Grantor’s written
approval of or signature to such modification by amending Schedule 5.2 (as such
Schedule may be amended or supplemented from time to time) to include reference
to any right, title or interest in any existing Intellectual Property or any
Intellectual Property acquired or developed by any Grantor after the execution
hereof or to delete any reference to any right, title or interest in any
Intellectual Property in which any Grantor no longer has or claims any right,
title or interest.

 

7.2                               Additional Grantors. From time to time
subsequent to the date hereof, additional Persons may become parties hereto as
additional Grantors (each, an “Additional Grantor”), by executing a Pledge
Supplement. Upon delivery of any such Pledge Supplement to the Collateral Agent,
notice of which is hereby waived by Grantors, each Additional Grantor shall be a
Grantor and shall be as fully a party hereto as of the date of such Pledge
Supplement as if Additional Grantor were an original signatory hereto. Each
Grantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Grantor
hereunder. This Agreement shall be fully effective as to any Grantor that is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Grantor hereunder.

 

SECTION 8.        COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

 

8.1                               Power of Attorney. Each Grantor hereby
irrevocably appoints the Collateral Agent (such appointment being coupled with
an interest) as such Grantor’s attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor, the Collateral
Agent or otherwise, from time to time in the Collateral Agent’s discretion to
take any action and to execute any instrument that the Collateral Agent may deem
reasonably necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation, the following:

 

(a)                                 upon the occurrence and during the
continuance of any First Lien Event of Default, to obtain and adjust insurance
required to be maintained by such Grantor or paid to the Collateral Agent
pursuant to any of the First Lien Documents or the Intercreditor Agreement;

 

(b)                                 upon the occurrence and during the
continuance of any First Lien Event of Default, to ask for, demand, collect, sue
for, recover, compound, receive and give acquittance and receipts for moneys due
and to become due under or in respect of any of the Collateral;

 

(c)                                  upon the occurrence and during the
continuance of any First Lien Event of Default, to receive, endorse and collect
any drafts or other instruments, documents and chattel paper in connection with
clause (b) above;

 

(d)                                 upon the occurrence and during the
continuance of any First Lien Event of Default, to file any claims or take any
action or institute any proceedings that the Collateral Agent may deem necessary
or advisable for the collection of any of the Collateral or otherwise to enforce
the rights of the Collateral Agent with respect to any of the Collateral;

 

(e)                                  to prepare and file any UCC financing
statements against such Grantor as debtor;

 

27

--------------------------------------------------------------------------------


 

(f)                                   to prepare, sign, and file for recordation
in any intellectual property registry, appropriate evidence of the lien and
security interest granted herein in any Intellectual Property in the name of
such Grantor as debtor;

 

(g)                                  to take or cause to be taken all actions
necessary to perform or comply or cause performance or compliance with the terms
of this Agreement, including, without limitation, access to pay or discharge
taxes or Liens (other than Permitted Liens) levied or placed upon or threatened
in writing against the Collateral, and which the applicable Grantor has not paid
or discharged when required hereunder or under the First Lien Documents, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and

 

(h)                                 upon the occurrence and during the
continuance of any First Lien Event of Default, generally to sell, transfer,
lease, license, pledge, make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and to do, at the
Collateral Agent’s option and such Grantor’s expense, at any time or from time
to time, all acts and things that the Collateral Agent deems reasonably
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

 

8.2                               No Duty on the Part of Collateral Agent or
Secured Parties. The powers conferred on the Collateral Agent hereunder are
solely to protect the interests of the Secured Parties in the Collateral and
shall not impose any duty upon the Collateral Agent or any other Secured Party
to exercise any such powers. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.

 

SECTION 9.        REMEDIES.

 

9.1                               Generally.

 

(a)                                 If any First Lien Event of Default shall
have occurred and be continuing, the Collateral Agent may exercise in respect of
the Collateral, in addition to all other rights and remedies provided for herein
or otherwise available to it at law or in equity, all the rights and remedies of
the Collateral Agent on default under the UCC (whether or not the UCC applies to
the affected Collateral) to collect, enforce or satisfy any Secured Obligations
then owing, whether by acceleration or otherwise, and also may pursue any of the
following separately, successively or simultaneously:

 

(i)                                     require any Grantor to, and each Grantor
hereby agrees that it shall at its expense and promptly upon request of the
Collateral Agent forthwith, assemble all or part of the Collateral as directed
by the Collateral Agent and make it available to the Collateral Agent at a place
to be designated by the Collateral Agent that is reasonably convenient to both
parties;

 

(ii)                                  enter onto the property where any
Collateral is located and take possession thereof with or without judicial
process;

 

28

--------------------------------------------------------------------------------


 

(iii)                               prior to the disposition of the Collateral,
store, process, repair or recondition the Collateral or otherwise prepare the
Collateral for disposition in any manner to the extent the Collateral Agent
deems appropriate; and

 

(iv)                              without notice except as specified below or
under the UCC, sell, assign, lease, license (on an exclusive or nonexclusive
basis) or otherwise dispose of the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as the Collateral Agent may
deem commercially reasonable.

 

(b)                                 The Collateral Agent or any other Secured
Party may be the purchaser of any or all of the Collateral at any public or
private (to the extent the portion of the Collateral being privately sold is of
a kind that is customarily sold on a recognized market or the subject of widely
distributed standard price quotations) sale in accordance with the UCC and the
Collateral Agent, as collateral agent for and representative of the Secured
Parties, shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale made in accordance with the UCC, to use and apply any of the
Secured Obligations as a credit on account of the purchase price for any
Collateral payable by the Collateral Agent at such sale. Each purchaser at any
such sale shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. Each Grantor agrees that, to the
extent notice of sale shall be required by law, at least 10 days notice to such
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Grantor agrees that it would
not be commercially unreasonable for the Collateral Agent to dispose of the
Collateral or any portion thereof by using Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.
As long as the terms of any private sale of Collateral is commercially
reasonable, each Grantor hereby waives any claims against the Collateral Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if the Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree. If the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay all the Secured Obligations, Grantors shall be liable for the deficiency and
the fees of any attorneys employed by the Collateral Agent to collect such
deficiency. Each Grantor further agrees that a breach of any of the covenants
contained in this Section will cause irreparable injury to the Collateral Agent,
that the Collateral Agent has no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section shall be specifically enforceable against such Grantor, and such Grantor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no default has
occurred giving rise to the Secured Obligations becoming due and payable prior
to their stated maturities. Nothing in this Section shall in any way limit the
rights of the Collateral Agent hereunder.

 

29

--------------------------------------------------------------------------------


 

(c)                                  The Collateral Agent may sell the
Collateral without giving any warranties as to the Collateral. The Collateral
Agent may specifically disclaim or modify any warranties of title or the like.
This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

 

(d)                                 The Collateral Agent shall have no
obligation to marshal any of the Collateral.

 

9.2                               Application of Proceeds. All proceeds received
by the Collateral Agent in respect of any sale, any collection from, or other
realization upon all or any part of the Collateral shall be applied in full or
in part by the Collateral Agent in accordance with the Intercreditor Agreement.

 

9.3                               Sales on Credit. If Collateral Agent sells any
of the Collateral upon credit, Grantor will be credited only with payments
actually made by purchaser and received by Collateral Agent and applied to
indebtedness of the purchaser. In the event the purchaser fails to pay for the
Collateral, Collateral Agent may resell the Collateral and Grantor shall be
credited with proceeds of the sale.

 

9.4                               Investment Related Property. Each Grantor
recognizes that, by reason of certain prohibitions contained in the Securities
Act and applicable state securities laws, the Collateral Agent may be compelled,
with respect to any sale of all or any part of the Investment Related Property
conducted without prior registration or qualification of such Investment Related
Property under the Securities Act and/or such state securities laws, to limit
purchasers to those who will agree, among other things, to acquire the
Investment Related Property for their own account, for investment and not with a
view to the distribution or resale thereof. Each Grantor acknowledges that any
such private sale may be at prices and on terms less favorable than those
obtainable through a public sale without such restrictions (including a public
offering made pursuant to a registration statement under the Securities Act)
and, notwithstanding such circumstances, each Grantor agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Investment Related
Property for the period of time necessary to permit the issuer thereof to
register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would, or should, agree to so register it. If the Collateral Agent determines to
exercise its right to sell any or all of the Investment Related Property, upon
written request, each Grantor shall and shall cause each issuer of any Pledged
Stock to be sold hereunder, each partnership and each limited liability company
from time to time to furnish to the Collateral Agent all such information as the
Collateral Agent may reasonably request in order to determine the number and
nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

 

9.5                               Grant of Intellectual Property License. Solely
for the purpose of enabling the Collateral Agent, during the continuance of a
First Lien Event of Default, to exercise rights and remedies under Section 9
hereof at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, each Grantor hereby
grants to the Collateral Agent, to the extent assignable, an irrevocable,
non-exclusive license (exercisable without payment of royalty or other
compensation to such Grantor), subject to sufficient rights to quality control
and inspection in favor of such Grantor to avoid the risk of invalidation of
such

 

30

--------------------------------------------------------------------------------


 

Intellectual Property, and subject to Collateral Agent’s use of all required
statutory notices, and, in the case of Trade Secrets, written confidentiality
agreement, to use, assign, license or sublicense any of the Intellectual
Property now owned or hereafter acquired or owned by such Grantor, wherever the
same may be located, other than Intellectual Property which the public
disclosure of which would result in a Regulatory Exception, provided that such
Grantor shall provide notice to Collateral Agent of any such determination along
with such additional information as the Collateral Agent may reasonably request
to verify to their satisfaction that such information is subject to a Regulatory
Exception.

 

9.6                               Intellectual Property.

 

(a)                                 Anything contained herein to the contrary
notwithstanding, in addition to the other rights and remedies provided herein,
upon the occurrence and during the continuation of a First Lien Event of
Default:

 

(i)                                     the Collateral Agent shall have the
right (but not the obligation) to bring suit or otherwise commence any action or
proceeding in the name of any Grantor, the Collateral Agent or otherwise, in the
Collateral Agent’s reasonable discretion, to enforce any Intellectual Property
owned by such Grantor, in which event such Grantor shall, at the request of the
Collateral Agent, do any and all lawful acts and execute any and all documents
reasonably required by the Collateral Agent in aid of such enforcement, and such
Grantor shall promptly, upon demand, reimburse and indemnify the Collateral
Agent as provided in Section 12 hereof in connection with the exercise of its
rights under this Section 9.6;

 

(ii)                                  upon written demand from the Collateral
Agent, each Grantor shall grant, assign, convey or otherwise transfer to the
Collateral Agent or such Collateral Agent’s designee all of such Grantor’s
right, title and interest in and to any Intellectual Property that is Collateral
and shall execute and deliver to the Collateral Agent such documents as are
necessary or appropriate to carry out the intent and purposes of this Agreement;

 

(iii)                               each Grantor agrees that such an assignment
and/or recording shall be applied to reduce the Secured Obligations outstanding
only to the extent that the Collateral Agent (or any other Secured Party)
receives cash proceeds in respect of the sale of, or other realization upon, any
such Intellectual Property;

 

(iv)                              within five Business Days after written notice
from the Collateral Agent, each Grantor shall make available to the Collateral
Agent, to the extent within such Grantor’s power and authority, such personnel
in such Grantor’s employ, to permit such Grantor to continue, directly or
indirectly, to produce, advertise and sell the products and services sold or
delivered by such Grantor under or in connection with any Trademarks or
Trademark Licenses, such persons to be available to perform their prior
functions on the Collateral Agent’s behalf and to be compensated by the
Collateral Agent at such Grantor’s expense on a per diem, pro rata basis
consistent with the salary and benefit structure applicable to each; and

 

(v)                                 the Collateral Agent shall have the right to
notify, or require each Grantor to notify, any obligors with respect to amounts
due or to become due to such Grantor in respect of any Intellectual Property of
such Grantor, of the existence of the security interest created herein, to
direct such obligors to make payment of all such

 

31

--------------------------------------------------------------------------------


 

amounts directly to the Collateral Agent, and, upon such notification and at the
expense of such Grantor, to enforce collection of any such amounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done;

 

(1)                                 all amounts and proceeds (including checks
and other instruments) received by Grantor in respect of amounts due to such
Grantor in respect of the Collateral or any portion thereof shall be received in
trust for the benefit of the Collateral Agent hereunder, shall be segregated
from other funds of such Grantor and shall be forthwith paid over or delivered
to the Collateral Agent in the same form as so received (with any necessary
endorsement) to be held as cash Collateral and applied as provided by
Section 9.7 hereof; and

 

(2)                                 Grantor shall not adjust, settle or
compromise the amount or payment of any such amount or release wholly or partly
any obligor with respect thereto or allow any credit or discount thereon.

 

(b)                                 If (i) a First Lien Event of Default shall
have occurred and, by reason of cure, waiver, modification, amendment or
otherwise, no longer be continuing, (ii) no other First Lien Event of Default
shall have occurred and be continuing, (iii) an assignment or other transfer to
the Collateral Agent of any rights, title and interests in and to any
Intellectual Property of such Grantor shall have been previously made and shall
have become absolute and effective, and (iv) the Secured Obligations shall not
have become immediately due and payable, upon the written request of any
Grantor, the Collateral Agent shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to the Collateral Agent as aforesaid,
subject to any disposition thereof that may have been made by the Collateral
Agent; provided, after giving effect to such reassignment, the Collateral
Agent’s security interest granted pursuant hereto, as well as all other rights
and remedies of the Collateral Agent granted hereunder, shall continue to be in
full force and effect; provided, further, the rights, title and interests so
reassigned shall be free and clear of any other Liens granted by or on behalf of
the Collateral Agent and the Secured Parties.

 

9.7                               Cash Proceeds; Deposit Accounts. (a) If any
First Lien Event of Default shall have occurred and be continuing, in addition
to the rights of the Collateral Agent specified in Section 6.5 with respect to
payments of Receivables, all proceeds of any Collateral received by any Grantor
consisting of cash, checks and other near-cash items (collectively, “Cash
Proceeds”) shall be held by such Grantor in trust for the Collateral Agent,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, be turned over to the Collateral Agent in the exact form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
if required) and held by the Collateral Agent in the Collateral Account
maintained under the sole dominion and control of the Collateral Agent. Any Cash
Proceeds received by the Collateral Agent (whether from a Grantor or otherwise)
may, in the sole discretion of the Collateral Agent, (A) be held by the
Collateral Agent for the ratable benefit of the Secured Parties, as collateral
security for the Secured Obligations (whether matured or unmatured) and/or
(B) then or at any time thereafter may be applied by the Collateral Agent
against the Secured Obligations then due and owing, in each case in accordance
with the Intercreditor Agreement.

 

(b)                                 If any First Lien Event of Default shall
have occurred and be continuing, the Collateral Agent may apply the balance from
any Deposit Account or instruct the bank at which

 

32

--------------------------------------------------------------------------------


 

any Deposit Account is maintained to pay the balance of any Deposit Account to
or for the benefit of the Collateral Agent.

 

SECTION 10.      COLLATERAL AGENT; INTERCREDITOR AGREEMENT.

 

The Collateral Agent has been appointed to act as Collateral Agent hereunder by
the Secured Parties. In furtherance of the foregoing provisions of this Section,
each Secured Party, by its acceptance of the benefits hereof, agrees that it
shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Secured Party that all rights
and remedies hereunder may be exercised solely by the Collateral Agent for the
benefit of Secured Parties in accordance with the terms of this Section.
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent for the benefit of the Secured Parties pursuant
to this Agreement and the exercise of any right or remedy by the Collateral
Agent for the benefit of the Secured Parties hereunder are subject to the terms
of the Intercreditor Agreement. In the event of any conflict between the terms
of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement will govern and control.

 

SECTION 11.      CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.

 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until as provided in the Intercreditor
Agreement, be binding upon each Grantor, its successors and assigns, and inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and its successors, transferees and assigns.
Without limiting the generality of the foregoing, but subject to the terms of
the applicable First Lien Documents, any lender under a First Lien Document may
assign or otherwise transfer any loans or extensions of credit held by it to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to Secured Parties herein or otherwise. Upon
the occurrence of the conditions set forth in the Intercreditor Agreement, the
security interest granted hereby shall automatically terminate hereunder and of
record and all rights to the Collateral shall revert to the Grantors. Upon any
such termination the Collateral Agent shall, at the Grantors’ expense, execute
and deliver to the Grantors or otherwise authorize the filing of such documents
as the Grantors shall reasonably request, including financing statement
amendments to evidence such termination.

 

SECTION 12.      STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

 

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to perform any agreement
contained herein, the Collateral Agent may itself perform, or cause performance
of, such agreement, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by each Grantor in accordance with the
Intercreditor Agreement.

 

33

--------------------------------------------------------------------------------


 

SECTION 13.      MISCELLANEOUS.

 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 7.8 of the Intercreditor Agreement. No failure or
delay on the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other First Lien Document shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other power, right or privilege. All rights and remedies existing under this
Agreement and the other First Lien Documents are cumulative to, and not
exclusive of, any rights or remedies otherwise available. In case any provision
in or obligation under this Agreement shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Secured
Debt Default with respect to any First Lien Debt if such action is taken or
condition exists. This Agreement shall be binding upon and inure to the benefit
of the Collateral Agent and the Grantors and their respective successors and
assigns. No Grantor shall, without the prior written consent of the Collateral
Agent given in accordance with the Intercreditor Agreement, assign any right,
duty or obligation hereunder. This Agreement, the Intercreditor Agreement and
the other First Lien Documents embody the entire agreement and understanding
between the Grantors and the Collateral Agent and supersede all prior agreements
and understandings between such parties relating to the subject matter hereof
and thereof. Accordingly, such agreements may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties. This Agreement may be executed
in one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document. Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
(e.g., “pdf” or “tif” format) shall be effective as delivery of a manually
executed counterpart hereof.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

THE PROVISIONS OF THE INTERCREDITOR AGREEMENT UNDER THE HEADINGS “CONSENT TO
JURISDICTION” AND “WAIVER OF JURY TRIAL” ARE INCORPORATED HEREIN BY THIS
REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY TERMINATION OF THE
INTERCREDITOR AGREEMENT.

 

34

--------------------------------------------------------------------------------


 

NO CLAIM MAY BE MADE BY ANY GRANTOR AGAINST THE COLLATERAL AGENT, THE FIRST LIEN
ADMINISTRATIVE AGENT, THE REVOLVING AGENT, OR ANY AFFILIATE, DIRECTOR, OFFICER,
EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN RESPECT OF ANY
CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR ANY ACT,
OMISSION, OR EVENT OCCURRING IN CONNECTION HEREWITH, AND EACH GRANTOR HEREBY
WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER
OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

[Remainder of page intentionally left blank.]

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION,

 

as Grantor

 

 

 

 

 

By:

/s/ Barry Broadus

 

Name:

Barry Broadus

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ALION – BMH CORPORATION,

 

as Grantor

 

 

 

 

 

By:

/s/ Stacy Mendler

 

Name:

Stacy Mendler

 

Title:

President

 

 

 

 

 

 

 

ALION – CATI CORPORATION,

 

as Grantor

 

 

 

 

 

By:

/s/ Stacy Mendler

 

Name:

Stacy Mendler

 

Title:

President

 

 

 

 

 

 

 

ALION – IPS CORPORATION,

 

as Grantor

 

 

 

 

 

By:

/s/ Stacy Mendler

 

Name:

Stacy Mendler

 

Title:

President

 

[Signature Page to First Lien Pledge and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

ALION – JJMA CORPORATION,

 

as Grantor

 

 

 

 

 

By:

/s/ Stacy Mendler

 

Name:

Stacy Mendler

 

Title:

President

 

 

 

 

 

 

 

ALION – METI CORPORATION,

 

as Grantor

 

 

 

 

 

By:

/s/ Stacy Mendler

 

Name:

Stacy Mendler

 

Title:

President

 

 

 

 

 

 

 

ALION INTERNATIONAL CORPORATION,

 

as Grantor

 

 

 

 

 

By:

/s/ Stacy Mendler

 

Name:

Stacy Mendler

 

Title:

President

 

 

 

 

 

 

 

WASHINGTON CONSULTING, INC.,

 

as Grantor

 

 

 

 

 

By:

/s/ Kevin Boyle

 

Name:

Kevin Boyle

 

Title:

Secretary

 

 

 

 

 

 

 

WASHINGTON CONSULTING GOVERNMENT SERVICES, INC.,

 

as Grantor

 

 

 

 

 

By:

/s/ Christiane Lourenco

 

Name:

Christiane Lourenco

 

Title:

Secretary

 

[Signature Page to First Lien Pledge and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Timothy P. Mowdy

 

Name:

Timothy P. Mowdy

 

Title:

Administrative Vice President

 

[Signature Page to First Lien Pledge and Security Agreement]

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 5.1

TO FIRST LIEN PLEDGE AND SECURITY AGREEMENT

 

GENERAL INFORMATION

 

(A) Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business and Organizational Identification Number
of each Grantor:

 

Full Legal

 

Type of

 

Jurisdiction of

 

Organization

 

Chief Executive

Name

 

Organization

 

Organization

 

I.D.#

 

Office

Alion Science and Technology Corporation

 

Corporation

 

Delaware

 

3444444

 

1750 Tysons Blvd.

Suite 1300

McLean, VA 22102

Alion-BMH Corporation

 

Corporation

 

Virginia

 

0292213-6

 

1750 Tysons Blvd.

Suite 1300

McLean, VA 22102

Alion - CATI Corporation

 

Corporation

 

California

 

C1847397

 

1750 Tysons Blvd.

Suite 1300

McLean, VA 22102

Alion - IPS Corporation

 

Corporation

 

Virginia

 

0212185-3

 

1750 Tysons Blvd.

Suite 1300

McLean, VA 22102

Alion - JJMA Corporation

 

Corporation

 

New York

 

122586

 

1750 Tysons Blvd.

Suite 1300

McLean, VA 22102

Alion - METI Corporation

 

Corporation

 

Virginia

 

0367098-1

 

1750 Tysons Blvd.

Suite 1300

McLean, VA 22102

Alion International Corporation

 

Corporation

 

Delaware

 

27-0115467

 

1750 Tysons Blvd.

Suite 1300

McLean, VA 22102

Washington Consulting, Inc.

 

Corporation

 

Virginia

 

0592867-6

 

1750 Tysons Blvd.

Suite 1300

McLean, VA 22102

Washington Consulting Government Services, Inc.

 

Corporation

 

Virginia

 

06804769

 

1750 Tysons Blvd.

Suite 1300

McLean, VA 22102

 

--------------------------------------------------------------------------------


 

(B)                               Other Names (including any trade name or other
name) under which each Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Other Name

Alion Science and Technology Corporation

 

None

Alion-BMH Corporation

 

None

Alion - CATI Corporation

 

None

Alion - IPS Corporation

 

None

Alion - JJMA Corporation

 

None

Alion - METI Corporation

 

None

Alion International Corporation

 

None

Washington Consulting, Inc.

 

None

Washington Consulting Government Services, Inc.

 

None

 

(C)                               Changes in Name, Jurisdiction of Organization,
Chief Executive Office or Sole Place of Business and Corporate Structure within
past five (5) years:

 

Grantor

 

Date of Change

 

Description of Change

Alion International Corporation

 

March 23, 2012

 

Change of name from Alion Canada (US) Corporation

 

(D)                               Agreements pursuant to which any Grantor is
bound as debtor within past five (5) years:

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.2

TO FIRST LIEN PLEDGE AND SECURITY AGREEMENT

 

COLLATERAL IDENTIFICATION

 

I.      INVESTMENT RELATED PROPERTY

 

(1)                                                      Equity Interests :

 

Grantor

 

Stock Issuer

 

Class of
Stock

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

No. of Shares
Owned

Alion Science and Technology Corporation

 

Innovative Technology Solutions Corporation

 

Common

 

Y

 

1

 

97,104 Common

Alion Science and Technology Corporation

 

Alion - BMH Corporation

 

Common

 

Y

 

8

 

1,000 Common

Alion Science and Technology Corporation

 

Alion - IPS Corporation

 

Common

 

Y

 

1

 

100 Common

Alion Science and Technology Corporation

 

Alion - CATI Corporation

 

Common

 

Y

 

6

 

176,471 Common

Alion Science and Technology Corporation

 

Alion - METI Corporation

 

Common

 

Y

 

6

 

100 Common

Alion Science and Technology Corporation

 

Alion - JJMA Corporation

 

Common

 

Y

 

21

 

1,224,545.6793 Common

Alion Science and Technology Corporation

 

Alion - MA&D Corporation

 

Common

 

Y

 

23

 

1,050 Common

Alion Science and Technology Corporation

 

Washington Consulting, Inc.

 

Common

 

Y

 

9

 

10

 

9,000 Common

 

1,100 Common

Alion Science and Technology Corporation

 

Washington Consulting Government Services, Inc.

 

Common

 

Y

 

2

 

100 Common

Alion Science and Technology Corporation

 

Alion International Corporation

 

Common

 

Y

 

2

 

1,000 Common

Alion International Corporation

 

Alion Asia Corporation

 

Common

 

Y

 

2

 

100 Common

Alion International Corporation

 

Alion Offshore Services, Inc.

 

Common

 

Y

 

2

 

100 Common

Alion International Corporation

 

Alion Maritime India PLC

 

Common

 

Y

 

2

 

50 Common

 

SCHEDULE 5.2

--------------------------------------------------------------------------------


 

Grantor

 

Stock Issuer

 

Class of
Stock

 

Certificated
(Y/N)

 

Stock
Certificate
No.

 

No. of Shares
Owned

Alion International Corporation

 

Alion Science and Technology (Canada) Corporation

 

Common

 

Y

 

3

 

4

 

65 Common

 

35 Common

Alion Science and Technology Corporation

 

iMove, Inc.

 

A-1 preferred

 

Y

 

A1-83

 

7,038 A-1 preferred

Alion Science and Technology Corporation

 

iMove, Inc.

 

Common

 

Y

 

CS-85

 

9,821 Common

Alion Science and Technology Corporation

 

Vectorcommand Limited

 

A Ordinary

 

Y

 

53

 

520,495 A Ordinary

Alion - JJMA Corporation

 

Dynamic Power Technologies, LLC

 

N/A

 

N

 

N/A

 

33.33%

 

(2)                Evidence of Indebtedness

 

None

 

(3)                Securities Accounts:

 

None.

 

(4)                Deposit Accounts:

 

Grantor

 

Name of Depositary Bank

 

Account Number

 

Account Name

Alion Science and Technology Corporation

 

Wells Fargo Bank

 

 

 

 

Alion Science and Technology Corporation

 

Wells Fargo Bank

 

 

 

 

 

(5)                Commodity Contracts and Commodity Accounts:

 

None.

 

--------------------------------------------------------------------------------


 

II. INTELLECTUAL PROPERTY

 

(6)                                 Copyrights, Patents and Trademarks

 

Copyrights

 

Title

 

Registration No.

 

Registered Date

 

Owner

Electronic parts reliability data: a compendium of commercial and military
device field failure rates: vol. 1 [ 2]

 

TX-4-523-787

 

5/1/1997

 

Originally ITT Research Institute, transferred to Beagle Holdings, Inc. (now
known as Alion Science and Technology Corporation

Failure mode/mechanism distributions

 

TX-3-228-172

 

1/14/1992

 

Nonelectronic parts reliability data

 

TX-3-886-976

 

9/26/1994

 

Electrostatic discharge susceptibility data

 

TX-4-201-912

 

1/18/1996

 

Maintainability toolkit

 

TX-5-290-722

 

10/19/2000

 

Supporting commercial products in military applications

 

TX-5-375-397

 

3/14/2001

 

 

Benchmarking commercial reliability practices

 

TX-4-193-828

 

1/18/1996

 

 

Evaluating the reliability of commercial off- the-shelf (COTS) items

 

TX-5-375-396

 

3/14/2001

 

 

Worldwide reliability & maintainability standards: a primer of US and non US
commercial and government documents

 

TX-4-518-867

 

5/1/1997

 

 

Defining reliability programs: RBPR-1

 

TX-5-154-287

 

3/1/2000

 

 

Developing reliability goals/requirements: RBPR-2

 

TX-5-154-282

 

3/1/2000

 

 

Designing for reliability: RBPR-3

 

TX-5-154-284

 

3/1/2000

 

 

Assessing reliability progress: RBPR-4

 

TX-5-154-285

 

3/1/2000

 

 

Measuring product reliability: RBPR-5

 

TX-5-154-286

 

3/1/2000

 

 

Ensuring reliable performance: RBPR-6

 

TX-5-154-283

 

3/1/2000

 

 

Electronic derating for optimum performance

 

TX-5-341-692

 

1/29/2001

 

 

Failure mode, effects, and criticality analysis (FMECA)

 

TX-3-567-655

 

5/27/1993

 

 

Fault tree analysis application guide

 

TX-3-069-091

 

10/19/1990

 

 

Introduction to concurrent engineering: electronic circuit design and production
applications

 

TX-3-462-455

 

12/28/1992

 

 

Mechanical applications in reliability engineering

 

TX-3-679-281

 

11/15/1993

 

 

Worst case circuit analysis application guidelines

 

TX-3-557-279

 

5/18/1993

 

 

Reliable application of capacitors

 

TX-4-409-515

 

12/5/1996

 

 

Reliable application of multichip modules

 

TX-4-193-829

 

1/18/1996

 

 

Reliable application of plastic encapsulated microcircuits

 

TX-4-230-618

 

2/23/1996

 

 

Electrical overstress/electrostatic discharge (EOS/ESD) guidelines

 

TX-4-193-831

 

1/18/1996

 

 

RAC thermal management guidebook

 

TX-4-193-830

 

1/18/1996

 

 

Service life extension assessment

 

TX-4-201-782

 

1/18/1996

 

 

 

--------------------------------------------------------------------------------


 

Title

 

Registration No.

 

Registered Date

 

Owner

Software engineering process group handbook

 

TX-4-347-165

 

8/1/1996

 

 

Introduction to software reliability: a state of the art review

 

TX-4-518-868

 

5/1/1997

 

 

Business process reengineering for quality improvement

 

TX-4-193-832

 

1/18/1996

 

 

A Guide for implementing total quality management: state-of-the-art report

 

TX-3-069-092

 

10/19/1990

 

 

Process action team handbook, 1992: state- of-the-art report

 

TX-3-426-396

 

11/3/1992

 

 

TQM Toolkit : 1993

 

TX-3-631-346

 

8/25/1993

 

 

Distance learning : design reliability training course on CD-ROM.

 

TX-6-183-107

 

6/30/2005

 

Alion Science and Technology Corporation

Selection of equipment to leverage commercial technology.

 

TX-6-183-108

 

6/30/2005

 

 

Microelectromechanical systems.

 

TX-6-187-676

 

6/30/2005

 

 

Practical application of reliability-centered maintenance.

 

TX-6-187-684

 

6/30/2005

 

 

Operational availability handbook.

 

TX-6-187-685

 

6/30/2005

 

 

Systems engineering process guide : a practical framework for acquirers and
providers of systems engineering services.

 

TX-6-187-885

 

6/30/2005

 

 

Reliability statistics.

 

TX-6-187-887

 

6/30/2005

 

 

Systems engineering : a practical approach to systems engineering processes and
basic capability maturity.

 

TX-6-187-982

 

6/30/2005

 

 

Supportability toolkit.

 

TX-6-193-572

 

6/30/2005

 

 

Mechanical design reliability training course.

 

TX-6-193-609

 

6/30/2005

 

 

Integrated supply chain management.

 

TX-6-194-262

 

6/30/2005

 

 

A practical guide to developing reliable human-machine systems and processes.

 

TX-6-194-263

 

6/30/2005

 

 

Quality toolkit.

 

TX-6-196-636

 

6/30/2005

 

 

PRISM users manual version 1.4 / prepared by: Reliability Analysis Center.

 

TX-6-239-235

 

9/13/2005

 

 

PRISM training manual.

 

TX-6-352-945

 

6/30/2005

 

 

FORT tool.

 

TXu001668425

 

1/27/2010

 

 

SDAT SOAS.

 

TXu001668434

 

1/27/2010

 

 

Autonomous vehicle operator span of control evaluation tool.

 

TX-6-312-257

 

4/13/2006

 

 

Multi-modal interface design advisor ; MIDA.

 

TX-6-346-847

 

4/13/2006

 

 

Engineering control analysis tool : ECAT.

 

TX-6-347-340

 

5/10/2006

 

Originally Micro Analysis & Design, Inc., acquired by and transferred to Alion
Science and Technology Corporation

Micro saint sharp : version 2.2.

 

TX-6-354-195

 

5/4/2006

 

SMART build : 3 : Shipboard manpower analysis and requirements tool.

 

TX-6-354-196

 

5/4/2006

 

Crew station design tool : version 1.0 : CSDT.

 

TX-6-354-197

 

5/4/2006

 

 

Integrated simulation manpower analysis tool : version 1.0. : ISMAT.

 

TX-6-354-198

 

5/4/2006

 

 

Simulated field exercise.

 

TX-6-595-145

 

5/24/2006

 

 

 

--------------------------------------------------------------------------------


 

Title

 

Registration No.

 

Registered Date

 

Owner

Micro saint.

 

TX0003318291

 

3/13/1992

 

 

Joint semi-automated forces (JSAF) developer’s course (DC) : training

 

TXu-1-172-347

 

4/26/2004

 

Originally BMH Associates, Inc., acquired by Alion Science and Technology
Corporation

Joint semi-automated forces (JSAF) installation and configuration course (ICC) :
training

 

TXu-1-177-966

 

4/26/2004

 

Joint semi-automated forces (JSAF) operator’s course : training

 

TXu-1-172-348

 

4/26/2004

 

 

Patents and Patent Applications:

(Alion Science and Technology Corporation is the Assignee)

 

 

 

 

 

 

 

Filing

 

 

 

 

Title

 

Inventor(s)

 

Application No.

 

Date

 

Status

 

Patent No.

System for Similar Document Detection

 

Ophir Frieder, Abdur Chowdhury

 

09/629,175

 

7/31/2000

 

Issued 02/09/2010

 

7,660,819

Apparatus for and Method of Delivering Visual Image into Air

 

Michael Mitchell- Dignan, et al.

 

11/902,936

 

9/26/2007

 

Issued 05/04/2010

 

7,710,643

Active Sonar Apparatuses and Methods

 

Martin Paul DeMaio, Eric Peterson

 

12/000,097

 

12/07/2007

 

Pending

 

 

Trailing Edge Blade Clamp

 

Benjamin Anderson, Eric Peterson

 

12/005,611

 

12/28/2007

 

Issued 07/19/2011

 

7,980,522

Filter Cleaning Method

 

Donald Haun, Wayne Adamson

 

12/591,504

 

11/20/2009

 

Pending

 

 

System for Similar Document Detection

 

Ophir Frieder, Abdur Chowdhury

 

12/643,662

 

12/21/2009

 

Issued 03/06/2012

 

8,131,724

System for Similar Document Detection

 

Ophir Frieder, Abdur Chowdhury

 

13/363,806

 

2/1/2012

 

Issued 10/15/2013

 

8,560,546

Magnetic Effects Sensor, a Resistor and Method of Implementing Same

 

Joseph T. Siewick, Frank Allen(1)

 

13/192,359

 

07/27/2011

 

Pending

 

 

 

--------------------------------------------------------------------------------

(1) Published as US 2012-0161788 A1. An Assignment was filed and recorded at
Reel/Frame 03359/0986.

 

--------------------------------------------------------------------------------


 

Expired Patents and Abandoned Patent Applications

 

 

 

 

 

Expiration Date

 

 

Reference Number

 

Status

 

(if any)

 

Notes

7093188

 

Expired

 

08/16/2010

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

6838292

 

Expired

 

01/05/2009

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

6816008

 

Expired

 

11/10/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

11647581

 

Abandoned

 

 

 

Abandoned — Failure to Pay Issue Fee

11598701

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

11472423

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

10868197

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

10841428

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

6461290

 

Expired

 

10/08/2010

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

7109888

 

Expired

 

09/20/2010

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

6356823

 

Expired

 

03/12/2010

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

5487873

 

Expired

 

01/30/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

5516227

 

Expired

 

05/14/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

5543111

 

Expired

 

08/06/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

5586213

 

Expired

 

12/17/2004

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

5621845

 

Expired

 

04/15/2009

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

5660497

 

Expired

 

08/26/2009

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

5664911

 

Expired

 

09/09/2005

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

5835866

 

Expired

 

11/13/2006

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

5873187

 

Expired

 

02/23/2007

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

6321764

 

Expired

 

11/27/2009

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

10001008

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

11472423

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

PCTUS2009006217

 

Pending

 

 

 

International applications expire after 30 months. This 2009 application is
expired.

PCTUS2005021275

 

Pending

 

 

 

International applications expire after 30 months. This 2005 application is
expired.

09549353

 

Expired

 

01/05/2009

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

--------------------------------------------------------------------------------


 

Reference Number

 

Status

 

Expiration Date
(if any)

 

Notes

PCTUS2003041838

 

Pending

 

 

 

International applications expire after 30 months. This 2003 application is
expired.

10331930

 

Expired

 

11/10/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

Patented as 6,816,008

PCTUS2003010639

 

Pending

 

 

 

International applications expire after 30 months. This 2003 application is
expired.

10116132

 

Expired

 

11/10/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

Patented as 7,093,188

10267703

 

Expired

 

05/10/2008

 

Patent Expired Due to Non-Payment of Maintenance Fees Under 37 CFR 1.362

 

Patented as 7,109,888

10868197

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

10841428

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

12484401

 

Patented

 

 

 

Patented as 8,190,964, Sentel Patent*

8006170

 

Patented

 

 

 

Patented, Sentel Patent*

8151175

 

Patented

 

 

 

Patented, Sentel Patent*

8190964

 

Patented

 

 

 

Patented, Sentel Patent*

11203718

 

Abandoned

 

 

 

Abandoned — Failure to Respond to an Office Action

4837044

 

Patented

 

 

 

Expired more than 6 years ago

5028136

 

Patented

 

 

 

Expired 07/02/2008

5293936

 

Expired

 

04/12/2006

 

Expired due to non-payment of maintenance fees

5326530

 

Expired

 

08/02/2006

 

Expired due to non-payment of maintenance fees

61202744

 

Expired

 

04/04/2010

 

Expired provisional application

 

--------------------------------------------------------------------------------

* Patent properties derived from Sentel Corporation. The Abstracts of Title show
no chain of title from Sentel to Alion. The Abstracts of Title show only a
security agreement from Alion to Wilmington Trust. In 2004, Alion and Sentel
Corporation executed a joint exploitation agreement.

 

Federally Registered Trademarks:

 

 

 

 

 

Registration

 

Registration

 

 

Title

 

Status

 

Number

 

Date

 

Owner

Aligned With Your Needs

 

Registered

 

2,977,517

 

7/26/2005

 

Alion Science and Technology Corporation

Alion

 

Registered

 

2,863,371

 

7/13/2004

 

Alion Science and Technology Corporation

A Alion Science and Technology & Design

 

Registered

 

2,848,699

 

6/1/2004

 

Alion Science and Technology Corporation

M&S University & Design

 

Registered

 

2,863,045

 

7/13/2004

 

Alion Science and Technology Corporation

 

--------------------------------------------------------------------------------


 

 

 

 

 

Registration

 

Registration

 

 

Title

 

Status

 

Number

 

Date

 

Owner

PRISM

 

Registered

 

2,525,624

 

1/1/2002

 

Alion Science and Technology Corporation

Total Crew Model

 

Registered

 

3,362,416

 

1/1/2008

 

Alion- MA&D Corporation

Countermeasures

 

Registered

 

3,542,495

 

12/9/2008

 

Alion Science and Technology Corporation

Micro Saint

 

Registered

 

2966884

 

7/12/05

 

Alion- MA&D Corporation

RIVERBANK ACOUSTICAL LABORATORIES

 

Registered

 

4417353

 

10/15/2013

 

Alion Science and Technology Corporation

 

Pending Federal Applications for Trademark Registration:

 

 

 

 

 

App. Ser.

 

Filing

 

 

Title

 

Status

 

Number

 

Date

 

Owner

WASHINGTON CONSULTING (stylized and/or with design)

 

Pending

 

85/797948

 

12/7/2012

 

Alion Science and Technology Corporation

Aligned With Your Needs (updated g/s)

 

Pending

 

86/069,859

 

9/19/2013

 

Alion Science and Technology Corporation

Alion (updated g/s)

 

Pending

 

86/069,731

 

9/19/2013

 

Alion Science and Technology Corporation

A Alion Science and Technology & Design (updated g/s)

 

Pending

 

86/069,493

 

9/19/2013

 

Alion Science and Technology Corporation

 

Selected Additional Unregistered Trademarks:

 

MobSimTM, SimViewerTM, SmartMovesTM, Core LSTM, Measure of Total Integrated
System SurvivabilityTM (MOTISSTM), Visualization of Belief Systems™ (VIBES™),
Terrain Integrated Rough Earth ModelTM (TIREMTM), Mobile Support Technologies
and RepairTM (mSTARTM), PMOnline™, AIDETM , CARP/ACFSTM, Predictive Enterprise
Management System™ (PEMS™), and Integrated Performance Modeling Environment™
(IPME™), ShopSite™, ECAT™, SharpTalk360™, ISMAT™, CSDT™, MIDA™, C3TRACE™, EMAT™,
Delta3D™, MRT3™, PACT3™, P3™, DVTE™, ATAS™, VMPA™, AIRBOSS™, RIVEO™,
GeoSM™, IMPRINT™, FastShip™, VisualSMP™, CARP ACFS™, ADAT™, H-FAST™, CIRCAS™,
MITAS™, JPAS™, ARMOR™, Spectrum XXI™, PME™, PRAS™, SharpProject™, ShopSite™,
META™, TacWISE™, MTPAT™, Alion Semantic Mediator™ , TIREM™, and SBGL™.

 

(7)           Patent Licenses, Trademark Licenses, Trade Secret Licenses and
Copyright Licenses

 

Alion licenses the following patents pursuant to that certain License Agreement,
dated June 30, 2006, by and between Anteon Corporation, a Virginia corporation
(“Anteon”), AC Capital Management, Inc., a Delaware corporation and a subsidiary
of Anteon (“ACCM”) (together, Anteon and ACCM the “Licensors”), and Alion
Science and Technology Corporation, a Delaware corporation (the “Licensee”).

 

--------------------------------------------------------------------------------


 

 

 

 

 

Registration No

 

 

Licensee

 

Licensor

 

(Registration Date)

 

Description

Alion

 

Anteon and ACCM

 

6,937,659
(Issued 8/30/2005)

 

Apparatus and Method for Compressing Video Information

 

 

 

 

 

 

 

Alion

 

Anteon and ACCM

 

7,106,656
(Issued 9/12/2006)

 

Sonar System and Process

 

 

 

 

 

 

 

Alion

 

Anteon and ACCM

 

8,170,098
(Issued 5/1/2012)

 

Opto-Electronic Video Compression System

 

 

 

 

 

 

 

Alion

 

Anteon and ACCM

 

7,542,377
(Issued 6/2/2009)

 

Increased Aperture Homing Cavitator

 

 

 

 

 

 

 

Alion

 

Anteon and ACCM

 

7,453,769
(Issued 11/18/2008)

 

Cavitating Body Sonar System and Process

 

Alion is party to that certain Joint Exploitation Prosecution and Exploitation
Agreement, by and between Sentel Corporation and Alion, dated March 17, 2004.

 

Alion is party to that certain Patent License Agreement, executed December 13,
2010 between Alion and Keck Technologies, LLC

 

(8)                                 Commercial Tort Claims

 

None.

 

(9)                                 Letters of Credit

 

None.

 

(10)                          Warehousemen, Bailees and Other Third Parties in
Possession of Collateral

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.4 TO

FIRST LIEN PLEDGE AND SECURITY AGREEMENT

 

Grantor

 

Filing Jurisdiction(s)

Alion Science and Technology Corporation

 

Delaware Department of State Division of Corporations

 

 

 

Alion-BMH Corporation

 

Clerk’s Office Virginia State Corporation Commission

 

 

 

Alion-CATI Corporation

 

Secretary of State of the State of California UCC Section

 

 

 

Alion–IPS Corporation

 

Clerk’s Office Virginia State Corporation Commission

 

 

 

Alion-JJMA Corporation

 

New York State Department of State Division of Corporations State Records and
Uniform Commercial Code

 

 

 

Alion-METI Corporation

 

Clerk’s Office Virginia State Corporation Commission

 

 

 

Washington Consulting, Inc.

 

Clerk’s Office Virginia State Corporation Commission

 

 

 

Washington Consulting Government Services, Inc.

 

Clerk’s Office Virginia State Corporation Commission

 

 

 

Alion International Corporation

 

Delaware

 

 

Delaware Department of State Division of Corporations

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.6

CONSENTS

 

Under the terms of that certain Amended and Restated Refinancing Support
Agreement, dated as of May 2, 2014, by and among Alion Science and Technology
Corporation, ASOF II Investments, LLC and Phoenix Investment Adviser L.L.C., as
amended, the consent of the Supporting Noteholders (as defined therein) must be
obtained.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO FIRST LIEN PLEDGE AND SECURITY AGREEMENT

 

PLEDGE SUPPLEMENT

 

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR], a
[NAME OF STATE OF INCORPORATION] [corporation] (the “Grantor”) pursuant to the
First Lien Pledge and Security Agreement, dated as of August 18, 2014 (as it may
be from time to time amended, restated, modified or supplemented, the “Security
Agreement”), among Alion Science and Technology Corporation, the other Grantors
named therein and Wilmington Trust, National Association, as the Collateral
Agent. Capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed thereto in the Security Agreement.

 

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in, to and under all
Collateral to secure the Secured Obligations, in each case whether now or
hereafter existing or in which Grantor now has or hereafter acquires an interest
and wherever the same may be located. Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required to be provided pursuant to the Security
Agreement and hereby agrees that such Supplements to Schedules shall constitute
part of the Schedules to the Security Agreement.

 

THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT A-1

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.1

TO FIRST LIEN PLEDGE AND SECURITY AGREEMENT

 

Additional Information:

 

GENERAL INFORMATION

 

(A)                               Full Legal Name, Type of Organization,
Jurisdiction of Organization, Chief Executive Office/Sole Place of Business and
Organizational Identification Number of Grantor:

 

 

 

 

 

 

 

Chief Executive

 

 

 

 

 

 

 

 

Office/Sole Place of

 

 

 

 

 

 

 

 

Business (or

 

 

Full Legal

 

Type of

 

Jurisdiction of

 

Residence if Grantor

 

 

Name

 

Organization

 

Organization

 

is a Natural Person)

 

Organization I.D.#

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)                               Other Names (including any Trade Name or
Fictitious Business Name) under which Grantor currently conducts business:

 

Full Legal Name

 

Trade Name or Fictitious Business Name

 

 

 

 

 

 

 

 

 

 

(C)                                   Changes in Name, Jurisdiction of
Organization, Chief Executive Office or Sole Place of Business and Corporate
Structure within past five years:

 

Grantor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)                               Agreements pursuant to which Grantor is bound
as debtor within past five years:

 

Grantor

 

Description of Agreement

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-2

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.2

TO FIRST LIEN PLEDGE AND SECURITY AGREEMENT

 

COLLATERAL IDENTIFICATION

 

I.           INVESTMENT RELATED PROPERTY

 

(A)                               Pledged Stock:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

of

 

 

 

 

Class

 

 

 

Stock

 

 

 

No. of

 

Outstanding

 

 

Stock

 

of

 

Certificated

 

Certificate

 

Par

 

Pledged

 

Stock of the

Grantor

 

Issuer

 

Stock

 

(Y/N)

 

No.

 

Value

 

Stock

 

Stock Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)                               Pledged LLC Interests:

 

 

 

 

 

 

 

 

 

 

 

Percentage

 

 

 

 

 

 

 

 

 

 

of

 

 

 

 

 

 

 

 

 

 

Outstanding

 

 

 

 

 

 

 

 

 

 

LLC

 

 

 

 

 

 

 

 

 

 

Interests of

 

 

Limited

 

 

 

 

 

No. of

 

the Limited

 

 

Liability

 

Certificated

 

Certificate

 

Pledged

 

Liability

Grantor

 

Company

 

(Y/N)

 

No. (if any)

 

Units

 

Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(C)                               Pledged Partnership Interests:

 

 

 

 

 

 

 

 

 

 

 

Percentage

 

 

 

 

 

 

 

 

 

 

of

 

 

 

 

Type of

 

 

 

 

 

Outstanding

 

 

 

 

Partnership

 

 

 

 

 

Partnership

 

 

 

 

Interests

 

 

 

Certificate

 

Interests of

 

 

 

 

(e.g., general

 

Certificated

 

No.

 

the

Grantor

 

Partnership

 

or limited)

 

(Y/N)

 

(if any)

 

Partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)                               Trust Interests or other Equity Interests not
listed above:

 

 

 

 

 

 

 

 

 

 

 

Percentage

 

 

 

 

 

 

 

 

 

 

of

 

 

 

 

 

 

 

 

 

 

Outstanding

 

 

 

 

Class of

 

 

 

Certificate

 

Trust

 

 

 

 

Trust

 

Certificated

 

No.

 

Interests of

Grantor

 

Trust

 

Interests

 

(Y/N)

 

(if any)

 

the Trust

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-3

--------------------------------------------------------------------------------


 

(E)                                Pledged Debt:

 

 

 

 

 

Original

 

Outstanding

 

 

 

 

 

 

 

 

Principal

 

Principal

 

 

 

Maturity

Grantor

 

Issuer

 

Amount

 

Balance

 

Issue Date

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(F)                                 Securities Account:

 

 

 

Share of Securities

 

 

 

 

Grantor

 

Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(G)                               Deposit Accounts:

 

 

 

Name of Depositary

 

 

 

 

Grantor

 

Bank

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(H)                              Commodity Contracts and Commodity Accounts:

 

 

 

Name of Commodity

 

 

 

 

Grantor

 

Intermediary

 

Account Number

 

Account Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II.          INTELLECTUAL PROPERTY

 

(A)                               Copyrights

 

 

 

 

 

 

 

Registration

 

Registration

Grantor

 

Jurisdiction

 

Title of Work

 

Number (if any)

 

Date (if any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)                               Copyright Licenses

 

 

 

 

 

Registration

 

 

 

 

 

 

Number (if any) of

 

 

 

 

Description of

 

underlying

 

 

Grantor

 

Copyright License

 

Copyright

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-4

--------------------------------------------------------------------------------


 

(C)                               Patents

 

 

 

 

 

 

 

Patent

 

Issue

 

 

 

 

 

 

Number/(Application

 

Date/(Filing

Grantor

 

Jurisdiction

 

Title of Patent

 

Number)

 

Date)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(D)                               Patent Licenses

 

 

 

Description of

 

Patent Number of

 

 

Grantor

 

Patent License

 

underlying Patent

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(E)                                Trademarks

 

 

 

 

 

 

 

Registration

 

Registration

 

 

 

 

 

 

Number/(Serial

 

Date/(Filing

Grantor

 

Jurisdiction

 

Trademark

 

Number)

 

Date)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(F)                                 Trademark Licenses

 

 

 

 

 

Registration

 

 

 

 

 

 

Number of

 

 

 

 

Description of

 

underlying

 

 

Grantor

 

Trademark License

 

Trademark

 

Name of Licensor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(G)                               Trade Secret Licenses

 

III.        COMMERCIAL TORT CLAIMS

 

Grantor

 

Commercial Tort Claims

 

 

 

 

 

 

 

 

 

 

IV.        LETTER OF CREDIT RIGHTS

 

Grantor

 

Description of Letters of Credit

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-5

--------------------------------------------------------------------------------


 

V.         WAREHOUSEMAN, BAILEES AND OTHER THIRD PARTIES IN POSSESSION OF
COLLATERAL

 

Grantor

 

Description of Property

 

Name and Address of Third Party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI.        MATERIAL CONTRACTS

 

Grantor

 

Description of Material Contract

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-6

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.4 TO

FIRST LIEN PLEDGE AND SECURITY AGREEMENT

 

Financing Statements:

 

Grantor

 

Filing Jurisdiction(s)

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-7

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 5.6 TO

FIRST LIEN PLEDGE AND SECURITY AGREEMENT

 

EXHIBIT A-8

--------------------------------------------------------------------------------


 

EXHIBIT B

TO FIRST LIEN PLEDGE AND SECURITY AGREEMENT

 

UNCERTIFICATED SECURITIES CONTROL AGREEMENT

 

This Uncertificated Securities Control Agreement (this “Agreement”) dated as of
[                         ], 20[         ] among [               ] (the
“Pledgor”), Wilmington Trust, National Association, as collateral agent for the
Secured Parties, (together with its successors and assigns in such capacity, the
“Collateral Agent”) and [                       ], a [                       ]
[corporation] (the “Issuer”). Capitalized terms used but not defined herein
shall have the meaning assigned in the First Lien Pledge and Security Agreement
dated [as of the date hereof], among the Pledgor, the other Grantors party
thereto and the Collateral Agent (the “Security Agreement”). All references
herein to the “UCC” shall mean the Uniform Commercial Code as in effect in the
State of New York.

 

Section 1.                   Registered Ownership of Shares. The Issuer hereby
confirms and agrees that as of the date hereof the Pledgor is the registered
owner of [                       ] shares of the Issuer’s [common] stock (the
“Pledged Shares”) and the Issuer shall not change the registered owner of the
Pledged Shares without the prior written consent of the Collateral Agent.

 

Section 2.                   Instructions. If at any time the Issuer shall
receive instructions originated by the Collateral Agent relating to the Pledged
Shares, the Issuer shall comply with such instructions without further consent
by the Pledgor or any other person.

 

Section 3.                   Additional Representations and Warranties of the
Issuer. The Issuer hereby represents and warrants to the Collateral Agent:

 

(a)           It has not entered into, and until the termination of this
Agreement will not enter into, any agreement with any other person relating to
the Pledged Shares pursuant to which it has agreed to comply with instructions
issued by such other person; and

 

(b)           It has not entered into, and until the termination of this
Agreement will not enter into, any agreement with the Pledgor or the Collateral
Agent purporting to limit or condition the obligation of the Issuer to comply
with instructions as set forth in Section 2 hereof.

 

(c)           Except for the claims and interest of the Collateral Agent and of
the Pledgor in the Pledged Shares, the Issuer does not know of any claim to, or
interest in, the Pledged Shares. If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Shares, the Issuer will
promptly notify the Collateral Agent and the Pledgor thereof.

 

(d)           This Agreement is the valid and legally binding obligation of the
Issuer.

 

Section 4.              Choice of Law. THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER
THAN THE LAW OF THE STATE OF NEW YORK.

 

EXHIBIT B-1

--------------------------------------------------------------------------------


 

Section 5.              Conflict with Other Agreements. In the event of any
conflict between this Agreement (or any portion thereof) and any other agreement
now existing or hereafter entered into, the terms of this Agreement shall
prevail. No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto.

 

Section 6.                  Voting Rights. Until such time as the Collateral
Agent shall otherwise instruct the Issuer in writing, the Pledgor shall have the
right to vote the Pledged Shares.

 

Section 7.                  Successors; Assignment. The terms of this Agreement
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their respective corporate successors or heirs and personal representatives who
obtain such rights solely by operation of law. The Collateral Agent may assign
its rights hereunder only with the express written consent of the Issuer and by
sending written notice of such assignment to the Pledgor.

 

Section 8.                  Indemnification of Issuer. The Pledgor and the
Collateral Agent hereby agree that (a) the Issuer is released from any and all
liabilities to the Pledgor and the Collateral Agent arising from the terms of
this Agreement and the compliance of the Issuer with the terms hereof, except to
the extent that such liabilities arise from the Issuer’s negligence and (b) the
Pledgor, its successors and assigns shall at all times indemnify and save
harmless the Issuer from and against any and all claims, actions and suits of
others arising out of the terms of this Agreement or the compliance of the
Issuer with the terms hereof, and from and against any and all liabilities,
losses, damages, costs, charges, counsel fees and other expenses of every nature
and character arising by reason of the same, in each case except to the extent
that such arises from the Issuer’s gross negligence or willful misconduct, until
the termination of this Agreement.

 

Section 9.                  Notices. Any notice, request or other communication
required or permitted to be given under this Agreement shall be in writing and
deemed to have been properly given when delivered in person, or when sent by
telecopy or other electronic means and electronic confirmation of error free
receipt is received or two Business Days after being sent by certified or
registered United States mail, return receipt requested, postage prepaid,
addressed to the party at the address set forth below.

 

Pledgor:

[Name and Address of Pledgor]

 

Attention: [                              ]

 

Telecopier: [                              ]

 

 

Collateral Agent:

Wilmington Trust, National Association

 

Attention: [                              ]

 

Telecopier: [                              ]

 

 

Issuer:

[Insert Name and Address of Issuer]

 

Attention: [                              ]

 

Telecopier: [                              ]

 

Any party may change its address for notices in the manner set forth above.

 

Section 10.               Termination. The obligations of the Issuer to the
Collateral Agent pursuant to this Agreement shall continue in effect until the
security interests of the Collateral Agent in the Pledged Shares have been
terminated pursuant to the terms of the Security Agreement and the Collateral
Agent has notified the Issuer of such termination in writing. The Collateral
Agent

 

EXHIBIT B-2

--------------------------------------------------------------------------------


 

agrees to provide Notice of Termination in substantially the form of Exhibit A
hereto to the Issuer upon the request of the Pledgor on or after the termination
of the Collateral Agent’s security interest in the Pledged Shares pursuant to
the terms of the Security Agreement. The termination of this Agreement shall not
terminate the Pledged Shares or alter the obligations of the Issuer to the
Pledgor pursuant to any other agreement with respect to the Pledged Shares.

 

Section 11.                Counterparts. This Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Agreement by signing and
delivering one or more counterparts. Delivery of an executed signature page of
this Agreement by facsimile or other electronic transmission (e.g., “pdf” or
“tif” format) shall be effective as delivery of a manually executed counterpart
hereof.

 

 

[NAME OF PLEDGOR], as Pledgor as Pledgor

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[NAME OF ISSUER], as Issuer

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT B-3

--------------------------------------------------------------------------------


 

Exhibit A

[Letterhead of Collateral Agent]

 

[Date]

 

[Name and Address of Issuer]

Attention: [                    ]

 

Re:                   Termination of Control Agreement

 

You are hereby notified that the Uncertificated Securities Control Agreement
between you, [Name of Pledgor] (the “Pledgor”) and the undersigned (a copy of
which is attached) is terminated and you have no further obligations to the
undersigned pursuant to such Agreement. Notwithstanding any previous
instructions to you, you are hereby instructed to accept all future directions
with respect to Pledged Shares (as defined in the Uncertificated Control
Agreement) from the Pledgor. This notice terminates any obligations you may have
to the undersigned with respect to the Pledged Shares, however nothing contained
in this notice shall alter any obligations which you may otherwise owe to the
Pledgor pursuant to any other agreement.

 

You are instructed to deliver a copy of this notice by facsimile transmission to
the Pledgor.

 

 

Very truly yours,

 

 

 

Wilmington Trust, National Association, as Collateral Agent

 

 

 

By:

 

 

Name:

 

Title:

 

EXHIBIT B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

TO FIRST LIEN PLEDGE AND SECURITY AGREEMENT

 

[FORM OF] FIRST LIEN TRADEMARK SECURITY AGREEMENT

 

This FIRST LIEN TRADEMARK SECURITY AGREEMENT, dated as of [               ],
20[      ] (as it may be amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), is made by the entities identified as
grantors on the signature pages hereto (collectively, the “Grantors”) in favor
of Wilmington Trust, National Association, as collateral agent for the Secured
Parties (in such capacity, together with its successors and permitted assigns,
the “Collateral Agent”).

 

WHEREAS, the Grantors are party to a First Lien Pledge and Security Agreement
dated as of August 18, 2014 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Pledge and Security Agreement”)
between each of the Grantors and the other grantors party thereto and the
Collateral Agent pursuant to which the Grantors granted a security interest to
the Collateral Agent in the Trademark Collateral (as defined below) and are
required to execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

 

SECTION 1.        Defined Terms

 

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

 

SECTION 2.        Grant of Security Interest in Trademark Collateral

 

SECTION 2.1      Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under the following, in each case whether now owned or existing or hereafter
acquired, developed, created or arising and wherever located (collectively, the
“Trademark Collateral”):

 

all United States, and foreign trademarks, trade names, trade dress, corporate
names, company names, business names, fictitious business names, Internet domain
names, service marks, collective marks, logos, other source or business
identifiers, designs and general intangibles of a like nature, whether or not
registered, and with respect to any and all of the foregoing: (i) all
registrations and applications therefor including, without limitation, the
registrations and applications listed in Schedule A attached hereto, (ii) all
extensions or renewals of any of the foregoing, (iii) all of the goodwill of the
business connected with the use of and symbolized by any of the foregoing, (iv)
the right to sue or otherwise recover for any past, present and future
infringement, dilution or other violation of any of the foregoing or for any
injury to the related goodwill, (v) all Proceeds of the foregoing, including,
without limitation, license fees, royalties, income, payments, claims, damages,
and proceeds of suit now or hereafter due and/or payable with respect thereto,
and (vi) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

 

EXHIBIT C-1

--------------------------------------------------------------------------------


 

SECTION 2.2      Certain Limited Exclusions. Notwithstanding anything herein to
the contrary, in no event shall the Trademark Collateral include or the security
interest granted under Section 2.1 hereof attach to any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law.

 

SECTION 3.        Security Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Trademark Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement or the Intercreditor
Agreement, the provisions of the Pledge and Security Agreement or the
Intercreditor Agreement, as applicable, shall control.

 

SECTION 4.        Governing Law

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF LAW RELATING TO THE LAW GOVERNING PERFECTION AND THE
EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

SECTION 5.        Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed signature
page of this Agreement by facsimile or other electronic transmission (e.g.,
“pdf” or “tif” format) shall be effective as delivery of a manually executed
counterpart hereof.

 

[Remainder of page intentionally left blank]

 

EXHIBIT C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT C-3

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

EXHIBIT C-4

--------------------------------------------------------------------------------


 

SCHEDULE A

to

TRADEMARK SECURITY AGREEMENT

 

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Mark

 

Serial No.

 

Filing Date

 

Registration No.

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT C-5

--------------------------------------------------------------------------------


 

EXHIBIT D

TO FIRST LIEN PLEDGE AND SECURITY AGREEMENT

 

[FORM OF] FIRST LIEN PATENT SECURITY AGREEMENT

 

This FIRST LIEN PATENT SECURITY AGREEMENT, dated as of [               ],
20[        ] (as it may be amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), is made by the entities identified as
grantors on the signature pages hereto (collectively, the “Grantors”) in favor
of Wilmington Trust, National Association, as collateral agent for the Secured
Parties (in such capacity, together with its successors and permitted assigns,
the “Collateral Agent”).

 

WHEREAS, the Grantors are party to a First Lien Pledge and Security Agreement
dated as of August 18, 2014 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Pledge and Security Agreement”)
between each of the Grantors and the other grantors party thereto and the
Collateral Agent pursuant to which the Grantors granted a security interest to
the Collateral Agent in the Patent Collateral (as defined below) and are
required to execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

 

SECTION. 1.       Defined Terms

 

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

 

SECTION 2.        Grant of Security Interest

 

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under the following, in each case
whether now owned or existing or hereafter acquired, developed, created or
arising and wherever located (collectively, the “Patent Collateral”):

 

all United States and foreign patents and certificates of invention, or similar
industrial property rights, and applications for any of the foregoing,
including, without limitation: (i) each patent and patent application listed in
Schedule A attached hereto, (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals, and reexaminations thereof, (iii)
all patentable inventions and improvements thereto, (iv) the right to sue or
otherwise recover for any past, present and future infringement or other
violation thereof, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(vi) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

 

SECTION 3.        Security Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and

 

EXHIBIT D-1

--------------------------------------------------------------------------------


 

remedies of the Collateral Agent with respect to the security interest in the
Patent Collateral made and granted hereby are more fully set forth in the Pledge
and Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. In the event that any provision
of this Agreement is deemed to conflict with the Pledge and Security Agreement
or the Intercreditor Agreement, the provisions of the Pledge and Security
Agreement or the Intercreditor Agreement, as applicable, shall control.

 

SECTION 4.        Governing Law

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF LAW RELATING TO THE LAW GOVERNING PERFECTION AND THE
EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

SECTION 5.        Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Delivery of an executed signature
page of this Agreement by facsimile or other electronic transmission (e.g.,
“pdf” or “tif” format) shall be effective as delivery of a manually executed
counterpart hereof.

 

[Remainder of page intentionally left blank]

 

EXHIBIT D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT D-3

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

Wilmington Trust, National Association, as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

EXHIBIT D-4

--------------------------------------------------------------------------------


 

SCHEDULE A

to

PATENT SECURITY AGREEMENT

 

PATENTS AND PATENT APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT D-5

--------------------------------------------------------------------------------


 

EXHIBIT E

TO FIRST LIEN PLEDGE AND SECURITY AGREEMENT

 

[FORM OF] FIRST LIEN COPYRIGHT SECURITY AGREEMENT

 

This FIRST LIEN COPYRIGHT SECURITY AGREEMENT, dated as of [              ],
20[      ] (as it may be amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), is made by the entities identified as
grantors on the signature pages hereto (collectively, the “Grantors”) in favor
of Wilmington Trust, National Association, as collateral agent for the Secured
Parties (in such capacity, together with its successors and permitted assigns,
the “Collateral Agent”).

 

WHEREAS, the Grantors are party to a First Lien Pledge and Security Agreement
dated as of August 18, 2014 (as it may be amended, restated, supplemented or
otherwise modified from time to time, the “Pledge and Security Agreement”)
between each of the Grantors and the other grantors party thereto and the
Collateral Agent pursuant to which the Grantors granted a security interest to
the Collateral Agent in the Copyright Collateral (as defined below) and are
required to execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

 

SECTION 1.        Defined Terms

 

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

 

SECTION 2.        Grant of Security Interest

 

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in and continuing lien on all of such
Grantor’s right, title and interest in, to and under the following (except to
the extent constituting an Excluded Asset), in each case whether now owned or
existing or hereafter acquired, developed, created or arising and wherever
located (collectively, the “Copyright Collateral”):

 

(a)           all United States, and foreign copyrights, including but not
limited to copyrights in software, databases, designs (including but not limited
to industrial designs, Protected Designs within the meaning of 17 U.S.C. 1301
et. seq. and Community designs), and Mask Works (as defined under 17 U.S.C. 901
of the U.S. Copyright Act), whether registered or unregistered, as well as moral
rights, reversionary interests, and termination rights, and, with respect to any
and all of the foregoing: (i) all registrations and applications therefor
including, without limitation, the registrations and applications listed in
Schedule A attached hereto, (ii) all extensions and renewals thereof, (iii) the
right to sue or otherwise recover for any past, present and future infringement
or other violation thereof, (iv) all Proceeds of the foregoing, including,
without limitation, license fees, royalties, income, payments, claims, damages
and proceeds of suit now or hereafter due and/or payable with respect thereto,
and (v) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world; and

 

EXHIBIT E-1

--------------------------------------------------------------------------------


 

(b)           any and all agreements, licenses and covenants providing for the
granting of any exclusive right to such Grantor in or to any registered
Copyright including, without limitation, each agreement required to be listed in
Schedule A attached hereto, and the right to sue or otherwise recover for past,
present and future infringement or other violation or impairment thereof,
including the right to receive all Proceeds therefrom, including without
limitation license fees, royalties, income, payments, claims, damages and
proceeds of suit, now or hereafter due and/or payable with respect thereto.

 

SECTION 3.        Security Agreement

 

The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Pledge and Security Agreement, and the Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Copyright Collateral made and
granted hereby are more fully set forth in the Pledge and Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein. In the event that any provision of this Agreement is
deemed to conflict with the Pledge and Security Agreement or the Intercreditor
Agreement, the provisions of the Pledge and Security Agreement or the
Intercreditor Agreement, as applicable, shall control.

 

SECTION 4.        Governing Law

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF LAW RELATING TO THE LAW GOVERNING PERFECTION AND THE
EFFECT OF PERFECTION OF THE SECURITY INTEREST).

 

SECTION 5.        Counterparts

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

[Remainder of page intentionally left blank]

 

EXHIBIT E-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.

 

 

[NAME OF GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[ADD SIGNATURE BLOCKS FOR ANY OTHER GRANTORS]

 

EXHIBIT E-3

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

Wilmington Trust, National Association, as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

EXHIBIT E-4

--------------------------------------------------------------------------------


 

SCHEDULE A

to

COPYRIGHT SECURITY AGREEMENT

 

COPYRIGHT REGISTRATIONS AND APPLICATIONS

 

Title

 

Application No.

 

Filing Date

 

Registration No.

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXCLUSIVE COPYRIGHT LICENSES

 

Description of Copyright
License

 

Name of Licensor

 

Registration Number of
underlying Copyright

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT E-5

--------------------------------------------------------------------------------


 

EXHIBIT I TO
FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

[RESERVED]

 

EXHIBIT I-1

--------------------------------------------------------------------------------


 

EXHIBIT J TO
FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

LANDLORD PERSONAL PROPERTY COLLATERAL ACCESS AGREEMENT

 

[Provided under separate cover]

 

EXHIBIT J-1

--------------------------------------------------------------------------------


 

WAIVER AND CONSENT BY REAL PROPERTY OWNER

 

THIS WAIVER AND CONSENT (this “Agreement”) is made and entered into on
August 18, 2014 between WILMINGTON TRUST, NATIONAL ASSOCIATION, a national
banking association, as collateral agent for the Secured Parties (as defined in
the Intercreditor Agreement referred to below) (in such capacity, together with
its successors and assigns in such capacity, “Agent”) and TYE DEVELOPMENT
COMPANY, LLC, a Virginia limited liability company (“Owner”), and affects that
real property in Fairfax County, Virginia, commonly known as 1750 Tysons
Boulevard, Tysons Corner, Virginia 22102 (hereinafter referred to as “the Real
Property”).

 

WHEREAS, reference is made to (i) that certain Credit Agreement dated as of the
date hereof among Alion Science and Technology Corporation, a Delaware
corporation, as borrower (“Borrower”), Wells Fargo Bank, National Association,
as administrative agent (in such capacity, together with its successors and
assigns in such capacity, “Revolving Agent”), as sole lead arranger and as sole
book runner, and the lenders party thereto, and certain other agreements related
thereto among the lenders party thereto, Revolving Agent, Borrower, and certain
subsidiaries of Borrower (such subsidiaries, together with Borrower, are
referred to hereinafter each individually as a “Debtor”, and individually and
collectively, jointly and severally, as the “Debtors”), (ii) that certain First
Lien Credit and Guaranty Agreement dated as of the date hereof among Borrower,
certain subsidiaries of Borrower, Goldman Sachs Lending Partners LLC, as
administrative agent (in such capacity, together with its successors and assigns
in such capacity, “First Lien Agent”), and the lenders party thereto, (iii) that
certain Second Lien Credit and Guaranty Agreement dated as of the date hereof
among Borrower, certain subsidiaries of Borrower, Wilmington Trust, National
Association, as administrative agent (in such capacity, together with its
successors and assigns in such capacity, “Second Lien Agent”), and the lenders
party thereto and (iv) that certain Indenture dated as of the date hereof among
Borrower, certain subsidiaries of Borrower, Wilmington Trust, National
Association, a national banking association, as trustee (in such capacity,
together with its successors and assigns in such capacity, “Trustee”), and
Wilmington Trust, National Association, as collateral trustee, in each case,
together with security agreements and other collateral documents related thereto
(each of the agreements described in clauses (i) through (iv) above are
hereinafter collectively referred to as the “Agreements”, which such Agreements
may be amended, restated, supplemented or otherwise modified from time to time),
which Agreements, among other things, were given by Debtors to the Agent and the
Secured Parties (as defined in the Intercreditor Agreement) for the purpose of
securing the repayment of the Secured Obligations (as defined in the
Intercreditor Agreement);

 

WHEREAS, reference is made to that certain Intercreditor Agreement dated as of
the date hereof (the “Intercreditor Agreement”) among Borrower, the other
grantors party thereto, Revolving Agent, First Lien Agent, Second Lien Agent,
Trustee and Agent;

 

WHEREAS, pursuant to the terms of the Deed of Lease dated April 30, 1999 (as
amended, the “Lease”), Borrower leases a portion of the Real Property from Owner
known as Suite 1300, consisting of 21,573 rentable square feet and Suite 110,
consisting of 2,250 rentable square feet (collectively, the “Premises,” as more
particularly described in the Lease);

 

--------------------------------------------------------------------------------


 

WHEREAS, by the Agreements, the Secured Parties have loaned or have agreed to
loan monies and/or extend other financial accommodations against the security
of, among other collateral, certain of Borrower’s (and its associates obligors’
under the Agreements) personal property, including, but not limited to
Borrower’s (and such other obligors’) inventory, equipment, furniture,
furnishings, trade fixtures, machinery, and tools, together with all additions,
substitutions, replacements, and improvements to the same (hereinafter
collectively referred to as the “Goods”), a portion of which Goods may be
located at the Premises;

 

WHEREAS, Owner has agreed to waive any lien rights which it may otherwise have
concerning the Goods (but excluding any fixtures which have been permanently
affixed to the floor or the walls of the building in which the Premises are
located, hereinafter referred to as the “Improvements”) utilized in the Premises
(collectively, the “Tenant’s Property”); and

 

WHEREAS, the Goods described in the Agreements may include all or a portion of
Tenant’s Property.

 

NOW THEREFORE, Agent, for itself and on behalf of the Secured Parties, and Owner
agree that:

 

1.             The Goods shall be and remain personal property notwithstanding
the manner of their annexation to the Premises, their adaptability to the uses
and purposes for which the Premises are used, or the intentions of the party
making the annexation.  Notwithstanding the foregoing or any provision hereof or
the Agreements to the contrary, neither the Tenant’s Property nor any other
portion of the Goods shall include the aforesaid Improvements, nor any other
improvements or other permanent alterations to the Premises which at any time
(whether upon their installation or the expiration or termination of the term)
may become the property of Owner pursuant to the terms of the Lease or
applicable law, and the Secured Parties shall have no rights of any kind at any
time to such improvements or other permanent alterations.

 

2.             Owner hereby waives any rights which Owner may claim to have in
and to the Tenant’s Property except for any rights set forth herein, no matter
how arising, including all rights of levy or distraint for rent. 
Notwithstanding the foregoing, if Owner obtains a judgment against any Debtor,
to the extent permitted by law, Owner may enforce such judgment by attachment of
or execution against the Goods (if the same constitute the property of such
Debtor at the time of such attachment or execution); provided that: (i) the
Goods have been removed from the Premises; or (ii) the Goods remain on the
Premises following the Drop Dead Date (as defined below).

 

3.             (a)           Owner: (i) consents to the installation of Tenant’s
Property on the Premises, (ii) agrees that, subject to the terms hereof, Agent
may do to and with the Goods (including Tenant’s Property) located on the
Premises any or all of the acts below enumerated, and (iii) grants Agent a
right, as set forth below, to access the Premises upon three (3) business days
prior written notice to Owner to do any or all of the following (the “Permitted
Actions”) with respect to the Goods (including Tenant’s Property) located
thereon: assemble, have appraised, sever, remove, maintain, prepare for sale or
lease, inspect or repair.  Subject to the terms hereof, Agent shall have the
right to enter into the Premises (upon prior notice as required above) only for
the purposes described above; provided that any such entry shall take place and

 

2

--------------------------------------------------------------------------------


 

be completed prior to the Drop Dead Date.  Subject to the terms of subparagraph
(b) below, the “Drop Dead Date” shall be the later to occur of: (1) the date
that Owner regains possession of the Premises from Borrower (whether by
surrender, termination of the Lease, or termination of Borrower’s right to
possession thereof, or otherwise) and (2) thirty (30) days following the date
upon which Owner delivers written notice to Agent that Owner intends to or has
retaken possession of the Premises from Borrower.  All physical damage to the
Premises or the building  caused by Agent’s access to and use of the Premises
and the removal of the Goods (ordinary wear and tear excluded) shall be
reimbursed by Agent to Owner within thirty (30) days of demand therefor or
immediately repaired to the condition existing immediately prior to such access
and use of the Premises by Agent at its expense.  In addition, Agent hereby
indemnifies and agrees to hold Owner and its agents harmless from and against
any and all claims, actions, damages, costs, expenses and liabilities suffered
or incurred by Owner and its agents arising from or in any way related to the
acts or omissions of Agent or any of its employees or agents on or about the
Premises or the building in which the same are located.  Notwithstanding any
provision hereof or the Agreements to the contrary, Agent may not conduct any
sale, auction, liquidation or other similar event on the Premises or the Real
Property.

 

(b)           Notwithstanding the foregoing, if Agent is prohibited from
foreclosing its security interest in the Goods or removing the Goods from the
Premises by reason of the imposition of the automatic stay arising from
bankruptcy proceedings involving any Debtor, then the Drop Dead Date shall be
postponed until the date which is thirty (30) days from the termination or
lifting of such injunction, order or automatic stay, subject to the terms of the
following sentence.  If the Drop Dead Date is postponed pursuant to the terms of
the immediately preceding sentence, and Owner regains possession of the Premises
from the Debtor, then Owner, at its sole option, shall have the right to remove
the Goods from the Premises and store them in an alternative location.  If Owner
makes such election, then: (i) Owner shall notify Agent of the same; (ii) Agent
shall compensate Owner for the reasonable cost of removing and storing the Goods
(provided, however, that Agent shall not be responsible for any costs accruing
following the date that Agent delivers written notice to Owner that it
affirmatively waives all of its rights to the Goods (including Tenant’s
Property) located in the Premises; provided, further, however, that such written
notice from Agent shall be delivered to Owner within five (5) business days
after Agent receives notice from Owner of its election to remove and store the
Goods); and (iii) at any time after the ninetieth (90th) day following Owner’s
notice to Agent of Owner’s intent to store the Goods, if Agent has not retaken
possession of the Goods, Owner, at its sole option, subject to applicable law,
may dispose of the same without any further responsibility to Agent.

 

4.             Owner acknowledges that at any time prior to the Drop Dead Date,
Agent may take any or all of the Permitted Actions subject only to Agent’s
Agreements with Debtors and the terms hereof; provided that the same are taken
and completed prior to the Drop Dead Date.  However, to the extent that Agent
exercises its rights hereunder (or for any reason uses or has access to the
Premises) for any period following the date that Owner regains possession of the
Premises, then in addition to the other terms and conditions set forth herein,
Agent shall pay Owner for the privilege of having access to the Premises, a per
diem occupancy fee in an amount equal to 1/30th of the then applicable monthly
base rent payable under the Lease.  Said occupancy fee shall be payable no less
than weekly, and shall be payable with respect to the period starting from the
date when Agent or its agents first are permitted access to the Premises
following written notice to Owner as required pursuant to the terms of Paragraph
3 above, and

 

3

--------------------------------------------------------------------------------


 

ending on the earlier of: (i) the date that Agent delivers notice to Owner that
its need for access to the Premises has terminated (on which date, all of
Agent’s rights to access and or utilize the Premises shall be deemed waived by
virtue of such Agent’s notice), and (ii) the date (which shall be no earlier
than the Drop Dead Date) that Owner terminates such access rights by written
notice to Agent.

 

5.             All notices to be sent to Agent under the terms of this Agreement
will be sent to Wilmington Trust, National Association, Rodney Square North,
1100 North Market Street, Wilmington, DE 19890, Attention: Corporate Capital
Markets - Alion Science and Technology Corporation, or such other address as
Agent shall specify by written notice to Owner.  All notices to be sent to Owner
under the terms of this Agreement will be sent to each of the following
addresses (or such other addresses as Owner shall specify by written notice to
Agent):

 

TYE Development Company, LLC

c/o Lerner Corporation

2000 Tower Oaks Boulevard

Eighth Floor

Rockville, Maryland 20852

Attn: Legal Department

TYE Development Company, LLC

c/o Lerner Corporation

2000 Tower Oaks Boulevard

Eighth Floor

Rockville, Maryland 20852

Attn: Lease Administration

 

6.             This Agreement shall continue in force and effect until the
earlier to occur of (1) the Drop Dead Date, (2) such time as all Borrower’s
obligations to Agent and the other Secured Parties, and expenses (including,
without limitation, attorneys’ fees) incurred in connection with the Agreements,
have been paid in full and all covenants and conditions as more specifically
enumerated in the Agreements have been fully performed and (3) the satisfaction
of the conditions set forth in Section 4.1(a)(1) of the Intercreditor
Agreement.  Any portion of the Goods remaining on the Premises after such date
shall be deemed abandoned by Agent and Owner may dispose of the same as
determined by Owner in its sole and absolute discretion.  Notwithstanding the
foregoing, any obligations accruing hereunder prior to the expiration or
termination of this Agreement, as well as any indemnification obligations
hereunder, shall survive such expiration or termination of this Agreement.

 

7.             This Agreement: (i) contains the entire agreement of the parties
hereto with respect to their respective rights and obligations regarding the
Goods and supersedes any and all previous agreements and understandings, oral or
written, with respect to the subject matter hereof, (ii) shall inure to the
benefit of and be binding upon the successors, heirs, and assigns of Owner and
Agent, (iii) may not be modified except by written agreement signed by both of
the parties hereto, (iv) shall be interpreted and enforced in accordance with
the laws of the Commonwealth of Virginia; and (v) may be executed in multiple
identical counterparts, all of which shall constitute a single, integrated
Agreement. Upon execution hereof, that certain Waiver and Consent by Real
Property Owner dated May 2, 2014 made and entered into by and among Wells Fargo
Bank, National Association, a national banking association, as administrative
agent, Alion Science and Technology Corporation, a Delaware corporation, as
borrower and TYE Development Company, LLC, a Virginia limited liability company,
as owner shall be void and of no further force or effect.

 

4

--------------------------------------------------------------------------------


 

8.             Borrower acknowledges and agrees to the terms of this Agreement. 
Borrower agrees that Owner shall have no obligation to Borrower with respect to
Agent’s rights to take possession of and remove the Goods from the Premises or
to take any other action taken by Agent under this Agreement pursuant to the
terms of the Agreements.  Borrower agrees that it shall not assert any claim
against Owner resulting from Agent’s removal of the Goods pursuant to the terms
of this Agreement or otherwise resulting from Owner complying with the terms of
this Agreement in favor of Agent.

 

SIGNATURE PAGE TO FOLLOW

REMAINDER OF PAGE LEFT BLANK

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date set
forth above.

 

 

AGENT:

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Agent

 

 

 

 

 

 

 

By:

/s/ Timothy P. Mowdy

 

Name:

Timothy P. Mowdy

 

Title:

Administrative Vice President

 

 

 

 

 

 

 

BORROWER:

 

 

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Barry Broadus

 

Name:

Barry Broadus

 

Title:

Chief Financial Officer

 

 

 

 

 

 

OWNER:

 

 

 

 

TYE DEVELOPMENT COMPANY, LLC

 

 

 

 

By its managing agent:

 

 

 

 

LERNER CORPORATION

 

 

 

 

 

 

 

By:

/s/ Mark D. Lerner

 

Name:

Mark D. Lerner

 

Title:

President

 

 

 

 

 

 

 

 

LERNER LEGAL DEPARTMENT APPROVED

 

 

 

 

 

 

 

[Signature Page to Collateral Access Agreement]

 

--------------------------------------------------------------------------------

 


 

EXHIBIT K TO
FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

INTERCOMPANY NOTE

 

Note Number:               

Dated:                    , 20    

 

FOR VALUE RECEIVED, ALION SCIENCE AND TECHNOLOGY CORPORATION, a Delaware
corporation (“Borrower”), and certain Subsidiaries of Borrower (collectively,
the “Group Members” and each, a “Group Member”) which are a party to this
subordinated intercompany note (this “Promissory Note”) each promise to pay to
such other Group Member as it makes loans to such Group Member (each Group
Member which borrows money pursuant to this Promissory Note is referred to
herein as a “Payor” and each Group Member which makes loans and advances
pursuant to this Promissory Note is referred to herein as a “Payee”), on demand
(or at such other time and on such terms as Payor and Payee have previously
agreed), in lawful money as may be agreed upon from time to time by the relevant
Payor and Payee, in immediately available funds and at the appropriate office of
the Payee, the aggregate unpaid principal amount of all loans and advances
heretofore and hereafter made by such Payee to such Payor and any other
Indebtedness (such term as used herein, as defined in the First Lien Credit
Agreement) now or hereafter owing by such Payor to such Payee as shown either on
Schedule A attached hereto (and any continuation thereof) or in the books and
records of such Payee.  The failure to show any such Indebtedness or any error
in showing such Indebtedness shall not affect the obligations of any Payor
hereunder.  Capitalized terms used herein but not otherwise defined herein shall
have the meanings given such terms in the Intercreditor Agreement, dated as of
August 18, 2014 (as it may be amended, supplemented or otherwise modified, the
“Intercreditor Agreement”), by and among Borrower, certain Subsidiaries of
Borrower, Wells Fargo Bank, National Association as Revolving Agent, Goldman
Sachs Lending Partners LLC, as First Lien Administrative Agent, Wilmington
Trust, National Association, as Second Lien Administrative Agent, Wilmington
Trust, National Association, as Trustee under the Indenture, and Wilmington
Trust, National Association, as Collateral Agent.

 

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the relevant Payor and Payee.  Interest shall be due and payable at
such times as may be agreed upon from time to time by the relevant Payor and
Payee.  Upon demand for payment of any principal amount hereof, accrued but
unpaid interest on such principal amount shall also be due and payable. 
Interest shall be paid in any lawful currency as may be agreed upon by the
relevant Payor and Payee and in immediately available funds.  Interest shall be
computed for the actual number of days elapsed on the basis of a year consisting
of 365 days.

 

Each Payor and any endorser of this Promissory Note hereby waives presentment,
demand, protest and notice of any kind.  No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

 

This Promissory Note has been pledged by each Payee that is a Grantor to the
Collateral Agent, for the benefit of the Secured Parties, as security for such
Payee’s obligations, if any, under the Secured Debt Documents to which such
Payee is a party.  Each Payor acknowledges

 

EXHIBIT K-1

--------------------------------------------------------------------------------


 

and agrees that after the occurrence of and during the continuation of a Secured
Debt Default, the Collateral Agent and the other Secured Parties may exercise
all the rights of each Payee that is a Grantor under this Promissory Note and
will not be subject to any abatement, reduction, recoupment, defense, setoff or
counterclaim available to such Payor.

 

Each Payee agrees that any and all claims of such Payee against any Payor that
is a Grantor or any endorser of this Promissory Note, or against any of their
respective properties, shall be subordinate and subject in right of payment to
the Secured Obligations until the satisfaction of the conditions set forth in
Section 4.1(a)(1) of the Intercreditor Agreement; provided, that each Payor that
is a Grantor may make payments to the applicable Payee so long as no Secured
Debt Default shall have occurred and be continuing; provided, further, that all
loans and advances made by a Payee pursuant to this Promissory Note shall be
received by the applicable Payor subject to the provisions of the Secured Debt
Documents.  Notwithstanding any right of any Payee to ask, demand, sue for, take
or receive any payment from any Payor, all rights, Liens and security interests
of such Payee, whether now or hereafter arising and howsoever existing, in any
assets of any other Payor (whether constituting part of the security or
collateral given to any Secured Party to secure payment of all or any part of
the Secured Obligations or otherwise) shall be and hereby are subordinated to
the rights of the Secured Parties in such assets.  Except as expressly permitted
by the Secured Debt Documents, the Payees shall have no right to possession of
any such asset or to foreclose upon, or exercise any other remedy in respect of,
any such asset, whether by judicial action or otherwise, unless and until the
satisfaction of the conditions set forth in Section 4.1(a)(1) of the
Intercreditor Agreement.

 

After the occurrence of and during the continuation of a Secured Debt Default,
if all or any part of the assets of any Payor, or the proceeds thereof, are
subject to any distribution, division or application to the creditors of any
Payor, whether partial or complete, voluntary or involuntary, and whether by
reason of liquidation, bankruptcy, arrangement, receivership, assignment for the
benefit of creditors or any other action or proceeding, or if the business of
any Payor is dissolved or if (except as expressly permitted by the Secured Debt
Documents) all or substantially all of the assets of any Payor are sold, then,
and in any such event, any payment or distribution of any kind or character,
whether in cash, securities or other investment property, or otherwise, which
shall be payable or deliverable upon or with respect to any indebtedness of such
Payor to any Payee (“Payor Indebtedness”) shall be paid or delivered directly to
the Collateral Agent for application to the Secured Obligations in accordance
with the Intercreditor Agreement, until the satisfaction of the conditions set
forth in Section 4.1(a)(1) of the Intercreditor Agreement.  After the occurrence
of and during the continuation of a Secured Debt Default, each Payee that is a
Grantor irrevocably authorizes, empowers and appoints the Collateral Agent as
such Payee’s attorney-in-fact (which appointment is coupled with an interest and
is irrevocable) to demand, sue for, collect and receive every such payment or
distribution and give acquittance therefor and to make and present for and on
behalf of such Payee such proofs of claim and take such other action, in the
Collateral Agent’s own names or in the name of such Payee or otherwise, as the
Collateral Agent may deem necessary or advisable for the enforcement of this
Promissory Note.  After the occurrence of and during the continuation of a
Secured Debt Default, each Payee that is a Grantor also agrees to execute,
verify, deliver and file any such proofs of claim in respect of the Payor
Indebtedness requested by the Collateral Agent.  After the occurrence of and
during the continuation of a Secured Debt Default, the Collateral

 

EXHIBIT K-2

--------------------------------------------------------------------------------


 

Agent may vote such proofs of claim in any such proceeding (and the applicable
Payee shall not be entitled to withdraw such vote), receive and collect any and
all dividends or other payments or disbursements made on Payor Indebtedness in
whatever form the same may be paid or issued and apply the same on account of
the Secured Obligations in accordance with the Intercreditor Agreement.  Upon
the occurrence and during the continuation of any Secured Debt Default, should
any payment, distribution, security or other investment property or instrument
or any proceeds thereof be received by any Payee that is a Grantor upon or with
respect to Payor Indebtedness owing to such Payee prior to the satisfaction of
the conditions set forth in Section 4.1(a)(1) of the Intercreditor Agreement,
such Payee that is a Grantor shall receive and hold the same for the benefit of
the Secured Parties, and shall forthwith deliver the same to the Collateral
Agent, for the benefit of the Secured Parties, in precisely the form received
(except for the endorsement or assignment of such Payee where necessary or
advisable in the Collateral Agent’s judgment), for application to the Secured
Obligations in accordance with the Intercreditor Agreement and, until so
delivered, the same shall be segregated from the other assets of such Payee for
the benefit of the Secured Parties.  Upon the occurrence and during the
continuance of a Secured Debt Default, if such Payee fails to make any such
endorsement or assignment to the Collateral Agent, the Collateral Agent or any
of its officers, employees or representatives are hereby irrevocably authorized
to make the same.  Each Payee that is a Grantor agrees that until the
satisfaction of the conditions set forth in Section 4.1(a)(1) of the
Intercreditor Agreement, without the prior written consent of the Collateral
Agent, such Payee will not (i) assign or transfer, or agree to assign or
transfer, to any Person (other than in favor of the Collateral Agent for the
benefit of the Secured Parties) any claim such Payee has or may have against any
Payor, (ii) upon the occurrence and during the continuance of a Secured Debt
Default, discount or extend the time for payment of any Payor Indebtedness, or
(iii) otherwise amend, modify, supplement, waive or fails to enforce any
provision of this Promissory Note in contravention of the terms hereof.

 

The Secured Parties shall be third party beneficiaries hereof and shall be
entitled, by and through Collateral Agent, to enforce the subordination and
other provisions hereof.

 

Notwithstanding anything to the contrary contained herein, in any other Secured
Debt Document or in any such promissory note or other instrument, until the
satisfaction of the conditions set forth in Section 4.1(a)(i) of the
Intercreditor Agreement, this Promissory Note shall not be deemed replaced,
superseded or in any way modified by any promissory note or other instrument
entered into on or after the date hereof which purports to create or evidence
any loan or advance by any Group Member to any other Group Member.

 

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.

 

From time to time after the date hereof, additional Subsidiaries of the Group
Members may become parties hereto by executing a counterpart signature page to
this Promissory Note (each additional Subsidiary, an “Additional Payor”).  Upon
delivery of such counterpart

 

EXHIBIT K-3

--------------------------------------------------------------------------------


 

signature page to the Payees, notice of which is hereby waived by the other
Payors, each Additional Payor shall be a Payor and shall be as fully a party
hereto as if such Additional Payor were an original signatory hereof.  Each
Payor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Payor hereunder. 
This Promissory Note shall be fully effective as to any Payor that is or becomes
a party hereto regardless of whether any other Person becomes or fails to become
or ceases to be a Payor hereunder.

 

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

[Remainder of page intentionally left blank]

 

EXHIBIT K-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Payor has caused this Promissory Note to be executed
and delivered by its proper and duly authorized officer as of the date set forth
above.

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[NAME OF EACH SUBSIDIARY OF BORROWER]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT K-5

--------------------------------------------------------------------------------


 

Schedule A

 

TRANSACTIONS UNDER PROMISSORY NOTE

 

Date

 

Name of
Payor

 

Name of
Payee

 

Amount of
Advance
This Date

 

Amount of
Principal
Paid This
Date

 

Outstanding
Principal
Balance
from Payor
to Payee
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT K A-1

--------------------------------------------------------------------------------


 

ENDORSEMENT

 

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to                                                  all of its right,
title and interest in and to the Intercompany Note, dated
                          , 20_ (as amended, supplemented or otherwise modified
from time to time, the “Promissory Note”), made by ALION SCIENCE AND TECHNOLOGY
CORPORATION (“Borrower”) and certain Subsidiaries of the Borrower or any other
Person that is or becomes a party thereto, and payable to the undersigned.  This
endorsement is intended to be attached to the Promissory Note and, when so
attached, shall constitute an endorsement thereof.

 

The initial undersigned shall be the Group Members (as defined in the Promissory
Note) party to the Secured Debt Documents on the date of the Promissory Note. 
From time to time after the date thereof, additional Subsidiaries of the Group
Members shall become parties to the Promissory Note (each, an “Additional
Payee”) and a signatory to this endorsement by executing a counterpart signature
page to the Promissory Note and to this endorsement.  Upon delivery of such
counterpart signature page to the Payors, notice of which is hereby waived by
the other Payees, each Additional Payee shall be a Payee and shall be as fully a
Payee under the Promissory Note and a signatory to this endorsement as if such
Additional Payee were an original Payee under the Promissory Note and an
original signatory hereof.  Each Payee expressly agrees that its obligations
arising under the Promissory Note and hereunder shall not be affected or
diminished by the addition or release of any other Payee under the Promissory
Note or hereunder.  This endorsement shall be fully effective as to any Payee
that is or becomes a signatory hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Payee to the Promissory Note or
hereunder.

 

 

 

Dated:

 

 

 

 

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[NAME OF EACH SUBSIDIARY OF BORROWER]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT K A-2

--------------------------------------------------------------------------------


 

EXHIBIT L TO
FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

INTERCREDITOR AGREEMENT

 

[Provided under separate cover]

 

EXHIBIT L-1

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

 

INTERCREDITOR AGREEMENT

 

dated as of August 18, 2014

 

among

 

ALION SCIENCE AND TECHNOLOGY CORPORATION,

as Borrower,

 

the other Grantors from time to time party hereto,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent under the Revolving Credit Agreement,

 

GOLDMAN SACHS LENDING PARTNERS LLC,

as Administrative Agent under the First Lien Credit Agreement,

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent under the Second Lien Credit Agreement,

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Trustee under the Indenture

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1.  DEFINITIONS; PRINCIPLES OF CONSTRUCTION

2

 

SECTION 1.1

Defined Terms

2

 

SECTION 1.2

Other Definition Provisions

24

 

 

 

 

ARTICLE 2.  INTERCREDITOR MATTERS

25

 

SECTION 2.1

[Reserved]

25

 

SECTION 2.2

[Reserved]

25

 

SECTION 2.3

[Reserved]

25

 

SECTION 2.4

Priority of Liens between Classes

25

 

SECTION 2.5

Restrictions on Enforcement of Second Liens and Third Liens

26

 

SECTION 2.6

Waiver of Right of Marshaling

33

 

SECTION 2.7

Discretion in Enforcement of First Liens; Discretion in Enforcement of Second
Liens

34

 

SECTION 2.8

Amendments to First Lien Documents and Discretion in Enforcement of First Lien
Obligations

35

 

SECTION 2.9

Amendments to Second Lien Documents and Discretion in Enforcement of Second Lien
Obligations

36

 

SECTION 2.10

Amendments to Third Lien Documents and Discretion in Enforcement of Third Lien
Obligations

37

 

SECTION 2.11

Insolvency or Liquidation Proceedings

38

 

SECTION 2.12

Collateral Shared Equally and Ratably within Classes

50

 

SECTION 2.13

No New Liens

52

 

SECTION 2.14

Similar Liens and Agreements

53

 

SECTION 2.15

Confirmation of Subordination in Second Lien Security Documents

53

 

SECTION 2.16

Confirmation of Subordination in Third Lien Security Documents

54

 

SECTION 2.17

First Lien Purchase Right

54

 

SECTION 2.18

Second Lien Purchase Right

59

 

SECTION 2.19

Prohibition on Contesting Liens

62

 

SECTION 2.20

Revolver Purchase Right

63

 

SECTION 2.21

Payment of Cash Interest on Notes

66

 

 

 

 

ARTICLE 3.  OBLIGATIONS AND POWERS OF COLLATERAL AGENT

67

 

SECTION 3.1

Appointment and Undertaking of the Collateral Agent

67

 

SECTION 3.2

Release or Subordination of Liens

68

 

SECTION 3.3

Enforcement of Liens

68

 

SECTION 3.4

Application of Proceeds

69

 

SECTION 3.5

Powers of the Collateral Agent

72

 

SECTION 3.6

Documents and Communications

73

 

SECTION 3.7

For Sole and Exclusive Benefit of the Secured Parties

73

 

SECTION 3.8

[Reserved]

73

 

SECTION 3.9

Hedging Obligations and Bank Product Obligations

73

 

i

--------------------------------------------------------------------------------


 

ARTICLE 4.  OBLIGATIONS ENFORCEABLE BY THE BORROWER AND THE OTHER RANTORS

76

 

SECTION 4.1

Release of Liens on Collateral

76

 

SECTION 4.2

Delivery of Copies to Secured Debt Representatives

80

 

SECTION 4.3

Collateral Agent not Required to Serve, File or Record

80

 

SECTION 4.4

Release of Liens in Respect of any Series of Secured Debt

80

 

 

 

 

ARTICLE 5.  IMMUNITIES OF THE COLLATERAL AGENT

81

 

SECTION 5.1

No Implied Duty

81

 

SECTION 5.2

Appointment of Agents and Advisors

81

 

SECTION 5.3

Other Agreements

81

 

SECTION 5.4

Solicitation of Instructions

82

 

SECTION 5.5

Limitation of Liability

82

 

SECTION 5.6

Documents in Satisfactory Form

82

 

SECTION 5.7

Entitled to Rely

82

 

SECTION 5.8

Secured Debt Default

83

 

SECTION 5.9

Actions by Collateral Agent

83

 

SECTION 5.10

Security or Indemnity in favor of the Collateral Agent

83

 

SECTION 5.11

Rights of the Collateral Agent

83

 

SECTION 5.12

Limitations on Duty of Collateral Agent in Respect of Collateral

83

 

SECTION 5.13

Assumption of Rights, Not Assumption of Duties

84

 

SECTION 5.14

No Liability for Clean Up of Hazardous Materials

84

 

SECTION 5.15

Special Provisions Relating to Cash Collateral

85

 

 

 

 

ARTICLE 6.  RESIGNATION AND REMOVAL OF THE COLLATERAL AGENT

86

 

SECTION 6.1

Resignation or Removal of Collateral Agent

86

 

SECTION 6.2

Appointment of Successor Collateral Agent

86

 

SECTION 6.3

Succession

86

 

SECTION 6.4

Merger, Conversion or Consolidation of Collateral Agent

87

 

 

 

 

ARTICLE 7.  MISCELLANEOUS PROVISIONS

87

 

SECTION 7.1

Amendment

87

 

SECTION 7.2

Voting

89

 

SECTION 7.3

Further Assurances; Insurance

89

 

SECTION 7.4

Perfection of Second Liens; Perfection of Third Liens

91

 

SECTION 7.5

Rights and Immunities of Secured Debt Representatives

92

 

SECTION 7.6

Successors and Assigns

92

 

SECTION 7.7

Delay and Waiver

92

 

SECTION 7.8

Notices

93

 

SECTION 7.9

Notice Following Discharge of First Lien Obligations and Discharge of Second
Lien Obligations

94

 

SECTION 7.10

Entire Agreement

94

 

SECTION 7.11

Compensation; Expenses

94

 

SECTION 7.12

Indemnity

96

 

SECTION 7.13

Severability

96

 

SECTION 7.14

Section Headings

96

 

ii

--------------------------------------------------------------------------------


 

 

SECTION 7.15

Obligations Secured

97

 

SECTION 7.16

Governing Law

97

 

SECTION 7.17

Consent to Jurisdiction

97

 

SECTION 7.18

Waiver of Jury Trial

98

 

SECTION 7.19

Counterparts

98

 

SECTION 7.20

Grantors and Additional Grantors

98

 

SECTION 7.21

Continuing Nature of this Agreement

99

 

SECTION 7.22

Insolvency

100

 

SECTION 7.23

Confidentiality

100

 

SECTION 7.24

Other Capacities

100

 

EXHIBIT A – Refinancing Secured Debt Designation

EXHIBIT B – Form of Intercreditor Joinder—Refinancing Secured Debt

EXHIBIT C – Form of Intercreditor Joinder—Additional Grantors

EXHIBIT D – Additional Secured Obligation Designation

EXHIBIT E – Form of Intercreditor Joinder—Additional Secured Obligations

 

iii

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT (as amended, supplemented, amended and restated or
otherwise modified from time to time in accordance with Section 7.1 hereof, this
“Agreement”) dated as of August 18, 2014 among ALION SCIENCE AND TECHNOLOGY
CORPORATION, a Delaware corporation (the “Borrower”), the other Grantors from
time to time party hereto, Wells Fargo Bank, National Association, as Revolving
Agent (as defined below), Goldman Sachs Lending Partners LLC, as First Lien
Administrative Agent (as defined below), Wilmington Trust, National Association,
as Second Lien Administrative Agent (as defined below), Wilmington Trust,
National Association, as Trustee (as defined below), and Wilmington Trust,
National Association, as Collateral Agent (in such capacity and together with
its successors and permitted assigns in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower intends to enter into a Credit Agreement dated as of the
date hereof (as amended, supplemented, amended and restated or otherwise
modified from time to time, including any refinancing in whole thereof if such
refinancing credit agreement has been designated in accordance with the terms
hereof, the “Revolving Credit Agreement”) among the Borrower, the Affiliates of
the Borrower named therein, Wells Fargo Bank, National Association, as
administrative agent (in such capacity and together with its successors and
permitted assigns in such capacity (including the agent under any such
refinancing credit agreement), the “Revolving Agent”), and the lenders party
thereto, which will provide for a $65,000,000 senior secured first lien
revolving credit facility.

 

WHEREAS, the Borrower intends to enter into a First Lien Credit and Guaranty
Agreement dated as of the date hereof (as amended, supplemented, amended and
restated or otherwise modified from time to time, including any refinancing in
whole thereof if such refinancing credit agreement has been designated in
accordance with the terms hereof, the “First Lien Credit Agreement”) among the
Borrower, the Affiliates of the Borrower named therein, Goldman Sachs Lending
Partners LLC, as administrative agent (in such capacity and together with its
successors and permitted assigns in such capacity (including the agent under any
such refinancing credit agreement), the “First Lien Administrative Agent”), and
the lenders party thereto, which will provide for $285,000,000 in senior secured
first lien term loan credit facilities.

 

WHEREAS, the Borrower intends to enter into a Second Lien Credit and Guaranty
Agreement dated as of the date hereof (as amended, supplemented, amended and
restated or otherwise modified from time to time, including any refinancing in
whole thereof if such refinancing credit agreement has been designated in
accordance with the terms hereof, the “Second Lien Credit Agreement”) among the
Borrower, the Affiliates of the Borrower named therein, Wilmington Trust,
National Association, as administrative agent (in such capacity and together
with its successors and permitted assigns in such capacity (including the agent
under any such refinancing credit agreement), the “Second Lien Administrative
Agent”), and the lenders party thereto, which will provide for a $70,000,000
senior secured second lien term loan credit facility.

 

WHEREAS, the Borrower intends to issue Third Lien Notes (the “Notes”) in an
aggregate principal amount of $210,986,000 pursuant to an Indenture dated as of
the date hereof

 

--------------------------------------------------------------------------------


 

(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, including any refinancing in whole thereof if such
refinancing indenture or other agreement has been designated in accordance with
the terms hereof, the “Indenture”) among the Borrower, the guarantors party
thereto and Wilmington Trust, National Association, as trustee (in such capacity
and together with its successors and permitted assigns in such capacity
(including the trustee, agent or other representative under any such refinancing
indenture or other agreement), the “Trustee”).

 

WHEREAS, the Borrower and the other Grantors intend to secure the Obligations
under the Revolving Credit Agreement, First Lien Credit Agreement and any other
First Lien Obligations on a priority basis to the Second Lien Obligations and
the Third Lien Obligations and, subject to such priority, intend to secure the
Obligations under the Second Lien Credit Agreement and any other Second Lien
Obligations on a junior basis to the First Lien Obligations and on a priority
basis to the Third Lien Obligations, and, subject to such priority, intend to
secure the Obligations under the Indenture and any other Third Lien Obligations
on a junior basis to the First Lien Obligations and the Second Lien Obligations,
with Liens on all present and future Collateral to the extent that such Liens
have been provided for in the applicable Security Documents.

 

WHEREAS, this Agreement sets forth the terms on which each Secured Party has
appointed the Collateral Agent to act as the collateral agent for the present
and future holders of the Secured Obligations to receive, hold, maintain,
administer and distribute the Collateral at any time delivered to the Collateral
Agent or the subject of the Security Documents, and to enforce the Security
Documents and all interests, rights, powers and remedies of the Collateral Agent
with respect thereto or thereunder and the proceeds thereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:

 

ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

SECTION 1.1 Defined Terms. Unless otherwise defined herein, terms defined in the
First Lien Credit Agreement and used herein shall have the meanings given to
them in the First Lien Credit Agreement. The following terms will have the
following meanings:

 

“Accounts” means all accounts (as defined in the UCC).

 

“Act of Required Secured Parties” means, as to any matter at any time:

 

(1)                                 prior to the Discharge of Revolving Credit
Obligations, a direction in writing delivered to the Collateral Agent by the
Revolving Agent; provided, that to the extent that the Revolving Agent has
failed to commence enforcement of remedies under the First Lien Documents with
respect to the Collateral (it being understood that notification of a material
portion of commercial account debtors or the filing of Assignment of Claims Act
assignments with respect to all or any material portion of the Collateral or the
collection of receivables and application thereof to the Revolving Credit
Obligations with respect to a material portion of the Collateral will constitute
such an

 

2

--------------------------------------------------------------------------------


 

enforcement of remedies and it being further understood that the Revolving Agent
shall retain the right to make (A) Protective Advances (as defined in the
Revolving Credit Agreement) at any time and (B) other advances at any time (1)
prior to the occurrence of any Revolver Purchase Triggering Event or (2) after
the First Lien Administrative Agent shall have failed to deliver a Revolver
Purchase Notice to the Collateral Agent and the Revolving Agent within five
Business Days after its receipt of a Revolver Right to Purchase Notice) after
the passage of a period of 75 days following the Revolving Agent’s receipt of
written notice from the First Lien Administrative Agent of the occurrence of any
Event of Default under (and as defined in) the First Lien Credit Agreement that
has not been cured (or waived by the lenders under the First Lien Credit
Agreement or the First Lien Administrative Agent), “Act of Required Secured
Parties” shall mean either (i) a direction in writing delivered to the
Collateral Agent by the Revolving Agent or (ii) a direction in writing delivered
to the Collateral Agent by the First Lien Administrative Agent. In the event
that the Collateral Agent, in its reasonable discretion, determines at any time
that there exists a conflict in the respective methods of enforcement selected
by the Revolving Agent and the First Lien Administrative Agent, (A) the
Collateral Agent shall promptly provide written notice to each of the Revolving
Agent and the First Lien Administrative Agent who will use commercially
reasonable efforts to agree on a mutually acceptable method of enforcement and
(B) to the extent such an agreement cannot be reached within 5 Business Days of
receipt of such written notice, the Collateral Agent shall follow the
enforcement instructions provided by the Revolving Agent (it being understood
and agreed that (x) an instruction from the Revolving Agent or the First Lien
Administrative Agent not to follow a direction from the other agent without
proposing an alternative method of enforcement shall not be considered a
conflict in method of enforcement and (y) nothing in this definition shall be
deemed to override any rights of the Collateral Agent pursuant to Section 5.11);

 

(2)                                 at any time after the Discharge of Revolving
Credit Obligations but prior to the Discharge of First Lien Obligations, a
direction in writing delivered to the Collateral Agent by the First Lien
Administrative Agent; provided, however, that if at any time after the Discharge
of Revolving Credit Obligations but prior to the Discharge of First Lien
Obligations the only remaining First Lien Obligations are Hedging Obligations,
then the term “Act of Required Secured Parties” will mean the holders of a
majority of the value of all Hedge Agreements calculated as, after taking into
account the effect of any legally enforceable netting agreement relating to such
Hedge Agreements, (x) for any date on or after the date such Hedge Agreements
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s) and (y) for any date prior to the date
referenced in clause (x), the amounts determined as the mark-to-market value(s)
for such Hedge Agreements, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Hedge Agreements (which may include a Hedge Provider or an Affiliate of a Hedge
Provider); provided, further, that any Hedge Agreement with a termination value
or mark-to-market value that is a negative number shall be disregarded for
purposes of all calculations required by the term “Act of Required Secured
Parties”;

 

(3)                                 at any time after the Discharge of First
Lien Obligations but prior to the Discharge of Second Lien Obligations, a
direction in writing delivered to the Collateral

 

3

--------------------------------------------------------------------------------


 

Agent by or with the written consent of the Required Second Lien Debtholders (or
the Second Lien Administrative Agent representing the Required Second Lien
Debtholders); and

 

(4)                                 at any time after the Discharge of First
Lien Obligations and the Discharge of Second Lien Obligations, a direction in
writing delivered to the Collateral Agent by or with the written consent of the
Required Third Lien Debtholders (or the Trustee representing the Required Third
Lien Debtholders).

 

For purposes of this definition, (a) Secured Debt registered in the name of, or
beneficially owned by, the Borrower or any Affiliate of the Borrower will be
deemed not to be outstanding and neither the Borrower nor any Affiliate of the
Borrower will be entitled to vote such Secured Debt and (b) votes will be
determined in accordance with Section 7.2; provided that, for the avoidance of
doubt, ASOF and Phoenix shall not be deemed to be Affiliates of the Borrower for
purposes of this sentence.

 

“Additional Secured Obligation Designation” means a notice in substantially the
form of Exhibit D.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided, that beneficial ownership of 10% or more of
the Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.

 

“Agreement” shall mean this Intercreditor Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“ASOF” shall mean ASOF II Investments, LLC, a Delaware limited liability
company.

 

“Asset Disposition” has the meaning set forth in Section 2.11(b)(1).

 

“Bank Product Obligations” means, all obligations and liabilities (whether
direct or indirect, absolute or contingent, due or to become due or now existing
or hereafter incurred) of the Borrower or any Grantor, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise, which may arise under, out of, or in connection with any
treasury, investment, depository, clearing house, wire transfer, cash management
or automated clearing house transfers of funds services, credit cards (including
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”)), credit card processing services, debit cards, stored value cards,
or any related services, to any Person, in each case that are designated by
Borrower to the Collateral Agent and each Secured Debt Representative as Bank
Product Obligations by written notice in accordance with Section 3.9 hereof. Any
Bank Product Obligations owed to any Person that is a “Bank Product Provider” as
such term is defined in the Revolving Credit Agreement and that is also a
“Lender

 

4

--------------------------------------------------------------------------------


 

Counterparty” as such term is defined in the First Lien Credit Agreement shall
be deemed to be Revolving Credit Obligations.

 

“Bank Product Provider” means any “Lender Counterparty” as such term is defined
in the First Lien Credit Agreement or any “Bank Product Provider” as such term
is defined in the Revolving Credit Agreement.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Law” means the Bankruptcy Code and any federal, state or foreign law
for the relief of debtors.

 

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, if the general partner
of the partnership is a corporation, the board of directors of the general
partner of the partnership and if the general partner of the partnership is a
limited liability company, the managing member or members or any controlling
committee of managing members thereof of such general partner, (c) with respect
to a limited liability company, the managing member or members or any
controlling committee of managing members thereof and (d) with respect to any
other Person, the board or committee of such Person serving a similar function.

 

“Borrower” has the meaning set forth in the preamble.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the City of New York or at a place of payment are
authorized by law, regulation or executive order to remain closed.

 

“Capital Stock” means:

 

(1)                                 in the case of a corporation, corporate
stock;

 

(2)                                 in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of stock;

 

(3)                                 in the case of a partnership or limited
liability company, partnership interests (whether general or limited) or
membership interests; and

 

(4)                                 any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person,

 

but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.

 

“Carve-Out” has the meaning set forth in Section 2.11(a)(1).

 

5

--------------------------------------------------------------------------------


 

“Cash Collateral” means all deposit accounts (as defined in the UCC) and all
funds credited thereto and all funds withdrawn from any such deposit accounts
and, in any Insolvency or Liquidation Proceeding, has the meaning set forth in
Section 2.11(a).

 

“Cash Equivalents” means:

 

(1)                                 United States dollars;

 

(2)                                 securities issued or directly and fully
guaranteed or insured by the United States government (or any agency or
instrumentality of the United States government); provided, that the full faith
and credit of the United States is pledged in support of those securities having
maturities of not more than six months from the date of acquisition;

 

(3)                                 certificates of deposit and Eurodollar time
deposits with maturities of not more than six months from the date of
acquisition, bankers’ acceptances with maturities not exceeding six months and
overnight bank deposits, in each case, with any lender party to the First Lien
Credit Agreement or the Revolving Credit Agreement or with any domestic
commercial bank having capital and surplus in excess of $500.0 million and a
Thomson Bank Watch Rating of “B” or better;

 

(4)                                 repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clauses
(2) and (3) above, entered into with any financial institution meeting the
qualifications specified in clause (3) above;

 

(5)                                 commercial paper having one of the two
highest ratings obtainable from Moody’s or S&P and, in each case, maturing
within six months after the date of acquisition; and

 

(6)                                 money market funds, the assets of which
consist of at least 95% Cash Equivalents of the kinds described in clauses (1)
through (5) of this definition.

 

“Class” means (1) in the case of First Lien Obligations, all First Lien
Obligations, taken together, (2) in the case of Second Lien Obligations, all
Second Lien Obligations, taken together, and (3) in the case of Third Lien
Obligations, all Third Lien Obligations, taken together.

 

“Collateral” means, in the case of each Series of Secured Debt, all properties
and assets of the Borrower and the other Grantors now owned or hereafter
acquired in which Liens have been granted, or purported to be granted, or
required to be granted, to the Collateral Agent to secure any or all of the
Secured Obligations, including any property subject to Liens granted pursuant to
Section 2.11, and shall exclude any properties and assets in which the
Collateral Agent has released its Liens pursuant to Section 3.2; provided, that,
if such Liens are released as a result of the sale, transfer or other
disposition of any properties or assets of the Borrower or any other Grantor,
such assets or properties will cease to be excluded from the Collateral if the
Borrower or any other Grantor thereafter acquires or reacquires such assets or
properties.

 

“Collateral Agent” has the meaning set forth in the preamble.

 

6

--------------------------------------------------------------------------------


 

“Controlling Representative” means at any time (1) prior to the Discharge of
First Lien Obligations, the First Lien Representative that represents the
Series of First Lien Debt with the then largest outstanding principal amount or,
if there is no Series of First Lien Debt, the Hedge Provider with the largest
amount of First Lien Obligations owed to it (calculated in accordance with
Section 3.4 hereof), (2) after the Discharge of First Lien Obligations and prior
to the Discharge of Second Lien Obligations, the Second Lien Administrative
Agent and (3) after the Discharge of First Lien Obligations and the Discharge of
Second Lien Obligations, the Trustee.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the operations of the Borrower and/or its
Subsidiaries and not for speculative purposes.

 

“Determination Date” means February 16 and August 16 of each year, commencing on
February 16, 2015.

 

“DIP Financing” has the meaning set forth in Section 2.11(a)(1).

 

“Discharge of First Lien Obligations” means the occurrence of all of the
following:

 

(1)                                 termination or expiration of all commitments
to extend credit that would constitute First Lien Debt;

 

(2)                                 with respect to each Series of First Lien
Debt, payment in full in cash of the principal of and interest and premium (if
any) on all First Lien Debt of such Series (other than any undrawn letters of
credit);

 

(3)                                 with respect to any undrawn letters of
credit constituting First Lien Debt, either (x) discharge or cash
collateralization (at the lower of (A) 103% of the aggregate undrawn amount and
(B) the percentage of the aggregate undrawn amount required for release of liens
under the terms of the applicable First Lien Document) of all outstanding
letters of credit constituting First Lien Debt, (y) the issuance of a back to
back letter of credit in favor of the issuer of each such outstanding letter of
credit in an amount equal to the amount described in clause (x) above and issued
by a financial institution reasonably acceptable to such issuer or (z) the
issuer of each such letter of credit has notified the Collateral Agent in
writing that alternative arrangements satisfactory to such issuer and to the
holders of the related Series of First Lien Debt that has reimbursement
obligations with respect thereto have been made; and

 

(4)                                 payment in full in cash of all other First
Lien Obligations that are outstanding and unpaid at the time the First Lien Debt
is paid in full in cash or, in the case of Hedging Obligations, the cash
collateralization of all such Hedging Obligations (or other arrangements with
respect to all such Hedging Obligations) on terms satisfactory to each
applicable counterparty, and the expiration or termination of all outstanding
transactions under Hedging Agreements (other than any obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no claim or demand for payment has been made at such time but
which survive any such discharge to the extent applicable).

 

7

--------------------------------------------------------------------------------


 

“Discharge of Revolving Credit Obligations” means the occurrence of all of the
following:

 

(1)                                 termination or expiration of all commitments
to extend credit under the Revolving Credit Agreement;

 

(2)                                 payment in full in cash of the principal of
and interest and premium (if any) on all First Lien Debt under the Revolving
Credit Agreement (other than any undrawn letters of credit);

 

(3)                                 with respect to any undrawn letters of
credit issued under the Revolving Credit Agreement, either (x) discharge or cash
collateralization (at the lower of (A) 103% of the aggregate undrawn amount and
(B) the percentage of the aggregate undrawn amount required for release of liens
under the terms of the Revolving Credit Agreement) of all outstanding letters of
credit issued under the Revolving Credit Agreement, (y) the issuance of a back
to back letter of credit in favor of the issuer of each such outstanding letter
of credit in an amount equal to the amount described in clause (x) above and
issued by a financial institution reasonably acceptable to such issuer or
(z) the issuer of each such letter of credit issued under the Revolving Credit
Agreement has notified the Collateral Agent in writing that alternative
arrangements satisfactory to such issuer and to the lenders under the Revolving
Credit Agreement have been made; and

 

(4)                                 payment in full in cash of all other
Revolving Credit Obligations that are outstanding and unpaid at the time the
First Lien Debt under the Revolving Credit Agreement is paid in full in cash or,
in the case of Hedging Obligations owed to Hedge Providers (as defined in the
Revolving Credit Agreement), the cash collateralization of all such Hedging
Obligations (or other arrangements with respect to all such Hedging Obligations)
on terms satisfactory to each applicable counterparty, and the expiration or
termination of all outstanding transactions under the applicable Hedging
Agreements (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time but which survive any such
discharge to the extent applicable).

 

“Discharge of Second Lien Obligations” means the occurrence of all of the
following:

 

(1)                                 termination or expiration of all commitments
to extend credit that would constitute Second Lien Debt;

 

(2)                                 payment in full in cash of the principal of
and interest and premium (if any) on all Second Lien Debt; and

 

(3)                                 payment in full in cash of all other Second
Lien Obligations that are outstanding and unpaid at the time the Second Lien
Debt is paid in full in cash (other than any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at such time but which
survive any such discharge to the extent applicable).

 

8

--------------------------------------------------------------------------------


 

“First Lien” means a Lien granted, or purported to be granted, by a Security
Document to the Collateral Agent, at any time, upon any property of the Borrower
or any other Grantor to secure First Lien Obligations.

 

“First Lien Administrative Agent” has the meaning set forth in the recitals.

 

“First Lien Cap” means at any date, the sum of:

 

(1)                                 the aggregate principal amount of First Lien
Obligations incurred under the First Lien Credit Agreement up to, but not in
excess of, $285,000,000 less the amount of all permanent repayments and
prepayments thereunder; plus

 

(2)                                 the aggregate principal amount of First Lien
Obligations incurred under the Revolving Credit Agreement (including the undrawn
amount of all letters of credit issued under the Revolving Credit Agreement) up
to, but not in excess of, $65,000,000 plus up to an additional $6,500,000 for
over advances and protective advances under the Revolving Credit Agreement, less
the amount of all permanent repayments, prepayments and commitment reductions
thereunder; plus

 

(3)                                 amounts in respect of interest (including
capitalized interest), fees and premiums, if any, on First Lien Obligations;
plus

 

(4)                                 Hedging Obligations and Bank Product
Obligations that are First Lien Obligations; plus

 

(5)                                 if there is an Insolvency or Liquidation
Proceeding, $30,000,000 solely for a DIP Financing; plus

 

(6)                                 all other First Lien Obligations that are
not of the type included in clauses (1) through (5) above, including, without
limitation, expense reimbursement obligations and indemnification obligations.

 

“First Lien Credit Agreement” has the meaning set forth in the recitals.

 

“First Lien Debt” means:

 

(1)                                 any Funded Debt now or hereafter incurred
under the Revolving Credit Agreement (including letters of credit and
reimbursement obligations with respect thereto) that was permitted to be
incurred and secured under each applicable Secured Debt Document (or as to which
the lenders under the Revolving Credit Agreement or their First Lien
Representative obtained an Officers’ Certificate at the time of incurrence (or
with respect to any of the Revolving Credit Obligations, at the time of the
execution and delivery of the Revolving Credit Agreement) to the effect that
such Funded Debt was permitted to be incurred and secured by all applicable
Secured Debt Documents);

 

(2)                                 any Funded Debt now or hereafter incurred
under the First Lien Credit Agreement that was permitted to be incurred and
secured under each applicable Secured Debt Document (or as to which the lenders
under the First Lien Credit Agreement or their

 

9

--------------------------------------------------------------------------------


 

First Lien Representative obtained an Officers’ Certificate at the time of
incurrence to the effect that such Funded Debt was permitted to be incurred and
secured by all applicable Secured Debt Documents); and

 

(3)                                 any other Funded Debt consisting of either
(x) Funded Debt incurred under any refinancing in whole or in part (subject to
any applicable restrictions in the Secured Debt Documents) of the Revolving
Credit Agreement or (y) Funded Debt incurred under any refinancing in whole or
in part (subject to any applicable restrictions in the Secured Debt Documents)
of the First Lien Credit Agreement, in each case that is secured by a First Lien
and that was permitted to be incurred and permitted to be so secured under each
applicable Secured Debt Document; provided, in the case of any Funded Debt
referred to in this clause (3), that:

 

(a)                                 on or before the date on which such Funded
Debt is incurred by the Borrower, such Funded Debt is designated by the Borrower
as “First Lien Debt” for the purposes of the Secured Debt Documents in a
Refinancing Secured Debt Designation executed and delivered to the Collateral
Agent and each then existing Secured Debt Representative, and, in the case of a
refinancing in whole, after the execution and delivery of such a Refinancing
Secured Debt Designation, the Secured Debt Document governing such Funded Debt
shall be deemed to be the Revolving Credit Agreement or the First Lien Credit
Agreement hereunder, as applicable; provided, that no Funded Debt may be
simultaneously designated as constituting more than one Series of Secured Debt;

 

(b)                                 unless the Secured Debt Representative for
such Funded Debt is already party to this Agreement as the Revolving Agent or
the First Lien Administrative Agent, as applicable, such Secured Debt
Representative for such Funded Debt executes and delivers an Intercreditor
Joinder to the Collateral Agent and each then existing Secured Debt
Representative, and, in the case of a refinancing in whole, after the execution
and delivery of such an Intercreditor Joinder, such Secured Debt Representative
shall be deemed to be the Revolving Agent or the First Lien Administrative Agent
hereunder, as applicable;

 

(c)                                  with respect to any real property
Collateral, the Borrower and each of the other Grantors shall take actions of a
similar nature as described in Section 3.9(d);

 

(d)                                 all such Funded Debt incurred under clause
(3)(x) above (x) shall vote as a single Class on all matters as directed by Act
of Required Secured Parties, (y) shall not provide for different payment or lien
priorities among various tranches of such Funded Debt and (z) shall have
appointed the Revolving Agent as its Secured Debt representative hereunder; and

 

(e)                                  all such Funded Debt incurred under clause
(3)(y) above (x) shall vote as a single Class on all matters as directed by the
Requisite Lenders (under and as defined in the First Lien Credit Agreement),
(y) shall not provide for different payment or lien priorities among various
tranches of such Funded Debt

 

10

--------------------------------------------------------------------------------


 

and (z) shall have appointed the First Lien Administrative Agent as its Secured
Debt Representative hereunder.

 

For the avoidance of doubt, Hedging Obligations and Bank Product Obligations do
not constitute First Lien Debt but may constitute First Lien Obligations.

 

“First Lien Documents” means the Revolving Credit Agreement, the First Lien
Credit Agreement, any other agreements pursuant to which any First Lien Debt is
incurred and the First Lien Security Documents.

 

“First Lien Excluded Obligations” has the meaning set forth in
Section 2.17(d)(3).

 

“First Lien Obligations” means the First Lien Debt and all other Obligations in
respect of First Lien Debt including, without limitation, any Post-Petition
Claims, together with all Hedging Obligations, all Bank Product Obligations and
all Guarantees of any of the foregoing. In addition to the foregoing, all
obligations owing to the Collateral Agent in its capacity as such, whether
pursuant to this Agreement or one or more of the First Lien Documents, Second
Lien Documents or Third Lien Documents, shall in each case be deemed to
constitute First Lien Obligations (with the obligations described in this
sentence being herein the “Collateral Agent Obligations”), which Collateral
Agent Obligations shall be entitled to the priority provided in clause FIRST of
Section 3.4(a).

 

“First Lien Purchase” has the meaning set forth in Section 2.17(c).

 

“First Lien Purchase Date” has the meaning set forth in Section 2.17(c).

 

“First Lien Purchase Event of Default” means (A) as used in Section 2.17(a)(1),
the occurrence of any event of default (i) which arises under Section 8.01(a) or
as a result of a breach of Section 6 of the First Lien Credit Agreement that has
not been cured (or waived by the lenders under the First Lien Credit Agreement
or the First Lien Administrative Agent) or under Section 8.01(a) or as a result
of a breach of Section 6 of the Second Lien Credit Agreement or (ii) under
Section 6.01(1) or Section 6.01(2) of the Indenture or as a result of a breach
of Sections 4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.13, 4.18 or
5.01 of the Indenture or (B) as used in Section 2.17(a)(2), the occurrence of
any event of default (i) which arises under Section 8.01 or as a result of a
breach of Section 6 or 7 of the Revolving Credit Agreement that has not been
cured (or waived by the lenders under the Revolving Credit Agreement or the
Revolving Administrative Agent) or under Section 8.01(a) or as a result of a
breach of Section 6 of the Second Lien Credit Agreement or (ii) under
Section 6.01(1) or Section 6.01(2) of the Indenture or as a result of a breach
of Sections 4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.13, 4.18 or
5.01 of the Indenture.

 

“First Lien Purchase Notice” has the meaning set forth in Section 2.17(b).

 

“First Lien Purchase Obligations” has the meaning set forth in Section 2.17(b).

 

“First Lien Purchase Price” has the meaning set forth in Section 2.17(d)(1).

 

“First Lien Purchase Triggering Event” has the meaning set forth in
Section 2.17(a).

 

11

--------------------------------------------------------------------------------


 

“First Lien Purchasing Parties” has the meaning set forth in Section 2.17(c).

 

“First Lien Recovery” has the meaning set forth in Section 2.11(g).

 

“First Lien Representative” means:

 

(a)                                 in the case of the Revolving Credit
Agreement, the Revolving Agent; and

 

(b)                                 in the case of the First Lien Credit
Agreement, the First Lien Administrative Agent.

 

“First Lien Right to Purchase Notice” has the meaning set forth in
Section 2.17(a).

 

“First Lien Secured Parties” means the holders of First Lien Obligations, each
First Lien Representative and the Collateral Agent.

 

“First Lien Security Documents” means all security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements or other grants or transfers for security
executed and delivered by the Borrower or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Collateral Agent,
for the benefit of any of the First Lien Secured Parties, in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time, in accordance with its terms and Section 7.1.

 

“Funded Debt” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

 

(1)                                 in respect of borrowed money or advances; or

 

(2)                                 evidenced by loan agreements, bonds, notes,
debentures or similar instruments or letters of credit (or reimbursement
agreements in respect thereof).

 

For the avoidance of doubt, “Funded Debt” shall not include Hedging Obligations
or Bank Product Obligations.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

 

“Grantors” means the Borrower, the Guarantors and any other Person (if any) that
at any time provides collateral security for any Secured Obligations.

 

“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner including, by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect

 

12

--------------------------------------------------------------------------------


 

thereof, of all or any part of any Funded Debt (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

 

“Guarantor” means, with respect to any First Lien Obligations, each person who
has Guaranteed payment of any First Lien Obligations, with respect to any Second
Lien Obligations, each person who has Guaranteed payment of any Second Lien
Obligations and, with respect to any Third Lien Obligations, each person who has
Guaranteed payment of any Third Lien Obligations.

 

“Hedge Agreement” means any Interest Rate Agreement or Currency Agreement
between any Grantor and any Hedge Provider; provided that the requirements of
Section 3.9 have been complied with. As used herein, “Hedge Agreement” shall
include both any Interest Rate Agreement or Currency Agreement constituting a
“master agreement” and any related Swap Transaction.

 

“Hedge Modification” has the meaning set forth in Section 3.9(d)(1).

 

“Hedge Mortgage” has the meaning set forth in Section 3.9(d)(1).

 

“Hedge Mortgaged Property” has the meaning set forth in Section 3.9(d)(1).

 

“Hedge Provider” means any “Lender Counterparty” as such term is defined in the
First Lien Credit Agreement or any “Hedge Provider” as such term is defined in
the Revolving Credit Agreement.

 

“Hedge Title Datedown Product” has the meaning set forth in Section 3.9(d)(3).

 

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under any Hedge Agreement. Any Hedging Obligations
owed to any Person that is a “Hedge Provider” as such term is defined in the
Revolving Credit Agreement and that is also a “Lender Counterparty” as such term
is defined in the First Lien Credit Agreement shall be deemed to be Revolving
Credit Obligations.

 

“Indemnified Liabilities” means any and all liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Security Documents,
including any of the foregoing relating to the use of proceeds of any Secured
Debt or the violation of, noncompliance with or liability under, any law
(including environmental laws) applicable to or enforceable against the
Borrower, any of its Subsidiaries or any other Grantor or any of the Collateral
and all reasonable costs and expenses (including reasonable fees and expenses of
legal counsel selected by the Indemnitee) incurred by any Indemnitee in
connection with any claim, action, investigation or proceeding in any respect
relating to any of the foregoing, whether or not suit is brought.

 

“Indemnitee” has the meaning set forth in Section 7.12(a).

 

13

--------------------------------------------------------------------------------


 

“Indenture” has the meaning set forth in the recitals.

 

“Insolvency or Liquidation Proceeding” means:

 

(1)                                 any voluntary or involuntary case commenced
by or against the Borrower or any other Grantor under the Bankruptcy Code or any
similar federal or state law for the relief of debtors, any other proceeding for
the reorganization, recapitalization, receivership, liquidation or adjustment or
marshalling of the assets or liabilities of the Borrower or any other Grantor,
any receivership or assignment for the benefit of creditors relating to the
Borrower or any other Grantor or any similar case or proceeding relative to the
Borrower or any other Grantor or its creditors, as such, in each case whether or
not voluntary;

 

(2)                                 any liquidation, dissolution, marshalling of
assets or liabilities or other winding up of or relating to the Borrower or any
other Grantor, in each case whether or not voluntary and whether or not
involving bankruptcy or insolvency; or

 

(3)                                 any other proceeding of any type or nature
in which substantially all claims of creditors of the Borrower or any other
Grantor are determined and any payment or distribution is or may be made on
account of such claims.

 

“Intercreditor Joinder” means (i) with respect to the provisions of this
Agreement relating to any Funded Debt described in clause (3) of the definition
of “First Lien Debt”, in clause (2) of the definition of “Second Lien Debt” or
clause (2) of the definition of “Third Lien Debt”, an agreement substantially in
the form of Exhibit B, (ii) with respect to the provisions of this Agreement
relating to the addition of additional Grantors, an agreement substantially in
the form of Exhibit C and (iii) with respect to the provisions of this Agreement
relating to any Hedging Obligations or Bank Product Obligations, an agreement
substantially in the form of Exhibit E.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect the Borrower or any of its Subsidiaries against
fluctuations in interest rates and is not for speculative purposes.

 

“LC Cash Collateral Account” has the meaning set forth in Section 2.17(d)(2).

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, in each case of any kind, to secure payment of a debt
or performance of an obligation and any option, call, trust (contractual,
statutory, deemed, equitable, constructive, resulting or otherwise), UCC
Financing Statement, any right of set-off or recoupment or preferential
arrangement having the practical effect of any of the foregoing.

 

“Material Event of Default” means the occurrence of any event of default
(i) which arises under Section 8.01(a) or as a result of a breach of Section 6
of the First Lien Credit Agreement or under Section 8.01(a) or as a result of a
breach of Section 6 of the Second Lien Credit Agreement that has not been cured
(or waived by the lenders under the Second Lien

 

14

--------------------------------------------------------------------------------


 

Credit Agreement or the Second Lien Administrative Agent) or (ii) under
Section 6.01(1) or Section 6.01(2) of the Indenture or as a result of a breach
of Sections 4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.13, 4.18 or
5.01 of the Indenture that has not been cured (or waived by the holders under
the Indenture).

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors and assigns.

 

“Notes” has the meaning set forth in the recitals.

 

“Note Documents” means the Indenture, the Notes and the Third Lien Security
Documents securing the Obligations in respect thereof.

 

“Obligations” means any principal (including reimbursement obligations with
respect to letters of credit whether or not drawn), interest (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the applicable Secured Debt Documents, even if such interest is not enforceable,
allowable or allowed as a claim in such proceeding), premium (if any), fees,
indemnifications, reimbursements, expenses, charges and other liabilities
payable under the documentation governing any Secured Obligations.

 

“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Borrower by two officers of the Borrower, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Borrower, including:

 

(a)                                 a statement that the Person making such
certificate has read such covenant or condition;

 

(b)                                 a brief statement as to the nature and scope
of the examination or investigation upon which the statements or opinions
contained in such certificate are based;

 

(c)                                  a statement that, in the opinion of such
Person, he or she has made such examination or investigation as is necessary to
enable him or her to express an informed opinion as to whether or not such
covenant or condition has been satisfied; and

 

(d)                                 a statement as to whether or not, in the
opinion of such Person, such condition or covenant has been satisfied.

 

“Permitted Prior Lien” means any Lien that has priority over the Lien of the
Collateral Agent for the benefit of the First Lien Secured Parties which Lien
was permitted under each First Lien Document.

 

“Permitted Revolver Actions” means (a) at all times, (i) the establishment of
borrowing base reserves, collateral ineligibles or other conditions for
advances, (ii) the changing of advance rates or advance sub-limits, (iii) the
imposition of a default rate or late fee, (iv) the cessation of lending pursuant
to the provisions of the Revolving Credit Agreement including upon the

 

15

--------------------------------------------------------------------------------


 

occurrence of a default or the existence of an overadvance, (v) the acceleration
of the First Lien Obligations under the Revolving Credit Agreement and (vi) the
exercise by the Revolving Agent of control over any Deposit Account and the
withdrawal and application of funds on deposit therein, in each case, in
accordance with Section 5.15 and (b) so long as no event of default has been
declared under the Revolving Credit Agreement by the Revolving Agent and is
continuing, (i) cash sweeps that are permitted pursuant to the terms of the
Revolving Credit Agreement relating to dominion over bank accounts and (ii) the
collection and application to the Revolving Credit Obligations of Accounts or
other monies deposited from time to time in Deposit Accounts.

 

“Person” means any natural person, corporation, partnership, limited liability
company, firm, association, trust, government, governmental agency or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Phoenix” means Phoenix Investment Adviser LLC, a Delaware limited liability
company, on behalf of certain private funds and accounts managed by it.

 

“Post-Petition Claims” means interest, fees, expenses and other charges that
pursuant to the First Lien Documents, Second Lien Documents or Third Lien
Documents, as applicable, become due and payable as a result of, or continue to
accrue after, the commencement of any Insolvency of Liquidation Proceeding,
whether or not such interest, fees, expenses and other charges are enforceable,
allowable or allowed in any such Insolvency or Liquidation Proceeding.

 

“Reaffirmation Agreement” means an agreement reaffirming the security interests
granted to the Collateral Agent in substantially the form attached as Exhibit 1
to Exhibit A of this Agreement.

 

“Refinancing Secured Debt Designation” means a notice is substantially the form
of Exhibit A.

 

“Required Second Lien Debtholders” means, at any time, the holders of more than
50% of the sum of:

 

(a)                                 the aggregate outstanding principal amount
of Second Lien Debt (including outstanding letters of credit whether or not then
available or drawn); and

 

(b)                                 other than in connection with the exercise
of remedies, the aggregate unfunded commitments to extend credit which, when
funded, would constitute Second Lien Debt.

 

For purposes of this definition, (a) Second Lien Debt registered in the name of,
or beneficially owned by, the Borrower or any Affiliate of the Borrower will be
deemed not to be outstanding, and neither the Borrower nor any Affiliate of the
Borrower will be entitled to vote any of the Second Lien Debt and (b) votes will
be determined in accordance with the provisions of Section 7.2; provided that,
for the avoidance of doubt, ASOF and Phoenix shall not be deemed to be
Affiliates of the Borrower for purposes of this sentence.

 

16

--------------------------------------------------------------------------------


 

“Required Third Lien Debtholders” means, at any time, the holders of more than
50% of the sum of:

 

(a)                                 the aggregate outstanding principal amount
of Third Lien Debt (including outstanding letters of credit whether or not then
available or drawn); and

 

(b)                                 other than in connection with the exercise
of remedies, the aggregate unfunded commitments to extend credit which, when
funded, would constitute Third Lien Debt.

 

For purposes of this definition, (a) Third Lien Debt registered in the name of,
or beneficially owned by, the Borrower or any Affiliate of the Borrower will be
deemed not to be outstanding, and neither the Borrower nor any Affiliate of the
Borrower will be entitled to vote any of the Third Lien Debt and (b) votes will
be determined in accordance with the provisions of Section 7.2; provided that,
for the avoidance of doubt, ASOF and Phoenix shall not be deemed to be
Affiliates of the Borrower for purposes of this sentence.

 

“Revolver Purchase” has the meaning set forth in Section 2.20(c).

 

“Revolver Purchase Date” has the meaning set forth in Section 2.20(c).

 

“Revolver Purchase LC Cash Collateral Account” has the meaning set forth in
Section 2.20(d)(2).

 

“Revolver Purchase Notice” has the meaning set forth in Section 2.20(b).

 

“Revolver Purchase Obligations” has the meaning set forth in Section 2.20(b).

 

“Revolver Purchase Price” has the meaning set forth in Section 2.20(d)(1).

 

“Revolver Purchase Triggering Event” has the meaning set forth in
Section 2.20(a).

 

“Revolver Purchasing Parties” has the meaning set forth in Section 2.20(c).

 

“Revolver Right to Purchase Notice” has the meaning set forth in
Section 2.20(a).

 

“Revolving Agent” has the meaning set forth in the recitals.

 

“Revolving Credit Agreement” has the meaning set forth in the recitals.

 

“Revolving Credit Obligations” means all outstanding First Lien Debt under the
Revolving Credit Agreement and all other First Lien Obligations arising in
connection with the Revolving Credit Agreement, together with all Hedging
Obligations owed to Hedge Providers (as defined in the Revolving Credit
Agreement) and all Bank Product Obligations owed to Bank Product Providers (as
defined in the Revolving Credit Agreement) (including all interest accrued
thereon after the commencement of any Insolvency or Liquidation Proceeding at
the rate, including any applicable post-default rate, specified in the Revolving
Credit Agreement, even if

 

17

--------------------------------------------------------------------------------


 

such interest is not enforceable, allowable or allowed as a claim in such
proceeding), and including the discharge or cash collateralization (at the lower
of (1) 103% of the aggregate undrawn amount and (2) the percentage of the
aggregate undrawn amount required for release of Liens under the terms of the
Revolving Credit Agreement) of all outstanding letters of credit constituting
First Lien Debt under the Revolving Credit Agreement.

 

“S&P” means Standard & Poor’s Ratings Group and its successors and assigns.

 

“Second Lien” means a Lien granted, or purported to be granted, by a Security
Document to the Collateral Agent, at any time, upon any property of the Borrower
or any other Grantor to secure Second Lien Obligations.

 

“Second Lien Administrative Agent” has the meaning set forth in the recitals.

 

“Second Lien Cap” means at any date, the sum of:

 

(1)                                 the aggregate principal amount of Second
Lien Obligations incurred under the Second Lien Credit Agreement up to, but not
in excess of, $70,000,000 plus the amount of any additional Indebtedness of the
Grantors under the Second Lien Documents incurred in the form of a Specified
Contribution (as defined in the First Lien Credit Agreement) less the amount of
all permanent repayments and prepayments thereunder; plus

 

(2)                                 amounts in respect of interest (including
capitalized interest), fees and premiums, if any, on Second Lien Obligations;
plus

 

(3)                                 [Reserved]; plus

 

(4)                                 if there is an Insolvency or Liquidation
Proceeding, $30,000,000 solely for a DIP Financing, to the extent permitted
pursuant to Section 2.11(a); plus

 

(5)                                 all other Second Lien Obligations that are
not of the type included in clauses (1) through (4) above, including, without
limitation, expense reimbursement obligations and indemnification obligations.

 

“Second Lien Credit Agreement” has the meaning set forth in the recitals.

 

“Second Lien Debt” means:

 

(1)                                 any Funded Debt now or hereafter incurred
under the Second Lien Credit Agreement that was permitted to be incurred and
secured under each applicable Secured Debt Document (or as to which the lenders
under the Second Lien Credit Agreement or the Second Lien Administrative Agent
obtained an Officers’ Certificate at the time of incurrence to the effect that
such Funded Debt was permitted to be incurred and secured by all applicable
Secured Debt Documents); and

 

(2)                                 any other Funded Debt consisting of Funded
Debt incurred under any refinancing in whole or in part (subject to any
applicable restrictions in the Secured Debt

 

18

--------------------------------------------------------------------------------


 

Documents) of the Second Lien Credit Agreement that is secured by a Second Lien
and that was permitted to be incurred and permitted to be so secured under each
applicable Secured Debt Document; provided, in the case of any Funded Debt
referred to in this clause (2), that

 

(a)                                 on or before the date on which such Funded
Debt is incurred by the Borrower, such Funded Debt is designated by the Borrower
as “Second Lien Debt” for the purposes of the Secured Debt Documents in a
Refinancing Secured Debt Designation executed and delivered to the Collateral
Agent and each then existing Secured Debt Representative, and, in the case of a
refinancing in whole, after the execution and delivery of such a Refinancing
Secured Debt Designation, the Secured Debt Document governing such Funded Debt
shall be deemed to be the Second Lien Credit Agreement hereunder; provided, that
no Funded Debt may be simultaneously designated as constituting more than one
Series of Secured Debt;

 

(b)                                 unless the Secured Debt Representative for
such Funded Debt is already party to this Agreement as the Second Lien
Administrative Agent, such Secured Debt Representative for such Funded Debt
executes and delivers an Intercreditor Joinder to the Collateral Agent and each
then existing Secured Debt Representative, and, in the case of a refinancing in
whole, after the execution and delivery of such an Intercreditor Joinder, such
Secured Debt Representative shall be deemed to be the Second Lien Administrative
Agent hereunder;

 

(c)                                  with respect to any real property
Collateral, the Borrower and each of the other Grantors shall take actions of a
similar nature as described in Section 3.9(d); and

 

(d)                                 all such Funded Debt incurred under this
clause (2) (x) shall vote as a single Class on all matters, (y) shall not
provide for different payment or lien priorities among various tranches of such
Funded Debt and (z) shall have appointed the Second Lien Administrative Agent as
its Secured Debt representative hereunder.

 

“Second Lien Documents” means, the Second Lien Credit Agreement, any other
agreement pursuant to which any Second Lien Debt is incurred and the Second Lien
Security Documents.

 

“Second Lien Excluded Obligations” has the meaning set forth in
Section 2.18(d)(2).

 

“Second Lien Obligations” means Second Lien Debt and all other Obligations in
respect thereof including, without limitation, any Post-Petition Claims, and all
Guarantees of any of the foregoing.

 

“Second Lien Purchase” has the meaning set forth in Section 2.18(c).

 

“Second Lien Purchase Date” has the meaning set forth in Section 2.18(c).

 

19

--------------------------------------------------------------------------------


 

“Second Lien Purchase Event of Default” means the occurrence of any event of
default which arises (i) under Section 8.01(a) or as a result of a breach of
Section 6 of the First Lien Credit Agreement that has not been cured (or waived
by the lenders under the First Lien Credit Agreement or the First Lien
Administrative Agent), (ii) under Section 8.01 or as a result of a breach of
Section 6 or 7 of the Revolving Credit Agreement that has not been cured (or
waived by the lenders under the Revolving Credit Agreement or the Revolving
Administrative Agent) or (iii) under Section 6.01(1) or Section 6.01(2) of the
Indenture or as a result of a breach of Sections 4.03, 4.04, 4.05, 4.06, 4.07,
4.08, 4.09, 4.10, 4.11, 4.13, 4.18 or 5.01 of the Indenture.

 

“Second Lien Purchase Notice” has the meaning set forth in Section 2.18(b).

 

“Second Lien Purchase Obligations” has the meaning set forth in Section 2.18(b).

 

“Second Lien Purchase Price” has the meaning set forth in Section 2.18(d)(1).

 

“Second Lien Purchase Triggering Event” has the meaning set forth in
Section 2.18(a).

 

“Second Lien Purchasing Parties” has the meaning set forth in Section 2.18(c).

 

“Second Lien Recovery” has the meaning set forth in Section 2.11(g).

 

“Second Lien Right to Purchase Notice” has the meaning set forth in
Section 2.18(a).

 

“Second Lien Secured Parties” means the holders of Second Lien Obligations and
the Second Lien Administrative Agent.

 

“Second Lien Security Documents” means all security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements or other grants or transfers for security
executed and delivered by the Borrower or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Collateral Agent,
for the benefit of any of the Second Lien Secured Parties, in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time, in accordance with its terms and Section 7.1.

 

“Second Lien Standstill Period” has the meaning set forth in Section 2.5(a).

 

“Secured Debt” means First Lien Debt, Second Lien Debt and Third Lien Debt.

 

“Secured Debt Default” means any event or condition that, under the terms of any
credit agreement, indenture or other agreement governing any Series of Secured
Debt causes, or permits holders of Secured Debt outstanding thereunder (with or
without the giving of notice or lapse of time, or both, and whether or not
notice has been given or time has lapsed) to cause, the Secured Debt outstanding
thereunder to become immediately due and payable.

 

“Secured Debt Documents” means the First Lien Documents, the Second Lien
Documents and the Third Lien Documents.

 

20

--------------------------------------------------------------------------------


 

“Secured Debt Representative” means each First Lien Representative, the Second
Lien Administrative Agent and the Trustee.

 

“Secured Obligations” means First Lien Obligations, Second Lien Obligations and
Third Lien Obligations.

 

“Secured Parties” means the holders of Secured Obligations, the Secured Debt
Representatives and the Collateral Agent.

 

“Security Documents” means this Agreement, each Intercreditor Joinder, each
First Lien Security Document, each Second Lien Security Document and each Third
Lien Security Document, in each case, as amended, modified, renewed, restated or
replaced, in whole or in part, from time to time, in accordance with its terms
and Section 7.1.

 

“Series of First Lien Debt” means, severally, Funded Debt under the Revolving
Credit Agreement and Funded Debt under the First Lien Credit Agreement. For the
avoidance of doubt, all reimbursement obligations in respect of letters of
credit issued pursuant to a First Lien Document shall be part of the same
Series of First Lien Debt as all other First Lien Debt incurred pursuant to such
First Lien Document.

 

“Series of Secured Debt” means, severally, each Series of First Lien Debt,
Funded Debt under the Second Lien Credit Agreement and the Notes.

 

“Specified Cash Payment Event” means, as of any Determination Date, either
(a) an Event of Default (as defined in the relevant agreement) then exists under
the First Lien Credit Agreement or the Second Lien Credit Agreement or (b) the
Borrower has failed to show Consolidated EBITDA (as defined in the First Lien
Credit Agreement) for the most recent four fiscal quarter period ended prior to
such Determination Date of $54,000,000 or greater, as set forth in a Compliance
Certificate (as defined in the First Lien Credit Agreement) to be delivered to
the First Lien Administrative Agent prior to such Determination Date.

 

“Subsidiary” means, with respect to any specified Person:

 

(1)                                 any corporation, association or other
business entity of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency and
after giving effect to any voting agreement or stockholders’ agreement that
effectively transfers voting power) to vote in the election of directors,
managers or trustees of the corporation, association or other business entity is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person (or a combination thereof); and

 

(2)                                 any partnership (a) the sole general partner
or the managing general partner of which is such Person or a Subsidiary of such
Person or (b) the only general partners of which are that Person or one or more
Subsidiaries of that Person (or any combination thereof).

 

“Surviving First Lien Obligations” has the meaning set forth in Section 2.17(c).

 

21

--------------------------------------------------------------------------------


 

“Surviving Revolving Obligations” has the meaning set forth in Section 2.20(c).

 

“Surviving Second Lien Obligations” has the meaning set forth in
Section 2.18(c).

 

“Swap Transactions” means any and all such transactions of any kind, and the
related confirmations, that are subject to the terms and conditions of, or
governed by, any Hedge Agreement.

 

“Third Lien” means a Lien granted, or purported to be granted, by a Security
Document to the Collateral Agent, at any time, upon any property of the Borrower
or any other Grantor to secure Third Lien Obligations.

 

“Third Lien Cap” means at any date, the sum of:

 

(1)                                 the aggregate principal amount of Third Lien
Obligations incurred under the Indenture up to, but not in excess of,
$210,986,000 less the amount of all permanent repayments and prepayments
thereunder; plus

 

(2)                                 amounts in respect of interest (including
capitalized interest and any PIK Notes (as defined in the Indenture as in effect
on the date hereof) issued from time to time to pay PIK Interest (as defined in
the Indenture as in effect on the date hereof) on the Notes in accordance with
the terms of the Indenture), fees and premiums, if any, on Third Lien
Obligations; plus

 

(3)                                 if there is an Insolvency or Liquidation
Proceeding, $30,000,000 solely for a DIP Financing, to the extent permitted
pursuant to Section 2.11(a); plus

 

(4)                                 all other Third Lien Obligations that are
not of the type included in clauses (1) through (3) above, including, without
limitation, expense reimbursement obligations and indemnification obligations.

 

“Third Lien Debt” means:

 

(1)                                 the Notes issued on the date hereof and any
PIK Notes (as defined in the Indenture as in effect on the date hereof) issued
from time to time to pay PIK Interest (as defined in the Indenture as in effect
on the date hereof) on the Notes in accordance with the terms of the Indenture;
and

 

(2)                                 any other Funded Debt consisting of Funded
Debt incurred under any refinancing in whole or in part (subject to any
applicable restrictions in the Secured Debt Documents) of the Notes that is
secured by a Third Lien and that was permitted to be incurred and permitted to
be so secured under each applicable Secured Debt Document; provided, in the case
of any Funded Debt referred to in clause (2) of this definition, that:

 

(a)                                 on or before the date on which such Funded
Debt is incurred by the Borrower, such Funded Debt is designated by the Borrower
as “Third Lien Debt” for the purposes of the Secured Debt Documents in a
Refinancing Secured Debt Designation executed and delivered to the Collateral
Agent and each then existing

 

22

--------------------------------------------------------------------------------


 

Secured Debt Representative, and, in the case of a refinancing in whole, after
the execution and delivery of such a Refinancing Secured Debt Designation, the
Secured Debt Document governing such Funded Debt shall be deemed to be the
Indenture hereunder; provided, that no Funded Debt may be simultaneously
designated as constituting more than one Series of Secured Debt;

 

(b)                                 unless the Secured Debt Representative for
such Funded Debt is already party to this Agreement as the Trustee, such Secured
Debt Representative for such Funded Debt executes and delivers an Intercreditor
Joinder to the Collateral Agent and each then existing Secured Debt
Representative, and, in the case of a refinancing in whole, after the execution
and delivery of such an Intercreditor Joinder, such Secured Debt Representative
shall be deemed to be the Trustee hereunder;

 

(c)                                  with respect to any real property
Collateral, the Borrower and each of the other Grantors shall take actions of a
similar nature as described in Section 3.9(d); and

 

(d)                                 all such Funded Debt incurred under this
clause (2) (x) shall vote as a single Class on all matters, (y) shall not
provide for different payment or lien priorities among various tranches of such
Funded Debt and (z) shall have appointed the Trustee as its Secured Debt
representative hereunder.

 

“Third Lien Documents” means, collectively, the Note Documents, any other
agreement pursuant to which any Third Lien Debt is incurred and the Third Lien
Security Documents.

 

“Third Lien Obligations” means Third Lien Debt and all other Obligations in
respect thereof including, without limitation, any Post-Petition Claims, and all
Guarantees of any of the foregoing.

 

“Third Lien Secured Parties” means the holders of Third Lien Obligations and the
Trustee.

 

“Third Lien Security Documents” means all security agreements, pledge
agreements, collateral assignments, mortgages, deeds of trust, collateral agency
agreements, control agreements or other grants or transfers for security
executed and delivered by the Borrower or any other Grantor creating (or
purporting to create) a Lien upon Collateral in favor of the Collateral Agent,
for the benefit of any of the Third Lien Secured Parties, in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time, in accordance with its terms and Section 7.1.

 

“Third Lien Standstill Period” has the meaning set forth in Section 2.5(c).

 

“Trustee” has the meaning set forth in the recitals.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is

 

23

--------------------------------------------------------------------------------


 

governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions hereof relating to such perfection,
priority or remedies.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

SECTION 1.2 Other Definition Provisions.

 

(a)                                 The words “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule, Exhibit and Annex references, are to this
Agreement unless otherwise specified. References to any Schedule, Exhibit or
Annex shall mean such Schedule, Exhibit or Annex as amended or supplemented from
time to time in accordance with this Agreement.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(c)                                  The expressions “payment in full,” “paid in
full” and any other similar terms or phrases when used herein shall mean payment
in cash in immediately available funds.

 

(d)                                 The use herein of the word “include” or
“including,” when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

 

(e)                                  All references herein to provisions of the
UCC shall include all successor provisions under any subsequent version or
amendment to any Article of the UCC.

 

(f)                                   All terms used in this Agreement that are
defined in Article 9 of the UCC and not otherwise defined herein have the
meanings assigned to them in Article 9 of the UCC.

 

(g)                                  Notwithstanding anything to the contrary in
this Agreement, any references contained herein to any section, clause,
paragraph, definition or other provision of the Indenture (including any
definition contained therein) shall be deemed to be a reference to such section,
clause, paragraph, definition or other provision as in effect on the date of
this Agreement; provided, that any reference to any such section, clause,
paragraph or other provision shall refer to such section, clause, paragraph or
other provision of the Indenture (including any definition contained therein) as
amended or modified from time to time if such amendment or modification has been
(1) made in accordance with the Indenture and (2) prior to the Discharge of
First Lien Obligations and the Discharge of the Second Lien Obligations,
approved in a writing delivered to the Trustee and the Collateral Agent by, or
on behalf of, the requisite First Lien Secured Parties and the requisite Second
Lien Secured Parties as are needed (if any) under

 

24

--------------------------------------------------------------------------------


 

the terms of the applicable First Lien Documents and the applicable Second Lien
Documents to approve such amendment or modification. Unless otherwise set forth
herein, references to principal amount shall include, without duplication, any
reimbursement obligations with respect to a letter or credit and the face amount
thereof (whether or not such amount is, at the time of determination, drawn or
available to be drawn).

 

This Agreement and the other Security Documents will be construed without regard
to the identity of the party who drafted it and as though the parties
participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Security Documents.

 

ARTICLE 2. INTERCREDITOR MATTERS

 

SECTION 2.1 [Reserved].

 

SECTION 2.2 [Reserved].

 

SECTION 2.3 [Reserved].

 

SECTION 2.4 Priority of Liens between Classes.

 

Notwithstanding anything else contained herein or in any other Security
Document, and notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing the First Lien Obligations
granted on the Collateral, of any Liens securing the Second Lien Obligations
granted on the Collateral or of any Liens securing the Third Lien Obligations
granted on the Collateral and notwithstanding any provision of the UCC, the time
of incurrence of any Series of Secured Debt or the time of incurrence of any
other First Lien Obligation, Second Lien Obligation or Third Lien Obligation or
any other applicable law or any defect or deficiencies in, or failure to perfect
or lapse in perfection of, or avoidance as a fraudulent conveyance or otherwise
of, the Liens securing the First Lien Obligations, the subordination of such
Liens to any other Liens, or any other circumstance whatsoever, whether or not
any Insolvency or Liquidation Proceeding has been commenced against the Borrower
or any other Grantor (and during such Insolvency or Liquidation Proceeding), it
is the intent of the parties that, and the parties hereto agree for themselves
and the First Lien Secured Parties, the Second Lien Secured Parties and Third
Lien Secured Parties represented by them that:

 

(1)                                 this Agreement and the other Security
Documents create three separate and distinct Liens securing three separate and
distinct Classes of Obligations: (i) the First Lien securing the payment and
performance of the First Lien Obligations, (ii) the Second Lien securing the
payment and performance of the Second Lien Obligations and (iii) the Third Lien
securing the payment and performance of the Third Lien Obligations;

 

(2)                                 any Liens on Collateral securing the Second
Lien Obligations now or hereafter held by the Collateral Agent for the benefit
of the Second Lien Secured Parties or held by any Second Lien Secured Party, in
each case, whether by grant,

 

25

--------------------------------------------------------------------------------


 

possession, statute, operation of law, subrogation or otherwise, are subject,
junior and subordinate to any Liens on Collateral securing any First Lien
Obligation; and

 

(3)                                 any Liens on Collateral securing the Third
Lien Obligations now or hereafter held by the Collateral Agent for the benefit
of the Third Lien Secured Parties or held by any Third Lien Secured Party, in
each case, whether by grant, possession, statute, operation of law, subrogation
or otherwise, are subject, junior and subordinate to (x) any Liens on Collateral
securing any First Lien Obligation and (y) any Liens on Collateral securing any
Second Lien Obligation.

 

For the avoidance of doubt, in the event that any Second Lien Secured Party or
Third Lien Secured Party becomes a judgment lien creditor as a result of its
enforcement of its rights as an unsecured creditor, such judgment lien shall be
subject to the terms of this Agreement for all purposes hereof (including the
priority of Liens).

 

SECTION 2.5 Restrictions on Enforcement of Second Liens and Third Liens.

 

(a)                                 Until the Discharge of First Lien
Obligations, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Borrower or any other Grantor, the First Lien
Secured Parties, acting by an Act of Required Secured Parties, will have,
subject to the exceptions set forth below in clauses (1) through (4), the
exclusive right to authorize and direct the Collateral Agent with respect to
each of the First Lien Security Documents, the Second Lien Security Documents
and the Third Lien Security Documents and the Collateral including, without
limitation, the exclusive right to authorize or direct the Collateral Agent to
foreclose, execute, levy, or collect on, take possession or control of, sell or
otherwise realize upon (judicially or non-judicially), or lease, license, or
otherwise dispose of (whether publicly or privately), Collateral, or otherwise
exercise or enforce remedial rights with respect to Collateral under the First
Lien Documents, the Second Lien Documents or the Third Lien Documents (including
by way of set-off, recoupment, notification of a public or private sale or other
disposition pursuant to the UCC or other applicable law, notification to account
debtors, notification to depositary banks under deposit account control
agreements, or exercise of rights under landlord consents, if applicable), and
none of the Second Lien Administrative Agent, any Second Lien Secured Party, the
Trustee or any Third Lien Secured Party may authorize or direct the Collateral
Agent with respect to such matters; provided, however, that the Required Second
Lien Debtholders (or the Second Lien Administrative Agent representing such
Required Second Lien Debtholders) may so direct the Collateral Agent with
respect to the enforcement of Second Lien Security Documents and rights and
remedies against the Collateral thereunder after the passage of a period of at
least 180 days has elapsed since the later of: (i) the date on which the Second
Lien Administrative Agent has declared the existence of any Event of Default
under (and as defined in) any Second Lien Documents and demanded the repayment
of all the principal amount of all Second Lien Obligations thereunder in
accordance with the terms of the applicable Second Lien Document; and (ii) the
date on which the Collateral Agent and each First Lien Representative has
received written notice from the Second Lien Administrative Agent of such
declarations of an Event of Default (the “Second Lien Standstill Period”);
provided, further, that notwithstanding anything herein to the contrary, in no
event shall any Second Lien Debtholder or the Second Lien Administrative Agent
so authorize or direct the Collateral Agent if, notwithstanding the expiration
of the Second Lien Standstill Period, (i) the First Lien Secured

 

26

--------------------------------------------------------------------------------


 

Parties or a First Lien Representative shall have caused the Collateral Agent to
commence and diligently pursue the exercise of rights and remedies with respect
to all or any material portion of the Collateral, (ii) the Borrower or any other
Grantor is then a debtor under or with respect to (or is otherwise subject to)
any Insolvency or Liquidation Proceeding or (iii) the acceleration of the Second
Lien Obligations (if any) is rescinded in accordance with the terms of the
applicable Second Lien Document. Notwithstanding the foregoing, the Second Lien
Secured Parties and Third Lien Secured Parties may direct the Collateral Agent
or the Second Lien Administrative Agent and the Trustee, as applicable:

 

(1)                                 (x) in the case of the Second Lien Secured
Parties and the Second Lien Administrative Agent, pursuant to an Act of Required
Secured Parties but without any condition or restriction whatsoever, at any time
after the Discharge of First Lien Obligations and (y) in the case of the Third
Lien Secured Parties and the Trustee, pursuant to an Act of Required Secured
Parties but without any condition or restriction whatsoever, at any time after
both the Discharge of First Lien Obligations and the Discharge of Second Lien
Obligations;

 

(2)                                 as necessary to redeem any Collateral in a
creditor’s redemption permitted by law or to deliver any notice or demand
necessary to enforce (subject, in the case of Second Lien Secured Parties and
the Second Lien Administrative Agent, to the prior Discharge of First Lien
Obligations and, in the case of Third Lien Secured Parties and the Trustee, to
both the prior Discharge of First Lien Obligations and the prior Discharge of
Second Lien Obligations) any right to claim, take or receive proceeds of
Collateral remaining, in the case of Second Lien Secured Parties and the Second
Lien Administrative Agent, after the Discharge of First Lien Obligations, and,
in the case of Third Lien Secured Parties and the Trustee, after both the
Discharge of First Lien Obligations and the Discharge of Second Lien
Obligations, in the event of foreclosure or other enforcement of any Lien (other
than Liens in favor of the Collateral Agent or a First Lien Secured Party);

 

(3)                                 as necessary to perfect or establish the
priority (subject to First Liens) of the Second Liens on any Collateral and
(subject to First Liens and Second Liens) of the Third Liens upon any
Collateral, except that the Second Lien Secured Parties and the Third Lien
Secured Parties may not require the Collateral Agent to take any action to
perfect any Collateral through possession or control other than the Collateral
Agent taking any action for possession or control required by the First Lien
Secured Parties (or, in the case of the Third Lien Secured Parties, after a
Discharge of First Lien Obligations, the Second Lien Secured Parties) and the
Collateral Agent agreeing pursuant to Section 7.4 that the Collateral Agent as
agent for the benefit of the First Lien Secured Parties agrees to act as bailee
and/or agent for the Collateral Agent for the benefit of the Second Lien Secured
Parties or the Third Lien Secured Parties, as applicable, as specified in
Section 7.4;

 

(4)                                 as necessary to take any action not adverse
to the priority status of the First Lien Secured Parties on the Collateral set
forth in this Agreement or the rights of the First Lien Administrative Agent or
the First Lien Secured Parties, in order to create,

 

27

--------------------------------------------------------------------------------


 

prove, preserve or protect (but not enforce) the Second Liens and Third Liens
upon any Collateral;

 

(5)                                 to file any necessary responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any person objecting to or otherwise seeking the
disallowance of the claims of the Second Lien Secured Parties or the Third Lien
Secured Parties, as applicable, including any claims secured by the Collateral,
if any, in each case in accordance with, and subject to, the terms of this
Agreement and not otherwise adverse to the priority status of the First Lien
Obligations set forth in this Agreement; and

 

(6)                                 to vote on any plan of reorganization,
arrangement, compromise or liquidation, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Second Lien Obligations or
the Third Lien Obligations, as applicable, and the Collateral; provided that no
filing of any claim or vote, or pleading related to such claim or vote, to
accept or reject a disclosure statement, plan of reorganization, arrangement,
compromise or liquidation, or any other document, agreement or proposal similar
to the foregoing by the Collateral Agent (on behalf of the Second Lien Secured
Parties or the Third Lien Secured Parties) or the Second Lien Administrative
Agent or the Trustee may be inconsistent with the provisions of this Agreement
or otherwise be adverse to the priority status of the First Lien Obligations set
forth in this Agreement.

 

Nothing in this Section 2.5(a) shall prevent the Revolving Agent from taking any
Permitted Revolver Actions prior to the Discharge of Revolving Credit
Obligations.

 

(b)                                 Until the Discharge of First Lien
Obligations, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Borrower or any other Grantor, none of the Second
Lien Secured Parties, the Third Lien Secured Parties, the Collateral Agent
(unless acting pursuant to an Act of Required Secured Parties consistent with
the terms of this Agreement), the Second Lien Administrative Agent or the
Trustee will:

 

(1)                                 request judicial relief, in an Insolvency or
Liquidation Proceeding or in any other court, or take any other action, that
would hinder, delay, limit or prohibit the lawful exercise or enforcement of any
right or remedy otherwise available to the First Lien Secured Parties in respect
of the First Liens or that would limit, invalidate, avoid or set aside any First
Lien or subordinate the First Liens to the Second Liens or the Third Liens or
grant the Second Liens or Third Liens equal ranking to the First Liens;

 

(2)                                 oppose or otherwise contest any motion for
relief from the automatic stay or for any injunction against foreclosure or
enforcement of First Liens made by any First Lien Secured Party or any First
Lien Representative in any Insolvency or Liquidation Proceeding;

 

(3)                                 oppose or otherwise contest any lawful
exercise by any First Lien Secured Party or any First Lien Representative of the
right to credit bid First Lien Debt at any sale of Collateral in foreclosure of
First Liens;

 

28

--------------------------------------------------------------------------------


 

(4)                                 oppose or otherwise contest any other
request for judicial relief made in any court by any holder of First Lien
Obligations or any First Lien Representative relating to the lawful enforcement
of any First Lien;

 

(5)                                 contest, protest or object to any
foreclosure proceeding or action brought by the Collateral Agent, any First Lien
Representative or any First Lien Secured Party or any other exercise by the
Collateral Agent, any First Lien Representative or any First Lien Secured Party
of any rights and remedies relating to the Collateral under the First Lien
Documents or otherwise and the Second Lien Administrative Agent on behalf of
itself and each Second Lien Secured Party and the Trustee on behalf of itself
and each Third Lien Secured Party hereby waives any and all rights it may have
to object to the time or manner in which the Collateral Agent, any First Lien
Representative or any First Lien Secured Party seeks to enforce the First Lien
Obligations or the First Liens; or

 

(6)                                 object to the forbearance by the Collateral
Agent from bringing or pursuing any foreclosure proceeding or action or any
other exercise of any rights or remedies relating to the Collateral.

 

Except as specifically set forth in this Agreement, both before and during an
Insolvency or Liquidation Proceeding, the First Lien Secured Parties, the First
Lien Administrative Agent, the Second Lien Secured Parties, the Second Lien
Administrative Agent, the Third Lien Secured Parties and the Trustee may take
any actions and exercise any and all rights that would be available to a holder
of unsecured claims that are not inconsistent with this Agreement.

 

(c)                                  After the Discharge of First Lien
Obligations and until the Discharge of Second Lien Obligations, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Borrower or any other Grantor, the Second Lien Secured Parties, acting by an Act
of Required Secured Parties, will have, subject to the exceptions set forth
below in clauses (1) through (4), the exclusive right to authorize and direct
the Collateral Agent with respect to each of the Second Lien Security Documents
and the Third Lien Security Documents and the Collateral including, without
limitation, the exclusive right to authorize or direct the Collateral Agent to
foreclose, execute, levy, or collect on, take possession or control of, sell or
otherwise realize upon (judicially or non-judicially), or lease, license, or
otherwise dispose of (whether publicly or privately), Collateral, or otherwise
exercise or enforce remedial rights with respect to Collateral under the Second
Lien Documents or the Third Lien Documents (including by way of set-off,
recoupment, notification of a public or private sale or other disposition
pursuant to the UCC or other applicable law, notification to account debtors,
notification to depositary banks under deposit account control agreements, or
exercise of rights under landlord consents, if applicable), and none of the
Third Lien Secured Parties or the Trustee may authorize or direct the Collateral
Agent with respect to such matters; provided, however, that the Required Third
Lien Debtholders (or the Trustee representing such Required Third Lien
Debtholders) may so direct the Collateral Agent with respect to the enforcement
of Third Lien Security Documents and rights and remedies against the Collateral
thereunder after the passage of a period of at least 180 days has elapsed since
the latest of: (i) the Discharge of First Lien Obligations, (ii) the date on
which the Trustee has declared the existence of any Event of Default under (and
as defined in) any Third Lien Documents and demanded the repayment of all the
principal amount of all Third Lien Obligations thereunder in accordance with the
terms of the

 

29

--------------------------------------------------------------------------------


 

applicable Third Lien Document; and (iii) the date on which the Collateral Agent
and the Second Lien Administrative Agent have received written notice from the
Trustee of such declarations of an Event of Default (the “Third Lien Standstill
Period”); provided, further, that notwithstanding anything herein to the
contrary, in no event shall any Third Lien Debtholder or the Trustee so
authorize or direct the Collateral Agent if, notwithstanding the expiration of
the Third Lien Standstill Period, (i) the Second Lien Secured Parties or the
Second Lien Administrative Agent shall have caused the Collateral Agent to
commence and diligently pursue the exercise of rights and remedies with respect
to all or any material portion of the Collateral, (ii) the Borrower or any other
Grantor is then a debtor under or with respect to (or is otherwise subject to)
any Insolvency or Liquidation Proceeding or (iii) the acceleration of the Third
Lien Obligations (if any) is rescinded in accordance with the terms of the
applicable Third Lien Document. Notwithstanding the foregoing, the Third Lien
Secured Parties may direct the Collateral Agent or the Trustee, as applicable:

 

(1)                                 without any condition or restriction
whatsoever, at any time after the Discharge of First Lien Obligations and the
Discharge of Second Lien Obligations;

 

(2)                                 as necessary to redeem any Collateral in a
creditor’s redemption permitted by law or to deliver any notice or demand
necessary to enforce (subject to the prior Discharge of First Lien Obligations
and Discharge of Second Lien Obligations) any right to claim, take or receive
proceeds of Collateral remaining after the Discharge of First Lien Obligations
and the Discharge of Second Lien Obligations in the event of foreclosure or
other enforcement of any Lien (other than Liens in favor of the Collateral
Agent, a First Lien Secured Party or a Second Lien Secured Party);

 

(3)                                 as necessary to perfect or establish the
priority (subject to First Liens and Second Liens) of the Third Liens upon any
Collateral, except that, after the Discharge of First Lien Obligations, the
Third Lien Secured Parties may not require the Collateral Agent to take any
action to perfect any Collateral through possession or control other than the
Collateral Agent taking any action for possession or control required by the
Second Lien Secured Parties and the Collateral Agent agreeing pursuant to
Section 7.4 that the Collateral Agent as agent for the benefit of the Second
Lien Secured Parties agrees to act as bailee and/or agent for the Collateral
Agent for the benefit of the Third Lien Secured Parties as specified in
Section 7.4;

 

(4)                                 as necessary to take any action not adverse
to the priority status of the First Lien Secured Parties and the Second Lien
Secured Parties on the Collateral set forth in this Agreement or the rights of
the First Lien Administrative Agent, the First Lien Secured Parties, the Second
Lien Administrative Agent or the Second Lien Secured Parties, in order to
create, prove, preserve or protect (but not enforce) the Third Liens upon any
Collateral;

 

(5)                                 to file any necessary responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleading made by any person objecting to or otherwise seeking the
disallowance of the claims of the Third Lien Secured Parties, including any
claims secured by the Collateral, if any, in each case in accordance with, and
subject to, the terms of this Agreement and not otherwise adverse to

 

30

--------------------------------------------------------------------------------


 

the priority status of the First Lien Obligations and the Second Lien
Obligations set forth in this Agreement; and

 

(6)                                 to vote on any plan of reorganization,
arrangement, compromise or liquidation, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Third Lien Obligations and
the Collateral; provided that no filing of any claim or vote, or pleading
related to such claim or vote, to accept or reject a disclosure statement, plan
of reorganization, arrangement, compromise or liquidation, or any other
document, agreement or proposal similar to the foregoing by the Collateral Agent
(on behalf of the Third Lien Secured Parties) or the Trustee may be inconsistent
with the provisions of this Agreement or otherwise be adverse to the priority
status of the First Lien Obligations and the Second Lien Obligations set forth
in this Agreement.

 

(d)                                 After the Discharge of First Lien
Obligations and until the Discharge of Second Lien Obligations, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Borrower or any other Grantor, none of the Third Lien Secured Parties, the
Collateral Agent (unless acting pursuant to an Act of Required Secured Parties
consistent with the terms of this Agreement) or the Trustee will:

 

(1)                                 request judicial relief, in an Insolvency or
Liquidation Proceeding or in any other court, or take any other action, that
would hinder, delay, limit or prohibit the lawful exercise or enforcement of any
right or remedy otherwise available to the Second Lien Secured Parties in
respect of the Second Liens or that would limit, invalidate, avoid or set aside
any Second Lien or subordinate the Second Liens to the Third Liens or grant the
Third Liens equal ranking to the Second Liens;

 

(2)                                 oppose or otherwise contest any motion for
relief from the automatic stay or for any injunction against foreclosure or
enforcement of Second Liens made by any Second Lien Secured Party or the Second
Lien Administrative Agent in any Insolvency or Liquidation Proceeding;

 

(3)                                 oppose or otherwise contest any lawful
exercise by any Second Lien Secured Party or the Second Lien Administrative
Agent of the right to credit bid Second Lien Debt at any sale of Collateral in
foreclosure of Second Liens;

 

(4)                                 oppose or otherwise contest any other
request for judicial relief made in any court by any holder of Second Lien
Obligations or the Second Lien Administrative Agent relating to the lawful
enforcement of any Second Lien;

 

(5)                                 contest, protest or object to any
foreclosure proceeding or action brought by the Collateral Agent, the Second
Lien Administrative Agent or any Second Lien Secured Party or any other exercise
by the Collateral Agent, the Second Lien Administrative Agent or any Second Lien
Secured Party of any rights and remedies relating to the Collateral under the
Second Lien Documents or otherwise and the Trustee on behalf of itself and each
Third Lien Secured Party hereby waives any and all rights it may have to object
to the time or manner in which the Collateral Agent, the Second Lien

 

31

--------------------------------------------------------------------------------


 

Administrative Agent or any Second Lien Secured Party seeks to enforce the
Second Lien Obligations or the Second Liens; or

 

(6)                                 object to the forbearance by the Collateral
Agent from bringing or pursuing any foreclosure proceeding or action or any
other exercise of any rights or remedies relating to the Collateral.

 

Except as specifically set forth in this Agreement, both before and during an
Insolvency or Liquidation Proceeding, the Third Lien Secured Parties and the
Trustee may take any actions and exercise any and all rights that would be
available to a holder of unsecured claims that are not inconsistent with this
Agreement.

 

(e)                                  At any time prior to the Discharge of First
Lien Obligations and after (1) the commencement of any Insolvency or Liquidation
Proceeding in respect of the Borrower or any other Grantor or (2) the Borrower,
the Collateral Agent, the Second Lien Administrative Agent and the Trustee have
received written notice from any First Lien Representative at the direction of
an Act of Required Secured Parties stating that (A) any Series of First Lien
Debt has become due and payable in full (whether at maturity, upon acceleration
or otherwise (including because of the commencement of any Insolvency or
Liquidation Proceeding)) or (B) the holders of First Liens securing one or more
Series of First Lien Debt have become entitled under any First Lien Documents to
and desire to enforce any or all of the First Liens by reason of a default under
such First Lien Documents, no payment of money (or the equivalent of money)
shall be made from the proceeds of Collateral by the Borrower or any other
Grantor to the Collateral Agent (other than payments to the Collateral Agent for
the benefit of the First Lien Secured Parties), any Second Lien Secured Party
(including, without limitation, payments and prepayments made for application to
Second Lien Obligations and all other payments and deposits made pursuant to any
provision of any Second Lien Document) with respect to Second Lien Obligations
or any Third Lien Secured Party (including, without limitation, payments and
prepayments made for application to Third Lien Obligations and all other
payments and deposits made pursuant to any provision of any Third Lien Document)
with respect to Third Lien Obligations.

 

(f)                                   At any time after the Discharge of First
Lien Obligations and prior to the Discharge of Second Lien Obligations and after
(1) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrower or any other Grantor or (2) the Borrower, the Collateral Agent and
the Trustee have received written notice from the Second Lien Administrative
Agent at the direction of an Act of Required Secured Parties stating that
(A) the Second Lien Obligations have become due and payable in full (whether at
maturity, upon acceleration or otherwise (including because of the commencement
of any Insolvency or Liquidation Proceeding)) or (B) the holders of Second Liens
have become entitled under any Second Lien Documents to and desire to enforce
any or all of the Second Liens by reason of a default under such Second Lien
Documents, no payment of money (or the equivalent of money) shall be made from
the proceeds of Collateral by the Borrower or any other Grantor to the
Collateral Agent (other than payments to the Collateral Agent for the benefit of
the Second Lien Secured Parties) or any Third Lien Secured Party (including,
without limitation, payments and prepayments made for application to Third Lien
Obligations and all other payments and deposits

 

32

--------------------------------------------------------------------------------


 

made pursuant to any provision of any Third Lien Document) with respect to Third
Lien Obligations.

 

(g)                                  So long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceedings has been commenced by or against the Borrower or any other Grantor,
all Collateral or any proceeds thereof received by the Collateral Agent, the
Second Lien Administrative Agent, any Second Lien Secured Party, the Trustee or
any Third Lien Secured Party in violation of this Agreement will be segregated
and held by the Collateral Agent, the Second Lien Administrative Agent, the
applicable Second Lien Secured Party, the Trustee or the applicable Third Lien
Secured Party in trust for the account of the First Lien Secured Parties (or,
following the Discharge of First Lien Obligations, the Second Lien Secured
Parties) and will be promptly remitted in the same form received with any
necessary endorsements (or as a court of competent jurisdiction shall otherwise
direct) to the Collateral Agent for application in accordance with Section 3.4
hereof. The Second Liens and the Third Liens will remain attached to and
enforceable against all proceeds so held or remitted until applied to satisfy
the First Lien Obligations. All proceeds of Collateral received at any time by
the Collateral Agent, the Second Lien Secured Parties, the Second Lien
Administrative Agent, the Third Lien Secured Parties and the Trustee not in
violation of this Agreement will be received by the Collateral Agent, the Second
Lien Secured Parties, the Second Lien Administrative Agent, the Third Lien
Secured Parties and the Trustee free from the First Liens and all other Liens
except the Second Liens and the Third Liens.

 

SECTION 2.6 Waiver of Right of Marshaling.

 

(a)                                 Prior to the Discharge of First Lien
Obligations, the Second Lien Secured Parties, the Second Lien Administrative
Agent, the Third Lien Secured Parties, the Trustee and the Collateral Agent may
not assert or enforce any marshaling, appraisal, valuation or other similar
right accorded to a junior lienholder, as against the First Lien Secured Parties
or the First Lien Representatives (in their capacity as priority lienholders).

 

(b)                                 Following the Discharge of First Lien
Obligations and prior to the Discharge of Second Lien Obligations, the Third
Lien Secured Parties, the Trustee and the Collateral Agent may not assert or
enforce any marshaling, appraisal, valuation or other similar right accorded to
a junior lienholder, as against the Second Lien Secured Parties or the Second
Lien Administrative Agent (in their capacity as priority lienholders).

 

(c)                                  Following the Discharge of First Lien
Obligations, the Second Lien Secured Parties and the Second Lien Administrative
Agent may assert their right under the UCC or otherwise to any proceeds
remaining following a sale or other disposition of Collateral by, or on behalf
of, the Second Lien Secured Parties.

 

(d)                                 Following both the Discharge of First Lien
Obligations and the Discharge of Second Lien Obligations, the Third Lien Secured
Parties and the Trustee may assert their right under the UCC or otherwise to any
proceeds remaining following a sale or other disposition of Collateral by, or on
behalf of, the Third Lien Secured Parties.

 

33

--------------------------------------------------------------------------------


 

SECTION 2.7 Discretion in Enforcement of First Liens; Discretion in Enforcement
of Second Liens.

 

(a)                                 In exercising rights and remedies with
respect to the Collateral, at any time prior to a Discharge of First Lien
Obligations, the First Lien Secured Parties and the First Lien Representatives
shall have the exclusive right to enforce (or refrain from enforcing) the
provisions of the First Lien Documents and exercise (or refrain from exercising)
remedies thereunder or any such rights and remedies, all in such order and in
such manner as they may determine in the exercise of their sole and exclusive
discretion, including:

 

(1)                                 the exercise or forbearance from exercise of
all rights and remedies in respect of the Collateral and/or the First Lien
Obligations;

 

(2)                                 the enforcement or forbearance from
enforcement of any First Lien in respect of the Collateral;

 

(3)                                 the exercise or forbearance from exercise of
rights and powers of a holder of shares of stock included in the Collateral to
the extent provided in the First Lien Security Documents;

 

(4)                                 the acceptance of the Collateral in full or
partial satisfaction of the First Lien Obligations; and

 

(5)                                 the exercise or forbearance from exercise of
all rights and remedies of a secured lender under the UCC or any similar law of
any applicable jurisdiction or in equity.

 

(b) In exercising rights and remedies with respect to the Collateral, at any
time after a Discharge of First Lien Obligations and prior to a Discharge of
Second Lien Obligations, the Second Lien Secured Parties and the Second Lien
Administrative Agent shall have the exclusive right to enforce (or refrain from
enforcing) the provisions of the Second Lien Documents and exercise (or refrain
from exercising) remedies thereunder or any such rights and remedies, all in
such order and in such manner as they may determine in the exercise of their
sole and exclusive discretion, including:

 

(1)                                 the exercise or forbearance from exercise of
all rights and remedies in respect of the Collateral and/or the Second Lien
Obligations;

 

(2)                                 the enforcement or forbearance from
enforcement of any Second Lien in respect of the Collateral;

 

(3)                                 the exercise or forbearance from exercise of
rights and powers of a holder of shares of stock included in the Collateral to
the extent provided in the Second Lien Security Documents;

 

(4)                                 the acceptance of the Collateral in full or
partial satisfaction of the Second Lien Obligations; and

 

34

--------------------------------------------------------------------------------


 

(5)                                 the exercise or forbearance from exercise of
all rights and remedies of a secured lender under the UCC or any similar law of
any applicable jurisdiction or in equity.

 

SECTION 2.8 Amendments to First Lien Documents and Discretion in Enforcement of
First Lien Obligations.

 

(a)                                 Without in any way limiting the generality
of Section 2.7, the First Lien Secured Parties and the First Lien
Representatives may, at any time and from time to time, without the consent of
or notice to the Second Lien Secured Parties, the Second Lien Administrative
Agent, the Third Lien Secured Parties or the Trustee, without incurring
responsibility to the Second Lien Secured Parties, the Second Lien
Administrative Agent, the Third Lien Secured Parties and the Trustee and without
impairing or releasing the subordination provided in this Agreement or the
obligations hereunder of the Second Lien Secured Parties, the Second Lien
Administrative Agent, the Third Lien Secured Parties and the Trustee, do any one
or more of the following:

 

(1)                                 subject to any limitations set forth in the
Second Lien Documents and the Third Lien Documents, change the manner, place or
terms of payment or extend the time of payment of, or renew or alter, the First
Lien Obligations, or otherwise amend or supplement in any manner the First Lien
Obligations, or any instrument evidencing the First Lien Obligations or any
agreement under which the First Lien Obligations are outstanding;

 

(2)                                 release any Person or entity liable in any
manner for the collection of the First Lien Obligations;

 

(3)                                 release the First Lien on any Collateral;
and

 

(4)                                 exercise or refrain from exercising any
rights against any Grantor;

 

provided, however, that, prior to the Discharge of Second Lien Obligations,
without the consent of the Second Lien Administrative Agent, nothing herein
shall permit the First Lien Secured Parties or the First Lien Representatives to
amend, restate, amend and restate, waive, supplement, modify or refinance the
First Lien Documents in any way that (1) contravenes any provision of this
Agreement, (2) results in the aggregate amount of the First Lien Obligations on
the date of such amendment, restatement, amendment and restatement, waiver,
supplement, modification or refinancing exceeding the First Lien Cap,
(3) increases the all-in yield applicable to the Indebtedness under the First
Lien Credit Agreement by more than 3.00% per annum (excluding increases
resulting from the accrual of interest at the default rate and any increases of
any LIBOR or base rate component), (4) increases the all-in yield applicable to
the Indebtedness under the Revolving Credit Agreement by more than 3.00% per
annum (excluding increases resulting from the accrual of interest at the default
rate and any increases of any LIBOR or base rate component), (5) imposes
limitations on amendments or modifications of the Second Lien Documents and the
Third Lien Documents other than those set forth in Sections 2.9 and 2.10 hereof,
(6) imposes restrictions on payments of Second Lien Obligations or Third Lien
Obligations other than as set forth in this Agreement or in the First Lien
Documents as in effect

 

35

--------------------------------------------------------------------------------


 

on the date hereof or (7) adds additional covenants or defaults or modifies
existing covenants or defaults under the First Lien Documents except to the
extent that corresponding additions or modifications, as applicable, are made to
the Second Lien Documents and the Third Lien Documents; provided that such
covenants and defaults under the Second Lien Documents and the Third Lien
Documents are set at cushions to the corresponding covenants and defaults under
the First Lien Documents consistent with the cushions established in the Second
Lien Documents and the Third Lien Documents on the date hereof (with the
cushions applicable to the Third Lien Documents being greater than the cushions
applicable to the Second Lien Documents). Notwithstanding the foregoing, without
the consent of the First Lien Administrative Agent, nothing herein shall permit
the First Lien Secured Parties under the Revolving Credit Agreement or the
Revolving Agent to amend, restate, amend and restate, waive, supplement, modify
or refinance the Revolving Credit Agreement in any way that amends or otherwise
modifies the definition of “Eligible Transferee” or “Disqualified Institution”
set forth in the Revolving Credit Agreement or Section 13.01(a) of the Revolving
Credit Agreement (or any other provision of the Revolving Credit Agreement to
the extent an amendment or other modification of such provision would modify the
substance of the definition of “Eligible Transferee” or “Disqualified
Institution” set forth in the Revolving Credit Agreement or Section 13.01(a) of
the Revolving Credit Agreement).

 

SECTION 2.9 Amendments to Second Lien Documents and Discretion in Enforcement of
Second Lien Obligations.

 

(a)                                 Without in any way limiting the generality
of Section 2.7, the Second Lien Secured Parties and the Second Lien
Administrative Agent may, at any time and from time to time, without the consent
of or notice to the First Lien Secured Parties, the First Lien Representatives,
the Third Lien Secured Parties or the Trustee, without incurring responsibility
to the First Lien Secured Parties, the First Lien Representatives, the Third
Lien Secured Parties and the Trustee and without impairing or releasing the
subordination provided in this Agreement or the obligations hereunder of the
Third Lien Secured Parties and the Trustee, do any one or more of the following:

 

(1)                                 subject to any limitations set forth in the
First Lien Documents and the Third Lien Documents, change the manner, place or
terms of payment or extend the time of payment of, or renew or alter, the Second
Lien Obligations, or otherwise amend or supplement in any manner the Second Lien
Obligations, or any instrument evidencing the Second Lien Obligations or any
agreement under which the Second Lien Obligations are outstanding;

 

(2)                                 release any Person or entity liable in any
manner for the collection of the Second Lien Obligations;

 

(3)                                 release the Second Lien on any Collateral;
and

 

(4)                                 exercise or refrain from exercising any
rights against any Grantor;

 

provided, however, that, prior to the Discharge of First Lien Obligations,
without the consent of each of the First Lien Representatives, nothing herein
shall permit the Second Lien Secured

 

36

--------------------------------------------------------------------------------


 

Parties or the Second Lien Administrative Agent to amend, restate, amend and
restate, waive, supplement, modify or refinance the Second Lien Documents in any
way that (1) contravenes any provision of this Agreement, (2) results in the
aggregate amount of the Second Lien Obligations on the date of such amendment,
restatement, amendment and restatement, waiver, supplement, modification or
refinancing exceeding the Second Lien Cap, (3) increases the all-in yield
applicable to the Indebtedness under the Second Lien Credit Agreement by more
than 3.00% per annum (excluding increases resulting from the accrual of interest
at the default rate and any increases of any LIBOR or base rate component);
provided that any such increase shall be payable in kind, (4) imposes
limitations on amendments or modifications of the First Lien Documents and the
Third Lien Documents other than those set forth in Sections 2.8 and 2.10 hereof,
(5) imposes restrictions on payments of First Lien Obligations, (6) imposes
restrictions on payments of Third Lien Obligations other than as set forth in
this Agreement or in the Second Lien Documents as in effect on the date hereof,
(7) accelerates any date upon which a scheduled payment of principal or interest
is due, or otherwise decreases the weighted average life to maturity of
Indebtedness under the Second Lien Credit Agreement other than as a result of
the acceleration of the Second Lien Obligations after the occurrence of an event
of default under the Second Lien Credit Agreement, (8) modifies (or undertakes
any action having the effect of a modification of) the mandatory prepayment
provisions of the Second Lien Credit Agreement in a manner adverse to the
lenders under the First Lien Documents or (9) adds additional covenants or
defaults or modifies existing covenants or defaults under the Second Lien
Documents except to the extent that corresponding additions or modifications, as
applicable, are made to the First Lien Documents and the Third Lien Documents;
provided that such covenants and defaults under the Second Lien Documents are
set at a cushion to the corresponding covenants and defaults under the First
Lien Documents and that such covenants and defaults under the Third Lien
Documents are set at a cushion to the corresponding covenants and defaults under
the Second Lien Documents, with such cushions being consistent with the cushions
established in the Second Lien Documents and the Third Lien Documents on the
date hereof.

 

SECTION 2.10              Amendments to Third Lien Documents and Discretion in
Enforcement of Third Lien Obligations.

 

(a)                                 Without in any way limiting the generality
of Section 2.7, the Third Lien Secured Parties and the Trustee may, at any time
and from time to time, without the consent of or notice to the First Lien
Secured Parties, the First Lien Representatives, the Second Lien Secured Parties
or the Second Lien Administrative Agent, without incurring responsibility to the
First Lien Secured Parties, the First Lien Representatives, the Second Lien
Secured Parties and the Second Lien Administrative Agent, do any one or more of
the following:

 

(1)                                 subject to any limitations set forth in the
First Lien Documents and the Second Lien Documents, change the manner, place or
terms of payment or extend the time of payment of, or renew or alter, the Third
Lien Obligations, or otherwise amend or supplement in any manner the Third Lien
Obligations, or any instrument evidencing the Third Lien Obligations or any
agreement under which the Third Lien Obligations are outstanding;

 

(2)                                 release any Person or entity liable in any
manner for the collection of the Third Lien Obligations;

 

37

--------------------------------------------------------------------------------


 

(3)                                 release the Third Lien on any Collateral;
and

 

(4)                                 exercise or refrain from exercising any
rights against any Grantor;

 

provided, however, that without the consent of (x) prior to the Discharge of
First Lien Obligations, each of the First Lien Representatives and (y) prior to
the Discharge of Second Lien Obligations, the Second Lien Administrative Agent,
nothing herein shall permit the Third Lien Secured Parties or the Trustee to
amend, restate, amend and restate, waive, supplement, modify or refinance the
Third Lien Documents in any way that (1) contravenes any provision of this
Agreement, (2) results in the aggregate amount of the Third Lien Obligations on
the date of such amendment, restatement, amendment and restatement, waiver,
supplement, modification or refinancing exceeding the Third Lien Cap,
(3) increases the all-in yield applicable to the Indebtedness under the
Indenture by more than 3.00% per annum (excluding increases resulting from the
accrual of interest at the default rate); provided that any such increase shall
be payable in kind, (4) imposes limitations on amendments or modifications of
the First Lien Documents and the Second Lien Documents other than those set
forth in Sections 2.8 and 2.9 hereof, (5) imposes restrictions on payments of
First Lien Obligations or Second Lien Obligations, (6) accelerates any date upon
which a scheduled payment of principal or interest is due, or otherwise
decreases the weighted average life to maturity of Indebtedness under the
Indenture other than as a result of the acceleration of the Third Lien
Obligations after the occurrence of an event of default under the Indenture,
(7) modifies (or undertakes any action having the effect of a modification of)
the mandatory prepayment provisions of the Indenture in a manner adverse to the
lenders under the First Lien Documents or the lenders under the Second Lien
Documents or (8) adds additional covenants or defaults or modifies existing
covenants or defaults under the Third Lien Documents except to the extent that
corresponding additions or modifications, as applicable, are made to the First
Lien Documents and the Second Lien Documents; provided that such covenants and
defaults under the Third Lien Documents are set at cushions to the corresponding
covenants and defaults under the First Lien Documents and the Second Lien
Documents consistent with the cushions established in the Second Lien Documents
and the Third Lien Documents on the date hereof (with the cushions with respect
to the First Lien Documents being greater than the cushions with respect to the
Second Lien Documents).

 

SECTION 2.11              Insolvency or Liquidation Proceedings.

 

(a)                                 Financing Matters.

 

(1)                         If in any Insolvency or Liquidation Proceeding and
prior to the Discharge of First Lien Obligations, the First Lien Secured Parties
shall desire to permit the sale, use or lease of “Cash Collateral” (as such term
is defined in Section 363(a) of the Bankruptcy Code or any other similar
Bankruptcy Law), or to permit the Borrower or any other Grantor to obtain
financing under Section 364 of the Bankruptcy Code or any similar Bankruptcy Law
(“DIP Financing”), whether from the First Lien Secured Parties or any other
Person (subject to this Section 2.11(a)), then each of the Collateral Agent (on
behalf of the Second Lien Secured Parties and the Third Lien Secured Parties),
the Second Lien Administrative Agent for itself and on behalf of the other
Second Lien Secured Parties, and the Trustee for itself and on behalf of the
other Third Lien Secured Parties, agrees that it will raise no objection to (or
otherwise contest, interfere with, or

 

38

--------------------------------------------------------------------------------


 

support any other objection to) such Cash Collateral use or DIP Financing,
including any proposed orders for such Cash Collateral use and/or DIP Financing
which are acceptable to the First Lien Secured Parties and, to the extent the
Liens securing the First Lien Obligations are subordinated to or pari passu with
such DIP Financing and any “carve-out” for professional and United States
Trustee fees (the “Carve-Out”) agreed to by the First Lien Secured Parties, the
Collateral Agent will, on its own behalf and on behalf of the Second Lien
Secured Parties and the Third Lien Secured Parties, subordinate its Second Liens
and Third Liens in the Collateral to (x) the Liens securing such DIP Financing
(and all Obligations relating thereto), (y) any replacement Liens granted to the
First Lien Secured Parties, and (z) the Carve-Out agreed to by the First Lien
Secured Parties, and will not request adequate protection or any other relief in
connection therewith (except, as expressly agreed by the First Lien Secured
Parties or to the extent permitted by Section 2.11(e)(1)); provided that, solely
to the extent permitted by Section 2.11(e)(1), the Second Lien Secured Parties
may object to such use of Cash Collateral or such DIP Financing; provided,
further, that the Second Lien Secured Parties and the Third Lien Secured Parties
retain the right to object to any ancillary agreements or arrangements regarding
Cash Collateral use or the DIP Financing that are materially prejudicial to
their interests; provided, further, that the aggregate principal amount of the
DIP Financing is subject to the limitation set forth in the definition of “First
Lien Cap”, taking into account the maximum facility limit under such DIP
Financing and, without limiting anything else in this Section 2.11(a), the
Second Lien Secured Parties and the Third Lien Secured Parties retain the right
to object to any DIP Financing on the basis that the aggregate principal amount
of such DIP Financing exceeds the limitation set forth in the definition of
“First Lien Cap.” No Second Lien Secured Party or Third Lien Secured Party may,
directly or indirectly, seek to provide DIP Financing to the Borrower or any
other Grantor secured by Liens equal or senior in priority to the Liens securing
any First Lien Obligations, provided, however, that if no First Lien Secured
Party offers to provide DIP Financing consistent with this Section 2.11(a)(1) on
or before the date of any hearing to approve Cash Collateral use or DIP
Financing, then a Second Lien Secured Party may seek to provide such DIP
Financing (provided that the aggregate principal amount of such DIP Financing is
subject to the limitation set forth in the definition of “Second Lien Cap”,
taking into account the maximum facility limit under such DIP Financing and,
without limiting anything else in this Section 2.11(a), the First Lien Secured
Parties and the Third Lien Secured Parties retain the right to object to any DIP
Financing on the basis that the aggregate principal amount of such DIP Financing
exceeds the limitation set forth in the definition of “Second Lien Cap”) secured
by Liens equal or senior in priority to the Liens securing any First Lien
Obligations so long as such DIP Financing does not “roll-up” or otherwise
include or refinance any pre-petition Second Lien Obligations (unless the Liens
securing such “roll-up” or refinancing are subordinated to the Liens securing
the First Lien Obligations on the same basis as the Liens securing the Second
Lien Obligations were so subordinated to the First Lien Obligations under this
Agreement immediately prior to such “roll-up” or refinancing), and the First
Lien Secured Parties may object thereto on any grounds; provided, further, that
if no First Lien Secured Party or Second Lien Secured Party offers to provide
DIP Financing to the extent permitted under this Section 2.11(a)(1) on or before
the date of any hearing to approve Cash Collateral use or DIP Financing, then a
Third Lien Secured

 

39

--------------------------------------------------------------------------------


 

Party may seek to provide such DIP Financing (provided that the aggregate
principal amount of such DIP Financing is subject to the limitation set forth in
the definition of “Third Lien Cap”, taking into account the maximum facility
limit under such DIP Financing and, without limiting anything else in this
Section 2.11(a), the First Lien Secured Parties and the Second Lien Secured
Parties retain the right to object to any DIP Financing on the basis that the
aggregate principal amount of such DIP Financing exceeds the limitation set
forth in the definition of “Third Lien Cap”) secured by Liens equal or senior in
priority to the Liens securing any First Lien Obligations so long as such DIP
Financing does not “roll-up” or otherwise include or refinance any pre-petition
Third Lien Obligations (unless the Liens securing such “roll-up” or refinancing
are subordinated to the Liens securing the First Lien Obligations and the Second
Lien Obligations on the same basis as the Liens securing the Third Lien
Obligations were so subordinated to the First Lien Obligations and the Second
Lien Obligations under this Agreement immediately prior to such “roll-up” or
refinancing), and the First Lien Secured Parties and the Second Lien Secured
Parties may object thereto on any grounds.

 

(2)                         If in any Insolvency or Liquidation Proceeding and
after the Discharge of First Lien Obligations but prior to the Discharge of
Second Lien Obligations, the Second Lien Secured Parties by an Act of Required
Secured Parties shall desire to permit the sale, use or lease of “Cash
Collateral” (as such term is defined in Section 363(a) of the Bankruptcy Code or
any other similar Bankruptcy Law), or to permit the Borrower or any other
Grantor to obtain DIP Financing, whether from the Second Lien Secured Parties or
any other Person (subject to this Section 2.11(a)), then each of the Collateral
Agent (on behalf of the Third Lien Secured Parties) and the Trustee for itself
and on behalf of the other Third Lien Secured Parties, agrees that it will raise
no objection to (or otherwise contest, interfere with, or support any other
objection to) such Cash Collateral use or DIP Financing, including any proposed
orders for such Cash Collateral use and/or DIP Financing which are acceptable to
the Second Lien Secured Parties, and to the extent the Liens securing the Second
Lien Obligations are subordinated to or pari passu with such DIP Financing and
any Carve-Out agreed to by the Second Lien Secured Parties, the Collateral Agent
will, on its own behalf and on behalf of the Third Lien Secured Parties,
subordinate its Third Liens in the Collateral to (x) the Liens securing such DIP
Financing (and all Obligations relating thereto), (y) any replacement Liens
granted to the Second Lien Secured Parties and (z) the Carve-Out agreed to by
the Second Lien Secured Parties, and will not request adequate protection or any
other relief in connection therewith (except, as expressly agreed by the Second
Lien Secured Parties or to the extent permitted by Section 2.11(e)(2)); provided
that, solely to the extent permitted by Section 2.11(e)(2), the Third Lien
Secured Parties may object to such use of Cash Collateral or such DIP Financing;
provided, further, that the Third Lien Secured Parties retain the right to
object to any ancillary agreements or arrangements regarding Cash Collateral use
or the DIP Financing that are materially prejudicial to their interests;
provided, further, that the aggregate principal amount of the DIP Financing is
subject to the limitation set forth in the definition of “Second Lien Cap”,
taking into account the maximum facility limit under such DIP Financing and,
without limiting anything else in this Section 2.11(a), the Third Lien Secured
Parties retain the right to object to any DIP Financing on the basis that the
aggregate principal amount of such DIP Financing exceeds the limitation set
forth in the definition of “Second Lien Cap.” No Third Lien

 

40

--------------------------------------------------------------------------------


 

Secured Party may, directly or indirectly, seek to provide DIP Financing to the
Borrower or any other Grantor secured by Liens equal or senior in priority to
the Liens securing any Second Lien Obligations; provided, however, that if no
Second Lien Secured Party offers to provide DIP Financing consistent with this
Section 2.11(a)(2) on or before the date of any hearing to approve Cash
Collateral use or DIP Financing, then a Third Lien Secured Party may seek to
provide such DIP Financing (provided that the aggregate principal amount of such
DIP Financing is subject to the limitation set forth in the definition of “Third
Lien Cap”, taking into account the maximum facility limit under such DIP
Financing and, without limiting anything else in this Section 2.11(a), the
Second Lien Secured Parties retain the right to object to any DIP Financing on
the basis that the aggregate principal amount of such DIP Financing exceeds the
limitation set forth in the definition of “Third Lien Cap”) secured by Liens
equal or senior in priority to the Liens securing any Second Lien Obligations so
long as such DIP Financing does not “roll-up” or otherwise include or refinance
any pre-petition Third Lien Obligations (unless the Liens securing such
“roll-up” or refinancing are subordinated to the Liens securing the First Lien
Obligations and the Second Lien Obligations on the same basis as the Liens
securing the Third Lien Obligations were so subordinated to the First Lien
Obligations and the Second Lien Obligations under this Agreement immediately
prior to such “roll-up” or refinancing), and the Second Lien Secured Parties may
object thereto on any grounds.

 

(b)                                 Asset Dispositions.

 

(1)                         During any Insolvency or Liquidation Proceeding and
prior to the Discharge of First Lien Obligations, each of the Collateral Agent
(on behalf of the Second Lien Secured Parties and the Third Lien Secured
Parties), the Second Lien Administrative Agent for itself and on behalf of the
other Second Lien Secured Parties, and the Trustee for itself and on behalf of
the other Third Lien Secured Parties agrees that each of them will not seek
consultation rights in connection with, and will raise no objection or oppose
(or support any opposition to), a sale, liquidation, or other disposition of
Collateral under Section 363, Section 365, Section 1125, or Section 1129 (any of
the foregoing, an “Asset Disposition”) of the Bankruptcy Code if the requisite
First Lien Secured Parties have consented to such sale, liquidation or other
disposition so long as (i) to the extent such sale, liquidation or other
disposition is to be free and clear of Liens, the Liens securing the First Lien
Obligations, Second Lien Obligations and Third Lien Obligations will attach to
the proceeds of the sale, liquidation or other disposition on the same basis of
priority as the Liens on the Collateral pursuant to this Agreement until such
time as such proceeds are applied to the First Lien Obligations and (ii) any
proceeds of an Asset Disposition received by the First Lien Representatives in
excess of those necessary to achieve the Discharge of First Lien Obligations are
distributed in accordance with Section 3.4, the UCC and applicable law. Each of
the Collateral Agent (on behalf of the Second Lien Secured Parties and the Third
Lien Secured Parties), the Second Lien Administrative Agent on behalf of itself
and the Second Lien Secured Parties, and the Trustee on behalf of itself and the
Third Lien Secured Parties further agrees that it will not directly or
indirectly oppose or impede entry of any order in connection with such Asset
Disposition, including orders to retain professionals or set bid procedures in
connection with such Asset Disposition if the requisite First Lien Secured
Parties have

 

41

--------------------------------------------------------------------------------


 

consented to such (x) retention of professionals and bid procedures in
connection with such Asset Disposition and (y) the Asset Disposition, in which
event the Second Lien Secured Parties and the Third Lien Secured Parties will be
deemed to have consented to the Asset Disposition pursuant to Section 363(f) of
the Bankruptcy Code; provided, however, that nothing herein shall prevent the
Second Lien Secured Parties, the Second Lien Administrative Agent, the Third
Lien Secured Parties or the Trustee from (x) presenting a cash bid for any
assets to be sold, or purchasing such assets for cash at any applicable hearing
or at any public or judicial foreclosure sale and (y) if the cash proceeds of
such bid are otherwise sufficient to cause the Discharge of First Lien
Obligations, making a credit bid for any assets to be sold pursuant to
Section 363(k) of the Bankruptcy Code. If requested by the First Lien
Administrative Agent in connection therewith, the Second Lien Administrative
Agent and the Trustee shall affirmatively consent to the release of its Liens
(on the terms set forth above) in connection with such an Asset Disposition.

 

(2)                         During any Insolvency or Liquidation Proceeding and
after the Discharge of First Lien Obligations but prior to the Discharge of
Second Lien Obligations, each of the Collateral Agent (on behalf of the Third
Lien Secured Parties) and the Trustee for itself and on behalf of the other
Third Lien Secured Parties agrees that each of them will not seek consultation
rights in connection with, and will raise no objection or oppose (or support any
opposition to), an Asset Disposition if the requisite Second Lien Secured
Parties have consented to such sale, liquidation or other disposition so long as
(i) to the extent such Asset Disposition is to be free and clear of Liens, the
Liens securing the Second Lien Obligations and Third Lien Obligations will
attach to the proceeds of the Asset Disposition on the same basis of priority as
the Liens on the Collateral pursuant to this Agreement until such time as such
proceeds are applied to the Second Lien Obligations and (ii) any proceeds of an
Asset Disposition received by the Second Lien Administrative Agent in excess of
those necessary to achieve the Discharge of Second Lien Obligations are
distributed in accordance with Section 3.4, the UCC and applicable law. Each of
the Collateral Agent (on behalf of the Third Lien Secured Parties) and the
Trustee on behalf of itself and the Third Lien Secured Parties, further agrees
that it will not directly or indirectly oppose or impede entry of any order in
connection with such sale, liquidation or other disposition, including orders to
retain professionals or set bid procedures in connection with Asset Disposition
if the requisite Second Lien Secured Parties have consented to such
(x) retention of professionals and bid procedures in connection with such Asset
Disposition and (y) the Asset Disposition, in which event the Third Lien Secured
Parties will be deemed to have consented to the Asset Disposition pursuant to
Section 363(f) of the Bankruptcy Code; provided, however, that nothing herein
shall prevent the Third Lien Secured Parties or the Trustee from (x) presenting
a cash bid for any assets to be sold, or purchasing such assets for cash at any
applicable hearing or at any public or judicial foreclosure sale and (y) if the
cash proceeds of such bid are otherwise sufficient to cause the Discharge of
Second Lien Obligations, making a credit bid for any assets to be sold pursuant
to Section 363(k) of the Bankruptcy Code. If requested by the Second Lien
Administrative Agent in connection therewith, the Trustee, for itself and on
behalf of the Third Lien Secured Parties, shall affirmatively consent to the
release of its Liens (on the terms set forth above) in connection with such an
Asset Disposition.

 

42

--------------------------------------------------------------------------------


 

(c)                                  Stay Relief. Until the Discharge of First
Lien Obligations has occurred, the Collateral Agent (on behalf of the Second
Lien Secured Parties and the Third Lien Secured Parties), the Second Lien
Administrative Agent, for itself and on behalf of the other Second Lien Secured
Parties, and the Trustee, for itself and on behalf of the other Third Lien
Secured Parties, agree that none of them shall: (i) seek (or support any other
Person seeking) relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Collateral, without the
prior written consent of the First Lien Secured Parties (except to the extent
that the First Lien Secured Parties seek relief from the automatic stay) or
(ii) oppose (or support any other Person in opposing) any request by the First
Lien Secured Parties for relief from such stay. After the Discharge of First
Lien Obligations and until the Discharge of Second Lien Obligations has
occurred, the Collateral Agent (on behalf of the Third Lien Secured Parties) and
the Trustee, for itself and on behalf of the other Third Lien Secured Parties,
agree that none of them shall: (i) seek (or support any other Person seeking)
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Collateral, without the prior written
consent of the Second Lien Secured Parties (except to the extent that the Second
Lien Secured Parties seek relief from the automatic stay), or (ii) oppose (or
support any other Person in opposing) any request by the Second Lien Secured
Parties for relief from such stay.

 

(d)                                 Reorganization Securities.

 

(1)                         If, in any Insolvency or Liquidation Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, on account of First Lien Obligations, on
account of Second Lien Obligations and on account of Third Lien Obligations,
then, to the extent the debt obligations distributed on account of the First
Lien Obligations, on account of the Second Lien Obligations and on account of
the Third Lien Obligations are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

 

(2)                         Prior to the Discharge of First Lien Obligations, no
Second Lien Secured Party or Third Lien Secured Party (in each case, in the
capacity of a secured creditor) shall propose or otherwise directly or
indirectly support confirmation of any plan of reorganization or Asset
Disposition that is inconsistent with the priorities or other provisions of this
Agreement, other than with the prior written consent of the First Lien
Representatives or to the extent any such plan is proposed or supported by the
number of First Lien Secured Parties or amount of First Lien Debt required under
Section 1126(c) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law. After the Discharge of First Lien Obligations but prior to the
Discharge of Second Lien Obligations, no Third Lien Secured Party (in the
capacity of a secured creditor) shall propose or otherwise directly or
indirectly support confirmation of any plan of reorganization or Asset
Disposition that is inconsistent with the priorities or other provisions of this
Agreement, other than with the prior written consent of the Second Lien
Administrative Agent or to the extent any such plan is proposed or supported by
the number of Second Lien Secured Parties or amount of Second Lien Debt required
under

 

43

--------------------------------------------------------------------------------


 

Section 1126(c) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law.

 

(e)                                  Adequate Protection.

 

(1)                         Prior to the Discharge of First Lien Obligations,
the Collateral Agent (on behalf of the Second Lien Secured Parties and the Third
Lien Secured Parties), the Second Lien Administrative Agent, for itself and on
behalf of the other Second Lien Secured Parties, and the Trustee, for itself and
on behalf of the other Third Lien Secured Parties, agrees that none of them
shall object to (or otherwise contest, interfere with, or support any other
Person contesting or objecting to): (i) any request by the First Lien
Representatives or the First Lien Secured Parties for adequate protection under
any Bankruptcy Law; or (ii) any objection by the First Lien Representatives or
the First Lien Secured Parties to any motion, relief, action or proceeding based
on the First Lien Secured Parties claiming a lack of adequate protection. Prior
to the Discharge of First Lien Obligations, notwithstanding the foregoing
provisions in this Section 2.11(e)(1), in any Insolvency or Liquidation
Proceeding: (x) if the First Lien Secured Parties (or any subset thereof) are
granted adequate protection in the form of additional collateral in connection
with any Cash Collateral use or DIP Financing, then the Collateral Agent (on
behalf of the Second Lien Secured Parties and the Third Lien Secured Parties) or
the Second Lien Administrative Agent, on behalf of itself or any of the other
Second Lien Secured Parties, or the Trustee, on behalf of itself or any of the
other Third Lien Secured Parties, may seek or request adequate protection in the
form of a Lien on such additional collateral, which Lien will be subordinated to
the Liens securing the First Lien Obligations (and, in the case of the Third
Liens, which Lien will be subordinated to the Liens securing Second Lien
Obligations) and such Cash Collateral use or DIP Financing (and all Obligations
relating thereto) on the same basis as the other Liens securing the Second Lien
Obligations and the Third Lien Obligations are so subordinated to the First Lien
Obligations under this Agreement (and, in the case of the Third Liens, on the
same basis as the other Liens securing the Third Lien Obligations are so
subordinated to the Second Lien Obligations); and (y) each of the Collateral
Agent, the Second Lien Administrative Agent, the Second Lien Secured Parties,
the Trustee and the Third Lien Secured Parties shall only be permitted to seek
adequate protection with respect to their rights in the Collateral in any
Insolvency or Liquidation Proceeding in the form of (A) additional collateral;
provided that as adequate protection for the First Lien Obligations, the
Collateral Agent, on behalf of the First Lien Secured Parties, is also granted a
senior Lien on such additional collateral, and that, with respect to the Third
Lien Obligations, as adequate protection for the Second Lien Obligations, the
Collateral Agent, on behalf of the Second Lien Secured Parties is also granted a
senior Lien (in relation to the Third Liens) on such additional collateral;
(B) replacement Liens on the Collateral; provided that as adequate protection
for the First Lien Obligations, the Collateral Agent, on behalf of the First
Lien Secured Parties, is also granted senior replacement Liens on the
Collateral, and that, with respect to the Third Lien Obligations, as adequate
protection for the Second Lien Obligations, the Collateral Agent, on behalf of
the Second Lien Secured Parties, is also granted senior (in relation to the
Third Liens) replacement Liens on the Collateral; (C) an administrative expense
claim; provided that as adequate protection for the First Lien Obligations, the
Collateral Agent, on behalf of

 

44

--------------------------------------------------------------------------------


 

the First Lien Secured Parties, is also granted an administrative expense claim
which is senior and prior to the administrative expense claim of the Collateral
Agent (on behalf of the Second Lien Secured Parties and the Third Lien Secured
Parties), the Second Lien Administrative Agent on behalf of the Second Lien
Secured Parties and the Trustee on behalf of the Third Lien Secured Parties, and
that, with respect to the Third Lien Obligations, the Collateral Agent, on
behalf of the Second Lien Secured Parties, is also granted an administrative
expense claim which is senior and prior (in each case in relation to the
administrative expense claims of the Third Lien Secured Parties) to the
administrative expense claim of the Collateral Agent (on behalf of the Third
Lien Secured Parties) and the Trustee on behalf of the Third Lien Secured
Parties; (D) in the case of the Second Lien Secured Parties, cash payments with
respect to any reasonable fees and expenses payable under the Second Lien
Documents; provided that, as adequate protection for the First Lien Obligations,
the Collateral Agent, on behalf of the First Lien Secured Parties, is also
granted cash payments with respect to any fees and expenses payable under the
First Lien Documents; and (E) in the case of the Third Lien Secured Parties, as
applicable, cash payments with respect to interest on the Third Lien Obligations
and any reasonable fees and expenses payable under the Third Lien Documents;
provided that (1) as adequate protection for the First Lien Obligations, the
Collateral Agent, on behalf of the First Lien Secured Parties, is also granted
cash payments with respect to interest on the First Lien Obligations and any
fees and expenses payable under the First Lien Documents, (2) as adequate
protection for the Second Lien Obligations, the Collateral Agent, on behalf of
the Second Lien Secured Parties, is also granted cash payments with respect to
any reasonable fees and expenses payable under the Second Lien Documents, and
(3) such cash payments of interest on the Third Lien Obligations do not exceed
an amount equal to the cash interest accruing (and excluding any interest
accruing in the form of payable in kind interest) on the Third Lien Obligations
outstanding on the date such relief is granted at the then applicable interest
rate under the Third Lien Documents and accruing from the date the Collateral
Agent (on behalf of the Third Lien Secured Parties) or the Trustee on behalf of
the Third Lien Secured Parties is granted such relief; provided further that the
Second Lien Secured Parties and Third Lien Secured Parties shall turn over,
disgorge and pay over to the First Lien Secured Parties an amount equal to all
cash payments made in accordance with this Section 2.11(e)(1) in the event and
to the extent the First Lien Obligations are not satisfied in full in cash upon
the effectiveness of a plan approved in, or consummation of an Asset Disposition
of substantially all of the assets of the Borrower and the other Grantors in, or
upon the dismissal, conversion or closing of, any Insolvency or Liquidation
Proceeding. Notwithstanding anything herein to the contrary, the First Lien
Secured Parties shall not be deemed to have consented to, and expressly retain
their rights to object to, the grant of adequate protection in the form of cash
payments to the Second Lien Secured Parties and to the Third Lien Secured
Parties made pursuant to this Section 2.11(e)(1).

 

(2)                         After the Discharge of First Lien Obligations but
prior to the Discharge of Second Lien Obligations, the Collateral Agent (on
behalf of the Third Lien Secured Parties) and the Trustee, for itself and on
behalf of the other Third Lien Secured Parties, agrees that none of them shall
object to (or otherwise contest, interfere with, or support any other Person
contesting or objecting to) (i) any request by the Second Lien

 

45

--------------------------------------------------------------------------------


 

Administrative Agent or the Second Lien Secured Parties for adequate protection
under any Bankruptcy Law; or (ii) any objection by the Second Lien
Administrative Agent or the Second Lien Secured Parties to any motion, relief,
action or proceeding based on the Second Lien Secured Parties claiming a lack of
adequate protection. After the Discharge of First Lien Obligations but prior to
the Discharge of Second Lien Obligations, notwithstanding the foregoing
provisions in this Section 2.11(e)(2), in any Insolvency or Liquidation
Proceeding: (1) if the Second Lien Secured Parties (or any subset thereof) are
granted adequate protection in the form of additional collateral in connection
with any Cash Collateral use or DIP Financing, then the Collateral Agent (on
behalf of the Third Lien Secured Parties) or the Trustee, on behalf of itself or
any of the other Third Lien Secured Parties, may seek or request adequate
protection in the form of a Lien on such additional collateral, which Lien will
be subordinated to the Liens securing the Second Lien Obligations and such Cash
Collateral use or DIP Financing (and all Obligations relating thereto) on the
same basis as the other Liens securing the Third Lien Obligations are so
subordinated to the Second Lien Obligations under this Agreement; and (2) each
of the Collateral Agent, the Trustee and the Third Lien Secured Parties shall
only be permitted to seek adequate protection with respect to their rights in
the Collateral in any Insolvency or Liquidation Proceeding in the form of
(A) additional collateral; provided that as adequate protection for the Second
Lien Obligations, the Collateral Agent, on behalf of the Second Lien Secured
Parties, is also granted a senior Lien on such additional collateral;
(B) replacement Liens on the Collateral; provided that as adequate protection
for the Second Lien Obligations, the Collateral Agent, on behalf of the Second
Lien Secured Parties, is also granted senior replacement Liens on the
Collateral; (C) an administrative expense claim; provided that as adequate
protection for the Second Lien Obligations, the Collateral Agent, on behalf of
the Second Lien Secured Parties, is also granted an administrative expense claim
which is senior and prior to the administrative expense claim of the Collateral
Agent (on behalf of the Third Lien Secured Parties) and the Trustee on behalf of
the Third Lien Secured Parties; and (D) as applicable, cash payments with
respect to interest on the Third Lien Obligations and any reasonable fees and
expenses payable under the Third Lien Documents; provided that (1) as adequate
protection for the Second Lien Obligations, the Collateral Agent, on behalf of
the Second Lien Secured Parties, is also granted cash payments with respect to
reasonable fees and expenses payable under the Second Lien Documents and
(2) such cash payments of interest do not exceed an amount equal to the cash
interest accruing (and excluding any interest accruing in the form of payable in
kind interest) on the Third Lien Obligations outstanding on the date such relief
is granted at the then applicable interest rate under the Third Lien Documents
and accruing from the date the Collateral Agent (on behalf of the Third Lien
Secured Parties) or the Trustee on behalf of the Third Lien Secured Parties is
granted such relief; provided further that the Third Lien Secured Parties shall
turn over, disgorge and pay over to the Second Lien Secured Parties an amount
equal to all cash payments made in accordance with this Section 2.11(e)(2) in
the event and to the extent the Second Lien Obligations are not satisfied in
full in cash upon the effectiveness of a plan approved in, or consummation of an
Asset Disposition of substantially all of the assets of the Borrower and the
other Grantors in, or upon the dismissal, conversion or closing of, any
Insolvency or Liquidation Proceeding. Notwithstanding anything herein to the
contrary, the Second Lien Secured Parties shall not be deemed to have consented

 

46

--------------------------------------------------------------------------------


 

to, and expressly retain their rights to object to the grant of adequate
protection in the form of cash payments to the Third Lien Secured Parties made
pursuant to this Section 2.11(e)(2).

 

(f)                                   No Waivers.

 

(1)                         Prior to the Discharge of First Lien Obligations,
subject to Section 2.11(e)(1), nothing contained herein shall prohibit or in any
way limit the First Lien Representative or any First Lien Secured Party from
objecting in any Insolvency or Liquidation Proceeding or otherwise to any action
taken by the Collateral Agent (on behalf of the Second Lien Secured Parties and
the Third Lien Secured Parties), the Second Lien Administrative Agent or any of
the other Second Lien Secured Parties, the Trustee or any of the other Third
Lien Secured Parties including the seeking by the Collateral Agent (on behalf of
the Second Lien Secured Parties and the Third Lien Secured Parties), the Second
Lien Administrative Agent or any of the other Second Lien Secured Parties, the
Trustee or any of the other Third Lien Secured Parties of adequate protection or
the asserting by the Collateral Agent (on behalf of the Second Lien Secured
Parties and the Third Lien Secured Parties), the Second Lien Administrative
Agent or any of the other Second Lien Secured Parties, the Trustee or any of the
other Third Lien Secured Parties of any of its rights and remedies under the
Second Lien Documents and the Third Lien Documents or otherwise.

 

(2)                         Prior to the Discharge of Second Lien Obligations,
subject to Section 2.11(e)(2), nothing contained herein shall prohibit or in any
way limit the Second Lien Administrative Agent or any Second Lien Secured Party
from objecting in any Insolvency or Liquidation Proceeding or otherwise to any
action taken by the Collateral Agent (on behalf of the Third Lien Secured
Parties), the Trustee or any of the other Third Lien Secured Parties including
the seeking by the Collateral Agent (on behalf of the Third Lien Secured
Parties), the Trustee or any of the other Third Lien Secured Parties of adequate
protection or the asserting by the Collateral Agent (on behalf of the Third Lien
Secured Parties), the Trustee or any of the other Third Lien Secured Parties of
any of its rights and remedies under the Third Lien Documents or otherwise.

 

(g)                                  Avoidance Matters. If any First Lien
Secured Party is required in any Insolvency or Liquidation Proceeding or
otherwise to disgorge, turn over or otherwise pay to the estate of the Borrower
or any other Grantor any amount paid in respect of First Lien Obligations (a
“First Lien Recovery”) for any reason (including on the basis of a preference or
fraudulent transfer), then such First Lien Secured Party shall be entitled to a
reinstatement of First Lien Obligations with respect to all such recovered
amounts on the date of such Recovery, and from and after the date of such
reinstatement the Discharge of First Lien Obligations shall be deemed not to
have occurred for all purposes hereunder. If this Agreement shall have been
terminated prior to such First Lien Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto from such date of reinstatement. If any Second Lien Secured Party is
required in any Insolvency or Liquidation Proceeding or otherwise to disgorge,
turn over or otherwise pay to the estate of the Borrower or any other Grantor
any amount paid in respect of Second Lien Obligations (a “Second Lien Recovery”)
for any reason (including on the basis of a

 

47

--------------------------------------------------------------------------------


 

preference or fraudulent transfer), then such Second Lien Secured Party shall be
entitled to a reinstatement of Second Lien Obligations with respect to all such
recovered amounts on the date of such Second Lien Recovery, and from and after
the date of such reinstatement the Discharge of Second Lien Obligations shall be
deemed not to have occurred for all purposes hereunder. If this Agreement shall
have been terminated prior to such Second Lien Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto from such date of reinstatement. Furthermore, each Second Lien
Secured Party and Third Lien Secured Party, as applicable, hereby agrees that
they shall not be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation of Collateral made in
accordance with this Agreement, it being understood and agreed that the benefit
of such avoidance action otherwise allocable to them shall instead be allocated
and turned over for application in accordance with the priorities set forth in
this Agreement. This Section 2.11(g) shall survive the termination of this
Agreement.

 

(h)                                 Separate Grants of Security; Separate
Classification. The Collateral Agent (on behalf of the First Lien Secured
Parties), each First Lien Representative, for itself and on behalf of the First
Lien Secured Parties represented by it, the Collateral Agent (on behalf of the
Second Lien Secured Parties), the Second Lien Administrative Agent, for itself
and on behalf of the Second Lien Secured Parties, the Collateral Agent (on
behalf of the Third Lien Secured Parties) and the Trustee, for itself and on
behalf of the Third Lien Secured Parties, acknowledge and agree that

 

(1)                                 the grants of Liens pursuant to the First
Lien Security Documents, the Second Lien Security Documents and the Third Lien
Security Documents constitute three separate and distinct grants of Liens; and

 

(2)                                 because of, among other things, their
differing rights in the Collateral, the First Lien Obligations, the Second Lien
Obligations and the Third Lien Obligations are fundamentally different from one
another and each of the three must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation Proceeding.

 

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Secured
Parties, the Second Lien Secured Parties and the Third Lien Secured Parties in
respect of the Collateral constitute only one secured claim or two secured
claims (rather than three separate classes of first, second and third priority
secured claims), then each of the parties hereto hereby acknowledges and agrees
that all distributions shall be made as if there were three separate classes of
first, second and third priority secured claims against the Borrower and the
other Grantors in respect of the Collateral (with the effect being that, to the
extent that the aggregate value of the Collateral is sufficient (for this
purpose ignoring all claims held by the Second Lien Secured Parties (in the case
of clause (x) only) and the Third Lien Secured Parties), (x) at any time prior
to the Discharge of First Lien Obligations, the First Lien Secured Parties shall
be entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing (or that
would be owing if there were such three separate classes of first, second and
third priority secured claims) in respect of Post-Petition Claims, including any
additional interest payable

 

48

--------------------------------------------------------------------------------


 

pursuant to the First Lien Documents, arising from or related to a default, even
if it were disallowed or unenforceable as a claim in any Insolvency or
Liquidation Proceeding and (y) at any time after the Discharge of First Lien
Obligations and prior to the Discharge of Second Lien Obligations, the Second
Lien Secured Parties shall be entitled to receive in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing (or that would be owing if there were such two
separate classes of senior and junior priority secured claims) in respect of
Post-Petition Claims, including any additional interest payable pursuant to the
Second Lien Documents, arising from or related to a default, even if it were
disallowed or unenforceable as a claim in any Insolvency or Liquidation
Proceeding, before any distribution is made in respect of the claims held by
(i) in the case of any First Lien Secured Parties, the Second Lien Secured
Parties and the Third Lien Secured Parties with respect to the Collateral, with
the Collateral Agent (on behalf of the Second Lien Secured Parties), the Second
Lien Administrative Agent, for itself and on behalf of the Second Lien Secured
Parties, the Collateral Agent (on behalf of the Third Lien Secured Parties) and
the Trustee, for itself and on behalf of the Third Lien Secured Parties, hereby
acknowledging and agreeing to turn over to the First Lien Secured Parties,
Collateral or proceeds of Collateral otherwise received or receivable by them to
the extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Second Lien
Secured Parties and the Third Lien Secured Parties and (ii) in the case of any
Second Lien Secured Parties at any time after the Discharge of First Lien
Obligations and prior to the Discharge of Second Lien Obligations, the Third
Lien Secured Parties with respect to the Collateral, with the Collateral Agent
(on behalf of the Third Lien Secured Parties) and the Trustee, for itself and on
behalf of the Third Lien Secured Parties, hereby acknowledging and agreeing to
turn over to the Second Lien Secured Parties, Collateral or proceeds of
Collateral otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing the claim or recovery of the Third Lien Secured Parties).

 

(i)                                     Bankruptcy Code Section 1111(b). Neither
the Collateral Agent (on behalf of any Second Lien Secured Party or any Third
Lien Secured Party), the Second Lien Administrative Agent (for itself or on
behalf of any Second Lien Secured Party) nor the Trustee (for itself or on
behalf of any Third Lien Secured Party) shall object to, oppose, support any
objection, or take any other action to impede, the right of any First Lien
Secured Party to make an election under Section 1111(b)(2) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law with respect to the
Collateral; provided, further, that each of (i) the Collateral Agent, on behalf
of the Second Lien Secured Parties and the Third Lien Secured Parties, (ii) the
Second Lien Administrative Agent, for itself and on behalf of the Second Lien
Secured Parties, and (iii) the Trustee, for itself and on behalf of the Third
Lien Secured Parties, waives any claim it or they may hereafter have against the
First Lien Representatives or any First Lien Secured Party arising out of the
election, if any, of any First Lien Representative or any First Lien Secured
Party of the application of Section 1111(b)(2) of the Bankruptcy Code in any
Insolvency or Liquidation Proceeding. After the Discharge of First Lien
Obligations, neither the Collateral Agent (on behalf of any Third Lien Secured
Party) nor the Trustee (for itself or on behalf of any Third Lien Secured Party)
shall object to, oppose, support any objection, or take any other action to
impede, the right of any Second Lien Secured Party to make an election under
Section 1111(b)(2) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law with respect to the Collateral; provided, further, that each of
(i) the Collateral Agent, on behalf of the Third Lien Secured Parties and
(ii) the Trustee, for itself and on behalf of the Third

 

49

--------------------------------------------------------------------------------


 

Lien Secured Parties, waives any claim it or they may hereafter have against the
Second Lien Administrative Agent or any Second Lien Secured Party arising out of
the election, if any, of the Second Lien Administrative Agent or any Second Lien
Secured Party of the application of Section 1111(b)(2) of the Bankruptcy Code in
any Insolvency or Liquidation Proceeding.

 

(j)                                    Expense Claims. Neither the Collateral
Agent (on behalf of any Second Lien Secured Party or any Third Lien Secured
Party), the Second Lien Administrative Agent (for itself or on behalf of any
Second Lien Secured Party) nor the Trustee (for itself or on behalf of any Third
Lien Secured Party) shall (i) contest the payment of fees, costs, charges,
expenses or other amounts due to any First Lien Representative or any First Lien
Secured Party under Section 506(b) of the Bankruptcy Code or otherwise
(inclusive of Post-Petition Claims) or (ii) assert or enforce any claim under
Section 506(c) of the Bankruptcy Code senior to or on parity with the First Lien
Obligations for costs or expenses of preserving or disposing of any Collateral.
After the Discharge of First Lien Obligations, neither the Collateral Agent (on
behalf of any Third Lien Secured Party) nor the Trustee (for itself or on behalf
of any Third Lien Secured Party) shall (i) contest the payment of fees, costs,
charges, expenses or other amounts due to the Second Lien Administrative Agent
or any Second Lien Secured Party under Section 506(b) of the Bankruptcy Code or
otherwise (inclusive of Post-Petition Claims) or (ii) assert or enforce any
claim under Section 506(c) of the Bankruptcy Code senior to or on parity with
the Second Lien Obligations for costs or expenses of preserving or disposing of
any Collateral.

 

(k)                                 Subordination Agreement. The parties to this
Agreement acknowledge that this Agreement is a “subordination agreement” under
section 510(a) of the Bankruptcy Code, which will be effective before, during
and after the commencement of any Insolvency or Liquidation Proceeding. All
references in this Agreement to any Grantor will include such Person as a
debtor-in-possession and any receiver or trustee for such Person, if appointed,
in an Insolvency or Liquidation Proceeding.

 

SECTION 2.12 Collateral Shared Equally and Ratably within Classes.

 

The parties to this Agreement agree that the payment and satisfaction of all of
the Secured Obligations within each Class will be secured equally and ratably by
the Liens established in favor of the Collateral Agent for the benefit of the
Secured Parties belonging to such Class, notwithstanding the time of incurrence
of any Secured Obligations within such Class or the date, time, method or order
of grant, attachment or perfection of any Liens securing such Secured
Obligations within such Class and notwithstanding any provision of the UCC, the
time of incurrence of any Series of Secured Debt or the time of incurrence of
any other First Lien Obligation, Second Lien Obligation or Third Lien
Obligation, or any other applicable law or any defect or deficiencies in, or
failure to perfect or lapse in perfection of, or avoidance as a fraudulent
conveyance or otherwise of, the Liens securing the First Lien Obligations, the
Second Lien Obligations or the Third Lien Obligations, the subordination of such
Liens to any other Liens, or any other circumstance whatsoever, whether or not
any Insolvency or Liquidation Proceeding has been commenced against the Borrower
or any other Grantor, it is the intent of the parties that, and the parties
hereto agree for themselves and the First Lien Secured Parties, the Second Lien
Secured Parties and Third Lien Secured Parties represented by them that:

 

50

--------------------------------------------------------------------------------


 

(1)                                 without affecting the payment priority set
forth in Section 3.4, all First Lien Obligations will be and are secured equally
and ratably by all First Liens at any time granted by the Borrower or any other
Grantor to secure any Obligations in respect of any Series of First Lien Debt,
whether or not upon property otherwise constituting collateral for such
Series of First Lien Debt, and that all such First Liens will be enforceable by
the Collateral Agent for the benefit of all First Lien Secured Parties equally
and ratably; provided, however, that notwithstanding the foregoing, (x) this
provision will not be violated with respect to any particular Collateral and any
particular Series of First Lien Debt if the Secured Debt Documents in respect
thereof prohibit the applicable First Lien Representative from accepting the
benefit of a Lien on any particular asset or property or such First Lien
Representative otherwise expressly declines in writing to accept the benefit of
a Lien on such asset or property and (y) this provision will not be violated
with respect to any particular Hedging Obligations or Bank Product Obligations
if the Hedge Agreement or agreement giving rise to Bank Product Obligations
prohibits the applicable Hedge Provider or Bank Product Provider from accepting
the benefit of a Lien on any particular asset or property or such Hedge Provider
or Bank Product Provider otherwise expressly declines in writing to accept the
benefit of a Lien on such asset or property;

 

(2)                                 all Second Lien Obligations will be and are
secured equally and ratably by all Second Liens at any time granted by the
Borrower or any other Grantor to secure any Obligations in respect of any Second
Lien Obligation, whether or not upon property otherwise constituting collateral
for such Second Lien Obligation, and that all such Second Liens will be
enforceable by the Collateral Agent for the benefit of all Second Lien Secured
Parties equally and ratably; provided, however, that notwithstanding the
foregoing, this provision will not be violated with respect to any particular
Collateral and any particular Second Lien Debt if the Secured Debt Documents in
respect thereof prohibit the Second Lien Administrative Agent from accepting the
benefit of a Lien on any particular asset or property or the Second Lien
Administrative Agent otherwise expressly declines in writing to accept the
benefit of a Lien on such asset or property; and

 

(3)                                 all Third Lien Obligations will be and are
secured equally and ratably by all Third Liens at any time granted by the
Borrower or any other Grantor to secure any Obligations in respect of any Third
Lien Obligation, and that all such Third Liens will be enforceable by the
Collateral Agent for the benefit of all Third Lien Secured Parties equally and
ratably; provided, however, that notwithstanding the foregoing, this provision
will not be violated with respect to any particular Collateral and any
particular Third Lien Debt if the Secured Debt Documents in respect thereof
prohibit the Trustee from accepting the benefit of a Lien on any particular
asset or property or the Trustee otherwise expressly declines in writing to
accept the benefit of a Lien on such asset or property.

 

It is understood and agreed that nothing in this Section 2.12 is intended to
alter the priorities among Secured Parties belonging to different Classes as
provided in Section 2.4 or the payment priority among the First Lien Obligations
as set forth in Section 3.4.

 

51

--------------------------------------------------------------------------------


 

SECTION 2.13              No New Liens. So long as the Discharge of First Lien
Obligations has not occurred, whether or not any Insolvency or Liquidation
Proceeding has been commenced by or against the Borrower or any or any other
Grantor, the parties hereto agree that the Borrower will not, and will not
permit any other Grantor to:

 

(a)                                 grant or permit any additional Liens on any
asset or property to secure any Second Lien Obligation or any Third Lien
Obligation unless it has granted or concurrently grants a Lien on such asset or
property to secure all of the First Lien Obligations, the parties hereto
agreeing that any such Lien shall be subject to Section 2.4 hereof; provided
that notwithstanding anything in this Agreement to the contrary, prior to the
Discharge of First Lien Obligations, cash and cash equivalents may be pledged to
secure First Lien Obligations consisting of reimbursement obligations in respect
of letters of credit pursuant to the First Lien Documents without granting a
Lien thereon to secure any Second Lien Obligations or any Third Lien
Obligations;

 

(b)                                 grant or permit any additional Liens on any
asset or property to secure any First Lien Obligation or any Third Lien
Obligation unless it has granted or concurrently grants a Lien on such asset or
property to secure all of the Second Lien Obligations; provided that this
provision will not be violated if the Collateral Agent is given a reasonable
opportunity to accept a Lien on any asset or property for the benefit of the
Second Lien Secured Parties and the Collateral Agent states in writing that the
Second Lien Documents prohibit the Collateral Agent from accepting a Lien on
such asset or property or the Second Lien Administrative Agent otherwise
expressly declines to accept a Lien on such asset or property;

 

(c)                                  grant or permit any additional Liens on any
asset or property to secure any First Lien Obligation or any Second Lien
Obligation unless it has granted or concurrently grants a Lien on such asset or
property to secure all of the Third Lien Obligations; provided that this
provision will not be violated if the Collateral Agent is given a reasonable
opportunity to accept a Lien on any asset or property for the benefit of the
Third Lien Secured Parties and the Collateral Agent states in writing that the
Third Lien Documents prohibit the Collateral Agent from accepting a Lien on such
asset or property or the Trustee otherwise expressly declines to accept a Lien
on such asset or property.

 

Prior to the Discharge of First Lien Obligations, to the extent that the
foregoing provisions are not complied with for any reason, without limiting any
other rights and remedies available to the First Lien Secured Parties, the
Collateral Agent, on behalf of the Second Lien Secured Parties and the Third
Lien Secure Parties, agrees that any amounts received by or distributed to it
pursuant to or as a result of Liens granted in contravention of this
Section 2.13 shall be subject to Section 3.4.

 

Prior to both the Discharge of First Lien Obligations and the Discharge of
Second Lien Obligations, to the extent that the foregoing provisions are not
complied with for any reason, without limiting any other rights and remedies
available to the First Lien Secured Parties and the Second Lien Secured Parties,
the Collateral Agent, on behalf of the Third Lien Secured Parties, agrees that
any amounts received by or distributed to it pursuant to or as a result of Liens
granted in contravention of this Section 2.13 shall be subject to Section 3.4.

 

52

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing or Section 2.14, any Grantor may grant or permit
Liens on cash or cash equivalents to the issuers of letters of credit (and/or
any lenders participating in the facilities under which such letters of credit
are issued) to satisfy requirements set forth in the reimbursement agreement for
such letters of credit or the related facilities with respect to the cash
collateralization of such letters of credit without granting a lien on such cash
or cash equivalents to secure any other Secured Obligation.

 

SECTION 2.14              Similar Liens and Agreements. The parties hereto agree
that, except as provided in Section 2.13, it is their intention that the
Collateral for the First Lien Obligations, the Collateral for the Second Lien
Obligations and the Collateral for the Third Lien Obligations be identical. In
furtherance of the foregoing, the parties hereto agree, subject to the other
provisions of this Agreement, that the Security Documents creating or evidencing
the First Liens, the Second Liens and the Third Liens, will be in all material
respects the same forms of documents other than as is necessary or appropriate
to reflect the first lien, second lien and third lien nature of the Obligations
thereunder.

 

In addition, the Borrower agrees that each mortgage (x) securing any Second Lien
on such property contain such other language as the Controlling Representative
may reasonably request to reflect the subordination of such mortgage to the
mortgage securing any First Lien on such property and (y) securing any Third
Lien on such property contain such other language as the Controlling
Representative may reasonably request to reflect the subordination of such
mortgage to the mortgage securing any First Lien on such property and to the
mortgage securing any Second Lien on such property.

 

SECTION 2.15              Confirmation of Subordination in Second Lien Security
Documents. The Borrower, the Second Lien Secured Parties and the Second Lien
Administrative Agent agree that each Second Lien Security Document shall include
the following language (or language to similar effect approved by the Revolving
Agent and the First Lien Administrative Agent):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent for the benefit of the Second Lien Secured
Parties pursuant to this Agreement and the exercise of any right or remedy by
the Collateral Agent for the benefit of the Second Lien Secured Parties
hereunder are subject to the terms of the Intercreditor Agreement, dated as of
August 18, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among Alion Science and Technology
Corporation, the other Grantors party hereto, Wells Fargo Bank, National
Association, as Revolving Agent, Goldman Sachs Lending Partners LLC, as First
Lien Administrative Agent, Wilmington Trust, National Association, as Second
Lien Administrative Agent, Wilmington Trust, National Association, as Indenture
Trustee and Wilmington Trust, National Association, as Collateral Agent and
certain other persons party or that may become party thereto from time to time.
In the event of any conflict between the terms of the Intercreditor Agreement
and this Agreement, the terms of the Intercreditor Agreement shall govern and
control.”

 

53

--------------------------------------------------------------------------------


 

provided, however, that if the jurisdiction in which any such Second Lien
Security Document will be filed prohibits the inclusion of the language above or
would prevent a document containing such language from being recorded, the First
Lien Representatives and the Second Lien Administrative Agent agree, prior to
such Second Lien Security Document being entered into, to negotiate in good
faith replacement language stating that the lien and security interest granted
under such Second Lien Security Document is subject to the provisions of this
Agreement.

 

SECTION 2.16              Confirmation of Subordination in Third Lien Security
Documents. The Borrower, the Third Lien Secured Parties and the Trustee agree
that each Third Lien Security Document shall include the following language (or
language to similar effect approved by the Revolving Agent, the First Lien
Administrative Agent and the Second Lien Administrative Agent):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent for the benefit of the Third Lien Secured
Parties pursuant to this Agreement and the exercise of any right or remedy by
the Collateral Agent for the benefit of the Third Lien Secured Parties hereunder
are subject to the terms of the Intercreditor Agreement, dated as of August 18,
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), among Alion Science and Technology
Corporation, the other Grantors party hereto, Wells Fargo Bank, National
Association, as Revolving Agent, Goldman Sachs Lending Partners LLC, as First
Lien Administrative Agent, Wilmington Trust, National Association, as Second
Lien Administrative Agent, Wilmington Trust, National Association, as Indenture
Trustee and Wilmington Trust, National Association, as Collateral Agent and
certain other persons party or that may become party thereto from time to time.
In the event of any conflict between the terms of the Intercreditor Agreement
and this Agreement, the terms of the Intercreditor Agreement shall govern and
control.”

 

provided, however, that if the jurisdiction in which any such Third Lien
Security Document will be filed prohibits the inclusion of the language above or
would prevent a document containing such language from being recorded, the First
Lien Representatives, the Second Lien Administrative Agent and the Trustee
agree, prior to such Third Lien Security Document being entered into, to
negotiate in good faith replacement language stating that the lien and security
interest granted under such Third Lien Security Document is subject to the
provisions of this Agreement

 

SECTION 2.17              First Lien Purchase Right.

 

(a) Delivery of First Lien Right to Purchase Notice. Without prejudice to the
enforcement of the First Lien Secured Parties’ remedies under the First Lien
Documents, this Agreement, at law or in equity or otherwise, each of the First
Lien Representatives agrees that, at any time following:

 

54

--------------------------------------------------------------------------------


 

(1)         in the case of the Revolving Agent, the Revolving Agent’s receipt of
a written notice of the occurrence of First Lien Purchase Event of Default from
the Second Lien Administrative Agent or the Trustee;

 

(2)         in the case of the First Lien Administrative Agent, the First Lien
Administrative Agent’s receipt of a written notice of the occurrence of First
Lien Purchase Event of Default from the Second Lien Administrative Agent or the
Trustee;

 

(3)         in the case of the Revolving Agent, (i) a payment default under the
Revolving Credit Agreement that has not been cured (or waived by the lenders
under the Revolving Credit Agreement or the Revolving Agent) within 10 Business
Days of the occurrence thereof, (ii) a breach of Section 6 or 7 of the Revolving
Credit Agreement which results in the occurrence of an Event of Default (under
and as defined in the Revolving Credit Agreement) that has not been cured (or
waived by the lenders under the Revolving Credit Agreement or the Revolving
Agent) or (iii) a termination of the commitments or acceleration of the
Revolving Credit Obligations under the Revolving Credit Agreement;

 

(4)         in the case of the First Lien Administrative Agent, (i) a payment
default under the First Lien Credit Agreement that has not been cured (or waived
by the lenders under the First Lien Credit Agreement or the First Lien
Administrative Agent) within 10 Business Days of the occurrence thereof, (ii) a
breach of Section 6 of the First Lien Credit Agreement which results in the
occurrence of an Event of Default (under and as defined in the First Lien Credit
Agreement) that has not been cured (or waived by the lenders under the First
Lien Credit Agreement or the First Lien Administrative Agent) or (iii) a
termination of the commitments or acceleration of the First Lien Obligations
under the First Lien Credit Agreement; or

 

(5)         in the case of each of the First Lien Representatives, the
commencement of an Insolvency or Liquidation Proceeding,

 

(each a “First Lien Purchase Triggering Event”), the applicable First Lien
Representative (or in the case of clause (5) above, each of the First Lien
Representatives) will give the Borrower, the Second Lien Administrative Agent
and the Trustee written notice (a “First Lien Right to Purchase Notice”) not
less than five Business Days prior to commencing any enforcement action with
respect to the Collateral, which notice shall be effective for all enforcement
actions taken after the date of such notice, and the Second Lien Administrative
Agent and the Trustee shall promptly distribute such written notice to the
Second Lien Secured Parties and the Third Lien Secured Parties, respectively.

 

(b) Exercise of First Lien Purchase Right. Any Second Lien Secured Party shall
have the option, by irrevocable written notice (the “First Lien Purchase
Notice”) delivered by the Second Lien Administrative Agent to the Collateral
Agent and each of the First Lien Representatives no later than five Business
Days after receipt by the Second Lien Administrative Agent of the First Lien
Right to Purchase Notice, to purchase all, but not less than all, of the First
Lien Obligations (including any unfunded commitments under the First Lien
Documents), excluding Hedging Obligations and Bank Product Obligations (the
“First Lien Purchase Obligations”). If (x) the Discharge of Second Lien
Obligations has occurred prior to the occurrence of a First Lien Purchase
Triggering Event or (y) no Second Lien Secured Party

 

55

--------------------------------------------------------------------------------


 

delivers a First Lien Purchase Notice pursuant to this paragraph (b), any Third
Lien Secured Party shall have the option to deliver through the Trustee an
irrevocable written First Lien Purchase Notice to the Collateral Agent and each
of the First Lien Representatives no later than ten Business Days after receipt
by the Trustee of the First Lien Right to Purchase Notice, to purchase the First
Lien Purchase Obligations. If the Second Lien Administrative Agent or the
Trustee so delivers the First Lien Purchase Notice by the date specified above,
the Collateral Agent shall not commence, or if previously commenced, shall not
continue, any enforcement actions or exercise any other remedies under
Article III of this Agreement; provided that the First Lien Purchase shall have
been consummated in accordance with this Section 2.17 and pursuant to
documentation mutually acceptable to each of the First Lien Representatives and
the First Lien Purchasing Parties, on or before the date specified in the First
Lien Purchase Notice; provided, further, that if the First Lien Purchase shall
not have been consummated by the date specified in the First Lien Purchase
Notice, then the First Lien Representatives and First Lien Secured Parties shall
have no further obligations pursuant to this Section 2.17 and may take any
further actions in their sole discretion in accordance with the First Lien
Documents and this Agreement. Prior to the Discharge of Second Lien Obligations,
if the Second Lien Administrative Agent fails to deliver to the Collateral Agent
and each of the First Lien Representatives a First Lien Purchase Notice within
five Business Days after receipt by the Second Lien Administrative Agent of the
First Lien Right to Purchase Notice, then the Second Lien Administrative Agent
and the Second Lien Secured Parties shall have irrevocably waived their rights
pursuant to this Section 2.17 and the First Lien Representatives and First Lien
Secured Parties shall have no further obligations pursuant to this Section 2.17
and may take any further actions in their sole discretion in accordance with the
First Lien Documents and this Agreement. After (x) the Discharge of Second Lien
Obligations or (y) if the Second Lien Administrative Agent has failed to deliver
a First Lien Purchase Notice to the Collateral Agent and each of the First Lien
Representatives within five Business Days after receipt by the Second Lien
Administrative Agent of the First Lien Right to Purchase Notice, if the Trustee
fails to deliver a First Lien Purchase Notice to the Collateral Agent and each
of the First Lien Representatives within ten Business Days after receipt by the
Trustee of the First Lien Right to Purchase Notice, then the Trustee and the
Third Lien Secured Parties shall have irrevocably waived their rights pursuant
to this Section 2.17 and the First Lien Representatives and First Lien Secured
Parties shall have no further obligations pursuant to this Section 2.17 and may
take any further actions in their sole discretion in accordance with the First
Lien Documents and this Agreement.

 

(c)                First Lien Purchase. On or before the date specified (the
“First Lien Purchase Date”) by the Second Lien Secured Parties or the Third Lien
Secured Parties electing to purchase pursuant to this Section 2.17 in the First
Lien Purchase Notice (the “First Lien Purchasing Parties”) (which shall be a
Business Day not less than five Business Days, nor more than ten Business Days,
after receipt by the Collateral Agent and each of the First Lien Representatives
of the First Lien Purchase Notice), the First Lien Secured Parties shall,
subject to any required approval of any court or other governmental authority
then in effect, sell to the First Lien Purchasing Parties, and the First Lien
Purchasing Parties shall purchase (the “First Lien Purchase”) from the First
Lien Secured Parties the First Lien Purchase Obligations; provided that the
First Lien Purchase shall not in any way affect any rights of the First Lien
Secured Parties with respect to indemnification and other obligations of the
Borrower and the other Grantors under the First Lien Documents that are
expressly stated to survive the termination of the First Lien Documents (the
“Surviving First Lien Obligations”). The First Lien Purchase

 

56

--------------------------------------------------------------------------------


 

shall be made without representation or warranty of any kind by the First Lien
Secured Parties as to the First Lien Obligations, the Collateral or otherwise
and without recourse to the First Lien Secured Parties, except that the First
Lien Secured Parties shall represent and warrant: (i) the amount of the First
Lien Obligations being purchased and (ii) that the First Lien Secured Parties
own the First Lien Obligations free and clear of any Liens (other than
participation interests not prohibited by the First Lien Documents). In the
event that the First Lien Purchasing Parties consist of more than one Second
Lien Secured Party (or more than one Third Lien Secured Party), the obligations
of the First Lien Purchase Parties in respect of the First Lien Purchase and the
First Lien Purchase Price shall be allocated among the First Lien Purchasing
Parties on a pro rata basis.

 

(d)               First Lien Purchase Closing. Without limiting the obligations
of the Borrower and the other Grantors under the First Lien Documents to the
First Lien Secured Parties with respect to the Surviving First Lien Obligations,
on the First Lien Purchase Date:

 

(1)         the First Lien Purchasing Parties shall pay to the First Lien
Representatives for the benefit of the First Lien Secured Parties as the
purchase price (the “First Lien Purchase Price”) for the First Lien Purchase
Obligations by wire transfer of immediately available funds an amount equal to
the sum of: (A) the principal amount (at par) of all loans, advances or similar
extensions of credit included in the First Lien Purchase Obligations (including
unreimbursed amounts drawn under letters of credit, but excluding the undrawn
amount of outstanding letters of credit), and all accrued and unpaid interest
thereon through the First Lien Purchase Date; plus (B) all accrued and unpaid
fees, expenses, breakage costs, indemnities and other First Lien Obligations
owed to the First Lien Secured Parties under the First Lien Documents on the
First Lien Purchase Date, and any prepayment premiums (including, for the
avoidance of doubt, all Applicable Call Protection (as defined in the First Lien
Credit Agreement) and the Applicable Prepayment Premium (as defined in the
Revolving Credit Agreement) that would have been payable to the First Lien
Secured Parties by the Borrower had the First Lien Purchase Obligations been
voluntarily prepaid by the Borrower on the First Lien Purchase Date);

 

(2)         the First Lien Purchasing Parties will deposit with the Revolving
Agent or its designee by wire transfer of immediately available funds, 103% of
the aggregate undrawn amount of all then outstanding letters of credit under the
Revolving Credit Agreement and the aggregate facing, fronting and similar fees
that will accrue thereon through the stated maturity of such letters of credit
(assuming no drawings thereon before stated maturity) (such funds, the “LC Cash
Collateral Account”);

 

(3)         with respect to any Hedging Obligations and Bank Product Obligations
(the “First Lien Excluded Obligations”), the First Lien Purchasing Parties shall
either (x) cash collateralize the First Lien Excluded Obligations in accordance
with the requirements of the documents governing the First Lien Excluded
Obligations or as otherwise may be reasonably acceptable to the applicable Hedge
Providers and Bank Product Providers or (y) if consented to by the applicable
Hedge Providers and Bank Product Providers, continue to treat the First Lien
Excluded Obligations as part of the First Lien Obligations with the same Lien
priorities as those applicable to the First Lien Excluded Obligations prior to
the closing of the First Lien Purchase; and

 

57

--------------------------------------------------------------------------------


 

(4)         the Second Lien Administrative Agent (on behalf of itself and the
First Lien Purchasing Parties) or Trustee (on behalf of itself and the First
Lien Purchasing Parties) (as applicable) will execute and deliver to the First
Lien Representatives a waiver of all claims arising out of this Agreement and
the transactions contemplated hereby as a result of exercising the purchase
option contemplated by this Section 2.17.

 

Interest on the First Lien Purchase Obligations shall be calculated to but
excluding the First Lien Purchase Date if the amounts so paid by the First Lien
Purchasing Parties to the account(s) designated by the First Lien
Representatives are received in such account(s) prior to 2:00 p.m., New York
City time, on the First Lien Purchase Date, and interest shall be calculated to
and including the First Lien Purchase Date if the amounts so paid by the First
Lien Purchasing Parties to the account(s) designated by the First Lien
Representatives are received in such account(s) later than 2:00 p.m., New York
City time, on the First Lien Purchase Date. Promptly after the closing of the
First Lien Purchase, the First Lien Representatives will distribute the First
Lien Purchase Price to the First Lien Secured Parties in accordance with the
terms of the First Lien Documents. After the closing of the First Lien Purchase,
the First Lien Purchasing Parties may request that the Revolving Agent, the
First Lien Administrative Agent and the letter of credit issuer under the
Revolving Credit Agreement immediately resign as such under the First Lien
Documents. Upon such resignations, a new administrative agent and letter of
credit issuer will be elected or appointed in accordance with the Revolver
Credit Agreement and a new administrative agent will be elected or appointed in
accordance with the First Lien Credit Agreement.

 

(e)                Application of Cash Collateral for Letters of Credit. The
Revolving Agent will apply funds in the LC Cash Collateral Account to reimburse
issuers of letters of credit outstanding under the Revolving Credit Agreement on
the First Lien Purchase Date for drawings thereunder and for any customary fees
charged by such issuers in connection with such draws, and facing, fronting or
similar fees. After giving effect to each such payment, any remaining funds in
the LC Cash Collateral Account which exceed 103% of the sum of the aggregate
undrawn amount of all such outstanding letters of credit and the aggregate
facing, fronting and similar fees that will accrue thereon through the stated
maturity of such letters of credit (assuming no drawings thereon before stated
maturity) will be returned to the First Lien Purchasing Parties (as their
interests appear). When all such letters of credit have been cancelled with the
consent of the beneficiary thereof, expired or been fully drawn, and after all
payments from the account described above have been made, any funds in the LC
Cash Collateral Account will be returned to the First Lien Purchasing Parties
(as their interest may appear).

 

(f)                 Shortfall in LC Cash Collateral Account. If for any reason
other than the gross negligence or willful misconduct of the Revolving Agent as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, the LC Cash Collateral Account is less than the amount owing with
respect to a letter of credit described in paragraph (e) above, then the First
Lien Purchasing Parties will, in proportion to their interests, promptly
reimburse the Revolving Agent (who will then pay the applicable issuer) the
amount of such deficiency.

 

(g)                Consents. The Revolving Agent, the First Lien Administrative
Agent, the Borrower and the other Grantors hereby irrevocably consent to any
assignment effected to one or more First Lien Purchasing Parties pursuant to
this Section 2.17, including in any Insolvency or

 

58

--------------------------------------------------------------------------------


 

Liquidation Proceeding and hereby agree that no further documentation or consent
shall be required to evidence the First Lien Purchase. Immediately following the
receipt of the First Lien Purchase Price, (i) the First Lien Purchase shall be
deemed to have occurred without further action by any party, (ii) the Revolving
Agent shall record the assignment to each First Lien Purchasing Party (in
accordance with their respective ratable shares) in the register contemplated by
the Revolving Credit Agreement without further action or consent by or from any
party, (iii) the First Lien Purchasing Parties shall be deemed to be the holders
of the First Lien Purchase Obligations (and all obligations of the Lenders under
the Revolving Credit Agreement and the First Lien Credit Agreement, including
any commitments to extend credit under the Revolving Credit Agreement and the
First Lien Credit Agreement) for all purposes under this Agreement, the
Revolving Credit Agreement and the First Lien Credit Agreement and (iv) the
First Lien Administrative Agent shall record the assignment to each First Lien
Purchasing Party (in accordance with their respective ratable shares) in the
register contemplated by the First Lien Credit Agreement without further action
or consent by or from any party.

 

SECTION 2.18              Second Lien Purchase Right.

 

(a)               Delivery of Second Lien Right to Purchase Notice. Without
prejudice to the enforcement of the Second Lien Secured Parties’ remedies under
the Second Lien Documents, this Agreement, at law or in equity or otherwise, the
Second Lien Administrative Agent agrees that, at any time following:

 

(1)         the Second Lien Administrative Agent’s receipt of a written notice
of the occurrence of Second Lien Purchase Event of Default from the Trustee;

 

(2)         (i) a payment default under the Second Lien Credit Agreement that
has not been cured (or waived by the lenders under the Second Lien Credit
Agreement or the Second Lien Administrative Agent) within 10 Business Days of
the occurrence thereof, (ii) a breach of Section 6 of the Second Lien Credit
Agreement which results in the occurrence of an Event of Default (under and as
defined in the Second Lien Credit Agreement) that has not been cured (or waived
by the lenders under the Second Lien Credit Agreement or the Second Lien
Administrative Agent) or (iii) a termination of the commitments or acceleration
of the Second Lien Obligations under the Revolving Credit Agreement; or

 

(3)         the commencement of an Insolvency or Liquidation Proceeding,

 

(each a “Second Lien Purchase Triggering Event”), it will give the Borrower and
the Trustee written notice (a “Second Lien Right to Purchase Notice”) not less
than five Business Days prior to commencing any enforcement action with respect
to the Collateral, which notice shall be effective for all enforcement actions
taken after the date of such notice, and the Trustee shall promptly distribute
such written notice to the Third Lien Secured Parties.

 

(b)               Exercise of Second Lien Purchase Right. Any Third Lien Secured
Party shall have the option, by irrevocable written notice (the “Second Lien
Purchase Notice”) delivered by the Trustee to the Collateral Agent and the
Second Lien Administrative Agent no later than five Business Days after receipt
by the Trustee of the Second Lien Right to Purchase Notice, to purchase all, but
not less than all, of the Second Lien Obligations (including any unfunded

 

59

--------------------------------------------------------------------------------


 

commitments under the Second Lien Documents) (the “Second Lien Purchase
Obligations”). If the Trustee so delivers the Second Lien Purchase Notice by the
date specified above, the Collateral Agent shall not commence, or if previously
commenced, shall not continue, any enforcement actions or exercise any other
remedies under Article III of this Agreement; provided that the Second Lien
Purchase shall have been consummated in accordance with this Section 2.18 and
pursuant to documentation mutually acceptable to each of the Second Lien
Administrative Agent and the Second Lien Purchasing Parties, on or before the
date specified in the Second Lien Purchase Notice; provided, further, that if
the Second Lien Purchase shall not have been consummated by the date specified
in the Second Lien Purchase Notice, then the Second Lien Administrative Agent
and the Second Lien Secured Parties shall have no further obligations pursuant
to this Section 2.18 and may take any further actions in their sole discretion
in accordance with the Second Lien Documents and this Agreement. If the Trustee
fails to deliver to the Collateral Agent and the Second Lien Administrative
Agent a Second Lien Purchase Notice within five Business Days after receipt by
the Trustee of the Second Lien Right to Purchase Notice, then the Trustee and
the Third Lien Secured Parties shall have irrevocably waived their rights
pursuant to this Section 2.18 and the Second Lien Administrative Agent and
Second Lien Secured Parties shall have no further obligations pursuant to this
Section 2.18 and may take any further actions in their sole discretion in
accordance with the Second Lien Documents and this Agreement.

 

(c)                Second Lien Purchase. On or before the date specified (the
“Second Lien Purchase Date”) by the Third Lien Secured Parties electing to
purchase pursuant to this Section 2.18 in the Second Lien Purchase Notice (the
“Second Lien Purchasing Parties”) (which shall be a Business Day not less than
five Business Days, nor more than ten Business Days, after receipt by the
Collateral Agent and the Second Lien Administrative Agent of the Second Lien
Purchase Notice), the Second Lien Secured Parties shall, subject to any required
approval of any court or other governmental authority then in effect, sell to
the Second Lien Purchasing Parties, and the Second Lien Purchasing Parties shall
purchase (the “Second Lien Purchase”) from the Second Lien Secured Parties the
Second Lien Purchase Obligations; provided that the Second Lien Purchase shall
not in any way affect any rights of the Second Lien Secured Parties with respect
to indemnification and other obligations of the Borrower and the other Grantors
under the Second Lien Documents that are expressly stated to survive the
termination of the Second Lien Documents (the “Surviving Second Lien
Obligations”). The Second Lien Purchase shall be made without representation or
warranty of any kind by the Second Lien Secured Parties as to the Second Lien
Obligations, the Collateral or otherwise and without recourse to the Second Lien
Secured Parties, except that the Second Lien Secured Parties shall represent and
warrant: (i) the amount of the Second Lien Obligations being purchased and
(ii) that the Second Lien Secured Parties own the Second Lien Obligations free
and clear of any Liens (other than participation interests not prohibited by the
Second Lien Documents). In the event that the Second Lien Purchasing Parties
consist of more than one Third Lien Secured Party, the obligations of the Second
Lien Purchase Parties in respect of the Second Lien Purchase and the Second Lien
Purchase Price shall be allocated among the Second Lien Purchasing Parties on a
pro rata basis.

 

(d)               Second Lien Purchase Closing. Without limiting the obligations
of the Borrower and the other Grantors under the Second Lien Documents to the
Second Lien Secured Parties with respect to the Surviving Second Lien
Obligations, on the Second Lien Purchase Date:

 

60

--------------------------------------------------------------------------------


 

(1)         the Second Lien Purchasing Parties shall pay to the Second Lien
Administrative Agent for the benefit of the Second Lien Secured Parties as the
purchase price (the “Second Lien Purchase Price”) for the Second Lien Purchase
Obligations by wire transfer of immediately available funds an amount equal to
the sum of: (A) the principal amount (at par) of all loans, advances or similar
extensions of credit included in the Second Lien Purchase Obligations, and all
accrued and unpaid interest thereon through the Second Lien Purchase Date; plus
(B) all accrued and unpaid fees, expenses, breakage costs, indemnities and other
Second Lien Obligations owed to the Second Lien Secured Parties under the Second
Lien Documents on the Second Lien Purchase Date, and any prepayment premiums
(including, for the avoidance of doubt, all Call Protection (as defined in the
Second Lien Credit Agreement) that would have been payable to the Second Lien
Secured Parties by the Borrower had the Second Lien Purchase Obligations been
voluntarily prepaid by the Borrower on the Second Lien Purchase Date);

 

(2)         [Reserved]; and

 

(3)         the Trustee (on behalf of itself and the Second Lien Purchasing
Parties) will execute and deliver to the Second Lien Administrative Agent a
waiver of all claims arising out of this Agreement and the transactions
contemplated hereby as a result of exercising the purchase option contemplated
by this Section 2.18.

 

Interest on the Second Lien Purchase Obligations shall be calculated to but
excluding the Second Lien Purchase Date if the amounts so paid by the Second
Lien Purchasing Parties to the account designated by the Second Lien
Administrative Agent are received in such account prior to 2:00 p.m., New York
City time, on the Second Lien Purchase Date, and interest shall be calculated to
and including the Second Lien Purchase Date if the amounts so paid by the Second
Lien Purchasing Parties to the account designated by the Second Lien
Administrative Agent are received in such account later than 2:00 p.m., New York
City time, on the Second Lien Purchase Date. Promptly after the closing of the
Second Lien Purchase, the Second Lien Administrative Agent will distribute the
Second Lien Purchase Price to the Second Lien Secured Parties in accordance with
the terms of the Second Lien Documents. After the closing of the Second Lien
Purchase, the Second Lien Purchasing Parties may request that the Second Lien
Administrative Agent immediately resign as such under the Second Lien Documents.
Upon such resignation, a new administrative agent will be elected or appointed
in accordance with the Second Lien Credit Agreement.

 

(e)                Consents. The Second Lien Administrative Agent, the Borrower
and the other Grantors hereby irrevocably consent to any assignment effected to
one or more Second Lien Purchasing Parties pursuant to this Section 2.18,
including in any Insolvency or Liquidation Proceeding and hereby agree that no
further documentation or consent shall be required to evidence the Second Lien
Purchase. Immediately following the receipt of the Second Lien Purchase Price,
(i) the Second Lien Purchase shall be deemed to have occurred without further
action by any party, (ii) the Second Lien Administrative Agent shall record the
assignment to each Second Lien Purchasing Party (in accordance with their
respective ratable shares) in the register contemplated by the Second Lien
Credit Agreement without further action or consent by or from any party and
(iii) the Second Lien Purchasing Parties shall be deemed to be the holders of
the Second Lien Purchase Obligations (and all obligations of the Lenders under
the Second Lien Credit Agreement, including any commitments to extend credit
under the Second Lien

 

61

--------------------------------------------------------------------------------


 

Credit Agreement) for all purposes under this Agreement and the Second Lien
Credit Agreement.

 

SECTION 2.19              Prohibition on Contesting Liens.

 

Each of the Collateral Agent (on behalf of the Second Lien Secured Parties), the
Second Lien Administrative Agent, for itself and on behalf of the Second Lien
Secured Parties, the Collateral Agent (on behalf of the Third Lien Secured
Parties) and the Trustee, for itself and on behalf of the Third Lien Secured
Parties, agrees that it will not (and hereby waives any right to) directly or
indirectly contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the priority (up to the
First Lien Cap), validity, perfection, extent or enforceability of a First Lien
held, or purported to be held, by or on behalf of any of the First Lien Secured
Parties in the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
the Collateral Agent (on behalf of the Second Lien Secured Parties), the Second
Lien Administrative Agent, for itself and on behalf of the Second Lien Secured
Parties, the Collateral Agent (on behalf of the Third Lien Secured Parties) and
the Trustee, for itself and on behalf of the Third Lien Secured Parties, to
enforce this Agreement.

 

Each of the Collateral Agent (on behalf of the First Lien Secured Parties), each
First Lien Representative, for itself and on behalf of the First Lien Secured
Parties represented by it, the Collateral Agent (on behalf of the Third Lien
Secured Parties) and the Trustee, for itself and on behalf of the Third Lien
Secured Parties, agrees that it will not (and hereby waives any right to)
directly or indirectly contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the priority
(up to the Second Lien Cap), validity, perfection, extent or enforceability of a
Second Lien held, or purported to be held, by or on behalf of any of the Second
Lien Secured Parties in the Collateral, or the provisions of this Agreement;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of the Collateral Agent (on behalf of the First Lien Secured
Parties), each First Lien Representative, for itself and on behalf of the First
Lien Secured Parties represented by it, the Collateral Agent (on behalf of the
Third Lien Secured Parties) and the Trustee, for itself and on behalf of the
Third Lien Secured Parties, to enforce this Agreement.

 

Each of the Collateral Agent (on behalf of the First Lien Secured Parties), each
First Lien Representative, for itself and on behalf of the First Lien Secured
Parties represented by it, the Collateral Agent (on behalf of the Second Lien
Secured Parties) and the Second Lien Administrative Agent, for itself and on
behalf of the Second Lien Secured Parties, agrees that it will not (and hereby
waives any right to) directly or indirectly contest or support any other Person
in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the priority (up to the Third Lien Cap), validity, perfection,
extent or enforceability of a Third Lien held, or purported to be held, by or on
behalf of any of the Third Lien Secured Parties in the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of the Collateral Agent (on behalf of
the First Lien Secured Parties), each First Lien Representative, for itself and
on behalf of the First Lien Secured Parties represented by it, the Collateral
Agent (on behalf of the Second Lien Secured Parties) and the Second Lien
Administrative Agent, for itself and on behalf of the Second Lien Secured
Parties, to enforce this Agreement.

 

62

--------------------------------------------------------------------------------


 

SECTION 2.20              Revolver Purchase Right.

 

(a)               Delivery of Revolver Right to Purchase Notice. Without
prejudice to the enforcement of the First Lien Secured Parties’ remedies under
the First Lien Documents, this Agreement, at law or in equity or otherwise, the
Revolving Agent agrees that, at any time following:

 

(1)         the Revolving Agent’s receipt of a written notice of the occurrence
of Material Event of Default from the First Lien Administrative Agent;

 

(2)         (i) a payment default under the Revolving Credit Agreement that has
not been cured (or waived by the lenders under the Revolving Credit Agreement or
the Revolving Agent) within 10 Business Days of the occurrence thereof, (ii) a
breach of Section 6 or 7 of the Revolving Credit Agreement which results in the
occurrence of an Event of Default (under and as defined in the Revolving Credit
Agreement) that has not been cured (or waived by the lenders under the Revolving
Credit Agreement or the Revolving Agent), (iii) a termination of the commitments
or acceleration of the Revolving Credit Obligations under the Revolving Credit
Agreement or (iv) following the occurrence and during continuance of any
Specified Event of Default (under and as defined in the Revolving Credit
Agreement as in effect on the date hereof), receipt of notice by the First Lien
Administrative Agent from the Revolving Agent that any lender under the
Revolving Credit Agreement intends to make an assignment to any Disqualified
Institution (as defined in the Revolving Credit Agreement as in effect on the
date hereof); or

 

(3)         the commencement of an Insolvency or Liquidation Proceeding,

 

(each a “Revolver Purchase Triggering Event”), the Revolving Agent will promptly
give the First Lien Administrative Agent and the Borrower a written notice of
the occurrence of such Revolver Purchase Triggering Event (a “Revolver Right to
Purchase Notice”), and the First Lien Administrative Agent shall promptly
distribute such written notice to the First Lien Secured Parties as provided for
in the First Lien Credit Agreement.

 

(b)               Exercise of Revolver Purchase Right. Any First Lien Secured
Party in respect of the First Lien Credit Agreement shall have the option, by
irrevocable written notice (the “Revolver Purchase Notice”) delivered by the
First Lien Administrative Agent to the Collateral Agent and the Revolving Agent
no later than five Business Days after receipt by the First Lien Administrative
Agent of the Revolver Right to Purchase Notice, to purchase all, but not less
than all, of the Revolving Credit Obligations (including any unfunded
commitments under the Revolving Credit Agreement but excluding any Hedging
Obligations and any Bank Product Obligations) (the “Revolver Purchase
Obligations”). If the First Lien Administrative Agent so delivers the Revolver
Purchase Notice by the date specified herein, the Collateral Agent shall not
commence, or if previously commenced, shall not continue, any enforcement
actions or exercise any other remedies under this Agreement (other than the
exercise of control over any Deposit Account and the withdrawal and application
of funds on deposit therein, in each case, in accordance with Section 5.15 at
the direction of the Revolver Agent) or propose any DIP Financing; provided that
the Revolver Purchase shall have been consummated in accordance with this
Section 2.20 and pursuant to documentation mutually acceptable to the Revolving
Agent and the Revolver Purchasing Parties, on or before the date specified in
the

 

63

--------------------------------------------------------------------------------


 

Revolver Purchase Notice; provided, further, that if the Revolver Purchase shall
not have been consummated by the date specified in the Revolver Purchase Notice,
then the Revolving Agent and the First Lien Secured Parties in respect of the
Revolving Credit Agreement shall have no further obligations pursuant to this
Section 2.20 and may take any further actions in their sole discretion in
accordance with the Revolving Credit Agreement and this Agreement. If the First
Lien Administrative Agent fails to deliver to the Collateral Agent and the
Revolving Agent a Revolver Purchase Notice within five Business Days after
receipt by the First Lien Administrative Agent of the Revolver Right to Purchase
Notice, then the First Lien Administrative Agent and the First Lien Secured
Parties in respect of the First Lien Credit Agreement shall have irrevocably
waived their rights pursuant to this Section 2.20 and the Revolving Agent and
First Lien Secured Parties in respect of the Revolving Credit Agreement shall
have no further obligations pursuant to this Section 2.20 and may take any
further actions in their sole discretion in accordance with the Revolving Credit
Agreement and this Agreement.

 

(c)               Revolver Purchase. On or before the date specified (the
“Revolver Purchase Date”) by the First Lien Secured Parties in respect of the
First Lien Credit Agreement electing to purchase pursuant to this Section 2.20
in the Revolver Purchase Notice (the “Revolver Purchasing Parties”) (which shall
be a Business Day not less than five Business Days, nor more than ten Business
Days, after receipt by the Collateral Agent and the Revolving Agent of the
Revolver Purchase Notice), the First Lien Secured Parties in respect of the
Revolving Credit Agreement shall, subject to any required approval of any court
or other governmental authority then in effect, sell to the Revolver Purchasing
Parties, and the Revolver Purchasing Parties shall purchase (the “Revolver
Purchase”) from the First Lien Secured Parties in respect of the Revolving
Credit Agreement the Revolver Purchase Obligations; provided that the Revolver
Purchase shall not in any way affect any rights of the First Lien Secured
Parties in respect of the Revolving Credit Agreement with respect to
indemnification and other obligations of the Borrower and the other Grantors
under the Revolving Credit Agreement that are expressly stated to survive the
termination of the Revolving Credit Agreement (the “Surviving Revolving
Obligations”). The Revolver Purchase shall be made without representation or
warranty of any kind by the First Lien Secured Parties in respect of the
Revolving Credit Agreement as to the Revolving Credit Obligations, the
Collateral or otherwise and without recourse to the First Lien Secured Parties
in respect of the Revolving Credit Agreement, except that the First Lien Secured
Parties in respect of the Revolving Credit Agreement shall represent and
warrant: (i) the amount of the Revolving Credit Obligations being purchased and
(ii) that the First Lien Secured Parties in respect of the Revolving Credit
Agreement own the Revolving Credit Obligations free and clear of any Liens
(other than participation interests not prohibited by the Revolving Credit
Agreement). In the event that the Revolver Purchasing Parties consist of more
than one First Lien Secured Party in respect of the First Lien Credit Agreement,
the obligations of the Revolver Purchase Parties in respect of the Revolver
Purchase and the Revolver Purchase Price shall be allocated among the Revolver
Purchasing Parties on a pro rata basis.

 

(d)              Revolver Purchase Closing. Without limiting the obligations of
the Borrower and the other Grantors under the First Lien Documents to the First
Lien Secured Parties in respect of the Revolving Credit Agreement with respect
to the Surviving Revolving Obligations, on the Revolver Purchase Date:

 

64

--------------------------------------------------------------------------------


 

(1)         the Revolver Purchasing Parties shall pay to the Revolving Agent for
the benefit of the First Lien Secured Parties in respect of the Revolving Credit
Agreement as the purchase price (the “Revolver Purchase Price”) for the Revolver
Purchase Obligations by wire transfer of immediately available funds an amount
equal to the sum of: (A) the principal amount (at par) of all loans, advances or
similar extensions of credit included in the Revolver Purchase Obligations
(including unreimbursed amounts drawn under letters of credit, but excluding
(x) the undrawn amount of outstanding letters of credit, (y) Hedging Obligations
and (z) Bank Product Obligations), and all accrued and unpaid interest thereon
through the Revolver Purchase Date; plus (B) all accrued and unpaid fees
(excluding, for the avoidance of doubt, any prepayment premiums including the
Applicable Prepayment Premium (as defined in the Revolving Credit Agreement)),
expenses, breakage costs, indemnities and other Revolving Credit Obligations
owed to the First Lien Secured Parties in respect of the Revolving Credit
Agreement under the Revolving Credit Agreement on the Revolver Purchase Date;
provided, that the Applicable Prepayment Premium shall be payable by the
Borrower to the Revolving Agent on the Revolver Purchase Date and, to the extent
not otherwise paid by the Borrower, may be advanced by the Revolving Agent under
the Revolving Credit Agreement (it being understood that the failure of the
Borrower to pay the Applicable Prepayment Premium on such date shall not
invalidate the Revolver Purchase);

 

(2)         the Revolver Purchasing Parties will deposit with the Revolving
Agent or its designee by wire transfer of immediately available funds, 103% of
the aggregate undrawn amount of all then outstanding letters of credit under the
Revolving Credit Agreement (such funds, the “Revolver Purchase LC Cash
Collateral Account”);

 

(3)         [Reserved]; and

 

(4)         the First Lien Administrative Agent (on behalf of itself and the
Revolver Purchasing Parties) will execute and deliver to the Revolving Agent a
waiver of all claims arising out of this Agreement and the transactions
contemplated hereby as a result of exercising the purchase option contemplated
by this Section 2.20.

 

Interest on the Revolver Purchase Obligations shall be calculated to but
excluding the Revolver Purchase Date if the amounts so paid by the Revolver
Purchasing Parties to the account(s) designated by the Revolving Agent are
received in such account(s) prior to 2:00 p.m., New York City time, on the
Revolver Purchase Date, and interest shall be calculated to and including the
Revolver Purchase Date if the amounts so paid by the Revolver Purchasing Parties
to the account(s) designated by the Revolving Agent are received in such
account(s) later than 2:00 p.m., New York City time, on the Revolver Purchase
Date. Promptly after the closing of the Revolver Purchase, the Revolving Agent
will distribute the Revolver Purchase Price to the First Lien Secured Parties in
respect of the Revolving Credit Agreement in accordance with the terms of the
Revolving Credit Agreement. After the closing of the Revolver Purchase, the
Revolver Purchasing Parties may request that the Revolving Agent and the letter
of credit issuer under the Revolving Credit Agreement immediately resign as such
under the Revolving Credit Agreement. Upon such resignations, a new
administrative agent and letter of credit issuer will be elected or appointed in
accordance with the Revolver Credit Agreement.

 

65

--------------------------------------------------------------------------------


 

(e)                Application of Cash Collateral for Letters of Credit. The
Revolving Agent will apply funds in the Revolver Purchase LC Cash Collateral
Account to reimburse issuers of letters of credit outstanding under the
Revolving Credit Agreement on the Revolver Purchase Date for drawings thereunder
and for any customary fees charged by such issuers in connection with such
draws. After giving effect to each such payment, any remaining funds in the
Revolver Purchase LC Cash Collateral Account which exceed 103% of the sum of the
aggregate undrawn amount of all such outstanding letters of credit will be
returned to the Revolver Purchasing Parties (as their interests appear). When
all such letters of credit have been cancelled with the consent of the
beneficiary thereof, expired or been fully drawn, and after all payments from
the account described above have been made, any funds in the Revolver Purchase
LC Cash Collateral Account will be returned to the Revolver Purchasing Parties
(as their interest may appear).

 

(f)                 Shortfall in Revolver Purchase LC Cash Collateral Account.
If for any reason other than the gross negligence or willful misconduct of the
Revolving Agent as determined by a final, non-appealable judgment of a court of
competent jurisdiction, the Revolver Purchase LC Cash Collateral Account is less
than the amount owing with respect to a letter of credit described in paragraph
(e) above, then the Revolver Purchasing Parties will, in proportion to their
interests, promptly reimburse the Revolving Agent (who will then pay the
applicable issuer) the amount of such deficiency to the extent the Revolving
Agent has advanced such amounts to any issuer under the Revolving Credit
Agreement.

 

(g)                Consents. The Revolving Agent, the Borrower and the other
Grantors hereby irrevocably consent to any assignment effected to one or more
Revolver Purchasing Parties pursuant to this Section 2.20, including in any
Insolvency or Liquidation Proceeding and hereby agree that no further
documentation or consent shall be required to evidence the Revolver Purchase.
Immediately following the receipt of the Revolver Purchase Price, (i) the
Revolver Purchase shall be deemed to have occurred without further action by any
party, (ii) the Revolving Agent shall record the assignment to each Revolver
Purchasing Party (in accordance with their respective Revolver Purchasing Shares
(as defined in the First Lien Credit Agreement)) in the register contemplated by
the Revolving Credit Agreement without further action or consent by or from any
party and (iii) the Revolver Purchasing Parties shall be deemed to be the
holders of the Revolver Purchase Obligations (and all obligations of the Lenders
under the Revolving Credit Agreement, including any commitments to extend credit
under the Revolving Credit Agreement) for all purposes under this Agreement and
the Revolving Credit Agreement.

 

SECTION 2.21              Payment of Cash Interest on Notes.

 

For any Interest Payment Date other than the stated maturity of the Notes, if as
of the Determination Date immediately preceding such Interest Payment Date there
is a Specified Cash Payment Event, the Cash Interest payable in respect of the
Notes on such Interest Payment Date shall instead be payable entirely in PIK
Interest in respect of the Notes and will be added to the PIK Interest in
respect of the Notes otherwise payable on such Interest Payment Date. For
purposes of this Section 2.21, the terms “Interest Payment Date”, “Cash
Interest” and “PIK Interest” shall have the meanings assigned thereto in the
Indenture as in effect on the date hereof.

 

66

--------------------------------------------------------------------------------


 

ARTICLE 3.           OBLIGATIONS AND POWERS OF COLLATERAL AGENT

 

SECTION 3.1         Appointment and Undertaking of the Collateral Agent.

 

(a)                                 Each Hedge Provider, each Bank Product
Provider and each other Secured Party acting through its respective Secured Debt
Representative hereby appoints the Collateral Agent to serve as collateral agent
hereunder on the terms and conditions set forth herein. Subject to, and in
accordance with, this Agreement, the Collateral Agent will, as collateral agent,
for the benefit solely and exclusively of the present and future Secured
Parties, in accordance with the terms of this Agreement:

 

(1)                                 accept, enter into, hold, maintain,
administer and enforce all Security Documents, including all Collateral subject
thereto, and all Liens created thereunder, perform its obligations hereunder and
under the Security Documents and protect, exercise and enforce the interests,
rights, powers and remedies granted or available to it under, pursuant to or in
connection with the Security Documents;

 

(2)                                 take all lawful and commercially reasonable
actions permitted under the Security Documents that it may deem necessary or
advisable to protect or preserve its interest in the Collateral subject thereto
and such interests, rights, powers and remedies;

 

(3)                                 deliver and receive notices pursuant to this
Agreement and the Security Documents;

 

(4)                                 sell, assign, collect, assemble, foreclose
on, institute legal proceedings with respect to, or otherwise exercise or
enforce the rights and remedies of a secured party (including a mortgagee, trust
deed beneficiary and insurance beneficiary or loss payee) with respect to the
Collateral under the Security Documents and its other interests, rights, powers
and remedies;

 

(5)                                 remit as provided in Section 3.4 all cash
proceeds received by the Collateral Agent from the collection, foreclosure or
enforcement of its interest in the Collateral under the Security Documents or
any of its other interests, rights, powers or remedies;

 

(6)                                 execute and deliver (i) amendments and
supplements to the Security Documents as from time to time authorized pursuant
to Section 7.1 accompanied by an Officers’ Certificate to the effect that the
amendment or supplement was permitted under Section 7.1 and
(ii) acknowledgements of Intercreditor Joinders delivered pursuant to the
definitions of “First Lien Debt,” “Second Lien Debt” and “Third Lien Debt” set
forth herein and Section 3.9 and 7.20 hereof; and

 

(7)                                 release any Lien granted to it by any
Security Document upon any Collateral if and as required by Section 3.2 or
Article 4.

 

67

--------------------------------------------------------------------------------


 

(b)                                 Each party to this Agreement acknowledges
and consents to the undertaking of the Collateral Agent set forth in
Section 3.1(a) and agrees to each of the other provisions of this Agreement
applicable to the Collateral Agent.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, the Collateral Agent will not commence any exercise
of remedies or any foreclosure actions or otherwise take any action or
proceeding against any of the Collateral (other than actions as necessary to
prove, protect or preserve the Liens securing the Secured Obligations) unless
and until it shall have been directed in writing by an Act of Required Secured
Parties and then only in accordance with the provisions of this Agreement.

 

(d)                                 Act or decline to act in connection with any
enforcement of Liens as provided in Section 3.3

 

(e)                                  Notwithstanding anything to the contrary
contained in this Agreement, no First Lien Representative, the Second Lien
Administrative Agent or the Trustee may serve as Collateral Agent. In addition,
notwithstanding anything to the contrary contained in this Agreement, neither
the Borrower nor any of its Affiliates may serve as Collateral Agent.

 

SECTION 3.2 Release or Subordination of Liens. The Collateral Agent will not
release or subordinate any Lien of the Collateral Agent or consent to the
release or subordination of any Lien of the Collateral Agent, except:

 

(a)                                 as directed by an Act of Required Secured
Parties accompanied by an Officers’ Certificate to the effect that the release
or subordination was permitted by each applicable Secured Debt Document;

 

(b)                                 as required by Article 4;

 

(c)                                  as ordered pursuant to applicable law under
a final and nonappealable order or judgment of a court of competent
jurisdiction;

 

(d)                                 for the subordination of the Second Liens to
the First Liens; or

 

(e)                                  for the subordination of the Third Liens to
the First Liens and the Second Liens.

 

SECTION 3.3 Enforcement of Liens. If the Collateral Agent at any time receives
written notice that any event has occurred that constitutes a default under any
Secured Debt Document entitling the Collateral Agent to foreclose upon, collect
or otherwise enforce its Liens under the Security Documents, the Collateral
Agent will promptly deliver written notice thereof to each Secured Debt
Representative. Thereafter, the Collateral Agent may await direction by an Act
of Required Secured Parties and will act, or decline to act, as directed by an
Act of Required Secured Parties, in the exercise and enforcement of the
Collateral Agent’s interests, rights, powers and remedies in respect of the
Collateral or under the Security Documents or applicable law and, following the
initiation of such exercise of remedies, the Collateral Agent will act, or
decline to act, with respect to the manner of such exercise of remedies as
directed by an Act of Required Secured Parties; provided, however, that, prior
to the Discharge of First Lien

 

68

--------------------------------------------------------------------------------


 

Obligations, upon expiration of the Second Lien Standstill Period, the
Collateral Agent shall exercise or decline to exercise enforcement rights,
powers and remedies under the Second Lien Security Documents as directed by the
Required Second Lien Debtholders and as provided in Section 2.5 hereof unless
the First Lien Secured Parties or a First Lien Representative shall have caused
the Collateral Agent to commence and diligently pursue the exercise of rights
and remedies with respect to all or any material portion of the Collateral;
provided, further, however, that, after the Discharge of First Lien Obligations
but prior to the Discharge of Second Lien Obligations, upon expiration of the
Third Lien Standstill Period, the Collateral Agent shall exercise or decline to
exercise enforcement rights, powers and remedies under the Third Lien Security
Documents as directed by the Required Third Lien Debtholders and as provided in
Section 2.5 hereof unless the Second Lien Secured Parties or the Second Lien
Administrative Agent shall have caused the Collateral Agent to commence and
diligently pursue the exercise of rights and remedies with respect to all or any
material portion of the Collateral. Unless it has been directed to the contrary
by an Act of Required Secured Parties, the Collateral Agent in any event may
(but will not be obligated to) take or refrain from taking such action with
respect to any default under any Secured Debt Document as it may deem advisable
and in the best interest of the Secured Parties.

 

SECTION 3.4          Application of Proceeds.

 

(a)                                 The Collateral Agent will apply the proceeds
of any collection, sale, foreclosure or other realization upon, or exercise of
any right or remedy with respect to, any Collateral and the proceeds thereof,
and the proceeds of any title insurance or other insurance policy required under
any First Lien Document, Second Lien Document or Third Lien Document or
otherwise covering the Collateral in the following order of application:

 

FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Agent’s fees and any reasonable legal fees, costs and expenses or
other liabilities of any kind incurred by the Collateral Agent or any co-trustee
or agent of the Collateral Agent in connection with any Security Document
(including, but not limited to, indemnification obligations that are then due
and payable);

 

SECOND, to the repayment of obligations, other than the Secured Obligations,
secured by a Permitted Prior Lien on the Collateral sold or realized upon to the
extent that such other Lien has priority over the First Liens but only if such
obligation is discharged (in whole or in part) in connection with such sale;

 

THIRD, to the Revolving Agent and the respective Bank Product Providers in
respect of Revolving Credit Obligations, for application to the payment of all
such outstanding First Lien Debt under the Revolving Credit Agreement and any
such other First Lien Obligations (including any Applicable Prepayment Premium
(as defined in the Revolving Credit Agreement) and any Bank Product Obligations
that are Revolving Credit Obligations but excluding any Hedging Obligations)
arising in connection with the Revolving Credit Agreement that are then due and
payable and so secured (for application in such order as may be provided in the
Revolving Credit Agreement or other relevant First Lien Documents relating to
the Revolving Credit Agreement) in an amount sufficient to pay in full in cash
all such outstanding First Lien Debt under the Revolving

 

69

--------------------------------------------------------------------------------


 

Credit Agreement and all other First Lien Obligations (including any Applicable
Prepayment Premium (as defined in the Revolving Credit Agreement) and any Bank
Product Obligations that are Revolving Credit Obligations but excluding any
Hedging Obligations) arising in connection with the Revolving Credit Agreement
that are then due and payable (including all interest and fees accrued thereon
after the commencement of any Insolvency or Liquidation Proceeding at the rate,
including any applicable post-default rate, specified in the Revolving Credit
Agreement, even if such interest is not enforceable, allowable or allowed as a
claim in such proceeding, and including the discharge or cash collateralization
(at the lower of (1) 103% of the aggregate undrawn amount and (2) the percentage
of the aggregate undrawn amount required for release of Liens under the terms of
the Revolving Credit Agreement) of all outstanding letters of credit
constituting First Lien Debt under the Revolving Credit Agreement);

 

FOURTH, to the other respective First Lien Representatives not covered by clause
THIRD above and the respective Hedge Providers and Bank Product Providers not
covered by clause THIRD above, on a pro rata basis for each other Series of
First Lien Debt and Hedging Obligations and Bank Product Obligations that are
secured by such Collateral (or, where such Hedging Obligations or Bank Product
Obligations are represented by a First Lien Representative, to such First Lien
Representative on their behalf) for application to the payment of all such other
outstanding First Lien Debt and any such other First Lien Obligations that are
then due and payable and so secured (for application in such order as may be
provided in the First Lien Documents applicable to the respective First Lien
Obligations) in an amount sufficient to pay in full in cash all other
outstanding First Lien Debt and all other First Lien Obligations that are then
due and payable (including all interest and fees accrued thereon after the
commencement of any Insolvency or Liquidation Proceeding at the rate, including
any applicable post-default rate, specified in the First Lien Documents, even if
such interest is not enforceable, allowable or allowed as a claim in such
proceeding, and including the discharge or cash collateralization (at the lower
of (1) 103% of the aggregate undrawn amount and (2) the percentage of the
aggregate undrawn amount required for release of Liens under the terms of the
applicable First Lien Document) of all outstanding letters of credit
constituting other First Lien Debt). Notwithstanding the foregoing, amounts
received from any Guarantor that is not an “Eligible Contract Participant” (as
defined in the Commodity Exchange Act) shall not be applied to its First Lien
Obligations that are Excluded Swap Obligations, but appropriate adjustments
shall be made with respect to payments from other Grantors to preserve the
allocation to First Lien Obligations otherwise set forth in this clause FOURTH;

 

FIFTH, to the Second Lien Administrative Agent on a pro rata basis for each
Second Lien Secured Party for application to the payment of all outstanding
Second Lien Debt and any other Second Lien Obligations that are so secured and
then due and payable (for application in such order as may be provided in the
Second Lien Documents applicable to the respective Second Lien Obligations) in
an amount sufficient to pay in full in cash all outstanding Second Lien Debt and
all other Second Lien Obligations that are then due and payable and so secured
(including, to the extent legally permitted, all interest and fees accrued
thereon after the commencement of any Insolvency or Liquidation Proceeding at
the rate, including any applicable post-default rate, specified in

 

70

--------------------------------------------------------------------------------


 

the Second Lien Documents, even if such interest is not enforceable, allowable
or allowed as a claim in such proceeding;

 

SIXTH to the Trustee on a pro rata basis for each Third Lien Secured Party for
application to the payment of all outstanding Third Lien Debt and any other
Third Lien Obligations that are so secured and then due and payable (for
application in such order as may be provided in the Third Lien Documents
applicable to the respective Third Lien Obligations) in an amount sufficient to
pay in full in cash all outstanding Third Lien Debt and all other Third Lien
Obligations that are then due and payable and so secured (including, to the
extent legally permitted, all interest and fees accrued thereon after the
commencement of any Insolvency or Liquidation Proceeding at the rate, including
any applicable post-default rate, specified in the Third Lien Documents, even if
such interest is not enforceable, allowable or allowed as a claim in such
proceeding; and

 

SEVENTH, any surplus remaining after the payment in full in cash of amounts
described in the preceding clauses will be paid to the Borrower or the
applicable Grantor, as the case may be, its successors or assigns, or to such
other Persons as may be entitled to such amounts under applicable law or as a
court of competent jurisdiction may direct.

 

Notwithstanding the foregoing, if any Series of Secured Debt has released its
Lien on any Collateral as described below in Section 4.4, then such Series of
Secured Debt and any related Secured Obligations of that Series of Secured Debt
thereafter shall not be entitled to share in the proceeds of any Collateral so
released by that Series of Secured Debt.

 

(b)                                 At any time prior to the Discharge of First
Lien Obligations, if the Second Lien Administrative Agent, any Second Lien
Secured Party, the Trustee or any Third Lien Secured Party collects or receives
any proceeds of such foreclosure, collection or other enforcement, proceeds of
any title or other insurance and any proceeds subject to Liens that have been
avoided or otherwise invalidated that should have been applied to the payment of
the First Lien Obligations in accordance with Section 3.4(a) above, whether
after the commencement of an Insolvency or Liquidation Proceeding or otherwise,
the Second Lien Administrative Agent, such Second Lien Secured Party, the
Trustee or such Third Lien Secured Party, as the case may be, will forthwith
deliver and pay over the same to the Collateral Agent, for the account of the
First Lien Secured Parties, to be applied in accordance with Section 3.4(a).
Until so delivered, such proceeds shall be segregated and will be held by the
Second Lien Administrative Agent, that Second Lien Secured Party, the Trustee or
that Third Lien Secured Party, as the case may be, for the benefit of the First
Lien Secured Parties.

 

(c)                                  At any time following the Discharge of
First Lien Obligations but prior to the Discharge of Second Lien Obligations, if
the Trustee or any Third Lien Secured Party collects or receives any proceeds of
such foreclosure, collection or other enforcement, proceeds of any title or
other insurance and any proceeds subject to Liens that have been avoided or
otherwise invalidated that should have been applied to the payment of the Second
Lien Obligations in accordance with Section 3.4(a) above, whether after the
commencement of an Insolvency or Liquidation Proceeding or otherwise, the
Trustee or such Third Lien Secured Party, as the case may be, will forthwith
deliver and pay over the same to the Collateral Agent, for the account of the
Second Lien Secured Parties to be applied in accordance with

 

71

--------------------------------------------------------------------------------


 

Section 3.4(a). Until so delivered, such proceeds shall be segregated and will
be held by the Trustee or that Third Lien Secured Party, as the case may be, for
the benefit of the Second Lien Secured Parties.

 

(d)                                 This Section 3.4 is intended for the benefit
of, and will be enforceable as a third party beneficiary by, each present and
future holder of Secured Obligations, each present and future Secured Debt
Representative and the Collateral Agent as holder of First Liens, Second Liens
and Third Liens. Any Secured Debt Representative referred to in clause (3) of
the definition of “First Lien Debt”, clause (2) of the definition of “Second
Lien Debt” or clause (2) of the definition of “Third Lien Debt” that is not
already a party to this Agreement will be required to deliver an Intercreditor
Joinder at the time of applicable refinancing referred to therein.

 

(e)                                  In connection with the application of
proceeds pursuant to Section 3.4(a), except as otherwise directed by an Act of
Required Secured Parties, the Collateral Agent may sell any non-cash proceeds in
accordance with applicable law for cash prior to the application of the proceeds
thereof.

 

(f)                                   In making the determinations and
allocations in accordance with Section 3.4(a), the Collateral Agent may
conclusively rely absent manifest error upon (i) information supplied by the
applicable First Lien Representative, Hedge Provider or Bank Product Provider as
to the amounts of unpaid principal and interest and other amounts outstanding
with respect to its respective First Lien Debt and any other First Lien
Obligations and the amount of any “settlement amount” (or similar term) of any
Hedge Agreements included in the First Lien Obligations, (ii) information
supplied by the Second Lien Administrative Agent as to the amounts of unpaid
principal and interest and other amounts outstanding with respect to its
respective Second Lien Debt and any other Second Lien Obligations and
(iii) information supplied by the Trustee as to the amounts of unpaid principal
and interest and other amounts outstanding with respect to its respective Third
Lien Debt and any other Third Lien Obligations. In calculating the amount of
Secured Obligations owed to any Hedge Provider, the Secured Obligations owed to
such Hedge Provider shall be determined by the relevant Hedge Provider in
accordance with the terms of the relevant Hedge Agreement (including any legally
enforceable netting required by the terms of such Hedge Agreement).

 

SECTION 3.5            Powers of the Collateral Agent.

 

(a)                                 The Collateral Agent is irrevocably
authorized and empowered to enter into and perform its obligations and protect,
perfect, exercise and enforce its interest, rights, powers and remedies under
the Security Documents and applicable law and in equity and to act as set forth
in this Article 3 or, subject to the other provisions of this Agreement, as
requested in any lawful directions given to it from time to time in respect of
any matter by an Act of Required Secured Parties.

 

(b)                                 No Secured Debt Representative or Secured
Party (other than the Collateral Agent) will have any liability whatsoever for
any act or omission of the Collateral Agent.

 

72

--------------------------------------------------------------------------------


 

SECTION 3.6 Documents and Communications. The Collateral Agent will permit each
Secured Funded Debt Representative and each Secured Party upon reasonable
written notice from time to time to inspect and copy, at the cost and expense of
the party requesting such copies, any and all Security Documents and other
documents, notices, certificates, instructions or communications received by the
Collateral Agent in its capacity as such.

 

SECTION 3.7 For Sole and Exclusive Benefit of the Secured Parties. The
Collateral Agent will accept, hold, administer and enforce all Liens on the
Collateral at any time transferred or delivered to it and all other interests,
rights, powers and remedies at any time granted to or enforceable by the
Collateral Agent solely and exclusively for the benefit of the present and
future holders of present and future Secured Obligations, and will distribute
all proceeds received by it in realization thereon or from enforcement thereof
solely and exclusively pursuant to the provisions of Section 3.4.

 

SECTION 3.8 [Reserved].

 

SECTION 3.9 Hedging Obligations and Bank Product Obligations.

 

(a)                                 The Collateral Agent will, as collateral
agent hereunder, also perform its undertakings set forth in Section 3.1(a) with
respect to any Hedging Obligations under a Hedge Agreement or Bank Product
Obligations under an agreement giving rise to Bank Product Obligations that is
incurred after the date hereof if:

 

(1)                                 such Hedge Agreement or agreement giving
rise to Bank Product Obligations is identified in accordance with the procedures
set forth in Section 3.9(b); and

 

(2)                                 the Hedge Provider or Bank Product Provider,
as applicable, identified pursuant to Section 3.9(b) signs an Intercreditor
Joinder and delivers the same to the Collateral Agent (it being understood and
agreed that only one Intercreditor Joinder will be required for each master
agreement and that separate Intercreditor Joinders will not be required for each
Swap Transaction thereunder).

 

(b)                                 Each time the Borrower enters into any
Interest Rate Agreement or Currency Agreement that the Borrower desires to
designate as a Hedge Agreement or any agreement giving rise to Bank Product
Obligations, the Borrower shall deliver to the Collateral Agent an Additional
Secured Obligations Designation (it being understood and agreed that only one
Additional Secured Obligations Designation will be required for each master
agreement and that separate Additional Secured Obligations Designations will not
be required for each Swap Transaction thereunder) that:

 

(1)                                 states that the Borrower or another Grantor
intends to incur such Hedging Obligations or Bank Product Obligations, as
applicable, which will be (as specified in such Additional Secured Obligation
Designation) First Lien Obligations, and that no Secured Debt Document prohibits
the incurrence thereof or prohibits such Hedging Obligations or Bank Product
Obligations to be secured by a First Lien equally and ratably with all
previously existing and future First Lien Obligations;

 

73

--------------------------------------------------------------------------------


 

(2)                                 specifies the name and address of the
relevant Hedge Provider or Bank Product Provider and identifies the Hedge
Agreement or agreement giving rise to Bank Product Obligations, as applicable;

 

(3)                                 states that the Borrower and each other
Grantor has duly authorized, executed (if applicable) and recorded (or caused to
be recorded) in each appropriate governmental office all relevant filings and
recordations to ensure that such Hedging Obligations or Bank Product Obligations
are secured by the Collateral in accordance with the Security Documents;

 

(4)                                 attaches as Exhibit 1 to such Additional
Secured Obligation Designation a Reaffirmation Agreement in substantially the
form attached as Exhibit 1 to Exhibit A of this Agreement, which Reaffirmation
Agreement has been duly executed by the Borrower and each other Grantor and
Guarantor; and

 

(5)                                 states that the Borrower has caused a copy
of the Additional Secured Obligation Designation and the related Intercreditor
Joinder to be delivered to each then existing Secured Debt Representative.

 

Although the Borrower shall be required to deliver a copy of each Additional
Secured Obligation Designation and each Intercreditor Joinder to each then
existing Secured Debt Representative, the failure to so deliver a copy of the
Additional Secured Obligation Designation and/or Intercreditor Joinder to any
then existing Secured Debt Representative shall not affect the status of such
obligations as Secured Obligations if the other requirements of this Section 3.9
are complied with. Notwithstanding the foregoing, nothing in this Agreement will
be construed to allow the Borrower or any other Grantor to incur additional
Obligations or Liens or enter into any Swap Transactions if prohibited by the
terms of any Secured Debt Document.

 

(c)                                  With respect to any Hedging Obligations or
Bank Product Obligations incurred after the date hereof, the Borrower and each
of the other Grantors agrees to take such actions (if any) as may from time to
time reasonably be requested by the Collateral Agent, the applicable Hedge
Provider or Bank Product Provider, any First Lien Representative or any Act of
Required Secured Parties, and enter into such amendments, modifications and/or
supplements to the then existing Guarantees and Security Documents (or execute
and deliver such additional Security Documents) as may from time to time be
reasonably requested by such Persons (including as contemplated by clause
(d) below), to ensure that the Hedging Obligations or Bank Product Obligations
incurred after the date hereof are secured by, and entitled to the benefits of,
the relevant Security Documents, and each Secured Party (by its acceptance of
the benefits hereof) hereby agrees to, and authorizes the Collateral Agent to
enter into, any such amendments, modifications and/or supplements (and
additional Security Documents). The Borrower and each Grantor hereby further
agree that if there are any recording, filing or other similar fees or taxes
payable in connection with any of the actions to be taken pursuant to this
Section 3.9(c) or Section 3.9(d) all such amounts shall be paid by, and shall be
for the account of, the Borrower and the respective Grantors, on a joint and
several basis.

 

(d)                                 Without limitation of the foregoing, the
Borrower and each of the other Grantors agrees to take the following actions
with respect to any real property Collateral with

 

74

--------------------------------------------------------------------------------


 

respect to all Hedge Agreements and Swap Transactions thereunder and all
agreements giving rise to Bank Product Obligations, in each case hereafter
entered into in the event that any Mortgage with respect to any Mortgaged
Property would not be valid and enforceable and/or the priority of the liens
evidenced by, or the continuing validity, enforceability and/or priority of the
Lien of such Mortgages as security for, the First Lien Obligations would be
changed by reason of such Hedge Agreement or Swap Transaction or agreement
giving rise to Bank Product Obligations:

 

(1)                                 the Borrower or the applicable Grantor shall
enter into, and deliver to the Collateral Agent, a mortgage modification or new
mortgage or deed of trust with regard to each real property owned by the
Borrower or the applicable Grantor subject to a mortgage or deed of trust as
security for any Secured Obligations (each such mortgage or deed of trust a
“Hedge Mortgage” and each such property a “Hedge Mortgaged Property” which, if
necessary to continue the validity or enforceability and/or to maintain the same
priority of the existing Mortgage(s) for the other First Lien Obligations with
respect to such Hedge Mortgaged Property, may be a subordinate lien mortgage
with respect to such Hedge Agreement and Swap Transactions and agreement giving
rise to Bank Product Obligations, with such changes as may be required to
account for local law matters) at the time of such incurrence, in proper form
for recording in all applicable jurisdictions, in a form and substance
reasonably satisfactory to the Collateral Agent and the Controlling
Representative along with payment of all filing and recording taxes, documentary
stamp taxes, and similar taxes, charges, and fees, if any, necessary for filing
or recording in the recording office of each jurisdiction where such real
property to be encumbered thereby is situated (such Mortgage or mortgage
modification, the “Hedge Modification”);

 

(2)                                 the applicable Grantor shall deliver a
favorable opinion of appropriate local counsel, addressed to the Controlling
Representative, the Collateral Agent and the other Secured Parties, in form and
substance reasonably satisfactory to the Controlling Representative;

 

(3)                                 the applicable Grantor shall have caused a
title company reasonably acceptable to the Controlling Representative to have
delivered to the Controlling Representative and the Collateral Agent a title
insurance policy (or, as applicable, an endorsement to each title insurance
policy previously delivered to the Collateral Agent with respect to the Mortgage
or Mortgages for the other First Lien Obligations), date down(s) or other
evidence reasonably satisfactory to the Controlling Representative and/or the
Collateral Agent (each such delivery, a “Hedge Title Datedown Product”) in each
case (i) insuring that the validity, enforceability and priority of the liens
with respect to, or the continuing validity, enforceability and priority of the
Lien of the mortgages as security for, the Hedging Obligations, the Bank Product
Obligations and any other First Lien Obligations has not changed and, if a new
Mortgage is entered into, that the Lien of such new Mortgage securing the
Hedging Obligations, the Bank Product Obligations and any other First Lien
Obligations then being incurred shall be enforceable and have the same priority
as any existing Mortgage securing then existing Hedging Obligations, Bank
Product Obligations and any other First Lien Obligations, (ii) confirming and/or
insuring that since the later of the original date of such

 

75

--------------------------------------------------------------------------------


 

title insurance product and the date of the Hedge Title Datedown Product
delivered most recently prior to (and not in connection with) such additional
hedging obligations there has been no change in the condition of title and
(iii) there are no intervening liens or encumbrances which may then or
thereafter take priority over the Lien of the applicable Mortgage(s), in each
case other than with respect to Liens permitted by each Secured Debt Document
(without adding any additional exclusions or exceptions to coverage); and

 

(4)                                 the applicable Grantor shall, upon the
request of the Controlling Representative and/or the Collateral Agent, deliver
to the approved title company, the Collateral Agent, the Controlling
Representative and/or all other relevant third parties all other items
reasonably necessary to (i) record a Hedge Modification, (ii) issue a Hedge
Title Datedown Product and (iii) create, perfect or preserve the validity,
enforceability and priority of the Lien of the mortgage(s) as set forth above
and contemplated hereby and by the Secured Obligations Documents.

 

In the event that the applicable Grantor is unable to satisfy the obligations
set forth in clause (3) above with respect to the obligations in sub-clause
(i) thereof and clause (4) above with respect to the obligations in sub-clauses
(ii) and (iii) thereof, then, and only to the extent that the applicable Grantor
is unable to so comply with such sub-clauses, the applicable Grantor shall be
required to (w) deliver a new Hedge Mortgage (with such changes as may be
required to account for local law matters) with respect to such Hedge Mortgaged
Property (which, if necessary to continue the validity or enforceability and/or
to maintain the same priority of the existing Mortgage with respect to each such
Hedge Mortgaged Property, may be a subordinate lien mortgage with respect to
such Hedge Agreement or Swap Transaction or agreement giving rise to Bank
Product Obligations (with such changes as may be required to account for local
law matters) and shall otherwise comply with the provisions of clause (1) above,
(x) comply with the provisions of clause (2) and (y) deliver to the approved
title company, the Collateral Agent, the Controlling Representative and/or all
other relevant third parties all other items reasonably necessary to record the
new Hedge Mortgage.

 

ARTICLE 4.             OBLIGATIONS ENFORCEABLE BY THE BORROWER AND THE OTHER
GRANTORS

 

SECTION 4.1 Release of Liens on Collateral.

 

(a)                                 The Collateral Agent’s Liens upon the
Collateral will be released in any of the following circumstances:

 

(1)                                 in whole, upon (A) payment in full in cash
and discharge of all outstanding Secured Debt and all other Secured Obligations
that are outstanding, due and payable at the time all of the Secured Debt is
paid in full in cash and discharged (or, in the case of Hedging Obligations, the
cash collateralization of all such Hedging Obligations (or other arrangements
with respect to all such Hedging Obligations) on terms reasonably satisfactory
to each applicable counterparty, and the expiration and termination of all
outstanding transactions under Hedging Agreements (other than any obligations
for taxes, costs, indemnifications, reimbursements, damages and other

 

76

--------------------------------------------------------------------------------


 

liabilities in respect of which no claim or demand for payment has been made at
such time)) and (B) termination or expiration of all commitments to extend
credit under all Secured Debt Documents and the cancellation or termination,
cash collateralization (at the lower of (1) 103% of the aggregate undrawn amount
and (2) the percentage of the aggregate undrawn amount required for release of
Liens under the terms of the applicable Secured Debt Documents) of all
outstanding letters of credit issued pursuant to any Secured Debt Documents or
the issuance of a back to back letter of credit in favor of the issuer of any
such outstanding letter of credit in an amount equal to the amount described in
the parenthetical clause above and issued by a financial institution reasonably
acceptable to such issuer;

 

(2)                                 as to any Collateral that is sold,
transferred or otherwise disposed of by the Borrower or any other Grantor to a
Person that is not (either before or after such sale, transfer or disposition)
the Borrower or a Subsidiary of the Borrower in a transaction or other
circumstance that complies with and is permitted by all of the Secured Debt
Documents, at the time of such sale, transfer or other disposition or to the
extent of the interest sold, transferred or otherwise disposed of; provided,
that the Collateral Agent’s Liens upon the Collateral will not be released if
the sale or disposition is subject to Section 4.06 or Section 5.01 of the
Indenture unless the Borrower has complied with the procedures and requirements
in connection therewith set forth in the Indenture;

 

(3)                                 as to a release of less than all or
substantially all of the Collateral (other than pursuant to clause (2) above),
if (A) consent to the release of all First Liens (or, at any time after the
Discharge of First Lien Obligations and prior to the Discharge of Second Lien
Obligations, the Second Liens, or at any time after both the Discharge of First
Lien Obligations and the Discharge of Second Lien Obligations, the Third Liens)
on such Collateral has been given by an Act of Required Secured Parties and
consent to the release of all Second Liens on such Collateral has been given by
the Required Second Lien Debtholders or (B) the First Liens (or, at any time
after the Discharge of First Lien Obligations and prior to the Discharge of
Second Lien Obligations, the Second Liens, or at any time after both the
Discharge of First Lien Obligations and the Discharge of Second Lien
Obligations, the Third Liens) on such Collateral have been automatically
released pursuant to the First Lien Documents (or, at any time after the
Discharge of First Lien Obligations and prior to the Discharge of Second Lien
Obligations, the Second Lien Documents, or at any time after both the Discharge
of First Lien Obligations and the Discharge of Second Lien Obligations, the
Third Lien Documents) and the Second Liens on such Collateral have been
automatically released pursuant to the Second Lien Documents; provided, that
this clause (3) shall not apply to (i) Discharge of First Lien Obligations upon
payment in full thereof or Discharge of Second Lien Obligations upon payment in
full thereof or (ii) sales or dispositions subject to Section 4.06 of the
Indenture unless the Borrower has complied with the procedures and requirements
in connection therewith set forth in the Indenture;

 

(4)                                 as to a release of all or substantially all
of the Collateral (other than pursuant to clause (1) above), if (A) consent to
release of that Collateral has been given by the requisite percentage or number
of holders of each Series of Secured Debt at the

 

77

--------------------------------------------------------------------------------


 

time outstanding as provided for in the applicable Secured Debt Documents and
(B) the Borrower has delivered an Officers’ Certificate to the Collateral Agent
certifying that any such necessary consents have been obtained;

 

(5)                                 if any Guarantor is released from its
obligations under each of the Second Lien Documents, then the Second Liens on
such Collateral and the obligations of such Guarantor under its Guarantee of the
Second Lien Obligations, shall be automatically, unconditionally and
simultaneously released;

 

(6)                                 if any Guarantor is released from its
obligations under each of the Third Lien Documents, then the Third Liens on such
Collateral and the obligations of such Guarantor under its Guarantee of the
Third Lien Obligations, shall be automatically, unconditionally and
simultaneously released;

 

(7)                                 notwithstanding any of the foregoing, if the
Collateral Agent is exercising its rights or remedies with respect to the
Collateral under the First Lien Security Documents pursuant to an Act of
Required Secured Parties, and the Collateral Agent releases any of the First
Liens on any part of the Collateral or any Guarantor is released from its
obligations under its Guarantee of the First Lien Obligations in connection
therewith, then the Second Liens and the Third Liens on such Collateral and the
obligations of such Guarantor under its Guarantee of the Second Lien Obligations
and the Third Lien Obligations, shall be automatically, unconditionally and
simultaneously released. If in connection with any exercise of rights and
remedies by the Collateral Agent under the First Lien Security Documents
pursuant to an Act of Required Secured Parties, the equity interests of any
Person are foreclosed upon or otherwise disposed of and the Collateral Agent
releases First Liens on the property or assets of such Person then the Second
Liens and the Third Liens with respect to the property or assets of such Person
will be concurrently and automatically released to the same extent as the First
Liens on such property or assets are released; provided, however, that the
release of the Second Liens and the Third Liens on Collateral pursuant to this
paragraph (7) shall not occur with respect to any Collateral, the net cash
proceeds of the disposition of which will not be applied to repay (and, to the
extent applicable, to reduce permanently commitments with respect to) the First
Lien Obligations without the consent of the Second Lien Administrative Agent or
the Trustee, as the case may be; and

 

(8)                                 notwithstanding any of the foregoing, if the
Collateral Agent is exercising its rights or remedies with respect to the
Collateral under the Second Lien Security Documents pursuant to an Act of
Required Secured Parties, and the Collateral Agent releases any of the Second
Liens on any part of the Collateral or any Guarantor is released from its
obligations under its Guarantee of the Second Lien Obligations in connection
therewith, then the Third Liens on such Collateral and the obligations of such
Guarantor under its Guarantee of the Third Lien Obligations, shall be
automatically, unconditionally and simultaneously released. If in connection
with any exercise of rights and remedies by the Collateral Agent under the
Second Lien Security Documents pursuant to an Act of Required Secured Parties,
the equity interests of any Person are foreclosed upon or otherwise disposed of
and the Collateral Agent releases Second Liens on the property or assets of such
Person then the Third Liens with respect to the property

 

78

--------------------------------------------------------------------------------


 

or assets of such Person will be concurrently and automatically released to the
same extent as the Second Liens on such property or assets are released;
provided, however, that the release of the Third Liens on Collateral pursuant to
this paragraph (8) shall not occur with respect to any Collateral, the net cash
proceeds of the disposition of which will not be applied to repay (and, to the
extent applicable, to reduce permanently commitments with respect to) the Second
Lien Obligations without the consent of the Trustee.

 

(b)                                 The Collateral Agent agrees for the benefit
of the Borrower and the other Grantors that if the Collateral Agent at any time
receives:

 

(1)                                 an Officers’ Certificate stating that
(A) the signing officer has read Article 4 of this Agreement and understands the
provisions and the definitions relating hereto, (B) such officer has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not the conditions precedent in this Agreement
and all other Secured Debt Documents, if any, relating to the release of the
Collateral have been complied with and (C) in the opinion of such officer, such
conditions precedent, if any, have been complied with;

 

(2)                                 the proposed instrument or instruments
releasing such Lien as to such property in recordable form, if applicable; and

 

(3)                                 prior to the Discharge of First Lien
Obligations, the written confirmation of each First Lien Representative (or, at
any time after the Discharge of First Lien Obligations and prior to the
Discharge of Second Lien Obligations, the Second Lien Administrative Agent, or
at any time after both the Discharge of First Lien Obligations and the Discharge
of Second Lien Obligations, the Trustee) (such confirmation to be given
following receipt of, and based solely on, the Officers’ Certificate described
in clause (1) above) that, in its view, such release is permitted by
Section 4.1(a) and the respective Secured Debt Documents governing the Secured
Obligations the holders of which such Secured Debt Representative represents;

 

then the Collateral Agent will execute (with such acknowledgements and/or
notarizations as are required) and deliver such release to the Borrower or other
applicable Grantor on or before the later of (x) the date specified in such
request for such release and (y) the fifth Business Day after the date of
receipt of the items required by this Section 4.1(b) by the Collateral Agent.

 

(c)                                  The Collateral Agent hereby agrees that:

 

(1)                                 in the case of any release pursuant to
clause (2) of Section 4.1(a), if the terms of any such sale, transfer or other
disposition require the payment of the purchase price to be contemporaneous with
the delivery of the applicable release, then, at the written request of and at
the expense of the Borrower or other applicable Grantor, the Collateral Agent
will either (A) be present at and deliver the release at the closing of such
transaction or (B) deliver the release under customary escrow arrangements that
permit such contemporaneous payment and delivery of the release; and

 

79

--------------------------------------------------------------------------------


 

(2)                                 at any time when a Secured Debt Default
under a Series of Secured Debt that constitutes Second Lien Debt or Third Lien
Debt has occurred and is continuing, within one Business Day of the receipt by
it of any Act of Required Secured Parties pursuant to Section 4.1(a)(3), the
Collateral Agent will deliver a copy of such Act of Required Secured Parties to
each Secured Debt Representative.

 

(d)                                 Each Secured Debt Representative hereby
agrees that:

 

(1)                                 as soon as reasonably practicable after
receipt of an Officers’ Certificate from the Borrower pursuant to
Section 4.1(b)(1) it will, to the extent required by such Section, either
provide (A) the written confirmation required by Section 4.1(b)(3), (B) a
written statement that such release is not permitted by Section 4.1(a) or (C) a
request for further information from the Borrower reasonably necessary to
determine whether the proposed release is permitted by Section 4.1(a) and after
receipt of such information such Secured Debt Representative will as soon as
reasonably practicable either provide the written confirmation or statement
required pursuant to clause (A) or (B), as applicable; and

 

(2)                                 within two Business Days of the receipt by
it of any notice from the Collateral Agent pursuant to Section 4.1(c)(2), such
Secured Debt Representative will deliver a copy of such notice to each
registered holder of the Series of Secured Debt for which it acts as Secured
Debt Representative.

 

SECTION 4.2 Delivery of Copies to Secured Debt Representatives. The Borrower
will deliver to each Secured Debt Representative a copy of each Officers’
Certificate delivered to the Collateral Agent pursuant to Section 4.1(b),
together with copies of all documents delivered to the Collateral Agent with
such Officers’ Certificate. The Secured Debt Representatives will not be
obligated to take notice thereof or to act thereon, subject to Section 4.1(d).

 

SECTION 4.3 Collateral Agent not Required to Serve, File or Record. The
Collateral Agent is not required to serve, file, register or record any
instrument releasing or subordinating its Liens on any Collateral; provided,
however, that if the Borrower or any other Grantor shall make a written demand
for a termination statement under Section 9-513(c) of the UCC, the Collateral
Agent shall comply with the written request of such Borrower or Grantor to
comply with the requirements of such UCC provision; provided, further, that the
Collateral Agent must first confirm with the Secured Debt Representatives that
the requirements of such UCC provisions have been satisfied.

 

SECTION 4.4 Release of Liens in Respect of any Series of Secured Debt.

 

(a)                                 Release of Liens in Respect of the Notes. In
addition to any release pursuant to Section 4.1 hereof, the Collateral Agent’s
Third Lien will no longer secure the Notes outstanding under the Indenture or
any other Obligations under the Indenture, and the right of the holders of the
Notes and such Obligations to the benefits and proceeds of the Collateral
Agent’s Third Lien on the Collateral will terminate and be discharged:

 

80

--------------------------------------------------------------------------------


 

(1)                                 upon satisfaction and discharge of the
Indenture as set forth under Section 8.01(a) of the Indenture;

 

(2)                                 upon the exercise of the legal defeasance
option or covenant defeasance option (each as defined under the Indenture) of
the Notes as set forth under Section 8.01(b) of the Indenture;

 

(3)                                 upon payment in full in cash and discharge
of all Notes outstanding under the Indenture and all Obligations that are
outstanding, due and payable under the Indenture at the time the Notes are paid
in full in cash and discharged; or

 

(4)                                 in whole or in part, with the consent of the
holders of the requisite percentage of Notes in accordance with Article 9 of the
Indenture.

 

(b)                                 Release of Liens in Respect of any Series of
Secured Debt other than the Notes. In addition to any release pursuant to
Section 4.1 hereof, as to any Series of First Lien Debt, the Collateral Agent’s
First Lien will no longer secure such Series of First Lien Debt if the
requirements of a Discharge of First Lien Obligations are satisfied with respect
to such Series of First Lien Debt and all First Lien Obligations related
thereto. In addition to any release pursuant to Section 4.1 hereof, as to the
Second Lien Debt, the Collateral Agent’s Second Lien will no longer secure such
Second Lien Debt if the requirements of a Discharge of Second Lien Obligations
are satisfied with respect to such Second Lien Debt and all Second Lien
Obligations related thereto. In addition to any release pursuant to Section 4.1
hereof, as to any Third Lien Debt that refinances the Notes in whole, the
Collateral Agent’s Third Lien will no longer secure such Third Lien Debt if such
Third Lien Debt has been paid in full in cash, all commitments to extend credit
in respect of such Third Lien Debt have been terminated and all other Third Lien
Obligations related thereto that are outstanding and unpaid at the time such
Third Lien Debt is paid are also paid in full in cash (other than any
obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities in respect of which no claim or demand for payment has been
made at such time).

 

ARTICLE 5.          IMMUNITIES OF THE COLLATERAL AGENT

 

SECTION 5.1 No Implied Duty. The Collateral Agent will not have any fiduciary
duties nor will it have responsibilities or obligations other than those
expressly assumed by it in this Agreement and the other Security Documents. The
Collateral Agent will not be required to take any action that is contrary to
applicable law or any provision of this Agreement or the other Security
Documents.

 

SECTION 5.2 Appointment of Agents and Advisors. The Collateral Agent may execute
any of the trusts or powers hereunder or perform any duties hereunder either
directly or by or through agents, attorneys, accountants, appraisers or other
experts or advisors selected by it in good faith as it may reasonably require
and will not be responsible for any misconduct or negligence on the part of any
of them.

 

SECTION 5.3 Other Agreements. The Collateral Agent has accepted its appointment
as Collateral Agent hereunder and is bound by the Security Documents executed by
the Collateral Agent as of the date of this Agreement and, as directed by an Act
of Required

 

81

--------------------------------------------------------------------------------


 

Secured Parties, the Collateral Agent shall execute additional Security
Documents delivered to it after the date of this Agreement; provided, however,
that such additional Security Documents do not adversely affect the rights,
privileges, benefits and immunities of the Collateral Agent. The Collateral
Agent will not otherwise be bound by, or be held obligated by, the provisions of
any credit agreement, indenture or other agreement governing Secured Debt (other
than this Agreement and the other Security Documents to which it is a party).

 

SECTION 5.4 Solicitation of Instructions.

 

(a)                                 The Collateral Agent may at any time solicit
written confirmatory instructions, in the form of an Act of Required Secured
Parties, an Officers’ Certificate or an order of a court of competent
jurisdiction, as to any action that it may be requested or required to take, or
that it may propose to take, in the performance of any of its obligations under
this Agreement or the other Security Documents.

 

(b)                                 No written direction given to the Collateral
Agent by an Act of Required Secured Parties that in the sole judgment of the
Collateral Agent imposes, purports to impose or might reasonably be expected to
impose upon the Collateral Agent any obligation or liability not set forth in or
arising under this Agreement and the other Security Documents will be binding
upon the Collateral Agent unless the Collateral Agent elects, at its sole
option, to accept such direction.

 

SECTION 5.5 Limitation of Liability. The Collateral Agent will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Security Document, except for its own gross
negligence, bad faith or willful misconduct as determined by a final,
non-appealable judgment of a court of competent jurisdiction.

 

SECTION 5.6 Documents in Satisfactory Form. The Collateral Agent will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form and with substantive
provisions reasonably satisfactory to it.

 

SECTION 5.7 Entitled to Rely. The Collateral Agent may seek and rely upon, and
shall be fully protected in relying upon, any judicial order or judgment, upon
any advice, opinion or statement of legal counsel, independent consultants and
other experts selected by it in good faith and upon any certification,
instruction, notice or other writing delivered to it by the Borrower or any
other Grantor in compliance with the provisions of this Agreement or delivered
to it by any Secured Debt Representative as to the Secured Parties for whom it
acts, without being required to determine the authenticity thereof or the
correctness of any fact stated therein or the propriety or validity of service
thereof. The Collateral Agent may act in reliance upon any instrument comporting
with the provisions of this Agreement or any signature reasonably believed by it
to be genuine and may assume that any Person purporting to give notice or
receipt or advice or make any statement or execute any document in connection
with the provisions hereof or the other Security Documents has been duly
authorized to do so. To the extent an Officers’ Certificate or opinion of
counsel is required or permitted under this Agreement to be delivered to the
Collateral Agent in respect of any matter, the Collateral Agent may rely
conclusively on Officers’ Certificate or opinion of counsel as to such matter
and such Officers’

 

82

--------------------------------------------------------------------------------


 

Certificate or opinion of counsel shall be full warranty and protection to the
Collateral Agent for any action taken, suffered or omitted by it under the
provisions of this Agreement and the other Security Documents.

 

SECTION 5.8 Secured Debt Default. The Collateral Agent will not be required to
inquire as to the occurrence or absence of any Secured Debt Default and will not
be affected by or required to act upon any notice or knowledge as to the
occurrence of any Secured Debt Default unless and until it is directed by an Act
of Required Secured Parties.

 

SECTION 5.9 Actions by Collateral Agent. As to any matter not expressly provided
for by this Agreement or the other Security Documents, the Collateral Agent will
act or refrain from acting as directed by an Act of Required Secured Parties and
will be fully protected if it does so, and any action taken, suffered or omitted
pursuant to hereto or thereto shall be binding on the Secured Parties.

 

SECTION 5.10              Security or Indemnity in favor of the Collateral
Agent. The Collateral Agent will not be required to advance or expend any funds
or otherwise incur any financial liability in the performance of its duties or
the exercise of its powers or rights hereunder unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.

 

SECTION 5.11              Rights of the Collateral Agent. In the event of any
conflict between any terms and provisions set forth in this Agreement and those
set forth in any Secured Debt Document, the terms and provisions of this
Agreement shall supersede and control the terms and provisions of such Secured
Debt Document. In the event there is any bona fide, good faith disagreement
between the other parties to this Agreement or any of the Secured Debt Documents
resulting in adverse claims being made in connection with Collateral held by the
Collateral Agent and the terms of this Agreement or any of the Secured Debt
Documents do not unambiguously mandate the action the Collateral Agent is to
take or not to take in connection therewith under the circumstances then
existing, or the Collateral Agent is in doubt as to what action it is required
to take or not to take hereunder or under the Secured Debt Documents, it will be
entitled to refrain from taking any action (and will incur no liability for
doing so) until directed otherwise in writing by a request signed jointly by the
parties hereto entitled to give such direction or by order of a court of
competent jurisdiction.

 

SECTION 5.12              Limitations on Duty of Collateral Agent in Respect of
Collateral.

 

(a)                                 Beyond the exercise of reasonable care in
the custody of Collateral in its possession, the Collateral Agent will have no
duty as to any Collateral in its possession or control or in the possession or
control of any agent or bailee or any income thereon or as to preservation of
rights against prior parties or any other rights pertaining thereto. The
Collateral Agent will be deemed to have exercised reasonable care in the custody
of the Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which it accords its own property, and the
Collateral Agent will not be liable or responsible for any loss or

 

83

--------------------------------------------------------------------------------


 

diminution in the value of any of the Collateral by reason of the act or
omission of any carrier, forwarding agency or other agent or bailee selected by
the Collateral Agent in good faith.

 

(b)                                 Except as provided in Section 5.12(a), the
Collateral Agent will not be responsible for the existence, genuineness or value
of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any action or omission to act on its part
hereunder, except to the extent such action or omission constitutes gross
negligence, bad faith or willful misconduct (as determined by a final,
non-appealable judgment of a court of competent jurisdiction) on the part of the
Collateral Agent, for the validity or sufficiency of the Collateral or any
agreement or assignment contained therein, for the validity of the title of any
Grantor to the Collateral, for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral. The Collateral Agent hereby disclaims any
representation or warranty to the current and future holders of the Secured
Obligations concerning the perfection of the security interests granted to it or
in the value of any Collateral.

 

SECTION 5.13              Assumption of Rights, Not Assumption of Duties.
Notwithstanding anything to the contrary contained herein:

 

(1)                                 each of the parties thereto will remain
liable under each of the Security Documents (other than this Agreement) to the
extent set forth therein to perform all of their respective duties and
obligations thereunder to the same extent as if this Agreement had not be
executed;

 

(2)                                 the exercise by the Collateral Agent of any
of its rights, remedies or powers hereunder will not release such parties from
any of their respective duties or obligations under the other Security
Documents; and

 

(3)                                 the Collateral Agent will not be obligated
to perform any of the obligations or duties of any of the parties to the
Security Documents other than the Collateral Agent.

 

SECTION 5.14              No Liability for Clean Up of Hazardous Materials. In
the event that the Collateral Agent is required to acquire title to an asset for
any reason, or take any managerial action of any kind in regard thereto, in
order to carry out any fiduciary or trust obligation for the benefit of another,
which in the Collateral Agent’s sole discretion may cause the Collateral Agent
to be considered an “owner or operator” under any environmental laws or
otherwise cause the Collateral Agent to incur, or be exposed to, any
environmental liability or any liability under any other federal, state or local
law, the Collateral Agent reserves the right, instead of taking such action,
either to resign as Collateral Agent or to arrange for the transfer of the title
or control of the asset to a court appointed receiver. The Collateral Agent will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Agent’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.

 

84

--------------------------------------------------------------------------------


 

SECTION 5.15       Special Provisions Relating to Cash Collateral.

 

(a)                                 As permitted by Section 5.2, the Collateral
Agent hereby appoints the Revolving Agent as its agent with respect to all Cash
Collateral now or hereafter in the possession or control (within the meaning of
Section 9-104 of the UCC) of the Revolving Agent and the Revolving Agent hereby
accepts such appointment. It is understood and agreed that prior to the
Discharge of Revolving Credit Obligations, the Revolving Agent and not the
Collateral Agent shall have control (within the meaning of Section 9-104 of the
UCC) over all Cash Collateral constituting Collateral but that the Revolving
Agent shall hold such control as agent for the Collateral Agent in order to
perfect each of the Liens of the Collateral Agent. As permitted by Section 5.2,
the Collateral Agent hereby appoints the Revolving Agent as its agent with
respect to all assignments of Government Contracts of each Grantor pursuant to
the Assignment of Claims Act or similar applicable laws and the Revolving Agent
hereby accepts such appointment. It is understood and agreed that prior to the
Discharge of Revolving Credit Obligations, any assignments of Government
Contracts of any Grantor pursuant to the Assignment of Claims Act or similar
applicable laws shall be made in favor of the Revolving Agent and not the
Collateral Agent but that the Revolving Agent shall hold such assignments as
agent for the Collateral Agent in order to effect the purposes of the Security
Documents.

 

(b)                                 The Revolving Agent shall not have any
fiduciary obligations to the Collateral Agent or the other Secured Parties by
virtue of its role as agent of the Collateral Agent hereunder and each other
Secured Party hereby waives and releases the Revolving Agent from any and all
claims and liabilities arising pursuant to the Revolving Agent’s role under this
Section 5.15 (other than a breach by the Revolving Agent of the express terms of
this Section 5.15). Prior to the Discharge of Revolving Credit Obligations, the
provisions of this Article 5 applicable to the Collateral Agent shall also be
applicable to the Revolving Agent with respect to Cash Collateral.

 

(c)                                  So long as no event of default has been
declared under the Revolving Credit Agreement by the Revolving Agent and is
continuing and prior to the Discharge of Revolving Credit Obligations, the
Revolving Agent may take the actions with respect to Cash Collateral specified
in clause (b) of the definition of Permitted Revolver Actions.

 

(d)                                 If at any time the Collateral Agent acting
pursuant to an Act of Required Secured Parties shall direct Revolving Agent in
writing to exercise control over, and/or to cause the withdrawal of funds in any
deposit account or to hand over any Cash Collateral to the Collateral Agent for
application pursuant to Section 3.4, the Revolving Agent shall so comply with
such direction. Any Cash Collateral received by the Collateral Agent from the
Revolving Agent shall be applied by the Collateral Agent in accordance with
Section 3.4.

 

(e)                                  Upon the Discharge of Revolving Credit
Obligations, the Revolving Agent shall deliver the remaining Cash Collateral in
its possession (if any) to the Collateral Agent and shall, at the Grantors’
expense, cooperate with the Collateral Agent to ensure that the Collateral Agent
shall obtain control (within the meaning of Section 9-104 of the UCC) over any
deposit accounts included in the Cash Collateral.

 

85

--------------------------------------------------------------------------------


 

ARTICLE 6.                    RESIGNATION AND REMOVAL OF THE COLLATERAL AGENT

 

SECTION 6.1         Resignation or Removal of Collateral Agent. Subject to the
appointment of a successor Collateral Agent as provided in Section 6.2 and the
acceptance of such appointment by the successor Collateral Agent:

 

(a)                                 the Collateral Agent may resign at any time
by giving not less than 30 days’ notice of resignation to each Secured Debt
Representative and the Borrower; and

 

(b)                                 the Collateral Agent may be removed at any
time, with or without cause, by an Act of Required Secured Parties.

 

SECTION 6.2        Appointment of Successor Collateral Agent. Upon any such
resignation or removal, a successor Collateral Agent may be appointed, after
consultation with the Borrower (unless a Secured Debt Default has occurred and
is continuing), by an Act of Required Secured Parties. If no successor
Collateral Agent has been so appointed and accepted such appointment within 30
days after the predecessor Collateral Agent gave notice of resignation or was
removed, the retiring Collateral Agent may (at the expense of the Borrower), at
its option, appoint a successor Collateral Agent, or petition a court of
competent jurisdiction for appointment of a successor Collateral Agent, which
must be a bank or trust company:

 

(1)                                 authorized to exercise corporate trust
powers;

 

(2)                                 having a combined capital and surplus of at
least $500,000,000; and

 

(3)                                 that is not a Secured Debt Representative,
the Borrower or an Affiliate of the Borrower.

 

The Collateral Agent will fulfill its obligations hereunder until a successor
Collateral Agent meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Agent and the provisions of Section 6.3 have been
satisfied.

 

SECTION 6.3        Succession. When the Person so appointed as successor
Collateral Agent accepts such appointment:

 

(1)                                 such Person will succeed to and become
vested with all the rights, powers, privileges and duties of the predecessor
Collateral Agent, and the predecessor Collateral Agent will be discharged from
its duties and obligations hereunder; and

 

(2)                                 the predecessor Collateral Agent will (at
the expense of the Borrower) promptly transfer all Liens and collateral security
within its possession or control to the possession or control of the successor
Collateral Agent and will execute instruments and assignments as may be
necessary or desirable or reasonably requested by the successor Collateral Agent
to transfer to the successor Collateral Agent all Liens, interests, rights,
powers and remedies of the predecessor Collateral Agent in respect of the
Security Documents.

 

86

--------------------------------------------------------------------------------


 

Thereafter the predecessor Collateral Agent will remain entitled to enforce the
immunities granted to it in Article 5 and the provisions of Sections 7.10 and
7.11.

 

SECTION 6.4        Merger, Conversion or Consolidation of Collateral Agent. Any
Person into which the Collateral Agent may be merged or converted or with which
it may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Collateral Agent shall be a party, or any Person
succeeding to the business of the Collateral Agent shall be the successor of the
Collateral Agent pursuant to Section 6.3; provided that (i) without the
execution or filing of any paper with any party hereto or any further act on the
part of any of the parties hereto, except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding, such Person satisfies the eligibility requirements
specified in clauses (1) through (3) of Section 6.2 and (ii) prior to any such
merger, conversion or consolidation, the Collateral Agent shall have notified
the Borrower, each First Lien Representative, the Second Lien Administrative
Agent and the Trustee thereof in writing.

 

ARTICLE 7.               MISCELLANEOUS PROVISIONS

 

SECTION 7.1        Amendment.

 

(a)                      No amendment, waiver or supplement to the provisions of
any Security Document (other than this Agreement) will be effective without the
approval of the Collateral Agent acting as directed by an Act of Required
Secured Parties, except that:

 

(1)                                 any amendment, waiver or supplement that has
the effect solely of:

 

(A)                               adding or maintaining Collateral, securing
additional Secured Obligations that are otherwise not prohibited by the terms of
any Secured Debt Document to be secured by the Collateral or preserving,
perfecting or establishing the Liens thereon or the rights of the Collateral
Agent therein; or

 

(B)                               providing for the assumption of any Grantor’s
obligations under any Secured Debt Document in the case of a merger or
consolidation or sale of all or substantially all of the assets of such Grantor
to the extent not prohibited by the terms of any Secured Debt Document;

 

will become effective when executed and delivered by the Borrower or any other
applicable Grantor party thereto and the Collateral Agent;

 

(2)                                 no amendment, waiver or supplement that
reduces, impairs or adversely affects the right of any Secured Party:

 

(A)                               to vote its outstanding Secured Debt as to any
matter described as subject to an Act of Required Secured Parties (or amends the
provisions of this Section 7.1(a) (2) or the definitions of “Act of Required
Secured Parties”, “Required Second Lien Debtholders”, “Required Third Lien
Debtholders” or “Controlling Representative”);

 

87

--------------------------------------------------------------------------------


 

(B)                               to share in the order of application described
in Section 3.4 in the proceeds of enforcement of or realization on any
Collateral that has not been released in accordance with the provisions
described in Section 4.1 or 4.4;

 

(C)                               to require that Liens securing Secured
Obligations be released only as set forth in the provisions described in
Section 4.1 or 4.4; or

 

(D)                               under this Section 7.1,

 

will become effective without the consent of the requisite percentage or number
of holders of each Series of Secured Debt so affected under the applicable
Secured Debt Documents; and

 

(3)                                 no amendment, waiver or supplement that
imposes any obligation upon the Collateral Agent or any Secured Debt
Representative or adversely affects the rights of the Collateral Agent or any
Secured Debt Representative, respectively, in its capacity as such will become
effective without the consent of the Collateral Agent or such Secured Debt
Representative, respectively.

 

(b)                                 Notwithstanding Section 7.1(a) but subject
to Sections 7.1(a)(2) and 7.1(a)(3):

 

(1)                                 any mortgage or other Security Document that
secures Second Lien Obligations (but not First Lien Obligations) may be amended
or supplemented with the approval of the Collateral Agent acting as directed in
writing by the Required Second Lien Debtholders, unless such amendment or
supplement would not be permitted under the terms of this Agreement or the other
First Lien Documents;

 

(2)                                 any mortgage or other Security Document that
secures Third Lien Obligations (but not First Lien Obligations or Second Lien
Obligations) may be amended or supplemented with the approval of the Collateral
Agent acting as directed in writing by the Required Third Lien Debtholders,
unless such amendment or supplement would not be permitted under the terms of
this Agreement, the other First Lien Documents or the other Second Lien
Documents;

 

(3)                                 any amendment or waiver of, or any consent
under, any provision of any First Lien Security Document will apply
automatically to any comparable provision of any comparable Second Lien Security
Document and any comparable Third Lien Security Document without the consent of
or notice to any Second Lien Secured Party or any Third Lien Secured Party and
without any action by the Borrower or any other Grantor or any holder of notes
or other Second Lien Secured Party or other Third Lien Secured Party;

 

(4)                                 any amendment or waiver of, or any consent
under, any provision of any Second Lien Security Document will apply
automatically to any comparable provision of any comparable Third Lien Security
Document without the consent of or notice to any Third Lien Secured Party and
without any action by the Borrower or any other Grantor or any holder of notes
or other Third Lien Secured Party; and

 

88

--------------------------------------------------------------------------------


 

(5)                                 any amendment or wavier of, or any consent
under, this Agreement will require the written consent of the Collateral Agent
(acting as directed by an Act of Required Secured Parties) and each of the
Secured Debt Representatives.

 

(c)                                  The Collateral Agent will not enter into
any amendment or supplement unless it has received an Officers’ Certificate to
the effect that such amendment or supplement will not result in a breach of any
provision or covenant contained in any of the Secured Debt Documents. Prior to
executing any amendment or supplement pursuant to this Section 7.1, the
Collateral Agent will be entitled to receive, upon request, an opinion of
counsel of the Borrower to the effect that the execution of such document is
authorized or permitted hereunder, and with respect to amendments adding
Collateral, an opinion of counsel of the Borrower addressing customary creation
and perfection, and if such additional Collateral consists of equity interests
of any Person which equity interests constitute certificated securities,
priority matters with respect to such additional Collateral (which opinion may
be subject to customary assumptions and qualifications).

 

SECTION 7.2        Voting.          In connection with any matter under this
Agreement requiring a vote of holders of Secured Debt, each Series of Secured
Debt will cast its votes in accordance with the Secured Debt Documents governing
such Series of Secured Debt. The amount of Secured Debt to be voted by a
Series of Secured Debt will equal (1) the aggregate principal amount of Secured
Debt held by such Series of Secured Debt (including outstanding letters of
credit whether or not then available or drawn), plus (2) other than in
connection with an exercise of remedies, the aggregate unfunded commitments to
extend credit which, when funded, would constitute Funded Debt of such Series of
Secured Debt. Following and in accordance with the outcome of the applicable
vote under its Secured Debt Documents, the Secured Debt Representative of each
Series of Secured Debt will cast all of its votes under that Series of Secured
Debt as a block in respect of any vote under this Agreement.

 

SECTION 7.3        Further Assurances; Insurance.

 

(a)                                The Borrower and each of the other Grantors
will do or cause to be done all acts and things that may be required, or that
the Collateral Agent from time to time may reasonably request, to assure and
confirm that the Collateral Agent holds, for the benefit of the Secured Parties,
duly created and enforceable and perfected Liens upon the Collateral, (including
any property or assets that are acquired or otherwise become, or are required by
any Secured Debt Document to become, Collateral after the date hereof), in each
case as contemplated by, and with the Lien priority required under, the Secured
Debt Documents.

 

(b)                                Upon the reasonable request of the Collateral
Agent or any Secured Debt Representative at any time and from time to time, the
Borrower and each of the other Grantors will promptly execute, acknowledge and
deliver such security documents, instruments, certificates, notices and other
documents, and take such other actions as may be reasonably required, or that
the Collateral Agent may reasonably request, to create, perfect, protect, assure
or enforce the Liens and benefits intended to be conferred, in each case as
contemplated by the Secured Debt Documents for the benefit of the Secured
Parties.

 

89

--------------------------------------------------------------------------------


 

(c)                                  Without limiting the provisions of the
Secured Debt Documents, the Borrower and the other Grantors will:

 

(1)                                 keep their properties adequately insured at
all times by financially sound and reputable insurers;

 

(2)                                 maintain such other insurance, to such
extent and against such risks (and with such deductibles, retentions and
exclusions), including fire and other risks insured against by extended coverage
and coverage for acts of terrorism, as is customary with companies in the same
or similar businesses operating in the same or similar locations, including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by them;

 

(3)                                 maintain such other insurance as may be
required by law;

 

(4)                                 maintain title insurance on all real
property Collateral owned by the Borrower or another Grantor insuring the
Collateral Agent’s Liens on that property, subject only to Liens permitted under
each of the Secured Debt Documents and other exceptions to title approved by the
Collateral Agent; provided, that title insurance need only be maintained on any
particular parcel of real property having a fair market value of less than
$1,000,000 if and to the extent title insurance is maintained in respect of
First Liens on that property; and

 

(5)                                 maintain such other insurance as may be
required by the Secured Debt Documents.

 

(d)                                 Upon the request of the Collateral Agent,
the Borrower and the other Grantors will furnish to the Collateral Agent full
information as to their property and liability insurance carriers.

 

(e)                                  All insurance policies required by Sections
7.3(c) (except for the insurance described in Section 7.3(c)(3)) above will:

 

(1)                                 provide that, with respect to third party
liability insurance, the Secured Parties, as a class, shall be named as
additional insureds, with a waiver of subrogation;

 

(2)                                 name the Collateral Agent as a loss payee
and additional insured;

 

(3)                                 provide that (x) no cancellation or
termination of such insurance and (y) no reduction in the limits of liability of
such insurance or other material change shall be effective until 30 days after
written notice is given by the insurers to the Collateral Agent of such
cancellation, termination, reduction or change;

 

(4)                                 waive all claims for insurance premiums or
commissions or additional premiums or assessments against the Secured Parties;
and

 

90

--------------------------------------------------------------------------------


 

(5)                                 waive any right of the insurers to setoff or
counterclaim or to make any other deductions, whether by way of attachment or
otherwise, as against the Secured Parties.

 

(f)                                   Upon the request of the Collateral Agent,
the Borrower and the other Grantors will permit the Collateral Agent or any of
its agents or representatives, at reasonable times and intervals upon reasonable
prior notice, to visit their offices and sites and inspect any of the Collateral
and to discuss matters relating to the Collateral with their respective officers
and independent public accountants. The Borrower and the other Grantors shall,
at any reasonable time and from time to time upon reasonable prior notice,
permit the Collateral Agent or any of its agents or representatives to examine
and make copies of and abstracts from the records and books of account of the
Borrower and the other Grantors and their Subsidiaries, all at the Borrower’s
expense.

 

SECTION 7.4        Perfection of Second Liens; Perfection of Third Liens.

 

(a)                                 Solely for purposes of perfecting the Second
Liens and the Third Liens of the Collateral Agent in its capacity as agent of
the Second Lien Secured Parties and the Second Lien Administrative Agent and as
agent of the Third Lien Secured Parties and the Trustee, in each case in any
portion of the Collateral in the possession or control of the Collateral Agent
(or its agents or bailees) as part of the First Liens on the Collateral,
including, without limitation, any instruments, goods, negotiable documents,
tangible chattel paper, certificated securities, securities accounts or money,
the Collateral Agent, the First Lien Secured Parties and the First Lien
Representatives hereby acknowledge that the Collateral Agent also holds such
property as gratuitous bailee for the benefit of the Collateral Agent for the
benefit of the Second Lien Secured Parties and the Second Lien Administrative
Agent (such bailment being intended, among other things, to satisfy the
requirements of Sections 8-106(d)(d), 8-301(a)(2) and 9-313(c) of the UCC) and
for the benefit of the Collateral Agent for the benefit of the Third Lien
Secured Parties and the Trustee (such bailment being intended, among other
things, to satisfy the requirements of Sections 8-106(d)(d), 8-301(a)(2) and
9-313(c) of the UCC). Solely with respect to any deposit accounts under the
control (within the meaning of Section 9-104 of the UCC) of the Collateral Agent
in its capacity as agent of the First Lien Secured Parties, the Collateral Agent
agrees to also hold control over such deposit accounts as gratuitous agent for
the benefit of the Second Lien Secured Parties and the Second Lien
Administrative Agent and as gratuitous agent for the benefit of the Third Lien
Secured Parties and the Trustee.

 

(b)                                 After the Discharge of First Lien
Obligations and prior to the Discharge of Second Lien Obligations, solely for
purposes of perfecting the Third Liens of the Collateral Agent in its capacity
as agent of the Third Lien Secured Parties and the Trustee, in any portion of
the Collateral in the possession or control of the Collateral Agent (or its
agents or bailees) as part of the Second Liens on the Collateral, including,
without limitation, any instruments, goods, negotiable documents, tangible
chattel paper, certificated securities, securities accounts or money, the
Collateral Agent, the Second Lien Secured Parties and the Second Lien
Administrative Agent hereby acknowledge that the Collateral Agent also holds
such property as gratuitous bailee for the benefit of the Collateral Agent for
the benefit of the Collateral Agent for the benefit of the Third Lien Secured
Parties and the Trustee (such bailment being intended, among other things, to
satisfy the requirements of Sections 8-106(d)(d), 8-301(a)(2) and 9-313(c)

 

91

--------------------------------------------------------------------------------


 

of the UCC). Solely with respect to any deposit accounts under the control
(within the meaning of Section 9-104 of the UCC) of the Collateral Agent in its
capacity as agent of the Second Lien Secured Parties, the Collateral Agent
agrees to also hold control over such deposit accounts as gratuitous agent for
the benefit of the Third Lien Secured Parties and the Trustee.

 

SECTION 7.5        Rights and Immunities of Secured Debt Representatives. The
Revolving Agent will be entitled to all of the rights, protections, immunities
and indemnities set forth in the Revolving Credit Agreement, the First Lien
Administrative Agent will be entitled to all of the rights, protections,
immunities and indemnities set forth in the First Lien Credit Agreement, the
Second Lien Administrative Agent will be entitled to all of the rights,
protections, immunities and indemnities set forth in the Second Lien Credit
Agreement, the Trustee will be entitled to all of the rights, protections,
immunities and indemnities set forth in the Indenture and any future Secured
Debt Representative will be entitled to all of the rights, protections,
immunities and indemnities set forth in the credit agreement, indenture or other
agreement governing the applicable Secured Debt with respect to which such
Person will act as representative, in each case as if specifically set forth
herein. In no event will any Secured Debt Representative be liable for any act
or omission on the part of the Grantors or the Collateral Agent hereunder.

 

SECTION 7.6        Successors and Assigns.

 

(a)                                Except as provided in Section 5.2, the
Collateral Agent may not, in its capacity as such, delegate any of its duties or
assign any of its rights hereunder, and any attempted delegation or assignment
of any such duties or rights will be null and void. All obligations of the
Collateral Agent hereunder will inure to the sole and exclusive benefit of, and
be enforceable by, each Secured Debt Representative and each present and future
holder of Secured Obligations, each of whom will be entitled to enforce this
Agreement as a third-party beneficiary hereof, and all of their respective
successors and assigns.

 

(b)                                Neither the Borrower nor any other Grantor
may delegate any of its duties or assign any of its rights hereunder, and any
attempted delegation or assignment of any such duties or rights will be null and
void. All obligations of the Borrower and the other Grantors hereunder will
inure to the sole and exclusive benefit of, and be enforceable by, the
Collateral Agent, each Secured Debt Representative and each present and future
holder of Secured Obligations, each of whom will be entitled to enforce this
Agreement as a third-party beneficiary hereof, and all of their respective
successors and assigns.

 

SECTION 7.7        Delay and Waiver. No failure to exercise, no course of
dealing with respect to the exercise of, and no delay in exercising, any right,
power or remedy arising under this Agreement or any of the other Security
Documents will impair any such right, power or remedy or operate as a waiver
thereof. No single or partial exercise of any such right, power or remedy will
preclude any other or future exercise thereof or the exercise of any other
right, power or remedy. The remedies herein are cumulative and are not exclusive
of any remedies provided by law.

 

92

--------------------------------------------------------------------------------


 

SECTION 7.8 Notices. Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses:

 

If to the Collateral Agent:

Wilmington Trust, National Association

 

Rodney Square North

 

1100 North Market Street

 

Wilmington, DE 19890

 

Attention: Corporate Capital

 

Markets — Alion Science and

 

Technology Corporation

 

Telephone: (302) 636-6410

 

Fax: (302) 636-4145

 

 

If to the Borrower or any other Grantor:

Alion Science and Technology Corporation

 

1750 Tysons Boulevard, Suite 1300

 

McLean, VA 22102

 

Fax: (703) 714-6511

 

 

If to the Revolving Agent:

Wells Fargo Bank, National Association

 

c/o Wells Fargo Capital Finance

 

6th Floor, South Tower

 

1753 Pinnacle Drive

 

McLean, VA 22102

 

Attention: David Marin

 

 

If to the First Lien Administrative Agent:

Goldman Sachs Lending Partners LLC

 

200 West Street

 

New York, NY 10282-2198

 

Telephone: (972) 368-2579

 

Fax: (212) 428-9270

 

 

If to the Second Lien Administrative Agent:

Wilmington Trust, National Association

 

Rodney Square North

 

1100 North Market Street

 

Wilmington, DE 19890

 

Attention: Corporate Capital

 

Markets — Alion Science and

 

Technology Corporation

 

Telephone: (302) 636-6410

 

Fax: (302) 636-4145

 

93

--------------------------------------------------------------------------------


 

If to the Trustee:

Wilmington Trust, National Association

 

Rodney Square North

 

1100 North Market Street

 

Wilmington, DE 19890

 

Attention: Corporate Capital

 

Markets — Alion Science and

 

Technology Corporation

 

Telephone: (302) 636-6410

 

Fax: (302) 636-4145

 

and if to any other Secured Debt Representative, to such address as it may
specify by written notice to the parties named above.

 

All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, sent by facsimile or sent by overnight air
courier guaranteeing next day delivery, to the relevant address set forth above
or, as to holders of Secured Debt, its address shown on the register kept by the
office or agency where the relevant Secured Debt may be presented for
registration of transfer or for exchange. To the extent applicable, any notice
or communication will also be so mailed to any Person described in § 313(c) of
the Trust Indenture Act of 1939, as amended, to the extent required thereunder.
Failure to mail a notice or communication to a holder of Secured Debt or any
defect in it will not affect its sufficiency with respect to other holders of
Secured Debt.

 

A notice or communication that is delivered as described in the preceding
paragraph shall be deemed to be given or made upon the earlier to occur of
(i) actual receipt by the relevant party thereto and (ii)(A) if mailed, four
Business Days after deposit in the mails, postage prepaid, (B) if delivered by
facsimile, when sent and receipt has been confirmed by telephone, (C) if
delivered by overnight air courier, the next Business Day.

 

SECTION 7.9 Notice Following Discharge of First Lien Obligations and Discharge
of Second Lien Obligations. Promptly following the Discharge of First Lien
Obligations with respect to one or more Series of First Lien Debt, each First
Lien Representative with respect to each applicable Series of First Lien Debt
that is so discharged will provide written notice of such discharge to the
Collateral Agent and to each other Secured Debt Representative. Promptly
following the Discharge of Second Lien Obligations, the Second Lien
Administrative Agent will provide written notice of such discharge to the
Collateral Agent and to each other Secured Debt Representative.

 

SECTION 7.10                   Entire Agreement. This Agreement states the
complete agreement of the parties relating to the undertaking of the Collateral
Agent set forth herein and supersedes all oral negotiations and prior writings
in respect of such undertaking.

 

SECTION 7.11                   Compensation; Expenses. The Grantors jointly and
severally agree to pay, promptly upon demand:

 

94

--------------------------------------------------------------------------------


 

(1)                                 such compensation to the Collateral Agent
and its agents as the Borrower, the First Lien Representatives (or, following
the Discharge of First Lien Obligations, the Second Lien Administrative Agent)
and the Collateral Agent may agree in writing from time to time;

 

(2)                                 all reasonable and documented out-of-pocket
costs and expenses incurred by the Collateral Agent and its agents in the
preparation, execution, delivery, filing, recordation, administration or
enforcement of this Agreement or any other Security Document or any consent,
amendment, waiver or other modification relating hereto or thereto;

 

(3)                                 all reasonable and documented out-of-pocket
fees, expenses and disbursements of legal counsel and any auditors, accountants,
consultants or appraisers or other professional advisors and agents engaged by
the Collateral Agent or any Secured Debt Representative incurred in connection
with the negotiation, preparation, closing, administration, performance or
enforcement of this Agreement and the other Security Documents or any consent,
amendment, waiver or other modification relating hereto or thereto and any other
document or matter requested by the Borrower or any other Grantor;

 

(4)                                 all reasonable and documented out-of-pocket
costs and expenses incurred by the Collateral Agent and its agents in creating,
perfecting, preserving, releasing or enforcing the Collateral Agent’s Liens on
the Collateral, including filing and recording fees, expenses and taxes, stamp
or documentary taxes, search fees, and title insurance premiums;

 

(5)                                 all other reasonable and documented
out-of-pocket costs and expenses incurred by the Collateral Agent and its agents
in connection with the negotiation, preparation and execution of the Security
Documents and any consents, amendments, waivers or other modifications thereto
and the transactions contemplated thereby or the exercise of rights or
performance of obligations by the Collateral Agent thereunder; and

 

(6)                                 after the occurrence and during the
continuance of any Secured Debt Default, all reasonable and documented
out-of-pocket costs and expenses incurred by the Collateral Agent, its agents
and any Secured Debt Representative in connection with the preservation,
collection, foreclosure or enforcement of the Collateral subject to the Security
Documents or any interest, right, power or remedy of the Collateral Agent or in
connection with the collection or enforcement of any of the Secured Obligations
or the proof, protection, administration or resolution of any claim based upon
the Secured Obligations in any Insolvency or Liquidation Proceeding, including
all fees and disbursements of attorneys, accountants, auditors, consultants,
appraisers and other professionals engaged by the Collateral Agent, its agents
or any Secured Debt Representative.

 

The agreements in this Section 7.11 will survive repayment of all other Secured
Obligations and the removal or resignation of the Collateral Agent.

 

95

--------------------------------------------------------------------------------


 

SECTION 7.12                   Indemnity.

 

(a)                                 The Grantors jointly and severally agree to
defend, indemnify, pay and hold harmless the Collateral Agent, each Secured Debt
Representative and each of their respective Affiliates and each and all of their
respective directors, officers, partners, members, trustees, employees,
attorneys, advisors and agents, and (in each case) their respective heirs,
representatives, successors and assigns (each of the foregoing, an “Indemnitee”)
from and against any and all Indemnified Liabilities; provided, no Indemnitee
will be entitled to indemnification hereunder with respect to any Indemnified
Liability to the extent such Indemnified Liability is found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee.

 

(b)                                 All amounts due under this Section 7.12 will
be payable upon demand.

 

(c)                                  To the extent that the undertakings to
defend, indemnify, pay and hold harmless set forth in Section 7.12(a) may be
unenforceable in whole or in part because they violate any law or public policy,
each of the Grantors will contribute the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Indemnitees or any of them.

 

(d)                                 No Grantor will ever assert any claim
against any Indemnitee, on any theory of liability, for any lost profits or
special, indirect or consequential damages or (to the fullest extent a claim for
punitive damages may lawfully be waived) any punitive damages arising out of, in
connection with, or as a result of, this Agreement or any other Security
Document or any agreement or instrument or transaction relating in any respect
to any Indemnified Liability, and each of the Grantors hereby forever waives,
releases and agrees not to sue upon any claim for any such lost profits or
special, indirect, consequential or (to the fullest extent lawful) punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

(e)                                  The agreements in this Section 7.12 will
survive repayment of all other Secured Obligations and the removal or
resignation of the Collateral Agent.

 

SECTION 7.13                   Severability. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. The parties
hereto shall endeavor in good-faith negotiations to replace any invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.14                   Section Headings. The section headings and Table
of Contents used in this Agreement are for convenience of reference only and are
not to affect the construction hereof or be taken into consideration in the
interpretation hereof.

 

96

--------------------------------------------------------------------------------


 

SECTION 7.15                   Obligations Secured. All obligations of the
Grantors set forth in or arising under this Agreement will be Secured
Obligations and are secured by all Liens granted by the Security Documents.

 

SECTION 7.16                   Governing Law. THIS AGREEMENT AND ANY DISPUTE,
CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER
ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT
GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE
LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR PRIORITY OF THE
SECURITY INTERESTS).

 

SECTION 7.17                   Consent to Jurisdiction. All judicial proceedings
brought against any party hereto arising out of or relating to this Agreement
shall be brought in any state or federal court of competent jurisdiction sitting
in the Borough of Manhattan in the City of New York (other than with respect to
actions by any Secured Party in respect of rights under any Security Document
governed by laws other than the laws of the State of New York or with respect to
any Collateral subject thereto). By executing and delivering this Agreement,
each Grantor, for itself and in connection with its properties, irrevocably:

 

(1)                                 accepts generally and unconditionally the
exclusive jurisdiction and venue of such courts;

 

(2)                                 waives any defense of forum non conveniens;

 

(3)                                 agrees that service of all process in any
such proceeding in any such court may be made by registered or certified mail,
return receipt requested, to such party at its address provided in accordance
with Section 7.8;

 

(4)                                 agrees that service as provided in clause
(3) above is sufficient to confer personal jurisdiction over such party in any
such proceeding in any such court and otherwise constitutes effective and
binding service in every respect;

 

(5)                                 agrees that each party hereto retains the
right to serve process in any other manner permitted by law; and

 

(6)                                 agrees that each party hereto (other than
the Grantors) retains the right to bring proceedings against any party in the
courts of any other jurisdiction.

 

By executing and delivering this Agreement, the Collateral Agent and each
Secured Debt Representative irrevocably:

 

(1)                                 waives any defense of forum non conveniens
with respect to any judicial proceeding arising out of or relating to this
Agreement brought in any state or federal court of competent jurisdiction
sitting in the Borough of Manhattan in the City of New York;

 

97

--------------------------------------------------------------------------------


 

(2)                                 agrees that service of all process in any
such proceeding in such court may be made by registered or certified mail,
return receipt requested, to such party at its address provided in accordance
with Section 7.8;

 

(3)                                 agrees that service as provided in clause
(2) above is sufficient to confer personal jurisdiction over such party in any
such proceeding in such court and otherwise constitutes effective and binding
service in every respect; and

 

(4)                                 agrees that each party hereto retains the
right to serve process in any other manner permitted by law.

 

Nothing in this Agreement shall affect any right that any Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Secured Debt Documents against the Borrower, any other Grantor or
their respective properties in the courts of any jurisdiction.

 

SECTION 7.18                   Waiver of Jury Trial. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH PARTY HERETO FURTHER REPRESENTS
AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

 

SECTION 7.19                   Counterparts. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by facsimile or other electronic imaging means), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g. “pdf” or “tif” format) shall be
effective as delivery of a manually executed counterpart hereof.

 

SECTION 7.20                   Grantors and Additional Grantors. The Borrower
represents and warrants that each Person who is a Grantor on the date hereof has
duly executed this Agreement. The Borrower will cause each Person that hereafter
becomes a Grantor or is required by any Secured Debt Document to become a party
to this Agreement to become a party to this Agreement, for all purposes of this
Agreement, by causing such Person to execute and deliver to the Collateral Agent
an Intercreditor Joinder, whereupon such Person will be bound by

 

98

--------------------------------------------------------------------------------


 

the terms hereof to the same extent as if it had executed and delivered this
Agreement as of the date hereof. The Borrower shall promptly provide each
Secured Debt Representative with a copy of each Intercreditor Joinder executed
and delivered pursuant to this Section 7.20; provided, however, that the failure
to so deliver a copy of the Intercreditor Joinder to any then existing Secured
Debt Representative shall not affect the inclusion of such Person as a Grantor
if the other requirements of this Section 7.20 are complied with.

 

SECTION 7.21                   Continuing Nature of this Agreement.

 

(a)                                 This Agreement, including the subordination
provisions hereof and the trusts created hereby, will be reinstated if at any
time any payment or distribution in respect of any of the First Lien Obligations
is rescinded or must otherwise be returned in an Insolvency or Liquidation
Proceeding or otherwise by any First Lien Secured Party or First Lien
Representative or any representative of any such party (whether by demand,
settlement, litigation or otherwise). In the event that all or any part of a
payment or distribution made with respect to the First Lien Obligations is
recovered from any First Lien Secured Party or any First Lien Representative in
an Insolvency or Liquidation Proceeding or otherwise, any payment or
distribution received by any Second Lien Secured Party or the Second Lien
Administrative Agent with respect to the Second Lien Obligations or by any Third
Lien Secured Party or the Trustee with respect to the Third Lien Obligations, as
the case may be, from the proceeds of any Collateral or any title insurance
policy required by any real property mortgage at any time after the date of the
payment or distribution that is so recovered, whether pursuant to a right of
subrogation or otherwise, will be delivered by the Second Lien Administrative
Agent, such Second Lien Secured Party, the Trustee or such Third Lien Secured
Party, as the case may be, to the Collateral Agent, for the account of the First
Lien Secured Parties to be applied in accordance with Section 3.4. Until so
delivered, such proceeds will be held by the Second Lien Administrative Agent,
such Second Lien Secured Party, the Trustee or such Third Lien Secured Party, as
the case may be, for the benefit of the First Lien Secured Parties.

 

(b)                                  Subject to Section 7.21(a), this Agreement,
including the subordination provisions hereof and the trusts created hereby,
will be reinstated if at any time any payment or distribution in respect of any
of the Second Lien Obligations is rescinded or must otherwise be returned in an
Insolvency or Liquidation Proceeding or otherwise by any Second Lien Secured
Party or the Second Lien Administrative Agent or any representative of any such
party (whether by demand, settlement, litigation or otherwise). In the event
that all or any part of a payment or distribution made with respect to the
Second Lien Obligations is recovered from any Second Lien Secured Party or the
Second Lien Administrative Agent in an Insolvency or Liquidation Proceeding or
otherwise, any payment or distribution received by any Third Lien Secured Party
or the Trustee with respect to the Third Lien Obligations, as the case may be,
from the proceeds of any Collateral or any title insurance policy required by
any real property mortgage at any time after the date of the payment or
distribution that is so recovered, whether pursuant to a right of subrogation or
otherwise, will be delivered by the Trustee or such Third Lien Secured Party, as
the case may be, to the Collateral Agent, for the account of the Second Lien
Secured Parties to be applied in accordance with Section 3.4. Until so
delivered, such proceeds will be held by the Trustee or such Third Lien Secured
Party, as the case may be, for the benefit of the Second Lien Secured Parties.

 

99

--------------------------------------------------------------------------------


 

SECTION 7.22                   Insolvency. This Agreement will be applicable
both before and after the commencement of any Insolvency or Liquidation
Proceeding by or against the Borrower or any other Grantor. The relative rights,
as provided for in this Agreement, will continue after the commencement of any
such Insolvency or Liquidation Proceeding on the same basis as prior to the date
of the commencement of any such case, as provided in this Agreement.

 

SECTION 7.23                   Confidentiality. The Collateral Agent will keep
confidential all non-public information regarding Borrower and its Subsidiaries,
Affiliates and their businesses that is identified as such by Borrower or which
by its nature would be deemed confidential information by a reasonable person.
The Collateral Agent shall be considered to have complied with its obligation to
do so if it has exercised the same degree of care to maintain the
confidentiality of such information as it would accord to its own confidential
information. Notwithstanding the foregoing, the Collateral Agent may disclose
such information to any Secured Party and the Collateral Agent may make
(i) disclosures of such information to Affiliates of any such Secured Party and
to their respective officers, directors, partners, members, employees, legal
counsel, independent auditors and other advisors, experts or agents who need to
know such information and on a confidential basis (and to other Persons
authorized by a Secured Party to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 7.23), (ii) disclosures in connection with the exercise of any
remedies or enforcement of any rights hereunder or under any Secured Debt
Document, (iii) disclosures made pursuant to the order of any court or
administrative agency or a judicial, administrative or legislative body or
committee or in any pending legal or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process (in which case the
Collateral Agent agrees to inform Borrower promptly thereof to the extent not
prohibited by law), (iv) disclosures made upon the request or demand of any
regulatory or quasi-regulatory authority purporting to have jurisdiction over
the Collateral Agent or any of its Affiliates, (v) disclosures of information
received by the Collateral Agent on a non-confidential basis from a source
(other than Borrower or any of Borrower’s Affiliates, advisors, employees,
directors, accountants, attorneys, agents or other representatives) not known by
the Collateral Agent to be prohibited from disclosing such information to the
Collateral Agent by a legal, contractual or fiduciary obligation,
(vi) disclosures of such information to the extent that such information is
publicly available or becomes publicly available other than by reason of
improper disclosure in violation of this Section 7.23, (vii) disclosures to the
extent that such information was acquired after the date hereof and at such time
was already in the Collateral Agent’s possession (and disclosure by the
Collateral Agent is not otherwise prohibited by a contractual obligation) or is
independently developed by the Collateral Agent (from information not otherwise
prohibited from being disclosed pursuant to a separate contractual obligation),
(viii) disclosures to the extent reasonably required in connection with any
litigation or proceeding (including any Insolvency or Liquidation Proceeding) to
which the Collateral Agent or any of its Affiliates may be party,
(ix) disclosures as expressly permitted under the terms of any other document or
agreement regarding confidentiality to which any of the Grantors is a party or
is deemed a party with the Collateral Agent and (x) disclosures for purposes of
establishing a “due diligence” defense.

 

SECTION 7.24                   Other Capacities. All references to any of the
Secured Parties in this Agreement refer to such Secured Parties only in their
respective capacities as First Lien Secured Parties, Second Lien Secured Parties
or Third Lien Secured Parties, as applicable. For

 

100

--------------------------------------------------------------------------------


 

the avoidance of doubt, except as otherwise explicitly provided herein, this
Agreement shall only govern the actions taken by each of the Secured Parties in
their respective capacities as First Lien Secured Parties, Second Lien Secured
Parties or Third Lien Secured Parties and nothing in this Agreement shall be
construed to restrict, prevent, govern, affect or otherwise apply to any of the
Secured Parties’ actions, omissions, rights, privileges, benefits, duties, or
obligations in any capacity other than in their respective capacities as First
Lien Secured Parties, Second Lien Secured Parties or Third Lien Secured Parties.

 

[Remainder of page intentionally left blank.]

 

101

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
to be executed by their respective officers or representatives as of the day and
year first above written.

 

 

ALION SCIENCE AND TECHNOLOGY

 

     CORPORATION, as Borrower

 

 

 

 

By:

/s/ Barry Broadus

 

 

Name:

Barry Broadus

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ALION — BMH CORPORATION

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

 

 

 

 

 

ALION — CATI CORPORATION

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

 

 

 

 

 

ALION — IPS CORPORATION

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

 

 

 

 

 

ALION — JJMA CORPORATION

 

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

ALION — METI CORPORATION

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

 

 

 

 

 

 

 

ALION INTERNATIONAL CORPORATION

 

 

 

By:

/s/ Stacy Mendler

 

 

Name:

Stacy Mendler

 

 

Title:

President

 

 

 

 

 

 

 

 

 

WASHINGTON CONSULTING, INC.

 

 

 

By:

/s/ Kevin Boyle

 

 

Name:

Kevin Boyle

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

WASHINGTON CONSULTING GOVERNMENT

 

       SERVICES, INC.

 

 

 

By:

/s/ Christiane Lourenco

 

 

Name:

Christiane Lourenco

 

 

Title:

Secretary

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS

 

LLC,

 

as First Lien Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Robert Ehudin

 

 

Authorized Signatory

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL

 

ASSOCIATION,

 

as Second Lien Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Renee Kuhl

 

 

Renee Kuhl

 

 

Vice President

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

      ASSOCIATION,

 

      as Revolving Agent

 

 

 

 

 

 

 

By:

/s/ Marc Grossman

 

 

Name:

Marc Grossman

 

 

Title:

SVP

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL

 

     ASSOCIATION, as Trustee under the Indenture

 

 

 

 

 

 

 

By:

/s/ Timothy P. Mowdy

 

 

Name:

Timothy P. Mowdy

 

 

Title:

Administrative Vice President

 

 

 

 

WILMINGTON TRUST, NATIONAL

 

       ASSOCIATION, as Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Timothy P. Mowdy

 

 

Name:

Timothy P. Mowdy

 

 

Title:

Administrative Vice President

 

[Signature Page to Intercreditor Agreement]

 

--------------------------------------------------------------------------------


 

[EXHIBIT A to Intercreditor Agreement]

 

[FORM OF]

REFINANCING SECURED DEBT DESIGNATION

 

Reference is made to the Intercreditor Agreement dated as of August 18, 2014 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) among Alion Science and
Technology Corporation (the “Borrower”), the other Grantors from time to time
party thereto, Wells Fargo Bank, National Association, as Revolving Agent under
the Revolving Credit Agreement (as defined therein), Goldman Sachs Lending
Partners LLC, as First Lien Administrative Agent under the First Lien Credit
Agreement (as defined therein), Wilmington Trust, National Association, as
Second Lien Administrative Agent under the Second Lien Credit Agreement (as
defined therein), Wilmington Trust, National Association, as Trustee under the
Indenture (as defined therein) and Wilmington Trust, National Association, as
Collateral Agent. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Intercreditor Agreement. This Refinancing
Secured Debt Designation is being executed and delivered in order to designate
secured debt that refinances in whole the First Lien Credit Agreement, the
Revolving Credit Agreement, the Second Lien Credit Agreement or the Notes as
either First Lien Debt, Second Lien Debt or Third Lien Debt, as applicable,
entitled to the benefit of the Intercreditor Agreement.

 

The undersigned, the duly appointed [specify title] of the [Borrower] hereby
certifies on behalf of the [Borrower] that:

 

(A)           [insert name of the Borrower or other Grantor] intends to incur
secured debt that refinances in whole or in part (subject to any applicable
restrictions in the Secured Debt Documents) [select appropriate alternate] [the
First Lien Credit Agreement,] [the Revolving Credit Agreement,] [the Second Lien
Credit Agreement] [the Notes,] (“Refinancing Secured Debt”) which will be
[select appropriate alternative] [First Lien Debt permitted by each applicable
Secured Debt Document to be secured by a First Lien equally and ratably with all
previously existing and future First Lien Debt], [Second Lien Debt permitted by
each applicable Secured Debt Document to be secured by a Second Lien equally and
ratably with all previously existing and future Second Lien Debt] or [Third Lien
Debt permitted by each applicable Secured Debt Document to be secured with a
Third Lien equally and ratably with all previously existing and future Third
Lien Debt];

 

(B)           the name and address of the Secured Debt Representative for the
Refinancing Secured Debt for purposes of Section 7.8 of the Intercreditor
Agreement is:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

EXHIBIT A

 

--------------------------------------------------------------------------------


 

 

Fax:

 

 

 

(C)          Each of the Borrower and each other Grantor has duly authorized,
executed (if applicable) and recorded (or caused to be recorded) in each
appropriate governmental office all relevant filings and recordations to ensure
that the Refinancing Secured Debt is secured by the Collateral in accordance
with the Security Documents;

 

(D)          Attached as Exhibit 1 hereto is a Reaffirmation Agreement duly
executed by the Borrower and each other Grantor and Guarantor, and

 

(E)           the Borrower has caused a copy of this Refinancing Secured Debt
Designation and the related Intercreditor Joinder to be delivered to each
existing Secured Debt Representative.

 

IN WITNESS WHEREOF, the Borrower has caused this Refinancing Secured Debt
Designation to be duly executed by the undersigned officer as of
               , 20   .

 

 

 

ALION SCIENCE AND TECHNOLOGY

 

CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

ACKNOWLEDGEMENT OF RECEIPT

 

The undersigned, the duly appointed Collateral Agent under the Intercreditor
Agreement, hereby acknowledges receipt of an executed copy of this Refinancing
Secured Debt Designation.

 

 

WILMINGTON TRUST, NATIONAL

 

ASSOCIATION

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

EXHIBIT A-2

--------------------------------------------------------------------------------


 

EXHIBIT 1 TO ADDITIONAL SECURED DEBT DESIGNATION

 

[FORM OF]

 

REAFFIRMATION AGREEMENT

 

Reference is made to the Intercreditor Agreement dated as of August 18, 2014 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) among Alion Science and
Technology Corporation (the “Borrower”), the other Grantors from time to time
party thereto, Wells Fargo Bank, National Association, as Revolving Agent under
the Revolving Credit Agreement (as defined therein), Goldman Sachs Lending
Partners LLC, as First Lien Administrative Agent under the First Lien Credit
Agreement (as defined therein), Wilmington Trust, National Association, as
Second Lien Administrative Agent under the Second Lien Credit Agreement (as
defined therein), Wilmington Trust, National Association, as Trustee under the
Indenture (as defined therein), and Wilmington Trust, National Association, as
Collateral Agent. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Intercreditor Agreement. This Reaffirmation
Agreement is being executed and delivered as of         , 20     in connection
with a Refinancing Secured Debt Designation of even date herewith which
Refinancing Secured Debt Designation has designated secured debt that refinances
in whole the First Lien Credit Agreement, the Revolving Credit Agreement, the
Second Lien Credit Agreement or the Notes, as applicable, as either First Lien
Debt, Second Lien Debt or Third Lien Debt, as applicable, entitled to the
benefit of the Intercreditor Agreement.

 

Each of the undersigned hereby consents to the designation of secured
refinancing debt as [First/Second/Third] Lien Debt as set forth in the
Refinancing Secured Debt Designation of even date herewith and hereby confirms
its respective guarantees, pledges, grants of security interests and other
obligations, as applicable, under and subject to the terms of each of the
[First/Second/Third] Lien Documents to which it is party, and agrees that,
notwithstanding the designation of such refinancing indebtedness or any of the
transactions contemplated thereby, such guarantees, pledges, grants of security
interests and other obligations, and the terms of each [First/Second/Third] Lien
Document to which it is a party, are not impaired or adversely affected in any
manner whatsoever and shall continue to be in full force and effect and such
additional secured debt shall be entitled to all of the benefits of such
[First/Second/Third] Lien Documents.

 

Governing Law and Miscellaneous Provisions. The provisions of Article 7 of the
Intercreditor Agreement will apply with like effect to this Reaffirmation
Agreement.

 

EXHIBIT A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Reaffirmation
Agreement to be duly executed as of the date written above.

 

 

[names of Grantors and Guarantors]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

EXHIBIT A-4

--------------------------------------------------------------------------------


 

[EXHIBIT B to Intercreditor Agreement]

 

[FORM OF]

INTERCREDITOR JOINDER — REFINANCING DEBT

 

Reference is made to the Intercreditor Agreement dated as of August 18, 2014 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) among Alion Science and
Technology Corporation (the “Borrower”), the other Grantors from time to time
party thereto, Wells Fargo Bank, National Association, as Revolving Agent under
the Revolving Credit Agreement (as defined therein), Goldman Sachs Lending
Partners LLC, as First Lien Administrative Agent under the First Lien Credit
Agreement (as defined therein), Wilmington Trust, National Association, as
Second Lien Administrative Agent under the Second Lien Credit Agreement (as
defined therein), Wilmington Trust, National Association, as Trustee under the
Indenture (as defined therein) and Wilmington Trust, National Association, as
Collateral Agent. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Intercreditor Agreement. This Intercreditor
Joinder is being executed and delivered pursuant to the Intercreditor Agreement
as a condition precedent to the debt for which the undersigned is acting as
agent being entitled to the benefits of being refinancing secured debt under the
Intercreditor Agreement.

 

1.            Joinder. The undersigned,                       , a              ,
(the “New Representative”) as [revolving agent/first lien administrative
agent/second lien administrative agent/trustee] under that certain [described
applicable indenture, credit agreement or other document governing the
refinancing secured debt] hereby agrees to become party under the Intercreditor
Agreement for all purposes thereof on the terms set forth therein, and to be
bound by the terms of the Intercreditor Agreement as fully as if the undersigned
had executed and delivered the Intercreditor Agreement as of the date thereof.

 

2.             Lien Sharing and Priority Confirmation.

 

[Option A: to be used if Additional Debt is Third Lien Debt] The undersigned New
Representative, on behalf of itself and each holder of Obligations in respect of
the Third Lien Debt hereby agrees, for the enforceable benefit of all holders of
each current and future Series of Secured Debt, each current and future First
Lien Representative, the Second Lien Administrative Agent and each current and
future First Lien Secured Party, Second Lien Secured Party and Third Lien
Secured Party and as a condition to being treated as Secured Debt under the
Intercreditor Agreement that:

 

(a)           as provided by Section 2.12 of the Intercreditor Agreement, all
Third Lien Obligations will be and are secured equally and ratably by all Third
Liens at any time granted by the Borrower or any other Grantor to secure any
Obligations in respect of any Third Lien Obligation, and that all such Third
Liens will be enforceable by the Collateral Agent for the benefit of all Third
Lien Secured Parties equally and ratably; provided, however, that
notwithstanding the foregoing, this provision will not be violated with respect
to any particular Collateral and any particular Third Lien Debt if the Secured
Debt Documents in

 

EXHIBIT B

 

--------------------------------------------------------------------------------


 

respect thereof prohibit the Trustee from accepting the benefit of a Lien on any
particular asset or property or the Trustee otherwise expressly declines in
writing to accept the benefit of a Lien on such asset or property;

 

(b)           the New Representative and each holder of Obligations in respect
of Third Lien Debt are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Third Liens and the order of
application of proceeds from the enforcement of Third Liens; and

 

(c)           the Collateral Agent shall perform its obligations under the
Intercreditor Agreement and the other Security Documents. [or]

 

[Option B: to be used if Additional Debt is Second Lien Debt] The undersigned
New Representative, on behalf of itself and each holder of Obligations in
respect of the Second Lien Debt hereby agrees, for the enforceable benefit of
all holders of each current and future Series of Secured Debt, each current and
future First Lien Representative, the Trustee and each current and future First
Lien Secured Party, Second Lien Secured Party and Third Lien Secured Party and
as a condition to being treated as Secured Debt under the Intercreditor
Agreement that:

 

(a)           as provided by Section 2.12 of the Intercreditor Agreement, all
Second Lien Obligations will be and are secured equally and ratably by all
Second Liens at any time granted by the Borrower or any other Grantor to secure
any Obligations in respect of any Second Lien Obligation, whether or not upon
property otherwise constituting collateral for such Second Lien Obligation, and
that all such Second Liens will be enforceable by the Collateral Agent for the
benefit of all Second Lien Secured Parties equally and ratably; provided,
however, that notwithstanding the foregoing, this provision will not be violated
with respect to any particular Collateral and any particular Second Lien Debt if
the Secured Debt Documents in respect thereof prohibit the Second Lien
Administrative Agent from accepting the benefit of a Lien on any particular
asset or property or the Second Lien Administrative Agent otherwise expressly
declines in writing to accept the benefit of a Lien on such asset or property;

 

(b)           the New Representative and each holder of Obligations in respect
of Second Lien Debt are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Second Liens and the order
of application of proceeds from the enforcement of Second Liens; and

 

(c)           the Collateral Agent shall perform its obligations under the
Intercreditor Agreement and the other Security Documents. [or]

 

[Option C: to be used if Additional Debt is First Lien Debt] [The undersigned
New Representative, on behalf of itself and each holder of Obligations in
respect of the Series of First Lien Debt for which the undersigned is acting as
First Lien Representative hereby agrees, for the enforceable benefit of all
holders of each existing and future Series of Secured Debt, the Second Lien
Administrative Agent, the Trustee, each other existing and future First Lien
Representative and each current and future First Lien Secured Party, Second Lien
Secured Party and Third Lien

 

EXHIBIT B-2

--------------------------------------------------------------------------------


 

Secured Party and as a condition to being treated as Secured Debt under the
Intercreditor Agreement that:

 

(a)           as provided by Section 2.12 of the Intercreditor Agreement,
without affecting the payment priority set forth in Section 3.4 of the
Intercreditor Agreement, all First Lien Obligations will be and are secured
equally and ratably by all First Liens at any time granted by the Borrower or
any other Grantor to secure any Obligations in respect of any Series of First
Lien Debt, whether or not upon property otherwise constituting collateral for
such Series of First Lien Debt, and that all such First Liens will be
enforceable by the Collateral Agent for the benefit of all First Lien Secured
Parties equally and ratably; provided, however, that notwithstanding the
foregoing, (x) this provision will not be violated with respect to any
particular Collateral and any particular Series of First Lien Debt if the
Secured Debt Documents in respect thereof prohibit the applicable First Lien
Representative from accepting the benefit of a Lien on any particular asset or
property or such First Lien Representative otherwise expressly declines in
writing to accept the benefit of a Lien on such asset or property and (y) this
provision will not be violated with respect to any particular Hedging
Obligations or Bank Product Obligations if the Hedge Agreement or agreement
giving rise to Bank Product Obligations prohibits the applicable Hedge Provider
or Bank Product Provider from accepting the benefit of a Lien on any particular
asset or property or such Hedge Provider or Bank Product Provider otherwise
expressly declines in writing to accept the benefit of a Lien on such asset or
property;

 

(b)           the New Representative and each holder of Obligations in respect
of the Series of First Lien Debt for which the undersigned is acting as First
Lien Representative are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of First Liens and the order of
application of proceeds from the enforcement of First Liens; and

 

(c)           the Collateral Agent shall perform its obligations under the
Intercreditor Agreement and the other Security Documents.]

 

3.            Governing Law and Miscellaneous Provisions. The provisions of
Article 7 of the Intercreditor Agreement will apply with like effect to this
Intercreditor Joinder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Joinder to
be executed by their respective officers or representatives as of
                         , 20      .

 

 

[Insert name of the New Representative]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

EXHIBIT B-3

--------------------------------------------------------------------------------


 

The Collateral Agent hereby acknowledges receipt of this Intercreditor Joinder
and agrees to act as Collateral Agent for the New Representative and the holders
of the Obligations represented thereby:

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

EXHIBIT B-4

--------------------------------------------------------------------------------


 

[EXHIBIT C

to Intercreditor Agreement]

 

[FORM OF]

INTERCREDITOR JOINDER — ADDITIONAL GRANTOR

 

Reference is made to the Intercreditor Agreement dated as of August 18, 2014 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) among Alion Science and
Technology Corporation (the “Borrower”), the other Grantors from time to time
party thereto, Wells Fargo Bank, National Association, as Revolving Agent under
the Revolving Credit Agreement (as defined therein), Goldman Sachs Lending
Partners LLC, as First Lien Administrative Agent under the First Lien Credit
Agreement (as defined therein), Wilmington Trust, National Association, as
Second Lien Administrative Agent under the Second Lien Credit Agreement (as
defined therein), Wilmington Trust, National Association, as Trustee under the
Indenture (as defined therein) and Wilmington Trust, National Association, as
Collateral Agent. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Intercreditor Agreement. This Intercreditor
Joinder is being executed and delivered pursuant to Section 7.20 of the
Intercreditor Agreement.

 

1.             Joinder. The undersigned,                               , a
              , hereby agrees to become party as a Grantor under the
Intercreditor Agreement for all purposes thereof on the terms set forth therein,
and to be bound by the terms of the Intercreditor Agreement as fully as if the
undersigned had executed and delivered the Intercreditor Agreement as of the
date thereof.

 

2.             Governing Law and Miscellaneous Provisions. The provisions of
Article 7 of the Intercreditor Agreement will apply with like effect to this
Intercreditor Joinder.

 

EXHIBIT C

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Joinder to
be executed by their respective officers or representatives as of
                     , 20            .

 

 

[
                                                                                          ]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

The Collateral Agent hereby acknowledges receipt of this Intercreditor Joinder
and agrees to act as Collateral Agent with respect to the Collateral pledged by
the new Grantor:

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

EXHIBIT C-2

--------------------------------------------------------------------------------


 

[EXHIBIT D

to Intercreditor Agreement]

 

[FORM OF]

ADDITIONAL SECURED OBLIGATION DESIGNATION

 

Reference is made to the Intercreditor Agreement dated as of August 18, 2014 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) among Alion Science and
Technology Corporation (the “Borrower”), the other Grantors from time to time
party thereto, Wells Fargo Bank, National Association, as Revolving Agent under
the Revolving Credit Agreement (as defined therein), Goldman Sachs Lending
Partners LLC, as First Lien Administrative Agent under the First Lien Credit
Agreement (as defined therein), Wilmington Trust, National Association, as
Second Lien Administrative Agent under the Second Lien Credit Agreement (as
defined therein), Wilmington Trust, National Association, as Trustee under the
Indenture (as defined therein) and Wilmington Trust, National Association, as
Collateral Agent. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Intercreditor Agreement. This Additional
Secured Obligation Designation is being executed and delivered in order to
designate [Hedging Obligations] [Bank Product Obligations] as First Lien
Obligations entitled to the benefit of the Intercreditor Agreement.

 

The undersigned, the duly appointed [specify title] of the [Borrower] hereby
certifies on behalf of the [Borrower] that:

 

(a)                                 [insert name of the Borrower or other
Grantor] intends to incur [Hedging Obligations][Bank Product Obligations]
pursuant to the following agreement: [describe Hedge Agreement (i.e., master
agreement) or agreement giving rise to Bank Product Obligations] which will be
First Lien Obligations and are permitted by each applicable Secured Debt
Document;

 

(b)                                 the name and address of the [Hedge
Provider][Bank Product Provider] is:

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

Fax:

 

 

 

(c)                                  each of the Borrower and each other Grantor
has duly authorized, executed (if applicable) and recorded (or caused to be
recorded) in each appropriate governmental office all relevant filings and
recordations to ensure that such [Hedging Obligations][Bank Product Obligations]
are secured by the Collateral in accordance with the Security Documents, and

 

EXHIBIT D

 

--------------------------------------------------------------------------------


 

(d)                                 the Borrower has caused a copy of this
Additional Secured Debt Designation and the related Intercreditor Joinder to be
delivered to each existing Secured Debt Representative.

 

EXHIBIT D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Additional Secured Obligation
Designation to be duly executed by the undersigned officer as of
                                      , 20          .

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

ACKNOWLEDGEMENT OF RECEIPT

 

The undersigned, the duly appointed Collateral Agent under the Intercreditor
Agreement, hereby acknowledges receipt of an executed copy of this Additional
Secured Obligation Designation.

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

EXHIBIT D-3

--------------------------------------------------------------------------------


 

[EXHIBIT E

to Intercreditor Agreement]

 

[FORM OF]

INTERCREDITOR JOINDER — ADDITIONAL SECURED OBLIGATIONS OTHER

THAN FUNDED DEBT

 

Reference is made to the Intercreditor Agreement dated as of August 18, 2014 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) among Alion Science and
Technology Corporation (the “Borrower”), the other Grantors from time to time
party thereto, Wells Fargo Bank, National Association, as Revolving Agent under
the Revolving Credit Agreement (as defined therein), Goldman Sachs Lending
Partners LLC, as First Lien Administrative Agent under the First Lien Credit
Agreement (as defined therein), Wilmington Trust, National Association, as
Second Lien Administrative Agent under the Second Lien Credit Agreement (as
defined therein), Wilmington Trust, National Association, as Trustee under the
Indenture (as defined therein) and Wilmington Trust, National Association, as
Collateral Agent. Capitalized terms used but not otherwise defined herein have
the meanings assigned to them in the Intercreditor Agreement. This Intercreditor
Joinder is being executed and delivered pursuant to Section 3.9 of the
Intercreditor Agreement as a condition precedent to the debt for which the
undersigned is acting as agent being entitled to the benefits of being First
Lien Obligations under the Intercreditor Agreement.

 

1.                                      Joinder. The undersigned,
                                           , a
                                      , (the “New Secured Party”) as a [Hedge
Provider][Bank Product Provider] under that certain [describe applicable Hedge
Agreement (i.e., master agreement) or agreement giving rise to Bank Product
Obligations] hereby agrees to become party as Secured Party under the
Intercreditor Agreement for all purposes thereof on the terms set forth therein,
and to be bound by the terms of the Intercreditor Agreement as fully as if the
undersigned had executed and delivered the Intercreditor Agreement as of the
date thereof.

 

2.                                      Lien Sharing and Priority Confirmation.

 

The undersigned New Secured Party hereby agrees, for the enforceable benefit of
each current and future First Lien Representative, the Second Lien
Administrative Agent, the Trustee and each current and future First Lien Secured
Party, Second Lien Secured Party and Third Lien Secured Party and as a condition
to being treated as Secured Debt under the Intercreditor Agreement that:

 

(a)                                 all First Lien Obligations will be and are
secured equally and ratably by all First Liens at any time granted by the
Borrower or any other Grantor to secure any Obligations in respect of any
Series of First Lien Debt, whether or not upon property otherwise constituting
collateral for such Series of First Lien Debt, and that all such First Liens
will be enforceable by the Collateral Agent for the benefit of all First Lien
Secured Parties equally and ratably;

 

(b)                                 the New Secured Party is bound by the
provisions of the Intercreditor Agreement, including the provisions relating to
the ranking of First

 

EXHIBIT E

 

--------------------------------------------------------------------------------


 

Liens and the order of application of proceeds from the enforcement of First
Liens; and

 

(c)                                  the Collateral Agent shall perform its
obligations under the Intercreditor Agreement and the other Security Documents.

 

3.                                      Governing Law and Miscellaneous
Provisions. The provisions of Article 7 of the Intercreditor Agreement will
apply with like effect to this Intercreditor Joinder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Joinder to
be executed by their respective officers or representatives as of
                              , 20         .

 

 

[Insert name of the New Secured Party]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

The Collateral Agent hereby acknowledges receipt of this Intercreditor Joinder
and agrees to act as Collateral Agent for the New Secured Party:

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

EXHIBIT E-2

--------------------------------------------------------------------------------


 

EXHIBIT M TO
FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

MODIFIED DUTCH AUCTION PROCEDURES

 

This Outline is intended to summarize certain basic terms of the modified Dutch
auction procedures pursuant to and in accordance with the terms and conditions
of Section 10.6(i) of the First Lien Credit and Guaranty Agreement, of which
this Exhibit M is a part (the “Auction Procedures”).  It is not intended to be a
definitive statement of all of the terms and conditions of a modified Dutch
auction, the definitive terms and conditions for which shall be set forth in the
applicable auction procedures set for each Auction (the “Offer Documents”). 
None of the Administrative Agent, the Auction Manager and any other Agent, or
any of their respective Affiliates, makes any recommendation pursuant to the
Offer Documents as to whether or not any Lender should sell its Term Loans to
Borrower (the “Purchaser”) pursuant to the Offer Documents, nor shall the
decision by the Administrative Agent, the Auction Manager or any other Agent (or
any of their Affiliates) in its capacity as a Lender be deemed to constitute
such a recommendation.  Each Lender should make its own decision on whether to
sell any of its Term Loans and, if it decides to do so, the principal amount of
and price to be sought for such Term Loans.  In addition, each Lender should
consult its own attorney, business advisor or tax advisor as to legal, business,
tax and related matters concerning this Auction and the Offer Documents. 
Capitalized terms not otherwise defined in this Exhibit have the meanings
assigned to them in the Credit Agreement.

 

Summary.  The Purchaser may conduct one or more modified Dutch auctions in order
to purchase Term Loans of the applicable Class (each, an “Auction”) pursuant to
the procedures described herein.

 

Notice Procedures.  In connection with each Auction, the Purchaser will provide
notification to the Auction Manager (for distribution to the Lenders)
substantially in the form of Annex A to this Exhibit M, of the Term Loans that
will be the subject of the Auction (an “Auction Notice”).  Each Auction Notice
shall contain (i) the maximum principal amount of Term Loans that the Purchaser
is willing to purchase in the Auction (the “Auction Amount”), which shall be no
less than $[                ] or an integral multiple of $[            ] in
excess thereof; (ii) the range of discounts to par (the “Discount Range”),
expressed as a range of prices per $1,000 (in increments of $5), at which the
Purchaser would be willing to purchase Term Loans in the Auction; and (iii) the
date on which the Auction will conclude, on which date Return Bids (as defined
below) will be due by [1:00 p.m. New York time], as such date and time may be
extended (such time, the “Expiration Time”) for a period not exceeding three
Business Days upon notice by the Purchaser to the Auction Manager received not
less than 24 hours before the original Expiration Time; provided, however, that
only one extension per offer shall be permitted.  An Auction shall be regarded
as a “Failed Auction” in the event that either (x) Purchaser withdraws such
Auction in accordance with the terms hereof or (y) the Expiration Time occurs
with no Qualifying Bids having been received.  In the event of a Failed Auction,
Purchaser shall not be permitted to deliver a new Auction Notice prior to the
date occurring [five (5)] Business Days after such withdrawal or Expiration
Time, as the case may be.

 

EXHIBIT M-1

--------------------------------------------------------------------------------


 

Reply Procedures.  In connection with any Auction, each Lender holding Term
Loans of the applicable Class wishing to participate in such Auction shall,
prior to the Expiration Time, provide the Auction Manager with a notice of
participation substantially in the form of Annex B to this Exhibit M (the
“Return Bid”) which shall specify (i) a discount to par expressed as a price per
$1,000 (in increments of $5) in principal amount of Term Loans of the applicable
Class (the “Reply Price”) within the Discount Range and (ii) the principal
amount of Term Loans of the applicable Class, in an amount not less than
[$1,000,000] or an integral multiple in excess thereof, that such Lender offers
for sale at its Reply Price (the “Reply Amount”); provided, that Lender may
submit a Reply Amount that is less than the minimum amount and/or incremental
amount requirements described above only if the Reply Amount comprises the
entire amount of Term Loans of the applicable Class held by such Lender. 
Lenders may only submit one Return Bid per Auction but each Return Bid may
contain up to [three] component bids, each of which may result in a separate
Qualifying Bid (as defined below) and each of which will not be contingent on
any other component bid submitted by such Lender resulting in a Qualifying Bid. 
In addition to the Return Bid, the participating Lender must execute and
deliver, to be held by the Auction Manager, a Borrower Assignment Agreement. 
The Purchaser will not purchase any Term Loans at a price that is outside of the
applicable Discount Range, nor will any Return Bids (including any component
bids specified therein) submitted at a price that is outside such applicable
Discount Range be considered in any calculation of the Applicable Threshold
Price (as defined below).

 

Acceptance Procedures.  Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the Purchaser,
will calculate the lowest purchase price (the “Applicable Threshold Price”) for
the Auction within the Discount Range for the Auction that will allow the
Purchaser to complete the Auction by purchasing the full Auction Amount (or such
lesser amount of Term Loans of the applicable Class for which the Purchaser has
received Qualifying Bids (as defined below)).  The Purchaser shall purchase Term
Loans of the applicable Class from each Lender whose Return Bid is within the
Discount Range and contains a Reply Price that is equal to or less than the
Applicable Threshold Price (each, a “Qualifying Bid”).  All Term Loans of the
applicable Class included in Qualifying Bids (including multiple component
Qualifying Bids contained in a single Return Bid) received at a Reply Price
lower than the Applicable Threshold Price will be purchased at the applicable
Reply Price and shall not be subject to proration.

 

Proration Procedures.  All Term Loans of the applicable Class offered in Return
Bids (or, if applicable, any component bid thereof) constituting Qualifying Bids
at the Applicable Threshold Price will be purchased at the Applicable Threshold
Price; provided that if the aggregate principal amount of all Term Loans of the
applicable Class for which Qualifying Bids have been submitted in any given
Auction at the Applicable Threshold Price would exceed the remaining portion of
the Auction Amount (after deducting all Term Loans to be purchased at prices
below the Applicable Threshold Price), the Purchaser shall purchase the Term
Loans of the applicable Class for which the Qualifying Bids submitted were at
the Applicable Threshold Price ratably based on the respective principal amounts
offered and in an aggregate amount equal to the amount necessary to complete the
purchase of the Auction Amount.  No Return Bids (or any component thereof) will
be accepted above the Applicable Threshold Price.

 

EXHIBIT M-2

--------------------------------------------------------------------------------


 

Notification Procedures.  Auction Manager will calculate the Applicable
Threshold Price and post the Applicable Threshold Price and proration factor
onto an internet site (including an IntraLinks, SyndTrak or other electronic
workspace) in accordance with the Auction Manager’s standard dissemination
practices by [4:00 p.m. New York time] on the same Business Day as the date the
Return Bids were due (as such due date may be extended in accordance with the
terms herein).  The Auction Manager will insert the principal amount of Term
Loans of the applicable Class to be assigned and the applicable settlement date
into each applicable Borrower Assignment Agreement received in connection with a
Qualifying Bid.  Upon request of the submitting Lender, the Auction Manager will
promptly return any Borrower Assignment Agreement received in connection with a
Return Bid that is not a Qualifying Bid.

 

Additional Procedures.  Once initiated by an Auction Notice, the Purchaser may
withdraw an Auction only in the event that, as of such time, no Qualifying Bid
has been received by the Auction Manager.  Furthermore, in connection with any
Auction, upon submission by a Lender of a Return Bid, such Lender will not have
any withdrawal rights.  Any Return Bid (including any component bid thereof)
delivered to the Auction Manager may not be modified, revoked, terminated or
cancelled by a Lender.  However, an Auction may become void if the conditions to
the purchase of Term Loans by the Purchaser required by the terms and conditions
of Section 10.6(i)(iii) of the Credit Agreement are not met.  The purchase price
in respect of each Qualifying Bid for which purchase by the Purchaser is
required in accordance with the foregoing provisions shall be paid by the
Purchaser directly to the respective assigning Lender on a settlement date as
determined by the Auction Manager in consultation with the Purchaser (which
shall be no later than ten (10) Business Days after the date Return Bids are
due).  The Purchaser shall execute each applicable Borrower Assignment Agreement
received in connection with a Qualifying Bid.

 

All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of an Auction will be determined by the Auction
Manager, in consultation with the Purchaser, which determination will be final
and binding.  The Auction Manager’s interpretation of the terms and conditions
of the Offer Document, in consultation with the Purchaser, will be final and
binding.

 

None of the Administrative Agent, the Auction Manager, any other Agent or any of
their respective Affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Purchaser, the Credit Parties, or
any of their Affiliates (whether contained in the Offer Documents or otherwise)
or for any failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.

 

This Exhibit M shall not require the Purchaser to initiate any Auction.

 

EXHIBIT M-3

--------------------------------------------------------------------------------


 

Annex A to Exhibit M to

First Lien Credit and Guaranty Agreement

 

AUCTION NOTICE

 

[Alion Science and Technology Corporation Letterhead]

 

[         ], as Auction Manager

[Address]

Attention: [            ]

Fax No.:  [            ]

Email:  [            ]

 

Re: Term Loan Auction

 

Ladies and Gentlemen:

 

Reference is made to the First Lien Credit and Guaranty Agreement, dated as of
August 18, 2014 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Alion Science and Technology
Corporation (“Borrower”), certain Subsidiaries of Borrower, as Guarantors, the
Lenders party thereto from time to time, Goldman Sachs Lending Partners LLC, as
Sole Lead Arranger, Joint Bookrunner and Syndication Agent, Goldman Sachs
Lending Partners LLC, as Administrative Agent, and the other signatories
thereto.

 

Borrower (the “Purchaser”) hereby gives notice to the Lenders that it desires to
conduct the following Auction:

 

·                                                  Auction Amount: 
$[                          ] in principal amount of [Tranche A Term
Loans][Tranche B Term Loans](1) (2)

 

·                                                  Discount Range:  Not less
than $[                ] nor greater than $[                ] per $1,000
principal amount of [Tranche A Term Loans][Tranche B Term Loans].(3)

 

The Purchaser acknowledges that this Auction Notice may not be withdrawn other
than in accordance with the Auction Procedures.  The Auction shall be
consummated in accordance with the Auction Procedures with all Return Bids due
no later than [1:00] p.m. (New York time) on [                  ].

 

The Purchaser hereby represents and warrants that (i) as of the launch date of
the related Auction, it is not in possession of any information regarding
Borrower, its Subsidiaries or its Affiliates, or their assets, Borrower’s
ability to perform its Obligations or any other matter that may be material to a
decision by any Lender to participate in any Auction or enter into any Borrower
Assignment Agreement or any of the transactions contemplated thereby that has
not previously been disclosed to the Auction Manager, Administrative Agent and
the Non-Public Lenders, (ii) no Default or Event of Default has occurred and is
continuing or would result from such repurchase and (iii) Borrower will not use
the proceeds of any extensions of credit under the Revolving Credit Agreement to
acquire such Term Loans.

 

Very truly yours,

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

--------------------------------------------------------------------------------

(1)              Modify, as appropriate, to: “$[                    ] maximum
cash value to be paid for all tendered Term Loans”

 

(2) Specify the applicable Class(es) of Term Loans.

 

(3) Specify the applicable Class(es) of Term Loans.

 

EXHIBIT M-4

--------------------------------------------------------------------------------


 

By:

 

 

 

Name:

 

 

Title:

 

 

EXHIBIT M-5

--------------------------------------------------------------------------------


 

RETURN BID

 

[     ], as Auction Manager

[Address]

Attention: [            ]

Fax No.:  [            ]

Email:  [            ]

 

Ladies and Gentlemen:

 

Reference is made to the First Lien Credit and Guaranty Agreement, dated as of
August 18, 2014 (as it may be amended, supplemented or otherwise modified, the
“Credit Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), by and among Alion Science and Technology
Corporation (“Borrower”), certain Subsidiaries of Borrower, as Guarantors, the
Lenders party thereto from time to time, Goldman Sachs Lending Partners LLC, as
Sole Lead Arranger, Joint Bookrunner and Syndication Agent, Goldman Sachs
Lending Partners LLC, as Administrative Agent, and the other signatories
thereto.

 

The undersigned Lender hereby gives notice of its participation in the Auction
by submitting the following Return Bid(4):

 

Term Loan Facility
(Tranche A or Tranche B)

 

Reply Price
(price per $1,000)

 

Reply Amount
(principal amount of Term Loans(5))

 

 

 

US$

 

US$

 

 

 

US$

 

US$

 

 

 

US$

 

US$

 

 

The undersigned Lender acknowledges that: (i) the submission of this Return Bid
along with an executed Borrower Assignment Agreement, to be held in escrow by
the Auction Manager, obligates the Lender to sell the entirety or its pro rata
portion of the Reply Amount in accordance with the Auction Procedures, as
applicable; and (ii) no prepayment premium or penalty shall be due and payable
with respect to the principal amount of Term Loans related to the Reply Amount.

 

 

Very truly yours,

 

 

 

[Name of Lender]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(4)                                 Lender may submit up to [three] component
bids but need not submit more than one.  The sum of Lender’s bid(s) may not
exceed the aggregate principal face amount of Term Loans held by it as lender of
record on the date of submission of its Return Bid.

 

(5)  Specify the applicable Class(es) of Term Loans.

 

EXHIBIT M-6

--------------------------------------------------------------------------------


 

Annex C to Exhibit M to
First Lien Credit and Guaranty Agreement

 

BORROWER ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Borrower Assignment and Assumption Agreement (this “Assignment”) is dated
as of the Borrower Assignment Effective Date set forth below and is entered into
by and between [Insert name of Assignor] (the “Assignor”) and Alion Science and
Technology Corporation (the “Assignee”).  Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (as it may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee.  The Standard Terms and Conditions set forth in Annex 1
attached hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Borrower Assignment Effective
Date inserted by the Auction Manager as contemplated in the Auction Procedures,
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of the Assignor’s outstanding rights and obligations
under the respective facilities identified below, and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

Alion Science and Technology Corporation

 

 

 

 

 

3.

 

Borrower:

 

Alion Science and Technology Corporation

 

 

 

 

 

4.

 

Administrative Agent:

 

Goldman Sachs Lending Partners LLC,

 

 

 

 

 

 

 

 

 

as the administrative agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

First Lien Credit and Guaranty Agreement, dated as of August 18, 2014 by and
among Alion Science and Technology Corporation (“Borrower”), certain
Subsidiaries of Borrower, as Guarantors, the Lenders party thereto from time to
time, Goldman Sachs Lending Partners LLC, as Sole Lead Arranger, Joint
Bookrunner and Syndication Agent, Goldman Sachs Lending Partners LLC, as
Administrative Agent, and the other signatories thereto.

 

EXHIBIT M-7

--------------------------------------------------------------------------------


 

6.

 

Assignor’s Interest under the Credit Agreement:

 

 

 

Facility

 

Aggregate Principal Face Amount of
Term Loans of Assignor

 

Percentage of Term Loans
of Assignor(1)

 

Term Loans(2)

 

$

 

 

 

%

 

 

7.                                      Assigned Interest:

 

List below the Term Loans to be assigned by Assignor to Assignee, which shall be
subject to the terms and conditions of the Auction, including, without
limitation, the pro rata reduction procedures set forth in the Auction
Procedures.

 

Term Loan Facility Type(2)

 

Reply Price with respect to
Term Loans being offered
for assignment to Assignee
(price per $1,000 principal
amount)(3)

 

Reply Amount
(principal face amount
of Term Loans to be
Assigned to Assignee
at relevant Reply Price)
(subject to pro rata
reduction)(4)

 

Pro Rated Principal
Face Amount of
Term Loans Assigned(5)

 

Percentage Assigned
of Term Loans(6)

 

 

 

$

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

$

 

 

 

%

 

8.                                      Borrower Assignment Effective Date:
                            , 20     [TO BE INSERTED BY AUCTION MANAGER AND
WHICH SHALL BE THE BORROWER ASSIGNMENT EFFECTIVE DATE OF RECORDATION OF TRANSFER
IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(1)                                 Set forth, to at least 9 decimals, as a
percentage of the Loans of all Lenders thereunder.  To be completed by Assignor.

 

(2)                                 Specify the applicable Class(es) of Term
Loans.

 

(3)                                 To be completed by Assignor.

 

(4)                                 To be completed by Assignor.  The sum of
Lender’s Reply Amount(s) may not exceed the aggregate principal face amount of
Term Loans held by it as lender of record on the date of submission of its
Return Bid.

 

(5)                                 To be completed by the Auction Manager, if
necessary, based on the proration procedures set forth in the Auction
Procedures.

 

(6)                                 To be completed by the Auction Manager to at
least 9 decimals as a percentage of the Term Loans of all Lenders thereunder.

 

EXHIBIT M-8

--------------------------------------------------------------------------------


 

9.                                      Notice and Wire Instructions:

 

ASSIGNOR:

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNOR]

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

 

 

Notices:

 

Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

 

Telecopier:

 

 

Telecopier:

 

 

 

 

 

 

with a copy to:

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

 

Telecopier:

 

 

Telecopier:

 

Wire Instructions:

 

The Assignor acknowledges and agrees that (i) submission of a Return Bid in
respect of the Term Loans will constitute a binding agreement between the
Assignor and the Assignee in accordance with the terms and conditions of the
Auction Procedures and the Credit Agreement; (ii) Term Loans will be deemed to
have been accepted by the Assignee to the extent such Term Loans are validly
offered by Assignor to Assignee in accordance with the terms and conditions of
the Auction Procedures and the Credit Agreement upon notification by the Auction
Manager to the Assignor that such Term Loans are part of a Qualifying Bid
(subject to applicable proration in accordance with the terms and conditions of
the Auction); (iii) it does not have any withdrawal rights with respect to any
offer to assign of its Term Loans; and (iv) no prepayment premium or penalty
shall be due and payable with respect to the principal amount of any Term Loans
acquired by Assignee in respect of the Return Bid.

 

Subject to and effective upon the acceptance by the Assignee for purchase of the
principal amount of the Term Loans to be assigned by the Assignor to the
Assignee, the Assignor hereby irrevocably constitutes and appoints the Auction
Manager as the true and lawful agent and attorney-in-fact of the Assignor with
respect to such Term Loans, with full powers of substitution and revocation
(such power of attorney being deemed to be an irrevocable power coupled with an
interest) to complete or fill-in the blanks in this Assignment and deliver the
completed Assignment to the Assignee and the Assignor.

 

[Signature page follows]

 

EXHIBIT M-9

--------------------------------------------------------------------------------


 

The Assignor acknowledges and agrees that its offer to assign Term Loans
pursuant to the Auction Procedures constitute the Assignor’s acceptance of the
terms and conditions (including the proration procedures) contained in the
Auction Procedures, the Credit Agreement and this Assignment.

 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ASSIGNEE

 

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Accepted:

 

 

 

Goldman Sachs Lending Partners LLC,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[  ], as Auction Manager

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

EXHIBIT M-10

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR AFFILIATE
ASSIGNMENT AND ACCEPTANCE

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is, and on the applicable Borrower Assignment
Effective Date will be, free and clear of any lien, encumbrance or other adverse
claim; (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (iv) it has received a copy of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own decision to enter into this Assignment and to sell and assign
the Assigned Interest on the basis of which it has made such decision;
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Credit
Documents”), or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document and (c) has read and
agrees to all of the terms and conditions (including the pro ration procedures)
of the Auction Procedures set forth in the Offer Documents.  The Assignor will,
upon request, execute and deliver any additional documents deemed by
Administrative Agent or the Assignee to be necessary or desirable to complete
the sale, assignment and transfer of the Assigned Interest.  In the event that
the Assignor has determined for itself to not access any information disclosed
by Assignee in connection with the Auction or this Assignment, the Assignor
acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) none of Borrower, the Auction Manager, and Administrative
Agent has any responsibility for the Assignor’s decision to limit the scope of
the information it has obtained in connection with its evaluation of the Auction
or its decision to enter into this Assignment.

 

1.2                               Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement until such time as the Loans are automatically cancelled without
further action by any Person on the Borrower Assignment Effective Date, (ii) it
meets the requirements of an Eligible Assignee under the Credit Agreement,
(iii) it has transmitted same day funds to the Assignor on the Borrower
Assignment Effective Date, (iv) from and after the Borrower Assignment Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (v) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (vi) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this

 

EXHIBIT M-11

--------------------------------------------------------------------------------


 

Assignment and to purchase the Assigned Interest, (vii) it has, independently
and without reliance upon Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest, and (viii) as of the Borrower Assignment Effective Date, it is not in
possession of any information regarding Borrower, its Subsidiaries or its
Affiliates, or their assets, Borrower’s ability to perform its Obligations or
any other matter that may be material to a decision by any Lender (including the
Assignor) to participate in any Auction, if applicable, or enter into this
Assignment or any of the transactions contemplated thereby that has not
previously been disclosed to the Auction Manager, Administrative Agent and the
Non-Public Lenders; and (b) agrees that (i) it will, independently and without
reliance on Administrative Agent, the Auction Manager, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Documents, and (ii) it acknowledges that the Assigned
Interest shall, from and after the Borrower Assignment Effective Date, and
without further action by any Person, be deemed cancelled for all purposes and
no longer outstanding and that the Assignee shall have no ability to vote or
receive payments in respect of the Assigned Interest.

 

1.3                               No Violation of Laws.  Each of the Assignor
and Assignee acknowledges that it has not violated any applicable laws relating
to this Assignment or the transactions contemplated herein.

 

2.                                      Payments.  Payment to the Assignor by
the Assignee in respect of the settlement of the assignment of the Assigned
Interest shall be paid by Assignee directly to the Assignor and shall include
all unpaid interest that has accrued in respect of the Assigned Interest through
the Borrower Assignment Effective Date.  No interest shall accrue with respect
to the Assigned Interest from and after the Borrower Assignment Effective Date
and such Assigned Interest shall, from and after the Borrower Assignment
Effective Date, and without further action by any Person, be deemed cancelled
for all purposes and no longer outstanding.

 

3.                                      No Default.  On the Borrower Assignment
Effective Date, no Default or Event of Default has occurred and is continuing or
would result from this Assignment.

 

4.                                      General Provisions.  This Assignment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment.  This Assignment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to conflict of laws principles thereof that would
require the application of laws other than those of the State of New York.

 

EXHIBIT M-12

--------------------------------------------------------------------------------